      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 1 of 768




                    UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



WINN-DIXIE STORES, INC.; and          )
BI-LO HOLDING, LLC,                   )
                                      )
                Plaintiffs,           )
                                      )
v.                                    )         COMPLAINT AND
                                      )         JURY DEMAND
ACTAVIS HOLDCO US, INC.;              )
ACTAVIS PHARMA, INC.;                 )
AKORN, INC.; ALVOGEN, INC.;           )
AMNEAL PHARMACEUTICALS, INC.;         )
AMNEAL PHARMACEUTICALS, LLC;          )
APOTEX CORP.; ARA APRAHAMIAN;         )
AUROBINDO PHARMA U.S.A., INC.;        )
BAUSCH HEALTH AMERICAS, INC.;         )
BAUSCH HEALTH US, LLC; DAVID          )
BERTHOLD; BRECKENRIDGE                )
PHARMACEUTICAL, INC.;                 )
JAMES (JIM) BROWN;                    )
CAMBER PHARMACEUTICALS, INC.;         )
MAUREEN CAVANAUGH; CITRON             )
PHARMA, LLC; TRACY SULLIVAN           )
DIVALERIO; DR. REDDY’S                )
LABORATORIES, INC.; EMCURE            )
PHARMACEUTICALS, LTD.; ENDO           )
INTERNATIONAL, PLC; EPIC              )
PHARMA LLC; MARC FALKIN;              )
FOUGERA PHARMACEUTICALS, INC.;        )
G&W LABORATORIES, INC.; GLENMARK      )
PHARMACEUTICALS, INC., USA;           )
JAMES (JIM) GRAUSO; KEVIN GREEN;      )
GREENSTONE LLC; ROBIN HATOSY;         )
HERITAGE PHARMACEUTICALS, INC.;       )
HI-TECH PHARMACAL CO., INC.;          )
IMPAX LABORATORIES, INC.;             )
JUBILANT CADISTA PHARMACEUTICALS INC.;)
KAVOD PHARMACEUTICALS LLC (F/K/A      )
RISING PHARMACEUTICALS, LLC AND       )
F/K/A RISING PHARMACEUTICALS, INC).;  )
ARMANDO KELLUM;                       )
LANNETT COMPANY, INC.;                )
LUPIN PHARMACEUTICALS INC.;           )
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 2 of 768




MALLINCKRODT, INC.;                   )
MAYNE PHARMA USA, INC.;               )
MORTON GROVE PHARMACEUTICALS, INC; )
MYLAN N.V.; MYLAN INC.; MYLAN         )
PHARMACEUTICALS INC.;                 )
JILL NAILOR; JAMES (JIM) NESTA;       )
OCEANSIDE PHARMACEUTICALS, INC.;      )
KONSTANTIN OSTAFICIUK;                )
PAR PHARMACEUTICAL COMPANIES, INC., )
PAR PHARMACEUTICAL, INC.;             )
NISHA PATEL; PERRIGO NEW YORK, INC.; )
PFIZER, INC.; PLIVA, INC.;            )
DAVID RECKENTHALER;                   )
RICHARD (RICK) ROGERSON;              )
SANDOZ, INC.; STRIDES PHARMA, INC.;   )
SUN PHARMACEUTICAL INDUSTRIES, INC.; )
TARO PHARMACEUTICALS USA, INC.;       )
TELIGENT, INC.; TEVA                  )
PHARMACEUTICALS USA, INC.;            )
UDL LABORATORIES, INC.; UPSHER-SMITH )
LABORATORIES, LLC; VALEANT            )
PHARMACETICALS NORTH AMERICA, LLC; )
VALEANT PHARMACEUTICALS,              )
INTERNATIONAL; VERSAPHARM, INC.;      )
WEST-WARD PHARMACEUTICALS CORP.; )
WOCKHARDT USA LLC; and ZYDUS          )
PHARMACEUTICALS (USA), INC.           )

               Defendants.
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 3 of 768




                                        TABLE OF CONTENTS


COMPLAINT .................................................................................................................... 1

I.        INTRODUCTION ................................................................................................. 2

II.       DRUGS INVOLVED IN THE CONSPIRACY .................................................. 12

III.      JURISDICTION AND VENUE .......................................................................... 18

IV.       THE PARTIES .................................................................................................... 19

          A.         Plaintiffs................................................................................................... 19

          B.         Defendants ............................................................................................... 20

          C.         Co-Conspirators and Agents .................................................................... 45

V.        TRADE AND COMMERCE .............................................................................. 46

VI.       GENERIC DRUGS, THE FDCA AND THE HATCH-WAXMAN
          AMENDMENTS ................................................................................................. 46

          A.         The Generic Drug Market........................................................................ 50

                     1.          Upstream Players In The Drug Distribution System ................... 50

                                 a)          Manufacturers/Suppliers .................................................. 50

VII.      THE DOJ AND STATE ATTORNEYS GENERAL INVESTIGATIONS ....... 52

          A.         The DOJ’s Broad-Ranging Criminal Investigation Into the
                     Anticompetitive Conduct of Generic Drug Manufacturers ..................... 52

          B.         At Least 49 State Attorneys General are Also Investigating the
                     Anticompetitive Conduct in the Generic Drug Industry.......................... 59

VIII.     CONGRESSIONAL RESPONSES TO GENERIC DRUG PRICE INCREASES
          ............................................................................................................................. 62

IX.       THE GENERIC DRUG INDUSTRY WAS CHARACTERIZED BY AN
          EXTREMELY HIGH LEVEL OF COMPETITOR CONTACTS, WHICH
          FACILITATED COLLUSION BETWEEN DEFENDANTS ............................ 63

          A.         Defendants Used Trade Association Meetings to Facilitate Their
                     Collusion.................................................................................................. 64



                                                             i
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 4 of 768




      B.      Industry Dinners and Private Meetings ................................................... 71

      C.      Defendants Communicated in Secret Through E-Mail, Telephone, and
              Text Messages ......................................................................................... 74

X.    THE OVERARCHING CONSPIRACY BETWEEN GENERIC DRUG
      MANUFACTURERS – PLAYING NICE IN THE SANDBOX ........................ 75

XI.   CORPORATE AND INDIVIDUAL RELATIONSHIPS THAT ALLOWED
      THE CONSPIRACY TO EVOLVE .................................................................... 91

      A.      Ranking “Quality of Competition” to Identify Price Increase Candidates
              ................................................................................................................. 93

      B.      The “High Quality” Competitor Relationships ....................................... 96

              1.         Mylan (+3) ................................................................................... 97

              2.         Watson/Actavis (+3) .................................................................... 98

              3.         Sandoz (+3).................................................................................. 99

              4.         Glenmark (+3) ........................................................................... 100

              5.         Taro (+3) .................................................................................... 100

              6.         Lupin (+2) .................................................................................. 101

      C.      Individual Relationships ........................................................................ 101

              1.         Ara Aprahamian ........................................................................ 102

              2.         David Berthold .......................................................................... 102

              3.         Jim Brown.................................................................................. 103

              4.         Maureen Cavanaugh .................................................................. 104

              5.         Marc Falkin................................................................................ 105

              6.         Jim Grauso ................................................................................. 106

              7.         Kevin Green ............................................................................... 108

              8.         Armando Kellum ....................................................................... 110

              9.         Jill Nailor ................................................................................... 111

              10.        James Nesta ............................................................................... 112



                                                    ii
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 5 of 768




              11.    Konstantin Ostaficiuk ................................................................ 113

              12.    Nisha Patel ................................................................................. 114

              13.    David Rekenthaler ..................................................................... 115

              14.    Rick Rogerson ........................................................................... 117

              15.    Tracy Sullivan............................................................................ 117

XII.   THE CONSPIRATORIAL PRICE-FIXING, BID-RIGGING AND CUSTOMER
       AND MARKET ALLOCATION AGREEMENTS .......................................... 118

              1.     Acetazolamide ........................................................................... 122

                     a)         Acetazolamide Tablets .................................................. 122

                     b)         Acetazolamide Capsules ................................................ 123

              2.     Adapalene .................................................................................. 124

              3.     Albuterol .................................................................................... 125

              4.     Alclometasone Dipropionate ..................................................... 128

              5.     Allopurinol (Tablet and Injection) ............................................. 130

              6.     Amantadine HCL ....................................................................... 131

              7.     Amiloride HCL/HCTZ .............................................................. 133

              8.     Amitriptyline ............................................................................. 135

              9.     Amoxicillin/Clavulanate ............................................................ 138

              10.    Amphetamine/Dextroamphetamine (Adderal) (ER and IR) ...... 140

              11.    Atenolol Chlorthalidone ............................................................ 143

              12.    Atropine Sulfate ......................................................................... 144

              13.    Baclofen ..................................................................................... 145

              14.    Balsalazide Disodium ................................................................ 151

              15.    Benazepril HCTZ ...................................................................... 152

              16.    Betamethasone Diproprionate ................................................... 154

              17.    Betamethasone Dipropionate Augmented ................................. 156


                                             iii
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 6 of 768




           18.   Betamethasone Dipropionate Clotrimazole ............................... 157

           19.   Betamethasone Valerate ............................................................ 159

           20.   Bethanechol Chloride ................................................................ 161

           21.   Bromocriptine Mesylate ............................................................ 162

           22.   Budesonide DR Capsules .......................................................... 163

           23.   Budesonide Inhalation ............................................................... 165

           24.   Buspirone Hydrochloride Tablets .............................................. 166

           25.   Butorphanol Tartrate.................................................................. 167

           26.   Cabergoline ................................................................................ 168

           27.   Capecitabine .............................................................................. 169

           28.   Captopril .................................................................................... 173

           29.   Carbamazepine (tablets, chewable tablets, and extended release
                 tablets) ....................................................................................... 175

           30.   Carisoprodol .............................................................................. 177

           31.   Cefdinir (Capsule and Oral Suspension) and Cefprozil ............ 178

           32.   Cefuroxime Axetil ..................................................................... 179

           33.   Celecoxib ................................................................................... 180

           34.   Cephalexin (Cefalexin) .............................................................. 181

           35.   Chlorpromazine HCL ................................................................ 184

           36.   Cholestyramine .......................................................................... 185

           37.   Ciclopirox .................................................................................. 186

           38.   Cimetidine ................................................................................. 188

           39.   Clarithromycin ........................................................................... 188

           40.   Clindamycin Phosphate ............................................................. 191

           41.   Clobetasol .................................................................................. 192

           42.   Clomipramine ............................................................................ 196


                                          iv
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 7 of 768




           43.   Clonidine-TTS Patch ................................................................. 202

           44.   Desmopressin Acetate ............................................................... 209

           45.   Desogestrel/Ethinyl Estradiol Tablets (Kariva) ......................... 211

           46.   Desonide .................................................................................... 212

           47.   Dexmethylphenidate HCL Extended Release ........................... 215

           48.   Dextroamphetamine Sulfate Extended Release ......................... 218

           49.   Diclofenac Potassium ................................................................ 219

           50.   Digoxin ...................................................................................... 221

           51.   Diltiazem HCL .......................................................................... 225

           52.   Diphenoxylate Atropine HCL ................................................... 227

           53.   Divalproex ER ........................................................................... 229

           54.   Doxazosin Mesylate .................................................................. 233

           55.   Doxycycline ............................................................................... 236

                 a)         The Doxy Hyclate Collusive Price Increase .................. 237

                 b)         The Doxy Mono Collusive Price Increase ..................... 240

                 c)         Collusion on Doxy DR .................................................. 242

           56.   Drospirenone and Ethinyl Estradiol (Ocella) ............................ 245

           57.   Econazole................................................................................... 248

           58.   Enalapril Maleate ....................................................................... 255

           59.   Entecavir .................................................................................... 259

           60.   Estradiol Tablets ........................................................................ 261

           61.   Estradiol/Norethindrone Acetate Tablets (Mimvey) ................. 262

           62.   Ethinyl Estradiol and Levonorgestrel ........................................ 263

           63.   Etodolac and Etodolac ER ......................................................... 265

           64.   Exemestane ................................................................................ 271



                                          v
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 8 of 768




           65.   Fenofibrate ................................................................................. 272

           66.   Fluconazole ................................................................................ 281

           67.   Fluocinolone Acetonide ............................................................. 285

           68.   Fluocinonide .............................................................................. 286

           69.   Fluoxetine HCL ......................................................................... 295

           70.   Fluticasone Propionate .............................................................. 297

           71.   Fosinopril HCTZ ....................................................................... 298

           72.   Gabapentin Tablets .................................................................... 301

           73.   Glimepiride ................................................................................ 302

           74.   Glipizide-Metformin .................................................................. 304

           75.   Glyburide ................................................................................... 305

           76.   Glyburide-Metformin ................................................................ 309

           77.   Griseofulvin ............................................................................... 311

           78.   Halobetasol Propionate .............................................................. 312

           79.   Haloperidol ................................................................................ 315

           80.   Hydralazine ................................................................................ 317

           81.   Hydrocodone Acetaminophen ................................................... 319

           82.   Hydrocortisone Valerate ............................................................ 320

           83.   Irbesartan ................................................................................... 322

           84.   Isosorbide Dinitrate ................................................................... 323

           85.   Ketoconazole (Cream and Tablets) ........................................... 325

           86.   Ketoprofen ................................................................................. 328

           87.   Ketorolac Tromethamine ........................................................... 330

           88.   Labetalol .................................................................................... 331

           89.   Lamivudine/Zidovudine (Generic Combivir) ............................ 333



                                          vi
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 9 of 768




           90.    Latanoprost ................................................................................ 337

           91.    Leflunomide............................................................................... 338

           92.    Levothyroxine ............................................................................ 339

           93.    Lidocaine-Prilocaine .................................................................. 344

           94.    Loperamide HCL Capsules ....................................................... 346

           95.    Meprobamate ............................................................................. 347

           96.    Metformin ER ............................................................................ 348

           97.    Methadone HCL ........................................................................ 349

           98.    Methylphenidate ........................................................................ 350

           99.    Methylprednisolone ................................................................... 352

           100.   Metronidazole ............................................................................ 354

                  a)         Metronidazole Cream .................................................... 354

                  b)         Metronidazole Jelly ....................................................... 354

                  c)         Metronidazole Lotion .................................................... 355

                  d)         Metronidazole Vaginal .................................................. 355

           101.   Moexipril Hydrochloride Tablets .............................................. 357

           102.   Nadolol ...................................................................................... 359

           103.   Naproxen Sodium ...................................................................... 362

           104.   Neomycin Polymyxin Hydrocortisone ...................................... 363

           105.   Niacin ER .................................................................................. 365

           106.   Nimodipine ................................................................................ 368

           107.   Nitrofurantoin Macrocrystal Capsules....................................... 370

           108.   Norethindrone Acetate ............................................................... 371

           109.   Norethindrone/Ethinyl Estradiol (Balziva®) ............................. 372

           110.   Nortriptyline Hydrochloride ...................................................... 373



                                          vii
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 10 of 768




           111.   Nystatin ...................................................................................... 377

                  a)         Nystatin Cream .............................................................. 377

                  b)         Nystatin Ointment.......................................................... 379

                  c)         Nystatin Tablets ............................................................. 380

           112.   Nystatin Triamcinolone ............................................................. 382

           113.   Omega-3-Acid Ethyl Esters ....................................................... 382

           114.   Oxaprozin Tablets...................................................................... 385

           115.   Oxybutynin Chloride ................................................................. 391

           116.   Oxycodone/Acetaminophen ...................................................... 392

           117.   Oxycodone HCL ........................................................................ 394

           118.   Paricalcitol ................................................................................. 395

           119.   Paromomycin ............................................................................. 402

           120.   Permethrin ................................................................................. 403

           121.   Perphenazine .............................................................................. 404

           122.   Phenytoin Sodium...................................................................... 405

           123.   Pilocarpine HCL ........................................................................ 408

           124.   Piroxicam ................................................................................... 409

           125.   Potassium Chloride .................................................................... 412

           126.   Pravastatin ................................................................................. 414

           127.   Prazosin HCL ............................................................................ 422

           128.   Prednisolone Acetate ................................................................. 426

           129.   Prednisone ................................................................................. 427

           130.   Propranolol ................................................................................ 429

                  a)         Propranolol Capsules ..................................................... 430

                  b)         Propranolol Tablets........................................................ 431



                                          viii
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 11 of 768




              131.     Raloxifene HCL......................................................................... 433

              132.     Ranitidine HCL.......................................................................... 436

              133.     Silver Sulfadiazine ..................................................................... 438

              134.     Spironolactone HCTZ................................................................ 439

              135.     Tamoxifen Citrate ...................................................................... 440

              136.     Temozolomide ........................................................................... 444

              137.     Theophylline ER ........................................................................ 447

              138.     Timolol Maleate ........................................................................ 448

              139.     Tobramycin ................................................................................ 450

              140.     Tobramycin Dexamethasone ..................................................... 453

              141.     Tolmetin Sodium ....................................................................... 454

              142.     Tolterodine................................................................................. 455

                       a)         Tolterodine ER .............................................................. 455

                       b)         Tolterodine Tartrate ....................................................... 461

              143.     Trazodone HCL ......................................................................... 464

              144.     Triamcinolone Acetonide .......................................................... 465

              145.     Triamterene HCTZ .................................................................... 466

              146.     Trifluoperazine HCL ................................................................. 467

              147.     Ursodiol ..................................................................................... 469

              148.     Valsartan HCTZ ........................................................................ 471

              149.     Verapamil .................................................................................. 475

              150.     Zoledronic Acid ......................................................................... 475

XIII.   THE CONSPIRATORS INCREASE PRICES IN BUNCHES ........................ 477

        A.    Nisha Patel’s First List of Increase Candidates: Adapalene Gel;
              Nabumetone; Fluconazole Tablets; Ranitidine; Moexipril; Moexipril
              HCTZ; Pravastatin; and Onadansetron .................................................. 477



                                                ix
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 12 of 768




           1.        Glenmark ................................................................................... 480

           2.        Sandoz ....................................................................................... 483

           3.        Taro ............................................................................................ 485

      B.   Teva/Patel’s July 3, 2013 Price Increases: Adapalene Gel, Cefaclor ER
           Tablets, Cefadroxil Tablets, Cefdinir Capsules and Oral Suspension,
           Cefprozil Tablets. Cimetidine Tablets, Fluconazole Tablets, Floucinonide
           Cream, Gel, and Ointment, Methotrexate Tablets, Moexipril HCL
           Tablets, Moexipril HCL/HCZT Tablets, Nabumetone Tablets, Nadolol
           Tablets, Oxybutynin Chloride Tablets, Prazosin HCL Capsules,
           Ranitidine HCL Tablets ......................................................................... 486

           1.        Upsher-Smith ............................................................................. 489

           2.        Mylan ......................................................................................... 490

           3.        Sandoz ....................................................................................... 494

      C.   Price Increases – Summer 2013: Sandoz and Mylan Coordinate to
           Orchestrate Price Increases on Diltiazem HCL, Haloperidol,
           Clomipramine, Tizanidine, Levothyroxin, and Nadolol........................ 496

           1.        Haloperidol and Trifluoperazine HCL....................................... 498

           2.        Tizanidine .................................................................................. 501

           3.        Enalapril Maleate ....................................................................... 504

      D.   August 9, 2013 Price Increases (“Patel’s Round 2”): Amiloride
           HCL/HCTZ Tablets, Clemastine Fumarate Oral Liquid and Tablets,
           Diclofenac Tablets, Diltiazem HCL Tablets, Etodolac ER Tablets,
           Ketoprofen Capsules, Ketorolac Tablets, Pravastatin Tablets,
           Tolmetin Sodium Capsules .................................................................. 509

           1.        Mylan ......................................................................................... 514

           2.        Etodolac and Etodolac ER ......................................................... 517

           3.        Impact of Price Increases ........................................................... 521

           4.        Price Increase Hiatus ................................................................. 522

           5.        March 7, 2014: Niacin ER ......................................................... 523

      E.   April 4, 2014 Price Increases: Azithromycin Suspension and Oral
           Suspension, Bumetanide Tablets, Cephalexin Suspension, Clarithromycin
           ER Tablets, Cyproheptadine HCL Tablets, Dicloxacillin Sodium


                                               x
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 13 of 768




           Capsules, Diflunisal Tablets, Estazolam Tablets, Ethosuximide Capsules
           and Oral Suspension, Hydroxyzine Pamoate Capsules, Ketoconazole
           (Cream and Tablets), Medroxyprogesterone Tablets,
           Estradiol/Norethindrone Acetate Tablets, Nystatin Oral Tablets,
           Pentoxifylline Tablets, Tamoxifen Citrate Tablets, Theophylline ER
           Tablets ................................................................................................... 526

           1.         Lupin (Cephalexin Oral Suspension) ........................................ 532

           2.         Greenstone (Azithromycin Oral Suspension, Azithromycin
                      Suspension, and Medroxyprogesterone Tablets) ....................... 535

           3.         Actavis (Clarithromycin ER Tablets, Tamoxifen Citrate and
                      Estazolam) ................................................................................. 538

           4.         Multiple Manufacturers (Ketoconazole Cream and Tablets) .... 542

           5.         New Relationships Emerge ....................................................... 545

                      a)         Breckenridge .................................................................. 546

                      b)         Rising ............................................................................. 547

                      c)         Versapharm .................................................................... 549

           6.         Impact ........................................................................................ 550

      F.   August 28, 2014 Price Increases: Amiloride HCL/HCTZ Tablets,
           Amoxicillin/Clavulanate Chewable Tablets, Carbamazepine Chewable
           Tablets, Carbamazepine Tablets, Clemastine Fumarate Tablets,
           Clotrimazole Topical Solution, Desmopressin Acetate Tablets,
           Diclofenac Potassium Tablets, Disopyramide Phosphate Capsules,
           Enalapril Maleate Tablets, Epitol Tablets, Flurbiprofen Tablets,
           Flutamide Capsules, Fluvastatin Sodium Capsules, Hydroxyurea
           Capsules, Loperamide HCL Capsules, Penicillin VK Tablets, Prazosin
           HCL Capsules, Prochlorperazine Tablets, Topiramate Sprinkle Capsules,
           Warfarin Sodium Tablets....................................................................... 550

           1.         Mylan ........................................................................................ 553

           2.         Taro ........................................................................................... 558

           3.         Zydus ......................................................................................... 562

           4.         Competitors Follow Teva .......................................................... 563

      G.   January 28, 2015 Price Increases: Bethanechol Chloride Tablets,
           Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol



                                               xi
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 14 of 768




                      Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin
                      Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine
                      Tablets, Nortriptyline HCL Capsules, Propranolol ........................... 564

                      1.         Ciprofloxacin HCL and Glimepiride ......................................... 566

                      2.         Griseofulvin ............................................................................... 569

XIV. AFTER SUCCESSFULLY COLLUDING, DEFENDANTS’ QUALITY
     RANKINGS IMPROVE.................................................................................... 570

           A.         Apotex ................................................................................................... 570

           B.         Zydus ..................................................................................................... 572

           C.         Heritage ................................................................................................. 574

           D.         Lupin ...................................................................................................... 575

           E.         Par .......................................................................................................... 576

           F.         Greenstone ............................................................................................. 578

           G.         Amneal................................................................................................... 579

           H.         Rising ..................................................................................................... 580

           I.         Breckenridge .......................................................................................... 582

           J.         Glenmark ............................................................................................... 583

           K.         A Commitment To The Overcharging Conspiracy Was Instrumental To
                      The Success Of The Price Fixing Agreements ...................................... 584

           L.         “Quality Competitor” Rankings Relate To Price Increases, But Even
                      “Low Quality” Competitors Comply With The Overarching Conspiracy
                      ............................................................................................................... 586

                      1.         Camber Pharmaceuticals, Inc. (and its President, Defendant
                                 Ostaficiuk) and Teva fix prices on Ranitidine HCL .................. 586

XV.        CONCIOUSNESS OF GUILT – DEFENDANTS AND THEIR EXECUTIVES
           KNOWINGLY VIOLATED THE ANTITRUST LAWS ................................. 592

XVI. THE GENERIC DRUG INDUSTRY WAS SUSCEPTIBLE TO COLLUSION
     ........................................................................................................................... 597

XVII. DEFENDANTS’ CONSPIRACY WAS EFFECTIVE AND IS STILL
      ONGOING......................................................................................................... 599



                                                           xii
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 15 of 768




XVIII. THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFFS’
       CLAIMS. ........................................................................................................... 602

          A.         The Statutes of Limitation Did Not Begin to Run Because Plaintiffs Did
                     Not and Could Not Discover Defendants’ Unlawful Conspiracy ......... 602

          B.         The Statute of Limitations Was Tolled on Numerous Grounds. ........... 603

          C.         Spoliation of Evidence........................................................................... 608

          D.         Obstruction of Justice ............................................................................ 609

XIX. MARKET EFFECTS ......................................................................................... 611

XX.       ANTITRUST INJURY ...................................................................................... 612

XXI. ANTITRUST VIOLATIONS ............................................................................ 612

          A.         Count 1 – Overarching Conspiracy On All Price-Fixed Generic Drugs
                     Against All Defendants ......................................................................... 612

          B.         Count 2 (Pled In The Alternative To Count 1) Against Teva, Actavis,
                     Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s, Glenmark,
                     Greenstone, Lannett, Lupin, Mylan, Par, Pfizer, Sandoz, Taro,
                     Upsher-Smith, Wockhardt, and Zydus ............................................... 621

          C.         Counts 3 Through 213 (Individual Conspiracies) ............................. 628

          D.         Count 214 (Against Defendant Ara Aprahamian) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices For Multiple Generic
                     Drugs In Violation of Section 1 of the Sherman Act ........................ 642

          E.         Count 215 (Against Defendant David Berthold) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs In Violation of Section 1 of the Sherman Act ........................ 643

          F.         Count 216 (Against Defendant James (Jim) Brown) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act......................... 645

          G.         Count 217 (Against Defendant Maureen Cavanaugh) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act......................... 647

          H.         Count 218 (Against Defendant Marc Falkin) – Horizontal Conspiracy
                     to Allocate Markets and Fix Prices for Multiple Generic Drugs in
                     Violation of Section 1 of the Sherman Act ........................................ 651

          I.         Count 219 (Against Defendant James (Jim) Grauso) – Horizontal


                                                       xiii
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 16 of 768




                  Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                  Drugs in Violation of Section 1 of the Sherman Act......................... 652

         J.       Count 220 (Against Defendant Kevin Green) – Horizontal Conspiracy
                  to Allocate Markets and Fix Prices for Multiple Generic Drugs in
                  Violation of Section 1 of the Sherman Act ........................................ 654

         K.       Count 221 (Against Defendant Robin Hatosy) – Horizontal
                  Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                  Drugs in Violation of Section 1 of the Sherman Act......................... 656

         L.       Count 222 (Against Defendant Armando Kellum) – Horizontal
                  Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                  Drugs in Violation of Section 1 of the Sherman Act......................... 658

         M.       Count 223 (Against Defendant Jill Nailor) – Horizontal Conspiracy to
                  Allocate Markets and Fix Prices for Multiple Generic Drugs in
                  Violation of Section 1 of the Sherman Act ........................................ 660

         N.       Count 224 (Against Defendant James Nesta) – Horizontal Conspiracy
                  to Allocate Markets and Fix Prices for Multiple Generic Drugs in
                  Violation of Section 1 of the Sherman Act ........................................ 662

         O.       Count 225 (Against Defendant Konstantin Ostaficiuk) – Horizontal
                  Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                  Drugs in Violation of Section 1 of the Sherman Act......................... 664

         P.       Count 226 (Against Defendant Nisha Patel) – Horizontal Conspiracy
                  to Allocate Markets and Fix Prices for Multiple Generic Drugs in
                  Violation of Section 1 of the Sherman Act ........................................ 665

         Q.       Count 227 (Against Defendant David Rekenthaler) – Horizontal
                  Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                  Drugs in Violation of Section 1 of the Sherman Act......................... 669

         R.       Count 228 (Against Defendant Richard (Rick) Rogerson) – Horizontal
                  Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                  Drugs in Violation of Section 1 of the Sherman Act......................... 672

         S.       Count 229 (Against Defendant Tracy Sullivan DiValerio) –
                  Horizontal Conspiracy to Allocate Markets and Fix Prices for
                  Multiple Generic Drugs in Violation of Section 1 of the Sherman Act
                  ............................................................................................................... 674

XXII. REQUEST FOR RELIEF .................................................................................. 676

XXIII. JURY TRIAL DEMANDED............................................................................. 677




                                                       xiv
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 17 of 768




                              xv
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 18 of 768




                                             COMPLAINT

       Winn-Dixie Stores, Inc. and Bi-Lo Holding, LLC “Plaintiffs”), by and through their

attorneys, bring this action against Actavis Holdco US, Inc.; Actavis Pharma, Inc.; Akorn, Inc.;

Alvogen, Inc.; Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC; Apotex Corp.; Ara

Aprahamian; Aurobindo Pharma U.S.A., Inc.; Bausch Health Americas, Inc.; Bausch Health US,

LLC; David Berthold; Breckenridge Pharmaceutical, Inc.; James (Jim) Brown; Camber

Pharmaceuticals, Inc.; Maureen Cavanaugh; Citron Pharma, LLC; Tracy Sullivan DiValerio; Dr.

Reddy’s Laboratories, Inc.; Emcure Pharmaceuticals, Ltd..; Endo International, plc; Epic Pharma

LLC; Mark Falkin; Fougera Pharmaceuticals, Inc.; G&W Laboratories, Inc.; Glenmark

Pharmaceuticals, Inc., USA; James (Jim) Grauso; Kevin Green; Greenstone LLC; Robin Hatosy;

Heritage Pharmaceuticals, Inc.; Hi-Tech Pharmacal Co., Inc.; Impax Laboratories, Inc.; Jubilant

Cadista Pharmaceuticals Inc.; Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC

and f/k/a Rising Pharmaceuticals, Inc.); Armando Kellum; Lannett Company, Inc.; Lupin

Pharmaceuticals Inc.; Mallinckrodt, Inc.; Mayne Pharma USA, Inc.; Morton Grove

Pharmaceuticals, Inc.; Mylan N.V.; Mylan Inc.; Mylan Pharmaceuticals Inc.; Jill Nailor; James

(Jim) Nesta; Oceanside Pharmaceuticals, Inc.; Konstantin Ostaficiuk; Par Pharmaceutical

Companies, Inc.; Par Pharmaceutical, Inc.; Nisha Patel; Perrigo New York, Inc.; Pfizer, Inc.;

Pliva, Inc.; David Reckenthaler; Richard (Rick) Rogerson; Sandoz, Inc.; Strides Pharma, Inc.;

Sun Pharmaceutical Industries, Inc.; Taro Pharmaceuticals USA, Inc.; Teligent, Inc.; Teva

Pharmaceuticals USA, Inc.; UDL Laboratories, Inc.; Upsher-Smith Laboratories, LLC; Valeant

Pharmaceuticals North America, LLC, Valeant Pharmaceuticals International; Versapharm, Inc.;

West-Ward Pharmaceuticals Corp.; Wockhardt USA LLC; and Zydus Pharmaceuticals (USA),

Inc. (collectively, the “Defendants”) and allege as follows:




                                                 1
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 19 of 768




                                        I.   INTRODUCTION

       1.      For many years, beginning at least as early as 2009, the generic pharmaceutical

industry operated pursuant to an understanding among generic manufacturers not to compete

with each other and, instead, to settle for what these competitors refer to as “fair share.” This

understanding permeated every segment of the industry, and the purpose of the agreement was to

avoid competition among generic manufacturers that would normally result in significant price

erosion and great savings to purchasers such as Plaintiffs here. Rather than enter a particular

generic drug market by competing on price in order to gain market share, competitors in the

generic drug industry would systematically and routinely communicate with one another directly,

divvy up customers to create an artificial equilibrium in the market, and then maintain

anticompetitively high prices. This “fair share” understanding was not the result of independent

decision making by individual companies to avoid competing with one another. Rather, it was a

direct result of specific discussion, negotiation and collusion among industry participants over

the course of many years.

       2.      By 2012, Teva and other co-conspirators decided to take this understanding to the

next level. Unsatisfied with the status quo of “fair share” and the mere avoidance of price

erosion, Teva and its competitors leveraged the collusive nature of the industry to not only

maintain their “fair share” of each generic drug market, but also to significantly raise prices on as

many drugs as possible. In order to accomplish that objective, Teva selected a core group of

competitors with which it already had very profitable collusive relationships – Teva referred to

them as “High Quality” competitors – and targeted drugs where they overlapped. Teva had

agreements and understandings with its highest quality competitors to lead and follow each

other’s price increases, doing so with great frequency and success, resulting in many billions of

                                                 2
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 20 of 768




dollars of harm to purchasers of generic drugs over several years.

       3.      At the height of this collusive activity involving Teva, during a 19-month period

beginning in July 2013 and continuing through January 2015, Teva significantly raised prices on

approximately 112 different generic drugs. Of those 112 different drugs, Teva colluded with its

“High Quality” competitors on at least 86 of them (the others were largely in markets where

Teva was exclusive). The size of the price increases varied, but a number of them were well over

1,000%.

       4.      In July 2014, the State of Connecticut initiated a non-public investigation into

suspicious price increases for certain generic pharmaceuticals (the “AG Investigation”). Over

time, the AG Investigation expanded and Connecticut was joined in its efforts by forty-eight (48)

additional states and U.S. territories. The allegations in this Complaint are, in addition to

Plaintiffs’ own review of available facts and evidence, based in large part on, and supported by,

publicly available information and evidence gleaned from the Connecticut Attorney General

Complaints arising from the AG Investigation, which Plaintiffs understand included (1) the

review of many thousands of documents produced by dozens of companies and individuals

throughout the generic pharmaceutical industry, (2) an industry-wide phone call database

consisting of more than 11 million phone call records from hundreds of individuals at various

levels of the Defendant companies and other generic manufacturers, and (3) information

provided by several as-of-yet unidentified cooperating witnesses cooperating with the AG

Investigation and who were directly involved in the conduct alleged herein.

       5.      The AG investigation exposed a marketplace in which generic drug manufacturers

communicated with each other to determine and agree on the amount of market share each

“competitor” would be allocated. These shares were determined by the timing of each



                                                3
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 21 of 768




manufacturer’s entry into the market (with early entrants entitled to a proportionately larger

share than later entrants).

        6.      Currently, the State AGs are pursing claims against dozens of manufacturing

Defendants alleging collusion that distorted the prices of more than one hundred generic drugs.

The State AGs’ investigation is ongoing, and they have indicated that many other manufacturers

and up to three hundred additional drugs are implicated in widespread anticompetitive conduct.

Moreover, executives and others at the highest levels in many of the Defendant companies,

including but not limited to Defendants Ara Aprahamian, David Berthold, James (Jim) Brown,

Maureen Cavanaugh, Tracy Sullivan DiValerio, Marc Falkin, James (Jim) Grauso, Kevin Green,

Robin Hatosy, Armando Kellum, Jill Nailor, James (Jim) Nesta, Konstantin (Kon) Ostaficiuk,

Nisha Patel, David Rekenthaler, and Richard (Rick) Rogerson, among others, conceived,

directed and ultimately benefited from these schemes.

        7.      The existence of a broader generic drug price fixing conspiracy is further revealed

or supported by other activities of U.S. law enforcement. The DOJ convened a grand jury to

investigate a number of the Defendants identified in this Complaint. To empanel a grand jury,

DOJ’s Guidelines require senior executives in the Antitrust Division to conclude that sufficient

credible evidence of collusion exists. Upon information and belief, nearly all of the manufacturer

Defendants identified in this Complaint were served with grand jury subpoenas. (The following

companies (some of whom are not yet Defendants in the MDL) have publicly acknowledged

receiving the grand jury subpoenas: Aceto (which purchased Citron in 2016), Actavis,

Aurobindo, Citron, Dr. Reddy’s, Heritage, Impax, Lannett, Mallinckrodt, Mayne, Mylan, Par,

Perrigo, Pfizer, Sandoz, Sun, Taro, Teva, West-Ward, and Zydus. (Privately-held companies are

under no obligation to make this disclosure.) The DOJ also executed search warrants at the



                                                 4
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 22 of 768




corporate offices of Perrigo, Mylan, and Aceto/Citron. For this to occur, DOJ had to persuade a

federal judge that there was probable cause to believe that one or more antitrust violations had

occurred, and that evidence of these violations would be found at the corporate offices of Mylan,

Perrigo, and Aceto/Citron. Finally, upon information and belief, the DOJ has granted conditional

amnesty to one of the Defendants in this case. (This company has not yet publicly acknowledged

its amnesty status.) Under its Guidelines, for the DOJ to grant a company conditional amnesty,

the amnesty applicant had to confess to criminal violations of the U.S. antitrust laws and inform

on its co- conspirators based on information known to the amnesty applicant.

       8.      As noted above the purpose of the unlawful “fair share” allocation was to fix,

maintain and stabilize prices – either for a particular generic drug or any number of generic

drugs. In this way, each entrant would benefit from coordination as a whole, even if a

manufacturer did not seek a market allocation for a particular drug. Manufacturers implemented

the “fair share” agreement by refusing to bid for a particular customer or by providing a

pretextual bid that they knew would not be successful. This prevented prices from declining even

when a new “competitor” joined the market.

       9.      Additionally,   in   conjunction       with   their   market   allocation   agreement,

manufacturers also agreed to raise prices above competitive levels for certain drugs, and were

able to maintain or slow the decline of prices for other drugs that would have been lower absent

their conspiratorial agreements.

       10.     Through this industry-wide market allocation agreement, Defendants were also

able to implement substantial price increases on a number of additional generic drugs. As

detailed below, during the conspiracy, Defendants’ price increases were almost always more than

100% and in some instances approached 5000%. All of these price increases were collusive, and



                                                  5
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 23 of 768




nearly all of these abrupt and substantial price increases were carried out by two or more

Defendants that are the subject of the pending state and federal enforcement actions.

       11.     Indeed, the United States Department of Justice (“DOJ”) has publicly

acknowledged that its criminal investigation has uncovered evidence that a “significant number”

of the drugs that are not yet the subject of government enforcement actions were nonetheless

subject to collusion. Specifically, the DOJ informed the Court that “[e]vidence uncovered during

the criminal investigation implicates other companies (including a significant number of the

Defendants here) and individual employees in collusion with respect to ... a significant number

of the [additional drugs].” The DOJ further noted that the lack of complete overlap between its

criminal investigation and the drugs that are not yet subject to enforcement actions should not be

read as an indication that any of these drugs was not the subject of collusion by Defendants,

explaining that: “[s]till more companies and individuals, and additional drugs, may be implicated

as the investigation continues to develop.” Based on the substantial overlap between the

allegations in this and other civil Complaints and the DOJ’s pending investigation, the DOJ has

repeatedly sought to stay discovery by private litigants in MDL 2724.

       12.     The existence of the conspiracy alleged in this Complaint is further supported by

the fact that Heritage executives Jeffrey Glazer and Jason Malek have pled guilty to participating

in a conspiracy to fix prices of Glyburide and Doxycycline between at least 2013 and 2015 and

Armando Kellum (Sandoz) has plead guilty to participating in a conspiracy to fix the price of

Clobetasol. Additionally, Heritage and co-conspirator Rising Pharma have entered into deferred

prosecution agreements that involved admissions that they conspired to fix the prices of

Glyburide and Benazepril HCTZ, respectively. Heritage also resolved False Claims Act claims

brought by the United States related to its price fixing of Hydralazine and Theophylline ER.



                                                6
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 24 of 768




Likewise, Sandoz, Apotex, Teva and Taro have also entered into deferred prosecution

agreements which are set forth in further detail in ¶ 140 infra. By operation of law, these guilty

pleas and judicial admissions merely define the minimum parameters of the generic drug price

fixing conspiracy. Thus, the scope of the conspiracy actionable in this civil antitrust action may

be and, as alleged in this Complaint, is broader than the judicial admissions to date. While these

admissions establish that a conspiracy did exist, discovery is necessary to determine the full

scope of the conspiracy in terms of products, time period, and participants.

       13.     Moreover, for the drugs that are not yet the subject of pending enforcement

actions, the collusive nature of Defendants’ price increases on these drugs is supported by the

facts from those enforcement actions that have been made publicly available. For example,

Digoxin is an essential heart medication that was widely used in the U.S. prior to the 1938

passage of the Federal Food, Drug, and Cosmetic Act. Between 2010 and 2013, the price for

Digoxin was remarkably stable, with one tablet costing as little as 12 cents. Beginning in

October 2013, however, Defendants Impax, Lannett, Mylan, Par, Sun, and West-Ward

successfully raised prices from 12 cents per tablet to more than a dollar per tablet, an increase of

750%. Furthermore, we know for certain (from Glazer’s and Malek’s guilty pleas) that Heritage

conspired to fix prices of Doxycycline, and the State AGs’ investigation confirms that Mylan and

Mayne were the unidentified co-conspirators with which Malek and Glazer pled guilty to

conspiring. Additionally, the State AGs’ investigation further reflects that Mylan, Lannett, Par

and Sun adhered to the generic drug industry’s overarching market allocation agreement.

Accordingly, under the circumstances alleged here, the unprecedented 750% price increase on

Digoxin is also shown to be the result of collusion. (Or put differently, this enormous price

increase was not the result of competitive and independent decision-making but by documented



                                                 7
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 25 of 768




collusion among competitors).

       14.     Further, each of the price increases that are the subject of this Complaint was

against each Defendant’s self-interest at the time in the absence of collusion. This is because,

among other reasons, based on fundamental economic theory and the nature of price competition

in the generic drug industry, in the absence of collusion, each Defendant that raised prices would

lose substantial market share to rivals that continued to price competitively. This is particularly

so where, as here, the price increases were so large.

       15.     Thousands of generic drugs have been sold in the United States since the passage

of the Hatch-Waxman Act in 1984. Prior to approximately 2007, nearly all of the pricing

behavior of generic drugs was consistent with economic theory, i.e., when generic entry

occurred, generic drug prices declined. But this was not so for the more than 200 generic drugs

that are the known subject of this Complaint; their pricing pattern – considered alone or in

comparison with Benazepril HCTZ, Doxycycline, and Glyburide – is so unusual and

extraordinary as to demonstrate the existence of a conspiracy. (Plaintiffs reserve the right to

amend this Complaint to add allegations about other generic drugs subject to discovery or further

proceedings in this case.)

       16.     Still other economic evidence confirms the broader scope of the conspiracy

alleged in this Complaint.

       17.     As alleged below, each of the generic drug price increases covered by this

Complaint is not explained by changes in supply, the costs of production, or demand. Indeed,

there are no market forces that explain the pricing of the drugs identified in this Complaint other

than collusion. Moreover, as alleged below, each Price-Fixed Generic Drug has commodity-like

characteristics, there are barriers to entry of a new competitor, the demand is highly inelastic, and



                                                 8
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 26 of 768




the market for the sale of each generic drug is relatively concentrated. These economic

conditions make the market for the manufacture and sale of the Price-Fixed Generic Drugs

conducive to cartelization.

       18.     As noted above, the State AGs’ and DOJ’s investigations are ongoing and likely

involve additional conspirators and additional drugs beyond those named in this Complaint. For

example, Pfizer Inc. reported in an SEC filing dated August 10, 2017 that:

               As of July 2017, the U. S. Department of Justice’s Antitrust Division is
               investigating our Greenstone generics business. We believe this is related to an
               ongoing antitrust investigation of the generic pharmaceutical industry. The
               government has been obtaining information from Greenstone.

       19.     In addition to the information made public from these government investigations,

the allegations in this Complaint are further supported by the fact that Defendants engaged in an

extremely high level of interfirm communications. These communications included a large

number of in-person meetings facilitated by an almost constant stream of industry trade events

such as the trade association meetings sponsored by the Generic Pharmaceutical Association. In

addition to these in-person meetings, Defendants frequently communicated by telephone, e-mail,

and text message. As demonstrated in this Complaint, these interfirm communications involved

high-level executives with pricing authority, including the individual Defendants, and directly

affected Defendants’ pricing decisions on the generic drugs identified in this Complaint.

       20.     Defendants and their co-conspirators carried out their continuing conspiracy

regarding generic drugs through in-person meetings including frequent industry trade shows,

conferences and other similar events, regular “industry dinners,” “girls’ nights out,” lunches,

parties, golf outings, and frequent communications, including e-mails, text messages, and

telephone calls. During these meetings and communications, they conspired on the terms alleged

in this Complaint, and coordinated price increase announcements or pricing terms, allocated


                                                9
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 27 of 768




markets and customers, rigged bids, secretly and collusively exchanged pricing information and

prospective pricing announcements and business plans, and collectively reduced quantity and

restrained output of generic drugs sold to Plaintiffs and others in the United States.

       21.     Considered collectively – (1) the guilty pleas and judicial admissions; (2) the

State AGs’ civil enforcement action and allegations; (3) the unprecedented price increases with

respect to the generic drugs covered in this Complaint (particularly given the economic and

market conditions in the generic drug industry); (4) the absence of any reasonable economic or

market explanation for these price increases other than collusion; (5) the correlation between the

unprecedented and indisputably collusive pricing on Glyburide, Doxycycline, Hydralazine,

Benazepril HCTZ, and Theophylline ER and the other generic drugs covered in this Complaint;

(6) the economic and structural factors rendering the market for the manufacture and sale of

generic drugs conducive to cartelization; (7) the extremely high level of interfirm

communications by senior executives with pricing authority that occurred in-person through

trade association meetings as well as by telephone, e-mail, and text message; and (8) the other

U.S. law enforcement activities, including the search warrants and criminal subpoenas – all

support the existence of the conspiracy alleged in this Complaint.

       22.     Upon information and belief, a single group of core conspirators consisting of

Actavis, Heritage, Mylan, Par, Sun/Taro, Teva, and the Sandoz Defendants (collectively the

“Core Conspirators”) engaged in the conduct alleged in this Complaint and directed the

implementation of an overarching conspiracy. All, or nearly all, of the Price-Fixed Generic

Drugs alleged in this Complaint were manufactured by at least one of the Core Conspirators. All

other Defendants named in this Complaint joined the Core Conspirators and were active

participants in the overarching conspiracy. In some cases, some Defendants only manufactured



                                                 10
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 28 of 768




one or two of the Price-Fixed Generic Drugs, but their participation in the overarching

conspiracy was necessary to raise the price of the Price Fixed Generic Drugs that they

manufactured because it would have been in their independent interests not to follow the price

increases of the other conspirators and thereby increase their market share. The existence of the

overarching conspiracy permitted the Core Conspirators to induce all other Defendants to

participate as necessary to increase prices on each of the Price Fixed Generic Drugs to fully

implement and maintain the overarching conspiracy.

       23.     Defendants understood and acted upon an underlying code of conduct that is

widespread in the generics industry: an expectation that any time a competitor is entering a

particular generic drug market, it can contact its competitors and allocate the market according to

a generally agreed-upon standard of “fair share” in order to avoid competing and keep prices

high. While different drugs may involve different sets of companies, this background

understanding remains constant and is an important component of Defendants’ ability to reach

agreements for specific drugs.

       24.     Defendants knew their conduct was unlawful. The conspirators usually chose to

communicate in person or by cell phone, in an attempt to avoid creating a written record of their

illegal conduct. The structure of the generic drug industry provided numerous opportunities for

collusive communications at trade shows, customer events and smaller more intimate dinners

and meetings. When communications were reduced to writing or text message, Defendants often

took overt and calculated steps to destroy evidence of those communications.

       25.     As a result of the conspiratorial conduct identified in this Complaint, Plaintiffs

paid substantially inflated and anticompetitive prices for numerous generic pharmaceutical

drugs, and Defendants illegally profited as a result.



                                                 11
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 29 of 768




       26.     The allegations in this Complaint are pled in the alternative if necessary to avoid

inconsistency. Count 1 alleges an overarching conspiracy among all Defendants regarding all of

the Price-Fixed Generic Drugs identified in this Complaint in violation of Section 1 of the

Sherman Act. Count 2, which is pled in the alternative to Count 1, alleges an overarching

conspiracy involving only those drugs identified in the State AGs’ Complaint in Case No. 19-cv-

2407-CMR (E.D. Pa.). Counts 3 through 213 allege individual-drug conspiracies among the

specified Defendants regarding each individual Price-Fixed Generic Drug in violation of Section

1 of the Sherman Act and Counts 214 - 229 allege conspiracy claims regarding specified drugs

against the specified individual Defendants who participated in the conspiracy and personally

profited from the conspiracy to fix prices of the specified drugs.

                        II.   DRUGS INVOLVED IN THE CONSPIRACY

       27.     As it is used in this Complaint, the term “Price-Fixed Generic Drugs” (individually

or collectively, as context requires) refers to all dosages, strengths, and formulations (whether or

not any are specified), of all or nearly all generic drugs, including at least the following generic

drugs (which as noted above are expected to expand during the course of this litigation).

               1.               ACETAZOLAMIDE CAPSULES
               2.               ACETAZOLAMIDE TABLETS
               3.               ADAPALENE GEL
               4.               ALBUTEROL
               5.               ALCLOMETASONE DIPROPIONATE
                                CREAM
               6.               ALCLOMETASONE DIPROPIONATE
                                OINTMENT
               7.               ALLOPURINOL INJECTION
               8.               ALLOPURINOL TABLET
               9.               AMANTADINE HCL/HCTZ
               10.              AMILORIDE HCL/HCTZ TABLETS
               11.              AMITRIPTYLINE


                                                 12
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 30 of 768




     12.         AMOXICILLIN/CLAVULANATE
                 CHEWABLE TABLETS
     13.         AMPHETAMINE/DEXTROAMPHETAMINE
                 ER (AKA MIXED AMPHETAMINE SALTS)
     14.         AMPHETAMINE/DEXTROAMPHETAMINE
                 IR (AKA MIXED AMPHETAMINE SALTS)
     15.         ATENOLOL CHLORTHOLIDONE
     16.         ATROPINE SULFATE
     17.         AZITHROMYCIN ORAL SUSPENSION
     18.         AZITHROMYCIN SUSPENSION
     19.         BACLOFEN
     20.         BALSALAZIDE DISODIUM
     21.         BENAZEPRIL HCTZ
     22.         BETAMETHASONE DIPROPIONATE
     23.         BETAMETHASONE DIPROPIONATE
                 AUGMENTED
     24.         BETAMETHASONE DIPROPIONATE
                 CLOTRIMAZOLE
     25.         BETAMETHASONE VALERATE
     26.         BETHANECHOL CHLORIDE TABLETS
     27.         BROMOCRIPTINE MESYLATE
     28.         BUDESONIDE DR CAPSULES
     29.         BUDESONIDE INHALATION
     30.         BUMETANIDE TABLETS
     31.         BUSPIRONE HYDROCHLORIDE TABLETS
     32.         BUTORPHANOL TARTRATE
     33.         CABERGOLINE
     34.         CAPECITABINE
     35.         CAPTOPRIL
     36.         CARBAMAZEPINE CHEWABLE TABLETS
     37.         CARBAMAZEPINE EXTENDED RELEASE
                 TABLETS
     38.         CARBAMAZEPINE TABLETS
     39.         CARISOPRODOL
     40.         CEFACLOR ER
     41.         CEFDINIR ORAL SUSPENSION
     42.         CEFPROZIL TABLETS
     43.         CEFUROXIME AXETIL


                              13
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 31 of 768




     44.         CELECOXIB
     45.         CEPHALEXIN (CEFALEXIN)
     46.         CHLORPROMAZINE HCL
     47.         CHOLESTYRAMINE
     48.         CICLOPIROX
     49.         CIMETIDINE TABLETS
     50.         CIPROFLOXACIN HCL TABLETS
     51.         CLARITHROMYCIN
     52.         CLEMASTINE FUMARATE TABLETS
     53.         CLINDAMYCIN PHOSPHATE
     54.         CLOBETASOL
     55.         CLOMIPRAMINE HCL
     56.         CLONIDINE TTS PATCH
     57.         CLOTRIMAZOLE TABLETS
     58.         CLOTRIMAZOLE TOPICAL SOLUTION
     59.         CYPROHEPTADINE HCL TABLETS
     60.         DESMOPRESSIN ACETATE
     61.         DESOGESTREL/ETHINYL ESTRADIOL
                 TABLETS (KARIVA)
     62.         DESONIDE
     63.         DEXMETHYLPHENIDATE HCL ER
                 CAPSULES
     64.         DEXTROAMPHETAMINE SULFATE ER
     65.         DICLOFENAC POTASSIUM TABLETS
     66.         DICLOXACILLIN SODIUM CAPSULES
     67.         DIFLUNISAL TABLETS
     68.         DIGOXIN
     69.         DILTIAZEM HCL TABLETS
     70.         DIPHENOXYLATE ATROPINE HCL
     71.         DISOPYRAMIDE PHOSPHATE CAPSULES
     72.         DIVALPROEX ER
     73.         DOXAZOSIN MESYLATE TABLETS
     74.         DOXYCYCLINE
     75.         DOXY DR
     76.         DOXY HYCLATE
     77.         DOXY MONO
     78.         DROSPIRENONE AND ETHINYL


                              14
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 32 of 768




                 ESTRADIOL (OCELLA)
     79.         ECONAZOLE
     80.         ENALAPRIL MALEATE TABLETS
     81.         ENTECAVIR
     82.         EPITOL TABLETS
     83.         ESTAZOLAM TABLETS
     84.         ESTRADIOL TABLETS
     85.         ETHINYL ESTRADIOL AND
                 LEVONORGESTREL (PORTIA AND
                 JOLESSA)
     86.         ETHOSUXIMIDE CAPSULES
     87.         ETHOSUXIMIDE ORAL SOLUTION
     88.         ETODOLAC
     89.         ETODOLAC ER
     90.         EXEMESTANE
     91.         FENOFIBRATE
     92.         FLUCONAZOLE TABLETS
     93.         FLUOCINOLONE ACETONIDE
     94.         FLUOCINONIDE
     95.         FLUOCINONIDE CREAM
     96.         FLUOCINONIDE GEL
     97.         FLUOCINONIDE OINTMENT
     98.         FLUOXETINE HCL TABLETS
     99.         FLURBIPROFEN TABLETS
    100.         FLUTAMIDE CAPSULES
    101.         FLUTICASONE PROPIONATE
    102.         FLUVASTATIN SODIUM CAPSULES
    103.         FOSINOPRIL HCTZ
    104.         GABAPENTIN TABLETS
    105.         GLIMEPIRIDE TABLETS
    106.         GLIPIZIDE-METFORMIN
    107.         GLYBURIDE
    108.         GLYBURIDE-METFORMIN
    109.         GRISEOFULVIN SUSPENSION
    110.         HALOBETASOL PROPIONATE
    111.         HALOPERIDOL
    112.         HYDRALAZINE


                              15
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 33 of 768




    113.         HYDROCODONE ACETAMINOPHEN
    114.         HYDROCORTISONE VALERATE
    115.         HYDROXYUREA CAPSULES
    116.         HYDROXYZINE PAMOATE CAPSULES
    117.         IRBESARTAN
    118.         ISONIAZID
    119.         ISOSORBIDE DINITRATE
    120.         KETOCONAZOLE CREAM
    121.         KETOCONAZOLE TABLETS
    122.         KETOPROFEN CAPSULES
    123.         KETOROLAC TROMETHAMINE TABLETS
    124.         LABETALOL HCL TABLETS
    125.         LAMIVUDINE/ZIDOVUDINE (GENERIC
                 COMBIVIR)
    126.         LATANOPROST
    127.         LEFLUNOMIDE
    128.         LEVOTHYROXINE
    129.         LIDOCAINE-PRILOCAINE
    130.         LOPERAMIDE HCL CAPSULES
    131.         MEDROXYPROGESTERONE TABLETS
    132.         MEPROBAMATE
    133.         METFORMIN ER
    134.         METHADONE HCL
    135.         METHOTREXATE TABLETS
    136.         METHYLPHENIDATE
    137.         METHYLPREDNISOLONE
    138.         METRONIDAZOLE
    139.         METRONIDAZOLE CREAM

    140.         METRONIDAZOLE JELLY

    141.         METRONIDAZOLE LOTION

    142.         METRONIDAZOLE VAGINAL

    143.         MIMVEY (ESTRADIOL/NORETHINDRONE
                 ACETATE) TABLETS


                              16
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 34 of 768




    144.         MOEXIPRIL HYDROCHLORIDE TABLETS
    145.         NABUMETONE TABLETS
    146.         NADOLOL TABLETS
    147.         NAPROXEN SODIUM
    148.         NEOMYCIN POLYMYXIN
                 HYDROCORTISONE
    149.         NIACIN ER TABLETS
    150.         NIMODIPINE
    151.         NITROFURANTOIN MACROCRYSTAL
                 CAPSULES
    152.         NORETHINDRONE ACETATE
    153.         NORETHINDRONE/ETHINYL ESTRADIOL
                 (BALZIVA)
    154.         NORTRIPTYLINE HCL CAPSULES
    155.         NYSTATIN
    156.         NYSTATIN CREAM
    157.         NYSTATIN OINTMENT
    158.         NYSTATIN TABLETS
    159.         NYSTATIN TRIAMCINOLONE
    160.         OMEGA-3-ACID ETHYL ESTERS
    161.         ONDANSETRON
    162.         OXAPROZIN TABLETS
    163.         OXYBUTYNIN CHLORIDE TABLETS
    164.         OXYCODONE HCL
    165.         OXYCODONE/ACETAMINOPHEN
    166.         PARICALCITOL
    167.         PAROMOMYCIN
    168.         PENICILLIN VK TABLETS
    169.         PENTOXIFYLLINE TABLETS
    170.         PERMETHRIN
    171.         PERPHENAZINE
    172.         PHENYTOIN SODIUM
    173.         PILOCARPINE HCL
    174.         PIROXICAM
    175.         POTASSIUM CHLORIDE
    176.         PRAVASTATIN
    177.         PRAZOSIN HCL CAPSULES


                              17
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 35 of 768




    178.         PREDNISOLONE ACETATE
    179.         PREDNISONE
    180.         PROCHLORPERAZINE TABLETS
    181.         PROPRANOLOL
    182.         PROPRANOLOL CAPSULES
    183.         PROPRANOLOL TABLETS
    184.         RALOXIFENE HCL TABLETS
    185.         RANITIDINE HCL TABLETS
    186.         RANITIDINE HCL CAPSULES
    187.         SILVER SULFADIAZINE
    188.         SPIRONOLACTONE HCTZ
    189.         TAMOXIFEN CITRATE TABLETS
    190.         TEMOZOLOMIDE
    191.         THEOPHYLLINE ER
    192.         TIMOLOL MALEATE
    193.         TIZANIDINE
    194.         TOBRAMYCIN
    195.         TOBRAMYCIN DEXAMETHASONE
    196.         TOLMETIN SODIUM CAPSULES
    197.         TOLTERODINE
    198.         TOLTERODINE ER
    199.         TOLTERODINE TARTRATE
    200.         TOPIRAMATE SPRINKLE CAPSULES
    201.         TRAZODONE HCL
    202.         TRIAMCINOLONE ACETONIDE
    203.         TRIAMCINOLONE ACETONIDE CREAM
    204.         TRIAMCINOLONE ACETONIDE OINTMENT
    205.         TRIAMTERENE HCTZ
    206.         TRIFLUOPERAZINE HCL
    207.         URSODIOL
    208.         VALSARTAN HCTZ
    209.         VERAPAMIL
    210.         WARFARIN SODIUM TABLETS
    211.         ZOLEDRONIC ACID


                 III.   JURISDICTION AND VENUE


                              18
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 36 of 768




       28.     This Court has jurisdiction over this action under Section 1 of the Sherman Act,

15 U.S.C. § 1 & 26, and under 28 U.S.C. §§ 1331 and 1337.

       29.     This Court may exercise personal jurisdiction over all of the Defendants because

they either transact business in this District, or they have engaged in anticompetitive and illegal

conduct that has had an impact in this District. Specifically, the corporate Defendants market

and sell generic pharmaceutical drugs in interstate and intrastate commerce to direct purchasers

like the Plaintiffs nationwide directly, and through drug wholesalers and distributors. The

individual Defendants were executives of various Defendants or non-Defendant co-conspirators

who engaged in and directed some of the unlawful conduct addressed herein. The acts

complained of have, and will continue to have, substantial effects in this District.

       30.     Venue is proper in this District under Section 12 of the Clayton Act, 15 U.S.C. §

22, and 28 U.S.C. § 1391(b)-(c). At all times relevant to this Complaint, Defendants resided,

transacted business, were found, or had agents in this District, and a portion of the affected

interstate trade and commerce described below has been carried out in this District.

                                       IV.    THE PARTIES

                A. Plaintiffs

       31.     Plaintiff Winn-Dixie Stores, Inc. (“Winn-Dixie”) is a corporation organized under

the laws of the State of Florida with its principal place of business at 200 Prominence Parkway,

Jacksonville, Florida. Plaintiff Winn-Dixie brings this action on its own behalf and as the

assignee of Cardinal Health, Inc. (“Cardinal”), a pharmaceutical wholesaler that, during the

relevant period, purchased Price-Fixed Generic Drugs directly from Defendants for resale to

Winn-Dixie and has specifically and expressly assigned its antitrust claims arising out of those

purchases to Winn-Dixie. Winn-Dixie owns and operates retail stores and pharmacies that sell

generic drugs. During the time period relevant to Plaintiffs’ claims, Winn-Dixie and/or its

                                                19
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 37 of 768




assignor directly purchased each of the Price-Fixed Generic Drugs in the United States from one

or more Defendants and/or their co-conspirators and sustained injury and damage as a proximate

result of the antitrust violations alleged in this Complaint.

       32.     Plaintiff Bi-Lo Holding, LLC (“Bi-Lo”) is a limited liability company organized

under the laws of the State of Delaware with its principal place of business at 200 Prominence

Parkway, Jacksonville, Florida. Plaintiff Bi-Lo brings this action on its own behalf and as the

assignee of Cardinal Health, Inc. (“Cardinal”), a pharmaceutical wholesaler that, during the

relevant period, purchased Price-Fixed Generic Drugs directly from Defendants for resale to Bi-

Lo and has specifically and expressly assigned its claims arising out of those purchases to Bi-Lo.

Bi-Lo owns and operates retail stores and pharmacies that sell generic drugs. During the time

period relevant to Plaintiffs’ claims, Bi-Lo and/or its assignor directly purchased each of the

Price-Fixed Generic Drugs in the United States from one or more Defendants and/or their co-

conspirators and sustained injury and damage as a proximate result of the antitrust violations

alleged in this Complaint.

                B. Defendants

       33.     Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) is a corporation organized

and existing under the laws of the State of Delaware with its principal place of business at 1090

Horsham Road, North Wales, Pennsylvania. Teva is a wholly-owned subsidiary of Teva

Pharmaceutical Industries, Ltd., an Israeli corporation. Teva is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’

claims: Teva directly participated in the conspiracy alleged in this Complaint, produced and sold

one or more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act.

                                                  20
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 38 of 768




       34.     Defendant Actavis Holdco US, Inc. (“Actavis Holdco”), is a corporation

organized and existing under the laws of the State of Delaware with its principal place of

business in Parsippany, New Jersey. In August 2016, Teva Pharmaceuticals USA, Inc. acquired

the Actavis generics business of Allergan plc, including Actavis, Inc. Upon the acquisition,

Actavis, Inc. – the acquired Allergan plc generics operating company (formerly known as

Watson Pharmaceuticals) – was renamed Allergan Finance, LLC, which in turn assigned all of

the assets and liabilities of the former Allergan plc generic business to the newly formed Actavis

Holdco, including subsidiaries Actavis Pharma, Inc. and Actavis Elizabeth LLC (a research and

development and manufacturing entity for Actavis generic operations), among others. Actavis

Holdco is a wholly-owned subsidiary of Teva Pharmaceuticals USA, Inc., which is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. Actavis Holdco is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Actavis Holdco directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, knowingly received conspiracy proceeds from Defendant

Actavis Pharma, Inc., and engaged in the unlawful conduct alleged in this Complaint in violation

of Section 1 of the Sherman Act.

       35.     Defendant Actavis Pharma, Inc. is a Delaware corporation with its principal place

of business at 400 Interpace Parkway, Parsippany, New Jersey. It is a wholly-owned subsidiary

of Actavis Holdco and is a principal operating company in the U.S. for Teva’s generic products

acquired from Allergan plc. It manufactures, markets, and/or distributes generic pharmaceuticals.

Unless addressed individually, Actavis Holdco and Actavis Pharma, Inc. are collectively referred

to herein as “Actavis.” Actavis is defined to include its managers, officers, employees, and



                                               21
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 39 of 768




agents acting on its behalf. At all times relevant to the Complaint, Actavis has marketed and sold

generic pharmaceuticals in this District and throughout the United States. During the time period

relevant to Plaintiffs’ claims, Actavis Holdco directly participated in the conspiracy alleged in

this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act. Actavis Holdco (and its predecessors, including

Watson) and Actavis Pharma are collectively defined as “Actavis.” Actavis is defined to include

its managers, officers, employees, and agents acting on its behalf.

       36.     Defendant Akorn, Inc. (“Akorn”) is a Louisiana corporation with its principal

place of business located in Lake Forest, Illinois. Akorn is the parent company of Defendant Hi-

Tech (defined below). Akorn is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiffs’ claims, Akorn directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       37.     Defendant Alvogen Inc. (“Alvogen”) is a Delaware corporation with its principal

place of business in Pine Brook, New Jersey. Robert Wessman, the former CEO of Actavis,

stepped down from that position in order to found Alvogen in 2009. Alvogen is defined to

include its managers, officers, employees, and agents acting on its behalf. During the time period

relevant to Plaintiffs’ claims, Alvogen directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.



                                                22
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 40 of 768




       38.     Defendant Amneal Pharmaceuticals, Inc. (“Amneal, Inc.”) is a Delaware

corporation with its principal place of business located in Bridgewater, New Jersey. Amneal is

defined to include its managers, officers, employees, and agents acting on its behalf. At all times

relevant to the Complaint, Amneal produced and sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct alleged in

this Complaint in violation of Section 1 of the Sherman Act.

       39.     Defendant Amneal Pharmaceuticals LLC (“Amneal LLC”) is a limited liability

company organized and existing under the laws of the state of Delaware, with a principal place

of business at 400 Crossing Boulevard, Bridgewater, New Jersey. Defendant Amneal

Pharmaceuticals Inc. (“Amneal Inc.”) is a Delaware corporation also with its principal place of

business at 400 Crossing Boulevard, Bridgewater, New Jersey. Amneal Inc. owns a portion of

Amneal LLC and, as the managing member of Amneal LLC, conducts and exercises full control

over all activities of Amneal LLC (Amneal LLC and Amneal Inc. are collectively referred to

herein as “Amneal”). Amneal is defined to include its managers, officers, employees, and agents

acting on its behalf. At all times relevant to the Complaint, Amneal directly participated in the

conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct alleged in

this Complaint in violation of Section 1 of the Sherman Act.

       40.     Defendant Apotex Corp. (“Apotex”) is a corporation organized and existing under

the laws of the State of Delaware. Its principal place of business is 2400 North Commerce

Parkway, Weston, Florida. At all times relevant to the Complaint, Apotex has marketed and sold

generic pharmaceuticals in this District and throughout the United States. Apotex is defined to

include its managers, officers, employees, and agents acting on its behalf. At all times relevant to



                                                23
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 41 of 768




the Complaint, Apotex directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       41.     Defendant Ara Aprahamian (“Aprahamian”) is an individual residing at 14

Catalpa Court, Bardonia, New York. Defendant Aprahamian was the Director, Pricing &

Contracting at Defendant Actavis from August 2010 to March 2013, and was the Vice President of

Sales and Marketing at Defendant Taro from March 2013 to August 2018.

       42.     On February 4, 2020, a federal grand jury in this District returned an indictment

against Defendant Aprahamian, charging him with two counts of per se unlawful restraint of

interstate trade and commerce in violation of Section 1 of the Sherman Act (15 U.S.C. § 1), and one

count of making unlawfully, willfully, and knowingly materially false, fictious, and fraudulent

statements and representations in connection with a federal investigation, in violation of 18 U.S.C. §

1001(a)(2).

       43.     The indictment charges that Aprahamian formed agreements with co-conspirators in

the generic drug manufacturing industry to increase prices and to allocate customers for numerous

drugs from at least as early as March 2013 until at least December 2015. The indictment specifically

describes agreements Aprahamian made with Defendant Sandoz regarding Clotrimazole cream,

Desonide ointment, Fluocinonide ointment, Lidocaine ointment, and Nystatin-Triamcinolone cream

and ointment, and with Defendant Teva regarding Carbamazepine tabs and chews, Clotrimazole

topical solution 1%, Etodolac Immediate Release (“IR”) and Extended Release (“ER”) tablets,

Fluocinonide cream, emollient cream, gel, and ointment, and Warfarin tablets.

       44.     Defendant Aurobindo Pharma U.S.A., Inc. (“Aurobindo”) is a corporation

organized and existing under the laws of the State of Delaware with its principal place of



                                                 24
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 42 of 768




business at 6 Wheeling Road, Dayton, New Jersey. Aurobindo is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’

claims, Aurobindo directly participated in the conspiracy alleged in this Complaint, produced

and sold one or more Price-Fixed Generic Drugs throughout the United States and its territories,

and engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act.

       45.     Defendant Bausch Health Americas, Inc. (formerly Valeant Pharmaceuticals

International, Inc.) is a Delaware corporation with its principal place of business in Bridgewater,

New Jersey.     Bausch Health Americas, Inc is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Bausch Health Americas, Inc directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       46.     Defendant Bausch Health US, LLC (formerly Valeant Pharmaceuticals North

America LLC) is a Delaware limited liability company with its principal place of business in

Bridgewater, New Jersey. Bausch Health US, LLC is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Bausch Health US, LLC directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       47.      Defendant Oceanside Pharmaceuticals, Inc. is a wholly-owned subsidiary of



                                                25
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 43 of 768




Bausch Health Americas, Inc. It is a Delaware corporation with its principal place of business in

Bridgewater, New Jersey. Oceanside Pharmaceuticals, Inc. is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’

claims, Oceanside Pharmaceuticals, Inc. directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       48.     Unless addressed individually, Bausch Health Americas, Inc., Bausch Health US,

LLC, and Oceanside Pharmaceuticals, Inc. are collectively referred to herein as “Bausch.”

Bausch is defined to include its managers, officers, employees, and agents acting on its behalf.

During the time period relevant to Plaintiffs’ claims, Bausch directly participated in the

conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct alleged in

this Complaint in violation of Section 1 of the Sherman Act.

       49.     Defendant David Berthold (“Berthold”) is an individual residing at 21 Hillcrest

Road, Towaco, New Jersey. At all times relevant to the Complaint, Berthold was the Head of

Sales or Vice President of Sales – U.S. Generics at Defendant Lupin Pharmaceuticals, Inc.

       50.     Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a Florida

corporation with its principal place of business at 15 Massirio Drive, Berlin, Connecticut.

Breckenridge is wholly-owned by Pensa Pharma S.A. Breckenridge is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Breckenridge directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its



                                                26
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 44 of 768




territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       51.     Defendant James (Jim) Brown (“Brown”) is an individual residing at 4521

Christensen Circle, Littleton, Colorado. At all times relevant to the Complaint, Brown was the

Head of Sales or Vice President of Sales – U.S. Generics at Defendant Glenmark

Pharmaceuticals, Inc.

       52.     Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation

with its principal place of business in Piscataway, New Jersey. Camber is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Camber directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       53.     Defendant Maureen Cavanaugh (“Cavanaugh”) is an individual residing at 529

North York Road, Hatboro, Pennsylvania. From January 2009 until April 2018, Cavanaugh was the

Senior Vice President, Commercial Officer, North America, Senior Vice President Sales and

Marketing, or Vice President Customer Operations and Marketing for Defendant Teva

Pharmaceuticals USA, Inc. She then became Senior Vice President and Chief Commercial Officer

for Defendant Lannett.

       54.     Defendant Citron Pharma, LLC (“Citron”) is a Delaware corporation with its

principal place of business located in East Brunswick, New Jersey. Citron is defined to include

its managers, officers, employees, and agents acting on its behalf. During the time period

relevant to Plaintiffs’ claims Citron directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

                                               27
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 45 of 768




States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       55.     Defendant Tracy Sullivan DiValerio (“Sullivan”) is an individual residing at 2

Pierre Court, Marlton, New Jersey. At all times relevant to the Complaint, Sullivan was a

Director of National Accounts or a National Account Manager, Generic Pharmaceuticals at

Defendant Lannett Company, Inc.

       56.     Defendant Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s”) is a corporation

organized and existing under the laws of the State of New Jersey with its principal place of

business at 107 College Road East, Princeton, New Jersey. Dr. Reddy’s is a wholly-owned

subsidiary of Dr. Reddy’s Laboratories Ltd., an Indian pharmaceutical company. Dr. Reddy’s is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Dr. Reddy’s directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       57.     Defendant Emcure Pharmaceuticals, Ltd. (“Emcure”) is an Indian company with

its principal place of business located in Pune, India. In April 2011, Emcure acquired Defendant

Heritage (defined below). Heritage, as a subsidiary of Emcure, conducts Emcure’s U.S.

commercial operations. Emcure is defined to include its managers, officers, employees, and

agents acting on its behalf. During the time period relevant to Plaintiffs’ claims, Emcure directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories both directly and through its

wholly owned subsidiaries, directly and/or through its subsidiaries sold Price-Fixed generic



                                                28
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 46 of 768




drugs to Plaintiffs and others in the United States, and engaged in the unlawful conduct alleged

in this Complaint in violation of Section 1 of the Sherman Act. In addition, during the time

period relevant to this Complaint, Defendant Emcure purposefully directed its activities at the

United States (including the forum state) and also purposefully derived the benefit of conspiracy

proceeds taken from the United States (including the forum state).

       58.     Defendant Epic Pharma, LLC (“Epic”) is a Delaware limited liability company

with its principal place of business in Laurelton, New York. Epic is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Epic directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       59.     Defendant Marc Falkin (“Falkin”) is an individual residing at 2915 Weston Road,

Westin, Florida. From August 2013 to February 2018, Defendant Falkin was the Vice President,

Marketing, Pricing and Contracts at Defendant Actavis or Senior Vice President, U.S. Generic Sales

at Defendant Teva. Since March 2018, he is Senior Vice President and Chief Commercial Officer at

non-Defendant drug manufacturer Cipla.

       60.     Defendant Fougera Pharmaceuticals, Inc. (“Fougera”) is a New York corporation

with its principal place of business in Melville, New York. In 2012, Novartis International AG

acquired Fougera. Fougera is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiffs’ claims, Fougera directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act. The term

                                               29
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 47 of 768




“Sandoz Defendants” refers to Fougera and Sandoz, collectively.

       61.     Defendant G&W Laboratories, Inc. (“G&W”) is a New Jersey Corporation with

its principal place of business in South Plainfield, New Jersey. G&W is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, G&W directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       62.     Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”) is a corporation

organized and existing under the laws of the State of Delaware with a principal place of business

at 750 Corporate Drive, Mahwah, New Jersey. Glenmark is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’

claims, Glenmark directly participated in the conspiracy alleged in this Complaint, produced and

sold one or more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act.

       63.     Defendant James (Jim) Grauso (“Grauso”) is an individual residing at 113

Windsor Lane, Ramsey, New Jersey. Defendant Grauso worked at Defendant Aurobindo as a

Senior Vice President, Commercial Operations from December 2011 through January 2014.

Since February 2014, Grauso has been employed as the Executive Vice President, N.A.

Commercial Operations at Defendant Glenmark. Prior to his time at Aurobindo, he served as Vice

President, Sales & Marketing at Defendant G&W.

       64.     Defendant Kevin Green (“Green”) is an individual residing at 110 Coachlight

Circle, Chalfont, Pennsylvania. Defendant Green worked at Defendant Teva as a Director of

                                                30
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 48 of 768




National Accounts from January 2006 through October 2013. Since November 2013, Green has

worked at Defendant Zydus Pharmaceuticals (USA) Inc. and is currently the Vice President of

Sales.

         65.     Defendant Greenstone LLC (“Greenstone”) is a limited liability company located

at 100 Route 206, North Peapack, New Jersey. Greenstone is a wholly-owned subsidiary of

Defendant Pfizer Inc. (“Pfizer”), a global pharmaceutical company headquartered in New York,

New York, and has at all relevant times operated as the generic drug division of Pfizer.

Greenstone operates out of Pfizer’s Peapack, New Jersey campus, and a majority of

Greenstone’s employees are also employees of Pfizer’s Essential Health Division, including

Greenstone’s President. Greenstone employees also use Pfizer for financial analysis, human

resources      and   employee   benefit   purposes,   making the   two    companies    essentially

indistinguishable. At all times relevant to the Complaint, Greenstone has – under the direction

and control of Pfizer – marketed and sold generic pharmaceuticals in this District and throughout

the United States. Greenstone and Pfizer are defined to include their managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Greenstone and Pfizer directly participated in the conspiracy alleged in this Complaint, produced

and sold one or more Price- Fixed Generic Drugs throughout the United States and its territories,

received the proceeds of their unlawful in the United States, and engaged in the unlawful conduct

alleged in this Complaint in violation of Section 1 of the Sherman Act.

         66.     Defendant Robin Hatosy (“Hatosy”) is an individual residing at 155 Providence

Forge Road, Royersford, Pennsylvania. At all times relevant to the Complaint, Hatosy was

employed as a Director of National Accounts at Defendant Greenstone.

         67.     Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) is a Delaware corporation



                                                 31
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 49 of 768




with its principal place of business located in Eatontown, New Jersey. In April 2011, Emcure

acquired Heritage. Heritage is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiffs’ claims, Heritage directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       68.     Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware corporation

with its principal place of business located in Amityville, New York. Hi-Tech is a wholly-owned

subsidiary of Defendant Akorn, which purchased Hi-Tech in April 2014, for $640 million. Hi-

Tech is defined to include its managers, officers, employees, and agents acting on its behalf.

During the time period relevant to Plaintiffs’ claims, Hi-Tech directly participated in the

conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct alleged in

this Complaint in violation of Section 1 of the Sherman Act.

       69.     Defendant Impax Laboratories, Inc. (“Impax”) is a Delaware corporation with its

principal place of business located in Philadelphia, Pennsylvania. Defendant Impax is defined to

include its managers, officers, employees, and agents acting on its behalf. During the time period

relevant to Plaintiffs’ claims, Impax directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       70.     Defendant    Kavod    Pharmaceuticals     LLC,    formerly   known     as   Rising

Pharmaceuticals, LLC and Rising Pharmaceuticals, Inc. (collectively referred to as “Rising”), is



                                               32
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 50 of 768




a Delaware corporation with, upon information and belief, its principal place of business in

Saddle Brook, New Jersey. Defendant Rising is defined to include its managers, officers,

employees, and agents acting on its behalf. On December 3, 2019, Rising admitted to fixing

prices and allocating customers for Benazepril-HCTZ. It has been charged with one count of a

felony conspiracy in restraint of trade, and agreed to a deferred prosecution agreement with the

Department of Justice. During the time period relevant to Plaintiffs’ claims, Rising directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs, including but not limited to Benazepril-HCTZ, throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       71.     Defendant Armando Kellum (“Kellum”) is an individual residing at 56 Gravel

Hill Road, Huntingdon Valley, Pennsylvania. At all times relevant to the Complaint, Kellum was

the Vice President, Contracting and Business Analytics at Defendant Sandoz, Inc. On February

14, 2020, Kellum pleaded guilty to one count of unlawful restraint of interstate trade and commerce

in violation of Section 1 of the Sherman Act (15 U.S.C. § 1). The criminal information notes that

from at least as early as March 2013, and continuing until at least June 2015, Kellum, on behalf of

Sandoz, along with Defendant Ara Aprahamian and co-conspirators at Sandoz and Defendant Taro

“knowingly entered into and engaged in a conspiracy to suppress and eliminate competition by

agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix prices of, generic

drugs sold in the United States.”

       72.     The criminal information provides several examples of this conduct. For instance, it

notes that Kellum worked with Aprahamian and co-conspirators at Sandoz and Taro to discuss drug

launches that either company planned to make on generic drugs that the other was already in the

market for, including the soliciting and relinquishing of customers. Kellum would then agree with his


                                                 33
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 51 of 768



co-conspirators on which customers the launching company would solicit, so as to allow “the

launching company to obtain customers quickly at the highest price possible, and minimize the

decline of price for the drugs being launched.” Such discussions could include the “dead net price(s)”

for certain customers of the drug. The information also notes that Kellum, other co-conspirators at

Sandoz, and Aprahamian agreed to increase prices of certain generic drugs by discussing the amount

of the increase, receiving non-public prices for Taro’s various classes of trade, and declining requests

for bids from Taro’s customers. As an example, such activity was undertaken for multiple

formulations and sizes of clobetasol, allowing Sandoz and Taro to increase WAC prices on many of

those formulations in excess of 1000%. Kellum also instructed Sandoz employees not to poach

Taro’s clobetasol customers.

        73.     Defendant Jubilant Cadista Pharmaceuticals Inc. (Cadista) is a Delaware corporation

with its principal place of business in Salisbury, Maryland. It is a wholly-owned subsidiary of

Jubilant Life Sciences Company, an Indian pharmaceutical company. Defendant Cadista is defined

to include its managers, officers, employees, and agents acting on its behalf. During the time

period relevant to Plaintiffs’ claims, Cadista directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

        74.     Defendant Lannett Company, Inc. (“Lannett”) is a corporation organized and

existing under the laws of the State of Delaware with its principal place of business at 9000 State

Road, Philadelphia, Pennsylvania. Defendant Lannett is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Lannett directly participated in the conspiracy alleged in this Complaint, produced and sold one

or more Price-Fixed Generic Drugs throughout the United States and its territories, and engaged


                                                  34
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 52 of 768




in the unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       75.     Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is a Delaware corporation with

its principal place of business in Baltimore, Maryland. Lupin is a wholly-owned subsidiary of

Lupin Limited, an Indian company with its principal place of business in Mumbai, India. Lupin

is defined to include its managers, officers, employees, and agents acting on its behalf. During

the time period relevant to Plaintiffs’ claims, Lupin directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       76.     Defendant Mayne Pharma USA, Inc. (“Mayne”) is a Delaware corporation with

its principal place of business located in Paramus, New Jersey. Mayne is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Mayne directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       77.     Defendant Mallinckrodt, Inc. (“Mallinckrodt”) is a Delaware corporation with its

principal place of business in Webster Groves, Missouri. Mallinckrodt is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Mallinckrodt directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.



                                                35
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 53 of 768




       78.     Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a Delaware

corporation with its principal place of business located in Morton Grove, Illinois. Wockhardt,

Ltd., an Indian company, is the parent company of Morton Grove. Defendant Morton Grove is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Morton Grove directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       79.     Defendant Mylan N.V. is Dutch corporation with its principal place of business

and global headquarters in Canonsburg, Pennsylvania. Mylan N.V. is the direct parent

corporation of Defendant Mylan Inc. and the ultimate parent and owner of Defendants Mylan

Pharma and UDL (both defined below). During the time period relevant to Plaintiffs’ claims,

Mylan N.V. directly participated in the conspiracy alleged in this Complaint, produced and/or

sold one or more Price- Fixed Generic Drugs throughout the United States and its territories,

either on its own or through its subsidiaries, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       80.     Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

business in Canonsburg, Pennsylvania. Mylan Inc. is the parent company of Defendant UDL

(defined below) and Defendant Mylan Pharma (defined below). Mylan Inc. is defined to include

its managers, officers, employees, and agents acting on its behalf. During the time period

relevant to Plaintiffs’ claims, Mylan Inc. directly participated in the conspiracy alleged in this

Complaint, produced and/or sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, either on its own or through its subsidiaries, and engaged in the



                                               36
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 54 of 768




unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       81.     Defendant Mylan Pharmaceuticals Inc., (“Mylan Pharma”) is a West Virginia

corporation with its principal place of business in Morgantown, West Virginia. Mylan Pharma is

a subsidiary of Defendant Mylan Inc. Mylan Pharma is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Mylan Pharma directly participated in the conspiracy alleged in this Complaint, produced and

sold one or more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act. Mylan N.V., Mylan Inc., Mylan Pharma, and UDL (defined below) are

collectively defined as “Mylan.”

       82.     Defendant Jill Nailor (“Nailor”) is an individual residing at 1918 McRae Lane,

Mundelein, Illinois. Since August 2010, Nailor has been Senior Director, Sales and National

Accounts or Director, Generics and Analytics at Defendant Greenstone.

       83.     Defendant James (Jim) Nesta (“Nesta”) is an individual residing at 9715

Devonshire Drive, Huntersville, North Carolina. At all times relevant to the Complaint, Nesta

was the Vice President of Sales at Defendant Mylan.

       84.     Defendant Konstantin Ostaficiuk (“Ostaficiuk”) is an individual residing at 29

Horizon Drive, Mendham, New Jersey. At all times relevant to the Complaint, Ostaficiuk was

the President or Vice President of Sales and Marketing of Camber Pharmaceuticals, Inc.

(“Camber”).

       85.     Defendant Par Pharmaceutical Companies, Inc. (“Par”) is a corporation organized

and existing under the laws of the State of Delaware with its principal place of business at One

Ram Ridge Road, Chestnut Ridge, New York. Defendant Par is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’

                                                37
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 55 of 768




claims, Par directly participated in the conspiracy alleged in this Complaint, produced and sold

one or more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act.

          86.   Defendant Par Pharmaceutical, Inc. (“Par Pharma”) is a New York corporation

with its principal place of business located in Chestnut Ridge, New York. Defendant Par Pharma

is defined to include its managers, officers, employees, and agents acting on its behalf. During

the time period relevant to Plaintiffs’ claims, Par Pharma directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

          87.   Defendant Endo International plc (“Endo”) is an Irish company with its principal

place of business in Dublin, Ireland, and its U.S. headquarters located in Malvern, Pennsylvania.

Endo is the ultimate parent and owner of Par. Unless addressed individually, Par and Endo are

collectively referred to herein as “Par.” Defendant Endo is defined to include its managers,

officers, employees, and agents acting on its behalf At all times relevant to the Complaint, Endo

has marketed and sold generic pharmaceuticals in this District and throughout the United States

participated in the conspiracy alleged in this Complaint, either on its own or through its owned

and controlled subsidiaries/affiliates, and knowingly received proceeds of the unlawful conduct.

In addition, during the time period relevant to this Complaint, Defendant Endo purposefully

directed its activities at the United States (including the forum state) and also purposefully

derived the benefit of conspiracy proceeds taken from the United States (including the forum

state).



                                               38
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 56 of 768




       88.     Defendant Nisha Patel (“Patel”) is an individual residing at 103 Chinaberry Lane

Collegeville, Pennsylvania. Between April 2013 and December 2016, Patel worked as a Director

of Strategic Customer Marketing and as a Director of National Accounts at Defendant Teva.

Since September 2017, Patel works at non-Defendant drug manufacturer Cipla.

       89.     Defendant Perrigo New York, Inc. (“Perrigo”) is a Delaware corporation with its

principal place of business in Allegan, Michigan. Perrigo is a subsidiary of Perrigo Company,

plc, an Irish company. Perrigo is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiffs’ claims, Perrigo directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       90.     Defendant Pfizer, Inc. (“Pfizer”) is a corporation organized and existing under the

laws of Delaware, with its principal place of business at 235 East 42nd Street New York, New

York. Pfizer is a global biopharmaceutical company and is the corporate parent of Defendant

Greenstone. Pfizer is defined to include its managers, officers, employees, and agents acting on

its behalf. During the time period relevant to Plaintiffs’ claims, Pfizer directly participated in the

conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct alleged in

this Complaint in violation of Section 1 of the Sherman Act.

       91.     Defendant Pliva, Inc. (“Pliva”) is a New Jersey corporation with its principal

place of business in East Hanover, New Jersey. Pliva is a wholly-owned subsidiary of Defendant

Teva (defined below). Pliva is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiffs’ claims, Pliva directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

                                                 39
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 57 of 768




Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       92.     Defendant David Rekenthaler (“Rekenthaler”) is an individual residing at 2626

Lulworth Lane, Marietta, Georgia. At all times relevant to the Complaint, Rekenthaler was the

Vice President, Sales US Generics at Defendant Teva. After a short time at Wilshire

Pharmaceuticals, Inc., he became Vice President of Sales at Defendant Apotex starting in June 2016.

       93.     Defendant Richard (Rick) Rogerson (“Rogerson”) is an individual residing at 32

Chestnut Trail, Flemington, New Jersey. Rogerson was the Executive Director of Pricing and

Business Analytics (March 2014 – August 2016) and Director of Pricing, U.S. Generics (April 2002

– March 2014) at Defendant Actavis. From August 2016 to March 2018 he was Senior Director, New

Product Launch & Business Analytics at Teva.

       94.     Defendant Sandoz, Inc. (“Sandoz”) is a corporation organized and existing under

the laws of the State of Colorado, with its principal place of business at 100 College Road West,

Princeton, New Jersey. Sandoz is a subsidiary of Novartis AG, a global pharmaceutical company

based in Basel, Switzerland. Sandoz is defined to include its managers, officers, employees, and

agents acting on its behalf. On March 2, 2020, in a deferred prosecution agreement following

criminal charges filed by the Department of Justice, Defendant Sandoz, Inc. admitted that it had

conspired with Rising “to suppress and eliminate competition by agreeing to allocate customers

for, and stabilize, maintain, and fix prices of, Benazepril-HCTZ sold in the United States, from at

least as early as April 2014 and continuing until at least September 2015.” During the time

period relevant to Plaintiffs’ claims, Sandoz directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs, not limited to ,

Benazepril-HCTZ, throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.


                                                 40
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 58 of 768




       95.     Defendant Strides Pharma, Inc. (“Strides”) is a New Jersey corporation with its

principle place of business in East Brunswick, New Jersey. Strides is the U.S. subsidiary and

sales agent of Strides Pharma Science Limited, an Indian pharmaceutical conglomerate. Strides

is defined to include its managers, officers, employees, and agents acting on its behalf. During

the time period relevant to Plaintiffs’ claims, Strides directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       96.     Defendant Sun Pharmaceutical Industries, Inc. (f/k/a Caraco Pharmaceutical

Laboratories, Ltd.) (“Sun”) is a Michigan corporation with its principal place of business in

Cranbury, New Jersey. Co-conspirator Sun Pharmaceutical Industries Ltd., (“Sun Ltd.”), based

in Mumbai, India, along with certain of its wholly-owned subsidiaries, owns 100% of Sun. Sun

Ltd. also owns approximately 70% of Defendant Taro (defined below) and Taro’s parent, Taro

Pharmaceutical Industries, Ltd. In late 2012, Sun acquired URL Pharma, Inc., which is a wholly

owned subsidiary of co-conspirator Mutual Pharmaceutical Company, Inc. (“Mutual”). Mutual is

a wholly-owned subsidiary of Sun. Sun is defined to include its managers, officers, employees,

and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims, Sun directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price

Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       97.     Defendant Taro Pharmaceuticals USA, Inc. (“Taro”) is a corporation organized

and existing under the laws of the State of New York, with its principal place of business at 3

Skyline Drive, Hawthorne, New York. Taro is defined to include its managers, officers,



                                                41
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 59 of 768




employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Taro directly participated in the conspiracy alleged in this Complaint, produced and sold one or

more Price-Fixed Generic Drugs throughout the United States and its territories, and engaged in

the unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       98.     Defendant Teligent, Inc. (f/k/a IGI Laboratories, Inc.) (“Teligent”) is a Delaware

corporation with its principal place of business located in Buena, New Jersey. Teligent is defined

to include its managers, officers, employees, and agents acting on its behalf. During the time

period relevant to Plaintiffs’ claims, Teligent directly participated in the conspiracy alleged in

this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       99.     Defendant UDL Laboratories, Inc. (“UDL”) is an Illinois corporation with its

principal place of business in Rockford, Illinois. UDL, n/k/a Mylan Institutional Inc., is a

subsidiary of Defendant Mylan Inc. UDL is defined to include its managers, officers, employees,

and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims, UDL

directly participated in the conspiracy alleged in this Complaint, produced and sold one or more

Price-Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       100.    Defendant Upsher-Smith Laboratories, LLC (formerly known as Upsher-Smith

Laboratories, Inc.) (“Upsher-Smith”), is a Minnesota limited liability company located at 6701

Evenstad Drive, Maple Grove, MN. Upsher-Smith is a subsidiary of Sawaii Pharmaceutical Co.,

Ltd., a large generics company in Japan. Upsher-Smith is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’



                                                42
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 60 of 768




claims, Upsher-Smith directly participated in the conspiracy alleged in this Complaint, produced

and sold one or more Price-Fixed Generic Drugs throughout the United States and its territories,

and engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act.

       101.    Defendant Valeant Pharmaceuticals International (“Valeant International”) is a

Canadian company with its principal place of business in Bridgewater, New Jersey. Valeant

International was a California company until September 2010, when it merged with Biovail

Corporation, a Canadian company. Defendant Valeant Pharmaceuticals North America, LLC

(“Valeant North America”) is a Delaware corporation with its principal place of business in

Bridgewater, New Jersey. It is a wholly-owned subsidiary of Valeant International. Defendant

Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a Delaware corporation with its principal place

of business in Aliso Viejo, California. Oceanside is a wholly-owned subsidiary of Valeant. In

this Complaint, Valeant International, Valeant North America, and Oceanside are referred

together as “Valeant.” Valeant is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiffs’ claims, Valeant directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       102.    Defendant Versapharm, Inc. (“Versapharm”) is a corporation organized and

existing under the laws of the State of Georgia with its principal place of business in Marietta,

Georgia. Versapharm is defined to include its managers, officers, employees, and agents acting

on its behalf. During the time period relevant to Plaintiffs’ claims, Versapharm directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-



                                               43
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 61 of 768




Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       103.    Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) is a Delaware

corporation with its principal place of business located in Eatontown, New Jersey. West-Ward is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, West-Ward directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       104.    Defendant Wockhardt USA LLC (“Wockhardt”) is a Delaware limited liability

company located at 20 Waterview Boulevard, 3rd Floor, Parsippany, New Jersey. Wockhardt is a

wholly-owned subsidiary of Defendant Morton Grove Pharmaceuticals, Inc. Wockhardt is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Wockhardt directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, either on its own or through its subsidiaries, and engaged in

the unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       105.    Defendant Zydus Pharmaceuticals (USA), Inc. (“Zydus”) is a corporation

organized and existing under the laws of the State of New Jersey with its principal place of

business at 73 Route 31 North, Pennington, New Jersey. Zydus is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant

to Plaintiffs’ claims, Zydus directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its



                                                44
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 62 of 768




territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       106.     Whenever any reference is made in any allegation of the Complaint to any

representation, act or transaction of Defendants or their co-conspirators, or any agent, employee

or representative thereof, such allegation shall be deemed to mean that such principals, officers,

directors, employees, agents or representatives of Defendants, while acting within the scope of

their actual or apparent authority, whether they were acting on their own behalf or for their own

benefit, did or authorized such representations, acts or transactions on behalf of Defendants,

respectively.

                C. Co-Conspirators and Agents

       107.     Other entities and individuals not named as Defendants also combined, conspired,

or agreed with Defendants and committed acts in furtherance of the unlawful conspiracy alleged

in this Complaint.

       108.     The true names and capacities of additional co-conspirators, whether individual,

corporate, associate, or representative, are presently unknown to Plaintiffs. Plaintiffs reserve the

right to amend this Complaint to allege the true names and capacities of additional co-

conspirators as they are discovered.

       109.     At all relevant times, other persons, firms, and corporations, referred to in this

Complaint as “co-conspirators,” the identities of which are presently unknown, have willingly

conspired with Defendants in their unlawful scheme as described herein.

       110.     The acts alleged in this Complaint that were done by each of the co-conspirators

were fully authorized by each of those co-conspirators, or were ordered or committed by

authorized officers, managers, agents, employees, or representatives of each co-conspirator while



                                                45
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 63 of 768




actively engaged in the management, direction, or control of its affairs.

       111.     The wrongful acts alleged to have been done by any one Defendant or co-

conspirator were authorized, ordered, or done by its directors, officers, managers, agents,

employees, or representatives while actively engaged in the management, direction, or control of

such Defendant’s or co-conspirator’s affairs.

                                 V.     TRADE AND COMMERCE

       112.     During the time period relevant to Plaintiffs’ claims, Defendants and their co-

conspirators engaged in business that affects or is within the flow of interstate or foreign

commerce, and the effect of that business on interstate or foreign commerce is substantial. In

particular, the activities of Defendants and their co-conspirators are within the flow of interstate

and foreign commerce or have a substantial effect upon interstate or foreign commerce in that:

       (a)      Defendants and their co-conspirators sold and shipped substantial quantities of
                generic drugs in a continuous and uninterrupted flow in interstate commerce to
                customers located in States other than the States in which the Defendants and their
                co-conspirators produced the generic drugs;

       (b)      Data, information, correspondence and/or financial material were exchanged
                between each Defendant in the State in which each is located, incorporated, or has
                its principal place of business and other States;

       (c)      Money flowed between banks outside of the State in which each Defendant is
                located, incorporated, or has its principal place of business and other States;
                and/or

       (d)      Defendants and their co-conspirators imported substantial quantities of raw
                materials for generic drugs from outside the United States.

       113.     The effect of Defendants and/or their co-conspirators’ anticompetitive conduct on

United States commerce gives rise to Plaintiffs’ claims.

              VI.   GENERIC DRUGS, THE FDCA AND THE HATCH-WAXMAN
                                     AMENDMENTS

       114.     Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), manufacturers that



                                                46
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 64 of 768




create a new drug must obtain Food and Drug Administration (“FDA”) approval to sell the product

by filing a New Drug Application (“NDA”). 21 U.S.C. §§ 301-392. An NDA must include

specific data concerning the safety and effectiveness of the drug, as well as any information on

applicable patents. 21 U.S.C. § 355(a), (b). The Hatch-Waxman Amendments, enacted in 1984,

simplified the regulatory hurdles for prospective generic manufacturers by eliminating the need

for them to file lengthy and costly NDAs. See Drug Price Competition and Patent Term

Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984). A manufacturer seeking approval to

sell a generic version of a brand drug may instead file an Abbreviated New Drug Application

(“ANDA”). An ANDA relies on the scientific findings of safety and effectiveness included in the

brand manufacturer’s original NDA by showing that the generic drug contains the same active

ingredient(s), dosage form, route of administration, and strength as the brand drug, and is absorbed

at the same rate and to the same extent as the brand drug – that is, that the generic drug is

pharmaceutically equivalent and bioequivalent (together, “therapeutically equivalent”) to the

brand drug. The FDA assigns generic drugs that are therapeutically equivalent to their brand-name

counterpart an “AB” rating.

       115.    Congress enacted the Hatch-Waxman Amendments to expedite the entry of

legitimate generic competitors, thereby reducing healthcare expenses nationwide. Congress also

sought to protect pharmaceutical manufacturers’ incentives to create new and innovative products.

       116.    The Hatch-Waxman Amendments achieved both goals, advancing substantially the

rate of generic product launches, and ushering in an era of historic high profit margins for brand

manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the top-selling

drugs with expired patents had generic alternatives; by 1998, nearly all did. In 1984, prescription

drug revenue for branded and generic drugs totaled $21.6 billion; by 2009, total prescription drug



                                                47
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 65 of 768




revenue had soared to $300 billion.

       117.    Generic versions of brand name drugs contain the same active ingredient, and are

determined by the FDA to be just as safe and effective, as their brand name counterparts. The only

material difference between generic and brand name drugs is their price: generics are usually at

least 25% less expensive than their brand name counterparts when there is a single generic

competitor, and this discount typically increases to 50% to 80% (or more) when there are multiple

generic competitors on the market for a given brand. The launch of a generic drug thus usually

brings huge cost savings for all drug purchasers. The Federal Trade Commission (“FTC”)

estimates that about one year after market entry, the generic version takes over 90% of the brand’s

unit sales and sells for 15% of the price of the brand name product. Because each generic is readily

substitutable for another generic of the same brand drug, the products behave like commodities,

with pricing being the main differentiator and the basis for competition among manufacturers.

Over time, generics’ pricing nears the generic manufacturers’ marginal costs.

       118.    Generic competition usually enables purchasers to purchase generic versions of the

brand drug at a substantially lower price than the brand drug. Generic competition to a single

blockbuster brand drug (i.e., a drug that generates annual sales of $1 billion or more) can result in

billions of dollars in savings to direct purchasers, consumers, insurers, local, state, and federal

governments, and others. Indeed, one study found that the use of generic drugs saved the United

States healthcare system $1.68 trillion between 2005 and 2014.1

       119.    Due to the price differentials between brand and generic drugs, and other

institutional features of the pharmaceutical industry, pharmacists liberally and substantially

substitute for the generic version when presented with a prescription for the brand-name


1
    GPhA, Generic Drug Savings in the U.S. (7th ed. 2015) at                       1,   available   at
http://www.gphaonline.org/media/wysiwyg/PDF/GPhA_Savings_Report_2015.pdf.

                                                 48
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 66 of 768




counterpart. Since passage of the Hatch-Waxman Amendments, every State has adopted

substitution laws that either require or permit pharmacies to substitute generic equivalents for

branded prescriptions (unless the prescribing physician has specifically ordered otherwise by

writing “dispense as written” or similar language on the prescription).

       120.    There is an incentive to choose the less expensive generic equivalent in every link

in the prescription drug chain. Pharmaceutical wholesalers and retailers pay lower prices to

acquire generic drugs than to acquire the corresponding brand-name drug. Health insurers and

patients also benefit from the lower prices that result from generic competition.

       121.    Further, the more generic manufacturers that enter a market, the more the price for

the drug decreases. As an FDA study reflects, “generic competition is associated with lower drug

prices, with the entry of the second generic competitor being associated with the largest price

reduction,” as average prices fall to roughly half the price of the branded drug. Further, with the

entry of each additional generic manufacturer up to the ninth manufacturer, the price continues to

fall. In mature markets with 19 or more generic manufacturers, the price of the generic drug is as

low as 6% of the branded version. This phenomenon is demonstrated in the following chart

prepared by the FDA:




                                                49
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 67 of 768




       122.    Generic manufacturers typically report a Wholesale Acquisition Cost (“WAC”) for

their drugs. WAC prices represent the manufacturer’s benchmark or reported list price. The WAC

typically functions as the manufacturer’s list or benchmark price in sales to wholesalers or other

direct purchasers and typically does not include discounts that may be provided, e.g., for volume

sales. Manufacturers generally provide their WACs to purchasers or report them to publishers that

compile that information for the market.

                A. The Generic Drug Market

                      1. Upstream Players In The Drug Distribution System

                              a) Manufacturers/Suppliers

       123.    Drug manufacturers are the source of the prescription drugs in the pharmaceutical

supply chain. Unlike branded drug manufacturers, generic manufacturers typically do not

develop new drug therapies, but instead manufacture generic drugs that can be substituted (often

automatically under state law) for the branded drug after expiration of the brand’s exclusivity.

Generic pharmaceuticals can be manufactured in a variety of forms, including tablets, capsules,

injectables, inhalants, liquids, ointments and creams. A manufacturer seeking to sell a “new

drug” in the United States (including generic versions of previously approved drugs) must obtain

approval from the FDA, which evaluates many factors, including drug safety, efficacy, raw

material suppliers, manufacturing processes, labeling and quality control.

       124.    Generic drug manufacturers operate manufacturing facilities, and in the absence

of collusion, ostensibly compete with each other to sell the generic drugs they produce to

wholesalers, distributors, and in some cases, directly to retail pharmacy chains, mail-order and

specialty pharmacies, hospital chains, and some health plans.

       125.    In marketing their generic drugs, manufacturers often do not attempt to


                                                50
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 68 of 768




differentiate their products because, primarily, a generic drug is a commodity. Consequently,

competition is dictated by price and supply. As a result, generic drug manufacturers usually all

market the drug under the same name, which is the name of the active ingredient (e.g.,

Acetazolamide).

          126.   Drug suppliers include the manufacturers themselves, as well as other companies

that have agreements to sell or distribute certain generic pharmaceutical drugs manufactured by

another company. The corporate Defendants in this action are all drug manufacturers and

suppliers who compete with one another for the sale of generic pharmaceutical drugs in the

United States.

          127.   Drugs sold in the United States may be manufactured either domestically or

abroad. Many manufacturers that produce drugs for the United States market are owned by, or

are, foreign companies. Generic drugs may be manufactured by the same companies that

manufacture brand-name drugs (even in the same factories), or may come from companies that

manufacture generics exclusively. Drug manufacturers typically sell their products through

supply agreements negotiated with their customers.

          128.   The corporate manufacturer Defendants in this case are among the largest generic

pharmaceutical manufacturers in the industry. Each has a broad portfolio of generic drugs which

it sells to distributors, retailers and group purchasing organizations, many of whom have a

nationwide presence. Competitors for particular pharmaceutical products vary given the shifting

pharmaceutical landscape as drugs lose exclusivity, and as manufacturers decide to enter or exit

an existing drug market. At all time relevant to this Complaint, every manufacturer Defendant’s

portfolio remained broad, and was sold to purchasers in virtually every state across the United

States.



                                                51
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 69 of 768




         129.   The generic pharmaceutical portfolios of the Defendants run the gamut of

indications, servicing a wide range of health needs. These include by way of example potentially

less common health problems such as human immunodeficiency virus (HIV) treated with

Lamivudine/Zidovudine and long-term kidney disease treated by Paricalcitol, as well as more

commonplace conditions such as high blood pressure treated with medications including

Clonidine-TTS Patch, Irbesartan, Moexipril HCL and Enalapril Maleate, high cholesterol treated

with medications such as Fenofibrate, Pravastatin or Niacin ER, and attention deficit

hyperactivity       disorder      (ADHD)         treated      by      Dexmethylphenidate        or

Amphetamine/Dextroamphetamine.

         VII.    THE DOJ AND STATE ATTORNEYS GENERAL INVESTIGATIONS

         130.   As noted above, Defendants’ conduct regarding generic drugs is under

investigation by the DOJ, State Attorneys General, the United States Congress and others.

                 A. The DOJ’s Broad-Ranging Criminal Investigation                      Into   the
                    Anticompetitive Conduct of Generic Drug Manufacturers

         131.   No later than November 3, 2014, as noted above, the DOJ opened a wide-ranging

grand jury investigation into the marketing and pricing practices of generic drugs, which has

resulted in the issuance of grand jury subpoenas to several generic drug manufacturers, including

nearly all Defendants and/or their affiliates.

         132.   A source at the Policy and Regulatory Report says “prosecutors see the case much

like its antitrust probe of the auto parts industry, which has gone on for years and morphed into

the department’s largest criminal antitrust probe ever. Like in that case, prosecutors expect to

move from one drug to another in a similar cascading fashion.”2




2
    See Eric Palmer, DOJ criminal probe takes a look at trade associations, FIERCE PHARMA (July 10,

                                                 52
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 70 of 768




       133.    According to BLOOMBERG NEWS, the investigation encompasses more than a

dozen companies and at least two dozen generic drugs. The source quoted by the BLOOMBERG

article correctly predicted in November 2016 that the DOJ would file criminal charges against at

least one member of the generic drug price-fixing conspiracy by the end of 2016.3

       134.    Sure enough, on December 12, 2016, DOJ filed criminal charges against Jeffrey

Glazer (the former CEO of Heritage) and Jason Malek (the former president of Heritage). Both

Glazer and Malek have since pled guilty to violations of Section 1 of the Sherman Act for their

participation in conspiracies to fix prices, rig bids, and allocate customers for Glyburide and

Doxycycline. The Hon. Barclay Surrick of this Court determined that there was a factual basis for

both Glazer’s and Malek’s pleas, and convicted each individual of a felony violation of the

Sherman Act. Sentencing for both Glazer and Malek was originally set for April 2017, but both

sentencings have been repeatedly rescheduled as Glazer and Malek continue to cooperate with the

DOJ. As alleged above, by operation of law, these guilty pleas merely define the minimum

parameters of the conspiracy alleged in this Complaint.

       135.    Following the plea agreements of Malek and Glazer, the DOJ has obtained and

executed search warrants against at least Aceto Corporation (which purchased Citron’s generic

drugs business in December 2016), Perrigo, and Mylan in connection with the generic drug price

fixing probe. Accordingly, at least one federal judge has necessarily found probable cause that

such a conspiracy existed, and that it was probable that evidence of the conspiracy would be found

in the offices of Perrigo, Mylan, and Citron.




2015), http://www.fiercepharma.com/regulatory/doj-criminal-probe-takes-a- look-at-trade-associations.
3
  See D. McLaughlin & C. Chen, U.S. Charges in Generic-Drug Probe to be Filed by Year-End,
BLOOMBERG NEWS (Nov. 3, 2016,), available at https://www.bloomberg.com/ news/articles/2016-11-
03/u-s-charges-in-generic-drug-probe-said-to-be-filed-by-year-end.


                                                 53
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 71 of 768




        136.   In addition to the raid of Perrigo’s, Mylan’s, and Aceto’s corporate offices, the

grand jury empanelled by DOJ as part of its investigation has issued subpoenas to numerous

Defendants and/or their employees. The following companies have publicly acknowledged

receiving grand jury subpoenas: Aceto, Actavis, Aurobindo, Citron, Dr. Reddy’s,

Greenstone/Pfizer, Heritage, Impax, Lannett, Lupin, Mallinckrodt, Mayne, Mylan, Par, Perrigo,

co-conspirator Rising, Sandoz, Sun, Taro, Teva, West-Ward, and Zydus. Upon information and

belief, additional companies have also received subpoenas but have not publicly acknowledged

this fact.

        137.   The fact that most Defendants and/or their employees received criminal subpoenas

from a federal grand jury is significant, as is reflected in Chapter 3 of the 2014 edition of the DOJ’s

Antitrust Division Manual, available at https://www.justice.gov/atr/division-manual. Section F.1

of that chapter notes that “staff should consider carefully the likelihood that, if a grand jury

investigation developed evidence confirming the alleged anticompetitive conduct, the Division

would proceed with a criminal prosecution.” Id. at III-82. The staff request needs to be approved

by the relevant field chief and is then sent to the Antitrust Criminal Enforcement Division. Id.

“The DAAG [Deputy Assistant Attorney General] for Operations, the Criminal DAAG, and the

Director of Criminal Enforcement will make a recommendation to the Assistant Attorney General.

If approved by the Assistant Attorney General, letters of authority are issued for all attorneys who

will participate in the grand jury investigation.” Id. at III-83. “The investigation should be

conducted by a grand jury in a judicial district where venue lies for the offense, such as a district

from or to which Price-Fixed sales were made or where conspiratorial communications occurred.”

Id. Thus, the fact that one or more of the Defendants and certain of their employees received

federal grand jury subpoenas is an indication that antitrust offenses have occurred involving these



                                                  54
           Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 72 of 768




companies.

          138.    Additionally, public sources have reported that at least one Defendant or co-

conspirator has applied for conditional amnesty under ACPERA. That a target has applied for

leniency is significant. As the DOJ notes on its web site (https://www.justice.gov/atr/page/file/

926521/download):

                  Does a leniency applicant have to admit to a criminal violation of
                  the antitrust laws before receiving a conditional leniency letter?
                  Yes. The Division’s leniency policies were established for
                  corporations and individuals “reporting their illegal antitrust
                  activity,” and the policies protect leniency recipients from criminal
                  conviction. Thus, the applicant must admit its participation in a
                  criminal antitrust violation involving price fixing, bid rigging,
                  capacity restriction, or allocation of markets, customers, or sales or
                  production volumes before it will receive a conditional leniency
                  letter. Applicants that have not engaged in criminal violations of
                  the antitrust laws have no need to receive leniency protection from
                  a criminal violation and will receive no benefit from the leniency
                  program. The DOJ further provides that the leniency applicant
                  must also satisfy the following condition, among others, to avail
                  itself of the government’s leniency: “[t]he confession of
                  wrongdoing is truly a corporate act, as opposed to isolated
                  confessions of individual executives or officials. 4
Id.

              139.        The Department of Justice continues to pursue a parallel criminal

      investigation of the generic pharmaceutical industry’s price-fixing practices. As of the filing

      of this complaint, the DOJ’s investigation has resulted in guilty pleas from Defendant

      Heritage’s CEO and President, Jeffrey Glazer and Jason Malek as noted above. Heritage

      itself paid a fine and restitution for price-fixing of Glyburide and signed non-prosecution and

      deferred prosecution agreements for other drugs.

              140.        Recently, the DOJ filed criminal charges against Defendant Ara



4
    https://www.justice.gov/atr/page/file/926521/download.


                                                    55
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 73 of 768




     Aprahamian (Taro) regarding illegal agreements he secured with competitors Sandoz and

     Teva. Defendant Armando Kellum (Sandoz) pleaded guilty to having made illegal

     agreements with Aprahamian and Taro. Defendant Rising admitted in a deferred prosecution

     agreement that it had conspired to allocate customers and fix prices with Sandoz. And in its

     own deferred prosecution agreement, Defendant Sandoz admitted to the DOJ that it made

     illegal agreements to allocate customers and fix prices with at least Taro, Teva, Rising, and

     Perrigo. The following chart shows various outcomes of the DOJ’s investigation thus far:

    Indictment/                                                                            Co-conspirators
    Information                                               15 U.S.C. § 1                (if specified by
        Date         Defendant               Status         violations charged             DOJ in charges)
                                                            include these drugs
    12/16/2016 Jason                  Plead Guilty         Count 1: Doxycycline
               Malek                                       Hyclate Count 2:
               (Heritage)                                  Glyburide
    12/16/2016 Jeffrey                Plead Guilty         Count 1: Doxycycline
               Glazer                                      Hyclate Count 2:
               (Heritage)                                  Glyburide
    5/31/2019 Heritage            DPA admits               Count 1: Glyburide
                                  anticompetitive
                                  Conduct
    12/3/2019     Rising          DPA admits               Count 1: Benazepril-HCTZ
                                  anticompetitive
                                  conduct
    2/4/2020      Ara Aprahamian5 Indicted                 Count 1:                        Count 1: Sandoz
                  (Taro)                                   Clotrimazole,
                                                           Desonide,
                                                           Fluocinonide,
                                                           Lidocaine,
                                                           Nystatin-                       Count 2: Teva
                                                           Triamcinolone

                                                           Count 2:
                                                           Carbamazepine,
                                                           Clotrimazole, Etodolac
                                                           IR and
                                                           ER, Fluocinonide,


5
  The grand jury also indicted Defendant Aprahamian for making false statements to federal investigators,
a violation of 18 U.S.C. § 1001.

                                                   56
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 74 of 768



                                                       Warfarin




  2/14/2020     Armando            Plead Guilty        Count 1: Clobetasol      Count 1: Taro,
                Kellum                                                          Aprahamian,
                (Sandoz)                                                        unnamed
                                                                                Sandoz
                                                                                employees
  3/2/2020      Sandoz             DPA admits          Count 1: Clobetasol,     Count 1: Taro
                                   anticompetitive     Desonide, Nystatin-      Count 2: Rising
                                   conduct             Triamcinolone            Count 3: Perrigo
                                                       Count 2: Benazepril-HCTZ Count 4: Teva
                                                       Count 3: Desonide
                                                       Count 4: Tobramycin
  5/6/2020      Apotex             DPA admits          Count 1: Pravastin       Count 1: “other
                                   anticompetitive                              persons and
                                   conduct                                      corporate entities
                                                                                […]”


  7/23/2020     Taro               DPA admits          Count 1: Clobetasol,         Count 1: Sandoz
                                   anticompetitive     Desonide, Nystatin           Count 2:
                                   conduct             Count 2: Carbamazepine,      “Company A”
                                                       Etodolac

  8/25/2020     Teva and           Teva DPA            Count 1: Pravastin           Count 1:
                Glenmark           admits              Count 2: Carbamazepine       Glenmark and
                                   anticompetitive     Clotrimazole, Etodolac       Apotex
                                   conduct of          IR and ER tablets,           Count 2: Taro and
                                   Teva                Fluocinonide cream,          Ara Aprahamian
                                                                                    Count 3: Teva
                                                       emollient cream, gel, and    and Sandoz
                                                       ointment and Warfarin
                                                       Count 3: Etodolac IR,
                                                       Nadolol; Temozolomide
                                                       and Tobramycin.


       141.   The DOJ has intervened in MDL 2724 as well as numerous civil antitrust actions

alleging price-fixing, bid rigging, and market and customer allocation of generic pharmaceuticals

stating that these cases overlap with the DOJ’s ongoing criminal investigation. For example, in a


                                               57
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 75 of 768




civil antitrust action related to the generic pharmaceutical Propranolol, the DOJ intervened and

requested a stay, stating that “the reason for the request for the stay is the government’s ongoing

criminal investigation and overlap of that investigation and this case,” and that “the government’s

ongoing investigation is much broader than the [Glazer and Malek] informations that were

unsealed.’’ The DOJ filed a brief with the United States Judicial Panel on Multidistrict Litigation

noting that: “The complaints in those civil cases – which typically allege that a group of generic

pharmaceutical companies violated Section 1 of the Sherman Act by conspiring to fix prices and

allocate customers for a particular drug - overlap significantly with aspects of the ongoing criminal

investigation.’’ As noted above, the DOJ also filed a motion to stay discovery in MDL 2724,

stating that: “Evidence uncovered during the criminal investigation implicates other companies

and individuals (including a significant number of the Defendants here) in collusion with respect

to Doxy Hyclate, Glyburide, and other drugs (including a significant number of the drugs at issue

here).”6 DOJ has continued to maintain that a Stay of certain discovery is necessary to protect its

investigation even after the judicial admissions by Heritage and Rising.

       142.    Some of the companies that have received subpoenas have confirmed that the

inquiry extends to other drugs. For example, Mayne disclosed that the criminal investigation into

its conduct “is focused on [Doxy DR] and potassium chloride powders,” and Impax disclosed that

the DOJ subpoena focused on specific drugs including Digoxin and Lidocaine/Prilocaine.

The DOJ’s Spring 2017 Division Update notes that:

               Millions of Americans purchase generic prescription drugs every year and rely on
               generic pharmaceuticals as a more affordable alternative to brand name
               medicines. The Division’s investigation into the generics market, however, has
               revealed that some executives have sought to collude on prices and enrich



6
  See Intervenor United States’ Motion to Stay Discovery, In re: Generic Pharm. Pricing Antitrust
Litig., MDL No. 2724, ECF 279 (E.D. Pa. May 1, 2017).

                                                 58
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 76 of 768




                themselves at the expense of American consumers.7

                 B. At Least 49 State Attorneys General are Also Investigating the
                    Anticompetitive Conduct in the Generic Drug Industry

        143.    In addition to the DOJ’s criminal enforcement action, at least 49 States’ Attorneys

General, led by the State of Connecticut, have also filed several civil enforcement actions based

on their investigation to date into generic drug pricing. To date, the States have identified as co-

conspirators at least 25 corporate generic drug manufacturers that conspired to fix prices of more

than 130 different generic drugs.8

        144.    In essence the States allege that the market for more than 130 generic drugs was

cartelized based on an agreement or understanding between or among Defendants and their co-

conspirators to refrain from competing with each other on the pricing and sale of the generic

drugs in the United States. This agreement or understanding that the Defendants and their co-

conspirators adhered to provides that each generic manufacturer “is entitled to its [predetermined

share] of the market, whether the market is a particular drug, or a number of generic drugs. [The

predetermined share] is an approximation of how much market share each competitor is entitled

to, based on the number of competitors in the particular drug market, with a potential

adjustment based on the timing of their entry. The objective is to attain a state of equilibrium,

where none are incentivized to compete for additional market share by eroding price.” In other

words, generic drug manufacturers followed an express agreement to apply a negotiated formula

that allocated the market share for the manufacturers of numerous generic drugs.


7
  DOJ Website, Division Update Spring 2017 (Mar. 28, 2017), available at
https://www.justice.gov/atr/division-operations/division-update-spring-2017/division-secures- individual-
and-corporate-guilty-pleas-collusion-industries-where-products.
8
  Those companies are Actavis, Ascend, Apotex, Amneal, Aurobindo, Breckenridge, Citron, Dr. Reddy’s,
Emcure, Glenmark, Greenstone, Heritage, Lannett, Lupin, Mayne, Mylan, Par, Pfizer, Sandoz, Sun, Taro,
Teva, Upsher-Smith, Wockhardt, and Zydus.


                                                   59
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 77 of 768




       145.    The State AGs establish that this formula was developed and agreed to as the

result of “an almost constant ability for Defendants to meet in person and discuss their business

plans.” For example, anticompetitive agreements are reached at:

               [o]rganized recreational and social events, such as golf outings, lunches, cocktail
               parties, dinners, and other scheduled activities that provide further opportunity to
               meet with competitors outside of the traditional business setting. Of particular
               importance here, generic drug manufacturer representatives who attend these
               functions ... use these opportunities to discuss and share upcoming bids, specific
               generic drug markets, pricing strategies and pricing terms in their contracts with
               customers, among other competitively sensitive information.

               These trade shows and customer conferences provide generic drug manufacturers,
               including but not limited to [the identified Defendants], with ample opportunity to
               meet, discuss, devise and implement a host of anticompetitive schemes that
               unreasonably restrain competition in the United States’ market for generic drugs.

       146.    In furtherance of the conspiracy, the States allege that Defendants would frequently

rig bids by increasing pricing to existing customers in order to allow another conspirator to win

the business of that customer and obtain the market share to which it was entitled by the

conspiracy’s formula. This process of purposefully abandoning existing customers would occur

most frequently when a new conspirator enters the market for a generic drug. Whereas

fundamental economic principles dictate that the price of the drug should decrease as the number

of suppliers of that drug increases, the opposite typically occurred as a direct result of the

conspiracy, because the existing competitors would walk away from their customers in order to

allow the new entrant a portion of the market.

       147.    These market allocation and price-fixing agreements were often negotiated across

more than one generic drug. In order to maintain supracompetitive prices, “customers in one drug

market might be traded for customers in another drug market. Alternatively, competitors might

allow price increases on one or more generic drugs without competing based on a quid pro quo

from other competitors on different drugs.”


                                                 60
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 78 of 768




       148.    For example, Rajiv Malik of Mylan, N.V., spoke with Jeffrey Glazer of Heritage,

and Malik agreed that Mylan would walk away from two large accounts for Doxycycline DR so

that Heritage could win this business. Malik noted that Mylan’s consideration for abandoning

this business had been provided previously, when Heritage intentionally forfeited accounts to

Mylan on a different drug. During this exchange, as with all collusive communications involving

Mylan alleged in this Complaint, the senior executive from Mylan (in this case Mr. Malik) acted

on behalf of and reached an agreement that bound all of the Mylan entities identified in this

Complaint.

       149.    By adhering to the common understanding regarding the market share that each

conspirator was entitled to, the Defendants also facilitated substantial price increases. “As long as

everyone in the ‘sandbox’ is playing fair, and the manufacturers believe that they have their

[predetermined market share], the larger understanding dictates that they will not seek to compete

or take advantage of a competitor’s price increase by bidding a lower price to take that business.

Doing so is viewed as ‘punishing’ a competitor for raising prices – which is against the rules.”

       150.    These allegations – and numerous others – from the States’ investigation are

supported by direct evidence from at least six cooperating witnesses. The expected testimony from

these cooperating witnesses will directly support and corroborate the allegations throughout this

Complaint. Some of those cooperating witnesses include:

               a.      A former pricing executive at Defendant Sandoz during the time period
                       relevant to this Complaint [referred to herein as CW-1];

               b.      A former sales and marketing executive at Rising Pharmaceuticals, Inc.
                       (“Rising”) and Defendant Sandoz during the time period relevant to this
                       Complaint [referred to herein as CW- 2];

               c.      A former senior sales executive at Defendant Sandoz during the time
                       period relevant to this Complaint [referred to herein as CW-3];



                                                 61
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 79 of 768




                d.     A former senior sales executive at Defendant Sandoz during the time
                       period relevant to this Complaint [referred to herein as CW-4];

                e.     A former senior executive at Defendant Glenmark during the time period
                       relevant to this Complaint [referred to herein as CW-5]; and

                f.     Jason Malek (“Malek”), the former Vice President of Commercial
                       Operations at Defendant Heritage who pled guilty to his role in the price-
                       fixing Glyburide and Doxycycline.

    VIII.      CONGRESSIONAL RESPONSES TO GENERIC DRUG PRICE INCREASES

        151.    In addition to the investigations by the DOJ and the State AGs, Congress has

raised concerns about the alarming price spikes for numerous generic pharmaceuticals.

        152.    In the fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of ten drugs that had experienced extraordinary price

increases.9 In November 2014, Senator Sanders conducted a hearing entitled “Why Are Some

Generic Drugs Skyrocketing in Price?” (“Senate Hearing”). Various witnesses discussed the price

hikes for generic drugs, but none of the industry executives that were invited to testify appeared.10

        153.    Senator Sanders and Representative Cummings followed up with a request to the

Office of the Inspector General of the Department of Health & Human Services (“OIG”), asking

it to investigate the effect that price increases of generic drugs have had on the Medicare and

Medicaid programs. The OIG issued its report in December 2015, confirming that price increases

for numerous generic drugs far outpaced inflation.11

        154.    In response to a Congressional request from Senators Susan Collins, Claire



9
   Senator Sanders, Press Release, Congress Investigating Why Generic Drug Prices Are Skyrocketing
(Oct. 2, 2014), available at https://www.sanders.senate.gov/newsroom/press- releases/congress-
investigating-why-generic-drug-prices-are-skyrocketing.
10
    Senate Hearing (Nov. 20, 2014), available at https://www.help.senate.gov/ hearings/why-are-some-
generic-drugs-skyrocketing-in-priced.
11
   HHS OIG, Average Manufacturer Prices Increased Faster than Inflation for Many Generic Drugs (Dec.
2015), available at https://oig.hhs.gov/oas/reports/region6/61500030.pdf.

                                                 62
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 80 of 768




McCaskill, Bill Nelson, and Mark Warner, the United States Government Accountability Office

(“GAO”) issued a report in August 2016 entitled “Generic Drugs Under Medicare: Part D Generic

Drug Prices Declined Overall, but Some Had Extraordinary Price Increases.”12 The GAO

investigation confirmed that in a competitive market, generic drug prices decline and remain

stable, absent shortages or other market disruptions,13 and identified numerous drugs that

experienced “extraordinary” increases, which it defined as an increase of more than 100%.14

         IX.    THE GENERIC DRUG INDUSTRY WAS CHARACTERIZED BY AN
               EXTREMELY HIGH LEVEL OF COMPETITOR CONTACTS, WHICH
                    FACILITATED COLLUSION BETWEEN DEFENDANTS


       155.    The generic drug market is structured in a way that allows generic drug

manufacturers, including but not limited to the Defendants, to interact and communicate with

each other directly and in person, on a frequent basis.

       156.    As Connecticut’s Attorney General George C. Jepsen commented, there is “a

culture of cronyism [in the generic drugs industry] where, whether it’s over a game of golf or a

dinner or drinks, there’s just systematic cooperation.”15

       157.    As alleged in this Complaint, these numerous competitor contacts resulted in

express agreements between Defendants and their co-conspirators to fix prices, allocate markets,

and rig bids on the pricing and sale of generic drugs sold in the United States to Plaintiffs and

others, including the Price-Fixed Generics. In other words, the Defendants got together and

exchanged assurances of common action and also adopted a common plan to cartelize the pricing



12
   GAO Report to Congressional Requesters, Generic Drugs Under Medicare (Aug. 12, 2016) (“GAO
Report”), available at http://www.gao.gov/products/GAO-16-706.
13
   GAO Report, at 23-25.
14
   Id. at 1 & Appendix III.
15
   K. Thomas, 20 States Accuse Generic Drug Companies of Price Fixing, NY TIMES (Dec. 15, 2016),
https://www.nytimes.com/2016/12/15/business/generic-drug-price-lawsuit-teva- mylan.html?mcubz=3.

                                                 63
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 81 of 768




and sale of the Price-Fixed Generic Drugs.

                A. Defendants Used Trade Association Meetings to Facilitate Their
                   Collusion

       158.    As the civil and criminal enforcement actions indicate, Defendants were members

of numerous trade associations and used the meetings of those associations to facilitate their

collusion. The frequent trade association meetings provided an ideal mechanism through which

Defendants could and did meet in person and reach agreements with their competitors to increase

prices on the Price-Fixed Generic Drugs sold to Plaintiffs and others in the United States.

       159.    Upon information and belief, Defendants’ anticompetitive conduct was a result of

an agreement (or series of agreements) to fix, maintain, and stabilize prices, rig bids, and allocate

customers for the sale of the Price-Fixed Generic Drugs. The agreement (or series of agreements)

was furthered by discussions held at industry meetings and events hosted by various trade

associations, including Generic Pharmaceutical Association (“GPhA”), Healthcare Distribution

Management Association (“HDMA”) (now the Healthcare Distribution Alliance), Efficient

Collaborative Retail Marketing (“ECRM”), and Minnesota Multistate Contracting Alliance for

Pharmacy (“MMCAP”) as well as other meetings and communications.

       160.    In formulating and effectuating their conspiracy, Defendants engaged in numerous

anticompetitive activities, including, among other acts:

               a.     Participating, directing, authorizing, or consenting to the participation of
                      subordinate employees in meetings, conversations, and communications
                      with coconspirators to discuss the sale and pricing of Price-Fixed Generic
                      Drugs in the United States;

               b.     Participating, directing, authorizing, or consenting to the participation of
                      subordinate employees in meetings, conversations, and communications
                      with co-conspirators to engage in market and customer allocation or bid
                      rigging for Price-Fixed Generic Drugs sold in the United States;

               c.     Agreeing during those meetings, conversations, and communications to


                                                 64
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 82 of 768




                     engage in market and customer allocation or bid rigging for Price-Fixed
                     Generic Drugs sold in the United States;

               d.    Agreeing during those meetings, conversations, and communications not to
                     compete against each other for certain customers for Price-Fixed Generic
                     Drugs sold in the United States;

               e.    Submitting bids, withholding bids, and issuing price proposals in
                     accordance with the agreements reached;

               f.    Selling Price-Fixed Generic Drugs in the United States at collusive and
                     noncompetitive prices; and

               g.    Accepting payment for Price-Fixed Generic Drugs sold in the United States
                     at collusive and noncompetitive prices.

       161.    To sustain a conspiracy, conspirators often communicate to ensure that all are

adhering to the collective scheme. Here, such communications occurred primarily through: (1)

trade association meetings and conferences, (2) private meetings, dinners, and outings among

smaller groups of employees of various generic drug manufacturers, and (3) individual private

communications between and among Defendants’ employees through use of the phone,

electronic messaging and similar means.

       162.    These secret, conspiratorial meetings, discussions, and communications helped to

ensure that all Defendants agreed to participate in, implement, and maintain an unlawful bid

rigging, price-fixing, and market and customer allocation scheme.

       163.    The industry intelligence-gathering reporting firm Policy and Regulatory Report

has reportedly obtained information regarding the investigation of generic drug companies by the

DOJ, and has indicated that the DOJ is investigating the extent to which trade associations and

industry conferences have been used as forums for collusion among competing generic drug

companies. The States have similarly noted the centrality of trade associations and industry

conferences in their investigation, stating that they have uncovered evidence that certain generic



                                               65
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 83 of 768




drug companies “routinely coordinated their schemes through direct interaction with their

competitors at industry trade shows, customer conferences, and other events, as well as through

direct e-mail, phone, and text message communications.”16

         164.   Defendants were members of numerous trade associations, which they used to

facilitate their conspiratorial communications and implement their anticompetitive scheme to

raise, maintain, and stabilize prices, rig bids, and engage in market and customer allocation

concerning Price-Fixed Generic Drugs, including but not limited to GPhA and HDMA. In addition,

Defendants regularly attended industry events hosted by the MMCAP.17

         165.   The GPhA bills itself as “the nation’s leading trade association for manufacturers

and distributors of generic prescription drugs, manufacturers of bulk active pharmaceutical

chemicals, and suppliers of other goods and services to the generic industry.” The trade association

was the result of a 2000 merger between the GPhA and two rival trade associations (the National

Association of Pharmaceutical Manufacturers, and the National Pharmaceutical Alliance).

According to GPhA’s website, its “member companies supply approximately 90 percent of the

generic prescription drugs dispensed in the U.S. each year.” The GPhA’s website touts the

“business networking opportunities” and the “peer-to-peer connections” as the primary reasons to

join the trade association. See http://www.gphaonline.org/about/ membership. GPhA members

during the relevant time period have included Defendants Actavis, Amneal, Apotex, Aurobindo,

Cadista, Dr. Reddy’s, Glenmark, Greenstone, Heritage, Impax, Lupin, Mallinckrodt, Mylan, Par,

Perrigo, Sandoz, Sun, Teva, West-Ward, Wockhardt, and Zydus.


16
     http://www.ct.gov/ag/cwp/view.asp?Q=590616&A=2341.
17
  Exhibit 1 to the Complaint contains a chart which details numerous trade association meetings,
conferences, and/or events attended by Defendants from 2010-2016. The latter half of Exhibit 1 lists the
names of individual attendees at each meeting.


                                                  66
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 84 of 768




       166.    Throughout the period relevant to Plaintiffs’ claims, the GPhA held three

conferences each year. The GPhA’s Fall Technical Conference was held each year in late October

in Bethesda, Maryland. The GPhA’s Annual Meeting was held each year in mid-February in

Orlando, Florida. The GPhA’s CMC Workshop was held each year in early June in Bethesda,

Maryland. Exhibit 1 lists GPhA meetings attended by Defendants.

       167.    Upon information and belief, each of the conspiratorial price increases alleged in

this Complaint was discussed, at least in part, at the GPhA’s three annual meetings (including the

numerous social events that were attendant to these meetings, such as golf outings, cocktail

parties, and even informal dinners). In many of the instances alleged above, attendees for each

conspirator included individuals with pricing authority over generic pharmaceutical drugs,

including the Price- Fixed Generic Drugs. Indeed, the States allege that the GPhA meetings and

other events “provide generic drug manufacturers ... with ample opportunity to meet, discuss,

devise and implement a host of anticompetitive schemes that unreasonably restrain competition

in the United States’ market for generic drugs.”

       168.    Moreover, several of Defendants’ high-ranking corporate officers served on

GPhA’s Board of Directors, which gave Defendants an opportunity to communicate with

each other. Listed below are the individuals and their companies.




                                                   67
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 85 of 768




       169.   In addition to the GPhA meetings, other industry events provided

Defendants with opportunities to collude, and Defendants did in fact use these

opportunities to discuss their unlawful agreements.

       170.   The HDMA (now called HDA) is a national trade association that represents

“primary pharmaceutical distributors” which links the nation’s drug manufacturers and more than

200,000 pharmacies, hospitals, long-term care facilities, and clinics. HDMA holds regular

conferences where its members, including generic drug manufacturers, meet to discuss various

issues affecting the pharmaceutical industry. HDMA members, during the relevant time period,

have included Defendants Apotex, Breckenridge, Citron, Dr. Reddy’s, Heritage, Impax, Lannett,

Lupin, Mayne, Mylan, Par, Sandoz, Sun, Teva, Upsher-Smith, Wockhardt, Zydus. Exhibit 1 lists


                                              68
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 86 of 768




HDMA meetings attended by Defendants.

       171.    Other events at which Defendants may have conspired included meetings held by

the Minnesota Multistate Contracting Alliance for Pharmacy (MMCAP) and the Efficient

Collaborative Retail Marketing (ECRM).

       172.    According to its website, MMCAP is a “free, voluntary group purchasing

organization for government facilities that provide healthcare services. MMCAP has been

delivering pharmacy and healthcare value to members since 1985. MMCAP’s membership

extends across nearly every state in the nation, delivering volume buying power. Members receive

access to a full range of pharmaceuticals and other healthcare products and services; such as,

medical supplies, influenza vaccine, dental supplies, drug testing, wholesaler invoice auditing and

returned goods processing.”

       173.    MMCAP’s Charter provides that “[i]n 1989, the Minnesota Department of

Administration, an agency of the State of Minnesota, began a cooperative purchasing venture

program to procure pharmaceutical products at the best price possible for the benefit of any other

state interested in participating in the program In 1996, the cooperative purchasing venture was

named Minnesota Multistate Contracting Alliance for Pharmacy ... and currently provide

healthcare-related contracting to state and local government members located across the United

States of America. Total purchases by MMCAP member facilities for all MMCAP programs

exceed $1 billion annually.”

       174.    MMCAP held its National Member Conference in Bloomington, Minnesota on

May 12-15, 2014. At MMCAP’s 2014 National Member Conference, topics included “RFPs

under consideration for Pharmacy,” “contract evaluation,” and “pharmaceutical price increases.”

At the MMCAP conference, a Heritage employee met in person and discussed price increase


                                                69
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 87 of 768




strategies with a number of different competitors and was able to personally confirm agreement

to raise prices of one or more Price-Fixed Generic Drugs. Exhibit 1 lists MMCAP meetings

attended by Defendants.

       175.    According to its website, ECRM conducts Efficient Program Planning Sessions that

are made up one on-on-one strategic meetings that connect decision makers in an effort to

maximize time, grow sales, and uncover industry trends. Exhibit 1 lists ECRM meetings attended

by Defendants.

       176.    At these various conferences and trade shows, representatives from at least some

Defendants, as well as other generic drug manufacturers, discussed their respective businesses and

customers. These discussions would occur at social events, including lunches, cocktail parties,

dinners, and golf outings, that usually accompanied these conferences and trade shows.

Defendants’ employees used these opportunities to discuss and share upcoming bids, specific

generic drug markets, pricing strategies and pricing terms in their contracts with customers.

       177.    In conjunction with meetings at these conferences and trade shows, representatives

of generic drug manufacturers got together separately, in more limited groups, allowing them to

further meet face-to-face with their competitors and discuss their business. In fact, high-level

executives of many generic drug manufacturers got together periodically for what at least some of

them referred to as industry dinners.

       178.    Through these various interactions, Defendants’ employees were often acutely

aware of their competition and, more importantly, each other’s current and future business plans.

This familiarity and opportunity often led to agreements among competitors to fix prices or to

allocate a given market so as to avoid competing with one another on price.

       179.    Defendants also routinely communicated and shared information with each other


                                                70
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 88 of 768




about bids and pricing strategy. This included forwarding bid packages received from a customer

(e.g., a Request for Proposal or “RFP”) to a competitor, either on their own initiative, at the request

of a competitor, or by contacting a competitor to request that the competitor share that type of

information. Upon information and belief, these information exchanges were made by individuals

with pricing and bidding authority and impacted the prices charges by Defendants for the Price-

Fixed Generic Drugs.

        180.   Additionally, Defendants shared information regarding the terms of their contracts

with customers, including various terms relating to pricing, price protection, and rebates.

Defendants used this information from their competitors to negotiate higher prices or superior

terms with their customers, which was to the ultimate detriment of their customers. Again, this

information sharing was undertaken for the purpose of impacting (and increasing) Defendants and

their conspirators’ prices for the Priced Fixed Generic Drugs.

        181.   In sum, during meetings of the GPhA, HDMA, ECRM, and MMCAP, and the other

meetings described in Exhibit 1, Defendants and co-conspirators exchanged confidential,

commercially sensitive information in furtherance of the conspiracy, or agreed to fix prices, or

both.

                B. Industry Dinners and Private Meetings

        182.   In addition to these frequent conferences and trade shows, senior executives and

sales representatives gather in smaller groups, allowing them to further meet face-to-face with

their competitors and discuss competitively sensitive information.

        183.   Many generic drug manufacturers, including several of the Defendants, are

headquartered in close proximity to one another in New York, New Jersey or eastern

Pennsylvania, giving them additional opportunities to foster connections and meet and collude.



                                                  71
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 89 of 768




At least forty-one (41) different generic drug manufacturers are concentrated between New York

City and Philadelphia, including, among others, Defendants Actavis, Aurobindo, Breckenridge,

Dr. Reddy’s, Glenmark, Greenstone, Lannett, Par, Pfizer, Sandoz, Taro, Teva, Wockhardt and

Zydus.

         184.   High-level executives of many generic drug manufacturers get together

periodically for what some of them refer to as “industry dinners.” For example, in January 2014,

at a time when the prices of a number of generic drugs were reportedly soaring, at least thirteen

(13) high-ranking executives, including CEOs, Presidents and Senior Vice Presidents of various

generic drug manufacturers, met at a steakhouse in Bridgewater, New Jersey. Executives

(including individual Defendants Berthold, Falkin and Ostaficiuk) from Defendants Actavis,

Aurobindo, Breckenridge, Dr. Reddy’s and Lannett, among many other generic manufacturers,

attended this particular dinner.

         185.   At these industry dinners, one company is usually responsible for paying for all of

the attendees. For example, in a group e-mail conversation among the competitors in December

2013, one of the participants -- a high-ranking executive for Defendant Dr. Reddy’s -- joked

“[y]ou guys are still buying for Mark and I, right?” The response from another executive:

                       “Well. . . I didn’t think the topic would come up so quickly but . . . we go
                       in alphabetical order by company and [a certain generic drug
                       manufacturer] picked up the last bill. . . . PS. . . . no backing out now! Its
                       [sic] amazing how many in the group like 18 year-old single malt scotch
                       when they aren’t buying.”

         186.   Other groups of competitors gather routinely for golf outings, where they have the

opportunity to spend several days at a time together without interruption. One such annual event

was organized by a packaging contractor in Kentucky. From September 17-19, 2014, for

example, high-level executives from Defendants Teva, Apotex, Actavis, Amneal, Lannett, Par,



                                                 72
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 90 of 768




Zydus and others were invited to a gathering at a country club in Bowling Green, Kentucky

where they would play golf all day and socialize at night. Defendant Rekenthaler was in

attendance with high-level executives from Defendants Lannett, Amneal, Apotex, Wockhardt

and other generic manufacturers. Rekenthaler and a high-level executive from Apotex, J.H.,

actually stayed together in the home of the owner of the packaging company that sponsored the

event. At the conclusion of the outing, one of the executives – Defendant Ostaficiuk – sent an e-

mail to the other attendees, stating: “This is a crazy biz but I am grateful to have friends like all

of you!!!! Happy and honored to have you all as ‘fraternity brothers.’” As discussed more fully

below, Defendants Rekenthaler and Ostaficiuk used this golf outing as an opportunity to

negotiate Camber’s anticompetitive entry into the market for two different Teva drugs.

       187.    Some generic pharmaceutical sales representatives also get together regularly for

what they refer to as a “Girls Night Out” (“GNO”), or alternatively “Women in the Industry”

meeting or dinner. During these events, the sales representatives meet with their competitors and

discuss competitively sensitive information.

       188.    Many “Women in the Industry” dinners were organized by A.S., a salesperson

from Defendant Heritage Pharmaceuticals, Inc., who resides in the State of Minnesota. Other

participants in these meetings were employees of generic drug manufacturers located in

Minnesota, or salespeople residing in the area. However, out-of-town sales representatives were

also aware of these dinners and were included when in the area. For example, in November

2014, Defendant Sullivan of Defendant Lannett sent A.S. a text message asking “[w]hen is your

next industry women event? I’m due for a trip out there and I’d love to plan for it if possible.

A.S. responded: “There is an XMas [sic] party at Tanya’s house on Dec 6th. Yes that is a

Saturday. We do it about once a quarter and usually it is during the week -- this was an



                                                 73
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 91 of 768




exception.”

       189.    Sometimes dinners were also planned around visits of out-of-town competitors.

As A.S. stated in organizing the dinner:

                       Sorry if the meeting/dinner invite is a little short notice, but
                       [K.N., a National Account Representative at Defendant Dr.
                       Reddy’s] will [be] in MN on Sept 29th and it would be a great
                       time for everyone to get together! So much has been happening
                       in the industry too -- we can recap all our findings from NACDS
                       [trade show] over a martini or glass of wine! :) Plus the food is
                       super Yummy!

       190.    Several different GNOs were held in 2015, including: (1) at the ECRM

conference in February (involving Defendants Dr. Reddy’s, Greenstone, Lannett, Teva, Upsher-

Smith and Zydus, among others – including individual Defendants Nailor and Sullivan); (2) in

Baltimore in May (involving Defendants Dr. Reddy’s, Lupin and Teva among others); and (3) at

the NACDS conference in August (involving Defendant Dr. Reddy’s among others).

                C. Defendants Communicated in Secret Through E-Mail, Telephone, and
                   Text Messages

       191.    In addition to the in-person meetings, Defendants also communicated regularly in

furtherance of the conspiracy via e-mail, telephone, and text, as set forth in further detail

throughout this Complaint.

       192.    Telephone records produced to the State AGs establish that senior sales

executives and other individuals with responsibility for pricing at Heritage had at least 513

contacts with executives from Actavis, Apotex, Aurobindo, Citron, Dr. Reddy’s, Glenmark,

Lannett, Mayne, Par, Sandoz, Sun, Teva, and Zydus.

       193.    Similarly, senior sales executives and other individuals responsible for pricing at

Teva had at least 1,501 contacts with executives from Actavis, Apotex, Aurobindo, Citron, Dr.

Reddy’s, Glenmark, Heritage, Lannett, Mayne, Par, Sandoz, Sun, and Zydus.


                                               74
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 92 of 768




       194.    Collusion is the only plausible inference to draw from the extremely high number

of high-level competitors’ contacts revealed by Defendants’ phone records. Upon information

and belief, and as set forth in further detail throughout this Complaint, Defendants used these

contacts to discuss the unlawful agreements alleged in this Complaint.

          X.    THE OVERARCHING CONSPIRACY BETWEEN GENERIC DRUG
                   MANUFACTURERS – PLAYING NICE IN THE SANDBOX

       195.    As a result of these communications, sales and marketing executives in the

generic pharmaceutical industry are well aware of their competitors’ current and future business

plans. This reciprocal sharing of inside information greatly facilitates agreements among

competitors to allocate markets to avoid price competition.

       196.    The overarching conspiracy among generic manufacturers, however – which ties

together all of the agreements on individual drugs identified in this Complaint – is an agreed-

upon code that each competitor is entitled to its “fair share” of the market, whether that market is

a particular generic drug, or a number of generic drugs. Coined “fair share,” the term is

generally understood as an approximation of how much market share each competitor is entitled

to, based on the number of competitors in the market, with a potential adjustment based on the

timing of entry. Once a manufacturer has achieved its “fair share,” it is generally understood that

the competitor will no longer compete for additional business. The common goal or purpose of

this overarching agreement is to keep prices high, avoid price erosion and serve as the basis for

further supra-competitive price increases.

       197.    This overarching agreement is widespread across the generic drug industry and is

broader than the Defendant manufacturers named in this Complaint. The Plaintiffs focus here on

the role of these named Defendants and their participation in, and agreement with, this

overarching conspiracy. This Complaint describes conspiracies regarding the sale of specific


                                                75
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 93 of 768




drugs, and how these specific conspiracies are also part of the larger overarching conspiracy.

       198.    The exact contours of this “fair share” understanding, which has been in place for

many years (and pre-dates any of the specific conduct detailed herein), has evolved over time

during the numerous in-person meetings, telephonic communications, and other interactions

between generic manufacturers about specific drugs. These business and social events occur with

such great frequency that there is an almost constant ability for Defendants to meet in person and

discuss their business plans. For example, between February 20, 2013 and December 20, 2013 (a

41-week period), there were at least forty-four (44) different tradeshows or customer conferences

where the Defendants had the opportunity to meet in person. These in-person meetings gave the

Defendants the opportunity and cover to have these conversations, and reach these agreements,

without fear of detection.

       199.    As described in more detail below, when necessary, this larger understanding was

reinforced through phone calls and text messages between the Defendants to discuss “fair share”

and the desire to maintain or raise prices with respect to specific drugs. These types of

communications occur with great frequency across the industry, including among Defendants.

       200.    For example, from the period of January 1, 2013 through December 31, 2013,

senior sales executives and other individuals responsible for the pricing, marketing and sales of

generic drugs at Defendant Teva spoke to representatives of every significant competitor by

phone and/or text on multiple occasions. Phone calls and text messages with several of those

key competitors during the 2013 calendar year are set forth below. The following Table (Table 1)

-- which is conservative because it is based on phone and text message records from only some

of the executives and salespeople at issue, and therefore shows only some of the phone calls and

text messages between the Defendants during that period -- sheds some light on the frequency



                                                76
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 94 of 768




with which Defendants communicated with each other throughout 2013.

              Teva phone/text communications with other Defendants (by month)
                            January 1, 2013 – December 31, 2013




       201.     Of the 1,389 calls listed in Table 1, 1,234 of them – or 89% – involved

Defendants Green, Patel and Rekenthaler of Teva speaking with competitors. Many – though not

all – of those communications involve matters that are addressed throughout this Complaint.

       202.     Similarly, from the period of January 1, 2014 through December 31, 2014, senior

sales executives and other individuals responsible for the pricing, marketing and sales of generic

drugs at Defendant Teva continued to speak to representatives of every significant competitor by

phone and/or text on multiple occasions. Phone calls and text messages with several of those key

competitors during the 2014 calendar year are set forth below. The following Table (Table 2) --

which is conservative because it is based on phone and text message records from only some of

the executives and salespeople at issue, and therefore shows only some of the phone calls and

text messages between the Defendants during that period -- sheds similar light on the frequency

with which Defendants communicated with each other throughout 2014.

          Teva Phone/Text Communications With Other Defendants (By Month)
                         January 1, 2014 – December 31, 2014




                                               77
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 95 of 768




       203.    Of the 941 calls listed in Table 2, 778 of them – or 83% – involved Defendants

Patel and Rekenthaler of Teva speaking with competitors (by this time, Defendant Green no

longer worked at Teva). Many – though not all – of those communications involve matters that

are addressed throughout this Complaint.

       204.    It was not just Teva personnel speaking to their competitors, however. All of

these individuals were speaking to each other, when needed, hundreds or even thousands of

times to ensure adherence to the overarching conspiracy. Because it would be too voluminous to

list the total number of calls among all of the Defendants, the following graphic shows the

interlocking web of communications and relationships between just some of the individuals

employed by Teva and its key competitors. Each line in the graphic below demonstrates that at

least one phone call or text message was sent between those individuals (identified by their

initials) while they were competitors. For many of these individuals, there were hundreds of calls

and texts with competitors, but the volume of those communications is not captured by this

graphic.




                                               78
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 96 of 768




       205.   In order to provide some organizational principle around the massive amount of

collusive behavior by the Defendants described in this Complaint, certain sections are centered

around the relationship between Defendant Teva and another conspirator. However, this

convenience should not imply that the Complaint is solely concerned with bilateral relationships

involving Teva.

       206.   The specific drug agreements often involve overlapping sets of Defendants in

communication with each other, all following their agreed-upon “fair share” code of conduct.

For example, to view only a small portion of the interlocking, overlapping web of collusion

formed by Defendants: Teva, Taro and Wockhardt discussed amongst themselves the allocation

of the Enalapril Maleate market; Teva and Taro communicated with Sandoz concerning the

prices for Ketoconazole Cream; Sandoz worked with Mylan to allocate the market for Valsartan

HCTZ; Teva, Mylan and Par all communicated with each other in the spring of 2014 concerning

the market for Budesonide DR Capsules. These are not isolated, one-off agreements, but rather

demonstrate the ongoing, sprawling nature of the Defendants’ overarching conspiracy.

       207.   Referred to sometimes as the “rules of engagement” for the generic drug industry,

the fair share understanding among Defendants dictates that when two generic manufacturers

enter the market at the same time, they generally expect that each competitor is entitled to

approximately 50% of the market. When a third competitor enters, each competitor expects to

obtain 33% share; when a fourth competitor enters, each expects 25%; and so on, as additional

competitors enter the market.

       208.   When a generic drug manufacturer is the first to enter a particular drug market on

an exclusive basis, it is commonly understood that that manufacturer is entitled to a little more

than its proportional share of the market. For example, when Defendant Dr. Reddy’s was about



                                               79
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 97 of 768




to enter the market for a drug in January 2013, the Vice President of Sales and Marketing

explained during negotiations with his competitor that “he views it this way. If they [Dr.

Reddy’s] are first and others come out after, he deserves 60%. If he launches with others on day

[one], he considers fair share 2-50%, 3-33%, 4-25%, etc.”

       209.    Conversely, those generic manufacturers that enter later are typically entitled to a

little less than their proportional share. One of the many examples of this occurred in March

2014, when – as discussed more fully below – Defendant Lupin entered the Niacin ER market

after Defendant Teva had previously been exclusive. Defendants Patel of Teva and Berthold of

Lupin spoke directly by phone a number of times during this period, including three (3) calls on

March 24, 2014. That same day, Defendant Rekenthaler of Teva sent an internal e-mail to

Defendant Patel stating: “We should concede Optum then defend everything else. This should be

it for Lupin. I believe this should be the 40% we were okay with conceding.” Here, Teva’s

expectation to maintain 60% share in a two-player market, after being the first in that market,

was consistent with the overarching conspiracy.

       210.    Defendant Taro went so far as to create a graphic representation of that

understanding, taking into account both the number of competitors and order of entry to estimate

what its “fair share” should be in any given market:




                                                80
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 98 of 768




       211.    These general parameters were well-known. The shared objective was to attain a

state of equilibrium, where no competitors are incentivized to compete for additional market

share by eroding price.

       212.    This common goal was stated succinctly by Defendant Aprahamian, who advised

the Taro Pricing Department in training documents from September and November 2013 that

“[g]iving up share to new entrant (as warranted) shows responsibility and will save us in the long

run” and “[d]on’t rock the boat – [g]reedy hogs go to slaughter.” As demonstrated throughout the

Complaint, Aprahamian’s idea of “responsibility” meant constantly reaching out to competitors

in order to coordinate giving up share to reach a “fair” allocation and keep prices high.

       213.    This scheme to minimize competition and allocate “fair share” is typically

implemented as follows. First, Defendants allocate the market for an individual drug based on

the number of competitors and the timing of their entry so that each competitor obtains an

acceptable share of the market. Then, the competitors agree on ways to avoid competing on price

and, at times, significantly raise price. This pattern is frequently followed even in the absence of

direct communication between the competitors, demonstrating the universal code of conduct

agreed to by Defendants.

       214.    This “fair share” understanding has been particularly effective when a new

competitor enters the market – a time when, in a free-functioning, competitive market for generic

drugs, prices would be expected to go down. In today’s generic drug markets, a new competitor

will either approach or be approached by the existing competitors. Existing competitors will

agree to “walk away” from a specific customer or customers by either refusing to bid or

submitting a cover bid. The new competitor’s transition into the market is seamless; the new

entrant is ceded market share and immediately charges a supra-competitive price. The


                                                81
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 99 of 768




competitors then continue this process of dividing up customers until the market reaches a new

artificial equilibrium. This is referred to as a “stable” market.

        215.    “Fair share” principles also dictate how generic drug manufacturers respond when

a competitor experiences supply issues. If the disruption is temporary, the existing competitors

will refrain from taking any action that might upset the market balance. By contrast, if the

disruption is for a longer term, the competitors will divide up customers until each player

achieves a revised “fair share” based on the number of players remaining in the market. For

example, in July 2013, a retail pharmacy customer e-mailed Defendant Taro stating that one of

Defendant Mylan’s products was on back order and asked Taro to bid for the business.

Defendant Aprahamian sent an internal e-mail stating “Not inclined to take on new business.

Wholesalers have product, let them pull from there temporarily and we can certainly review if

shortage persists. Don’t want to overreact to this product. Not sure how long Mylan is out.”

        216.    These rules about “fair share” apply equally to price increases. As long as

everyone is playing fair, and the competitors believe that they have their “fair share,” the larger

understanding dictates that they will not seek to compete or take advantage of a competitor’s

price increase by bidding a lower price to take that business. Doing so is viewed as “punishing” a

competitor for raising prices – which is against the “rules.” Indeed, rather than competing for

customers in the face of a price increase, competitors often use this as an opportunity to follow

with comparable price increases of their own.

        217.    For example, in May 2013 after a Glenmark price increase on a number of different

drugs (discussed more fully below), Teva was approached by a large retail customer requesting a bid for

several drugs. Defendant Green immediately sought to determine whether this request was due to a

competitor price increase, in order to determine what Teva’s strategy should be:




                                                   82
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 100 of 768




       Teva declined to bid, after conversations with its competitors confirming that the reason for the

       request was due to a competitor’s price increase.

       218.    Teva declined to bid, after conversations with its competitors confirming that the

reason for the request was due to a competitor’s price increase.

       219.    When a generic manufacturer participates in this scheme, and prices stay high,

this is viewed as “playing nice in the sandbox.” For example – as discussed more fully below –

in December 2014 Defendant Teva was approached by someone on behalf of Defendant

Greenstone. That person indicated that Greenstone was entering the market for Cabergoline and

was seeking to target specific customers. That person specifically requested that Teva give up a

large customer to the new entrant, and indicated that “Greenstone has promised to play nice in

the sandbox.” After discussing the matter internally, a Teva representative responded to the

customer: “[t]ell Greenstone we are playing nice in the sandbox and we will let them have [the

targeted customer.]”

       220.    Similarly, when a generic manufacturer is “playing nice in the sandbox,” it is

generally referred to as a “responsible” or “rational” competitor. For instance, in May 2013,

R.T., a senior sales and marketing executive at Defendant Sandoz, sent an internal e-mail to J.G.,

another Sandoz senior executive, stating “My sense is that Sandoz is viewed by customers and

competition as a respectful/responsible player in the market, which we should be proud of and

has taken years to develop. I would be very careful to destroy this through behavior that is too

aggressive or desperation.”



                                                  83
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 101 of 768




       221.   Defendant Sandoz, in turn, uses that same terminology to refer to its competitors

that are acting in accordance with “fair share” principles. For example, in internal company

presentations throughout 2014, Sandoz consistently referred to Defendant Actavis as a

“responsible competitor” and Defendant Taro as a “very responsible price competitor.”

       222.   Defendant Teva had its own term of art – referring to the competitors it had the

most collusive relationships with as “high quality” competitors. As explored more fully below,

Teva had long-standing relationships with these competitors, including several of the corporate

Defendants, which affected nearly every overlapping drug they sold. As just one example,

Defendant Patel of Teva exchanged seven (7) text messages and had two (2) long phone calls

with Defendant Aprahamian of Taro on June 3 and 4, 2014. After a lengthy twenty-five (25)

minute call with Aprahamian on the morning of June 4, Patel sent an internal e-mail to K.G., a

Teva senior marketing executive, stating “[w]e should probably discuss how we want to handle

all Taro increase items. Taro is a high quality competitor – I think we need to be responsible

where we have adequate market share.”

       223.   Adherence to the rules regarding “fair share” is critical in order to maintain high

prices. Indeed, that is the primary purpose of the agreement. If even one competitor does not

participate in (and, thus behave in accordance with) the larger understanding, it can lead to

unwanted competition and lower prices. In the relatively few instances where a competitor

prioritizes gaining market share over the larger understanding of maintaining “fair share,” that

competitor is viewed as “irresponsible,” and is spoken to by other competitors. For example, in

the Spring of 2015, Defendant Upsher-Smith learned that Defendant Sandoz had submitted a bid

on Chlorpromazine HCL at one of Upsher-Smith’s GPO customers. B.P., a senior account

manager at Upsher-Smith, forwarded that information internally stating “I can’t believe they



                                              84
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 102 of 768




have chosen to compete against us since we had this business. How does this help us? We play

fair and they don’t?”

       224.    “Fair share,” “playing nice in the sandbox,” and similar terminology have become

part of the industry lexicon, and thus part of the larger understanding between Defendants.

Generic drug manufacturers actively and routinely monitor their fair share and that of their

competitors, as well as discuss customer allocation amongst each other within the context of

agreements on specific drugs, as set forth more fully below. For example, in July 2013, L.J., a

senior marketing executive at Sandoz, sent an internal e-mail identifying 47 products where

Sandoz did not have “fair share” of the market. After some back-and-forth internal joking among

Sandoz executives about the idea that Sandoz might actually attempt to compete for business in

those markets by driving prices down, Defendant Kellum responded by emphasizing the truly

industry-wide nature of the agreement:




       225.    Indeed, the concept of “fair share” is so well ingrained in the generic

pharmaceutical industry that some large customers such as wholesalers are aware of, and at times

facilitate, collusion among generic manufacturers. For example, in September 2014, a large

wholesale customer reached out to several large generic manufacturers, including Defendant

Teva, asking them to submit a “Priority Wishlist of items to gain increased volume in the

market.” The customer reported to Teva that “7 of the global suppliers have created and



                                              85
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 103 of 768




submitted wishlists and that [the customer] will be reviewing next week and taking a look at how

they can move things around. He said they are hoping to be able to horse trade without having to

do ROFR [right of first refusal].”

        226.    The “fair share” agreement is not limited to any one drug; these principles

constantly inform and guide the market actions that generic drug manufacturers decide to take

(or not take) both within and across individual-drug markets. For example, in November 2013,

Defendant Dr. Reddy’s won the “B” slot18 business at a large wholesale customer on Divalproex

ER. Dr. Reddy’s had previously won the “A” slot business at that customer because Defendant

Mylan had “walked away” from the business. J.A., a senior account executive at Dr. Reddy’s,

sent an internal e-mail stating “My concern here is that [Mylan] will retaliate somewhere else.

I’m unsure of the $ volume, but this would pull somewhere around 4% share from Mylan, and I

don’t think they would take that lying down.”

        227.    Similarly, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an

internal e-mail, including to Defendant Kellum, stating that Sandoz had decided not to bid on

Haloperidol and Trifluoperazine HCL at a large retail customer. CW-1 explained his reasoning

as follows: “We have been running up against Mylan a lot lately (Nadolol/Benaz/Hctz), and fear

blowback if we take any more products at this moment. Trying to be responsible in the sandbox.”

Similarly, in June 2014, Sandoz chose not to bid at a customer on the drug Benazepril HCTZ out

of concern that Defendant Mylan would retaliate. As CW-1 explained, “I do not want to pursue, I

believe this is due to a Mylan increase. We have a lot of products crossing with Mylan right now,

I do not want to ruffle any feathers.” These decisions were made by Sandoz executives as a



18
  Sometimes customers contract with multiple suppliers – referring to them as primary (“A slot”) or
secondary (“B slot”) suppliers – so that in the event of a supply disruption for a particular drug, there is a
secondary source of supply.

                                                     86
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 104 of 768




direct result of communications between the competitors, and in the context of an ongoing

understanding between Defendants Sandoz and Mylan to fix prices and avoid competition on a

number of different drugs, including Haloperidol, Trifluoperazine HCL, Nadolol and Benazepril

HCTZ, among others.

       228.    A similar scenario occurred in August 2015, when Defendant Taro declined to bid

on Etodolac Extended Release (ER) Tablets at a large supermarket chain where Defendant Zydus

was the incumbent. Taro voiced concerns internally that Zydus might retaliate and take share

from them on another product, Warfarin Sodium Tablets. As C.L., an analyst at Taro, reasoned

in an internal e-mail, Zydus “could hit us on Warfarin. Not worth a fight in the sandbox over

300 annual units for Etodolac.” As discussed more fully below, both Etodolac ER and Warfarin

were drugs where Taro had previously agreed with its competitors, including Teva and Zydus, to

fix prices and allocate customers in 2014. Taro’s focus on playing nice in the sandbox was

merely an extension of those already-existing agreements.

       229.    As these examples make clear, the interdependence among generic manufacturers

transcends product markets as these companies make decisions not only based on what impact

their actions will have in a given product market, but also on how those actions will impact other

product markets where the competitors overlap, and any future markets where they might

eventually compete.

       230.    In fact, as explained in more detail below, certain Defendants had long-standing

agreements with some of their competitors to limit competition on any products on which the

companies overlapped. For instance, shortly after Defendant Patel was hired by Teva in 2013,

she reached out to CW-1 and asked how Sandoz handled price increases. Patel explained that she

had been hired by Teva to identify products where Teva could increase prices. CW-1 told Patel



                                               87
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 105 of 768




that Sandoz would follow any Teva price increases and that Sandoz would not poach Teva’s

customers after Teva increased price. CW-1 reiterated his conversation to Defendant Kellum,

who understood and approved.

       231.    In addition, generic manufacturers often communicated about, and colluded on,

multiple drugs at any given time. As just one example, in July 2013, Defendant Teva increased

pricing on a list of 21 different products. There was a great deal of internal pressure from

management at Sandoz – including from Defendant Kellum and CW-1 – to obtain a copy of the

Teva price increase list. As a result, CW-2 (then a Sandoz employee) reached out to his former

colleague, Defendant Rekenthaler, the Vice President of Sales at Teva, to obtain a copy of the

full Teva price increase list. Defendant Rekenthaler forwarded the list to his own personal e-mail

address before then forwarding it to CW-2’s personal e-mail address. Upon receiving the list,

CW-2 read it to his supervisor – CW-1 – over the phone. Notably, the Teva list included a

number of products that Defendant Sandoz did not even sell.

       232.    It was not uncommon for generic manufacturers to communicate with each other

about products that they did not sell. In another example, Defendants Teva, Wockhardt, and

Mylan collusively raised pricing on Enalapril in July 2013 (discussed more fully below). After a

lengthy conversation with Defendant Patel in the midst of the price increases, Defendant

Aprahamian of Taro (not in the market for Enalapril at that time) sent an internal e-mail,

including to M.P., a senior Taro executive, stating “[t]here has been some significant changes in

the market landscape with this product and I’d like to get product back in Taro label (and fast).”

And Taro did move fast. By December 2013, Aprahamian spoke again with Defendant Patel,

M.A., an account manager at Defendant Mylan, and M.C., a senior sales and marketing

executive at Defendant Wockhardt. Taro then re-entered the Enalapril market at higher than



                                               88
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 106 of 768




competitive pricing.

         233.   In another example, on January 1, 2013 – the day before a substantial Mylan price

increase on a number of items – Defendant Green of Teva spoke five (5) times with Defendant

Nesta of Mylan. The next day, Defendant Green spoke with Defendant Kellum of Sandoz.

Defendant Kellum then sent an internal e-mail to the Sandoz team stating “[j]ust heard from a

customer that – Teva and Mylan . . . have raised price on Nadolol to our levels and Mylan took a

significant price increase on Levothyroxine. Let’s please be cautious on both these products.”

Despite that fact that Teva did not sell Levothyroxine, Green still conveyed to Sandoz that Mylan

raised price on that product.

         234.   Unlike their branded counterparts, generic drugs are commodities and generic

manufacturers are constantly making decisions to enter new markets and leave existing markets.

Often these decisions are made, at least in part, based on who the competitors are and how strong

the relationship is between the two companies. As one example, in July 2013, Defendant Sandoz

was looking to implement a “Taro Strategy” that involved temporarily delisting ten products that

they overlapped on with Defendant Taro. This strategy would allow Taro to raise price on these

products while Sandoz was out of the market, and then Sandoz could re-enter later at the higher

price.

         235.   This interdependence between generic manufacturers is further demonstrated by

the countless examples of companies sharing sensitive information with competitors as a matter

of course. SAGs have gathered evidence going back more than a decade of generic companies

routinely communicating and sharing information with each other about bids and pricing

strategy. This includes forwarding bid packages received from a customer (e.g., a Request for

Proposal or “RFP”) to a competitor, either on their own initiative, or at the request of a



                                                89
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 107 of 768




competitor.

       236.    Defendants and other generic drug manufacturers also share information among

themselves regarding the terms of their contracts with customers, including pricing terms, price

protection and rebates. Defendants use this information to negotiate prices or terms that are

more favorable to them, often to the ultimate detriment of direct purchasers. For instance, in

December 2013, Defendant Teva was negotiating new price increase language in its customer

contracts, and wanted some comfort that its competitors had similar language. On December 23,

2013, Defendant Rekenthaler spoke with Defendant Nesta of Mylan three times, including a

thirteen (13) minute call. Immediately after hanging up the phone with Nesta after the third call,

Rekenthaler sent the following e-mail:




       237.    Defendants were well aware that what they were doing was illegal and took steps

to cover up evidence of the overarching conspiracy. For example, in May 2014, a large customer

of Taro’s received a bid on a product not identified in the Complaint and gave Taro an

opportunity to bid to retain the business. A.L., a senior contracting executive at Taro, sent an

internal e-mail stating “FS ok, will not protect.” E.G., a senior managed care executive at Taro,

responded “explain FS, (Fair Share)?” Defendant Aprahamian replied:




                                               90
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 108 of 768




Similarly, handwritten notes from an internal Sandoz business review presentation from May

2017 – after the SAGs’ investigation was well underway – read: “Avoid Fair Share terminology

on slides – underdeveloped or overdeveloped is better.”

       238.   To avoid creating a potentially incriminating paper trail, Defendant Kellum of

Sandoz routinely admonished colleagues for putting information that was too blatant in e-mails,

understanding that it could lead to significant legal exposure for both the company and the

individuals involved.

       239.   It bears noting that the examples referenced in this section, and in the sections that

follow, include only illustrative examples of the types of conduct described. Indeed, as noted in

the State AG complaint, filed on May 10, 2019, many of the Defendants at that time had made

no document productions in connection with the State AGs’ investigation, including Defendants

Amneal, Apotex, Breckenridge, Glenmark, Lupin, and Zydus, and several other Defendants have

made only limited productions focused on particular drugs or custodians, including Actavis,

Mylan, Par, and Wockhardt. Even Teva, the central figure in this Complaint, had only produced

documents from two custodians to the State AGs.

      XI.     CORPORATE AND INDIVIDUAL RELATIONSHIPS THAT ALLOWED
                           THE CONSPIRACY TO EVOLVE

       240.   An important event in the evolution of the conspiracy occurred in April 2013,

when Teva took a major step toward implementing more significant price increases by hiring

Nisha Patel as its Director of Strategic Customer Marketing.

       241.   In this position, Patel’s job responsibilities included, among other things: (1)

serving as the interface between the marketing (pricing) department and the sales force teams to

develop customer programs; (2) establishing pricing strategies for new product launches and in-

line product opportunities; and (3) overseeing the customer bid process and product pricing


                                                91
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 109 of 768




administration at Teva.

       242.    Most importantly, she was responsible for – in her own words – “product

selection, price increase implementation, and other price optimization activities for a product

portfolio of over 1,000 products.” In that role, Patel had 9-10 direct reports in the pricing

department at Teva. One of Patel’s primary job goals was to effectuate price increases. This was

a significant factor in her performance evaluations and bonus calculations and, as discussed more

fully below, Patel was rewarded handsomely by Teva for doing it.

       243.    Prior to joining Teva, Defendant Patel had worked for eight years at a large drug

wholesaler, AmerisourceBergen Corporation (“ABC”), working her way up to Director of

Global Generic Sourcing. During her time at ABC, Patel had routine interaction with

representatives from every major generic drug manufacturer, and developed and maintained

relationships with many of the most important sales and marketing executives at Teva’s

competitors.

       244.    Teva hired Defendant Patel specifically to identify potential generic drugs for

which Teva could raise prices, and then utilize her relationships to effectuate those price

increases.

       245.    Even before Defendant Patel started at Teva, she was communicating with

potential future competitors about the move, and about her new role. For example, on April 2,

2013 – nearly three weeks before Defendant Patel started at Teva – Defendant Ara Aprahamian,

the Vice President of Sales and Marketing at Defendant Taro, sent an e-mail to the Chief

Operating Officer (“COO”) at Taro stating: “Nisha Going To Teva – Hush Hush for now….”

The COO responded by saying “[m]aybe the industry will be better for it. Teva can only

improve.” Teva had, up to that point, acquired a reputation in the industry for being slow to



                                               92
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 110 of 768




follow price increases, and the Taro COO viewed Defendant Patel as someone who would

change that mindset at Teva. Defendant Patel had also worked with Defendant Aprahamian

several years earlier at ABC.

       246.    Patel’s last day at ABC was April 11, 2013 and she started at Teva on April 22,

2013. Patel began communicating with competitors, by phone and text, the day after she left

ABC, before she even started at Teva. For example:




       247.    Once Defendant Patel began her employment at Teva, her communications with

certain competitors became much more systematic and frequent - and focused around events

such as price increases, market entry, customer challenges and loss of exclusivity.

                A. Ranking “Quality of Competition” to Identify Price Increase Candidates

       248.    When she joined Teva, Defendant Patel’s highest priority was identifying drugs

where Teva could effectively raise price without competition. On May 1, 2013, Defendant Patel

began creating an initial spreadsheet with a list of “Price Increase Candidates.” As part of her

process of identifying candidates for price increases, Patel started to look very closely at Teva’s

relationships with its competitors, and also her own relationships with individuals at those

competitors. In a separate tab of the same “Price Increase Candidates” spreadsheet, Patel began

ranking Teva’s “Quality of Competition” by assigning companies into several categories,



                                                93
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 111 of 768




including “Strong Leader/Follower,” “Lag Follower,” “Borderline” and “Stallers.”

       249.   Patel understood- and stressed internally at Teva - that “price increases tend to

stick and markets settle quickly when suppliers increase within a short time frame.” Thus, it was

very important for Patel to identify those competitors who were willing to share information

about their price increases in advance, so that Teva would be prepared to follow quickly.

Conversely, it was important for Patel to be able to inform Teva’s competitors of Teva’s increase

plans so those competitors could also follow quickly. Either way, significant coordination would

be required for price increases to be successful – and quality competitors were those who were

more willing to coordinate.

       250.   As she was creating the list, Defendant Patel was talking to competitors to

determine their willingness to increase prices and, therefore, where they should be ranked on the

scale. For example, in one of her first conversations with CW-1 after Patel joined Teva, Patel

told CW-1 that she had been hired by Teva to identify drugs where Teva could increase its

prices. She asked CW-1 how Sandoz handled price increases. CW-1 told Patel that Sandoz

would follow Teva’s price increases and, importantly, would not poach Teva’s customers after

Teva increased. Not surprisingly, Sandoz was one of Teva’s highest “quality” competitors. Patel

and Teva based many price increase (and market allocation) decisions on this understanding with

Sandoz over the next several years.

       251.   It is important to note that Defendant Patel had several different ways of

communicating with competitors. Throughout this Complaint, there are references to various

phone calls and text messages that Patel exchanged with competitors. But she also

communicated with competitors in various other ways, including but not limited to instant

messaging through social media platforms such as LinkedIn and Facebook, encrypted messaging



                                               94
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 112 of 768




through platforms like WhatsApp, and in-person communications. Although the State AGs have

been able to obtain some of these communications, many of them have been destroyed by Patel.

       252.    Through her communications with her competitors, Defendant Patel learned more

about their planned price increases and entered into agreements for Teva to follow them. On May

2, 2013, Patel spoke to her contacts at Glenmark, Actavis and Sandoz several times:




       253.    After one of her calls with CW-5 of Glenmark, Defendant Patel sent an internal e-

mail to one of her subordinates directing him to add six (6) different Glenmark drugs to Teva’s

“high priority” price increase list: Adapalene Gel; Nabumetone; Pravastatin; Ranitidine;

Moexipril; and Moexipril HCTZ. As discussed more fully below, these are all drugs that

Glenmark eventually increased prices on two weeks later, on May 16, 2013, and Teva followed

with its own price increases shortly thereafter.

       254.    By May 6, 2013, Patel had completed her initial ranking of fifty-six (56) different

manufacturers in the generic drug market by their “quality.” Defendant Patel defined “quality”

by her assessment of the “strength” of a competitor as a leader or follower for price increases.

Ranking was done numerically, from a +3 ranking for the “highest quality” competitor to a -3

ranking for the “lowest quality” competitor. The top ranked competitors at that time included the

following companies:




                                                   95
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 113 of 768




                              The lowest ranked competitors were:




       255.    Defendant Patel created a formula, which heavily weighted those numerical

ratings assigned to each competitor based on their “quality,” combined with a numerical score

based on the number of competitors in the market and certain other factors including whether

Teva would be leading or following the price increase. According to her formula, the best

possible candidate for a price increase (aside from a drug where Teva was exclusive) would be a

drug where there was only one other competitor in the market, which would be leading an

increase, and where the competitor was the highest “quality.” Conversely, a Teva price increase

in drug market with several “low quality” competitors would not be a good candidate due to the

potential that low quality competitors might not follow Teva’s price increase and instead use the

opportunity to steal Teva’s market share.

       256.    Notably, the companies with the highest rankings at this time were companies

with whom Patel and other executives within Teva had significant relationships. Some of the

notable relationships are discussed in more detail below.

                B. The “High Quality” Competitor Relationships


                                                96
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 114 of 768




       257.   The highest quality competitors in Defendant Patel’s rankings were competitors

where Teva had agreements to lead and follow each others’ price increases. The agreements and

understandings regarding price increases were what made each of those competitors a high

quality competitor. As part of their understandings, those competitors also agreed that they

would not seek to compete for market share after a Teva price increase.

                    1. Mylan (+3)
       258.   Mylan was Teva’s highest-ranked competitor by “quality.” The relationship

between these two competitors was longstanding, and deeply engrained. It survived changes in

personnel over time, and pre-dated Defendant Patel’s creation of the quality competitor rankings.

       259.   Defendant Kevin Green, who was employed by Teva beginning in 2006 through

late October 2013, first began communicating with Defendant Jim Nesta of Mylan by telephone

on February 21, 2012. From that time until the time that Defendant Green left Teva, Defendants

Green and Nesta were in almost constant communication, speaking by phone at least 392 times,

and exchanging at least twelve (12) text messages – including at or around every significant

price increase taken by either company. This amounts to an average of nearly one call or text

message every business day during this period.

       260.   Shortly after Defendant Patel started her employment at Teva, she called

Defendant Nesta on May 10, 2013 and the two spoke for over five (5) minutes. Because

Defendant Green had already established a relationship with Mylan, Patel did not need to speak

directly with Defendant Nesta very often. Typically, Patel would e-mail Green and ask him to

obtain market intelligence about certain Mylan drugs; Green would then speak to Nesta – often

about a long list of drugs – and report his findings back to Patel. Several examples of these

communications are outlined more fully in various sections below.



                                                 97
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 115 of 768




       261.    When Defendant Green left Teva to join Zydus in late October 2013, the

institutional relationship and understanding between Teva and Mylan remained strong.

Defendant Rekenthaler promptly took over the role of communicating with Defendant Nesta.

Starting in December 2013, through the time that Defendant Rekenthaler left Teva in April,

2015, Rekenthaler spoke to Nesta 100 times. Prior to Defendant Green leaving Teva in late-

October 2013, Defendants Rekenthaler and Nesta had only spoken by phone once, more than a

year earlier in 2012.

       262.    The relationship between Teva and Mylan even pre-dated the relationship

between Defendants Green and Nesta. For example, between January 1, 2010 and October 26,

2011, R.C., a senior executive at Teva, communicated with R.P., a senior executive counterpart

at Mylan, by phone or text at least 135 times. The pace of communications between the two

companies slowed dramatically in November 2011 after R.C. left Teva and before Green began

communicating with Nesta – but continued nevertheless as needed during that time through

communications between Defendant Rekenthaler and R.P. at Mylan.

                        2. Watson/Actavis (+3)

       263.    Actavis was Teva’s next highest quality competitor by ranking. Defendant Patel

had strong relationships with several executives at Actavis, including Defendant Rogerson, the

Executive Director of Pricing and Business Analytics, and A.B., a senior sales executive at

Actavis. Defendant Rekenthaler also communicated frequently with A.S., a senior sales

executive at Watson – a relationship that pre-dated Defendant Patel joining Teva.

       264.    Defendant Patel contacted A.B. shortly after she started her employment at Teva,

as she was creating the quality competitor rankings. She called him on April 30, 2013, and the

two exchanged several text messages the next day, May 1, 2013. But as detailed herein,

Defendant Patel communicated on a more frequent basis with Defendant Rogerson, her

                                               98
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 116 of 768




counterpart in the pricing department at Actavis. From May 2, 2013 through November 9, 2015,

Patel spoke and/or texted with Rogerson 157 times, including calls at or around every significant

price increase taken by the respective companies.

         265.   In August 2013, Defendant Marc Falkin joined Actavis and the relationship

between Teva and Actavis grew stronger through his communications with Defendant

Rekenthaler. From August 7, 2013 through the date that Rekenthaler left Teva in April, 2015,

Rekenthaler and Falkin communicated by phone or text at least 433 times.

         266.   Defendant Maureen Cavanaugh also had a very strong relationship with

Defendant Falkin. The two communicated with great frequency. From August 7, 2013 through

the end of May 2016, Defendants Cavanaugh and Falkin spoke or texted with each other 410

times.

                      3. Sandoz (+3)
         267.   Sandoz was also considered a top-quality competitor by Teva. Defendant Patel

had a very strong relationship with CW-1 at Sandoz.

         268.   Beginning on April 12, 2013 – the day after Defendant Patel’s last day at ABC –

until August 2016, Defendant Patel and CW-1 spoke 185 times by phone, including at or around

every significant price increase taken by either company. As detailed above, in one of her initial

calls with CW-1 after she joined Teva, Defendant Patel asked CW-1 how Sandoz handled price

increases. Defendant Patel explained that she had been hired at Teva to identify products where

Teva could increase prices. CW-1 reassured Defendant Patel that Sandoz would follow any Teva

price increases on overlapping drugs, and that Sandoz would not poach Teva’s customers after

Teva increased price.

         269.   Defendants Green and Rekenthaler of Teva also both had a very strong

relationship with CW-2, who was – at that time – a senior Sandoz executive. These relationships


                                               99
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 117 of 768




pre-dated Defendant Patel joining Teva.

                     4. Glenmark (+3)
       270.    Glenmark was one of Teva’s highest-ranked competitors primarily because

Defendant Patel had very significant relationships with several different individuals at Glenmark,

including CW-5, Defendant Brown and J.C., a sales and marketing executive at Glenmark.

       271.    As stated above, Defendant Patel began communicating with CW-5 even before

she began her employment at Teva. Patel was also communicating frequently with both CW-5

and J.C. during the time she created the quality competitor rankings, and agreed to follow several

Glenmark price increases, in May 2013.

       272.    Defendant Patel and CW-5 communicated by phone with great frequency –

including at or around the time of every significant price increase affecting the two companies –

until CW-5 left Glenmark in March 2014, at which point their communication ceased for nearly

six (6) months. After CW-5 left Glenmark, Defendant Patel began communicating with

Defendant Brown with much greater frequency to obtain competitively sensitive information

from Glenmark. Defendants Patel and Brown had never spoken by phone before Patel started at

Teva, according to the phone records produced.

                     5. Taro (+3)
       273.    Taro was highly rated because of Patel’s longstanding relationship with the Vice

President of Sales at Taro, Defendant Ara Aprahamian. Defendant Patel had known Defendant

Aprahamian for many years, dating back to when Defendant Patel had started her professional

career as an intern at ABC.

       274.    Even though she knew Defendant Aprahamian well, they rarely ever spoke or

texted by phone until Defendant Patel started at Teva. From April 22, 2013 through March 2016,

however, Defendants Patel and Aprahamian spoke or texted at least 100 times, including calls or



                                               100
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 118 of 768




text messages at or around the time of every significant price increase affecting the companies

during those years.

                     6. Lupin (+2)
       275.    Although initially not the highest ranked competitor, Lupin was assigned a high

rating because of Defendant Patel’s strong relationship with Defendant David Berthold, the Vice

President of Sales at Lupin. The relationship between Teva and Lupin, however, pre-dated

Defendant Patel. Prior to Patel starting at Teva, Defendant Green and others at Teva conspired

directly with Berthold. Between January 2012 and October 2013, Defendants Berthold and

Green, for example, communicated by phone 125 times.

       276.    From May 6, 2013 through April 8, 2014, Defendants Patel and Berthold

communicated by phone 76 times, including at or around the time of every significant drug price

increase where the two companies overlapped.

       277.    Demonstrating the strength of the relationship between the two companies, the

price increase coordination continued between Defendants Teva and Lupin even when Defendant

Green had left Teva and when Defendant Patel was out on maternity leave. For example, as

discussed below, in October 2013 Lupin was preparing to increase its pricing on the drug

Cephalexin Oral Suspension. Without Defendants Green or Patel to communicate with,

Defendant Berthold instead communicated with Defendant Rekenthaler and T.S. of Teva in order

to coordinate the price increase.

                C. Individual Relationships

       278.    In addition to the corporate relationships discussed above, individual relationships

were also important to the conspiracy’s evolution. The following sections discuss certain

individuals Defendants who held senior positions at certain Manufacturer Defendants and who

played key roles in the conspiracy’s operation.


                                                  101
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 119 of 768




                    1. Ara Aprahamian
      279.    Defendant Aprahamian is the Vice President of Sales at Defendant Taro and

has held that position since he moved to Taro from Actavis in March 2013. Aprahamian

regularly communicated with competitors, including with several of his former colleagues at

Actavis, and has established relationships with individuals at many of the corporate

Defendants. For example, between March 2013 and October 2018, Aprahamian exchanged

at least 706 phone calls and text messages with his contacts at Defendants Sandoz,

Glenmark, Teva, Dr. Reddy’s, Actavis, Mylan, Wockhardt, Lannett, Amneal, Greenstone,

and Aurobindo. These communications are detailed in the table below:




                     2. David Berthold

      280.    Defendant Berthold is the Vice President of Sales at Defendant Lupin and has

held that position since June 2006. During his tenure at Lupin, Defendant Berthold has been

the primary person at the company communicating with competitors. Indeed, Defendant



                                           102
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 120 of 768




Berthold has relationships with individuals at many of the corporate Defendants and is one

of the most prolific communicators of all the individual Defendants. For example, between

March 2011 and October 2018, Berthold exchanged at least 4,185 phone calls and text

messages with his contacts at Defendants Aurobindo, Glenmark, Greenstone, Actavis,

Wockhardt, Zydus, Teva, Breckenridge, Mylan, Sandoz, Dr. Reddy’s, Amneal, and Lannett.

These communications are detailed in the table below:




                    3. Jim Brown

      281.   Defendant Brown is the Vice President of Sales at Defendant Glenmark and


                                           103
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 121 of 768




has held that position since November 2012. Brown was one of several Glenmark

executives that conspired with competitors. For example, between June 2012 and August

2018, Brown exchanged at least 1,060 calls and text messages with his contacts at

Defendant Actavis, Teva, Lupin, Amneal, Wockhardt, Breckenridge, Lannett, Sandoz,

Aurobindo, Zydus Par, Apotex, and Taro. These communications are detailed in the table

below:




                      4. Maureen Cavanaugh

         282.   Defendant Cavanaugh was the Senior Vice President and Commercial Officer,

North America, at Defendant Teva until April 2018. She is currently the Senior Vice President

and Chief Commercial Officer at Defendant Lannett. During her employment at Teva,

Defendant Cavanaugh knew that her subordinates were communicating with competitors about

pricing and customer allocation. In addition, Defendant Cavanaugh maintained her own

relationship with certain competitors and coordinated with them directly when necessary to



                                            104
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 122 of 768




further the agreements. For example, between January 2011 and August 2017, Cavanaugh

exchanged at least 568 phone calls and text messages with her contacts at Defendant Actavis,

Amneal, Zydus, Sandoz, Glenmark, and Greenstone. These communications are detailed in the

table below:




                      5. Marc Falkin

       283.    Defendant Falkin was the Vice President of Marketing, Pricing and Contracts at

Defendant Actavis until Actavis was acquired by Teva in August 2016. For a period of time,

Defendant Falkin was also the Senior Vice President, US Generic Sales, at Teva. During his

employment at Actavis, which is the focus of this Complaint, Defendant Falkin was a prolific

communicator and had established relationships with executives at many of the corporate

Defendants. For example, between August 2013 and July 2016, Defendant Falkin exchanged at

least 2,562 phone calls and text messages with his contacts at Defendant Zydus, Teva, Glenmark,

Lannett, Aurobindo, Mylan, Lupin, Par, Greenstone, Apotex, Taro, Amneal, Sandoz, and

Wockhardt. These communications are detailed in the table below:




                                             105
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 123 of 768




                     6. Jim Grauso

       284.   Defendant Grauso was employed as a Senior Vice President of Commercial

Operations at Defendant Aurobindo until January 2014. In February 2014, Defendant Grauso

moved to Defendant Glenmark and currently holds the position of Executive Vice President,

North America, Commercial Operations. Defendant Grauso regularly communicated with

competitors while he was at Aurobindo and continued those relationships when he transferred to

Glenmark. For example, between December 2011 and January 2014, Defendant Grauso

exchanged at least 1,762 phone calls and text messages with his contacts at Defendant Lupin,



                                             106
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 124 of 768




Teva, Actavis, Taro, Zydus, Amneal, Glenmark, Greenstone, Wockhardt, and Breckenridge.

These communications are detailed in the table below:




       285.   Similarly, after moving to Glenmark, Defendant Grauso continued to

communicate frequently with his contacts at competitor companies, including his former

colleagues at Aurobindo. For example, between February 2014 and October 2018, he exchanged

at least 2,018 phone calls and text messages with his contacts at Defendant Lupin, Aurobindo,

Zydus, Teva, Taro, Wockhardt, Sandoz, Greenstone, Dr. Reddy’s, Amneal, Rising, Par,



                                             107
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 125 of 768




Breckenridge, Upsher-Smith, and Mylan. These communications are detailed in the table below:




                      7. Kevin Green

       286.    Defendant Green worked at Defendant Teva as a Director of National Accounts

until November 2013 when he took a position with Defendant Zydus. Defendant Green is

currently the Vice President of Sales at Zydus. Defendant Green developed a number of

relationships with individuals at many of the corporate Defendants. He regularly communicated

with competitors while at Teva and then carried those relationships over to his time at Zydus. For

example, between January 2010 and October 2013, Defendant Green exchanged at least 1,410

phone calls and text messages with his contacts at Defendant Zydus, Mylan, Dr. Reddy’s,

Aurobindo, Lupin, Sandoz, Greenstone, Breckenridge, Wockhardt, and Lannett. These

communications are detailed in the table below:

                                               108
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 126 of 768




       287.    Similarly, when Defendant Green became employed at Zydus, he continued to

communicate frequently with competitors including his former colleagues at Teva. For example,

between November 2013 and August 2018, Defendant Green exchanged at least 969 phone calls

and text messages with his contacts at Defendants Teva, Glenmark, Mylan, Lupin, Aurobindo,

Rising, Amneal, Sandoz, Greenstone, Lannett, and Dr. Reddy’s. These communications are

detailed in the table below:




                                            109
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 127 of 768




                      8. Armando Kellum

       288.    Defendant Kellum was the Director of Pricing and Contracts at Defendant Sandoz

until July 2015. While at Sandoz, Defendant Kellum directed his subordinates, including CW-1,

CW-2, CW-3, and CW-4, to enter into price fixing and market allocation agreements with

competitors. In addition, Kellum had his own relationships with certain competitors and

communicated with those contacts directly when necessary to further the agreements. For

example, between, between May 2011 and April 2015, Defendant Kellum exchanged at least 182

phone calls and text messages with his contacts at Defendant Greenstone, Lupin, Teva, Upsher-

Smith, Zydus, Actavis, Rising, Amneal, and Dr. Reddy’s. These communications are detailed in

the table below:


                                             110
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 128 of 768




                     9. Jill Nailor

       289.   Defendant Nailor has worked at Defendant Greenstone since August 2010 and is

currently the Senior Director of Sales and National Accounts. Defendant Nailor directed her

subordinate, Defendant Robin Hatosy, a national account executive, and others at Greenstone to

fix prices and allocate customers with competitors on overlap drugs, including with several of

the corporate Defendants. She also instructed them to avoid putting any evidence of such

communications into writing.

       290.   In addition, Defendant Nailor regularly communicated directly with competitors

herself. For example, between August 2010 and May 2017, Nailor exchanged at least 3,205

phone calls and text messages with her contacts at Defendants Amneal, Dr. Reddy’s, Actavis,

Aurobindo, Mylan, Glenmark, Zydus, Teva, Sandoz, Lupin, Wockhardt, Lannett, Apotex,

Upsher-Smith, Par, and Taro. These communications are detailed in the table below:




                                             111
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 129 of 768




                     10. James Nesta

       291.   Defendant Nesta started his employment with Mylan in 2000 and is currently the

Vice President of Sales at Defendant Mylan. Nesta communicates regularly with his counterparts

at many of the corporate Defendants. For example, between January 2011 and February 2016,

Defendant Nesta exchanged at least 4,429 phone calls and text messages with his contacts at

Defendants Greenstone, Amneal, Teva, Dr. Reddy’s, Zydus, Aurobindo, Actavis, Lupin, Sandoz,

Lannett, Taro, and Par. These communications are detailed in the table below:


                                             112
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 130 of 768




                      11. Konstantin Ostaficiuk

       292.   Defendant Ostaficiuk is the President of Camber Pharmaceuticals and has held

that position since 2009. During his tenure at Camber, Defendant Ostaficiuk has been the

primary person responsible for furthering price fixing and market allocation agreements with his

competitors. Indeed, Defendant Ostaficiuk regularly communicated with competitors and

maintained relationships with executives at many of the corporate Defendants. For example,

between March 2011 and August 2017, Defendant Ostaficiuk exchanged at least 458 phone calls

and text messages with his contacts at Defendants Amneal, Lannett, Breckenridge, Aurobindo,

Lupin, Teva, Rising, Breckenridge, Taro, Glenmark, Zydus, Dr. Reddy’s, Wockhardt, Sandoz,

and Actavis. These communications are detailed in the table below:




                                              113
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 131 of 768




                      12. Nisha Patel

       293.   Defendant Patel worked at Defendant Teva from April 2013 to December 2016,

first as a Director of Strategic Customer marketing and then as a Director of National Accounts.

As discussed in great detail above, Defendant Patel was in frequent communications with her

counterparts at the corporate Defendants to fix prices and allocate markets. For example, during

her time at Teva, Defendant Patel exchanged at least 1,240 phone calls and text messages with

her contacts at Defendants Zydus, Sandoz, Actavis, Glenmark, Greenstone, Taro, Lupin, Dr.

Reddy’s, Lannett, Par, Apotex, Aurobindo, Mylan, Amneal, Upsher-Smith, and Breckenridge.

As discussed in various sections of this Complaint, Defendant Patel also frequently

                                              114
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 132 of 768




communicated with competitors using Facebook Messenger, LinkedIn messaging, and the

encrypted messaging application WhatsApp. The communication detailed in the table below

include only telephone calls and text messages:




                      13. David Rekenthaler

       294.   Defendant Rekenthaler was the Vice President of Sales, US Generics at

Defendant Teva until April 2015. Defendant Rekenthaler is now the Vice President of Sales at

Defendant Apotex. During his time at Teva, Rekenthaler knew that his colleagues, including

Defendants Green and Patel, were colluding with competitors. Indeed, Defendant Rekenthaler

was also in frequent contact with competitors himself and had relationships with executives at



                                              115
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 133 of 768




nearly all the corporate Defendants. For example, between January 2011 and March 2015,

Defendant Rekenthaler exchanged at least 1,043 phone calls and text messages with his contacts

at Defendants Actavis, Mylan, Par, Aurobindo, Apotex, Zydus, Sandoz, Rising, Amneal,

Breckenridge, Lupin, Dr. Reddy’s, Glenmark, Greenstone, Taro, Lannett, and Wockhardt. These

communications are detailed in the table below:




                                              116
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 134 of 768




                      14. Rick Rogerson

       295.   Defendant Rogerson was the Executive Director of Pricing and Business

Analytics at Defendant Actavis until Actavis was acquired by Teva in August 2016. Defendant

Rogerson now works at Defendant Amneal as a Senior Director of Marketing and Business

Analytics. During his time at Actavis, Defendant Rogerson communicated with his contacts at

several corporate Defendants. For example, between February 2010 and July 2016, Defendant

Rogerson exchanged at least 635 phone calls and text messages with his contacts at Defendants

Wockhardt, Teva, Dr. Reddy’s, Sandoz, Lannett, Glenmark, Taro, and Zydus. These

communications are detailed in the table below:




                      15. Tracy Sullivan

       296.   Defendant Tracy Sullivan has been employed at Defendant Lannett since 2007

and is currently the Director of National Accounts. Sullivan regularly communicated with

competitors and maintained relationships with executives at many of the corporate Defendants.

For example, between March 2011 and August 2016, Defendant Sullivan exchanged at least 495

phone calls and text messages with her contacts at Defendants Zydus, Wockhardt, Teva,

Greenstone, Dr. Reddy’s, Par, Amneal, Aurobindo, Mylan, and Breckenridge. These


                                              117
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 135 of 768




communications are detailed in the table below:




   XII.    THE CONSPIRATORIAL PRICE-FIXING, BID-RIGGING AND CUSTOMER
                      AND MARKET ALLOCATION AGREEMENTS

       297.   As a result of their frequent in-person meetings and the collusive communications

that ensued as a result of these meetings via e-mail, telephone, and text messages, Defendants

and their co-conspirators were able to implement, and did implement extraordinary and abrupt

price increases on many of the Price-Fixed Generic Drugs identified in this Complaint.

       298.   There were no market-based justifications for any of the abrupt price increases

described below. The increases in price were not necessitated by increased manufacturing costs,

or research and development costs. Federal law requires drug manufacturers to report potential

drug shortages to the FDA, and no supply disruption was reported during the duration of the

                                              118
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 136 of 768




alleged conspiracy as to any of the Price-Fixed Generic Drugs (except where expressly alleged

below). Similarly, during the time frame relevant to these allegations, there were no known raw

material shortages affecting the manufacture of any of the Price-Fixed Generic Drugs in the

United States, nor did demand for any of these drugs suddenly increase.

       299.    Each of the conspiratorial price increases would have been against each

Defendant’s self-interest if taken unilaterally and without advance agreement. As the last 30

years of generic drug pricing has demonstrated, in a competitive industry, a firm would cut its

price with the expectation of increasing its market share if its competitors were setting prices

above marginal costs.

       300.    This economic reality is further compelled by the existence of MAC prices. As

noted above, a MAC price represents the upper limit that a prescription drug payor will pay a

pharmacy for a generic drug. Payors set the MAC price of a drug based on a variety of factors

including, most significantly, the lowest acquisition cost for each generic drug paid by retail

pharmacies purchasing from a wholesaler for each of a drug’s generic versions. MAC pricing

effectively requires pharmacies to purchase the least costly version of a generic drug available in

the market, without regard to the manufacturer’s list price.

       301.    MAC pricing also incentivizes an individual generic manufacturer to refrain from

unilaterally increasing its prices. Because MAC pricing bases reimbursement on the generic

drug’s lowest acquisition cost, a generic manufacturer that increases its price for a drug while

competing manufacturers do not will swiftly lose sales to a competing generic manufacturer

whose price remains constant.

       302.    Given the existence of MAC pricing and the fact that AB-rated generic drugs are

bioequivalent to both the branded version and also to other AB-rated generic versions of the



                                                119
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 137 of 768




same drug, Plaintiffs base their purchasing decisions almost exclusively on price. Due to this

homogeneity, there is a very high cross-elasticity of demand for generic drugs from different

manufacturers.

        303.     Consequently, in the absence of coordinated pricing activity among generic

manufacturers, an individual generic manufacturer cannot significantly increase its price without

incurring the loss of a significant volume of sales. Thus, the price increases of the Price-Fixed

Generic Drugs described in this Complaint were against each Defendant’s individual self-

interest.

        304.     While drug-specific agreements involve those Defendants that marketed and sold

the particular drug, each Defendant, including the Defendants who did not manufacture the

particular drug involved in each drug-specific agreement, was also a party to the broader,

overarching conspiracy to abide by the “fair share” agreement covering all of the drugs that are

the subject of this Complaint. From this broad agreement among all Defendants sprang

additional agreements among the manufacturers relating to each of the individual drugs. The

purpose and effect of all of these agreements was to lessen competition in the markets for each

drug and throughout the industry and increase prices.

        305.     When entering a generic drug market, Defendants routinely and systematically

sought out their competitors in an effort to reach agreement to allocate market share, maintain

high prices and/or avoid competing on price. These agreements had the effect of artificially

maintaining high prices for a large number of generic drugs and creating an appearance of

competition where in fact little to none existed. Some illustrative examples of these agreements

are set forth below, describing specific examples relating to specific drugs over time.

        306.     As evident from the many examples below, the overarching “fair share”



                                                120
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 138 of 768




conspiracy was well established in the industry by 2012, including among each of the

Defendants. Generic manufacturers replaced competition with coordination in order to maintain

their fair share of a given generic drug market and avoid price erosion. The structure and inner

workings of the agreement were well understood and adopted throughout the industry.

       307.    As further detailed below, manufacturers eventually began to focus more on price

increases than they had in the past. They were no longer satisfied to simply maintain prices at

already supracompetitive levels – there was a concerted effort by many in the industry to

significantly raise prices. Manufacturers started communicating with each other about those

increases with greater and greater frequency.

       308.    Starting sometime in 2009 or even earlier, and continuing for several years,

competitors would systematically communicate with each other as they were identifying

opportunities and planning new price increases, and then again shortly before or at the time of

each increase. The purpose of these communications was not only to secure an agreement to

raise prices, but also to reinforce the essential tenet underlying the fair share agreement – i.e.,

that they would not punish a competitor for leading a price increase, or steal a competitor’s

market share on a price increase. There was an understanding among many of these generic drug

manufacturers – including the Defendants – that a competitor’s price increase be quickly

followed; but even if it could not, the overarching conspiracy dictated that the competitors who

had not increased their prices would, at a minimum, not seek to take advantage of a competitor’s

price increase by increasing their own market share (unless they had less than “fair share”).

       309.    It is important to note that generic drug manufacturers could not always follow a

competitor’s price increase quickly. Various business reasons – including supply disruptions or

contractual price protection terms with certain customers that might result in the payment of



                                                121
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 139 of 768




significant penalties – could cause such delays. In those instances when a co-conspirator

manufacturer delayed following a price increase, the underlying fair share understanding

operated as a safety net to ensure that the competitor not seek to take advantage of a competitor’s

price increase by stealing market share.

       310.    When entering a generic drug market, Teva and the other Defendants routinely

and systematically sought out their competitors in an effort to reach agreement to allocate market

share, maintain high prices and/or avoid competing on price. These agreements had the effect of

artificially maintaining high prices for a large number of generic drugs and creating an

appearance of competition where in fact little to none existed.

               A. Examples of Drug Specific Collusion.

       311.    The following examples of drug-specific collusion, set forth alphabetically by

drug, demonstrate how the conspiracy operated throughout the entire industry.

                      1. Acetazolamide

       312.    Acetazolamide is sold in at least two formulations – tablets (manufactured by Taro

and Lannett) and sustained release capsules (manufactured by Heritage, Zydus, and Teva).

                              a) Acetazolamide Tablets

       313.    The market for Acetazolamide tablets is dominated by Taro and Lannett. Since at

least the spring of 2012, Taro and Lannett have coordinated pricing and market share on

Acetazolamide tablets.

       314.    These tablets come in two dosages: 125 mg and 250 mg. Both Taro and Lannett

make the 250 mg dosage, which is the predominant form. While only Taro makes the 125 mg

dosage, this formulation appears to be included in the agreement between Taro and Lannett to

elevate the prices of Acetazolamide.



                                               122
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 140 of 768




         315.   In mid-2012, Taro and Lannett imposed list price increases of 40% to 50%, and

brought list prices for Acetazolamide 250 mg tablets to identical levels.

         316.   By mid-2013, Taro and Lannett appeared to have worked out a remarkably stable

split of the market, taking into account both 125 mg tablets and 250 mg tablets.

         317.   In late 2013, within weeks of each other, Taro and Lannett imposed identical list

prices for Acetazolamide 250 mg tablets. The increases were well over 200%. Taro imposed a

similarly large list price increase on 125 mg tablets around this time. Average wholesale prices

for both products increased dramatically.

         318.   Throughout these coordinated increases, Lannett and Taro captured stable shares

of the 250 mg tablet market. Lannett claimed approximately 56% and Taro claimed 44%. Taro

was the lone manufacturer of 125 mg tablets and had 100% of sales of that dosage. Interestingly,

the total dollar sales across both products was virtually identical. Lannett’s larger share of the

250 mg tablet market was offset by Taro’s sales of 125 mg tablets.

         319.   Taro and Lannett’s ability to reach market share and price increase agreements

was aided by the prevalence of trade association events and conferences where the parties were

able to meet in person. For example, in August 2013, not long before the large price increases

imposed by Taro and Lannett, both Defendants attended the NACDS Total Store Expo in Las

Vegas.

                              b) Acetazolamide Capsules

         320.   During the relevant time period, Heritage, Teva, and Zydus sold generic

Acetazolamide capsules to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

         321.   In April 2014, Malek of Heritage discussed the possibility of a collusive price



                                                123
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 141 of 768




increase on Acetazolamide with a senior sales executive at Teva, Nisha Patel. (Heritage and Teva

controlled almost 80% of the market for Acetazolamide.) During an April 15, 2014 phone call,

Malek and Patel agreed that Heritage would lead the price increase (which would be

approximately 75%) and Patel would communicate the details of the price increase to the sales

executive at Zydus responsible for Acetazolamide.

       322.    On April 16, 2014, sales executives responsible for Acetazolamide at Teva

(Patel) and Zydus (Kevin Green, the Senior Director of National Accounts at Zydus) discussed

the collusive price increase by phone for approximately 20 minutes (on April 16) and for 12

minutes (on April 17).

       323.    On April 24, 2014, Malek reached out to the Kristy Ronco, Zydus’s Vice

President of Sales, via LinkedIn, and the two communicated the next day about the

Acetazolamide price increase as well.

       324.    In order to ensure that the price increase was successful, Heritage, Zydus, and

Teva agreed that they would not underbid each other’s Acetazolamide business while they

implemented the price increase. Malek confirmed this agreement by telephone on May 7, 2014.

       325.    On June 26, 2014, as agreed with Zydus and Teva, Heritage began notifying its

customers that it was increasing prices of Acetazolamide by approximately 75%. Heritage fully

implemented this price increase on all its major accounts (at least 17 customers) by July 9, 2014.

       326.    Following Heritage’s lead, Zydus and Teva increased prices of Acetazolamide by

approximately 75% as well.

                         2. Adapalene

       327.    Adapalene, which is also discussed in additional detail in Section XIII. A. below,

is a medication used to treat acne. It is available in a Gel formulation.



                                                 124
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 142 of 768




       328.    It has been available in the United States in a generic form for many years.

       329.    The market for Adapalene is mature. At all relevant times, there have been

multiple manufacturers of Adapalene.

       330.    During the relevant time frame, Defendants Glenmark, Taro, and Teva were the

primary manufacturers of Adapalene.

       331.    In May 2013, Teva, Taro and Glenmark wanted to fix, raise or stabilize the prices

of Adapalene. Accordingly, the manufacturers engaged in a series of direct telephone

communications to put their plan into action.

       332.    For example, Teva’s Patel communicated multiple times with multiple contacts at

Glenmark during May of 2013 to discuss prices of Adapalene and other drugs. Patel also spoke

with Taro’s Aprahamian in May to coordinate Adapalene prices.

       333.    The ability of Glenmark, Taro, and Teva to reach agreements on Adapalene was

aided by the prevalence of trade association meetings and conferences where the parties were

able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

       334.    The coordination by Glenmark, Taro, and Teva is consistent with the Fair Share

Agreement.

       335.    The agreement between Defendants Glenmark, Taro, and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Adapalene Gel.

                      3. Albuterol

       336.    The market for Albuterol is mature, as Albuterol has been available in the United

States for over twenty-five years. The World Health Organization (“WHO”) includes Albuterol



                                                125
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 143 of 768




on its list of essential medicines. During the relevant time period, Mylan sold Albuterol pursuant

to an ANDA approved by the FDA in or around January 1991. Sun (either directly or through its

subsidiary Mutual) sold Albuterol to purchasers pursuant to ANDAs that were approved by the

FDA in or around December 1989. Both Mylan and Sun sold Albuterol to Plaintiffs and others in

the United States at supracompetitive prices inflated by the unlawful and anticompetitive

agreements alleged in this Complaint

       337.    At all times relevant to this lawsuit there has been more than one manufacturer of

Albuterol on the market. Defendants Mylan and Sun dominate the market for Albuterol.

       338.    For more than two years prior to the conspiracy period, Defendants’ average price

in the U.S. for Albuterol was remarkably stable. Beginning in March 2013, the prices rose

abruptly and, for the most part, in unison.

       339.    By way of example, available WAC data demonstrates that beginning in March

2013, Defendants selling generic Albuterol took substantial price increases on the 2 mg strength

that exceeded 3400%:19




       340.    There are no legitimate reasons or explanations for the unprecedented and

dramatic price increases of Albuterol. Demand for Albuterol has not materially changed between

2010 and the present, nor does any change in input costs explain these price increases.


19
    WAC prices referenced throughout this Complaint are rounded to the nearest cent, but the percentage
increases are calculated on the actual reported WACs.

                                                 126
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 144 of 768




Furthermore, at the time Albuterol prices were increased in March 2013, there were no known

raw material shortages that would have constrained Defendants’ ability to supply the market.

         341.   Upon information and belief, the price increases on Albuterol were the result of

collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Albuterol in the United States. These collusive agreements were

furthered at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described

below.

         342.   For example, on October 1-3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Defendants Mylan and Sun. See Ex. 1.

         343.   On April 20-23, 2013, NACDS held its 2013 Annual Meeting in Palm Beach,

Florida. NACDS’s 2013 Annual Meeting was attended by representatives from Mylan and Sun.

See Ex. 1.

         344.   On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida. This meeting

was attended by representatives from Mylan and Sun. See Ex. 1.

         345.   On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. This conference was attended by representatives

from both Mylan and Sun. See Ex. 1.

         346.   In 2014, 2015, and 2016, Defendants continued to regularly attend trade

association meetings, conferences and events, including: (i) the February 19-21, 2014 GPhA

Annual Meeting in Orlando, Florida; (ii) the April 26-29, 2014 NACDS Annual Meeting in

Scottsdale, Arizona; (iii) the June 1-4, 2014 HDMA BLC in Phoenix, Arizona; (iv) the June 3-4,

2014 GPhA meeting in Bethesda, Maryland; (v) the August 23-26, 2014 NACDS Total Store



                                               127
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 145 of 768




Expo in Boston Massachusetts; (vi) the October 27-29, 2014 GPhA meeting in Bethesda,

Maryland; (vii) the February 9-11, 2015 GPhA Annual Meeting in Miami, Florida; (viii) the

April 14, 2015 HDMA Seventh Annual CEO Roundtable Fundraiser in New York, New York;

(ix) the April 25-28, 2015 NACDS Annual Meeting in Palm Beach, Florida; (x) the June 7-10,

2015 HDMA BLC in San Antonio, Texas; (xi) the June 9-10, 2015 GPhA meeting in Bethesda,

Maryland; (xii) the August 22-25, 2015 NACDS Total Store Expo in Denver, Colorado; (xiii) the

April 12, 2016 HDMA Eighth Annual CEO Roundtable Fundraiser in New York; (xiv) the April

16-19, 2016 NACDS 2016 Annual Meeting in Palm Beach, Florida; (xv) the June 12-16, 2016

HDMA BLC in Colorado Springs, Colorado; and (xvi) the August 6-9, 2016 NACDS 2016 Total

Store Expo in Boston, Massachusetts.

                      4. Alclometasone Dipropionate

       347.    Alclometasone Dipropionate is a commonly prescribed corticosteroid used to treat

a variety of skin conditions (e.g., eczema, dermatitis, allergies, rash). It has been on the market

for decades and is available in several forms, including Ointment (0.05%) and Cream (0.05%).

       348.    The market for Alclometasone Dipropionate is mature. At all relevant times, there

have been multiple manufacturers. Defendants Glenmark, Sandoz, and Taro dominated sales of

Alclometasone Dipropionate in the relevant period.

       349.    Defendants’ WAC pricing rose in a coordinated fashion. Taro and Sandoz

announced new pricing on May 1, 2013 and May 10, 2013 respectively, which doubled and

tripled their prior WAC prices for Alclometasone Dipropionate Cream. Glenmark announced

new WACs on May 16, 2013. Weeks later, on June 10, 2013, Glenmark introduced WAC prices

for Alclometasone Dipropionate Ointment that far exceeded its co-Defendants’ existing WAC

prices. This was a price it would not have risked without knowledge that Taro would essentially



                                               128
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 146 of 768




match Glenmark’s price two days later with a WAC price that more than tripled Taro’s prior

WAC price for Alclometasone Dipropionate Ointment.

       350.    Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers including Glenmark, Sandoz, and Taro.

Defendant Teva identified Glenmark, Sandoz, and Taro as “quality” competitors, i.e.,

competitors willing to coordinate price increases under the Fair Share Agreement. Defendants’

coordination included raising Alclometasone Dipropionate prices.

       351.    For example, documents show that Taro planned an increase in the price of at

least the Alclometasone Dipropionate Cream in mid-2012. When it was announced on May 1,

2013, Sandoz internally noted that Taro represented only a quarter of the market at that time.

Given its minority share, Taro would not have risked this increase without assurances.

       352.    In addition, Defendants’ frequent communication by telephone and text facilitated

their price coordination. For example, Taro’s Aprahamian exchanged 190 phone calls and texts

with Sandoz’s C.B. between March 19, 2013 and August 8, 2016, and eleven times with

Glenmark’s employee M.B., beginning on May 7, 2013, approximately a week before Glenmark

matched Taro’s WAC price for Alclometasone Dipropionate Cream.

       353.    The ability of Glenmark, Sandoz, and Taro to reach agreement regarding

Alclometasone Dipropionate Ointment and Cream was aided by the prevalence of trade

association meetings and conferences where the parties were able to meet in person. See Exhibit

1 (Chart of Defendants’ Trade Association Meetings Attendance).

       354.    The agreement between Defendants Glenmark, Sandoz, and Taro was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Alclometasone



                                               129
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 147 of 768




Dipropionate Ointment (0.05%) and Cream (0.05%).

                      5. Allopurinol (Tablet and Injection)

       355.    Allopurinol is a xanthine oxidase inhibitor used to treat gout and certain kinds of

kidney stones. It is available in, for example, Tablet and Injection formulations. It has been

available in the United States for decades in a generic form. Due to, among other things, its

clinical efficacy and safety, Allopurinol has been designated as an essential medicine by the

World Health Organization.

       356.    The market for Allopurinol is mature. At all relevant times, there have been

multiple manufacturers of Allopurinol.

       357.    Defendants Actavis, Dr. Reddy’s, Mylan and Par were the primary manufacturers

of Allopurinol.

       358.    The GAO noted that Allopurinol had an “extraordinary price increase” in the

years 2014-2015.

       359.    Under the Fair Share Agreement, Actavis, Dr. Reddy’s, Mylan, and Par did not

attempt to undercut competitors’ prices in order to gain additional market share.       Evidence

supporting this can be found in a March 2015, internal email chain between J.P. and Kate Neely

of Dr. Reddy’s.

       360.    The ability of Actavis, Dr. Reddy’s, Mylan, and Par to reach agreements on

Allopurinol was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

       361.    Thus, throughout this period, Actavis, Dr. Reddy’s, Mylan and Par/Qualitest met

at trade conferences and communicated directly with each other in furtherance of their price-



                                               130
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 148 of 768




fixing agreement on Allopurinol and of their Fair Share agreement. For example, Falkin

(Actavis) was in touch with Nesta (Mylan) in September 2014. Falkin (Actavis) also

communicated with C.S., Dr. Reddy’s Senior Director of National Accounts, in September.

Mylan’s M.A., National Account Director, spoke with Par’s K.O., VP of National Accounts, on

September 18, 2014. Actavis announced its list (WAC) price increases on Allopurinol on

September 19, 2014.

        362.    On September 26, 2014, a week after Actavis’s price increase, A.S., Actavis VP

of sales, spoke to T.P., VP of National Accounts at Par/Qualitest, for nearly 15 minutes. A few

days later, Par announced list (WAC) prices for Allopurinol that were even higher than those of

Actavis.

        363.    Falkin (Actavis) again spoke to C.S. (Dr. Reddy’s) multiple times in January and

in early February of 2015. Dr. Reddy’s announced its list (WAC) price increases on January 26,

2015.

        364.    Falkin (Actavis) also spoke to Nesta (Mylan) again in March 2015, shortly after

Mylan announced its list (WAC) price increases on Allopurinol on March 4, 2015.

        365.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        366.    The agreement between Defendants Actavis, Dr. Reddy’s, Mylan, and Par was

part of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Allopurinol Tablets (100 and 300 mg).

                         6. Amantadine HCL

        367.    Amantadine Hydrochloride (HCL) is a drug used to treat Parkinson’s disease. It

has been available in the United States for decades in a generic form.

                                               131
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 149 of 768




       368.   The market for Amantadine HCL is mature. At all relevant times, there have been

multiple manufacturers of Amantadine HCL.

       369.   Defendants Lannett, Sandoz, and Upsher-Smith dominate sales of Amantadine

HCL Capsules (100 mg).

       370.   Amantadine HCL capsules had relatively low and stable prices for years. In late

2011, however, Sandoz and Upsher-Smith imposed extraordinary price increases, They also

imposed identical list (WAC) prices for their capsules. Lannett, which did not have much

presence in the market, made a push into the market in early 2013. Rather than offer lower prices

to win customers, Lannett announced an identical list price, and was careful not disturb market

pricing, as required by the anticompetitive agreement between Lannett, Upsher-Smith and

Sandoz.

       371.   Thus, the GAO noted that Amantadine HCL had an “extraordinary price increase”

in the years 2012-2013.

       372.   On information and belief, the extraordinary price increase for Amantadine HCL

were due to an agreement between Lannett, Sandoz, and Upsher-Smith in furtherance of the

overarching conspiracy alleged herein.

       373.   The ability of Lannett, Sandoz, and Upsher-Smith to reach agreement regarding

Amantadine HCL was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

       374.   The Defendants also communicated directly with each other in furtherance of

their price-fixing agreements on Amantadine HCL capsules and their Fair Share agreement.




                                              132
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 150 of 768




        375.      For example, in October 2011, as Sandoz and Upsher-Smith began their parallel

and coordinated price increases, K.K., a Senior National Account Executive at Sandoz, and D.Z.,

Upsher-Smith Senior National Account Manager, were in contact throughout that year, with

phone communications in (at least) March, April, July, September, November and December of

2011, as well as January and February of 2012. In February, 2012 Sandoz followed Upsher-

Smith’s October 2011 increase.

        376.      No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        377.      The agreement between Defendants Lannett, Sandoz, and Upsher-Smith was part

of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Amantadine HCL Capsules (100 mg).

                         7. Amiloride HCL/HCTZ

        378.      The market for Amiloride HCL/HCTZ is mature, as the drug has been available in

generic form for more than thirty years to treat edema and hypertension. Moduretic 5-50, the

branded version of Amiloride HCL/HCTZ, was patented by Merck prior to 1982.

        379.      At all times relevant to this lawsuit there has been more than one manufacturer of

Amiloride HCL/HCTZ on the market. Defendants Mylan and Teva dominate the market for

Amiloride HCL/HCTZ.

        380.      Prior to June 2011, the prices for Amiloride HCL/HCTZ were stable at just a few

cents per dose.

        381.      However, in Summer 2011, Mylan and Teva – applying their common

understanding of the Fair Share overarching agreement – conspired to implement an abrupt and

substantial price increase of more than 300%.

                                                 133
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 151 of 768




       382.    Mylan and Teva continued to conspire to stabilize and maintain this

supracompetitive price increase. Indeed, after Nisha Patel arrived at Teva, the Defendants

targeted Amiloride HCL/HCTZ for additional price increases in 2013 and 2014. As a result of

this collusion, by 2014, Teva and Mylan were able to charge prices for Amiloride that were up to

700% higher than they were prior to June 2011.

       383.    These   price   increases   were   coordinated    by   telephone    and   in-person

communications by high-level sales executives at Teva and Mylan, including Patel, Rekentheler,

and Green of Teva, and James Nesta and Robert Potter of Mylan.

       384.    Teva’s Rekenthaler communicated consistently with Mylan at least as early as

April 2010, and continued thereafter with Mylan’s J.K. (VP and Executive Director of Sales),

B.P. (Senior VP of Sales) and Nesta over the following months and years.

       385.    In the spring and summer of 2013, Teva wanted to raise its Amiloride prices

again. Accordingly, Teva’s Kevin Green and Jim Nesta spoke numerous times via telephone to

coordinate and agree to the price increase. They spoke at least on May 7, 8, 9, 10 and July 10, 11,

23 and August 1, 2, 6, 8 in 2013.

       386.    In 2014, Teva was eager to impose yet another price increase, and again

coordinated with Mylan to do so. This time, Teva’s Rekenthaler communicated with Mylan’s

Nesta. They spoke by phone at least on May 9, 20 and 27, 2014

       387.    As a result of these collusive communications and agreements, Defendants

continue to charge supracompetitive prices for Amiloride HCL/HCTZ as of the filing of this

Complaint.




                                               134
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 152 of 768




                        8. Amitriptyline

       388.      The market for Amitriptyline is mature, as it has been available in the United

States for over sixty years. Amitriptyline is on the WHO’s List of Essential Medicines. During

the relevant time period, Defendants Mylan, Par, and Sandoz sold Amitriptyline to Plaintiffs and

others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

       389.      At all times relevant to this lawsuit there has been more than one manufacturer of

Amitriptyline on the market. Defendants Mylan, Par, and Sandoz dominate the market for

Amitriptyline.

       390.      In the years prior to the conspiracy period, Defendants’ average price in the U.S.

for Amitriptyline were remarkably stable. Beginning in May 2014, Defendants increased their

prices abruptly and, for the most part, in unison. Average prices for Amitriptyline increased

300% to nearly 2,000% across dosage strengths. The Financial Times reported on May 12, 2015

that the $1.07 price for a 100 mg pill of Amitriptyline “jumped by 2,487 per cent in under two

years” noting that “in July 2013, the same pill cost just 4 cents.”20 The Boston Globe similarly

reported: “The cost of the antidepressant drug Amitriptyline jumped 2,475 percent, from 4 cents

for a 10- milligram pill in 2014 to $1.03 in 2015.”21

       391.      Defendants’ WAC prices further illustrate these substantial price increases. By

way of example, beginning in May 2014, Defendants Sandoz, Mylan, and Par set their WACs for

their 50 mg product in lockstep, increasing from previous WACs that exceeded 900%:


20
   David Crow, Teva bids for Mylan amid pressure on copycat drugmakers, The Financial Times
(May 12, 2015), available at https://wvv\:v.ft.com/content/8ff2fc5a-f5 l 3-l l e4- 8a42-00l44feab7de.
21
   Priyanka Dayal McCluskey, As competition wanes, prices for generics skyrocket, The Boston Globe
(Nov. 6, 2015), available at https://www.bostonglobe.com/business /2015/11/06/generic-drug-price-
increases-alarm-insurers-providers-andconsumers/l-13 iA9CSxA UylnCdGjLNKVN/story.html.


                                                135
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 153 of 768




       392.    There are no legitimate reasons or explanations for the unprecedented and

dramatic price increases of Amitriptyline. Changes in demand for Amitriptyline do not

justify the price increases. If anything, the price should have gone down because demand

was likely lower after 2012. In 2012, Amitriptyline was added to the American Geriatrics

Society’s Beers list of drugs that pose a high risk of adverse effects in seniors. When drugs are

classified as high risk, doctors tend to prescribe them to seniors less causing total demand to

decline. Lower total demand generally causes prices to drop. Here, the drop in demand does not

explain the price increase.

       393.    Furthermore, at the time Amitriptyline prices were increased in May 2014,

there were no known raw material shortages that would have constrained Defendants’ ability to

supply the market. The huge price increases for Amitriptyline were not due to supply

disruptions.

       394.    Upon information and belief, the price increases on Amitriptyline were the result of

collusive agreements between and among Defendants to increase pricing and restrain competition

for the sale of Amitriptyline in the United States. These collusive agreements were furthered at

least in part, through in-person discussions conducted at meetings and industry events hosted by

GPhA and HDMA as well as other meetings and communications described below.



                                               136
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 154 of 768




       395.   For example, on February 20-22, 2013, GPhA held its 2013 Annual Meeting in

Orlando, Florida. GPhA’s 2013 Annual Meeting was attended by representatives of Sandoz,

Mylan, and Par, including key executives such as Mylan’s President, Tony Mauro and Sandoz’s

President, Don DeGolyer. See Ex. 1.

       396.   On June 2-5, 2013, the HDMA held a Business Leadership Conference (“BLC”)

in Orlando, Florida that was attended by representatives from Sandoz, Mylan, and Par, including

key executives for generics prices and sales. For example, all three Defendants sent their

National Account Directors. See Ex. 1.

       397.   On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that was attended

by representatives from Defendants Mylan, Par, and Sandoz. See Ex. 1.

       398.   On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total Store Expo was

attended by representatives from Mylan, Par, and Sandoz. See Ex. 1.

       399.   On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Mylan, Par, and Sandoz. See Ex. 1.

       400.   On December 3, 2013, NACDS held its 2013 Foundation Reception & Dinner

that was attended by representatives from Defendants Mylan and Sandoz. See Ex. 1.

       401.   On February 19-21, 2014, GPhA held its Annual Meeting in Orlando, Florida that

was attended by representatives from Defendants Mylan, Sandoz, and Par. See Ex. 1.

       402.   On April 1, 2014, the HDMA held its Sixth Annual CEO Roundtable Fundraiser

in New York City that was attended by representatives of Mylan and Sandoz. See Ex. 1.

       403.   On April 26-29, 2014, NACDS held its 2014 annual meeting in Scottsdale,

Arizona.



                                             137
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 155 of 768




       404.    NACDS’s 2014 annual meeting was attended by representatives from Mylan,

Sandoz, and Par. See Ex. 1.

       405.    On June 1-4, 2014, the HDMA held a BLC at the JW Marriott Desert Ridge in

Phoenix, Arizona. The June 1-4, 2014 BLC was attended by representatives from Mylan,

Sandoz, and Par. See Ex. 1.

       406.    On June 3-4, 2014, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Mylan, Par, and Sandoz. See Ex. 1.

       407.    On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the Boston

Convention Center in Boston, Massachusetts. NACDS’s August 2014 Total Store Expo was

attended by representatives from Mylan, Sandoz, and Par. See Ex. 1.

       408.    On October 27-29, 2014, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Mylan, Par, and Sandoz. See Ex. 1.

       409.    On December 3, 2014, NACDS held its 2014 Foundation Reception & Dinner

that was attended by Mylan and Sandoz employees. See Ex. 1.

       410.    The price increases on Amitriptyline closely followed Mylan, Sandoz, and Par’s,

participation in the February 2014 GPhA Annual Meeting and their participation in the April

2014 Annual Meeting of the NACDS in Scottsdale, Arizona.

       411.    In 2015 and 2016, representatives of Mylan, Sandoz, and Par continued to

regularly attend trade association meetings and events.

                      9. Amoxicillin/Clavulanate

       412.    Amoxicillin/Clavulanate, which is also discussed in additional detail in Section

XIII. F. below, is a medication used to treat bacterial infections and is available in a Tablet

formulation.



                                               138
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 156 of 768




        413.    It has been available in the United States in a generic form for many years.

        414.    The market for Amoxicillin/Clavulanate is mature. At all relevant times, there

have been multiple manufacturers of Amoxicillin/Clavulanate.

        415.    During the relevant time frame, Defendants Sandoz and Teva were the primary

manufacturers of Amoxicillin/Clavulanate.

        416.    In late summer and early fall of 2014, Teva and Sandoz orchestrated price

increases on Amoxicillin/Clavulanate chewable tablets. Throughout this period, Teva and

Sandoz were in regular contact. Patel spoke with the Associate Director of Pricing at Sandoz

multiple times to fix the prices of Amoxicillin/Clavulanate and other drugs (including at least

Diclofenac Potassium and Penicillin V Potassium).

        417.    For example, on October 10, 2014, the day that Sandoz followed Teva’s price

increase for Amoxicillin/Potassium Clavulanate, Patel of Teva spoke to the Associate Director of

Pricing at Sandoz.

        418.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        419.    The ability of Sandoz and Teva to reach agreements on Amoxicillin/Clavulanate

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        420.    The coordination by Sandoz and Teva is consistent with the Fair Share

Agreement.




                                                139
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 157 of 768




        421.   The agreement between Defendants Sandoz and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Amoxicillin/Clavulanate.

                      10. Amphetamine/Dextroamphetamine (Adderal) (ER and IR)

        422.   Amphetamine/Dextroamphetamine Immediate and Extended Release, also known

by the brand name Adderal, is a medication used in the treatment of attention deficit

hyperactivity disorder (ADHD). The drug is comprised of a combination of dextroamphetamine

salts and levoamphetamine salts and is sometimes referred to as “Mixed Amphetamine Salts” or

“MAS.”

        423.   During the time period relevant to this Complaint, Actavis, Impax, and Teva

dominated the market for MAS Extended Release (“MAS-XR”), and Actavis, Aurobindo,

Mallinckrodt, Sandoz, and Teva dominated the market for MAS Immediate Release (“MAS-

IR”).

        424.   On April 9, 2012, a large customer contacted Teva to request a price reduction

because a new competitor had expressed an interest “all or some” of its MAS-XR business. A

senior Teva sales director, T.C., insisted on knowing the identity of the competitor before

deciding what Teva’s response would be. The customer responded that the competitor was

Actavis, and that Actavis was expecting approval soon to enter the market for that drug.

        425.   Teva deferred its decision on pricing until Actavis was in a position to ship the

product.

        426.   Actavis obtained FDA approval to manufacture various formulations of MAS-XR

on June 22, 2012. At 9:58 p.m. that same evening, Defendant Rekenthaler instructed Teva

employees to find out Actavis’s plans regarding its newly-approved generic, including shipping

details and inventory levels. At 8:32 a.m. the next morning, Teva employee T.S. responded that

                                               140
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 158 of 768




she had spoken to M.P., a senior Actavis sales and marketing executive, and conveyed to

Rekenthaler the details of their conversation:




The customer that had sought a price reduction from Teva in April 2012 was not among those

named by Actavis as its targets.

       427.    Upon learning which customers Actavis wanted, T.C. warned colleagues that this

allocation of market share could be tricky. She cautioned that if Teva decided to concede a

particular wholesaler to Actavis, it needed to be “mindful” that the wholesaler also did product

warehousing for a different customer whose business Actavis was not soliciting.

       428.    One year later, Teva’s customer renewed its request for a price reduction on

MAS-XR, citing Actavis’s desire to gain a share of the customer’s business for the drug. On May

7, 2013, T.C. informed the customer that Teva would agree to revise its price in order to retain

100% of the customer’s business. T.C. made it clear that Teva had already conceded an

appropriate amount of business to its competitor. She stated: “ . . . we have plenty of supply and

want to keep you [sic] full business [sic] we have already let other customers go to activis [sic]

go to help the market dynamites [sic].”

       429.    Also in 2012, Mallinckrodt entered the market for MAS-IR and sought to add

share. In internal documents, Teva acknowledged that it had willingly conceded a number of




                                                 141
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 159 of 768




accounts to Mallinckrodt, the new competitor, which was wholly consistent with the Fair Share

agreement.

       430.    In March 2014, Aurobindo was making plans to enter the market with its MAS-IR

product. On March 18, 2014, Teva’s J.P. shared with her colleagues that Aurobindo’s market

share target for the impending launch was 10%. Teva’s senior marketing operations executive,

K.G., indicated that Teva was aware that both Aurobindo and Actavis were launching.

       431.    A flurry of telephone communications between Teva and these two competitors

took place on the days surrounding the foregoing e-mail. The day before, on March 17, 2014,

Defendant Patel had spoken to Actavis’s Director of Pricing, Defendant Rick Rogerson, three (3)

times. Defendants Rekenthaler and Falkin of Actavis also spoke once on that day. On March

18, 2014, the day of the e-mail, Rekenthaler and R.C., a senior-most executive at Aurobindo, had

a thirty (30) minute telephone conversation. Rekenthaler and Falkin spoke again seven (7) times

on March 20, 2014.

       432.    On April 16, 2014, Teva received word from a customer that a new competitor in

the market had offered a lower price than Teva’s current price for MAS-IR. Defendant Patel

informed K.G. that the challenge was coming from Actavis, and recommended that Teva

concede that customer’s account. At 1:43 pm, she communicated to another colleague that the

decision had been made to concede. Apparently closing the loop, she called Defendant Rogerson

at Actavis at 1:55 pm. They spoke for just over four (4) minutes.

       433.    As a result of these collusive communications, Actavis, Aurobindo, Impax,

Mallinckrodt, Sandoz, and Teva were able to fix prices for both MAS-XR and MAS-IR, and

those supracompetitive prices persist as of the filing of this Complaint.




                                                142
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 160 of 768




                      11. Atenolol Chlorthalidone

       434.    Atenolol Chlorthalidone is a combination beta blocker and water pill used to treat

high blood pressure. It has been available in the United States for decades in a generic form.

       435.    The market for Atenolol Chlorthalidone is mature. At all relevant times, there

have been multiple manufacturers of Atenolol Chlorthalidone.

       436.    Defendants Actavis and Mylan dominate sales of Atenolol Chlorthalidone Tablets

(50-25 and 100-25 mg).

       437.    For years, the prices for Atenolol Chlorthalidone tablets were relatively low and

stable. Beginning in the spring of 2014, Mylan and Actavis began to steadily and consistently

raise the prices of Atenolol Chlorthalidone tablets. By the end of 2014, list (WAC) prices for

both manufacturers had more than doubled

       438.    Thus, the GAO noted that the Atenolol Chlorthalidone had “extraordinary price

increases” in the years 2014-2015.

       439.    Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

       440.    The ability of Actavis and Mylan to reach agreement regarding Atenolol

Chlorthalidone was aided by the prevalence of trade association meetings and conferences where

the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

       441.    Nesta (Mylan) and Falkin (Actavis) also communicated directly and extensively

throughout the time of the price increases.




                                               143
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 161 of 768




                         12. Atropine Sulfate

        442.    Atropine Sulfate is an anticholinergic and is available as, for example, a 1%

Ophthalmic Solution for use in eye examinations to dilate the pupil and to treat certain eye

conditions. It has been available in the United States for over a decade in a generic form.

        443.    The market for Atropine Sulfate Ophthalmic Solution is mature. At all relevant

times, there have been multiple manufacturers.

        444.    Defendants Bausch and Sandoz dominated the sales of Atropine Sulfate with

close to an 80/20 split at all relevant times.

        445.    The GAO noted that Atropine Sulfate had “extraordinary price increases” in the

years 2010-2011.

        446.    Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        447.    The ability of Bausch and Sandoz to reach agreements on Atropine Sulfate

Ophthalmic Solution was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

        448.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        449.    The agreement between Defendants Bausch and Sandoz was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Atropine Sulfate

Ophthalmic Solution (1%).




                                                 144
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 162 of 768




                       13. Baclofen

       450.    Baclofen, also known by the brand names Gablofen and Lioresal, is a muscle

relaxant used to treat muscle spasms caused by certain conditions such as multiple sclerosis and

spinal cord injury or disease. It is generally regarded as the first choice by physicians for the

treatment of muscle spasms in patients with multiple sclerosis.

       451.    The market for Baclofen is mature, as Baclofen has been available in the United

States for nearly 50 years. During the relevant time period and continuing today, Defendant

Lannett sells Baclofen pursuant to an ANDA that was approved by the FDA in or around July

2007 and Defendant Par sells Baclofen pursuant to an ANDA approved in or around August

2005. Teva sells Baclofen pursuant to an ANDA approved in February 1992, and Usher-Smith

sells Baclofen pursuant to ANDAs approved in May 1988 and August 1996. Lannett, Par, Teva,

and Upsher-Smith each sold Baclofen to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

       452.     At all times relevant to this lawsuit, there has been more than one manufacturer

of Baclofen on the market. Defendants Lannett, Par, Teva, and Upsher-Smith dominate the

market for Baclofen. In the years prior to the conspiracy period, Defendants’ average price in the

U.S. for Baclofen was remarkably stable. Beginning in February 2014, Defendants increased

their prices abruptly and in unison.

       453.    Baclofen is among the drugs identified by the GAO, which concluded that

Baclofen, in both the 10 mg and 20 mg tablet form “[e]xperienced an extraordinary price

increase” in 2014-2015. Similarly, American Pharmacies, a group of independent pharmacists

that monitors the pricing of generic drugs and issues notices to customers, warned in February



                                               145
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 163 of 768




2014 of the recently announced “[m]arketwide price increases of more than 500% … occurring on

Baclofen tablets.”

       454.    Effective February 21, 2014, Defendant Upsher-Smith took a significant price

increase on Baclofen, ranging from 350 - 420% to the WAC price, depending on the formulation.

Prior to the increase, Baclofen was not a profitable drug for Upsher-Smith, and Upsher-Smith

was considering whether to exit the market or significantly raise price. It chose the latter.

       455.    The primary competitors in the market for Baclofen at this time were Teva

(62.4%), Qualitest (22.5%), and Upsher-Smith (6.8%).

       456.    Teva initially considered following the Upsher-Smith price increase quickly, as

part of its April 4, 2014 price increases – but decided against it. The primary reason was that

Qualitest was in the market, and Teva considered Qualitest a “low-quality” competitor. In other

words, Qualitest would likely compete for market share if Teva increased its price.

       457.    Starting on April 10, 2014, however, Teva learned that Qualitest was having

supply problems, and could exit the market for at least 3-4 months, if not permanently.

       458.    Upon learning that the only significant remaining competitor in the market would

now be Upsher-Smith – a high-quality competitor – Teva immediately decided to follow the

price increase. Defendant Patel asked one of her direct reports to start working up price increase

scenarios for Baclofen that same day.

       459.    Upsher-Smith was a highly-ranked competitor by Defendant Patel (+2) in large

part because of Patel’s relationship and understanding with B.L., a national account executive at

Upsher-Smith. In the week before she started her employment at Teva (after leaving her previous

employment), Defendant Patel and B.L. exchanged several text messages. During her first week

on the job, as she was beginning to identify price increase candidates and high quality



                                                 146
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 164 of 768




competitors, Defendant Patel spoke to B.L. on April 29, 2013 for nearly twenty (20) minutes.

During these initial communications, Defendant Patel and B.L. reached an understanding that

Teva and Upsher-Smith would follow each other’s price increases, and not compete for each

other’s customers after a price increase. Their agreement was further cemented in June and July

2013, when the two competitors agreed to substantially raise the price of Oxybutynin Chloride.

       460.   There was no need for the two competitors to communicate directly in this

situation because it was already understood between them that Teva would follow an Upsher-

Smith price increase based on Defendant Patel’s prior conversations with B.L., and based on the

history of collusion between the two competitors.

       461.   Effective April 15, 2014, Teva raised its WAC and SWP pricing to match Upsher-

Smith’s pricing exactly. Teva increased its WAC pricing from 350% – 447%, depending on the

dosage strength. Teva would not have increased its prices on Baclofen unless it had an

understanding in place with Upsher-Smith.

       462.   The chart below shows the increases by Teva and Upsher-Smith on 20 mg

strength doses of Baclofen:




       463.   Pursuant to the agreement between the companies, Teva did not seek to take any

customers from Upsher-Smith during the time period after Upsher-Smith’s increase and before

Teva could follow. Even after Teva’s increase, when Qualitest customers approached Teva for a

bid due to Qualitest’s supply problems, Teva deferred to Upsher-Smith. As Defendant Patel told

                                              147
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 165 of 768




K.G. in a June 11, 2014 e-mail: “Dynamics have changed, but I think we need to see if Upsher

wants to pick up share. We have an unreasonably high share.” K.G. agreed: “I think this is the

right thing to do. we should just give them a high bid.”

       464.    Upsher-Smith, on the other hand, was able to secure several new customers as a

result of the Qualitest exit. In short order, Baclofen became a very profitable product for Upsher-

Smith. On April 18, 2014 – only three days after the Teva price increase – J.M., a Senior

Director of Sales and Marketing at Upsher-Smith, made the following pronouncement:




       465.    Only two months later, Lannett would enter the market at the same WAC prices

as Teva and Upsher-Smith. As discussed herein Teva and Lannett colluded so that Lannett could

enter the market seamlessly without significantly eroding the high prices in the market.

       466.    In June 2014, Defendant Lannett was preparing to re-enter the market for

Baclofen, but was faced with limited supply. In an internal e-mail sent to his sales staff, K.S., a

senior sales executive at Lannett, stated: “Baclofen launch in four weeks, need market

intelligence. We can only take a 10% market share.” At that time, Teva had a large market share

in relation to the existing competitors in the market.

       467.    Defendant Sullivan, a Director of National Accounts at Lannett and a recipient of

the e-mail, promptly communicated with Defendant Patel (Teva was a competitor for Baclofen)

using Facebook Messenger. On June 12, 2014, Sullivan messaged Patel, stating:




                                                148
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 166 of 768




The message was sent at 11:16am. At 11:30am, Defendant Patel called Defendant Sullivan and

they spoke for seven (7) minutes. This was the first phone conversation between Sullivan and

Patel since Patel had joined Teva in April 2013. During the conversation, Defendant Sullivan

informed Defendant Patel that Lannett would be entering the market for Baclofen shortly. In a

follow-up message through Facebook Messenger later that afternoon, Sullivan confirmed:




                                            149
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 167 of 768




       468.    True to her word, Defendant Sullivan called Defendant Patel on July 1, 2014 and

left a voicemail. Patel promptly returned the call, and the two spoke for almost seven (7)

minutes.

       469.    On July 11, 2014, as Teva was evaluating future forecasting and whether to try

and take on additional Baclofen business with a large wholesaler, Patel stated to a Teva

colleague: “[n]ot sure if it helps your review, but there is another entrant coming to market

(Lannett). I’m not sure about their share targets, but I know it’s probably soon.” That same day,

Patel sent a text message to Sullivan asking “Around?” Sullivan immediately called Patel and

left a voicemail. Patel called Sullivan back promptly, and they spoke for more than three (3)

minutes. After speaking, Patel sent another text message to Sullivan, stating: “Thank you!!”

Sullivan responded: “No prob!”

       470.    Shortly thereafter, on July 22, 2014, Teva was approached by a customer stating

“[w]e were contacted by another mfg that is going to be launching Baclofen in the coming

weeks.” The customer asked whether Teva wanted to exercise its right of first refusal (i.e., offer

a lower price to maintain the account). Even though the new manufacturer’s price was only

slightly below Teva’s price, Teva declined to bid. Defendant Patel specifically agreed with the

decision to concede, stating “I believe this is Lannett.” Teva’s internal tracking database noted

that the customer had been conceded to a “Strategic New Market Entrant.”

       471.    Teva had significantly increased its price for Baclofen in April 2014 (following an

Upsher-Smith price increase), and was able to maintain those prices even after Lannett entered

the market a few months later. In fact, when Lannett entered the market it came in at the exact

same WAC price as Teva.




                                               150
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 168 of 768




                         14. Balsalazide Disodium

        472.    Balsalazide Disodium is an aminosalicylate medication used to treat ulcerative

colitis. It has been available in the United States for over a decade in a generic form.

        473.    The market for Balsalazide Disodium is mature. At all relevant times, there have

been multiple manufacturers of Balsalazide Disodium.

        474.    Defendants Apotex and West-Ward dominate sales of Balsalazide Disodium

Capsules (750 mg).

        475.    Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Balsalazide Disodium beginning at least as early

as the fall of 2013.

        476.    Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        477.    The ability of Apotex and West-Ward to reach agreement regarding Balsalazide

Disodium was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

        478.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        479.    The agreement between Defendants Apotex and West-Ward was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Balsalazide

Disodium Capsules (750 mg).




                                                 151
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 169 of 768




                       15. Benazepril HCTZ

       480.     Benazepril HCTZ, also known by the brand name Lotensin, is an angiotensin

converting enzyme (ACE) inhibitor that is used to treat high blood pressure.

       481.     The market for Benazepril HCTZ is mature, as Benazepril HCTZ has been

available in the United States for over 25 years. At all times relevant to this lawsuit there has

been more than one manufacturer of Benazepril HCTZ on the market. Defendants Mylan and

Sandoz dominate the market for Benazepril HCTZ, and co-conspirator Rising entered the

Benazepril HCTZ market following collusive discussions with Mylan and Sandoz during which

Rising agreed to follow the conspiracy pricing.

       482.     At issue here are three dosage strengths of Benazerpil HCTZ: 10 mg/12.5 mg, 20

mg/12.5 mg, and 20 mg/25 mg.

       483.     In the years prior to the conspiracy period, Defendants’ average price in the U.S.

for Benazepril HCTZ was remarkably stable. Beginning in August 2013, Defendants increased

their prices abruptly and in unison. This price increase was the result of an agreement reached

during discussions between Mylan and Sandoz.

       484.     In July 2013, Sandoz finalized its plan to re-launch Benazepril HCTZ. However,

because Sandoz executives knew that Mylan planned to increase price on this product, it chose to

wait to re-enter the market until after Mylan increased its price so that Sandoz could enter at the

higher price.

       485.     On July 12, 2013, a marketing executive at Sandoz sent an internal e-mail

regarding “Benazepril Orders for Cardinal” stating: “[b]efore any release, we are expecting

Mylan to raise their price.” Similarly, during a Commercial Operations meeting on July 15,

2013, it was confirmed that Sandoz was just waiting for confirmation of a Mylan price increase

before re-entering the market.

                                                  152
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 170 of 768




       486.   The next day, on July 16, 2013, CW-4 spoke with Defendant Nesta and sent the

July 2013 E-mail outlining the Mylan price increase drugs that Defendant Nesta had provided to

her (discussed more fully above). That list did not include Benazepril HCTZ. CW-1 forwarded

the July 2013 E-mail to Defendant Kellum stating “See [CW-4’s] note below for Mylan

increases… I’m surprised benazepril hctz isn’t on the list below for Mylan?” CW-1 then e-

mailed CW-4 asking, “Benazepril hctz? Was hoping to see that one.”

       487.   Over the next few days, CW-4 and Defendant Nesta communicated several times,

during which they discussed Benazepril HCTZ. These phone calls are detailed below:




       488.   On August 2, 2013, CW-1 sent a spreadsheet to Defendant Kellum entitled, “Teva

increases July 2013.” In the e-mail, CW-1 stated: “Mylan is also in there. Be on the lookout for

bumetanide and Benazepril/hctz.”

       489.   One week later, on August 9, 2013, Mylan increased WAC pricing on Benazepril

HCTZ. The increase was large – nearly 334% on all dosage strengths.

       490.   On August 20, 2013, consistent with their agreement to maintain high prices,

Sandoz quickly re-entered the Benazepril HCTZ market and essentially matched Mylan’s WAC

pricing.

       491.   By way of example, in August 2013, Mylan and Sandoz set nearly identical

WAC prices on their 25 mg product for Benazepril HCTZ, reflecting increases of more

than 300%:



                                              153
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 171 of 768




       492.   A third competitor – Rising Pharmaceuticals – entered the Benazepril HCTZ

market on April 2, 2014 as an authorized generic. When Rising entered, it essentially matched

the WAC pricing of Sandoz and Mylan. Both before and after entering the market, CW-2 – then

at Rising – communicated with his former colleagues at Sandoz (CW-1, CW-3, and LJ) about

obtaining market share on Benazepril HCTZ. Through those communications, Sandoz ultimately

agreed to relinquish ABC to Rising so that the new entrant could achieve its fair share of the

market.

       493.   In December 2019, Co-conspirator Rising reached a deferred prosecution

agreement in which it admitted to price-fixing Benazepril HCTZ between at least April 2014 and

September 2015.

       494.   As a result of the overarching “fair share” understanding and these collusive

communications, Mylan, Sandoz, and Rising sold Benazepril HCTZ to Plaintiffs and others in

the United States at supracompetitive prices inflated by the unlawful and anticompetitive

agreements alleged in this Complaint.

                      16. Betamethasone Diproprionate

       495.   Betamethasone Dipropionate is a corticosteroid used to treat a variety of skin

conditions. It has been available in the United States for over a decade in a generic form. It is

available in ointment, cream, lotion, and jelly formulations. Due to, among other things, its

clinical efficacy and safety, betamethasone has been designated as an essential medicine by the

World Health Organization.



                                              154
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 172 of 768




       496.    The market for Betamethasone Dipropionate is mature. At all relevant times, there

have been multiple manufacturers of Betamethasone Dipropionate.

       497.    Defendants Actavis, Perrigo, Sandoz, and Taro dominate sales of Betamethasone

Dipropionate Ointment (0.05%), Cream (0.05%), and Lotion (0.05%).

       498.    The GAO noted that Betamethasone Dipropionate had an “extraordinary price

increase” in the years 2011-2012.

       499.    Documentary evidence confirms that these parallel price increases were the result

of collusion among Actavis, Perrigo, Sandoz, and Taro.

       500.    By late 2010, Actavis had increased its price on Betamethasone Dipropionate

Cream, knowing that its competitors would mirror the increase.

       501.    Because of the ongoing understanding of the Fair Share Agreement between the

companies, they did not worry about their ostensible competitors cutting prices to gain market

share. They also did not attempt to undercut their ostensible competitors’ prices in order to gain

additional market share.

       502.    Various Sandoz documents from November 2013 indicate that Sandoz would not

be pursuing more market share on Betamethasone Dipropionate Cream due to the Fair Share

Agreement. One spreadsheet shows the relative market shares of each competitor on

betamethasone dipropionate cream, as well as the implications for market share acquisition.

       503.    These ostensible competitors were unwilling to compete for additional market

share due to their obligations under the Fair Share Agreement.

       504.    The ability of Actavis, Perrigo, Sandoz, and Taro to reach agreement regarding

Betamethasone Dipropionate was aided by the prevalence of trade association meetings and




                                               155
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 173 of 768




conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

        505.    The coordinated price increases among Actavis, Perrigo, Sandoz, and Taro are

consistent with the Fair Share Agreement.

        506.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        507.    The agreement between Defendants Actavis, Perrigo, Sandoz, and Taro was part

of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Betamethasone Dipropionate Ointment (0.05%), Cream (0.05%), and Lotion (0.05%).

                         17. Betamethasone Dipropionate Augmented

        508.    Betamethasone Dipropionate Augmented is a corticosteroid used to treat a variety

of skin conditions. It has been available in the United States for over a decade in a generic form.

Betamethasone Dipropionate Augmented is a more potent version of Betamethasone

Dipropionate. It is available in multiple formulations including Lotion (0.05%). Due to, among

other things, its clinical efficacy and safety, betamethasone has been designated as an essential

medicine by the World Health Organization.

        509.    The market for Betamethasone Dipropionate Augmented is mature. At all relevant

times, there have been multiple manufacturers of Betamethasone Dipropionate Augmented,

including Sandoz and Taro, who dominated sales of this drug.

        510.    The Defendant manufacturers imposed extraordinary price increases on

Betamethasone Dipropionate Augmented in the Fall of 2010.




                                               156
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 174 of 768




        511.    Because of the ongoing understanding of the Fair Share Agreement between the

Defendants Sandoz and Taro, they did not worry about each other cutting prices to gain market

share. They also did not attempt to undercut each other’s prices in order to gain additional

market share. For example, a Sandoz spreadsheet from August 2012 detailing the expected

response to a Cardinal Request for Proposal (RFP) indicates that Sandoz did not intend to bid on

Betamethasone Dipropionate Augmented Lotion. In another example, in April 2013, several

months after the dramatic price increases, Publix requested a bid from Sandoz on Betamethasone

Dipropionate Augmented due to the Taro price increase. On information and belief, Sandoz did

not seek to obtain this business as part of the fair share agreement.

        512.    The ability of Sandoz and Taro to reach agreement regarding Betamethasone

Dipropionate Augmented was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

        513.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        514.    The agreement between Defendants Sandoz and Taro was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Betamethasone

Dipropionate Augmented Lotion (0.05% ).

                         18. Betamethasone Dipropionate Clotrimazole

        515.    Betamethasone Dipropionate Clotrimazole is a combination medication used to

treat inflamed fungal skin infections. This product contains two medications: Clotrimazole is an

anti fungal that prevents the growth of fungus and betamethasone is a corticosteroid that works

by reducing the swelling, redness, and itching that occurs in a skin infection.

                                                157
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 175 of 768




       516.     Betamethasone Dipropionate Clotrimazole has been available in the United States

for over a decade in a generic form. It is available in, for example, cream and lotion

formulations. Due to, among other things, their clinical efficacy and safety, the component drugs

of Betamethasone Dipropionate Clotrimazole have both been designated as essential medicines

by the World Health Organization.

       517.     The market for Betamethasone Dipropionate Clotrimazole is mature. At all

relevant times, there have been multiple manufacturers of Betamethasone Dipropionate

Clotrimazole.

       518.     Defendants Actavis, Sandoz, and Taro dominate sales of Betamethasone

Dipropionate Clotrimazole Cream (0.05%) and Lotion (0.05%).

       519.     The GAO noted that Betamethasone Dipropionate Clotrimazole had an

“extraordinary price increase” in the years 2011-2012.

       520.     Because of the ongoing understanding of the Fair Share Agreement between the

companies, they did not worry about their ostensible competitor cutting prices to gain market

share. They also did not attempt to undercut their ostensible competitor’s prices in order to gain

additional market share. For example, on information and belief, a Sandoz presentation from

June 2014 evidences Sandoz’s fair-share market approach with respect to Clotrimazole-

Betamethasone .

       521.     In addition, D.L., Director of National Accounts at Sandoz and D.S., an Associate

Vice President of National Accounts at Taro, communicated a number of times during the

relevant period as Sandoz and Taro coordinated pricing. In April 2011, when both companies

raised prices on Betamethasone Dipropionate-Clotrimazole lotion, the two spoke by phone. In




                                               158
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 176 of 768




October 2012, when Sandoz announced another price increase on lotion, the two spoke again. In

February 2013, when Taro raised its lotion prices to follow Sandoz, the two spoke yet again.

        522.    During the same period that D.L (Sandoz) and D.S. (Taro) were communicating,

M.B., Taro VP of Marketing, and M.P., Actavis VP of Sales and Marketing, also were

communicating; the two men communicated by phone every month from February 2011 through

May 2012.

        523.    The ability of Actavis, Sandoz and Taro to reach agreement regarding

Betamethasone Dipropionate Clotrimazole was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person. See Exhibit 1 (Chart of

Defendants’ Trade Association Meetings Attendance).

        524.    The coordinated price increases by Actavis, Sandoz, and Taro are consistent with

the Fair Share Agreement.

        525.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        526.    The agreement between Defendants Actavis, Sandoz, and Taro was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Betamethasone

Dipropionate Clotrimazole Cream (0.05%) and Lotion (0.05%).

                         19. Betamethasone Valerate

        527.    Betamethasone Valerate is a corticosteroid used to treat a variety of skin

conditions. It has been available in the United States for decades in a generic form. It is available

in Ointment and Cream formulations. Due to, among other things, its clinical efficacy and safety,

Betamethasone has been designated as an essential medicine by the World Health Organization.



                                                159
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 177 of 768




        528.    The market for Betamethasone Valerate is mature. At all relevant times, there

have been multiple manufacturers of Betamethasone Valerate.

        529.    Defendants Actavis, Sandoz, and Taro dominate sales of Betamethasone Valerate

Ointment (0.1 %) and Cream (0.1 %). For much of the relevant time period, Actavis, Sandoz,

and Taro had roughly equal shares of the market for Betamethasone Valerate Cream. Defendants

Actavis and Sandoz dominate sales of Betamethasone Valerate Ointment.

        530.    The GAO noted that Betamethasone Valerate had “extraordinary price increases”

in the years 2011-2012 and 2012-2013.

        531.    On information and belief, documentary evidence exists that confirms that these

parallel price increases were the result of collusion among Actavis, Sandoz, and Taro.

        532.    By late 2010, Actavis had increased its prices on Betamethasone Valerate Cream

and Ointment, knowing that its competitors would mirror the increase.

        533.    Because of the ongoing understanding of the Fair Share Agreement between the

companies, they did not worry about their ostensible competitor cutting prices to gain market

share. They also did not attempt to undercut their ostensible competitor’s prices in order to gain

additional market share. This is reflected in February 2013 internal communication from

Armando Kellum of Sandoz to C.P ., also of Sandoz.

        534.    The ability of Actavis, Sandoz and Taro to reach agreement regarding

Betamethasone Valerate was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

        535.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.



                                               160
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 178 of 768




        536.    The agreement between Defendants Actavis, Sandoz, and Taro was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Betamethasone

Valerate Cream (0.1%) and Ointment (0.1%).

                         20. Bethanechol Chloride

        537.    Bethanechol Chloride, which is also discussed in additional detail in Section XIII.

G. below, is a medication used to treat bladder problems. It has been available in the United

States in a generic form for many years. The market for Bethanechol Chloride is mature. At all

relevant times, there have been multiple manufacturers of Bethanechol Chloride.

        538.    During the relevant time frame, Defendants Amneal, Teva, and Upsher-Smith

were the primary manufacturers of Bethanechol Chloride Tablets.

        539.    Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Bethanechol Chloride beginning at least as early

as the fall of 2014.

        540.    In the fall of 2014, Amneal, Teva, and Upsher-Smith Amneal announced a list

(WAC) price increase in early November, and Teva followed the list price increase. Teva’s price

increase spreadsheet identified the reason for the increase as “Follow Competitor -Amneal.”

Prior to Teva’s increase, Teva’s Patel had a 51 minute phone call with an executive at Amneal.

        541.    During this period, Amneal, Teva, and Upsher-Smith also met at trade

conferences and communicated directly in furtherance of their agreement on Bethanechol

Chloride and the Fair Share agreement.

        542.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.



                                                161
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 179 of 768




        543.   The agreement between Defendants Amneal, Teva, and Upsher-Smith was part of

an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices,

rig bids, and engage in market and customer allocation for generic drugs, including Bethanechol

Chloride Tablets.

                       21. Bromocriptine Mesylate

        544.   Bromocriptine Mesylate is a dopamine promoter used to treat menstrual

problems, growth hormone overproduction, Parkinson’s disease, and pituitary tumors. It is

available in tablet form. It has been available in the United States for over a decade in a generic

form.

        545.   The market for Bromocriptine Mesylate is mature. At all relevant times, there

have been multiple manufacturers of Bromocriptine Mesylate.

        546.   Defendants Mylan, Perrigo, and Sandoz dominate sales of Bromocriptine

Mesylate Tablets (2.5 mg).

        547.   For years the prices of Bromocriptine Mesylate tablets were relatively low and

stable. In early 2013, however, things changed. Mylan was experiencing supply challenges. It did

not exit the market, but reduced sales. Sandoz used this as an opportunity to more than triple its

prices. Mylan promptly followed Sandoz’s prices up. Perrigo did not immediately follow the

price increases, but instead steadily and slowly raised prices over time.

        548.   Under the Fair Share Agreement, Mylan, Perrigo, and Sandoz did not attempt to

undercut competitors’ prices in order to gain additional market share. On information and belief,

Sandoz’ internal planning documents from June of 2013 and October 2014 provide evidentiary

support for the fair share understanding between at least Sandoz and Perrigo on Bromocriptine

Mesylate Tablets.



                                                162
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 180 of 768




        549.    Throughout the period, however, all three manufacturers adhered to Fair Share

principals. Sandoz and Perrigo had very close to equal units of sales of Bromocriptine Mesylate

tablets throughout this period. Although Perrigo should have been able to gain much more share

with lower prices, it stuck to its Fair Share.

        550.    The ability of Mylan, Perrigo, and Sandoz to reach agreement regarding

Bromocriptine Mesylate was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

        551.    The Defendants also communicated directly with one another. For example, as

Sandoz, Mylan and Perrigo coordinated pricing for Bromocriptine, they communicated directly

by phone. Mylan’s Jim Nesta communicated with D.L., Director of National Accounts at

Sandoz, on March 4 and 11; May 8, 13 and, 29; June 13; and July 16 and 19, 2013. Another

Sandoz Director of National Accounts, C.B., communicated with Perrigo’s National Account

Director, A.F., on July 16, 17, 18, 2013.

        552.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        553.    The agreement between Defendants Mylan, Perrigo, and Sandoz was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Bromocriptine

Mesylate Tablets (2.5 mg).

                         22. Budesonide DR Capsules

        554.    Budesonide DR Capsules, also known by the brand name Entocort EC, is a

steroid used to treat Crohn’s disease and ulcerative colitis when taken orally.




                                                 163
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 181 of 768




       555.    Teva was preparing to enter the market for Budesonide DR in or about March

2014. At that time, it was a 2-player market: Par had 70% market share and Mylan had the

remaining 30%.

       556.    Shortly before Teva received approval to market Budesonide DR, Par decided to

increase the price of the drug. On April 1, 2014, M.B., a senior national account executive at Par,

called Defendant Rekenthaler at Teva. The two executives spoke for twenty-six (26) minutes.

The next day, April 2, 2014 — which happened to be the same day that Teva received FDA

approval to market Budesonide DR — Par increased its price for Budesonide DR by over 15%.

       557.    That same day, Teva sales employees were advised to find out which customers

were doing business with Par and which were with Mylan, so that Teva would have a better

sense of how to obtain its fair share: “it would be helpful to gather information regarding who is

with Mylan and who is with par…they are the two players in the mkt…as well as usage.”

       558.    Par and Mylan were also communicating at this time. On April 3, 2014 – the day

after the Par price increase – K.O., a senior account executive at Par, spoke to M.A., a senior

account manager at Mylan, for fifteen (15) minutes.

       559.    On April 4, 2014, Defendant Rekenthaler informed some members of Teva’s

sales force that, although the company had received approval to market and manufacture

Budesonide DR, Teva was not prepared to launch the product and he did not yet know when it

would do so. Nonetheless, Rekenthaler spoke to both Defendant Nesta, the Vice President of

Sales at Mylan, and M.B., a similarly high-level executive at Par, that same day.

       560.    Although Teva did not launch Budesonide DR until approximately June 2016,

company executives clearly attempted to coordinate pricing and market share with its

competitors in anticipation of its product launch date.



                                                164
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 182 of 768




                       23. Budesonide Inhalation

       561.    Budesonide Inhalation, also known by the brand name Pulmicort Respules, is an

anti-inflammatory steroid, administered through inhalers or similar devices, used to prevent

asthma attacks. It belongs to a class of drugs called corticosteroids, and works directly in the

lungs to make breathing easier by reducing the irritation and swelling of the airways.

       562.    Teva obtained approval to market Budesonide Inhalation in November 2008. As

of February 2013, Teva was the only company in the market for generic Budesonide Inhalation

Suspension. Teva knew, however, that a potential legal action challenging the validity of the

patent on the brand drug could allow additional competition into the generic market shortly. So

before any additional competition could enter the market, effective February 8, 2013, Teva raised

the WAC price for its Budesonide Inhalation Suspension by 9%. Although a very modest

increase in percentage terms, the 9% price increase added $51 Million to Teva’s annual

revenues.

       563.    On April 1, 2013, Actavis won a legal challenge in federal district court against

the brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid.

Actavis immediately began planning to launch the product “at risk,” which is when a generic

manufacturer puts the product on the market before all appeals in the patent lawsuit are formally

resolved and there is still a risk that the new generic entrant might ultimately be found to violate

the patent. That same day, David Rekenthaler of Teva called his counterpart at Actavis, A.B., a

senior sales and marketing executive – and they spoke for two (2) minutes. This was the first-

ever phone call between them based on the phone records produced.

       564.    The next day, April 2, 2013, Rekenthaler spoke to A.B two (2) more times,

including one call lasting eight (8) minutes. Actavis then immediately began shipping the

product. Instead of competing to obtain market share as a new entrant, however, Actavis entered

                                                165
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 183 of 768




the market with the exact same WAC price as Teva. Indeed, when Teva inquired of a customer

that same day to confirm Actavis’s pricing, Teva was informed by the customer that Actavis’s

pricing was “in line with [Teva’s] current wholesale pricing.”

       565.    At some point thereafter, further legal action from the brand manufacturer

prevented Actavis from permanently entering the market, but in the interim Teva was able to

continue to charge the agreed-upon prices. In addition, once Actavis entered the market in 2015,

Teva immediately conceded customers to Actavis in accordance with the fair share agreement –

after calls between Rekenthaler and Falkin, by then a Vice President at Actavis.

       566.    On February 13, 2015, Rekenthaler informed other Teva employees of Actavis’s

plans to enter the market, saying: “[i]t appears that Actavis is intending on shipping” Budesonide

Inhalation. Rekenthaler and Falkin of Actavis had spoken by phone three days earlier on

February 10, 2015.

       567.    On February 16, 2015, Rekenthaler and Falkin had another lengthy telephone

conversation     lasting     twenty-three (23) minutes. The following      morning, Teva’s T.C.

confirmed to her colleagues that Teva had conceded the Budesonide Inhalation accounts of two

major customers to Actavis. She explained that Actavis’s sense of urgency to obtain the accounts

was due to concerns about getting its product into market before it faced legal action from the

brand manufacturer. Thus, she explained, she was working with the customers on an “exit

strategy” to get Teva’s product out of the supply channel, so as to streamline Actavis’s entry into

the market.

                      24. Buspirone Hydrochloride Tablets

       568.    Buspirone HCL is an anti anxiety drug that was first approved for medical use in

the United States in 1986.




                                               166
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 184 of 768




       569.    During the time period relevant to this Complaint, Actavis, Mylan, and Teva

dominated the market for Buspirone HCL.

       570.    Buspirone HCL was one of eight drugs that Teva targeted for a price increase

effective July 31, 2012. Prior to implementing the price increase for these drugs, Green and

Rekentheler spoke with their competitors for each targeted drug to ensure that the understanding

to increase prices would hold, including Mylan, Actavis, Breckenridge, and Alvogen. For

example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of Sandoz, and

William Hill, a senior sales and marketing executive at Alvogen. On July 31, Green and Nesta

spoke five times, and immediately following some of these calls Green called Hill. Also,

Rekentheler spoke with his counterparts at Actavis and Breckenridge. These communications

solidified the agreement between the Defendants that each would adhere to the price increase for

the drug that each manufactured.

       571.    As a result of these collusive communications, Defendants have been able to

maintain Buspirone HCL at anticompetitive prices since July 2012.

                      25. Butorphanol Tartrate

       572.    Butorphanol Tartrate is a narcotic pain reliever used to treat moderate to severe

pain. It is available in a Nasal Spray formulation. It has been available in the United States for

decades in a generic form.

       573.    The market for Butorphanol Tartrate is mature. At all relevant times, there have

been multiple manufacturers of Butorphanol Tartrate.

       574.    Defendants Apotex, Mylan, and West-Ward dominate sales of Butorphanol

Tartrate. During much of the relevant time period, Mylan and West-Ward divided the market in

roughly a 40/60 split. Apotex briefly left the market around the time of the price increase, but




                                               167
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 185 of 768




when it reentered the market, it regained about 20% market share, leading to a 20/20/60 split

between Apotex, Mylan, and West-Ward, respectively.

         575.   The GAO noted that the Butorphanol Tartrate had an “extraordinary price

increase” in the years 2014-2015.

         576.   Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

         577.   The ability of Apotex, Mylan, and West-Ward to reach agreements regarding

Butorphanol Tartrate was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

         578.   No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

         579.   The agreement between Defendants Apotex, Mylan, and West-Ward was part of

an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices,

rig bids, and engage in market and customer allocation for generic drugs, including Butorphanol

Tartrate Nasal Spray.

                         26. Cabergoline

         580.   Cabergoline, also known by the brand name Dostinex, is used to treat medical

problems that occur when too much of the hormone prolactin is produced. It can be used to treat

certain menstrual problems, fertility problems in men and women, and tumors of the pituitary

gland.

         581.   During the time period relevant to this Complaint, the market for Cabergoline was

dominated by Greenstone, Par, and Teva.




                                               168
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 186 of 768




       582.       In December 2014, as Greenstone was preparing to enter the market for

Cabergoline, a senior Greenstone sales executive approached T.C. of Teva on Greenstone’s

behalf to discuss obtaining market share for Greenstone. The Greenstone executive made clear to

Teva that, in exchange for market share, Greenstone would adhere to the overarching Fair Share

agreement.

       583.       The next day, after some internal conversation at Teva, T.C. agreed to the

proposed allocation: “Tell Greenstone we are playing nice in the sandbox and we will let them

have [ABC].”

       584.       Pursuant to this agreement, Greenstone was able to acquire ABC as a customer

for Cabergoline without any fear that Teva would compete to retain the business. In exchange,

Greenstone agreed to “play nice in the sandbox” – i.e., not compete with Teva for other

customers and drive prices down in the market.

       585.       As a result of these collusive communications, Teva, Par, and Greenstone have

been able to charge supracompetitive prices to Plaintiffs and others for Cabergoline since

December 2014.

                        27. Capecitabine

       586.       Capecitabine, also known by the brand name Xeloda, is an anti-cancer

chemotherapy drug used to treat a variety of cancers, including breast and colon cancer.

       587.       To resolve patent litigation, the brand manufacturer, Roche Pharmaceuticals,

entered into settlement agreements with various generic manufacturers—including Teva and

Mylan—that would allow those generic manufacturers to sell generic Capecitabine after a certain

period of time.

       588.       As early as January 2014, both Teva and Mylan were making plans for their

eventual launch of Capecitabine. Part of this planning included the sharing of confidential

                                               169
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 187 of 768




information so that they could allocate the market between them. For example, in a January 31,

2014 e-mail, J.P., a national accounts executive at Teva, informed K.G., Defendant Rekenthaler,

and others at Teva that Mylan was courting a specific customer, Armada Health Care, and that

“Mylan estimated Armada’s share on [Capecitabine] at 37%.” Teva incorporated this data it

received from Mylan into its own launch plan for Capecitabine.

       589.    On February 26, 2014, Defendant Nesta of Mylan called Defendant Rekenthaler

of Teva and the two spoke for sixteen (16) minutes. Nesta informed Rekenthaler that Mylan

would not be able to launch on time with Teva. Rekenthaler immediately reported this news

internally at Teva.

       590.    In early March 2014, Teva launched as the exclusive generic Capecitabine

manufacturer. Teva remained the exclusive generic Capecitabine manufacturer until Mylan

entered in August 2014.

       591.    Dr. Reddy’s began seeking share prior to its own launch, which was planned for

summer 2014. On June 4, 2014, an individual at Dr. Reddy’s learned that Teva would keep the

McKesson Corporation (“McKesson”) account.           The Defendants’ anticompetitive conduct

relating to Capecitabine continued throughout the summer as Mylan prepared to launch.

       592.    On August 4, 2014, Defendants Nesta and Rekenthaler spoke by phone three

times. On these calls, Nesta informed Rekenthaler that Mylan would soon enter the Capecitabine

market and the pair discussed how to allocate the market.

       593.    On August 4, 2014, at 12:46 p.m., Nesta called Rekenthaler and they spoke for a

little more than five (5) minutes. Immediately after hanging up the phone, Rekenthaler sent the

following e-mail:




                                              170
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 188 of 768




       594.    Defendant Cavanaugh responded that she would be in the office the next day and

wanted to discuss it with Rekenthaler in person.

       595.    Less than an hour later, Rekenthaler sent another e-mail, just to Defendant Patel,

asking her to run a customer report and indicating that Mylan will “be looking at ABC,

McKesson, and Econdisc as well as a couple small guys, probably aiming at 35% share.” Mylan

did seek the business for each of these three companies and Teva conceded each of them,

pursuant to the agreement Rekenthaler had reached with Nesta.

       596.    On August 7, 2014, McKesson informed Teva that it received a bid for

Capecitabine and gave Teva the opportunity to bid to retain the business. Defendant Patel then

sent an e-mail to K.G., Defendant Rekenthaler, and C.B. at Teva to ask if they had “[t]houghts in

regards to [loss of exclusivity].” C.B., a senior operations executive at Teva, replied that Teva

did “have a plan,” but C.B. did not want to put the plan in writing. Instead C.B. told Patel she

“wi[ll] call” to discuss it. K.G., separately, questioned whether the competitive bid was coming

from Mylan, and asked Defendant Rekenthaler whether he had any additional information.

Defendant Rekenthaler also did not want to put that “additional information” in writing, so he

responded: “I’ll catch up with you today.”

       597.    The “plan” was the market allocation scheme previously agreed to by Defendants

Nesta and Rekenthaler on behalf of Mylan and Teva. The same day that Mylan put a bid in to



                                               171
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 189 of 768




McKesson – August 7, 2014 – Defendants Nesta and Rekenthaler spoke by phone for nearly

thirteen (13) minutes. On that call, Defendants Rekenthaler and Nesta discussed Mylan’s bid to

McKesson and reconfirmed their market allocation scheme.

       598.    This market allocation “plan” was highlighted in other internal Teva e-mails as

well. On August 10, 2014, C.B. e-mailed Defendant Rekenthaler, Defendant Patel, and K.G.

about the plan. C.B. stated that C.B.’s “notes are showing that are (sic) plan is to concede

McKesson, Econdisc, Rite-Aid, and Cardinal,” but that C.B. wanted to confirm. Defendant

Rekenthaler corrected C.B., stating that Mylan is “going after McKesson, ABC (only) and

Econdisc,” but that Teva “ha[s] not heard from Econdisc yet.” Rekenthaler knew Mylan was

targeting Econdisc, even though Econdisc had not contacted Teva, because he and Defendant

Nesta had previously discussed it.

       599.    The next morning, at 8:30 a.m. on August 11, 2014, Defendant Rekenthaler

alerted others at Teva that Mylan had received formal approval to market Capecitabine and that

he was “[c]hecking on shipping status.” Five minutes later, Rekenthaler received a call from

Defendant Nesta. After exchanging voicemails, the two spoke at 8:52 am. The call lasted nearly

six (6) minutes. Shortly after hanging up the phone, at approximately 9:02 am, Rekenthaler e-

mailed K.G., Defendant Patel and others at Teva to confirm that Mylan’s “primary targets are

ABC, McKesson and Econdisc.” He added that Teva “may hear from some other smaller guys as

well” and that he “do[es]n’t expect price to be aggressive.”

       600.    In accordance with their market allocation scheme, Mylan targeted and Teva

conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid.

       601.    Teva also conceded some of the “smaller guys” as well, pursuant to the

agreement. On August 14, 2014, for example, a smaller customer – Cigna – informed Teva that it



                                               172
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 190 of 768




received a bid for Capecitabine. On August 18, 2014, Rekenthaler called Nesta to discuss the

market allocation scheme and Mylan’s bid to Cigna. The pair talked for thirteen (13) minutes.

The next day, K.G. circulated an internal e-mail confirming that Teva “will be conceding this

business” at Cigna.

                       28. Captopril

       602.    Captopril is an angiotensin converting enzyme (ACE) inhibitor prescribed for

treating high blood pressure, heart failure, and for preventing kidney failure due to high blood

pressure and diabetes. It is available in Tablet and Oral Liquid formulations. It has been available

in the United States for decades in a generic form.

       603.    The market for Captopril is mature. At all relevant times, there have been multiple

manufacturers of Captopril.

       604.    Defendants Mylan, West-Ward and Wockhardt dominate sales of Captopril

Tablets (12.5, 25, 50, and 100 mg). During much of the relevant time period, Wockhardt had

approximately 85% of the market and Mylan had approximately 15%. West-Ward re-entered the

market after the price increase and had a small share.

       605.    For years, the prices for Captopril tablets were relatively low and stable. West-

Ward was the dominant manufacturer in the market up until 2013, when it experienced supply

disruptions and essentially exited the market. In the spring of 2013, as West-Ward exited, Mylan

and Wockhardt imposed very large price increases.

       606.    By spring of 2014, West-Ward was ready to re-enter the market. At the same

time, Wockhardt was exiting the market, leaving only Mylan and West-Ward as the main

Captopril suppliers. Rather than offer lower prices than Mylan to win back all of the market

share it used to have, West-Ward instead announced—virtually simultaneously with Mylan—a

large list (WAC) price increase. West-Ward’s new list prices were identical to Mylan’s and, for

                                                173
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 191 of 768




the 12.5 mg dosage, approximately 100 times higher than they were before it had exited the

market. (Other dosages were “only” 35 to 45 times higher.) Mylan and West-Ward list (WAC)

and NSP prices have remained elevated ever since.

       607.    The GAO noted Captopril Tablets had “extraordinary price increases” in the years

2013-2015.

       608.    Throughout this period, Mylan, Wockhardt and West-Ward met at trade

conferences and communicated directly with each other in furtherance of their price-fixing

agreement on Captopril and of their Fair Share agreement.

       609.    For example, Mylan’s M.W., Director of National Accounts, communicated by

phone with K.B., West-Ward National Account Manager, in March, April, June and July 2013,

including on July 1, 2013.

       610.    Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

       611.    Mylan announced its first list (WAC) price increase for Captopril on July 2, 2013.

       612.    The ability of Mylan, West-Ward, and Wockhardt to reach agreements regarding

Captopril was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

       613.    Representatives from Wockhardt and West-Ward convened at the ECRM Retail

Pharmacy Efficient Program Planning Session at the Omni Amelia Island Plantation Resort, in

Amelia Island, Florida on February 23 to 26, 2014. In April, 2014 both companies announced

large list (WAC) price increases on the heels of Mylan’s second list price increase.




                                               174
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 192 of 768




        614.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        615.    The agreement between Defendants Mylan, West-Ward, and Wockhardt was part

of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Captopril Tablets (12.5 mg, 25 mg, 50 mg, and 100 mg).

                         29. Carbamazepine (tablets, chewable tablets, and extended release
                             tablets)

        616.    Carbamazepine tablets, including regular tablets, chewable tablets, and extended

release tablets, are anticonvulsants used to prevent seizures and treat bipolar disorder.

        617.    During the period relevant to this Complaint, Apotex, Taro and Teva dominated

the market for Carbamazepine tablets (“Tablets”); Taro and Teva dominated the market for

Carbamazepine chewable tablets (“Chewable Tablets”); and Sandoz and Taro dominated the

market for Carbamazepine Extended Release tablets (“Carbamazepine ER”).

        618.    A senior sales executive at Taro – and CW-4 – a senior sales executive at Sandoz

– spoke by phone on May 16, 2013, and again on May 17, 2013.

        619.    Upon information and belief, the purpose of these calls was to coordinate a price

increase on Carbamazepine ER.

        620.    Following these calls between Taro Senior sales executive and CW-4, both Taro

and Sandoz implemented substantial and abrupt price increases on Carbamazepine ER of more

than 50%.

        621.    One year later, in May 2014, Ara Aprahamian of Taro led price increases on all

three formulations of Carbamazepine.




                                                175
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 193 of 768




        622.   Between May and July of 2014, Aprahamian texted or spoke with Nisha Patel of

Teva a number of times. Following their first series of communications in May 2014, Patel

added Carbamazepine to the list of drugs she was then targeting for price increases.

        623.   In early June 2014, Taro increased prices on all formulations of Carbamazepine

tablets, including price increases on the Carbamazepine Tablets and Chewable Tablets of

between 200% and 1000%.

        624.   As a result of the overarching Fair Share agreement, Aprahamian knew that his

competitors would follow these massive price increases – which they did. Teva followed the

Taro price increases on Carbamazepine Tablets and Chewable Tablets in July 2014, and Apotex

increased prices on Carbamazepine Tablets simultaneously with Teva. Sandoz also followed the

Taro price increase on Carbamazepine ER.

        625.   Aprahamian continued to speak with Patel by phone in June and July 2014.

        626.   Additionally, David Rekenthaler of Teva and (a senior vice president at Apotex)

texted and spoke by phone a number of times between June and September 2014.

        627.   Due to these collusive communications and each Defendant’s commitment to the

overarching Fair Share agreement, prices on Carbamazepine have remained elevated since May

2013.

        628.   For example, Defendants continue to sell Carbamazepine Tablets at prices more

than 700% higher than in early 2014.

        629.   Additionally, Defendants’ prices for Carbamazepine ER are more than 100%

higher today than in early 2013, and their prices for Carbamazepine Chewable Tablets are more

than 300% higher than before the collusive price increase.




                                               176
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 194 of 768




                         30. Carisoprodol

        630.    Carisoprodol is a muscle relaxant and pain reliever. It is available in Tablet form,

including 350 mg strength and has been available in the United States for many years in a

generic form.

        631.    The market for Carisoprodol is mature. At all relevant times, there have been

multiple manufacturers.

        632.    Defendants Par and Teva dominate sales of Carisoprodol Tablets with each

accounting for roughly 55% and 35% of the market, respectively in the relevant times.

        633.    The GAO noted that Carisoprodol had “extraordinary price increases” in the years

2013-2014.

        634.    Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        635.    The ability of Par and Teva to reach agreements on Carisoprodol was aided by the

prevalence of trade association meetings and conferences where the parties were able to meet in

person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings Attendance).

        636.    The parallel price increases by Par and Teva are consistent with the Fair Share

Agreement.

        637.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        638.    The agreement between Defendants Par and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Carisoprodol Tablets (350

mg).




                                                177
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 195 of 768




                         31. Cefdinir (Capsule and Oral Suspension) and Cefprozil

        639.    Cefidinir and Cefprozil, which are also discussed in additional detail in Section

XIII. B. below, are medications used to treat bacterial infections. Cefdinir is available in Capsule

and Oral Suspension formulations. Cefprozil is available in Tablet formulation.

        640.    They have been available in the United States in a generic form for many years.

        641.    The market for Cefdinir and Cefprozil is mature. At all relevant times, there have

been multiple manufacturers of Cefdinir and Cefprozil.

        642.    During the relevant time frame, Defendants Lupin, Sandoz, and Teva were the

primary manufacturers of Cefdinir and Cefprozil.

        643.    Not long after Patel started at Teva, she sent her first list of proposed price

increases to her supervisor on May 24, 2013. The list included Cefdinir and Cefprozil.

        644.    Patel communicated with competitors to coordinate the proposed price increases.

For example, Patel spoke to Berthold of Lupin six (6) times on May 16, two (2) times on May

17, once on May 20, once on May 21, and three (3) times on May 23, 2013.

        645.    By summer, Teva and Lupin had raised prices on Cefdinir and Cefprozil, as

agreed. Patel and Rekenthaler at Teva also communicated with contacts at Sandoz, which joined

the price-fixing agreement on Cefdinir and Cefprozil.

        646.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        647.    The ability of Lupin, Sandoz, and Teva to reach agreements on Cefdinir and

Cefprozil was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).



                                                178
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 196 of 768




       648.    The coordination by Lupin, Sandoz, and Teva is consistent with the Fair Share

Agreement.

       649.    The agreement between Defendants Lupin, Sandoz, and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Cefdinir

Capsules and Suspension and Ceprozil Tablets.

                       32. Cefuroxime Axetil

       650.    Cefuroxime Axetil is an antibiotic used to treat bacterial infections. It is available

in Tablet and Oral Suspension formulations. It has been available in the United States for over a

decade in a generic form.

       651.    The market for Cefuroxime Axetil is mature. At all relevant times, there have

been multiple manufacturers of Cefuroxime Axetil.

       652.    Defendants Aurobindo, Citron, and Lupin dominate sales of Cefuroxime Axetil

Tablets (250 and 500 mg).

       653.    The GAO noted that the Cefuroxime Axetil had “extraordinary price increases” in

the years 2014-2015.

       654.    Under the Fair Share Agreement, Aurobindo, Citron, and Lupin did not attempt to

undercut competitors’ prices in order to gain additional market share. For example, in April

2014, Aurobindo submitted a bid to OptiSource for Cefuroxime Axetil. OptiSource responded

asking Aurobindo to match a lower price. In discussing the proposal internally at Aurobindo,

Tim Gustafson of Aurobindo wrote to colleagues, “[W]e don’t need to be competitive (my

opinion) ... If we want to hold firm, I can convey that message.” Ultimately, Aurobindo declined

to decrease its pricing to the level requested by OptiSource.




                                                179
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 197 of 768




        655.    The ability of Aurobindo, Citron, and Lupin to reach agreement regarding

Cefuroxime Axetil 250 mg and 500 mg Tablets was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person. See Exhibit 1 (Chart of

Defendants’ Trade Association Meetings Attendance).

        656.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        657.    The agreement between Defendants Aurobindo, Citron, and Lupin was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Cefuroxime

Axetil Tablets (250 and 500 mg).

                         33. Celecoxib

        658.    Celecoxib, also known by the brand name Celebrex®, is a nonsteroidal anti-

inflammatory medication used in the treatment of pain and inflammation associated with

arthritis, juvenile rheumatoid arthritis, and other disorders.

        659.    Teva received approval to market generic Celecoxib in May 2014.

        660.    On November 20, 2014, as Teva was preparing to launch its generic Celecoxib

capsules, a customer informed Teva that Actavis was vying for some of the customer’s

Celecoxib business. Rekenthaler took a cooperative – rather than competitive – stance upon

hearing that news.

        661.    By December 1, 2014, however, the issue of where Actavis would obtain its

desired market share remained undecided. Another customer, a large retail pharmacy chain

became actively involved in trying to broker an agreement between Teva and Actavis on how

much share each company would take upon launch.




                                                 180
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 198 of 768




        662.    In the days leading up to Teva’s December 10, 2014 launch, Teva executives had

numerous telephone conversations with their counterparts at Actavis. Rekenthaler had a six (6)

minute call with Falkin at Actavis on November 25. The two spoke twice more on December 3 –

once for two (2) minutes and another time for one (1) minute. Patel spoke to a senior sales and

marketing executive at Actavis, for over eight (8) minutes on December 5, and for over sixteen

(16) minutes on December 8. Rekenthaler and Falkin resumed their communications the day

before the Teva launch – December 9 – with a one (1) minute phone call. On the day of the

launch – December 10 – Rekenthaler and Falkin spoke three times with calls of one (1) minute,

nine (9) minutes, and three (3) minutes in duration.

        663.    As a result of these collusive communications, Defendants have been able to sell

Celecoxib at supracompetitive prices since December 2014.

                       34. Cephalexin (Cefalexin)

        664.    Cephalexin (also spelled Cefalexin), which is also discussed below in Section

XIII. E., is an antibiotic that has been available in the United States for decades. It is available in

Capsule, Tablet, and Suspension formulations. Due to, among other things, its clinical efficacy

and safety, Cephalexin has been designated as an essential medicine by the World Health

Organization.

        665.    The market for Cephalexin is mature. At all relevant times, there have been

multiple manufacturers of Cephalexin.

        666.    The GAO noted that Cephalexin had an “extraordinary price increase” in 2014-

2015.

        667.    By way of example, on April 4, 2014, Teva raised its WAC prices on Cephalexin

Oral Suspension to match Lupin’s prices exactly. The increases to the WAC price ranged from

90% to 185% higher, depending on the formulation.

                                                 181
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 199 of 768




       668.   Defendants Lupin and Teva dominate sales of Cephalexin Suspension, which

comes in two dosage strengths: 125mg/5ml and 250mg/5ml.

       669.   Documentary evidence confirms that these parallel price increases were the result

of collusion among Lupin and Teva.

       670.   The ongoing understanding between Lupin and Teva was institutional, not

dependent upon a relationship between specific individuals. For example, David Berthold of

Lupin colluded with numerous individuals at Teva on a variety of drugs.

       671.   By mid-2013, Lupin and Teva became aware of the potential for price increases

on Cephalexin. For example, on August 26, 2013, Teva’s T.S. sent an internal email to

Rekenthaler, Patel, K.G., and J.L. commenting on Cephalexin stating: “Possible price increase

product? Perhaps this is old intel? Cephalexin Suspensions - Karalex is out of the market. Leaves

Teva and Lupin.”

       672.   By early October 2013, Lupin had decided to raise price on Cephalexin knowing

that Teva would match the increase.

       673.   On October 14, 2013, Lupin’s Berthold called Teva’s Rekenthaler. They spoke

for sixteen minutes that day. During that conversation, Lupin conveyed its intention to raise

prices on Cephalexin.

       674.   On October 31, 2013, which was the day before Lupin was scheduled to increase

its price on Cephalexin, Lupin’s Berthold called Teva’s T.S. at 9:18 am that morning and left a

message. T.S. returned the call at 9:57 am and the two spoke for nearly five minutes. Within

minutes of hanging up the phone, T.S. notified others internally at Teva about the substantial

Lupin price increase, stating: [“I have heard] Lupin is implementing a price increase today on

Cephalexin Oral Suspension (4-6x’s current price).” K.G. responded later that day asking: “Did



                                              182
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 200 of 768




Lupin increase the Caps as well?” Rekenthaler answered immediately, with information he had

learned from Lupin’s Berthold in mid-October: “Lupin did not increase the caps, only the

susp[ension].” The Lupin price increase on Cephalexin became effective the next day, November

1, 2013.

          675.   On November 22, 2013, a large customer requested a bid from Teva on

Cephalexin due to the Lupin price increase. Teva’s T.S. forwarded the email from the customer

to Rekenthaler, K.G., and others with the suggestion that, because Teva already had the majority

share, it should not bid for the business. K.G. agreed, and simultaneously forwarded the email to

Teva’s Patel stating: “Nisha, let’s add this to our list to discuss.” Patel called Lupin’s Berthold

the same day and left a message.

          676.   In January 2014 Patel sent an initial list of possible Teva price increase candidates

and forwarded it to K.G. Cephalexin was on the list. By April 2014, Teva raised its prices on

Cephalexin to match Lupin’s prices. Patel coordinated the increase with Lupin throughout this

period.

          677.   Because of the ongoing understanding of the Fair Share Agreement between the

two companies, they did not worry about their ostensible competitor cutting prices to gain

market share.

          678.   The ability of Lupin and Teva to reach agreement regarding Cephalexin was aided

by the prevalence of trade association meetings and conferences where the parties were able to

meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings Attendance).

No non-collusive market factors (e.g., product shortages) can explain the artificially inflated

prices.




                                                  183
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 201 of 768




       679.    The agreement between Defendants Lupin and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Cephalexin Suspension.

                       35. Chlorpromazine HCL

       680.    Chlorpromazine HCL is an antipsychotic used to treat mood disorders such as

schizophrenia or bipolar disorder. It is available in Tablet, Injection, and Oral Liquid

formulations. It has been available in the United States for decades in a generic form. Due to,

among other things, its clinical efficacy and safety, Chlorpromazine HCL has been designated as

an essential medicine by the World Health Organization.

       681.    The market for Chlorpromazine HCL is mature. At all relevant times, there have

been multiple manufacturers of Chlorpromazine HCL.

       682.    Defendants Sandoz and Upsher-Smith dominate sales of Chlorpromazine HCL

Tablets. During much of the relevant time period, Sandoz and Upsher-Smith divided the market

in a roughly 50/50 split.

       683.    The GAO noted that the Chlorpromazine HCL had “extraordinary price

increases” in the years 2011-2012.22

       684.    Under the Fair Share Agreement, the defendants expected that their ostensible

competitor would not undercut their prices in order to gain additional market share. When their

ostensible competitor did seek additional market share, defendants showed surprise and dismay

that one would not expect in a competitive market. For instance, in May 2015, B.P. of Upsher-

Smith complained to B.L. and C.O. of Upsher-Smith that Sandoz challenged them at Armada for




22
  The chlorpromazine hydrochloride 100 mg and 200 mg tablets also experienced “extraordinary price
increases” in the years 2014-2015, according to the GAO.

                                               184
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 202 of 768




Chlorpromazine HCL. B.P. said, “I can’t believe they have chosen to compete against us since

we had this business. How does this help us? We play fair and they don’t?”

        685.    The ability of Sandoz and Upsher-Smith to reach agreement regarding

Chlorpromazine HCL was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

        686.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        687.    The agreement between Defendants Sandoz and Upsher-Smith was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Chlorpromazine

HCL Tablets (10, 25, 50, 100,200 mg).

                         36. Cholestyramine

        688.    Cholestyramine is a commonly prescribed medication to reduce cholesterol levels

in the blood. It has been on the market for decades and is available in several forms, including

Powder (4 gm) and Oral Solids (4 gm).

        689.    The market for Cholestyramine is mature. At all relevant times, there have been

multiple manufacturers. Defendants Par, Sandoz, and Upsher-Smith dominated sales of

Cholestyramine in the relevant period.

        690.    For many years the price of Cholestyramine remained stable. However, prices

began to rise dramatically in, or around, the summer of 2013 some months after Upsher-Smith

entered the market.

        691.    WAC pricing also rose in a coordinated fashion. Upsher-Smith raised prices on

June 7, 2013, roughly doubling its prior WAC prices, a decision it would not have made unless it

                                               185
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 203 of 768




had pre-existing knowledge that the others would quickly match, as they did. Sandoz matched

Upsher-Smith’s WAC prices on July 26, 2013, which also resulted in significant increases,

including a 130% increase over its prior WAC price for 4gm Powder. On August 27, 2013, Par

also matched Defendants’ pricing, causing as much as a fourfold increase in its prior WAC

prices.

          692.   Pursuant to Defendants’ agreement, their price increases had no significant impact

of their respective market shares. Par and Sandoz roughly split the market with Upsher-Smith

having a small but steady market share after its entry.

          693.   Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers including Par, Sandoz, and Upsher-Smith.

Defendant Teva identified both Par and Sandoz in this timeframe as “quality” competitors, i.e.,

competitors willing to coordinate price increases under the Fair Share Agreement. Defendants’

coordination included raising Cholestyramine prices.

          694.   The ability of Par, Sandoz, and Upsher-Smith to reach agreement regarding

Cholestyramine was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

          695.   The agreement between Defendants Par, Sandoz, and Upsher-Smith was part of

an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices,

rig bids, and engage in market and customer allocation for generic drugs, including 4gm

Cholestyramine Powder (4 gm) and Oral Solids (4 gm).

                        37. Ciclopirox

          696.   Ciclopirox is a commonly prescribed antifungal medication that has been on the

market for decades and is available in several forms, including a Dermatological Liquid (8%).

                                                186
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 204 of 768




        697.   The market for Ciclopirox is mature. At all relevant times, there have been

multiple manufacturers. Defendants Akorn, G&W, and Perrigo dominated sales of Ciclopirox in

the relevant period.

        698.   For many years the price of Ciclopirox remained stable. However, prices began to

rise dramatically around 2013.

        699.   Defendants’ WAC pricing also rose in a coordinated fashion. G&W and Akorn

announced new pricing on May 9, 2013 and May 10, 2013 respectively, which doubled and

tripled their prior WAC prices for Ciclopirox. Perrigo also substantially increased its WAC price

on August 1, 2013.

        700.   Pursuant to Defendants’ agreement, their price increases had no significant impact

of their respective market shares. G&W and Akorn roughly split the market with Perrigo having

a small but steady market share.

        701.   The GAO found that Ciclopirox had “extraordinary price increases” in 2013-

2014.

        702.   The ability of Akorn, G&W, and Perrigo to reach agreement regarding Ciclopirox

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        703.   The agreement between Defendants Akorn, G& W, and Perrigo was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Ciclopirox

Dermatological Liquid (8% ).




                                               187
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 205 of 768




                         38. Cimetidine

         704.   Cimetidine, which is also discussed in further detail below in Section XIII. B.

regarding Defendants’ July 3, 2013 price increases relating to twenty-one (21) different generic

drugs, including Cimetidine, is a medication used to treat ulcers. It is available in tablet form.

         705.   Cimetidine has been available in the United States in a generic form for many

years.

         706.   The market for Cimetidine is mature. At all relevant times, there have been

multiple manufacturers of Cimetidine.

         707.   During the relevant time frame, Defendants Mylan and Teva were the primary

manufacturers of Cimetidine.

         708.   Beginning in the summer of 2012, Teva and Mylan began steady and coordinated

price increases for Cimetidine.

         709.   No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

         710.   Throughout this period, Teva and Mylan met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on

Cimetidine tablets and of their Fair Share agreement.

         711.   For example, in order to coordinate the pricing of their products, including

Cimetidine tablets, Teva’s Green spoke to Nesta at Mylan on May 7, 2013 three times. Green

and Nesta also spoke a number of times over the next several days, including on May 8, May 9,

and May 10, 2013. On May 17, 2013, Green spoke to Nesta six (6) times.

                         39. Clarithromycin

         712.   Clarithromycin, which is also discussed below in Section XIII. E. regarding

Defendants’ April 4, 2014 coordinated price increases on twenty-two (22) different generic drugs

                                                 188
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 206 of 768




including Clarithromycin, is an antibiotic used to treat bacterial infections affecting the skin and

respiratory system. It is available in Tablet ER and Suspension formulations. It has been

available in the United States for over a decade in a generic form. Due to, among other things, its

clinical efficacy and safety, Clarithromycin has been designated as an essential medicine by the

World Health Organization.

       713.    The market for Clarithromycin is mature. At all relevant times, there have been

multiple manufacturers of Clarithromycin.

       714.    Defendants Actavis and Teva dominate sales of Clarithromycin Tablets ER.

       715.    The GAO noted that Clarithromycin had “extraordinary price increases” in the

years 2011-2012.

       716.    In addition, Teva and Actavis were coordinating about several drugs increased by

Teva on April 4, 2014. One of them was Clarithromycin ER Tablets.

       717.    As of December 2013, Teva, Actavis and Zydus were the only three generic

manufacturers actively selling Clarithromycin ER.

       718.    On December 30, 2013, however, Cardinal approached Teva looking for a bid on

Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would

not have adequate supply to be able to take on this additional market share until April 2014, but

if Cardinal could wait until then for Teva to supply, Teva would make an offer. Cardinal agreed.

       719.    The Cardinal bid request was forwarded to Defendant Patel on the morning of

January 2, 2014. At 9:37am that morning, L.R., a customer marketing manager at Teva,

suggested providing an offer to Cardinal at “10% under market intel pricing for [the]

Watson/Actavis product.” L.R. also stated: “[i]f Cardinal is willing to wait until April, I suspect

that Actavis isn’t interested in picking up a lot of additional share.”



                                                 189
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 207 of 768




        720.    Immediately after receiving that e-mail, at 9:40am, Defendant Patel called

Defendant Rogerson at Actavis and the two spoke for more than seventeen (17) minutes. Shortly

after hanging up the phone with Defendant Rogerson, at 10:12am, Defendant Patel responded to

the e-mail, saying: “I think we have an opportunity to go higher. Let’s aim for around $148 net

and request feedback.”

        721.    On January 9, 2014, Teva learned that Cardinal had accepted Teva’s bid at the

higher price. At 9:19am that morning, Defendant Patel called Defendant Rogerson at Actavis and

they spoke for more than six (6) minutes. Shortly after that call, at 9:45am, Patel sent an e- mail

internally at Teva stating: “It looks like Cardinal accepted our bid at the higher price. We may

have an opportunity to take some increases.”

        722.    When Defendant Patel sent her supervisor the initial list of “Increase Potentials

Q1 2014” on January 14, 2014, Clarithromycin ER was on the list.

        723.    The ability of Actavis and Teva to reach agreements on Clarithromycin Tablets

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        724.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        725.    The agreement between Defendants Actavis and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Clarithromycin Tablets

ER.




                                               190
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 208 of 768




                         40. Clindamycin Phosphate

          726.   Clindamycin Phosphate is an antibiotic used to treat certain types of bacterial

infections such as middle ear infections, vaginal infections, and acne. It is available in Lotion,

Gel, Foam, Vaginal Cream, and Solution formulations. It has been available in the United States

for decades in a generic form.

          727.   The market for Clindamycin Phosphate is mature. At all relevant times, there have

been multiple manufacturers of Clindamycin Phosphate.

          728.   Defendants Actavis, Greenstone, Perrigo, Sandoz, and Taro dominate sales of

Clindamycin Phosphate. Greenstone and Sandoz dominate sales of Clindamycin Phosphate 1 %

Lotion, 1% Gel, and 2% Vaginal Cream. During much of the relevant time period, Greenstone

and Sandoz had a roughly 60/40 split on the Lotion and Vaginal Cream/Jelly. Greenstone and

Sandoz had a roughly 50/50 split on the Clindamycin Phosphate Jelly. On the Liquid Solution,

Greenstone had the majority of the share, and Sandoz, Perrigo, Taro, and Teva had smaller

shares.

          729.   The GAO noted that Clindamycin Phosphate had extraordinary price increases in

the years 2012-2014.

          730.   Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

          731.   The ability of Actavis, Greenstone, Perrigo, Sandoz, and Taro to reach

agreements regarding Clindamycin Phosphate was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person. See Exhibit 1 (Chart of

Defendants’ Trade Association Meetings Attendance).

          732.   No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

                                                191
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 209 of 768




        733.   The agreement between Defendants Actavis, Greenstone, Perrigo, Sandoz, and

Taro was part of an overarching conspiracy between generic drug manufacturers to fix, stabilize,

and raise prices, rig bids, and engage in market and customer allocation for generic drugs,

including Clindamycin Phosphate Lotion (1%), Gel (1%), Vaginal Cream (2%), and Solution

(1%).

                      41. Clobetasol

        734.   The market for Clobetasol is mature, as Clobetasol has been available in the

United States for decades. During the relevant time period, Defendants Actavis, Akorn, Hi-Tech,

Sandoz, Fougera, Perrigo, Taro, Wockhardt, and Morton Grove sold Clobetasol to Plaintiffs and

others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

        735.   For more than two years prior to June 2014, Defendants’ average price in the U.S.

for Clobetasol was remarkably stable.

        736.   Beginning in approximately June 2014, Defendants abruptly increased their prices

for Clobetasol on multiple formulations and sizes. By way of example, Taro, Sandoz, Hi-Tech,

Actavis, and Wockhardt all took price increases on their 0.05% cream product in near lockstep

reflecting increases of more than 800%:




                                              192
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 210 of 768




       737.    Upon information and belief, between June and August 2014, Akorn, Morton

Grove, Fougera, and Perrigo all increased their list prices for Clobetasol by similar amounts, even

though these prices were not publicly reported.

       738.    Clobetasol was one of the drugs identified in the GAO Report as having

experienced an “extraordinary price increase” in 2014-15.

       739.    Defendants’ dramatic price increases were not due to supply disruptions because

there is no indication that there was a drug shortage. These dramatic increases cannot be explained

by any other market event.




                                                  193
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 211 of 768




       740.    Upon information and belief, the price increases on Clobetasol were the result of

collusive agreements between and among Defendants to increase pricing and restrain competition

for the sale of Clobetasol in the United States. These collusive agreements were furthered, at least

in part, through in-person discussions conducted at meetings and industry events hosted by GPhA

and HDMA as well as other meetings and communications described below.

       741.    For example, on April 20-23, 2013, NACDS held its 2013 Annual Meeting in Palm

Beach, Florida. NACDS’s 2013 Annual Meeting was attended by representatives from Actavis,

Perrigo, Sandoz, Taro, and Wockhardt. See Ex. 1.

       742.    On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland, which was

attended by representatives from Actavis, Fougera, Hi-Tech, Morton Grove, Perrigo, Sandoz, and

Taro. See Ex. 1.

       743.    On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the Sands Expo

Convention Center in Las Vegas, Nevada. Representatives from Actavis, Akorn, Perrigo, Sandoz,

Taro, and Wockhardt attended the Expo. See Ex. 1.

       744.    On February 19-21, 2014, GPhA held its Annual Meeting at the JW Marriott in

Orlando, Florida that was attended by representatives from Actavis, Sandoz, Hi-Tech, Perrigo,

Taro, and Wockhardt. See Ex. 1.

       745.    On April 26-29, 2014, NACDS held its 2014 annual meeting in Scottsdale, Arizona.

       746.    NACDS’s 2014 annual meeting was attended by representatives from Actavis,

Perrigo, Sandoz, Taro, and Wockhardt. See Ex. 1.

       747.    On June 1-4, 2014, the HDMA held a BLC at the JW Marriott Desert Ridge in

Arizona. The June 1-4, 2014 BLC was attended by representatives from Actavis, Hi-Tech, Sandoz,

Taro, and Wockhardt. See Ex. 1.



                                                194
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 212 of 768




         748.   On June 3-4, 2014, GPhA held a meeting at the Bethesda North Marriott Hotel in

Bethesda, Maryland that was attended by representatives from Actavis, Fougera, Perrigo, Sandoz,

Hi-Tech, and Taro. See Ex. 1.

         749.   On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the Boston

Convention Center in Boston, Massachusetts. NACDS’s August 2014 Total Store Expo was

attended by representatives from Actavis, Hi-Tech, Perrigo, Sandoz, Taro, and Wockhardt. See

Ex. 1.

         750.   On October 27-29, 2014, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Actavis, Sandoz, Fougera, Perrigo, Taro, and Wockhardt. See

Ex. 1.

         751.   On December 3, 2014, NACDS held its 2014 NYC Week and annual foundation

dinner, which was attended by representatives from Actavis, Sandoz, and Perrigo. See Ex. 1.

         752.   On February 9-11, 2015, GPhA held its Annual Meeting in Miami Beach, Florida.

Representatives from Actavis, Sandoz, Akorn, Perrigo, Taro, and Wockhardt attended. See Ex. 1.

         753.   On April 25-28, 2015, NACDS held its 2015 annual meeting at The Breakers in

Palm Beach, Florida. NACDS’s 2015 annual meeting was attended by representatives from

Actavis, Akorn, Perrigo, Sandoz, Taro, and Wockhardt. See Ex. 1.

         754.   The June 7-10, 2015 HDMA BLC was held in San Antonio, Texas. The June 2015

BLC was attended by representatives from Actavis, Sandoz, and Wockhardt. See Ex. 1.

         755.   On June 9-10, 2015, GPhA held a meeting in Bethesda, Maryland that was attended

by representatives from Actavis, Fougera, Sandoz, Perrigo, Taro and Wockhardt. See Ex. 1.




                                              195
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 213 of 768




       756.    On August 22-25, 2015, NACDS held its 2015 Total Store Expo at the Denver

Convention Center. Representatives from Actavis, Akorn, Perrigo, Sandoz, Taro, and Wockhardt

attended. See Ex. 1.

       757.    In 2016, Actavis, Akorn, Fougera, Perrigo, Sandoz, Taro, and Wockhardt continued

to attend trade association meetings and events. See Ex. 1.

                       42. Clomipramine

       758.    Clomipramine HCL, also known by the brand name Anafranil, is used for the

treatment of obsessive-compulsive disorder, panic disorder, major depressive disorder, and

chronic pain. The market for Clomipramine is mature, as Clomipramine has been available in the

United States for over 20 years. The World Health Organization (“WHO”) includes Clomipramine

on its list of essential medicines. During the relevant time period, Mylan sold Clomipramine

pursuant to ANDAs approved by the FDA in or around January 1998. Sandoz sells Clomipramine

to purchasers pursuant to ANDAs that were approved by the FDA in or around June 1997 and

March 1998. Taro sells Clomipramine to purchasers pursuant to ANDAs approved by the FDA in

December 1996.

       759.    At all times relevant to this lawsuit there has been more than one manufacturer of

Clomipramine on the market. Defendants Mylan, Sandoz, and Taro sold Clomipramine to

Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

       760.    For more than two years prior to the conspiracy period, Defendants’ average price

in the U.S. for Clomipramine was remarkably stable. Beginning in approximately May 2013,

Mylan, Sandoz, and Taro increased their prices abruptly and, for the most part, in unison.




                                               196
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 214 of 768




       761.     In addition to Defendants Sandoz and Mylan, Defendant Taro also manufactured

Clomipramine HCL. Indeed, it was Taro that led a price increase on this product on May 1, 2013.

The price increase was striking – more than a 3,440% increase to Taro’s WAC pricing on certain

formulations.

       762.     In the weeks leading up to the Taro price increase on Clomipramine HCL,

Defendant Aprahamian of Taro spoke several times with both CW-3 at Sandoz and M.A., a

national account manager at Mylan. In fact, on several occasions during this time period,

Defendant Aprahamian hung up the phone with one competitor and immediately called the

next. At the same time, CW-4 of Sandoz was also speaking with D.S., a senior sales and

national account executive at Taro. During these conversations, Defendants Taro, Sandoz,

and Mylan agreed to raise the price of Clomipramine HCL. Certain of these phone calls are

detailed in the table below:




                                             197
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 215 of 768




        763.   CW-3 of Sandoz also took contemporaneous notes of some of his

conversations with competitors. For example, after speaking with Defendant Aprahamian of

Taro twice on April 30, 2013, CW-3 made the following notes identifying Clomipramine

HCL as one of the products that Taro planned to increase on May 1st:




        764.   Indeed, there are notations in CW-3’s notebook that demonstrate that he began

communicating with Defendant Aprahamian about Taro’s May 1 increase as early as April 2,

2013.

        765.   As part of the agreement to raise prices and not poach each other’s customers on

Clomipramine HCL, Defendant Sandoz consistently refused to bid for Taro’s customers after

Taro raised its price. For example, on April 30, 2013, Publix e-mailed Sandoz stating that it had

received a price increase letter from Taro regarding several Sandoz overlap products, including

Clomipramine HCL, and asked whether Sandoz wanted to bid for the business. Defendant

Kellum e-mailed CW-4 stating “I’m not inclined to do anything here as these may be

opportunities for us. We can blame supply if these are in fact opps for us.” CW-4 replied,

“Agreed! Especially the opportunities for us part!”

        766.   Taro did agree to concede one customer to Sandoz so that the competitor could

achieve its fair share of the market. On May 1, 2013, Rite Aid e-mailed Sandoz asking for a bid


                                               198
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 216 of 768




on Clomipramine HCL. Defendant Kellum responded: “I want to raise price and perhaps pick up

share here if possible. [CW-4] try to keep Rite Aid warm and let them know we are evaluating

but need to assess supply etc……”

       767.    The next day, on May 2, 2013, Defendant Aprahamian of Taro called CW-3 at

Sandoz and they spoke for five (5) minutes. CW-3 hung up the phone and then immediately

called Defendant Kellum. The two spoke for eight (8) minutes. First thing the next morning – on

May 3, 2013 – CW-3 called Defendant Aprahamian back and they spoke for another five (5)

minutes. Within a half hour, CW-3 again contacted Defendant Kellum and spoke for two (2)

minutes. Later that day, CW-4 of Sandoz e-mailed Kellum regarding an upcoming call with Rite

Aid stating: “[w]hen we speak to the clomipramine – let’s reiterate we need to keep it on the DL

from taro as long as possible …… like we don’t already know the cat’s out of the bag.”

       768.    Ultimately, Sandoz was awarded the Clomipramine HCL business at Rite Aid.

When Rite Aid notified Taro, Defendant Aprahamian forwarded the e-mail to M.P., Chief

Commercial Officer at Taro, stating “[a]s expected Rite Aid moving Clomipramine.”

       769.    Mylan was the next to increase price on Clomipramine HCL. On May 16, 2013,

Mylan increased to the same WAC per unit cost as Taro. In the days leading up to the Mylan

price increase, all three competitors were in contact with each other to coordinate efforts. Some

of these calls are detailed in the table below:




                                                  199
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 217 of 768




       770.    On July 3, 2013, HEB Pharmacy informed Taro that Mylan was on back order

for Clomipramine HCL and asked Taro to bid for the business. Defendant Aprahamian

responded that he was “[n]ot inclined to take on new business. Wholesalers have product, let

them pull from there temporarily and we can certainly review if shortage persists. Don’t

want to over react to this product. Not sure how long Mylan is out.”

       771.    On July 16, 2013, CW-4 of Sandoz sent the July 2013 E-mail identifying

Clomipramine HCL as a Mylan price increase product. By this time, Sandoz knew that Mylan

had increased its price on this product.

       772.    On July 20, 2013, Taro received a “Watch List” notification that Sandoz was

increasing price on Clomipramine HCL. Defendant Aprahamian forwarded the notice to

M.P. stating: “FYI, Sandoz is in the market (and adjusted price to match ours) now with

product as expected. Don’t want to alert the reps as they could overreact. They did take Rite

Aid as you know. Will see what happens from here.”

       773.    Two days later - on July 22, 2013 - Sandoz increased its WAC pricing to

match the per unit cost of Taro and Mylan.


                                             200
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 218 of 768




       774.   On August 5, 2013, Walgreens - a Mylan customer - e-mailed Sandoz and

requested a bid on Clomipramine HCL. S.G., a national account executive at Sandoz, sent

an internal e-mail asking “[s]hould we consider a 25% share of their business?” Defendant

Kellum responded negatively, based on the agreement in place with Mylan, stating : “[t]hat

is tempting but I worry very disruptive.” On August 6, 2013, Defendant Nesta of Mylan

called CW-4 at Sandoz twice. Both calls lasted less than a minute (likely voicemails). The

next day, on August 7, 2013, S.G. replied to Defendant Kellum’s e-mail, stating: “[b]ased

upon your concerns, I will kill this unless I hear otherwise from you.”

       775.   In October 2013, CW-4 and Nesta spoke by phone several times. At least

some of these calls are detailed in the chart below:




       776.   After this series of calls, during the morning of October 15, 2013, CW-4 of

Sandoz called Defendant Kellum. The call lasted one minute. Approximately one half hour

later, Defendant Kellum e-mailed McKesson and asked if Sandoz could submit a bid for

Clomipramine HCL.

       777.   On October 23, 2013, Sandoz submitted a bid to McKesson and the customer

responded that a reduction was needed to bring the pricing in line with their current supplier,

Taro. CW-1 was surprised and forwarded the request to CW-4, copying Defendant Kellum,

stating: “I thought we were taking Mckessons Clomipramine from Mylan? Per below it


                                              201
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 219 of 768




appears that they have Taro on the 90s.” CW-4 responded, “Hey, I’m only as good as my

intel . . . which should have been good.”

       778.    In December 2013, Sandoz received an inquiry from a Bloomberg reporter

who questioned the propriety of the large increases that Sandoz had taken in recent months

on a whole host of drugs, including Clomipramine HCL and several other drugs at issue in

this Complaint. After several conversations with antitrust counsel, Defendant Kellum

prepared the following response to Bloomberg with regard to Clomipramine HCL:




       779.    As is clear from the above allegations, Defendant Kellum’s statement was a

lie. In reality, Sandoz had raised its prices after coordinating the increases with Taro and

Mylan in advance, and stayed true to its commitments to keep those prices high.

                      43. Clonidine-TTS Patch

       780.    Clonidine-TTS Patch—also known by the brand name Catapres-TTS —is a

medication in the form of a transdermal patch that is used to treat high blood pressure.

       781.    As of September 2011, Mylan and Teva were at rough parity in the market for

generic Clonidine-TTS, with Mylan having approximately 48.4% market share and Teva




                                                202
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 220 of 768




having approximately 44.4% market share. At the end of 2011 and beginning of 2012,

however, Teva began to take more than its “fair share.”

       782.   In November 2011, Teva took over Mylan’s business for Clonidine-TTS at

Walgreens after Walgreens solicited Teva to provide a bid. Then, in late January 2012,

Cardinal Health solicited a bid from Teva for a one-time-buy to cover an alleged short-term

“supply disruption” that Mylan was experiencing. A few days after Teva submitted its offer

to Cardinal for the one-time-buy, Cardinal asked Teva to become Cardinal’s primary

supplier for Clonidine- TTS. Believing that Cardinal’s request was prompted by Mylan

having supply issues, Teva accepted and took over the primary position at Cardinal for

Clonidine-TTS.

       783.   On February 10, 2012, the move of Cardinal’s business to Teva prompted

K.G. of Teva to order his colleagues to get intelligence on the extent of Mylan’s alleged

supply issues. That same day, Defendant Rekenthaler called B.P., a senior national accounts

executive at Mylan, to obtain the information and they spoke for six (6) minutes. Later that

day, Rekenthaler reported back to his Teva colleagues that, contrary to Teva’s assumptions,

“Mylan is back in supply” and cautioned that Teva should “tread carefully.” Rekenthaler

was concerned that Mylan might retaliate against Teva for taking more than its “fair share”

without consulting with Mylan. With the awards from Walgreens and Cardinal, Teva was

projected to have between 65%-70% market share for Clonidine-TTS.

       784.   To gain back some market share, Mylan challenged Teva’s Clonidine-TTS

business at McKesson. To de-escalate the situation, Teva “conceded the McKesson business

to Mylan.” Then, in April 2012, Mylan aggressively challenged Teva’s Clonidine-TTS

business at CVS to gain back market share and further signal its displeasure with Teva for



                                            203
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 221 of 768




taking the Cardinal business. Internally, Teva lamented that Mylan was “trashing the price

in pretty much a two-player market.” Ultimately, Teva “conceded [the CVS business] due to

price.”

          785.   Teva heard Mylan’s retaliatory message loud and clear. On May 4, 2012, just

a few days after losing the CVS Clonidine-TTS business to Mylan, Teva was approached by

Cardinal about a different drug, Doxazosin. At the time, Mylan was the primary supplier for

Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on backorder for

one of the four Doxazosin dosage strengths until the end of June 2012, but Cardinal wanted

to move the entire Doxazosin line to Teva. Rather than take this business, K.G. cautioned

his colleagues that Teva “will need to be cautious after what happened with Clonidine. I

would rather cover them on a short-term basis where they have an issue and revisit if it

becomes a more prolonged and extensive event.”

          786.   On July 18, 2012, E.G., a senior Teva product manager, circulated an internal

e- mail to Teva’s national account managers that the “[m]arket rumor is Mylan may be

having Clonidine Patch supply issues.” Teva learned of this “rumor” directly from Mylan

over the course of at least two calls between Defendants Green and Nesta on July 17 and the

morning of July 18, 2012. Those calls lasted three (3) minutes and five (5) minutes,

respectively.

          787.   On the morning of September 28, 2012, Defendants Nesta and Green spoke

by phone at least twice, once for four (4) minutes and once for fourteen (14) minutes. On

those calls, Nesta informed Green of Mylan’s impending temporary exit from the Clonidine-

TTS market. As expected, later in the day on September 28, 2012, Teva began getting




                                              204
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 222 of 768




solicitations from Mylan customers, such as Wal-Mart and CVS, seeking a bid from Teva

for Clonidine-TTS because Mylan had just issued a temporary discontinuation notice.

       788.   Mylan’s exit from the Clonidine-TTS market presented an opportunity to

raise prices and collusively reallocate the market at the inflated prices when Mylan fully

reentered the market. For example, in April 2012, before Mylan had challenged Teva’s

Clonidine-TTS business at CVS, Teva’s direct invoice price to CVS for the .1mg, .2mg, and

.3mg Clonidine- TTS was $22.13, $37.81, and $54.41, respectively. Mylan’s retaliation

against Teva drove the prices for CVS down to below $10.49, $18.17, and $26.51 for those

dosages, respectively. Because of Mylan’s exit from the market, however, when Teva took

back the CVS business in October 2012, Teva was able to charge CVS a direct invoice price

of $33.28, $56.08, and $80.76, respectively.

       789.   Mylan and Teva maintained regular contact as former Mylan customers came

to Teva because of Mylan’s supply issues with Clonidine-TTS. For example, Teva

submitted bids to CVS and Wal-Mart—which were ultimately accepted by those

companies—on October 4, 2012 and October 5, 2012, respectively. In the days leading up to

those bids, Teva and Mylan representatives had at least the following phone calls:




       790.   Teva and Mylan representatives continued to keep in contact going forward so

that if Mylan reentered the Clonidine-TTS market, Mylan could regain market share without

eroding price through competitive bidding. For example, on October 10, 2012, Defendants

                                               205
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 223 of 768




Green and Nesta spoke for ten (10) minutes. That same day, E.G. of Teva sent an e-mail to

Teva national account managers and other senior representatives reiterating that Teva

representatives should “advise of any update to this market intelligence.”

       791.   In or about February 2013, Mylan relaunched Clonidine-TTS and began

seeking market share. In early March 2013 Mylan sought to secure the Clonidine-TTS

business at Econdisc. Rather than competitively bid for the business, Teva’s internal

documents state that they chose to “concede” Econdisc back to Mylan. By April 2013 Teva

also “gave up Rite Aid” and “concede[d]” McKesson to Mylan.

       792.   In a stark admission of Teva’s willingness to help Mylan regain market share

without competition, Defendant Rekenthaler acknowledged in an internal e-mail dated

February 28, 2013 that Teva was “trying to concede the Clonidine business at CVS” to

Mylan. Because Teva had been able to increase the price at CVS following Mylan’s exit,

Mylan gave a bid to CVS that was higher than Mylan’s “previous price prior to their supply

problems.” For its part, Teva was “not going to make any effort in the form of price

concessions to retain the CVS business” if CVS brought Mylan’s price challenge to Teva’s

attention. CVS pushed Mylan to lower its bid in light of its prior prices but, confident that its

brinkmanship would work because of Teva’s cooperation, Mylan would not do so.

Ultimately, CVS declined Mylan’s bid because of Mylan’s refusal to lower its bid in light of

its prior pricing. Nonetheless, because Mylan’s bid to CVS was not competitive—but rather

an effort to allocate the market without eroding price— Teva was able to maintain

artificially higher prices at CVS.

       793.   To carry out their scheme to allocate the Clonidine-TTS market without

eroding price, representatives of Teva and Mylan remained in regular contact. In February



                                              206
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 224 of 768




and March 2013 alone, Teva and Mylan representatives called each other at least 33

different times and spoke for nearly 2 hours and 45 minutes.

       794.   By April 2013, Teva had “conceded all customers [it] plan[ned] on

conceding.” Having successfully allocated the market, however, Mylan and Teva were now

conspiring to raise prices on Clonidine-TTS. On April 8, 2013, J.L., a marketing manager at

Teva, reported internally to his Teva colleagues, including Defendant Rekenthaler, that

Mylan had agreed to raise prices:




Defendant Green knew that Mylan would follow a price increase on Clonidine-TTS because

earlier that day, Green had two phone calls with Defendant Nesta (Mylan), with one lasting one

(1) minute and the other lasting eight (8) minutes. In a follow up call the following day between

Defendants Green and Nesta lasting eleven (11) minutes, Mylan and Teva reconfirmed their

agreement that Mylan would follow a Teva price increase on Clonidine-TTS.

       795.   On May 6, 2014, Actavis was granted approval to market Clonidine-TTS. Teva

and Actavis immediately commenced an extensive negotiation over price and market share.



                                              207
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 225 of 768




Defendants Rekenthaler and Falkin spoke by phone three times that day for fifteen (15) minutes,

one (1) minute, and three (3) minutes, respectively.

       796.    The next day, Rekenthaler announced to his colleagues that Actavis was

entering the market. K.G. of Teva responded by requesting that Defendant Patel come up

with a recommendation as to which customers Teva should concede to Actavis. At the same

time, Teva employees bemoaned Actavis’s “ridiculous” low pricing for a new entrant,

saying that price “is already eroded here.”

       797.    On May 8, 2014, Teva personnel accelerated their efforts to convince Actavis

to revise its pricing and market share plans for Clonidine-TTS to more acceptable levels

with an even more intensive flurry of phone calls. On that day, Rekenthaler spoke to Falkin

three more times (5-, 10-, and 8-minute calls). Patel spoke to Defendant Rogerson at Actavis

four times, the last call coming at 9:54am. At 10:02am, she informed her colleagues of the

results of the negotiations, instructing them: “Please concede Ahold and HEB.”

       798.    The following day, May 9, 2014, Defendant Patel learned from yet another

customer of a “competitive price challenge” on this drug. Suspecting the source of the

challenge was Actavis, Patel called Rogerson three times. Following those conversations,

Patel informed her colleagues that Actavis wanted 25% of the market. She also stated that

Actavis would likely want 10%-15% of that share from Teva. During those conversations,

she also likely conveyed her displeasure to Rogerson about how low Actavis’s pricing was,

because not long after those phone calls, she conveyed to her supervisor, K.G., that “I just

found out that Actavis rescinded their offer.” Shortly after that, Patel also learned that

Actavis had “resent all of their offer letters at pricing that is higher than our [Teva’s]

current.”



                                               208
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 226 of 768




       799.    Rekenthaler described to his colleagues the agreement he was willing to strike

with Actavis over market share, saying: “I’m okay with adjusting 15% but we’re not going

to play any games with them. They take the 15% and I don’t want to hear about this product

again.” Teva’s senior sales executive, T.C., cautioned him on the importance of maintaining

a cooperative stance towards this competitor, saying: “now, now Mr. Rekenthaler play nice

in the sand box …. If history repeats itself activist [sic] is going to be responsible in the

market….”

       800.    The market share give-and-take between Teva and Actavis continued over the

coming weeks, with Teva conceding accounts to the new entrant in order to allow Actavis to

achieve its fair share of the market for Clonidine-TTS. On May 14, 2014, for example,

Defendant Patel told colleagues that Teva must be “responsible” and concede a particular

wholesaler’s account to Actavis. On May 17, 2014, Teva conceded a large retailer account

to Actavis. On May 20, 2014, Patel again declined to bid at another customer due to the new

entrant Actavis, stating: “We are trying to be responsible with share and price.”

       801.    When L.R., Teva’s analytics manager, recommended giving up yet another

Clonidine-TTS account to Actavis on May 23, 2014, after several conversations between

Defendants Patel and Rogerson the prior day, K.G. of Teva reluctantly approved, saying:

“[o]kay to concede, but we are getting to the point where we will not be able to concede

further.”

                       44. Desmopressin Acetate

       802.    Desmopressin Acetate, which is also discussed in additional detail in Section

XIII. F. below, is also known by the brand names Concentraid, DDAVP, and Stimate, and is an

antidiuretic agent used in the treatment of central diabetes insipidus. It has been available in the

United States in a generic form for many years.

                                                209
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 227 of 768




       803.   The market for Desmopressin Acetate is mature. At all relevant times, there

have been multiple manufacturers of Desmopressin Acetate.

       804.   During the relevant time frame, Teva and Actavis were the primary

manufacturers of Desmopressin Acetate Tablets.

       805.   Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they

conspired to fix, raise, maintain or stabilize the prices of Desmopressin Acetate tablets

beginning at least as early as the summer of 2014.

       806.   In August 2014, Teva increased prices on Desmopressin Acetate tablets,

along with a number of other drugs. In the lead up and follow-up to the price increases, Teva

was in frequent contact with other drug manufacturers to coordinate price increases and Fair

Shares.

       807.    On October 15, 2014, Teva received a request from a customer asking Teva

to reduce prices for Desmopressin Acetate. Teva’s Patel - who already knew that Actavis

would be raising prices - responded to the customer by declining to lower the price with the

explanation: “[w]e believe the market is still settling on this product.”

       808.   On December 19, 2014, Actavis followed Teva’s price increase on

Desmopressin Acetate, announcing identical list (WAC) prices.

       809.   Leading up to Actavis’s price increase, Rekenthaler of Teva and Falkin of

Actavis spoke frequently, including calls on November 18, November 21, and November

25, 2014.

       810.   The ability of Teva and Actavis to reach agreements on Desmopressin Acetate

Tablets was aided by the prevalence of trade association meetings and conferences where




                                              210
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 228 of 768




the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

       811.   The coordination between Teva and Actavis is consistent with the Fair Share

Agreement.

       812.   The agreement between Defendants Teva and Actavis was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rid bids, and engage in market and customer allocation for generic drugs, including

Desmopressin Acetate Tablets.

                     45. Desogestrel/Ethinyl Estradiol Tablets (Kariva)

       813.   Desogestrel/Ethinyl Estradiol (“Kariva”) is a combination pill containing two

hormones: progestin and estrogen. This medication is an oral contraceptive. Defendant Glenmark

markets this drug under the name Viorele, while Defendant Teva markets the drug under the

name Kariva. These drugs are also known by the brand name, Mircette. Glenmark entered the

market for Kariva 0.15mg/0.02mg tablets on April 4, 2012.

       814.   During the morning of May 19, 2014, Defendant Patel learned that Glenmark

had bid a low price for its own version of Kariva - Viorele - at Publix, a retail pharmacy

purchaser. S.B., an analyst at Teva, e-mailed Defendant Patel a list of suggested re-bid

prices to send to Publix for various drugs including Kariva. The chart included a suggested

re-bid price for Kariva of $76.14 - which was $52.64 higher than the $23.50 price that

Glenmark had offered Publix.

       815.   This sparked a flurry of communications that same day between Defendant

Patel and three different Glenmark representatives - Defendants Brown and Grauso, and

J.C., a sales and marketing executive at Glenmark - as set forth below:




                                             211
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 229 of 768




       816.    After this flurry of communications between the two competitors, Defendant Patel

decided that Teva would offer Publix a re-bid price with a nominal 10% reduction off the

originally proposed re-bid price of $76.14 – virtually guaranteeing that the business would be

awarded to Glenmark.

                       46. Desonide

       817.    The market for Desonide is mature, as both the ointment and cream form of the

drug have been available in the United States since the 1970s, and generic Desonide has been

available in the United States since 1994.

       818.    During the relevant time period, Defendants Actavis, Perrigo, Sandoz, Fougera,

and Taro sold Desonide to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       819.    At all times relevant to this lawsuit there has been more than one manufacturer of

Desonide on the market. Defendants Actavis, Perrigo, Sandoz, Fougera, and Taro dominate the

market for Desonide.

       820.    For at least five years prior to May 2013, Defendants’ prices for Desonide in the

United States remained stable. In May 2013, however, Defendants abruptly began implementing

substantial price increases.

       821.    By way of example, Defendants all set the same WACs for their ointment

products beginning in May 2013, reflecting increases from previous WACs of more than 140%:


                                              212
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 230 of 768




                                              Old          New          Date of      Percentage
 Product      Defendant         NDC
                                              WAC          WAC         Increase       Increase
 15GM         Taro            51672128101         $0.84      $3.21      l-May-13          282%
 60GM         Taro            51672128103         $0.53      $3.21      l-May-13          501%
 15GM         Perrigo         45802042335         $1.30      $3.21     21-May-13          146%
 60GM         Perrigo         45802042337         $0.31      $3.21     21-May-13          932%
 15GM         Sandoz          00168030915              *     $3.21      l 7-Jan-14             *
 60GM         Sandoz          00168030960              *     $3.21      17-Jan-14              *

       822.    In August 2013, Actavis entered the market for Desonide and implemented the

supracompetitive prices as well. Upon information and belief, just as the Defendants did with

Glyburide and Doxy DR, Actavis communicated its intention to enter the market to Perrigo,

Sandoz, Fougera, and Taro well in advance of its actual entity, and the Defendants reached an

agreement on the supracompetitive pricing that each would charge its customers. This agreement

on Desonide was facilitated by the overarching market allocation (or “fair share”) agreement that

was followed by all Defendants and conspirators and it prevented Actavis’ entity into the market

from eroding the conspiratorial pricing on Desonide.

       823.    Desonide was one of the drugs identified in the GAO Report as having

experienced an “extraordinary price increase.”

       824.    No competitive justifications explain the abrupt increase in price. Changes in

ingredient costs do not explain Defendants’ price increases. The gel and lotion formulations of

Desonide did not experience the same coordinated and extraordinary price increases in May

2013 that the cream and ointment formulations experienced, even though all formulations have

the same active ingredient.

       825.    The abrupt price increases were not due to supply disruptions.




                                                 213
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 231 of 768




       826.   Upon information and belief, the price increases on Desonide were the result of

collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Desonide in the United States. These collusive agreements were

furthered, at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications, some of

which are described below.

       827.   For example, on October 1-3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Actavis, Perrigo, Sandoz, and Taro. See Ex. 1.

       828.   On February 20-22, 2013, GPhA held its Annual Meeting at the JW Marriott

Orlando Grand Lake in Orlando, Florida that was attended by representatives from Actavis,

Perrigo, Sandoz, and Taro. See Ex. 1.

       829.   On April 20-23, 2013, shortly before the drastic May 2013 price increases,

NACDS held its annual meeting at The Breakers, Palm Beach, Florida. This event was attended

by representatives from Actavis, Perrigo, Sandoz, and Taro. See Ex. 1.

       830.   On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida. HDMA’s June

2013 BLC was attended by representatives from Actavis and Sandoz. See Ex. 1.

       831.   On June 4-5, 2013, GPhA held a CMC Workshop meeting at Bethesda North

Marriott Hotel, Bethesda, Maryland, that was attended by representatives from Actavis, Perrigo,

Sandoz, and Taro. See Ex. 1.

       832.   On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center. NACDS’s August 2013 event was attended by representatives from

Actavis, Perrigo, Sandoz, and Taro. See Ex. 1.




                                                 214
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 232 of 768




       833.    On October 28-30, 2013, GPhA held its 2013 Fall Technical Conference in

Bethesda, Maryland that was attended by representatives from all Defendants. See Ex. 1.

       834.    On December 3, 2013, NACDS held its 2013 NACDS Foundation Reception and

Dinner, which was attended by representatives from Actavis, Sandoz, and Perrigo. See Ex. 1.

       835.    On April 26-29, 2014, NACDS held its 2014 annual meeting in Scottsdale,

Arizona.

       836.    This event was attended by representatives from Actavis, Perrigo, Sandoz, and

Taro. See Ex. 1.

       837.    These Defendants continued to attend trade association meetings and events

between 2014 and 2016. See Ex. 1.

                        47. Dexmethylphenidate HCL Extended Release

       838.    Dexmethylphenidate HCL Extended Release (“Dexmeth ER”) is a generic version

of the drug Focalin, and it is used to treat attention deficit hyperactivity disorder (ADHD).

       839.    As Sandoz was preparing to enter the market on the 40mg strength of Dexmeth

ER in February 2014, Defendant Patel of Teva spoke frequently with CW-1 at Sandoz about how

to divide the market so that Sandoz could obtain its fair share without significantly eroding the

price. On February 10, 2014, for example, CW-1 began internal preparations to pursue the Rite

Aid account for Dexmeth ER 40mg. Later that night, CW-1 called Patel and the two spoke for

more than thirteen (13) minutes. On February 18, Patel left a voicemail for CW-1. That same

day, Teva conceded the Rite Aid account to Sandoz. Patel and CW-1 then spoke again by phone

on February 20, 2014.

       840.    Similarly, on February 12, 2014, Sandoz submitted a bid to ABC for the 40mg

strength of Dexmeth ER. After Patel spoke with CW-1 on February 10 and again on February 12,




                                                215
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 233 of 768




2014, Teva agreed to let Sandoz have the business. In an e-mail to her team on February 12,

Patel summarized the understanding that Teva had reached with Sandoz:




       841.    One of the Teva national account managers on the e-mail responded by

confirming that the approach “makes total sense.”

       842.    On February 14, 2014, Teva also refused to lower its price for Dexmeth ER when

approached by a GPO customer, Anda, even though Sandoz’s price was not significantly lower

than Teva’s – essentially conceding the business to Sandoz.

       843.    Further, on February 20, 2014, another large retail customer approached Teva

indicating that because a new competitor had launched for Dexmeth ER, the customer was

entitled to certain price protection terms (i.e., a lower purchase price for the drug). Patel spoke to

CW-1 the same day for almost twenty-one (21) minutes. The next day, February 21, Patel

responded internally about the customer’s request, with additional inside information from

Sandoz, stating: “[t]he competitor (Sandoz) has not yet shipped. The new price will become

effective on and the price protection should be calculated on the date that Sandoz ships. The

expected date is 2/28/14.

       844.    Also on February 21, 2014, Patel sent a calendar invite to Rekenthaler and other

team members for a meeting on February 24 where one of the topics to be discussed was “Post

Launch Strategy” for “Dexmethylphenidate 40mg: Sandoz (AG) entering market.” Not


                                                 216
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 234 of 768




surprisingly, she called CW-1 a few days later, on February 27, to further coordinate about

Dexmeth ER.

        845.    Throughout this time period, Sandoz abided by fair share principles and its

ongoing understanding with Teva.

        846.    Teva and Sandoz were not alone in allocating customers for certain formulations

of Dexmeth ER. The agreement was also carried out by other manufacturers allowing Sandoz to

take share from them. In February 2014, for example, as Sandoz was seeking share on the 15mg

dosage strength of Dexmeth ER, Par “gave up the business to keep the market share even.” As

Sandoz was entering the market, Defendant Rekenthaler of Teva was speaking to M.B., a senior

national account executive at Par, right around the same times that Patel had been speaking to

CW-1 – including two calls on February 10 (18 and 3 minutes), two (2) calls on February 19 (2

and 22 minutes), and calls on February 24 and 25, 2014 – in order to effectuate the scheme.

        847.    The market allocation scheme between Teva and Sandoz on Dexmeth ER

continued through at least mid-2015. On May 6, 2015, for example, Teva declined to submit a

bid to Walgreens for Dexmeth ER 5mg on the basis that “there is equal share in the market

between competitors.” Similarly, on June 30, 2015, Sandoz declined to put in a bid to Managed

Health Care Associates, a large GPO, on Dexmeth ER 20mg, on the basis that Sandoz already

had 57% market share – greater than its sole competitor on this dosage strength, Teva. When a

Sandoz national account representative communicated this decision to the customer, he lied and

explained that the decision not to bid was based on limited supply.

        848.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.




                                               217
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 235 of 768




       849.    The ability of Teva, Sandoz, and Par to reach agreements on Dexmeth ER was

aided by the prevalence of trade association meetings and conferences where the parties were

able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

       850.    The agreement between Defendants Teva, Sandoz, and Par was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Dexmeth ER

Capsules (5, 15, 20, 40 mg).

                      48. Dextroamphetamine Sulfate Extended Release

       851.    Dextroamphetamine Sulfate Extended Release, also known by the brand name

Dexedrine® and sometimes referred to as “Dex Sulfate XR,” is a medication used to stimulate the

central nervous system in the treatment of hyperactivity and impulse control.

       852.    During the relevant time period, Actavis, Teva, and Mallinckrodt dominated the

market for Dex Sulfate XR, with Teva having by far the largest share as the first generic entrant.

       853.    In 2012, as Mallinckrodt entered the market for Dex Sulfate XR, internal Teva

documents acknowledged that Teva had [willingly] conceded a large number of accounts for the

drug to Mallinckrodt solely because it was entering the market and sought to add share. This was

wholly consistent with the Fair Share agreement.

       854.    On June 19, 2014, as Actavis was entering the market for Dex Sulfate XR,

Defendant Patel reviewed a profitability analysis for that drug and asked Defendant Rekenthaler

what share of the market Actavis was targeting. Rekenthaler responded: “20-25%.” Rekenthaler

knew Actavis’s market share goals because he and Defendant Falkin of Actavis had spoken

twice by phone that morning – once for more than eleven (11) minutes and again for more than

nine (9) minutes.

                                               218
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 236 of 768




       855.    Five days later on June 24, 2014, Teva employee S.B. confirmed to her colleagues

in an e-mail that Actavis had entered the market for Dex Sulfate XR. She remarked that Teva had

a 72.2% share of this “multi-player market” and thus recommended giving up a large customer to

Actavis and reducing Teva’s market share to 58.3% – in accordance with the industry

understanding to allocate the market, and Teva’s ongoing agreement with Actavis. Later internal

e-mails confirmed Teva’s decision to concede that customer to Actavis because “Actavis is

entering the market and seeking share.”

                       49. Diclofenac Potassium

       856.    Diclofenac Potassium, which is also discussed in additional detail in Sections

XIII. D. and F. below, is also known by the brand name Cataflam, among others, and is a non-

steroidal anti-inflammatory drug (NSAID) used to relieve pain and swelling. It has been

available in the United States in a generic form for many years.

       857.    The market for Diclofenac Potassium was mature and at all relevant times had

multiple manufacturers.

       858.    During the relevant time frame, Defendants Teva, Mylan, and Sandoz were the

primary manufacturers of Diclofenac Potassium Tablets, and as part of Defendants’ Fair Share

Agreement, they conspired to fix, raise, maintain or stabilize the prices of Diclofenac Potassium

beginning at least as early as the fall of 2012.

       859.    For years, the prices for Diclofenac Potassium tablets were relatively low and

stable. In late 2012, however, Mylan, Teva and Sandoz began a series of coordinated price

increases that resulted in list (WAC) prices nearly double the prior levels.

       860.    Throughout this period, Mylan, Teva, and Sandoz met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreements on

Diclofenac Tablets and their Fair Share Agreement.

                                                   219
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 237 of 768




        861.    For example, on August 9, 2013, Teva raised its list price on Diclofenac

Potassium to match that of Mylan.

        862.    As with numerous other drugs during this period, Teva coordinated with Mylan

and Sandoz before announcing a price increase. For example, Green of Teva spoke to Nesta of

Mylan on August 1 (two times), August 2, August 6 (three times), and August 8 (three times),

2013. The day before the price increase went into effect-August 8, 2013, Patel called Nesta of

Mylan twice and also called a contact at Sandoz.

        863.    On August 28, 2014, Teva again raised list prices on Diclofenac Potassium

Tablets. This time it was the first manufacturer to increase prices. Leading up to the price

increase, Patel and Rekenthaler were communicating with Mylan and Sandoz to coordinate. For

example, Rekenthaler spoke to Nesta on August 4, 7, 11 (2 calls), 18 (2 calls), and 21. Patel

spoke to a contact at Sandoz on August 11, 26, 27 (2 calls), and 28, 2014.

        864.    The coordination worked. Sandoz followed Teva’s price increases on Diclofenac

Potassium Tablets and announced an identical list price approximately 6 weeks later. Mylan

followed, also matching Teva and Sandoz’s list prices, on March 4, 2015. Rekenthaler

coordinated with Nesta of Mylan during two phone calls on February 18 and one call on

February 19, 2015.

        865.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        866.    The ability of Teva, Mylan, and Sandoz to reach agreements on Diclofenac

Potassium tablets was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).



                                               220
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 238 of 768




       867.   The agreements between Mylan, Teva, and Sandoz was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Diclofenac Potassium

Tablets.

                      50. Digoxin

       868.   The market for Digoxin is mature, as Digoxin has been available in the United

States for more than a decade. Generic Digoxin is prescribed to approximately 6.5 million

patients in the United States and it is considered an essential medicine by the World Health

Organization. Variants of the drug have been in existence since the 18th century. Because

Digoxin was in existence prior to the 1938 passage of the Federal Food, Drug, and Cosmetic Act,

the drug was manufactured and sold by a large number of companies outside the NDA/ANDA

process.

       869.   In 1997, GlaxoSmithKline obtained an NDA authorizing it to market Lanoxin, a

branded version of Digoxin. Because Digoxin was not a new chemical compound, its NDA

allowed for just a three-year period of exclusivity, and by 2003 there were at least eight

manufacturers of generic Digoxin in the United States, including Defendants Impax, Lannett,

Mylan, Par, and West-Ward.

       870.   During the relevant time period, Defendants Impax, Lannett, Mylan, Par, and

West- Ward sold Digoxin to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       871.   At all times relevant to this lawsuit there has been more than one manufacturer of

Digoxin on the market. Defendants Impax, Lannett, Mylan, Par, and West-Ward dominate the

market for Digoxin.



                                              221
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 239 of 768




          872.    Due to industry consolidation and manufacturing difficulties experienced by

Mylan, Par, and West-Ward, by the end of 2012, just Lannett and Impax remained active in the

market for generic Digoxin. Despite the existence of a duopoly, until October 2013, the price of

Digoxin charged by Lannett and Impax remained stable.

          873.    Beginning in October 2013, however, Defendants issued abrupt and substantial

price increases.

          874.    Defendants continued to increase the prices they charged to Plaintiffs and others

for Digoxin during the first six months of 2014, despite Par’s entry into the Digoxin market in

early 2014 and West-Ward’s re-entry soon after. Mylan also re-entered in early 2015 and

followed the pricing agreed to by the conspirators. Upon information and belief, Par, West-

Ward, and Mylan each communicated their entry into the generic Digoxin market to their co-

conspirators well in advance of the date each entrant began marketing the drug, so that

agreements could be reached on price without any disruption to the prevailing supracompetitive

prices.

          875.    With respect to WAC pricing, in October 2013, Lannett and Impax implemented

lockstep WAC prices on their 0.125 mg products, reflecting increases of more than 630%.

Instead of competing on price, Par, West-Ward, and Mylan reported the same WAC benchmarks

as Lannett and Impax as they entered the market:


Product                                           Old          New          Date of    Percentage
                 Defendant          NDC           WAC          WAC         Increase     Increase
0.125 mg
100 ct           Lannett         00527132401           $0.14      $1.19   16-Oct-13           734%
1000 ct          Lannett         00527132410           $0.12     $0.99     16-Oct-13          738%
100 ct           Impax           00115981101           $0.14      $1.19   22-Oct-13           734%
1000 ct          Impax           00115981103           $0.12     $0.99     22-Oct-13          738%
100 ct           Par             49884051401              *       $1.19    17-Jan-14              *


                                                 222
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 240 of 768




1000 ct          Par             49884051410               *       $0.99    17-Jan-14                *
100 ct           ·West-Ward      00143124001            $0.16      $1.19   14-Apr-14            638%
1000 ct          ·West-Ward      00143124010            $0.13      $0.99    14-Apr-14           687%
100 ct           Mylan           00378615501               *      $1.19    17-Nov-14                *
1000 ct          Mylan           00378615510               *       $0.99   l 7-Nov-14                *

          876.    In the fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of ten drugs, including Digoxin, which had

experienced extraordinary price increases. In response to a Congressional request from Senators

Susan Collins, Claire McCaskill, Bill Nelson and Mark Warner, in August 2016, the GAO issued

a report in which Digoxin was identified as experiencing an “extraordinary price increase.”

          877.    There were no legitimate justifications for these abrupt shifts in pricing conduct.

There were no drug shortages or supply disruptions which would cause large price spikes.

          878.    Defendants’ pricing of Digoxin is the exact opposite of what one would expect to

see in a competitive market, where the entry of new manufacturers brings the price down.

Instead, as a result of their collusion, Defendants’ pricing for Digoxin in the United States

increased as the number of “competitors” in the market grew. Thus, the pricing of Digoxin

mirrors Defendants’ collusion on Glyburide, where Mylan, Heritage, and Mayne agreed to

increase prices on the diabetes drug in advance of the entry into the market by Heritage and

Mayne.

          879.    In early 2015, Mylan re-entered the market and Defendants continued to adhere to

their anticompetitive agreements on pricing.

          880.    Upon information and belief, the price increases on Digoxin were the result of

collusive agreements between and among Defendants to increase pricing and restrain




                                                  223
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 241 of 768




competition for the sale of Digoxin in the United States. As a result, Defendants have sold

Digoxin at supracompetitive levels since October 2013.

       881.   These collusive agreements were furthered at least in part, through in-person

discussions conducted at meetings and industry events hosted by GPhA and HDMA as well as

other meetings and communications, some of which are described below.

       882.   For example, on April 20-23, 2013, NACDS held its 2013 Annual Meeting at the

Sands Expo Convention Center in Palm Beach, Florida. This meeting was attended by

representatives from Defendants Mylan and Par. See Ex. 1.

       883.   On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida. This meeting

was attended by representatives from Impax, Lannett, Mylan, Par, and West-Ward. See Ex. 1.

       884.   On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. This TSE was attended by representatives from

Impax, Lannett, Mylan, Par, and West-Ward. See Ex. 1.

       885.   On April 26-29, 2014, NACDS held its 2014 annual meeting in Scottsdale,

Arizona. Representatives from Mylan and Par attended this meeting. See Ex. 1.

       886.   On June 1-4, 2014, the HDMA held a BLC at the JW Marriott Desert Ridge in

Phoenix, Arizona. The meeting was attended by representatives from Impax, Lannett, Mylan,

Par, and West-Ward. See Ex. 1.

       887.   On August 23-26, 2014, NACDS held its 2014 TSE at the Boston Convention

Center in Boston, Massachusetts. This TSE was attended by representatives from Impax,

Lannett, Mylan, Par, and West-Ward. See Ex. 1.

       888.   On February 16-18, 2015 the National Pharmacy Forum (“NPF”) took place at the

Marriott Waterside Hotel & Marina in Tampa, Florida. The speaker topics included: “current



                                             224
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 242 of 768




pricing and spending trends”; “a critique of the rationale for high prices offered by

manufacturers”; and “the U.S. pharmaceutical market and the ongoing changes within the

pharmaceutical world,” including “market trends.”      The NPF was attended by representatives

of Defendants Mylan and Westward. See Ex. 1.

       889.    On April 25-28, 2015, NACDS held its 2015 annual meeting at The Breakers,

Palm Beach, Florida. This meeting was attended by representatives from Defendants Mylan,

Par, and West-Ward. See Ex. 1.

       890.    Defendants continued to regularly attend trade association meetings, conferences

and events in 2015-16, including: (a) the June 7-10, 2015 HDMA BLC in San Antonio, Texas;

(b) the June 9-10, 2015 GPhA meeting in Bethesda, Maryland; (c) the August 22-25, 2015

NACDS Total Store Expo in Denver, Colorado; (d) the November 2-4, 2015 GPhA meeting in

Bethesda, Maryland; (v) the February 8-10, 2016 NPF meeting in Scottsdale, Arizona; (e) the

April 12, 2016 HDMA Eighth Annual CEO Roundtable Fundraiser in New York; (f) the April

16-19, 2016 NACDS 2016 Annual Meeting in Palm Beach, Florida; (g) the June 12- 16, 2016

HDMA BLC in Colorado Springs, Colorado; and (h) the August 6-9, 2016 NACDS 2016 Total

Store Expo in Boston, Massachusetts.

                      51. Diltiazem HCL

       891.    Diltiazem HCL, also known by the brand name Cardizem, among others, is a

medication to treat angina (severe chest pain) or hypertension (high blood pressure). It has been

available in the United States in a generic form for many years.

       892.    The market for Diltiazem HCL tablets was mature and at all relevant times had

multiple manufacturers. During the relevant time frame, Defendants Teva and Mylan were the

primary manufacturers of Diltiazem HCL Tablets (30, 60, 90, 120 mg).




                                               225
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 243 of 768




       893.     Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Diltiazem HCL beginning at least as early as the

spring of 2013.

       894.     For years, the prices for Diltiazem HCL tablets were relatively low and stable. In

the spring of 2013, however, Teva and Mylan imposed a series of coordinate price increases, first

in mid-2013, then again in late 2014 and early 2015.

       895.     Throughout this period, Mylan and Teva met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on

Diltiazem HCL Tablets and of their Fair Share agreement.

       896.     For example, immediately after she began at Teva, Patel began to investigate

Mylan drugs as a potential source for coordinated price increases. She asked her colleague,

Kevin Green, to “gather as much market intelligence as possible” for certain, specific items,

including Diltiazem HCL Tablets.

       897.     On, May 7, 2013, Teva’s Green spoke to Nesta at Mylan three times. Green and

Nesta also spoke a number of times over the next several days, including on May 8, May 9, and

May 10, 2013.

       898.     On May 14, 2013, Patel asked several Teva account managers, including Green,

to obtain “price points” on certain drugs in preparation for a potential price increase. She

indicated internally to another Teva colleague that she was expecting “additional Mylan intel”

and that she was expecting Mylan “to take an additional increase” on those items. On May 17,

2013, Green spoke to Nesta six times.

       899.     Green communicated extensively with Mylan to coordinate the price increases.

For example, on July 10, 2013, Green and Mylan’s Nesta spoke twice. Shortly after the second



                                               226
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 244 of 768




call, Green called Patel, and the two spoke for just over seven (7) minutes. The next day, on July

11, Nesta and Green exchanged several more calls.

        900.    Patel and Green coordinated the increase with Mylan in the days and weeks

leading up to the increase. For example, Green spoke to Nesta (Mylan) twice on August 1, once

on August 2 and three times on August 6.

        901.    The day before the price increase went into effect-August 8, 2013 - Patel had

three calls with Nesta of Mylan, and on August 9, 2013, Teva raised prices on numerous drugs,

including Diltiazem HCL.

        902.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        903.    The ability of Teva and Mylan to reach agreements on Diltiazem HCL was aided

by the prevalence of trade association meetings and conferences where the parties were able to

meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings Attendance).

        904.    The agreement between Defendants Teva and Mylan was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Diltiazem HCL Tablets

(30, 60, 90, 120 mg).

                         52. Diphenoxylate Atropine HCL

        905.    Diphenoxylate Atropine is a combination medicine used to treat diarrhea. It is

available in Tablet and Oral Liquid formulations. It has been available in the United States for

decades in a generic form.

        906.    The market for Diphenoxylate Atropine is mature. At all relevant times, there

have been multiple manufacturers of Diphenoxylate Atropine.




                                               227
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 245 of 768




        907.    Defendants Greenstone and Mylan dominate sales of Diphenoxylate Atropine

Tablets (2.5-0.025 mg). During much of the relevant time period, Mylan had approximately 75%

of the market, and Greenstone had approximately 25% of the market.

        908.    For years, the prices for Diphenoxylate Atropine tablets were relatively low and

stable. Then, in the space of about six weeks in the spring of 2014, Mylan and Greenstone

imposed large and identical price increases on Diphenoxylate Atropine tablets. Mylan and

Greenstone announced identical list (WAC) prices that were nearly double the old prices.

        909.    Thus, the GAO noted that the Diphenoxylate Atropine had “extraordinary price

increases” in the years 2014-2015.

        910.    Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        911.    The ability of Greenstone and Mylan to reach agreement regarding Diphenoxylate

Atropine was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

        912.    In addition, M.A., Mylan’s National Account Director, communicated by phone

with R.H., Greenstone’s Director of National Accounts, on April 3, 4, 22, 28 and 29. Mylan

announced its list (WAC) price increases on April 17, 2004.

        913.    No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        914.    The agreement between Defendants Greenstone and Mylan was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig




                                               228
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 246 of 768




bids, and engage in market and customer allocation for generic drugs, including Diphenoxylate

Atropine Tablets (2.5-0.025mg).

                      53. Divalproex ER

       915.   The market for Divalproex ER is mature, as generic versions of the drug have

been available in the United States for almost a decade. Valproate, the base compound in

Divalproex ER, has been in use for more than a century and is recognized as an essential

medicine by the World Health Organization.

       916.   In 1999, Abbott Laboratories received FDA approval to market Depakote ER, a

branded version of the drug. Depakote ER was a blockbuster drug that achieved nearly

$1,000,000,000 in sales for Abbott.

       917.   Between January and May of 2009, Mylan, Zydus, and Par (through Anchen

Pharmaceuticals, its predecessor-in-interest) all received ANDAs authorizing them to market

Divalproex ER as generic versions of Depakote ER. Defendant Dr. Reddy’s sells Divalproex ER

pursuant to ANDAs approved by the FDA in March 2012.

       918.   During the relevant time period, Defendant Mylan, Zydus, Dr. Reddy’s and Par

sold Divalproex ER to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       919.   At all times relevant to this lawsuit there has been more than one manufacturer of

Divalproex ER on the market. Defendants Mylan, Zydus, Dr. Reddy’s and Par dominate the

market for Divalproex ER.

       920.   Between 2009 and June 2013, Defendants’ prices for Divalproex ER remained

relatively stable. However, in early July 2013, Defendant implemented in unison abrupt and

substantial price increases on Divalproex ER. For example, Defendants increased the price for a

bottle of 500 pills at 250 mg strength from approximately $30 to more than $200 per bottle.

                                              229
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 247 of 768




Bottles of 500 mg strength pills increased at even greater rates, increasing from approximately

$130 per bottle to more than $1600 per bottle, an increase of more than 1100%.

       921.   With respect to WAC pricing, Mylan and Par set identical WAC prices within a

couple weeks of each other in June 2013, and Dr. Reddy’s and Zydus matched those WACs in

August 2013, around the time they each entered the market. As noted below, the new WACs for

100 and 500 count bottles of 500 mg pills reflected increases of more than 300%.




       922.   In the Fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of ten drugs, including Divalproex ER, which had

experienced extraordinary price increases. In response to a Congressional request from Senators

Susan Collins, Claire McCaskill, Bill Nelson and Mark Warner, in August 2016, the GAO issued




                                              230
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 248 of 768




a report in which Divalproex ER was identified as experiencing an “extraordinary price

increase.”

         923.   There are no legitimate justifications for the abrupt increases in 2013. Divalproex

ER was not listed on the FDA’s list of Current and Resolved Drug Shortages and

Discontinuations Reported to the FDA. Furthermore, the large price spike cannot be attributed to

an increase in demand. If anything, in defiance of rational economic behavior, demand for

Divalproex ER was actually decreasing when prices were increasing.

         924.   Upon information and belief, the price increases on Divalproex ER were the result

of collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Divalproex ER in the United States. These collusive agreements were

furthered, at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described

below.

         925.   For example, on October 1-3, 2012, GPhA held a meeting in Bethesda, Maryland

which was attended by representatives from Dr. Reddy’ s and Mylan. See Ex. 1.

         926.   On February 20-22, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the 2013 GPhA Annual Meeting in Orlando, Florida. See Ex. 1.

         927.   On April 20-23, 2013, representatives of Dr. Reddy’s, Mylan, Par, and Zydus,

attended the NACDS 2013 Annual Meeting in Palm Beach, Florida. See Ex. 1.

         928.   Shortly before Mylan’s and Par’s Divalproex ER prices increased, Dr. Reddy’s,

Mylan, Par, and Zydus, attended the HDMA 2013 BLC in Orlando, Florida on June 2-5, 2013.

See Ex. 1.




                                                231
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 249 of 768




       929.   On June 4-5, 2013, representatives from Dr. Reddy’s, Mylan, Par, and Zydus

attended the 2013 GPhA CMC Workshop in Bethesda, Maryland. See Ex. 1.

       930.   On August 10-13, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus, attended the NACDS 2013 Total Store Expo in Las Vegas, Nevada. See Ex. 1.

       931.   On October 28-30, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the 2013 GPhA Fall Technical Conference in Bethesda, Maryland. See Ex. 1.

       932.   On February 19-21, 2014 representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the 2014 GPhA Annual Meeting in Orlando, Florida. See Ex. 1.

       933.   On April 26-29, 2014, NACDS held its 2014 Annual Meeting in Scottsdale,

Arizona. NACDS’s 2014 Annual Meeting was attended by representatives from Dr. Reddy’s,

Mylan, Par, and Zydus. See Ex. 1.

       934.   On June 1-4, 2014, the HDMA held a BLC in Arizona. This event was attended

by representatives from Dr. Reddy’s, Mylan, Par, and Zydus. See Ex. 1.

       935.   On June 3-4, 2014, representatives from Dr. Reddy’s, Mylan, Par, and Zydus

attended the 2013 GPhA CMC Workshop in Bethesda, Maryland. See Ex. 1.

       936.   On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the Boston

Convention Center. This Expo was attended by representatives from Dr. Reddy’s, Mylan, Par,

and Zydus. See Ex. 1.

       937.   On October 27-29, 2014, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the GPhA Fall Technical Conference. See Ex. 1.

       938.   On October 27-29, 2014, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the GPhA Fall Technical Conference. See Ex. 1.




                                             232
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 250 of 768




       939.    On February 9-11, 2015, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the GPhA Annual Meeting in Miami, Beach, Florida. See Ex. 1.

       940.    On June 9-10, 2015, representatives from Dr. Reddy’s, Mylan, Par, and Zydus,

attended the GPhA CMC Workshop. See Ex. 1.

       941.    On November 2-4, 2015, representatives of Dr. Reddy’s, Mylan, Par, and Zydus,

attended the 2015 GPhA Fall Technical Conference in North Bethesda, Maryland. See Ex. 1.

                      54. Doxazosin Mesylate

       942.    Doxazosin Mesylate is a commonly prescribed medication for the treatment of

high blood pressure and the symptoms of benign prostatic hyperplasia (i.e., enlarged prostate

gland). It has been available in the United States for decades and is one of the 200 most

prescribed drugs in the United States. Doxazosin Mesylate tablets are available in I mg, 2 mg, 4

mg, and 8 mg dosage strengths.

       943.    The market for Doxazosin Mesylate is mature. At all relevant times, there have

been multiple manufacturers of Doxazosin Mesylate. Defendants Apotex, Mylan, and Teva

dominated sales of Doxazosin Mesylate. Greenstone and Par also sell Doxazosin Mesylate.

       944.    The GAO noted that all four dosage strengths of Doxazosin Mesylate had an

“extraordinary price increase” in 2013-2014. Documentary evidence confirms that these parallel

price increases were the result of collusion among generic drug manufacturers including Apotex,

Greenstone, Mylan, Par, and Teva.

       945.    As explained above, Mylan was Teva’s highest-ranked competitor by “quality.”

Teva is also known to have viewed at least Apotex and Greenstone as “high quality”

competitors.

       946.    For years Mylan and Teva were highly conscious of their respective shares in the

Doxazosin Mesylate market and generally dared not cross each other. For example, on May 7,

                                              233
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 251 of 768




2012, when Dale Hill at Cardinal Health asked if Teva had any interest in becoming its primary

supplier, the first response of Teva’s K.G. (Senior Director of Marketing) was to ask his

colleague T.C. (Senior Director of National Sales): “Is Mylan having problems? The market is

primarily supplied by Teva (76%) and Mylan (22%).” T.C. reported back that Mylan was

“having [an] issue on the 4mg backordered until 6-30,” but Cardinal Health wanted “to move the

entire line.” K.G. responded: “We will need to be cautious after what happened with Clonidine. I

would rather cover them on a short-term basis where they have an issue and revisit if [it]

becomes a more prolonged and extensive event.” The Clonidine incident references a rare and

brief incidence of competition between Teva and Mylan in late 2011 and early 2012 for market

share of Clonidine-TTS, which ended first with Teva conceding its “McKesson business” and

then later CVS, its “largest customer,” to make peace with Mylan, who, as Teva internally

lamented, was “trashing the price in pretty much a two-player market.”

         947.   Determined not to let that happen again, Patel began immediately, after she was

hired at Teva, to investigate Mylan drugs as a potential source for coordinated price increases.

Teva and Mylan coordinated price increases on multiple drugs over time, including their drastic

price increases on Doxazosin Mesylate in the summer of 2013. During each step in the process,

Teva and Mylan executives kept their generic manufacturer co-conspirators apprised of their

decisions. Between May and August 2013, for example, Teva and Mylan exchanged 101 phone

and text communications. Patel typically initiated Teva’s communication with Nesta of Mylan

either directly or through Green, whom she asked to seek “intel” from Nesta on many different

drugs.

         948.   For example, on July 22, 2013, Defendant Patel sent Defendant Green an e-mail

with an attached spreadsheet of “Round 2” increase items. She indicated that she was “seeking



                                              234
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 252 of 768




intel” for a group of drugs in the attached spreadsheet with a highlighted yellow “x” and included

in a column titled “Follow Mylan/Other:”




       949.    The next day-July 23, 2013 - at 4:30 pm, Green and Nesta spoke for more than six

minutes. Immediately after hanging up the phone, Green called Patel to convey the “intel” he had

obtained from Mylan. The call lasted more than three minutes.

       950.    On July 26, 2013, Teva received a bid request from AmerisourceBergen for

multiple products, including Doxazosin Mesylate. For many products, AmerisourceBergen

described the reason for the bid as a “change in market dynamics.” Patel interpreted this to refer

to products, which were “[a]warded to Teva, but put out to bid due to our 7 /3 increase” or

“[a]warded to Mylan and put out to bid due to their 7/1 increase.” She proposed the following

response, designed to support the Fair Share Agreement:

               • We may plan to follow and will not bid

               • We may not follow and may bid at a higher price than normal (bid new business
                 at higher prices)

               • We may plan to take no pricing action and will bid as we normally would.




                                               235
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 253 of 768




        951.    Consistently, when Teva received requests from OptumRx and Rite Aid to bid on

Doxazosin Mesylate and other drugs, Teva offered a bid only for the drug that was not subject to

price coordination: “Etodolac and Doxazosin are strong increase candidates. We are unable to

bid at this time.”

        952.    Likewise, on July 31, 2013, in response to a request from Walgreens, Teva’s

Green analyzed market share before determining Teva’s response.

        953.    Defendants coordinated the amount and timing of their price increases. For

example, Apotex increased its price on July 23, 2013 after a conversation between B.H. of

Apotex and Patel of Teva. And similarly, approximately a week before Teva matched Apotex’s

and Mylan’s prices after B.H. and Patel spoke again for almost fifteen minutes.

        954.    The Defendants continued to police the Fair Share Agreement as it applied to

Doxazosin Mesylate. For example, Par matched the elevated pricing when it entered the market

in late 2013. Additionally, when Greenstone entered the market, a year after the dramatic

increase in the price of Doxazosin Mesylate Tablets, Patel cautioned against bidding on a supply

agreement willing to cede share to keep prices high.

                      55. Doxycycline

        955.    The Doxycycline market is mature, as generic Doxycycline – which includes

generic versions of branded Doxycycline such as Vibramycin, Vibra-Tabs, and Monodox – has

been available in the United States since the mid-1980s in tablet and capsule form. Doxycycline

has been designated by the WHO as an essential medicine. Doxy DR is the generic version of the

branded acne medication, Doryx, for which Warner Chilcott received an NDA in May 2005.

Although Doxy Hyclate and Doxy Mono are not bioequivalent drugs, doctors will often simply

write a prescription for Doxycycline, which allows pharmacists to supply consumers with either

Doxy Hyclate or Doxy Mono.

                                               236
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 254 of 768




       956.    Although there were, at one point, approximately 20 manufacturers of

Doxycycline, by early 2012, the primary manufacturers were Actavis, Par, Sun (including its

subsidiaries Mutual and Caraco), and West-Ward (for Doxy Hyclate) and Heritage, Lannett,

Mylan, and Par (for Doxy Mono). In 2012, Mylan received authorization to market both Doxy

Hyclate and Doxy DR. Because Mylan was the first generic manufacturer to receive an ANDA

for Doxy DR, it received 180 days of exclusivity as the sole authorized generic manufacturer,

which expired in early 2013. Mylan remained the only generic manufacturer of Doxy DR until

Heritage and Mayne entered the market in 2013. Historically, Doxy Mono cost more than Doxy

Hyclate, and for that reason, Doxy Hyclate was the most commonly used version of

Doxycycline.

       957.    Defendants Actavis, Heritage, Lannett, Mayne, Mylan, Par, Sun (including

Mutual and Caraco), and West-Ward each sold at least one variation of Doxycycline to Plaintiffs

and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

                              a) The Doxy Hyclate Collusive Price Increase

       958.    Although prices of Doxycycline had remained stable for several years, beginning

in approximately November 2012, Defendants implemented an abrupt and substantial price

increase across all doses of Doxy Hyclate. By May 2013, Defendants’ prices for Doxy Hyclate

increased on certain strengths by as much as 8,000%. For example, in mid-January 2013, West-

Ward and Sun raised prices for a bottle of 500 tablets of 100 mg strength Doxy Hyclate pills from

an average of less than $25 per bottle to approximately $2,000 per bottle.

       959.    Upon information and belief, the agreement to increase prices on Doxy Hyclate

was discussed at the GPhA meetings in October 2012 in Bethesda and February 2013 in Orlando.



                                               237
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 255 of 768




The October 2012 meeting was attended by Actavis, Teva, Sun, and Mylan, in addition to the

other conspiring Defendants identified in Exhibit 1. The February 2013 meeting was attended by

Actavis, Mylan, and Teva, in addition to the other conspiring Defendants identified in Exhibit 1.

         960.   In addition, Defendants raised Doxycycline WACs on the 100 mg capsules to

identical prices over a two-week period reflecting increases of more than 2,500%:

  Product
                  Defendant          NDC          Old          New           Date of     Percentage
 100mg cap                                                                                 Increase
                                                  WAC          WAC          Increase

 50 ct            West-Ward      00143314250          $0.10        $4.43    21-Jan-13         4326%
 500 ct           West-Ward      00143314205          $0.10        $4.43    21-Jan-13         4370%
 50 ct            Actavis        00591544050          $0.10        $2.74      l-Feb-13         2515%
 500 ct           Actavis        00591544005          $0.10        $2.74      l-Feb-13         2663%
 50 ct            Sun            53489011902          $0.10        $4.92     5-Feb-13         4847%
 500 ct           Sun            53489011905          $0.06        $4.92     5-Feb-13         7844%

         961.   In addition, Defendants increased WACs on the 100 mg tablets within a few

days of each other, reflecting increases of more than 2,500%:

 Product 100
                  Defendant         NDC              Old        New          Date of     Percentage
   mg tab                                                                   Increase      Increase
                                                     WAC        WAC

 50 ct            Actavis        00591555350          $0.10        $2.74    l -Feb-13          2515%
 500 ct           Actavis        00591555305          $0.10        $2.74    l -Feb-13          2663%
 50 ct            Sun            53489012002          $0.09        $4.92     5-Feb-13         5631%
 500 ct           Sun            53489012005          $0.08        $4.92     5-Feb-13         6268%

         962.   In May 2013, after the price increases had been implemented, Teva discontinued

production of Doxy Hyclate - a product that it had manufactured for three decades. This act was

against Teva’ s individual self-interest (given that pricing for Doxy Hyclate had been raised by




                                               238
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 256 of 768




orders of magnitude above Defendants’ marginal costs) and in furtherance of Defendants’

conspiracy.

       963.    By April 2014, DAVA launched Doxy Hyclate pursuant to an exclusive supply

and distribution agreement with Chartwell Therapeutics Licensing, LLC and Chartwell

Pharmaceuticals, LLC (“Chartwell”). Around this time, Endo was in discussions with DAVA to

acquire it, which it did in August 2014.

       964.    Following DAVA’s acquisition by Endo, Chartwell and Endo sued each other in

New York state court for alleged failures to comply with the terms of the supply and distribution

agreement for Doxycycline.23 Chartwell alleged that DAVA, DAVA’s former President Aram

Moezinia, and Endo (through its generics subsidiaries) were refusing to take delivery of

Doxycycline shipments from Chartwell despite the fact that there was demand for Doxycycline

in the market. Because Endo (through its generics subsidiaries including DAVA) refused to

accept the available Doxycycline supply, Chartwell attempted to rescind its agreement with

DAVA in order to find other generic drug marketers, which Chartwell claims it was able to

accomplish.

       965.    Chartwell recognized that its supply of Doxycycline provided an opportunity to

“reduc[e] prices for consumers, all while earning significant profits.” But Endo (and,

subsequently, Par) withheld Doxycycline supply from the U.S. market and priced its

Doxycycline at the supracompetitive price of its co-conspirators. Chartwell suggested a reason

for Endo’s economically irrational decision to withhold additional Doxycycline supply when there

was ample demand in the market. It accused Endo and its generic subsidiaries of engaging in an

illegal price- fixing and market allocation scheme: “Having bought DAVA, Endo implemented


23
  See Dava Pharm., LLC v. Chartwell Therapeutics Licensing, LLC, Index No. 502775/15 (N.Y.
Supreme Court, County of Kings).

                                              239
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 257 of 768




its withhold-and-price-gouge scheme, did virtually nothing to sell the Chartwell Entities’

Doxycycline, and, in collusion with its alleged ‘competitors,’ set Doxycycline’s price at the

exact same level its competitors were charging for the drug.” (Emphasis in original). Chartwell

further alleged that “DAVA and Moezinia dedicated efforts to withhold [Doxycycline] from the

marketplace, to keep the overall price of Doxy high.” (Emphasis in original). For example,

Chartwell cites to an e-mail dated on or about July 11, 2014 where Moezinia e-mailed Chartwell

and stated that DAVA’s plan was to sell Doxycycline “slowly not to disturb pricing.” Upon

information and belief, all actions taken by DAVA as described in Chartwell’s complaint were

done at the direction of Endo and targeted at the U.S. market.

       966.    Chartwell sought discovery of the materials that Par and Endo have produced to

the DOJ and the States. Notably, the regulators’ inquiries to Endo have focused on at least three

drugs that Endo acquired rights to via DAVA: Doxy Hyclate, doxazosin mesylate, and

methotrexate sodium. Chartwell and Endo settled their claims in November 2016.

                              b) The Doxy Mono Collusive Price Increase

       967.    In February 2013, because the abrupt and substantial price increase on Doxy

Hyclate led it to cost more than Doxy Mono, large purchasers of Doxycycline began to increase

their purchases of Doxy Mono, so that they could supply their customers with the cheaper drug.

In February and March of 2013, Heritage and Lannett recognized this opportunity to implement

a substantial collusive price increase on Doxy Mono as well.

       968.    In February 2013, Heritage believed that demand for some Doxycycline products

was increasing, and wanted to use this as a pretext to raise the prices of Doxy Mono.

Accordingly, Heritage began reaching out to Lannett, Mylan, and Par to institute a price increase

for Doxy Mono. These pricing discussions occurred at the same time as Heritage and Dr.



                                               240
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 258 of 768




Reddy’s were discussing pricing and market share for Zoledronic Acid and Meprobamate, as

discussed below.

        969.   Starting in March 2013, Heritage began communicating with Lannett about

pricing for Doxy Mono.

        970.   On March 7, 2013, a representative of Heritage spoke with a senior sales

executive from Lannett by telephone for approximately 14 minutes, and executives from both

companies followed up on March 13, 2013, through e-mail and a five-minute phone call.

        971.   Throughout the next several months, Heritage and Lannett representatives

communicated about Doxy Mono by phone, text message and in person, including an eight

minute phone call on April 25, 2013, and at a conference on May 14, 2013. At the conference,

they discussed a possible increase on Doxy Mono.

        972.   Upon information and belief, these communications among others resulted in an

agreement between Heritage and Lannett to increase prices on Doxy Mono by approximately

400%.

        973.   However, before they could implement the price increase, Lannett and Heritage

had to confirm that Mylan and Par were on board as well. During a series of industry events in

May and June, executives from all four companies met in person to discuss the Doxy Mono price

increase. Lannett agreed to lead the price increase on June 12, 2013, and communicated this

intention to Mylan, Par, and Heritage. For example, a Lannett executive, met with a Heritage

executive, Sather, to discuss the price increase during a trade association event on June 4.

Additional relevant call and text message communications about price increases occurred by

telephone on June 7, and on June 11, a Heritage executive, and a Mylan executive, spoke by




                                             241
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 259 of 768




phone, while Lannett communicated through numerous text messages. The following day, when

Lannett announced the price increase, Lannett’s representative texted at least nine times.

        974.   Upon information and belief, these communications by Mylan, Par, Lannett, and

Heritage resulted in an agreement that each would follow Lannett’s price increase of

approximately 400% on Doxy Mono, which each Defendant did. For example, Par provided

instructions to its sales employees to begin implementing the price increase of August 13, 2013.

And upon information and belief, Mylan began announcing price increases on Doxy Mono to

customers during Summer 2013 as well.

        975.   Although Heritage had supply chain issues for Doxy Mono for a brief period in

2013 (and had to delay the implementation of the price increase), these issues arose after

Defendants had reached the agreement to increase prices. By October 2013, Heritage began

announcing the price increase on Doxy Mono and fully implemented the price increase by March

2014.

        976.   Additionally, during the period that it delayed announcing the price increase,

Heritage continued to speak with Lannett, Mylan, and Par to ensure that it remained committed

to the price increase, notwithstanding its delay in implementation. For example, Par, Mylan,

Lannett, and Heritage continued to communicate about the pricing of Doxy Mono throughout the

Summer of 2013. Additionally, consistent with the overarching agreement that governed each

Defendant’s market share of each drug in the industry, Mylan, Heritage, and Par agreed to refrain

from competing for any of Lannett’s Doxy Mono business after Lannett led the price increase.

                              c) Collusion on Doxy DR

        977.   With respect to Doxy DR, as the sole generic manufacturer of the drug for a period

of time in 2012, Mylan was able to charge a supracompetitive price during the period of generic



                                               242
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 260 of 768




exclusivity. (As explained in ¶ 121, the FDA estimates that, in a market with one generic

manufacturer, the generic drug will typically sell at 94% of the branded drug.)

       978.    In April 2013, Malek and then-Heritage CEO Jeffrey Glazer traveled to India and

met with two executives of Heritage’s parent company, Defendant Emcure, to discuss, among

other things, their plans to enter the Doxy DR market and to coordinate how Heritage and Mylan

could minimize competition between them. It was decided that Satish Mehta, the CEO of

Emcure, would reach out first to a high-level counterpart at Mylan, Rajiv Malik, in order to

facilitate subsequent communications between Glazer and Malek and their Mylan counterparts.

       979.    Beginning in May 2013, Heritage reached out to Mylan for the purpose of

colluding to allocate the Doxy DR market without disturbing the supracompetitive price. On

May 2, 2013, Malek of Heritage contacted a senior executive at Mylan through the social

networking website LinkedIn, and on May 7 and 8, 2013, Glazer of Heritage spoke with Rajiv

Malik senior executive by e-mail and then by telephone, first writing: “Rajiv: Would like to

schedule a time for a call to catch up and discuss some recent Heritage news. Please let me know

when you are available and we’ll pencil it in.” Malik responded with a phone number where he

could be reached in England, and the two spoke the next day.

       980.    Upon information and belief, these discussions between Glazer and Malik –

which were facilitated by Satish Mehta of Emcure – resulted in an agreement that Mylan would

concede significant business in the Doxy DR market that accounted for approximately 30% of

that market. Malik noted that Mylan was agreeing to concede this business to Heritage because

Heritage had previously agreed to concede market share to Mylan for another generic drug.

       981.    In July 2013, Heritage began to sell Doxy DR to Plaintiffs and others in the

United States subject to the terms of its unlawful agreement with Mylan. Again, Satish Mehta of



                                               243
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 261 of 768




Emcure spoke with Rajiv Malik of Mylan on July 18, 2013, to coordinate Heritage’s entry into

the market. Following Mehta’s entreaty, Glazer spoke with Malik against to finalize the details.

Following these calls between Mehta, Glazer, and Malik, Mylan arranged to put in a bid at

Walgreens that it knew would be above Heritage’s bid, so that Heritage could take this business

and get its “fair share” of the market.

       982.    In January 2014, Mayne informed Heritage and Mylan that it planned to enter the

Doxy DR market as well. For example, a senior executive with Mayne spoke with a senior

executive with Heritage on January 7, 2014, about making room for Mayne in the market

allocation agreement between Heritage and Mylan.

       983.    Senior executives from Heritage, Mylan, and Mayne communicated frequently

via e-mail, text, and phone about their collusive market allocation agreement throughout 2014.

Executives from Heritage and Mayne also met in person at the American Society of Health

System Pharmacist’s conference in Anaheim, California in December 2014.

       984.    Mayne, Emcure, Heritage, and Mylan continued to adhere to their collusive

agreements. For example, in May 2014, Heritage walked away from a large account so that

Mayne could win the bid. Similarly, in January 2015, Heritage submitted a bid to Econdisc, a

group purchasing organization, that it knew would be above Mayne’s bid, so that Mayne could

win the Econdisc business.

       985.    As a result of their collusion, the price in the United States for Doxy DR has

remained at elevated and supracompetitive levels since 2013, despite the entry of two additional

generic manufacturers. Indeed, whereas the FDA study mentioned in ¶ 121 would predict a

market price of 44% of the branded price, Mylan, Emcure, Heritage, and Mayne, charged – and

continue to charge – Plaintiffs the same or similar price that Mylan charged during its period of



                                              244
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 262 of 768




generic exclusivity. Accordingly, Plaintiffs have paid, and continue to pay, substantial

overcharges to Defendants on Doxy DR.

       986.      The market allocation agreement on Doxy DR and the price-fixing agreements on

Doxy Hyclate and Doxy Mono still remain in force and/or effect.

                        56. Drospirenone and Ethinyl Estradiol (Ocella)

       987.      Drospirenone and Ethinyl Estradiol, commonly known by the brand name

Ocella®, is a pair of drugs used in combination as an oral contraceptive. This drug is also

marketed under the brand names Yaz®, Yasmin® and Gianvi®.

       988.      Barr Pharmaceuticals received approval to market generic Ocella in 2008, and

Teva continued to market the drug after the acquisition of Barr in 2011 under the name Gianvi®.

       989.      In late 2012, Lupin received approval to market a generic Ocella product.

       990.      By April 2013, Lupin was making plans for a summer 2013 entry into the market

and contacted Teva to initiate negotiations on how the competitors would allocate fair share

between themselves. On April 24, 2013, Defendant Berthold of Lupin called Defendant Green at

Teva. The two spoke for over three (3) minutes. Berthold called Green two more times the

following day.

       991.      The negotiations intensified the following week among Teva, Lupin, and a third

competitor – Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a colleague for

current market share figures along with a list of Teva’s generic Ocella customers. The colleague

responded with a customer list, estimating Teva’s current share of the market at 70-75%.

       992.      The next day, April 30, A.B., a senior sales and marketing executive at Actavis,

and Defendant Rekenthaler of Teva spoke twice by phone. That same day, Defendant Patel of

Teva also called A.B. On May 1, Patel sent A.B. four (4) text messages.



                                                245
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 263 of 768




       993.    The competitors’ communications continued into early May. On May 6,

Defendants Patel and Berthold spoke twice by phone; the second call lasting twenty-two (22)

minutes. Defendants Green and Berthold also spoke that same day. On May 7, Defendants Patel

and Berthold had yet another call, this one lasting over ten (10) minutes. Patel also placed a call

to Defendant Rogerson at Actavis, which lasted thirty-nine seconds.

       994.    Faced with the news it had received from a major customer on May 8 – that

Actavis had bid for that customer’s business for generic Ocella – Teva doubled down on its

efforts to reach a deal with its competitors that would give each its fair share. Patel called

Defendant Rogerson on May 8, and they spoke for nineteen (19) minutes. On May 9, Green

spoke with Berthold twice, for one (1) and twelve (12) minutes, respectively.

       995.    The following day, Teva’s L.R. complied with Defendant Rekenthaler’s request

for an analysis of the business Teva would lose by conceding its two major customers for this

drug to Actavis and/or Lupin. Armed with that analysis, Patel spoke to Berthold three times that

afternoon – with one call lasting over seventeen (17) minutes. Patel also called Defendant

Rogerson at Actavis and the two spoke for more than five (5) minutes.

       996.    On May 14, 2013, K.G. of Teva recommended to Rekenthaler that Teva concede

the business to Actavis. Rekenthaler replied simply: “Agreed.”

       997.    On July 10, 2013, Defendant Green spoke to Defendant Berthold twice (for more

than eight (8) minutes and more than two (2) minutes). After the first of those calls, Green

requested specific information from a colleague to help him continue to negotiate with Lupin:




                                               246
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 264 of 768




Later that day, Green called and spoke to Patel for more than seven (7) minutes, conveying what

he had learned from Berthold. During that call, the two decided that Patel would call Berthold

back and confirm the agreement between Teva and Lupin. Patel called Berthold shortly after and

the two spoke for more than four (4) minutes. They spoke again first thing the next morning, for

nearly one (1) minute.

       998.    The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!” Green,

confused by the e-mail, responded: “Huh... you are calling....correct?” Patel confirmed that she

had indeed called her counterpart at Lupin: “Yes. I was saying it’s all done.”

       999.    Discussions between Teva and Lupin continued on July 17, 2013 with a call

between Defendants Green and Berthold that lasted twenty (20) minutes.

       1000. On July 29, 2013, Defendant Green announced to his colleagues: “Lupin has

entered and we need to evaluate.”

       1001. The lines of communication between competitors Teva and Lupin remained open

and active over the next few months as they worked on the details of which company would take

which generic Ocella accounts. On September 5, 2013, for example, Defendant Rekenthaler

conveyed to a colleague the importance of retaining a particular customer’s account, along with


                                               247
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 265 of 768




his understanding of Green’s discussions with Berthold about Lupin’s desired market share.

Green spoke to Berthold by phone twice the following day to confirm the understanding between

the two companies.

       1002. On September 9, 2013, K.G. of Teva sent an internal e-mail to his colleagues

conveying his thoughts about Lupin’s bid for a portion of another customer’s generic Ocella

business. He informed them that because Teva had secured two other significant customers, “we

will likely need to give up some of our formulary position to this new market entrant.”

       1003. In mid-October 2013, as Teva and Lupin finalized the allocation of accounts

between them, K.G. sent a word of caution to a co-worker, reminding her of the parameters of

the furtive arrangement. He told her to be careful before conceding large customers on a “bucket

basis” rather than drug-by-drug in order to “make sure we are not giving up volume on products

where we do not have our fair share.”

                      57. Econazole

       1004. The market for Econazole is mature, as Econazole has been available in the United

States for almost 20 years. Defendants Taro and Fougera sell generic Econazole pursuant to

ANDAs approved by the FDA in November 2002. Defendant Perrigo sells Econazole pursuant to

an ANDA approved in 2004. Teligent sells Econazole pursuant to an ANDA it acquired in

February 2013.

       1005. During the relevant time period, Defendants Fougera, Perrigo, Taro, and Teligent

sold Econazole to purchasers throughout the United States.

       1006. At all times relevant to this lawsuit there has been more than one manufacturer of

Econazole on the market. Defendants Fougera, Perrigo, Taro, and Teligent sold Econazole to

Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

                                               248
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 266 of 768




       1007. Between 2009 and September 2013, Defendants’ prices for Econazole remained

relatively stable. However, beginning in September 2013 and continuing thereafter, Defendants

began implementing abrupt and substantial price increases on Econazole.

       1008. Between September 2013 and the Summer of 2014, Econazole, which had cost

roughly 12 cents/unit shot up to more than $4/unit.

       1009. This skyrocketing price cannot be explained by supply shortages or other market

events. The only material change in the months preceding the price increases was Teligent’s

entry into the market.

       1010. On February 1, 2013, Teligent acquired an ANDA for Econazole from Prasco

LLC. During that month, the CEO of Teligent attended trade conferences with Perrigo and Taro,

where the three Defendants had an opportunity to discuss Teligent’s entry into the market.

       1011. During this same time period, Teligent also became interested in entering the

market for other generic pharmaceuticals. Teligent launched its first topical generic drug in late

2012, followed by its acquisition of the Econazole ANDA in February 2013. By September

2013, Teligent had 12 ANDAs pending for FDA approval. By June 20, 2014, that number had

jumped to 17, with four additional ANDAs submitted under joint-development plans with other

manufacturers and another five ANDAs planned for submission by the end of 2014.

       1012. When Teligent acquired the right to sell Econazole from Prasco LLC, it was the

beginning of a publicly announced plan that would place Teligent in direct competition with

Taro and Perrigo across numerous drugs. Teligent now makes 20 topical drugs. Seventeen of

these drugs are also made by Taro; fifteen are made by Perrigo.

       1013. Teligent’s entry into the Econazole market demonstrates a “fair share” agreement.

Where a drug manufacturer, like Teligent, plans to enter a market with established



                                               249
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 267 of 768




manufacturers, and where the established manufacturers are competitors across multiple drugs,

such a situation sets the groundwork for a “fair share” agreement. Rather than allow the new

entrant to drive the price of drugs lower, the incumbent manufacturers and the new entrant can

“play nice in the sandbox” and keep prices high. The conduct of Teligent, Perrigo, Fougera and

Taro after Teligent entered the Econazole market is the result of a market allocation or “fair

share” agreement among these Defendants.

         1014. Teligent launched Econazole under its own label in September 2013. In a

competitive generic drug market, new market entrants typically price their product below the

prevailing market price in order to gain market share. Teligent, however, announced a list price

(WAC) increase in July 2013, even before its first sale of Econazole under its own label. Rather

than competing for market share by lowering prices, Teligent made the economically irrational

decision to raise prices. Upon information and belief, Teligent’s conduct reflected an agreement

with Perrigo, Fougera, and Taro that Teligent would enter with higher – rather than lower –

prices in exchange for the incumbents’ promise to cede market share to Teligent.

         1015. On October 28-30, 2013, right before Teligent’s higher prices took effect in the

marketplace, representatives from Perrigo, Taro, Fougera and Teligent, met at a GPhA

conference where they had an opportunity to discuss Econazole market shares and pricing. See

Ex. 1.

         1016. By January 2014, Teligent’s effective pricing for Econazole was more than

double that of Perrigo and Taro. Pursuant to their agreement, the incumbents also matched

Teligent’s high prices.

         1017. In February 2014, Perrigo began to increase its effective prices, and by March,

Perrigo’s effective prices had risen to the level of Teligent’s prices. Taro’s prices remained



                                              250
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 268 of 768




relatively stable, but that changed after representatives from Perrigo, Teligent, and Taro, met at

the June 3-4, 2014 GPhA meeting in Bethesda, Maryland.

       1018. Consistent with their price-fixing agreement, in mid to late 2014, Teligent,

Perrigo, Taro, and Fougera each implemented abrupt and substantial price increases on the

Econazole products they sold to Plaintiffs and others in the United States in lockstep.

       1019. With respect to WAC pricing, Taro, Teligent, and Perrigo raised their WACs to

identical prices, reflecting increases of more than 600%:

  Product                                      Old          New          Date of      Percentage
              Defendant          NDC                                    Increase
   C RM                                        WAC          WAC                           Increase
 15 gm       Perrigo         45802046635          $0.79         $5.80     24-Jul-14            637%
 30gm        Perrigo         45802046611          $0.69         $5.80     24-Jul-14            736%
 85 gm       Perrigo         45802046653          $0.50         $4.09     24-Jul-14            719%
 15 gm       Teligent        52565002215          $0.82         $5.80     l -Sep-14            610%
 30gm        Teligent        52565002230          $0.72         $5.80     l -Sep-14            704%
 85 gm       Teligent        52565002285          $0.52         $4.09     1-Sep-14             688%
 15 gm       Taro            51672130301          $0.66         $5.80   18-Nov-14              779%
 30gm        Taro            51672130302          $0.59         $5.80   18-Nov-14              890%
 85 gm       Taro            51672130308          $0.42         $4.09   18-Nov-14              871%


       1020. Upon information and belief, by November 2014, Fougera increased its WAC

prices to the same levels as Perrigo, Teligent, and Taro.

       1021. In the Fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of ten drugs, including Econazole, which had

experienced extraordinary prices increases. In response to a Congressional request from Senators

Susan Collins, Claire McCaskill, Bill Nelson, and Mark Warner, in August 2016, the GAO

issued a report in which Econazole was identified as experiencing an “extraordinary price

increase.”

                                                251
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 269 of 768




       1022. Defendants continue to charge an average of more than $2.00 per dose for

Econazole, which is roughly four times the prevailing market price before the conspiratorial

price increases in late 2014.

       1023. Upon information and belief, the price increases on Econazole were the result of

collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Econazole in the United States. These collusive agreements were

furthered at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications such as those

identified below.

       1024. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives of Defendants Perrigo, Fougera, and Taro. See Ex. 1.

       1025. On February 20-22, 2013, GPhA held its 2013 Annual Meeting in Orlando,

Florida that was attended by representatives from Perrigo, Taro, and Teligent. See Ex. 1.

       1026. On February 24-27, 2013, representatives from Perrigo, Fougera, Taro, and

Teligent attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning Session.

See Ex. 1.

       1027. On April 20-23, 2013, NACDS held its 2013 Annual Meeting at The Breakers in

Palm Beach, Florida. NACDS’s 2013 Annual Meeting was attended by representatives of

Perrigo and Taro. See Ex. 1.

       1028. On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives of Perrigo, Fougera, and Taro. See Ex. 1.




                                               252
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 270 of 768




       1029. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total Store Expo was

attended by representatives from Defendants Perrigo, Fougera, and Taro. See Ex. 1.

       1030. On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Perrigo, Fougera, Taro, and Teligent. See Ex. 1.

       1031. On February 19-21, 2014, GPhA held its Annual Meeting at the JW Marriott in

Orlando, Florida that was attended by representatives from Defendants Perrigo, Taro, and

Teligent. See Ex. 1.

       1032. On February 23-26, 2014, representatives from Perrigo, Taro, and Teligent

attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning Session. See Ex. 1.

       1033. On April 26-29, 2014, NACDS held its 2014 annual meeting in Scottsdale,

Arizona. NACDS’s 2014 annual meeting was attended by representatives from Defendants

Perrigo and Taro. See Ex. 1.

       1034. On June 3-4, 2014, GPhA held a meeting at the Bethesda North Marriott Hotel in

Bethesda, Maryland attended by representatives from Perrigo, Fougera, and Taro. See Ex. 1.

       1035. On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the Boston

Convention Center in Boston, Massachusetts. NACDS’s August 2014 Total Store Expo was

attended by representatives from Defendants Perrigo and Taro. See Ex. 1.

       1036. On October 27-29, 2014, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives of Perrigo, Fougera, Taro, and Teligent. See Ex. 1.

       1037. The GPhA Annual Meeting in Miami Beach, Florida on February 9-11, 2015 was

attended by representatives of Perrigo, Taro, and Teligent. See Ex. 1.




                                               253
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 271 of 768




         1038. On February 22-25, 2015, representatives from Perrigo, Taro, and Teligent

attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning Session. See Ex. 1.

         1039. On April 25-28, 2015, NACDS held its 2015 annual meeting at The Breakers,

Palm Beach, Florida. NACDS’s 2015 annual meeting was attended by representatives from

Defendants Perrigo and Taro, who were key executives for generic drug sales and pricing. See

Ex. 1.

         1040. On June 9-10, 2015, GPHA held a meeting in Bethesda, Maryland that was

attended by representatives of Perrigo and Taro. See Ex. 1.

         1041. On August 22-25, 2015, NACDS held its 2015 Total Store Expo at the Denver

Convention Center in Denver, Colorado. NACDS’s August 2015 Total Store Expo was attended

by representatives from Perrigo and Taro. See Ex. 1.

         1042. On November 2-4, 2015, GPHA held a meeting in Bethesda, Maryland that was

attended by representatives of Perrigo and Taro. See Ex. 1.

         1043. Defendants continued to attend trade association meetings and conference

throughout 2016, including: (i) NACDS’s 2016 annual meeting at The Breakers, Palm Beach,

Florida on April 16-19, 2016; and (ii) NACDS’s 2016 Total Store Expo at the San Diego

Convention Center in San Diego, California on August 19-22, 2016. See Ex. 1.

         1044. A number of individuals with leadership roles at Teligent have ties to other

Defendants that are implicated in the conspiracy.

         1045. For example, Jason Grenfell-Gardner (“Grenfell-Gardner”) joined Teligent as

CEO in July 2012. Prior to that time, he had served in a number of roles at West-Ward.




                                               254
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 272 of 768




       1046. Damian Finio, who worked with Grenfell-Gardner at West-Ward, served briefly

on Teligent’s Board in 2014 before leaving that job to become the CFO of Heritage. In 2018, he

returned to Teligent and is now Teligent’s CEO.

       1047. Carole Ben-Maimon joined the Teligent Board in 2016. She has held leadership

positions at Impax, Par, and Teva.

       1048. Narendra Borkar served on the Board of Teligent and is the former CEO of

Aurobindo and Caraco (now part of Sun).

       1049. Bhaskar Chaudhuri served on the Teligent Board and previously worked for

Valeant and Mylan.

                       58. Enalapril Maleate

       1050. Enalapril Maleate (“Enalapril”), which is also discussed in additional detail in

Sections XIII. C. and F. below, is also known by the brand name Vasotec®, and is a drug used in

the treatment of high blood pressure and congestive heart failure.

       1051. In 2009, Taro discontinued its sales of Enalapril under its own label and

effectively exited the market. It continued supplying Enalapril thereafter only to certain

government purchasers under the “TPLI” label.

       1052. By mid-2013, the Enalapril market was shared by three players: Mylan with

60.3%, Wockhardt with 27.5%, and Teva with 10.7%. Those three companies coordinated a

significant anticompetitive price increase for Enalapril in July 2013.

       1053. Shortly before the Teva and Wockhardt price increases, on or about July 12, 2013,

Defendant Aprahamian, the Vice President of Sales and Marketing at Taro, was considering

whether to renew or adjust Taro’s price on Enalapril for its national contract (for government

purchasers), which was slated to expire in September 2013.




                                                255
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 273 of 768




       1054. In the midst of that coordinated price increase, however, Aprahamian was

communicating with both Defendant Patel of Teva as well as M.C., a senior sales and marketing

executive at Wockhardt, about Enalapril. As a result of those conversations, Taro’s plans

changed.

       1055. On July 17, 2013 – the same day that Teva was taking steps to implement the

price increase – Defendant Patel called Defendant Aprahamian and left a message. He returned

the call and the two spoke for almost fourteen (14) minutes. Then, on July 19, 2013 – the day

that both Teva and Wockhardt’s price increases for Enalapril became effective – Defendant

Aprahamian called M.C. at Wockhardt on his office phone and left a message. He then

immediately called M.C.’s cell phone, which M.C. answered. They spoke for nearly eleven (11)

minutes.

       1056. On the morning of July 19, Aprahamian sent an internal e-mail to Taro colleagues

signaling a change in plans:




                                            256
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 274 of 768




Aprahamian followed up with another e-mail shortly after, adding that Taro “[w]ould only look

for 10-15% MS [market share] but with recent market changes and units on this product, it

would be incremental.”

        1057. In the coming months, both Teva and Taro engaged in intensive analyses of how

the market should look after Taro’s re-launch so that each competitor would have its desired, or

“fair,” share of the market.

        1058. On July 31, 2013, for example, Defendant Patel provided her analysis of the drugs

Teva should bid on in response to a request for bids from a major customer, which was largely

based on whether Teva had reached its “fair share” targets. Enalapril was one of the drugs

where, according to Defendant Patel, Teva was “seeking share,” so she authorized the

submission of a bid. Prior to sending that e-mail, Patel had spoken to Defendant Aprahamian on

July 30 (11 minute call) and July 31, 2013 (4 minute call). Based on the agreement between the

two companies, and in accordance with the industry’s “fair share” code of conduct, Taro

understood that it would not take significant share from Teva upon its launch because Teva had a

relatively low market share compared to others in the market.

        1059. Meanwhile, as he worked on pricing for Taro’s upcoming re-launch, Aprahamian

emphasized to his colleagues that Taro’s final prices would be set largely based on “continued

market intelligence to secure share . . ..”

        1060. In early December 2013, Taro was fully ready to re-enter the Enalapril market.

On December 3, 2013, Aprahamian consulted twice by phone with Mylan’s senior account

executive, M.A., during conversations of two (2) and eleven (11) minutes.

        1061. On December 4, 2013, one customer that had recently switched from Wockhardt

to Teva expressed an interest in moving its primary business to Taro for the 2.5mg, 5mg, 10mg,



                                              257
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 275 of 768




and 20mg strengths. At 4:30 p.m. that afternoon, Defendant Aprahamian instructed a colleague

to prepare a price proposal for that customer for all four products.

       1062. Before sending the proposal to the customer, however, Defendant Aprahamian

sought the input of his competitor, Teva. On December 5, 2013, he and Defendant Patel spoke by

phone for nearly five (5) minutes.

       1063. Taro’s fact sheet for the Enalapril re-launch generated on the day of

Aprahamian’s call with Teva showed a “[t]arget market share goal” of 15%, with pricing

identical to Teva’s and nearly identical to Wockhardt’s and Mylan’s.

       1064. Taro began submitting offers on Enalapril the following day, December 6, 2013.

But even with the bidding process underway, Defendant Aprahamian made certain to

communicate with Mylan’s M.A. during a brief phone conversation that afternoon. This

particular communication was important since Mylan was the market share leader and Taro was

targeting more of Mylan’s customers than those of other competitors.

       1065. Over the next ten days, the discussions between Taro and Mylan continued over

how to allocate the Enalapril market. Defendant Aprahamian and M.A. talked for ten (10)

minutes on December 11, and for seven (7) minutes on December 12.

       1066. Thereafter, and with the likely consent of Mylan, Defendant Aprahamian reported

on an internal Sales and Marketing call on December 16, 2013, that Taro’s prior target Enalapril

market share goal of 15% had been raised to 20%.

       1067. Taro continued to gain share from both Mylan and Wockhardt, and to coordinate

with both. For example, in late December, Taro submitted a competitive offer to Morris &

Dickson, a Wockhardt customer. This caused M.C. of Wockhardt to call Defendant Aprahamian

on December 31, 2013, to discuss the situation. During the call, M.C. agreed that so long as



                                                258
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 276 of 768




Wockhardt was able to retain McKesson as a customer, it would concede Morris & Dickson to

Taro. In an e-mail on January 2, 2014, S.K. of Wockhardt conveyed the details to his colleagues:




       1068. By May 2014 the market was stable, and market share for Enalapril was

reasonably distributed among the companies. As Teva was considering whether to bid on

specific drugs for an RFP sent out by a large wholesaler customer, Defendant Patel provided the

following caution with regard to Enalapril: “no bid due to potential market/customer disruption,

aka strategic reasons.” The same day she sent that e-mail – May 14, 2014 – Patel spoke to

Defendant Aprahamian for more than four (4) minutes, and exchanged eight (8) text messages

with him.

       1069. By June 2014, Taro had obtained 25% market share for Enalapril in a 4-player

market. Mylan and Teva each had approximately 28% market share.

                       59. Entecavir

       1070. Entecavir, also known by the brand name Baraclude, is a medication used to treat

chronic Hepatitis B.

       1071. As Teva was preparing to enter the market for Entecavir in August 2014, T.C., a

senior sales and business relations executive at Teva, informed an executive at WBAD that Teva

was planning on launching Entecavir “shortly” depending on when the FDA approved the drug.

T.C. further noted: “We may or may not be alone on the market at launch. Sandoz has a


                                              259
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 277 of 768




settlement and we do not know their terms. Apotex has recently filed a PIV [Paragraph IV

certification] but we invalidated the patent. We are hearing PAR has the [authorized generic] and

is stating they will launch after we launch, but there is still a good chance we may be alone in the

market for a short time.”

       1072. On August 28, 2014, Defendant Rekenthaler informed Teva sales employees that

Teva had received approval on Entecavir and would circulate offers later that day or the next

day. Rekenthaler noted: “[w]e are looking for at least a 60 share. Known competition is Par with

an [authorized generic].” Defendant Rekenthaler also noted that Teva would be pricing as if they

were “exclusive” in the market, and expressed concern that customers might react negatively to

the launch of this drug “because of our recent price increase [on other drugs].”

       1073. The same day, August 28, 2014, Rekenthaler had three phone calls with M.B., a

senior national account executive at Par. The two spoke two (2) more times the next day, August

29, 2014.

       1074. On August 29, a Teva sales employee reported that a customer had informed her

that Par was launching Entecavir at a lower price point than Teva. The employee inquired

whether Teva might consider reducing its price as well. Defendant Rekenthaler, after speaking

with M.B. at Par several times on August 28 and 29, replied that Teva would remain firm on the

price and noted that he was “doubtful PAR will be much lower.” Despite Teva’s refusal to lower

its price, that customer signed an agreement with Teva to purchase Entecavir.

       1075. Also on August 29, Rekenthaler e-mailed T.C. asking if she had received any

feedback from CVS on Entecavir. T.C. replied that she had not, and followed up later saying that

ABC had indicated that it would sign Teva’s offer letter. Defendant Rekenthaler replied: “Great,

that helps. We may end up conceding our friends up north [CVS] if they make too much fuss.”



                                                260
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 278 of 768




T.C. dismissed that concern: “I think they will work with us really…We need them they need us

so we just have to make it work.”

        1076. Teva and Par both launched their respective Entecavir products on September 4,

2014. Within days of its launch, Teva had captured 80% of the market for new generic

prescriptions and 90.9% of the total generic market (new prescriptions and refills).

        1077. Within a few weeks, however, Teva’s share of the market was much more in line

with “fair share” principles – 52.6% for new generic prescriptions, and 47% of the total generic

market (new prescriptions and refills).

        1078. On October 9, 2014, another customer, who had already received a discount on

Entecavir, asked for an additional discount to “help close the gap with current market prices.”

Teva declined to do so, citing that the “pricing is competitive and in line with the market.”

Rekenthaler had spoken to M.B. at Par twice on October 2, 2014.

        1079. The two-player market for Entecavir remained stable over time. By January 2,

2015, Teva’s share of the market for new generic prescriptions was 52.2%, and its share of the

total generic market (new prescriptions and refills) was 46.7%.

                      60. Estradiol Tablets

        1080. Estradiol is a form of estrogen that used to treat symptoms of menopause. During

the time period relevant to this Complaint, Actavis, Mylan, and Teva dominate the market for

Estradiol tablets.

        1081. Estradiol was one of eight drugs that Teva targeted for a price increase effective

July 31, 2012. Prior to implementing the price increase for these drugs, Green and Rekentheler

spoke with their competitors for each targeted drug to ensure that the understanding to increase

prices would hold, including Mylan, Actavis, Breckenridge, and Alvogen. For example, in July

2012, Green spoke by phone with Nesta of Mylan, CW-2 of Sandoz, and William Hill, a senior

                                               261
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 279 of 768




sales and marketing executive at Alvogen. On July 31, Green and Nesta spoke five times, and

immediately following some of these calls Green called Hill. Also, Rekentheler spoke with his

counterparts at Actavis and Breckenridge. These communications solidified the agreement

between the Defendants that each would adhere to the price increase for the drug that each

manufactured.

       1082. Numerous calls took place between these competitors in July 2012. For example,

around July 31, Rekentheler spoke with Actavis and Breckenridge.

       1083. These communications solidified the agreement between the Defendants that each

would adhere to the price increases for the drugs that each manufactured.

                      61. Estradiol/Norethindrone Acetate Tablets (Mimvey)

       1084. Estradiol/Norethindrone Acetate Tablets (“Mimvey”) contains estrogen and

progestin and is used to reduce the symptoms of menopause. During the time period relevant to

this Complaint, Breckenridge and Teva dominated the market for Estradiol/Norethindrone

Acetate tablets.

       1085. Estradiol/Norethindrone Acetate was one of eight drugs that Teva targeted for a

price increase effective July 31, 2012. Prior to implementing the price increase for these drugs,

Green and Rekentheler spoke with their competitors for each targeted drug to ensure that the

understanding to increase prices would hold, including Mylan, Actavis, Breckenridge, and

Alvogen. For example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of

Sandoz, and William Hill, a senior sales and marketing executive at Alvogen. On July 31, Green

and Nesta spoke five times, and immediately following some of these calls Green called Hill.

Also, Rekentheler spoke with his counterparts at Actavis and Breckenridge. These

communications solidified the agreement between the Defendants that each would adhere to the

price increase for the drug that each manufactured.

                                               262
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 280 of 768




       1086. On November 14, 2013, Breckenridge increased its pricing on both Mimvey and

Cyproheptadine HCL Tablets. For Cyproheptadine, Breckenridge increased its WAC pricing by

as high as 150%, and raised its customer contract pricing even higher – 400%. The increases to

Mimvey were a more modest 20-27% for both the WAC and customer pricing.

       1087. In the weeks leading up to those increases – when Patel was still out on maternity

leave – Rekenthaler had several phone calls with R.N. at Breckenridge to coordinate the price

increases. The two spoke twice on October 14, 2013 and had a twenty-six (26) minute call on

October 24, 2013. After those calls, they did not speak again until mid-January 2014, when Teva

began preparing to implement its increase.

       1088. Over the next several months – during the period of time before Teva was able to

follow the Breckenridge price increases – Teva followed the “fair share” understanding to the

letter and refused to increase market share while it had a lower price than its competitors.

       1089. On April 4, 2014, Teva followed the Breckenridge price increases with a

substantial increase of Mimvey (contract increases of as much as 393%). In addition, Teva

increased the WAC price on Mimvey (Estradiol/Norethindrone Acetate Tablets) by 26% to

exactly match Breckenridge’s WAC price.

                       62. Ethinyl Estradiol and Levonorgestrel

       1090. Ethinyl Estradiol and Levonorgestrel, when used in combination, is an oral

contraceptive used to prevent pregnancy. During the relevant time period, both Teva and Sandoz

marketed Ethinyl Estradiol and Levonorgestrel under multiple names – including both Portia and

Jolessa.

       1091. In or around May 2012, Teva had much higher market share than Sandoz for both

Portia and Jolessa. Teva’s market share for Portia was 37% compared to Sandoz’s 17%, while

Teva’s market share for Jolessa was 43% compared to Sandoz’s 11%.

                                                263
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 281 of 768




       1092. On May 11, 2012, Walmart contacted Teva with a right of first refusal and

explained that another supplier had made an offer for the sale of four drugs, including Portia and

Jolessa. T.C., a senior sales executive at Teva, responded, “We really need to know who is

challenging. Sandoz??? Glenmark???” The customer responded that it was Sandoz. T.C. had

initially been very reluctant to let Sandoz have the business, candidly remarking to the customer

that, “[w]e are not going to let Walmart go to Sandoz [because] we have conceded a number of

accounts to Sandoz that were not as strategic to Teva.”

       1093. After sending out a competitive offer for the sale of three drugs, including Portia

and Jolessa, to the customer on May 16, 2012 and an even more competitive offer on May 18 –

Teva abruptly backtracked on May 23, 2012 and removed Portia and Jolessa from the offer. The

night before this change in plans, on May 22, Defendant Green of Teva spoke on the phone with

CW-2, then at Sandoz, for five (5) minutes, and agreed to withdraw the offer for Portia and

Jolessa. The decision to concede the Walmart business to Sandoz led to a more equal share split

between the companies for both Portia and Jolessa. Teva discussed the decision internally and

explained that the reason for the “change in plans” was that Teva was “going to concede this

business to Sandoz. . ..”

       1094. Sandoz continued to coordinate with Teva to achieve its “fair share” of the

markets for both Portia and Jolessa. On July 2, 2013, another key customer contacted Teva

stating it had received bids on Portia and Jolessa and in order for Teva to retain the business,

Teva would need to submit its “best bids.” On July 9, 2013, CW-1 of Sandoz called Defendant

Patel and left a voicemail. Shortly thereafter, they connected for a sixteen (16) minute call. On

July 10, Teva learned that the challenger was Sandoz. At 12:16pm, Defendant Rekenthaler

forwarded an e-mail to Defendant Patel and posed the question, “Who’s over at Sandoz now?”



                                               264
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 282 of 768




Patel did not respond by e-mail, but due to the close proximity of their offices she likely related

her conversation with CW-1 directly to Defendant Rekenthaler.

       1095. Defendant Rekenthaler then called CW-2 at Sandoz at 1:26 p.m. that same day

and they spoke for two (2) minutes. CW-2 called Rekenthaler back a few minutes later and they

spoke for nine (9) minutes. CW-2 and Rekenthaler would speak once more later that day, at 4:48

pm, for seven (7) minutes. Later that same evening, Teva submitted a cover bid to the customer

for Portia and Jolessa, which the customer described as “not aggressive enough” for their

primary supply. Teva submitted an intentionally inflated bid for the two drugs in order to ensure

that Sandoz obtained the primary award with the customer.

                      63. Etodolac and Etodolac ER

       1096. Etodolac, also known by the brand name Lodine, is a medication known as a non-

steroidal anti-inflammatory drug (NSAID). It is used to reduce pain, swelling and joint stiffness

from arthritis. It works by blocking the body’s production of certain natural substances that cause

inflammation. An extended release version of Etodolac – Etodolac ER –also known by the brand

name Lodine XL, is also available.

       1097. Apotex, Taro, Teva and Sandoz dominated the market for Etodolac tablets; Teva,

Taro, and Zydus dominated the market for Etodolac ER tablets; and Apotex, Teva, and Taro

dominated the market for Etodolac capsules.

       1098. In early 2012, Apotex (which had received an ANDA to market Etodolac capsules

in 2000) was planning to re-enter the market for the drug while Teva was planning to exit the

market. Although the number of competitors in the market would remain the same, Apotex and

Taro were able to coordinate a large price increase due to the overarching Fair Share Agreement.

       1099. As a result of this coordination, Taro was able to lead a price increase that more

than tripled its previous price for Etodolac capsules from early 2012, while Apotex was able to

                                               265
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 283 of 768




enter the market at the higher price and gain its “Fair Share.” As a result, between May and

August of 2012, Taro and Apotex were able to coordinate to increase prices by more 200%.

        1100. This coordination paved the way for a subsequent price increase on the tablet

formulations of the drug. One year later, when Patel first began planning for “round 2” of Teva’s

price increases, Etodolac and Etodolac ER were not slated for increases. For example, when she

circulated a long list of potential “round 2” increases on July 11, 2013, neither of those drugs

were on the list.

        1101. Around that time, Sandoz began identifying a list of drugs where it believed it

could increase price by the end of July. Etodolac was on the list, primarily because Sandoz

would be able to implement a substantial increase without incurring significant price protection

penalties from its customers.

        1102. On July 16, 2013, CW-3, then a senior executive at Sandoz, reached out to

Defendant Aprahamian at Taro and they spoke for sixteen (16) minutes. Defendant Aprahamian

called CW-3 back the next day and the two spoke again for eight (8) minutes. After hanging up

the phone with CW-3, Defendant Aprahamian immediately called Defendant Patel. They

exchanged voicemails until they were able to connect later in the day for nearly fourteen (14)

minutes. On July 18, 2013, Defendant Patel called CW-1 at Sandoz and the two spoke for more

than ten (10) minutes.

        1103. During this flurry of phone calls, Defendants Sandoz, Taro and Teva agreed to

raise prices for both Etodolac and Etodolac ER.

        1104. On July 22, 2013, before any price increases took effect or were made public,

Defendant Patel added both Etodolac and Etodolac ER to her price increase spreadsheet for the

first time.



                                              266
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 284 of 768




       1105. Based on her conversations with CW-1 and Defendant Aprahamian, Defendant

Patel understood that Sandoz planned to increase its price on Etodolac, and that Taro would

follow suit and raise its price for Etodolac ER. During those conversations, Teva agreed to

follow both price increases.

       1106. That same day, Sandoz sent out a calendar notice to certain sales and pricing

employees for a conference call scheduled for July 23, 2013 to discuss planned price increases,

including for Etodolac. Prior to the conference call on July 23, CW-1 called Defendant Patel at

Teva. After exchanging voice mails, the two were able to connect for more than fourteen (14)

minutes that day. During that call, CW-1 confirmed the details of the Sandoz price increase on

Etodolac. Similarly, CW-3 of Sandoz called Defendant Aprahamian at Taro that same day and

the two spoke for more than three (3) minutes.

       1107. The Sandoz price increase for Etodolac became effective on July 26, 2013. That

same day, Taro received a request from a customer for a one-time buy on Etodolac 400mg

Tablets. After learning of the request, Aprahamian responded swiftly internally: “Not so fast.

Why the request? Market just changed on this and not apt to undercut.”

       1108. When Taro received another request on July 30 from a large wholesale customer

for a bid due to the Sandoz price increase, Aprahamian’s internal response was equally short:




                                                 267
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 285 of 768




       1109. Also on July 26, Defendant Patel sent an e-mail to others at Teva – including her

supervisor K.G., Defendant Rekenthaler and others – informing them of the Sandoz increase on

Etodolac IR (immediate release). She instructed them to “[p]lease watch ordering activity for

both, IR and ER. The intent is that we will follow in the near future, but a date has not been

determined.”

       1110. Defendant Patel continued to coordinate with both Sandoz and Taro regarding the

Etodolac and Etodolac ER price increases (among other things). Between July 29 and August 2,

2013, for example, Defendant Patel engaged in the following series of calls with CW-1 of

Sandoz and Defendant Aprahamian at Taro:




Defendant Aprahamian was also speaking to his contact at Sandoz -CW-3 -during this time,

including the following calls:




                                             268
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 286 of 768




       1111. On August 1, 2013, shortly after speaking with Defendant Patel, Defendant

Aprahamian instructed a colleague at Taro to begin implementing a price increase on Etodolac

and Etodolac ER. Defendant Aprahamian stated “[w]e need to get these out next week.” Not

wanting to provide the details in writing, Defendant Aprahamian concluded: “Will come over

and discuss with you.”

       1112. By August 5, 2013, it was well known internally at Teva that Taro would soon be

raising prices on both Etodolac and Etodolac ER. The minutes from a Teva “Marketing Ops”

meeting on August 5, 2013 - which Defendant Patel attended-reflect the following:




       1113. When Defendant Patel sent the “Price Increase Overview” spreadsheet to her

supervisor K.G. on August 7, 2013, summarizing Teva’s upcoming August 9 price increases, she

again made it clear that the reason Teva was increasing its prices for Etodolac and Etodolac ER

was because Teva senior executives knew that Taro would be raising its prices on both drugs

“this week.” K.G. quickly instructed Defendant Patel to delete those entries, but never instructed

her to stop communicating with the company’s competitors, including Taro.

       1114. Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with

the price increases effective on August 9, 2013. Both their AWP and their WAC prices were

increased to the exact same price points. The increases were substantial. For Etodolac, Teva’s

average increase was 414%; for Etodolac ER, the average increase was 198%.

       1115. This substantial price increase resulted in Zydus entering the market for Etodolac

ER, which should have led to price competition. Instead, Teva and Taro willingly gave up



                                               269
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 287 of 768




customers to Zydus so that it could get its “Fair Share” of the market. For example, Nisha Patel,

Ara Aprahamian on information and belief, and Kevin Green, discussed a plan to cede a large

wholesale client to Zydus in May 2014, and Teva then ceded a second customer to Zydus a few

months later. Some of these conversations are reflected in the chart below:




       1116. Defendants continued to allocate the market. On May 14, 2014, Anda, a

wholesaler customer of Teva, notified Teva that Zydus had submitted a bid for its Etodolac ER

business. That same day, Patel exchanged eight (8) text messages and had a four (4) minute call

with Aprahamian. The next day, on May 15, 2014 Green called Patel and they spoke for twenty

(20) minutes.

       1117. On May 20, 2014, Defendant Green called Defendant Patel and they spoke for

four (4) minutes. That same day, K.R., a senior sales executive at Zydus, also exchanged two (2)

text messages and had a 39-second call with Defendant Maureen Cavanaugh of Teva. The next

day - May 21, 2014 - Defendant Green called Defendant Patel again and they spoke for twenty-


                                               270
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 288 of 768




eight (28) minutes. That same day, K.R. of Zydus and Defendant Cavanaugh of Teva exchanged

four (4) text messages.

       1118. The next day, on May 22, 2014, T.S., Senior Analyst, Strategic Support at Teva,

sent an internal e-mail to certain Teva employees, including Defendant Patel, stating: “I have

proposed we concede Anda as they are a small percent of market share and we will have to give

up some share with a new market entrant. Anda is looking for a response today.” Patel

responded: “agree with concede.”

       1119. Similarly, on June 27, 2014, Econdisc, a Teva GPO customer, notified Teva that it

had received a competitive offer for its Etodolac ER business. Later that day, Patel spoke with

Defendant Aprahamian at Taro for fourteen (14) minutes.

       1120. On July 2, 2014, Patel called Green and left a four-second voicemail. The next

day, on July 3, 2014, Patel sent an internal e-mail advising that “We will concede.” Later that

day, Teva told Econdisc that it was unable to lower its pricing to retain the business.

       1121. When Patel’s supervisor, K.G., learned that Teva had lost the Econdisc business,

he sent an internal e-mail asking “Did we choose not to match this?” Patel responded, “Yes. New

market entrant – Zydus.” K.G. replied, “Okay good. Thank you.”

                       64. Exemestane

       1122. Exemestane is used to treat certain types of breast cancer. It is available in Tablet

form and has been available in the United States for many years as a generic medication.

       1123. The market for Exemestane is mature. At all relevant times, there have been

multiple manufacturers of Exemestane.

       1124. Defendants Greenstone and West-Ward dominate sales of Exemestane Tablets.




                                                271
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 289 of 768




        1125. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Exemestane beginning at least as early as the

Winter of 2013.

        1126. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        1127. The ability of Greenstone and West-Ward to reach agreements on Exemestane

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        1128. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1129. The agreement between Defendants Greenstone and West-Ward was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Exemestane

Tablets (25 mg).

                         65. Fenofibrate

        1130. Fenofibrate—also known by brand names such as Tricor—is a medication used to

treat cholesterol conditions by lowering “bad” cholesterol and fats (such as LDL and

triglycerides) and raising “good” cholesterol (HDL) in the blood.

        1131. As of the end of 2012, Teva and Lupin were the only major suppliers of generic

Fenofibrate 48mg and 145mg tablets, with Teva having approximately 65% market share and

Lupin having approximately 35% market share.

        1132. Based on the Fair Share agreement between late 2012 and March 2014, three new

competitors entered the Fenofibrate market- Mylan, Perrigo, and Zydus. Consistent with their

                                               272
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 290 of 768




conspiracy, when each competitor entered, the existing manufacturers coordinated to cede

market share to the new entrant.

       1133. On February 27, 2013, K.G., a senior marketing executive at Teva, e-mailed

multiple Teva colleagues asking them to provide “any noise you may be hearing in the market

relative to additional competition on Fenofibrate 48mg and 145mg.” Specifically, K.G. was

seeking “Competitive Intelligence” on Mylan’s potential entry to the market. In order to get this

information, Defendant Green called Defendant Nesta. Over the course of that day, Green and

Nesta spoke at least four (4) different times. That same day, Green reported back to K.G. and

other Teva colleagues what he had learned: Mylan planned to launch Fenofibrate 48mg and

145mg sometime around November 2013.

       1134. A few months later, however, Teva learned that Mylan was moving up its launch

date for Fenofibrate. In advance of this launch, Teva, Lupin, and Mylan conspired to allocate the

market for Fenofibrate. On May 8, 2013, Defendant Green e-mailed his colleagues at Teva that

“Mylan is entering [the market for Fenofibrate] very soon.” To assist in Teva’s efforts to allocate

the Fenofibrate market, Green asked a colleague for the “typical data on Fenofibrate.” This

request for information was reiterated – and its purpose made clear – the following day when KG

sent an internal e-mail stating that Mylan expected to launch Fenofibrate 48mg and 145mg

tablets “on or around May 14” and that he needed Teva’s Fenofibrate sales and profitability

information “to determine who we want to keep and who we want to concede” to Mylan.

       1135. Up to this point, executives from Teva, Mylan, and Lupin had all been in regular

contact by phone. These calls include at least those listed below. On these calls, Teva, Mylan,

and Lupin executives shared information about Mylan’s Fenofibrate launch and the plan to

allocate the market share to Mylan:



                                               273
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 291 of 768




       1136. In one example of the coordination between the three companies, Defendant

Nesta called Defendant Green at 2:42pm on May 7 and they spoke for more than eleven (11)

minutes. Immediately after hanging up the phone – at 2:54 p.m. – Nesta called Defendant

Berthold and spoke for nearly three (3) minutes.

       1137. On May 10, 2013, K.G. received the Teva sales and profitability information he

requested. After having the information for barely a half hour, and before there was even a

formal price challenge by Mylan at any of Teva’s customers, K.G. concluded that “it is best to

concede Econdisc [to Mylan] and try to maintain the balance of our customers . . . .” By

conceding Econdisc to Mylan, Teva would walk away from its single biggest customer (in terms

of gross profit) for the 48mg tablets and the third largest out of six customers (in terms of gross

profit) for the 145mg tablets. Defendant Patel, who had been at Teva for only two weeks at that

point, said she “want[ed] to understand the logic you [K.G.] use for determining this.” The logic,

of course, was to allocate a customer of sufficient size to Mylan so that Mylan would be

comfortable with its “fair share” and not need to compete on price to acquire market share.

                                               274
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 292 of 768




       1138. Teva executives immediately reached out to executives at Mylan and Lupin

through a series of phone calls. These calls include at least those listed below. On these calls,

executives of Teva, Mylan, and Lupin confirmed the market allocation scheme.




       1139. Teva made good on its agreement to concede Econdisc to Mylan. On May 15,

2013, Econdisc informed Teva that a new market entrant had submitted a competitive offer for

Fenofibrate 48mg and 145mg tablets and asked Teva for a counteroffer to retain Econdisc’s

business. Less than an hour after receiving the notice of the price challenge, Defendant Green

recommended conceding Econdisc based on “prior conversations.” K.G. later agreed: “this is the

customer we should concede on Fenofibrate.”

       1140. Following Teva’s internal confirmation of the market allocation scheme, Teva

executives spoke with executives at Mylan and Lupin numerous times. These calls include at

least those listed below. On these calls, executives of Teva, Mylan, and Lupin confirmed that

Teva was sticking to the market allocation scheme by conceding Econdisc to Mylan.




                                              275
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 293 of 768




       1141. As set forth above, Defendant Teva colluded with Defendants Mylan and Lupin to

allocate the Fenofibrate market upon Mylan’s entry in May 2013, and to effectuate that

agreement, Defendant Green of Teva was in frequent contact with Defendant Nesta of Mylan

and Defendant Berthold of Lupin.

       1142. Defendant Green left Teva in November 2013 and took a position as an Associate

Vice President of National Accounts at manufacturer Defendant Zydus. Once at Zydus, Green

took advantage of his relationships with his former Teva colleagues to collude with Teva and

other competitors on several Teva/Zydus overlap drugs, including Fenofibrate.

       1143. In February 2014, Zydus was preparing to launch into the Fenofibrate market.

Defendant Green, now at Zydus, colluded with Defendants Patel, Rekenthaler, Nesta, and

Berthold to share pricing information and allocate market share to his new employer, Zydus.




                                              276
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 294 of 768




         1144. On February 21, 2014, Teva’s Patel sent a calendar invite to Rekenthaler and to

her supervisor, K.G., Senior Director, Marketing Operations, for a meeting to discuss “Post

Launch Strategy (Multiple Products)” on February 24, 2014. One discussion item was Zydus’s

anticipated entry into the Fenofibrate market. Notably, Defendant Zydus did not enter the

Fenofibrate market until a few weeks later on March 7, 2014.

         1145. In the days leading up to the meeting, between February 19 and February 24,

Patel and Green spoke by phone at least 17 times – including two calls on February 20 lasting

twenty-seven (27) minutes and nearly nine (9) minutes, respectively; one call on February 21

lasting twenty-five (25) minutes; and a call on February 24 lasting nearly eight (8) minutes.

         1146. On or about March 7, 2014, Defendant Zydus entered the Fenofibrate market at

WAC pricing that matched Defendants Teva, Mylan, and Lupin. In the days leading up to the

launch, Defendants from all four competitors were in regular contact with each other to discuss

pricing and allocating market share to Zydus. Indeed, between March 3 and March 7, these

competitors exchanged at least 26 calls with each other. These calls are detailed in the table

below:




                                               277
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 295 of 768




       1147. During the morning of March 17, 2014, Defendants Patel and Green had two

more phone calls, lasting nearly six (6) minutes and just over five (5) minutes. During those calls

they were discussing how to divvy up the market for several products where Zydus was entering

the market. A half an hour after the second call, Patel e-mailed her supervisor, K.G., identifying

“LOE Targets to Keep” for several products on which Teva overlapped with Defendant Zydus -

including Fenofibrate. With respect to Fenofibrate, Patel recommended ‘‘Defend all large

customers.” Later that same day, Patel called Green again and they spoke for more than eleven

(11) minutes.

       1148. In the months that followed, Teva “strategically conceded” several customers to

Zydus in accordance with the agreement they had reached.

       1149. For example, on Friday March 21, 2014, J.P., a Director of National Accounts at

Teva, sent an internal e-mail to certain Teva employees, including Defendants Patel and


                                               278
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 296 of 768




Rekenthaler, notifying them that Zydus had submitted an unsolicited bid to a Teva customer,

OptiSource. Patel responded that Teva was “Challenged at Humana as well.”

       1150. That morning, Patel sent a calendar invite to Rekenthaler and to K.G. scheduling a

meeting to discuss “Open Challenges-Retain/Concede Plan.” One item on the agenda was

“Fenofibrate (Zydus at Opti and Humana-propose to concede).”

       1151. The following Monday – March 24, 2014 – Patel sent internal e-mails directing

that Teva “concede” OptiSource and Humana to Zydus. Patel further stated that Teva provided a

“courtesy reduction” to a third customer, NC Mutual, but stated that Teva should “concede if

additional reduction is requested.” That same day, Patel called Green and they spoke for more

than fourteen (14) minutes. She also spoke with Defendant Berthold of Lupin for nearly twelve

(12) minutes.

       1152. In the meantime, Zydus bid at another Teva customer, Ahold. On March 25, 2014,

Patel e-mailed Rekenthaler stating “Need to discuss. NC pending, and new request for Ahold.

We may not be aligned.” Patel then sent an internal e-mail directing that Teva “concede” the

Ahold business. Later that day, Patel called Green. He returned the call and they spoke for nearly

eight (8) minutes. Patel also called Defendant Berthold of Lupin and they spoke for five (5)

minutes.

       1153. On May 13, 2014, Zydus bid on Fenofibrate at Walgreens, which was also Teva’s

customer. The next day, on May 14, 2014, Patel forwarded the bid to her supervisor, K.G., and

explained “if we concede, we will still be majority share, but only by a few share points. On the

other hand, if Zydus is seeking share, they’re challenging the right supplier, but the size of the

customer is large. What are you[r] thoughts on asking them to divide the volume 25% Zydus and




                                               279
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 297 of 768




75% Teva? This way, we’ve matched, retained majority and will hopefully have satisfied Zydus,

and minimize them going elsewhere.”

       1154. K.G. agreed with the approach and on May 15, 2014, Patel sent an internal e-mail

directing that Teva reduce its price to Walgreens, but explained that “we will retain 75% of the

award. The remainder will go to Zydus. Hopefully, this will satisfy their share targets.” Patel

emphasized that we “need to be responsible so that Zydus doesn’t keep challenging Teva in the

market.” Later that day, Green called Patel and they spoke for twenty (20) minutes.

       1155. On June 2, 2014, Green called Patel and they spoke for nearly six (6) minutes. He

also called Rekenthaler, and they spoke for two (2) minutes. Two days later, on June 4, 2014,

Zydus submitted an unsolicited bid for Fenofibrate at Anda, a Teva customer.

       1156. On June 10, 2014, T.S., Senior Analyst, Strategic Support at Teva e-mailed J.P.,

Director of National Accounts, stating “We are going to concede this business to Zydus per

upper management.” T.S. forwarded the e-mail to K.G., copying Defendants Patel and

Rekenthaler, asking to “revisit the decision to concede ANDA” because “[w]e need to send

Zydus a message to cease going after all of our business.” Rekenthaler responded, “At Anda I

would suggest you try to keep our product on their formulary in a secondary position and we’ll

continue to get sales Zydus has little market share on Fenofibrate that I can tell and they’ll

continue to chip away at us until they get what they are looking for.” A few hours later, J.P.

responded that Anda would maintain Teva on secondary and award the primary position to

Zydus. Anda was fully aware that Teva was conceding Anda’s business to Zydus because it was

a new entrant.




                                              280
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 298 of 768




       1157. The next day, on June 11, 2014, Defendant Green called Defendant Rekenthaler

and they spoke for eight (8) minutes. Later that day, Patel called Green. He returned the call and

they spoke for nearly fifteen (15) minutes.

                        66. Fluconazole

       1158. Fluconazole, which is also discussed in additional detail in Sections XIII. A. and

B. below, is a commonly prescribed antifungal medication that has been available in the United

States for decades. The World Health Organization includes Fluconazole on its List of Essential

Medicines, i.e., one of the most effective and safe medicines needed in a health system.

Fluconazole is available in the United States in several dosage strengths, including 50, 100, 150,

and 200 mg Tablets.

       1159. The market for Fluconazole is mature. At all relevant times, there have been

multiple manufacturers of Fluconazole. Defendants Citron, Dr. Reddy’s, Glenmark, Greenstone,

and Teva dominated sales of Fluconazole in the relevant period.

       1160. The GAO found that all four dosage strengths had “extraordinary price increases”

in 2013-2014. Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers including Citron, Dr. Reddy’s, Glenmark,

Greenstone, and Teva.

       1161. Defendants Citron, Dr. Reddy’s, Glenmark, Greenstone, and Teva became aware

of the potential for coordinating price increases on Fluconazole in early 2013. As explained

above Glenmark was one of Teva’s highest-ranked competitors by “quality.” Teva also viewed

Greenstone as a “high quality” competitor.

       1162. As discussed in more detail below, Teva’s Patel went to great lengths to

coordinate Teva’s price increases with competitors before sending the list to K.G. on May 24,




                                               281
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 299 of 768




2013. She saw potential when Glenmark prepares to increase the price of a large number of

drugs, and Teva also sold a number of them.

       1163.     In an email to Patel on May 1, 2013, K.G. identified as Teva’s “Main priority”

price increases for other drugs, namely “Methotrexate, Nadolol, and Fluocinonides. We need to

try to get these done within the next 2-3 weeks if we can get approval.” Anticipating Glenmark’s

price increases (which were not made public before May 16, 2013), Patel responded: “I also

expect to have some high priority items to add to this list. I should have them shortly.”

Fluconazole is one of several drugs Patel identified for price increases. And indeed, she had

numerous conversations with various sales and marketing executives at Glenmark over the next

five days to discuss raising the price of Fluconazole and other drugs, including:

             • May 2, 2013: four calls with a senior executive at Glenmark

             • May 3, 2013: two calls and one text with a senior executive at Glenmark

             • May 6, 2013: three calls with J.C.

             • May 7, 2013 three calls with J.C.

       1164. Consistent with the Fair Share Agreement, as the Glenmark price increases were

approaching, Patel took steps to make sure that Teva did not undermine its competitor’s action.

       1165. For example, on the morning of May 15, 2013, in anticipation of the Glenmark

price increases that had not yet been implemented or made public, Patel instructed her Teva

colleagues to alert her of any requests by customers for pricing relating to eight different

Glenmark drugs, including Fluconazole. Teva planned to “discuss where to price” these drugs

“based on market intelligence she has collected.” In the interests of coordinating prices, Teva

wanted to be careful to avoid obtaining any market share from Glenmark after the price

increases.



                                                    282
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 300 of 768




       1166. Patel also spoke to a senior executive at Glenmark for nearly six minutes the next

day, May 16, 2013 - the day of the Glenmark price increases. Effective that day, Glenmark

increased price on numerous drugs where there was an overlap with Teva, including

Fluconazole. Patel also spoke to a senior executive and J.C. at Glenmark multiple times on May

17, 2013. After Glenmark’s price increases and before Teva had the opportunity to institute

them, Teva was approached by several customers looking for a lower price. Teva refused to bid

on most of these solicitations in order to maintain market stability. When it did bid, Teva

intentionally bid high so that it would not win the business. As Patel stated to a Teva colleague

when a large wholesaler approached Teva about bidding on several drugs for which Glenmark

had increased its prices: “IF we bid, we need to bid high, or we will disturb the market.”

       1167. But Patel did not immediately push to increase Teva’s prices on all of the

overlapping drugs that Glenmark increased, such as Fluconazole. Instead, Teva waited until July

3, 2013. Teva hesitated because certain overlapping drugs also involved competitors that Patel

did not consider at that time to be of the highest “quality.” For these drugs, Patel anticipated that

a little more work (and communication) was required before she would feel comfortable moving

forward with a price increase.

       1168. As of Friday, May 17, 2013, Patel had not yet decided whether Teva should

institute the Glenmark price increase on Fluconazole, fearing that Greenstone might not be

responsive to price coordination. In an internal email that day, Patel indicated to colleagues -

including her supervisor, K.G. - that she was “[g]athering some revised intel’’ about Fluconazole

in order to determine next steps.

       1169. The following Monday, May 20, Patel called R.H., a director of national accounts

at Greenstone but was unable to connect. Patel was ultimately not able to communicate with



                                                283
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 301 of 768




R.H. by phone until May 28, 2013 when the two had a twenty-one-minute call. The next day

after speaking to R.H. - May 29, 2013 -Patel promptly added Fluconazole to the Teva price

increase list.

        1170.    While it was still deciding whether to institute Glenmark’s price increases, Teva

declined to capitalize on its competitor’s price increase to gain market share. For example, in a

May 17, 2013 email about Fluconazole, Teva’s B.B. expressed concern to his colleagues about

the prospect of taking McKesson’s business, which represented all of Greenstone’s or

Glenmark’s customers. Patel agreed and advised the group to decline to bid because she had

heard that Greenstone was also increasing its price and because Teva already had 80% share and

the lowest price in the market. In another internal Teva email, dated May 22, 2013, a Teva

employee reports that Teva declined to bid at One Stop on Fluconazole after a Glenmark price

increase and asks “to confirm that we want to follow the same [no-bid] strategy for Rite Aid?”

        1171. Likewise, when Walgreens asked for a bid on Fluconazole and other items,

Teva’s Green forwarded the request to Patel on May 30, 2013, and wondered whether

Glenmark’s price increase prompted the inquiry. Anticipating that Teva would join the others

and increase its prices shortly, she responded: “We are in a great inventory position, but not sure

I want to steal it on an increase .... GS has very little share and no significant customers.” Teva’s

patience and persistence was rewarded when each of the Defendants increased their prices on

Fluconazole tablets in coordinated fashion.

        1172. Defendants coordinated prices each step of the way and avoided bidding on

business that would disrupt the Fair Share Agreement. Like its competitors, Teva increased its

prices significantly. Teva’s WAC prices for Fluconazole, which it announced on July 3, 2013,

resulted in a tripling and quadrupling of its former prices. And just as they had done, when



                                                284
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 302 of 768




Glenmark increased its prices, Patel spoke to R.H. and a senior executive at Glenmark for nearly

16 minutes and almost five minutes, respectively.

        1173. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1174. The agreement between Defendants Citron, Dr. Reddy’s Glenmark, Greenstone,

and Teva was part of an overarching conspiracy between generic drug manufacturers to fix,

stabilize, and raise prices, rig bids, and engage in market and customer allocation for generic

drugs, including Fluconazole Tablets.

                         67. Fluocinolone Acetonide

        1175. Fluocinolone Acetonide is a commonly prescribed corticosteroid primarily used

in dermatology to reduce skin inflammation and relieve itching. It has been on the market for

decades and is available in several forms, including Fluocinolone Acetonide Ointment (0.025%),

Cream (0.01% and 0.025%), and Solution (0.01%).

        1176. The market for Fluocinolone Acetonide is mature. At all relevant times, there

have been multiple manufacturers. Defendants G&W, Sandoz, Taro, and Teligent dominated

sales of these Fluocinolone Acetonide products in the relevant period.

        1177. The GAO reported that Fluocinolone Acetonide experienced “an extraordinary

price increase” in 2012-2013.

        1178. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Fluocinolone Acetonide beginning at least as early

as 2012.

        1179. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.




                                                285
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 303 of 768




       1180. There were no reported shortages of these products in the relevant period. Yet,

rather than lowering its prices in anticipation of competition from G&W and Teligent, Defendant

Sandoz tripled its WAC prices on December 21, 2011. And instead of competing on price, both

G&W and Teligent entered the market with similar, supracompetitive prices. Teligent preceded

its entry with the announcement of WACs that matched or slightly exceeded Sandoz’s prices.

       1181. Pursuant to Defendants’ agreement, their price increases did not result in

significant market share losses in the relevant period.

       1182. Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers, including G&W, Sandoz, Taro, and Teligent.

Co-Defendant Teva considered Sandoz to be a “quality competitor,” with whom it was easy to

facilitate price coordination.

       1183. The ability of G&W, Sandoz, Taro, and Teligent to reach agreement regarding

Fluocinolone Acetonide was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

       1184. The agreement between Defendants G&W, Sandoz, Taro and Teligent was part of

an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices,

rig bids, and engage in market and customer allocation for generic drugs, including Fluocinolone

Acetonide Ointment (0.025%), Cream (0.01% and 0.025%), and Solution (0.01%).

                       68. Fluocinonide

       1185. The market for Fluocinonide is mature, as the drug has been available in the United

States for more than 40 years. Fluocinonide, also known by the brand name Lidex, is a topical

corticosteroid used for the treatment of a variety of skin conditions, including eczema, dermatitis,




                                                286
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 304 of 768




psoriasis, and vitiligo. It is one of the most widely prescribed dermatological drugs in the United

States.

          1186. There are several different formulations of Fluocinonide including, among others:

Fluocinonide 0.05% cream, Fluocinonide 0.05% emollient-based cream, Fluocinonide 0.05% gel

and Fluocinonide 0.05% ointment. As of June 2014, Teva, Taro and Sandoz were the only three

manufacturers actively selling any of the four Fluocinonide formulations mentioned above.

          1187. On June 11, 2014, Teva identified the market-share breakdown for each of the

different formulations of those drugs as follows:




          1188. Teva coordinated with Taro and Sandoz to increase the price of all four of those

formulations of Fluocinonide in July 2013, based in part on discussions that started between

Defendants Patel and Aprahamian even before Defendant Patel started her employment at Teva.

The increases to the WAC prices in 2013 were a modest 10-17%, depending on the formulation.

          1189. The second coordinated increase of Fluocinonide was much more significant.

Taro raised its prices for all four Fluocinonide formulations effective June 3, 2014. For each, the

increases to Taro’s WAC policies are set forth below:




                                                287
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 305 of 768




Taro notified its customers of the increases the day before they became effective - June 2, 2014.

       1190. Defendant Patel knew of these (and other) Taro increases well in advance and was

prepared so that Teva would be able to quickly follow the price increases. Defendant Patel was

already preparing for the next round of Teva price increases in June 2014; many of which would

ultimately be implemented by Teva in August.

       1191. On May 14, 2014, Defendants Patel and Aprahamian exchanged eight (8) text

messages, and had one phone conversation lasting more than four (4) minutes.

       1192. Subsequent to the May 14 communications, Defendant Patel directed a colleague

to create a list of future price increase candidates, based on a set of instructions and data she had

given him. On May 28, 2014, that colleague sent her a list titled “2014 Future Price Increase

Candidate Analysis.” The list included several drugs sold by Taro –including the four

formulations of Fluocinonide (plus Carbamazepine and Clotrimazole) – with the notation

“Follow/Urgent” listed as the reason for the increase, even though Taro had not yet increased its

price on those drugs or notified its customers that it would be doing so. The relevant portions of

that spreadsheet are set forth below:




                                                288
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 306 of 768




       1193. On June 3, 2014 – the date the Taro increases on Fluocinonide became effective –

CVS reached out to T.C., a senior sales executive at Teva, indicating that it had an “immediate

opportunity” on Fluocinonide 0.05% Cream and Fluocinonide 0.05% Emollient Cream, but did

not give a reason for providing that opportunity to Teva. The CVS representative offered to

move a significant amount of business from Taro to Teva, stating: “Opportunity knocks.” The e-

mail was forwarded to Defendant Patel, who responded:




Of course Defendant Patel already knew the bid request was due to a price increase, because she

had spoken to Defendant Aprahamian in May and included Fluocinonide on her list of price


                                             289
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 307 of 768




increases with a notation to “Follow/Urgent.” But she still needed to determine the specific price

points so that Teva could follow quickly.

         1194. T.C. stated that she had not heard about a price increase from anyone else, but

indicated that she would “snoop around.” Defendant Patel stated: “OK. Thanks. I’ll do the

same.”

         1195. Defendant Patel immediately began snooping around by exchanging five (5) text

messages with Defendant Aprahamian at Taro. Later that afternoon, she reported that she had

“[c]onfirmed that Taro increased,” but that she was “still working on intel.” K.G. at Teva

suggested that it might be a good opportunity to take some share from Taro – the market share

leader on several of the Fluocinonide formulations. He asked Defendant Patel to provide

“guidance” by the next day. Patel responded at 4:23pm, making it clear that she had been talking

to Defendant Aprahamian not only about Fluocinonide, but other drugs as well:

                       I expect to provide guidance at some point in the
                       morning.      I’m     also   hearing        Warfarin,
                       Carbamazepine as well. I’ll be looking at shares
                       and intel tomorrow and will provide commentary.
                       (Taro is a high quality competitor. It’s just a matter
                       of who the others are.)

Shortly after sending that e-mail Patel called Defendant Aprahamian and they spoke for nearly

seven (7) minutes. As discussed more fully below, Taro had also increased its prices for

Warfarin and Carbamazepine on June 3. Teva followed those substantial Taro price increases

with equally substantial increases of its own in August.

         1196. First thing the next morning – June 4, 2014 – Defendant Patel exchanged two (2)

more text messages with Defendant Aprahamian, and then the two spoke on the phone for more

than twenty-five (25) minutes. Within minutes after hanging up the phone with Defendant




                                               290
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 308 of 768




Aprahamian, Defendant Patel sent the following e-mail to K.G., making it clear that she had

obtained additional “intel” that she did not want to put in writing:




       1197. That same day, Teva received a bid request from another large customer,

Walmart. Shortly after that e-mail was forwarded to her, Defendant Patel responded by making it

clear that Teva would play nice in the sandbox with Taro:




After further deliberation, Teva decided not to bid on any of the Walmart business.


                                                291
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 309 of 768




       1198. On June 23, 2014, as Teva was planning to implement a price increase on

Fluocinonide to follow the Taro increase, Defendant Patel forwarded a spreadsheet to a

subordinate with “intel” she had obtained directly from Defendant Aprahamian. That spreadsheet

contained specific Taro customer price points for the different formulations of Fluocinonide for

each of the various classes of trade (i.e., wholesalers, chain drug stores, mail order and GPO).

Prior to sending that “intel,” Defendant Patel had spoken to Aprahamian on June 17 for fifteen

(15) minutes, and June 19 for nearly fourteen (14) minutes. The contract price points obtained by

Defendant Patel were not otherwise publicly available.

       1199. Sandoz was also a competitor on two formulations of Fluocinonide –

Fluocinonide ointment and Fluocinonide gel – but was only actively marketing the gel. Not

coincidentally, Defendant Aprahamian was having similar communications with his contact at

Sandoz, CW-3, during this time period. At least some of those calls are set forth below:




During one of the calls on June 20 referenced above, Defendant Aprahamian dictated to

CW-3 over the telephone specific Taro contract price points for each of the same classes of

trade that he had provided to Defendant Patel, for Fluocinonide ointment, Fluocinonide gel,

and various other drugs that Taro had increased that overlapped with Sandoz. CW-3 took

very detailed notes of the pricing information Defendant Aprahamian provided, which again




                                               292
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 310 of 768




were not publicly available. Based on a history and pattern of practice between CW-3 and

Defendant Aprahamian, it was understood that Sandoz would follow the Taro price increase.

       1200. On June 26, 2014, Teva sent out a calendar notice to a number of sales and

pricing employees - including Defendants Patel and Rekenthaler - for a 3pm conference call

that day. The notice stated: “We will discuss the upcoming price increase for all

Fluocinonide products: Fluocinonide Cream, Fluocinonide E-Cream, Fluocinonide Gel,

Fluocinonide Ointment. We are targeting an announcement date of Monday, June 30th for an

effective date of July 1st.” The next morning, at 9:57 a.m., Defendants Patel and Aprahamian

spoke again for nearly thirteen (13) minutes.

       1201. The Teva price increases on Fluocinonide became effective on July 1, 2014.

Teva increased its WAC pricing to match Taro’s pricing almost exactly. That same day,

Defendant Patel spoke to her contact at Sandoz, CW-1, several times, including at least those

calls set forth below:




During those calls, Defendant Patel informed CW-1 of the Teva price increase and

provided specific price points to CW-1 so that Sandoz would be able to follow the price

increase.

       1202. Taro and Teva set identical WAC prices within a month of each other in the

Summer of 2014, reflecting increases of more than 200%:



                                                293
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 311 of 768




Product
 CRM         Defendant            NDC          Old         New         Date of      Percentage
 .05%                                          WAC         WAC        Increase       Increase
 15 gm           Taro        51672125301        $0.79       $2.43     3-June-14         206%
 30gm            Taro        51672125302        $0.56       $2.43     3-June-14         337%
 60gm            Taro        51672125303        $0.39       $2.43     3-June-14         524%
 15 gm           Teva        00093026215        $0.79       $2.43     l -July-14        206%
 30gm            Teva        00093026230        $0.56       $2.43     l –July-14        337%
 60gm            Teva        00093026292        $0.39       $2.43     l -July-14        524%

       1203. Sandoz was in the process of exiting the market for Fluocinonide ointment (it had

ceased its sales by September 2014), but followed the increase on the gel three months later, on

October 10, 2014. Sandoz increased its WAC pricing on the gel by 491%. That same day,

Defendant Patel spoke to CW-1 at Sandoz by phone for more than three (3) minutes.

       1204. During this time period, Actavis had also started to re-enter the market for

Fluocinonide 0.05% cream, but had not yet gained any significant market share due to supply

problems. Nonetheless, Actavis still followed the Taro and Teva price increases in December

2014 by raising its prices to the exact WAC prices as Teva and Taro. The Actavis price increase

on Fluocinonide cream was effective December 19, 2014. Not surprisingly, in the days and

weeks leading up to the Actavis price increase, the co-conspirators at Actavis, Taro and Teva

were all communicating frequently. At least some of those communications are set forth below:




                                              294
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 312 of 768




       1205. As a result of these communications, Defendants Sandoz, Taro, Teva, and

Actavis sold Fluocinonide to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

                      69. Fluoxetine HCL

       1206. Fluoxetine HCL is a medication used to treat depression. It is available in a Tablet

formulation.

       1207. It has been available in the United States in a generic form for many years.

       1208. The market for Fluoxetine HCL is mature. At all relevant times, there have been

multiple manufacturers of Fluoxetine HCL.

       1209. During the relevant time frame, Defendants Mylan, Par, and Teva were the

primary manufacturers of Fluoxetine HCL.




                                               295
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 313 of 768




       1210. In late June 2014, Mylan imposed large price increases on Fluoxetine HCL.

Around the time of the increases, Mylan, Teva and Par directly communicated via phone to

coordinate.

       1211. For example, on June 18, 2014, less than a week before Mylan announced its

Fluoxetine HCL price increases, a National Account Manager at Mylan spoke to the Vice

President of National Accounts at Par.

       1212. On June 24, the day after Mylan announced its price increases, Mylan ‘s Nesta

spoke to Teva’s Rekenthaler.

       1213. Two days later, on June 26, Teva’s Patel exchanged a series of text messages with

the Chief Commercial Officer at Par.

       1214. In January 2015, Teva followed Mylan’s price increases for Fluoxetine HCL

Tablets. Again, the manufacturers of Fluoxetine were in communication to coordinate.

       1215. On January 5, 14 and 20, Teva’s Rekenthaler spoke with Mylan’s Nesta.

       1216. On January 26, Rekenthaler spoke with a Vice President of National Accounts at

Par for 14 minutes, and on January 28, he spoke with Par’s Vice President of Sales.

       1217. The ability of Mylan, Par, and Teva to reach agreements on Fluoxetine HCL was

aided by the prevalence of trade association meetings and conferences where the parties were

able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

       1218. The coordination by Mylan, Par, and Teva is consistent with the Fair Share

Agreement.

       1219. The agreement between Defendants Mylan, Par, and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig



                                               296
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 314 of 768




bids, and engage in market and customer allocation for generic drugs, including Fluoxetine HCL

Tablets.

                         70. Fluticasone Propionate

        1220. Fluticasone Propionate is a steroid medication used for the long-term management

of asthma and chronic obstructive pulmonary disease. It is available as a 50cg Nasal Spray and

has been available in the United States for many years in a generic form.

        1221. The market for Fluticasone Propionate is mature. At all relevant times, there have

been multiple manufacturers.

        1222. Defendants Akorn, Apotex, and West-Ward dominate sales of Fluticasone

Propionate.

        1223. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Fluticasone Propionate beginning at least as early

as 2009.

        1224. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        1225. The ability of Akorn, Apotex, and West-Ward to reach agreements on Fluticasone

Propionate was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

        1226. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1227. The agreement between Defendants Akorn, Apotex, and West-Ward was part of

an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices,




                                                297
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 315 of 768




rig bids, and engage in market and customer allocation for generic drugs, including Fluticasone

Propionate Nasal Spray.

                      71. Fosinopril HCTZ

        1228. Fosinopril HCTZ is the generic version of Monopril HCT, a drug developed by

Bristol Meyers Squibb in 1994 to treat hypertension. The market for Fosinopril HCTZ is

mature. The primary marketers of Fosinopril HCTZ are Aurobindo, Citron, Glenmark, Heritage,

and Sandoz, and each sold Fosinopril HCTZ to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

        1229. During an April 22, 2014 internal call at Heritage, Malek informed the sales team

that he wanted Heritage to take a price increase on Fosinopril HCTZ. Both Malek and Glazer

pushed the Heritage sales team members to communicate with their competitors to obtain

agreements to raise prices.

        1230. In early May 2014, sales executives with pricing authority for Fosinopril HCTZ

from Heritage, Glenmark, and Aurobindo began to discuss a collusive price increase for the

drug.

        1231. For example, on May 2, 2014, a Heritage sales executive, reached out to his

counterpart at Glenmark, the Executive Vice President of Generics. On May 8, 2014, the

Fosinopril HCTZ sales executives from each of the three companies spoke several times by

telephone in order to discuss and coordinate the price increase.

        1232. On May 14, 2014, at the MMCAP conference, executives from Sandoz,

Aurobindo, and Heritage met in person to discuss raising prices on Fosinopril HCTZ.

Discussions were also held with CW-3, a National Accounts Executive at Sandoz. The next day,



                                               298
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 316 of 768




a sales executive from Aurobindo and Sandoz’s CW-3 communicated by text messages about the

price increase.

       1233. Also on May 15, 2014, Heritage agreed to walk away from a large pharmacy

account, so that it could concede this business to Aurobindo. This act against Heritage’s self-

interest was done to ensure that Aurobindo participated in the price increase.

       1234. On May 21, 2014, an executive from Heritage exchanged texts with Sandoz’s

CW-3 to confirm that each had the other’s mobile phone numbers.

       1235. On June 3, 2014, following an HDMA conference held that day, a Heritage sales

executive met for drinks with her counterpart at either Sandoz or Aurobindo (or both). During

the week that followed this conference, the sales executives from Aurobindo, Sandoz, and

Glenmark spoke by phone at least nine times and also exchanged numerous text messages about

the Fosinopril HCTZ price increase.

       1236. On June 16, 2014, a different Glenmark employee called a different Aurobindo

employee and they spoke for twenty-two minutes. Again, these discussions were presumably

about the pricing of various Drugs at Issue, including Fosinopril HCTZ.

       1237. On June 25, 2014, sales executives from Heritage and Aurobindo spoke by phone

for approximately 18 minutes. Upon information and belief, during that call, Heritage informed

the Aurobindo executive that Heritage would increase Fosinopril HCTZ prices by approximately

200% beginning the next day, and the Aurobindo executive ensured Heritage that each of

Aurobindo, Glenmark, and Sandoz would follow Heritage’s price increase.

       1238. That same day, Glenmark’s sales executive spoke with the sales executive at

Citron with responsibility for both Glyburide and Fosinopril HCTZ. Upon information and

belief, during the discussion, Citron informed Glenmark that Citron would be entering the



                                               299
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 317 of 768




Fosinopril HCTZ market, and Glenmark informed Citron about the agreement between

Glenmark, Heritage, Aurobindo, and Sandoz to follow Heritage’s forthcoming price increase.

       1239. Beginning on June 26, 2014, Heritage began to implement the 200% price

increase on Fosinopril HCTZ with its customers.

       1240. On June 27, 2014, executives from Aurobindo and Glenmark discussed the price

increase on Fosinopril HCTZ. Upon information and belief, each confirmed to the other that the

two companies would follow Heritage’s price increase.

       1241. On July 1, 2014, the Citron employee that had discussed the price increase with

Glenmark reached out to Heritage to discuss the price increases of both Glyburide and Fosinopril

HCTZ. The Citron and Heritage employees also discussed that communications should not be

done through e-mail (this would leave evidence of the conspiracy), and instead, Heritage should

communicate only by phone with a specific Citron executive.

       1242. On July 2, 2014, a Heritage executive spoke with the specified Citron

representative, for approximately 22 minutes. Upon information and belief, during that call,

Citron agreed to follow Heritage’s price increases on both Fosinopril HCTZ and Glyburide. The

two executives continued to speak frequently about both drugs for the rest of July 2014.

       1243. By July 9, 2014, Heritage had fully implemented the price increase of 200% on

Fosinopril HCTZ. That same day, Citron executives spoke internally about their intention to

follow through on their agreement to increase prices of Fosinopril HCTZ, as well as other drugs

(including Glyburide).

       1244. A few days later, on July 14, 2014, a Citron employee spoke with a Glenmark

employee on the phone for about 20 minutes.




                                               300
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 318 of 768




       1245. The next day, July 15, 2014, Citron began announcing to customers its pricing of

Fosinopril HCTZ (which was in line with the increased prices announced by Heritage).

       1246. The Defendants continued to communicate in mid- and late-July 2014 regarding

the Fosinopril HCTZ price increase. For example, a Heritage employee spoke with her Glenmark

counterpart for about 23 minutes on July 18 and for approximately 5 minutes on July 30, and

executives from Aurobindo and Citron spoke for about 24 minutes on July 28. Upon information

and belief, Defendants communicated to each other during these calls their commitment to the

agreement to follow Heritage’s increased prices.

       1247. By January 2015, each of the Defendants fully implemented the increased pricing

on Fosinopril HCTZ.

       1248. As alleged above, the price increases regarding Fosinopril HCTZ were the result

of collusive agreements between and among Defendants and co-conspirators to increase pricing

and restrain competition for the sale of Fosinopril HCTZ to Plaintiffs and others in the United

States. These collusive agreements were furthered, at least in part, by the communications

between and among Defendants and co-conspirators alleged above.

                      72. Gabapentin Tablets

       1249. Gabapentin, also known by the brand name Neurontin, is part of a class of drugs

called anticonvulsants. The medication is used to treat epilepsy and neuropathic pain. Glenmark

entered the market for Gabapentin 800mg and 600mg tablets on April I, 2006.

       1250. On October 13 and 14, 2014, Defendant Patel attended the Annual Meeting of the

Pharmaceutical Care Management Association (“PCMA”) in Rancho Palos Verdes, California

along with a number of Teva’s competitors. The PCMA described its Annual Meeting as “the

ideal venue for senior executives from PBMs, specialty pharmacy, payer organizations and




                                              301
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 319 of 768




pharmaceutical manufacturers to network, conduct business and learn about the most current

strategic issues impacting the industry.”

       1251. Shortly after returning from that meeting, during the morning of October 15,

2014, Defendant Patel informed colleagues at Teva that Glenmark would be taking a price

increase on Gabapentin, and suggested that this would be a great opportunity to pick up some

market share. The Glenmark increase had not yet been made public, and would not be effective

until November 13, 2014. Nonetheless, Patel informed her colleagues in an e-mail that same day

that there would be a WAC increase by Glenmark effective November 13, and that she had

already been able to obtain certain contract price points that Glenmark would be charging to

distributors. At around the time she sent the e-mail, Defendant Patel exchanged two (2) text

messages with Defendant Brown of Glenmark.

       1252. Having relatively little market share for Gabapentin, Teva discussed whether it

should use the Glenmark price increase as an opportunity to pick up some market share. Over the

next several weeks, Teva did pick up “a bit of share” to be more in line with fair share principles,

but cautioned internally that it did not “want to disrupt Glenmark’s business too much.”

       1253. These communications reflect that, even in instances when competitors took share

from each other, it was fully in line with the conspiracy’s Fair Share principles. Indeed, the fact

that these high-level conspirators were actively communicating about confidential pricing

information while also taking market share from each other demonstrates that Teva’s act of

taking market share from Glenmark was the conspiracy functioning on a business as usual basis.

                       73. Glimepiride

       1254. Glimepiride, which is also discussed in additional detail in Section XIII. G.

below, is a medication used to treat diabetes. It is available in a Tablet formulation.

       1255. It has been available in the United States in a generic form for many years.

                                                 302
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 320 of 768




        1256. The market for Glimepiride is mature. At all relevant times, there have been

multiple manufacturers of Glimepiride.

        1257. During the relevant time frame, Defendants Dr. Reddy’s and Teva were the

primary manufacturers of Glimepiride.

        1258. On August 28, 2014, Dr. Reddy’s significantly increased its Glimepiride pricing.

The increases were significant-with the Glimepiride WAC going up by approximately 300%

across dosage strengths. Dr. Reddy’s price increases for Glimepiride were preceded by frequent

calls between a Vice President of Sales at Dr. Reddy’s, and Teva’s Patel. They also exchanged

text messages on August 25, 2014, three days before the price increase. The Dr. Reddy’s VP and

Patel continued to communicate after the price increase as well.

        1259. Although Teva did not initially follow Dr. Reddy’s price increases for

Glimepiride, the Dr. Reddy’s VP and Patel continued to communicate, and they exchanged four

text messages on October 10, 2014.

        1260. Several months later, on January 25, 2015, Teva raised prices on a number of

different drugs, including Glimepiride. Teva raised its list (WAC) prices to match Dr. Reddy’s

list prices exactly.

        1261. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1262. The ability of Dr. Reddy’s and Teva to reach agreements on Glimepiride was

aided by the prevalence of trade association meetings and conferences where the parties were

able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).




                                               303
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 321 of 768




       1263. The coordination by Dr. Reddy’s and Teva is consistent with the Fair Share

Agreement.

       1264. The agreement between Defendants Dr. Reddy’s and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Glimepiride

Tablets.

                       74. Glipizide-Metformin

       1265. The market for Glipizide is mature, as the drug has been available in generic form

since 2005. During the relevant time period, Heritage, Teva, and Mylan sold Glipizide to

Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

       1266. During the same April 15, 2014 phone call between Malek and Teva’s Patel

referenced above that resulted in an agreement between the two companies to increase prices on

Doxy Mono, Malek informed Teva’s Patel that Heritage wanted to raise prices on Glipizide.

Teva agreed that it would either match Heritage’s price increase or commit to not bidding against

Heritage’s business.

       1267. Around the same time, a second Heritage employee, who was tasked with

coordinating price increases with Mylan, discussed the Glipizide price increase with his Mylan

contact. On April 23, 2014, a Mylan employee e-mailed Malek to confirm to him that Mylan

agreed to the Glipizide price increase as well. (They also agreed to raise prices on Doxy Mono

and Verapamil in the same communication).

       1268. Pursuant to the agreement with Teva and Mylan, Heritage began informing

customers of the price increase in late June, and had fully implemented the price increase by July

9, 2014.

                                               304
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 322 of 768




       1269. In furtherance of the agreement, Teva and Mylan did not bid for any of Heritage’s

Glipizide business. Additionally, in those instances where Heritage’s customers sought out bids

from Teva, Teva responded with pricing that it knew was higher than Heritage’s pricing.

       1270. As alleged above, the price increases regarding Glipizide were the result of

collusive agreements between and among Defendants and co-conspirators to increase pricing and

restrain competition for the sale of Glipizide to Plaintiffs and others in the United States. These

collusive agreements were furthered, at least in part, by the communications between and among

Defendants and co-conspirators alleged above.

                      75. Glyburide

       1271. The market for Glyburide is mature, as Glyburide has been available in the United

States for decades and has been available in generic form in the United States for more than 20

years. Prior to September 2015, the primary manufacturers were Heritage, Teva, Citron, and

Aurobindo (Citron entered the market in 2014 through a manufacturing partnership with

Aurobindo), and each sold Glyburide to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

       1272. Glazer’s plea agreement with DOJ, which provided the factual basis for his felony

conviction imposed by Judge Surrick, states that: “[i]n furtherance of the conspiracy, [Glazer]

and his co-conspirators at [Heritage], including individuals the defendant supervised, engaged in

discussions and attended meetings with co-conspirators involved in the production and sale of

Glyburide. During such discussions and meetings, agreements were reached to allocate

customers and fix and maintain the prices of Glyburide sold in the United States.”

       1273. Similarly, Malek’s plea agreement with DOJ, which provided the factual basis for

his felony conviction imposed by Judge Surrick, states that: “[i]n furtherance of the conspiracy,

                                                305
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 323 of 768




[Malek] and his co-conspirators at [Heritage], including individuals the defendant supervised,

engaged in discussions and attended meetings with co-conspirators involved in the production

and sale of Glyburide. During such discussions and meetings, agreements were reached to

allocate customers and fix and maintain the prices of Glyburide sold in the United States.”

       1274. On or about April 22, 2014, Heritage held an internal teleconference during

which Malek identified drugs that could be targeted for price increases. Glyburide was one of the

drugs on Malek’s list. During the call or shortly thereafter, Malek instructed Heritage sales

executives to contact their counterparts at Teva and Aurobindo and to reach an agreement to

raise prices on Glyburide.

       1275. Malek himself spoke to a senior executive at Teva, Patel, about Glyburide and

several other drugs on his list, including an 18 minute call on April 15, 2014 (one week before

and after the April 22 conference call). During Malek’s communications with the Teva’s Patel,

an agreement was reached that both companies would raise their prices on Glyburide sold to

Plaintiffs and others in the United States.

       1276. After successfully reaching an agreement with Teva in late April, Malek and

Glazer pressured their sales executives to reach agreement with Aurobindo as well in order to

allow the collusive Glyburide price increase to succeed.

       1277. While Malek was responsible for communicating with Teva (among other

Defendants), another Heritage employee was assigned to communicate with Aurobindo. Malek

and Glazer asked this other Heritage employee for updates about his communications with

Aurobindo on April 28, 29, and 30. The Heritage employee assigned to communicate with

Aurobindo eventually connected with his contact at Aurobindo on May 8, 2014, when the two




                                               306
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 324 of 768




spoke for sixteen minutes. During this call, they agreed to raise the price of a number of drugs,

including Glyburide.

       1278. On May 9, 2014, Heritage’s sales team had another internal call to share the

results of their conversations with competitors and further discuss the contemplated price

increases for other generic drugs, including Glyburide.

       1279. At the MMCAP conference in Bloomington, Minnesota, between May 12-15,

2014, Heritage’s attendee met with a number of competitors and held collusive discussions on a

number of generic drugs. Among her conspiratorial meetings, Sather met with an executive

from Aurobindo, who also attended the conference and confirmed that each of the three generic

manufacturers of Glyburide (Aurobindo, Heritage and Teva) would increase prices on Glyburide

sold in the United States. Sather confirmed that Aurobindo was committed to the agreement in an

e-mail to Malek on May 15, 2014.

       1280. But the Defendants were not done. On June 23, 2014, Heritage held another

teleconference during which the company determined that the price of Glyburide could be raised

by 200%, notwithstanding the fact that Citron was planning to enter the market through its

partnership with Aurobindo. (As noted earlier, the FDA has documented that, with each new

competitor that enters a market for a generic drug, the price of the drug typically declines

substantially.)

       1281. In June and July 2014, executives from Heritage communicated with executives

from Citron via text message, phone, and e-mail in order to ensure that Citron would abide by

the collusive agreement already in place between the three existing manufacturers of generic

Glyburide. Citron agreed to increase prices on Glyburide, but Citron’s representative requested

that there be no communication to Citron via e-mail in order to prevent the unlawful agreement



                                               307
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 325 of 768




from being exposed. Citron requested that the collusive communications be conveyed by

telephone and directed to a specific individual within the company.

       1282. By early July 2014, with Citron, Heritage, Aurobindo, and Teva all committed to

the collusive price increase, these four Defendants had successfully implemented the collusive

price increase and were able to raise their prices for Glyburide to Plaintiffs and others in the

United States to supracompetitive levels.

       1283. Thereafter, Citron, Heritage, Aurobindo, and Teva adhered to the collusive

agreement. In July 2014, a purchaser of Glyburide sought a request for proposal from Teva on

Glyburide, in response to Heritage’s price increase. Teva sales executives declined to bid based

on their agreement with Defendants, and referenced the agreements on both Glyburide and

another drug as the basis for refusing to issue a competitive bid to the potential customer.

Defendants also engaged in discussions about how Citron could acquire market share without

disrupting the collusive conspiracy agreement.

       1284. Through their continued collusion, Citron, Heritage, Aurobindo, and Teva were

able to maintain their collusive pricing on Glyburide until at least December 2015. This

conspiratorial agreement continues to impact prices that Plaintiffs and others in the United States

pay for Glyburide.

       1285. As alleged above, the price increases regarding Glyburide were the result of

collusive agreements between and among Defendants and co-conspirators to increase pricing

and restrain competition for the sale of Glyburide to Plaintiffs and others in the United States.

These collusive agreements were furthered, at least in part, by the communications between and

among Defendants and co-conspirators alleged above, and at trade association events and

conferences.



                                                 308
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 326 of 768




                      76. Glyburide-Metformin

       1286. The market for Glyburide-Metformin is mature, as the drug has been available in

generic form since 2004. During the relevant time period, Heritage, Teva, Aurobindo, Actavis,

and Citron sold Glyburide-Metformin to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

       1287. During the same April 15, 2014 phone call alleged above when they discussed a

number of other collusive price increases, Malek and the senior Teva sales executive, Patel,

agreed to increase prices on Glyburide-Metformin.

       1288. On April 22, 2014, Heritage held an internal teleconference during which Malek

identified a large number of drugs that Heritage targeted for price increases, including

Glyburide-Metformin. After the call, Malek assigned Heritage sales executives to contact their

counterparts at Aurobindo about Glyburide-Metformin, and at Actavis to discuss Glyburide-

Metformin.

       1289. After the internal conference call, Heritage’s Sather spoke with a senior executive

at Actavis on April 22, 2014 about the Glyburide-Metformin price increase. Upon information

and belief, during this call, the executives from Heritage and Actavis agreed to increase prices on

both Glyburide-Metformin and another drug (Verapamil). As with all collusive communications

identified in this Complaint involving Actavis, the Actavis representative acted on behalf of and

reached an agreement that was followed by all Actavis entities identified in this Complaint.

       1290. On May 8, 2014, a Heritage executive spoke with an Aurobindo executive about

the Glyburide-Metformin price increase. Heritage and Aurobindo executives followed up this

phone call with an in-person meeting, during which – upon information and belief – the

Glyburide-Metformin price increase was discussed (along with price increases on other drugs).

                                               309
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 327 of 768




        1291. Executives from the four companies continued to communicate regarding the

price increase for the next month. For example, the Actavis executive spoke with Teva by

phone on May 1 and May 6, and the two exchanged at least 30 text messages about pricing

agreements on Glyburide-Metformin and other drugs. The same Actavis executive also spoke

with Aurobindo’s CEO regarding the pricing agreement.

        1292. Heritage also communicated the terms of the agreement to Citron and Sun.

Because Citron had agreed to increase prices of Glyburide, Heritage sought to ensure that Citron

(which had authority to market Glyburide-Metformin, but did not actively manufacture the drug

at that time) did not take any steps that would undermine or reveal the collusion on Glyburide-

Metformin. Accordingly, a Heritage sales executive discussed the Glyburide-Metformin price

agreement by text. Additionally, to facilitate collusion on other drugs, Heritage informed Sun

through a chain of text messages sent in August 2014 about the successful price increases on

Glyburide-Metformin and Verapamil.

        1293. In Summer 2014, Aurobindo, Actavis, Heritage, and Teva increased their WAC

pricing on Glyburide-Metformin.

        1294. In August 2014, a Heritage executive texted a Sun employee regarding

agreements Heritage had reached with Actavis to increase the prices of both Glyburide-

Metformin and Verpamil. Such a communication highlights the overarching nature of the

conspiracy; Sun was kept apprised of agreements (in this case between Actavis and Heritage)

relating to drugs that it did not market or sell.

        1295. By September 2014, Citron had mobilized to enter the Glyburide-Metformin

market. Instead of undercutting the prices of Actavis, Aurobindo, Heritage, and Teva in an effort

to gain market share, Citron announced list prices higher than all of them.



                                                    310
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 328 of 768




       1296. As alleged above, the price increases regarding Glyburide-Metformin were the

result of collusive agreements between and among Defendants and co-conspirators to increase

pricing and restrain competition for the sale of Glyburide-Metformin to Plaintiffs and others in

the United States. These collusive agreements were furthered, at least in part, by the

communications between and among Defendants and co-conspirators alleged above.

                       77. Griseofulvin

       1297. Griseofulvin, which is also discussed in additional detail in Section XIII. G.

below, is a medication used to treat fungal infections. It is available in a suspension formulation.

       1298. It has been available in the United States in a generic form for many years.

       1299. The market for Griseofulvin is mature. At all relevant times, there have been

multiple manufacturers of Griseofulvin.

       1300. During the relevant time frame, Defendants Actavis and Teva were the primary

manufacturers of Griseofulvin.

       1301. On September 9, 2014, Actavis notified its customers of a price increase on

Griseofulvin Suspension (Micro). From September, through the day of the price increase Patel

and Rekenthaler communicated with Falkin and Rogerson of Actavis to coordinate the increase

over the course of at least ten telephone calls.

       1302. Teva added Griseofulvin to its own price increase list, with the notation “Follow

Competitor - Actavis” as the reason for the price increase, and followed the Actavis increase for

Griseofulvin during its next price increase event on January 28, 2015.

       1303. As with the Actavis price increase in September, in the days leading up to the

January 2015 price increase, Rekenthaler of Teva and Falkin of Actavis coordinated frequently.

       1304. Teva’s price increase for Griseofulvin matched Actavis’s list (WAC) pricing

exactly.

                                                   311
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 329 of 768




        1305. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1306. The ability of Actavis and Teva to reach agreements on Griseofulvin was aided by

the prevalence of trade association meetings and conferences where the parties were able to meet

in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings Attendance).

        1307. The coordination by Actavis and Teva is consistent with the Fair Share

Agreement.

        1308. The agreement between Defendants Actavis and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Griseofulvin Suspension

(Micro).

                         78. Halobetasol Propionate

        1309. Halobetasol Propionate is a corticosteroid used to treat a variety of skin conditions

such as eczema, dermatitis, psoriasis, and rash. It has been available in the United States for

decades in a generic form.

        1310. The market for Halobetasol Propionate is mature. At all relevant times, there have

been multiple manufacturers of Halobetasol Propionate.

        1311. Defendants G&W, Perrigo, Sandoz, and Taro dominate sales of Halobetasol

Propionate. During much of the relevant time period, G&W and Perrigo had a roughly 40/60

split of the markets for both Ointment (0.05%) and Cream (0.05%). Defendant Sandoz rejoined

the market for Cream in early 2014, growing to a smaller but still sizeable share of the cream.

Defendant Taro rejoined the market for Cream and Ointment in summer 2014 and had small

shares of both.




                                               312
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 330 of 768




       1312. For years the prices of Halobetasol Propionate cream and ointment were relatively

low and stable. In late 2012, Perrigo and G&W were the dominant manufacturers. Perrigo and

G&W each implemented enormous price increases in lock step in the spring of 2013.

       1313. As Sandoz (late 2013) and Taro (spring 2014) joined the market, they announced

list prices identical to Perrigo and G&W.

       1314. Thus, the GAO noted that the Halobetasol Propionate 0.05% Ointment and 0.05%

Cream had “extraordinary price increases” in the years 2013-2014.

       1315. Under the Fair Share Agreement, Sandoz and Taro did not attempt to undercut

competitors’ prices in order to gain additional market share. When reentering the market and

gaining share, Sandoz and Taro targeted the competitor with the higher market share in order to

maintain market share at what they considered to be “fair share.” For example, in December

2013, when Sandoz was planning its relaunch of the 0.05% Cream, Arpad Szechenyi of Sandoz

noted in internal Sandoz emails that G&W had 63% of the market and Perrigo had 36% and that

Sandoz would ·seek to “[t]ake most of the share from G&W and one smaller account from

Perrigo.”

       1316. The ability of G&W, Perrigo, Sandoz, and Taro to reach agreement regarding

Halobetasol Propionate was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

       1317. The Defendants also communicated directly with one another. For example,

D.B., Perrigo EVP and General Manager, and K.O, G&W President, spoke twice by phone on

March 19, 2013, texted on March 25 and spoke for approximately six minutes on March 26.

Perrigo announced list (WAC) price increases for Halobetasol Propionate the next day.



                                             313
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 331 of 768




        1318. K.O. at G&W also was communicating with M.P., Taro Chief Commercial Officer

during the same window of time. K.O. tried to connect with M.P. on March 19, 2013 (the same day he

had spoken to D.B. at Perrigo) but did not get through. The two did connect, however, on March 21. They

also text messaged on March 25 (the same day that K.O. texted with D.B. at Perrigo), and had two

relatively long conversations (15 and 20 minutes) on March 28, 2012, the day after Perrigo increased its

list (WAC) prices.

        1319. K.O. (G&W) and M.P. (Taro) continued to communicate by text message in late

March and early April 2013, including on April 11, 2013 the day that G&W announced list

(WAC) price increases for Halobetasol Propionate. The next day, the two executives spoke by

phone for approximately 28 minutes.

        1320. Meanwhile, Perrigo’s T.P., Director of National Accounts, was communicating

with C.B., Sandoz’s Director of National Accounts. The two spoke on April 10, 2012, the day

before G&W announced its price increase. The two also spoke on December 18, 2012, just a few

days after Sandoz announced list (WAC) price increases for Halobetasol Priopionate. K.O

(G&W) and D.B. (Perrigo) also spoke again after the Sandoz price increase (December 20, 2013)

for approximately 10 minutes.

        1321. Another series of communications occurred when Taro raised its list (WAC)

prices on May 13, 2014. In April 2014, before the Taro price increase was announced, M.P.

(Taro) and K.O (G&W) again spoke by phone. On May 6, K.O again spoke to D.B (Perrigo) and

two days later, Perrigo’s T.P. spoke again with C.B at Sandoz. On May 16, shortly after Taro’s

list price increase became official, E.G., Taro Director of Corporate Accounts, spoke to A.F.,

Perrigo National Account Director. That same day, K.O. (G&W) re-connected with D.B.

(Perrigo).




                                                  314
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 332 of 768




        1322. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1323. The agreement between Defendants G&W, Perrigo, Sandoz, and Taro was part of

an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices,

rig bids, and engage in market and customer allocation for generic drugs, including Halobetasol

Propionate Ointment (0.05%) and Cream (0.05%).

                         79. Haloperidol

        1324. Haloperidol is an antipsychotic used to treat disorders such as schizophrenia and

Tourette syndrome. It has been available in the United States for many years in a generic form.

        1325. The market for Haloperidol is mature. At all relevant times, there have been

multiple manufacturers.

        1326. During the relevant time frame, Defendants Mylan, Sandoz, and Zydus were the

primary manufacturers of Haloperidol Tablets.

        1327. For years, the prices for Haloperidol tablets were relatively low and stable. In the

summer of 2013, however, the manufacturers of Haloperidol determined to collusively raise

prices. In the second half of 2013, they did so. For example, on the 5 mg dosage, Mylan first

announced a list (WAC) price increase that more than tripled its prices. Sandoz followed the

increase, announcing similar list (WAC) prices in January 2014. And Zydus, which entered the

market in the fall of 2014, offered virtually identical prices as Mylan and Sandoz instead of

trying to win customers through price competition.

        1328. Throughout this period, Mylan, Sandoz and Zydus met at trade conferences and

communicated directly with each other in furtherance of their price fixing agreement on

Haloperidol and of their Fair Share agreement.




                                                 315
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 333 of 768




       1329. For example, in July 2013, Sandoz executives were carefully monitoring the

generic market in order to ensure that they adhered to the Fair Share agreement. Sandoz did not

want to accidentally poach customers from its co-conspirators. As part of this effort, D.L., a

Sandoz Director of National Accounts, called her contact at Mylan, Jim Nesta, and obtained a list

of drugs for which Mylan had increased prices, including Haloperidol, so that Sandoz could

follow with its own price increase.

       1330. Not long after, Nesta twice called this Director of National Accounts at Sandoz on

August 6, a few days before Mylan imposed price increases on Haloperidol. On August 9, 2013,

Mylan implemented significant list price increases on Haloperidol.

       1331. Nesta also kept Zydus in the loop. On August 15, Nesta and K.R., a Vice

President of Sales at Zydus, exchanged text messages, and the next day the two spoke by phone.

       1332. After the Mylan price increase, Sandoz and Zydus were careful not to take

business and instead endeavored to maintain high prices, as contemplated by their price-fixing

agreement and Fair Share agreement.

       1333. For example, on October 2, 2013, M.V., the Associate Director of Pricing at

Sandoz, advised a colleague to decline to bid on Haloperidol and Trifluoperazine: “We have

been running up against Mylan a lot lately (Nadolol, BenazJHctz), and fear blowback if we take

on any more products at this moment. Trying to be responsible in the sandbox.” M.V. went to

suggest that a pretextual excuse be offered to the customer: “I recommend you blame supply.”

Of course, the real reason for turning down the competitive opportunity was Sandoz’s adherence

to the Fair Share Agreement.

       1334. On October 3, 2013, the day after this internal discussion at Sandoz in which it

reaffirmed its commitment to “be responsible in the sandbox,” D.L. (Sandoz Director of National



                                              316
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 334 of 768




Accounts) and Nesta of Mylan spoke by phone. The two spoke again on October 4 and 14, 2013.

Nesta also exchanged text messages with the VP of Sales at Zydus on October 9, 2013. Not long

after, Sandoz increased its pricing on Haloperidol.

        1335. In November and December of 2013, as well as in January, February, March,

April, June, July, August, September and October of 2014, Nesta (Mylan) and Kevin Green (who

by then had left Teva and had begun working at Zydus) communicated by phone numerous

times. Zydus also joined the Haloperidol price increases during this period.

        1336. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1337. The agreement between Defendants Mylan, Sandoz, and Zydus was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Haloperidol

Tablets (0.5, I, 2, 5, 10, 20 mg).

                         80. Hydralazine

        1338. Hydralazine HCL is a drug used to treat high blood pressure. It is also known by

the brand names Apresoline and Dralzine.

        1339. During the relevant time period, Teva, Par, Heritage, Strides, Camber, and

Glenmark dominated the market for Hydralazine tablets.

        1340. In approximately August 2014, Defendants applied the “fair share” understanding

to the market for Hydralazine in order to prevent any price erosion for the drug.

        1341. As of August 2014, Defendant Strides was in the process of ramping back up its

domestic operations, following its 2013 sale of its specialty injectables business to Defendant

Mylan. As a result of this ramp up, Strides sought to obtain its “fair share” of the Hydralazine

market, consistent with the principles of Defendants’ fair share agreement. As a company with

                                               317
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 335 of 768




more share for Hydralazine than the market allocation scheme allowed, it was up to Heritage to

concede business to Strides.

       1342. Defendant Heritage hired a new VP of Marketing on August 1, 2014. One of his

first acts of business for Heritage was to facilitate an agreement to allow Defendant Strides to

obtain market share for Hydralazine.

       1343. In early August 2014, an executive working for co-conspirator TruPharma,

relayed the message that Strides would submit an unsolicited bid to Morris & Dickson, a

wholesaler, for its Hydralazine business. Strides requested that Heritage concede the business.

       1344. On August 20, 2014, Malek was informed that Strides wanted Morris &

Dickson’s Hydralazine business. Malek was told that Heritage should concede this business to

Strides. Malek also looped in the Heritage employee who was responsible for the Morris &

Dickson account.

       1345. On September 5, Morris & Dickson informed Heritage that it had received a

competing bid for its Hydralazine business and asked for Heritage to provide a better price for

Hydralazine.

       1346. Consistent with the fair share understanding, Heritage declined to match Strides’

bid and instead conceded the Morris & Dickson business to Strides.

       1347. Upon information and belief, Heritage’s decision to concede this business to

Strides was communicated to Teva, Par, Camber, and Glenmark, so that each of these

Defendants would know that Heritage was complying with the fair share agreement for the

benefit of each Defendant.




                                               318
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 336 of 768




       1348. As a result of the overarching fair share agreement, Defendants have been able to

maintain the market allocation agreement for Hydralazine tablets since at least August 2014, which

has allowed them to sell Hydralazine at supracompetitive prices to Plaintiffs and other.

                      81. Hydrocodone Acetaminophen

       1349. Hydrocodone Acetaminophen is a pain reliever and is available in tablet form in

multiple strengths, including 5-325 mg and 10-325 mg Tablets. It has been available in the

United States for over a decade in a generic form.

       1350. The market for Hydrocodone Acetaminophen 5-325 mg and 10-325 mg Tablets is

mature. At all relevant times, there have been multiple manufacturers.

       1351. Amneal, Mallinckrodt, Par, and Teva dominated the sales of Hydrocodone

Acetaminophen 5-325 mg and 10-325 mg Tablets in the relevant period with Mallinckrodt, Par,

and Teva having roughly equal shares of the 5-325 mg Tablet market, and Amneal having a

smaller share. On the 10-325 mg Tablets, Mallinckrodt and Par had large shares of the market,

Teva had a smaller but still significant share, and Amneal had a relatively small share of the

market.

       1352. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Hydrocodone Acetaminophen beginning at least

as early as 2014.

       1353. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

       1354. The ability of Amneal, Mallinckrodt, Par, and Teva to reach agreements on

Hydrocodone Acetaminophen was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

                                               319
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 337 of 768




        1355. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1356. The agreement between Defendants Amneal, Mallinckrodt, Par, and Teva was

part of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Hydrocodone Acetaminophen Tablets (5-325, 10-325 mg).

                         82. Hydrocortisone Valerate

        1357. Hydrocortisone Valerate is a corticosteroid used to treat a variety of skin

conditions such as eczema, dermatitis, psoriasis, and rash. It has been available in the United

States for decades in a generic form.

        1358. The market for Hydrocortisone Valerate is mature. At all relevant times, there

have been multiple manufacturers of Hydrocortisone Valerate including Defendants G&W,

Perrigo, and Taro who dominate sales of Hydrocortisone Valerate Cream (0.2%).

        1359. As part of the overarching fair share agreement Taro, Perrigo, and G&W

conspired to fix, raise, maintain or stabilize the prices of Hydrocortisone Valerate cream at least

as early as October 2010.

        1360. The GAO noted that the Hydrocortisone Valerate 0.2% Cream had an

“extraordinary price increase” in the years 2013-2014.

        1361. The following chart presents list prices (i.e., WAC) for Hydrocortisone Valerate.

The cart shows that when G&W entered the Hydrocortisone Valerate market, rather than offer

lower prices to win customers, G&W offered prices equal to the incumbent manufacturers.




                                               320
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 338 of 768




       1362. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

       1363. Throughout this period, G&W, Perrigo, and Taro also met at trade conferences

and communicated directly with each other in furtherance of their price-fixing agreements,

including on Hydrocortisone Valerate and their fair share agreement.

       1364. In March 2013, when Taro and Perrigo began to raise prices to customers for

Hydrocortisone Valerate cream, the two companies were communicating. D.S., the AVP of

National Accounts at Taro, and A.F., Perrigo National Account Director, communicated by

phone on March 13, 2013.

       1365. When G&W was preparing to enter the Hydrocortisone Valerate cream market in

early 2015, T.P, Director of National Accounts at Perrigo, spoke a number of times to E.V., a VP

of Sales at Marketing at G&W, between January and March 2015. When G&W entered the

market, it matched the prices of Perrigo and Taro.




                                                 321
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 339 of 768




        1366. The ability of G&W, Perrigo, and Taro to reach agreement regarding

Hydrocortisone Valerate was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

        1367. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1368. The agreement between Defendants G& W, Perrigo, and Taro was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Hydrocortisone

Valerate Cream (0.2%).

                         83. Irbesartan

        1369. Irbesartan is a drug used in the treatment of hypertension. It prevents the

narrowing of blood vessels, thus lowering the patient’s blood pressure. Irbesartan is also known

by the brand name Avapro®.

        1370. Teva received approval to manufacture generic Irbesartan in March 2012.

        1371. On March 6, 2012, Teva’s K.G. polled the Teva sales team seeking information

about competitors that were also making offers to supply Irbesartan.

        1372. At 11:27 am, J.P., an account manager at Teva responded: “Lupin is promising

offers today.” Less than twenty minutes later, Defendant Green (still at Teva at the time) placed a

call to Defendant Berthold at Lupin. They talked for seventeen (17) minutes. Shortly after

hanging up the phone, Green e-mailed his colleagues with the information he obtained:




                                               322
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 340 of 768




       1373. That same day, Defendant Rekenthaler informed the group that he still had not

received “a call from any other manufacturer on Irbesartan.” He received an immediate response

from a senior commercial operations executive at Teva, expressing his displeasure:




       1374. At 10:54 a.m. the next day, Green called Berthold again. They spoke for nearly

seven (7) minutes. At 12:20 pm, Teva shared with the sales team the competitively sensitive

information Green had obtained from Berthold. Included were the details Berthold had shared with

Green about which competitors were launching/not launching the drug, and the identity of the

customers that received offers. K.G. stated that Teva was in a position to take up to a 40% market

share if Lupin was only looking for 15% when it launched Irbesartan on March 30, 2012.

                      84. Isosorbide Dinitrate

       1375. Isosorbide Dinitrate is a commonly prescribed medication used to prevent chest

pain (angina) in patients with coronary artery disease. It has been on the market for decades and

is available in several dosages, including 5 mg,10 mg, 20 mg, and 30 mg Tablets.




                                               323
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 341 of 768




       1376. The market for Isosorbide Dinitrate is mature. At all relevant times, there have

been multiple manufacturers. Defendants Sandoz, Par, and West-Ward dominated sales of

Isosorbide Dinitrate in the relevant period. Sandoz and West-Ward roughly split the market at

the time of the price increase on the 5 mg, 10 mg, and 20 mg Tablets. Par re-entered the market

later and regained a roughly equal share. On the 30 mg Tablets, Par had approximately 90% of

the market share, and West-Ward had approximately 10% of the market share during the relevant

time period.

       1377. For years, the prices of Isosorbide Dinitrate tablets were relatively low and stable.

For example, before the spring of 2012, Sandoz and West-Ward had list prices for 10 mg tablet

of less than 10 cents. Par, which had a negligible presence in the market during that time period,

offered similarly low prices.

       1378. A supply disruption between March and July 2012 prompted Sandoz and West-

Ward to impose enormous price increases on all tablets. Although the supply disruption was

mostly resolved within months, thereafter Sandoz and West-Ward relied on their Fair Share

agreement to keep prices more than 10 times higher than they had been only months before.

       1379. In the spring of 2013, Par made a push into the Isosorbide Dinitrate market.

       1380. Rather than offer lower prices to customers in order to build market share, Par

announced list prices that matched Sandoz (and which were higher than West-Ward).

       1381. Pursuant to Defendants’ agreement, their price increases had no significant impact

of their respective market shares.

       1382. Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers including Par, Sandoz, and West-Ward. Teva




                                               324
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 342 of 768




identified both Par and Sandoz as competitors willing to coordinate price increases under the Fair

Share Agreement. Defendants’ coordination included raising Isosorbide Dinitrate prices.

       1383. The ability of Par, Sandoz, and West-Ward to reach agreement regarding

Isosorbide Dinitrate was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

       1384. The Defendants also communicated by phone with one another. For example, On

June 6, 2012, Sandoz’s C.B, Director of National Accounts, spoke for approximately 25 minutes

to M.R., West-Ward’s Director of National Accounts. The next week, on June 15, Sandoz

announced its large list (WAC) price increases on Isosorbide. The two executives next spoke, for

approximately 21 minutes, on October 11. The next day, West-Ward announced its Isosorbide

list (WAC) price increases.

       1385. Par announced its list (WAC) price increases on March 11, 2013. Not long after,

on March 26, K.O, VP of National Accounts at Par, spoke to M.V., Associate Director of Pricing

at Sandoz for approximately 25 minutes.

       1386. The agreement between Defendants Par, Sandoz, and West-Ward was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Isosorbide

Dinitrate Tablets (5, 10, 20, 30 mg).

                       85. Ketoconazole (Cream and Tablets)

       1387. Ketoconazole, which is also discussed in additional detail in Section XIII. E.

below, is a commonly prescribed antifungal medication that has been available in the United

States for decades as a generic. It is available as a Tablet to treat certain serious fungal infections

in the body and as a Cream to treat fungal infections of the skin.

                                                 325
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 343 of 768




        1388. The market for Ketoconazole is mature. At all relevant times, there have been

multiple manufacturers of both Ketoconazole Tablets and Cream. Defendants G&W, Sandoz,

Taro, and Teva dominated sales of Ketoconazole Cream in the relevant period. Defendants

Mylan, Taro, and Teva dominated sales of Ketoconazole Tablets in the relevant period.

        1389. The GAO noted that it had “extraordinary price increases” for Ketoconazole in

2014-2015.

        1390. Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers including G&W, Mylan, Sandoz, Teva, and

Taro.

        1391. When Defendant Teva increased prices for Ketoconazole on April 4, 2014, it

made sure to coordinate with all of its competitors in doing so. Teva’s price increases doubled its

WAC price for Ketoconazole Cream and tripled its WAC price for 200 mg Tablets, which would

leave it vulnerable to challenges unless it coordinated the price increases with its competitors. In

a practice that had now become routine at Teva, leading up to the price increase Patel and

Rekenthaler both were communicating frequently with competitors, including in this case, Taro,

and Sandoz. For example, Patel called Taro’s Aprahamian twice on March 10, 2014, before he

returned her call at 10:46 am, at which time they spoke for five minutes. On March 17, 2014, she

returned a call he had made two minutes earlier and they spoke for nine minutes. Patel also spoke

with Sandoz’s M.V. on March 31, 2014, when they spoke for fifteen minutes. On April 4, 2014-

the day of the Ketoconazole increases -Patel spoke separately with both Aprahamian of Taro and

M.V. of Sandoz. During each call, she let them know that Teva was increasing the price of its

Ketoconazole products. Patel’s call with M.V. lasted over twenty-five minutes. Rekenthaler

relayed the same message when he spoke to Nesta of Mylan that same day for six minutes.



                                                326
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 344 of 768




       1392. M.V. at Sandoz immediately told his colleagues not to bid on any new

opportunities for the drugs, and instead put the products on “strict allocation” until Sandoz

determined how to proceed. That same day, Aprahamian sent a similar internal email to his

colleagues at Taro.

       1393. Co-conspirators at Taro and Sandoz also communicated directly with each other

to coordinate the price increases. On April 4, 2014, for example, Aprahamian spoke to C.B. at

Sandoz for nineteen minutes. They discussed Teva’s 2% cream price increase and the fact that

Taro would match. C.B. then sent an email internally at Sandoz, alerting colleagues of the price

increase and conveying information about Taro’s price increase plans.

       1394. Four days after Teva increased its Ketoconazole products, on April 8, 2014,

Aprahamian called Patel and the two spoke for more than nineteen minutes. Later that same day,

Aprahamian initiated a price increase for all of Taro’s customers on Ketoconazole. Aprahamian

directed that notice letters be sent to customers on April 16, 2014, with an effective date of April

17, 2014. Like Teva, Taro’s WAC prices doubled for Ketoconazole Cream and tripled for

Tablets.

       1395. Previously, in anticipation of its own price increase, on April 7, 2014, Taro turned

down an opportunity to bid on 200 mg Tablets. After reviewing the request, a Taro sales

executive sent an internal email stating: “we are not going to bid this product. ... Taro has 27%

share in a 4-player market.” In a follow-up email, E.G., a Director of Corporate Accounts at

Taro, confirmed that Taro would decline to bid, but indicated that Taro would need to lie about

the reason: “Yes, we are declining, but we need to advise its [sic] due to supply.”

       1396. Teva upheld its end of the deal on multiple occasions by not encroaching on its

competitors’ market share. For example, on May 14, 2014, Patel directed Teva to decline to bid



                                                327
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 345 of 768




for Ketoconazole at AmerisourceBergen, citing the same logic Taro used: “unable to bid

(strategic reasons, for internal purposes).” Again on August 8, 2014, Teva turned down a

Ketoconazole bid request from McKesson, reasoning in an internal email: “we just implemented

the increase and we have very high share so whomever is challenging will continue to look

elsewhere until they find their piece of the pie.” And again on April 14, 2014, in another internal

email, it noted simply: “Ketoconazole. Decline to adjust. We have lead share.”

       1397. Although Sandoz immediately understood that it would match Teva and Taro’s

price increases for Ketoconazole Cream, it could not implement the price increase until October.

Sandoz’s contracts with certain customers contained price protection terms, which would impose

substantial penalties if Sandoz increased its prices at that time - and those penalties would have

caused Sandoz to miss certain financial targets during the months after April 2014. At Sandoz,

senior management held monthly budget meetings where they analyzed whether it made

financial sense to implement a particular price increase. In the case of Ketoconazole, the

ramifications of the price protection terms did not make sense for Sandoz to follow until October

2014. When Sandoz ultimately matched the Teva and Taro increases for Ketoconazole Cream on

October 10, 2014, Patel and M.V. at Sandoz spoke for more than three minutes. Sandoz’s WACs

matched Teva and Taro’s and doubled its prior price.

       1398. The agreement between Defendants G&W, Mylan, Sandoz, Taro, and Teva was

part of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Ketoconazole Cream and Tablets.

                      86. Ketoprofen

       1399. Ketoprofen, which is also discussed in additional detail in Sections XIII. D. and

G. below, is also known by the brand name Dolobid, and is a nonsteroidal anti-inflammatory

                                               328
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 346 of 768




drug (NSAID) used to treat mild to moderate pain, and to relieve symptoms of arthritis, such as

inflammation, swelling, stiffness, and joint pain. It has been available in the United States in a

generic form for many years.

        1400. The market for Ketoprofen Capsules was mature and at all relevant times had

multiple manufacturers.

        1401. During the relevant time frame, Defendants Teva and Mylan were the primary

manufacturers of Ketoprofen capsules.

        1402.    Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Ketoprofen beginning at least as early as

September 2012.

        1403. In the summer of 2013, Patel said she had heard “rumors of activity,” i.e., a price

increase, on Ketoprofen. “Rumors” was a term consistently used by Patel in emails to as a

euphemism for communicating with competitors about future price increases.

        1404. On June 28, 2013, Teva’s Green and Mylan’s Nesta spoke on the phone. Shortly

thereafter, Patel sent an email internally at Teva stating that Mylan was announcing price

increases that day, including for Ketoprofen. In actuality, Mylan did not announce the price

increases until July 1, 2013, with an effective date of July 2, 2013. Teva followed on August 9,

2013.

        1405. As Teva prepared to follow the Mylan increase, the companies were in frequent

contact. For example, on July 10, 2013, Green and Nesta spoke twice, and the next day, Nesta

and Green exchanged several more calls. In addition, Green spoke to Nesta on August 1 (two

calls), 2, 6 (three calls), and 8 (three calls), 2013.




                                                   329
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 347 of 768




       1406. The day before Teva officially followed Mylan’s price increase - August 8, 2013 -

Patel spoke directly to Nesta.

       1407. On January 28, 2015, Teva again raised its price on Ketoprofen capsules. Again,

Teva’s Patel and Rekenthaler communicated with Mylan before doing so. For example,

Rekenthaler spoke to Nesta of Mylan on January 14 (2 calls) and January 20, 2015.

       1408. The ability of Teva and Mylan to reach agreements on Ketoprofen capsules was

aided by the prevalence of trade association meetings and conferences where the parties were

able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

       1409. The coordination by Teva and Mylan is consistent with the Fair Share Agreement.

       1410. The agreement between Defendants Teva and Mylan was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Ketoprofen Capsules.

                       87. Ketorolac Tromethamine

       1411. Ketorolac Tromethamine, which is also discussed in additional detail in Sections

XIII. D. and G. below, is a medication used to treat pain. It is available in a Tablet formulation.

       1412. It has been available in the United States in a generic form for many years.

       1413. The market for Ketorolac Tromethamine is mature. At all relevant times, there

have been multiple manufacturers of Ketorolac Tromethamine.

       1414. During the relevant time frame, Defendants Mylan and Teva were the primary

manufacturers of Ketorolac Tromethamine.

       1415. For years, the prices of Ketorolac Tromethamine tablets were relatively low and

stable. As with numerous other drugs during manufactured by Teva and Mylan, things changed




                                                330
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 348 of 768




in mid-2012, when those manufacturers began to implement coordinated and sustained price

increases.

        1416. Over the course of their conspiratorial price increases, Teva and Mylan prices

skyrocketed. List (WAC) prices for Ketorolac Tromethamine tablets more than doubled. These

extraordinary price increases were only possible because of Teva and Mylan’s agreement to fix

prices and to abide by the Fair Share agreement.

        1417. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1418. The ability of Mylan and Teva to reach agreements on Ketorolac Tromethamine

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        1419. Throughout 2012, 2013 and 2014, Teva and Mylan were also in regular

communication for the purposes of fixing the prices of generic drugs, including Ketorolac

Tromethamine. For example, Teva’s Green and Mylan’s Nesta spoke many times by phone in

2012 and 2013. In 2014, Teva’s Rekenthaler stepped in for Green and communicated directly

with Nesta to work out pricing and Fair Share for Ketorolac Tromethamine and other drugs.

        1420. The coordination by Mylan and Teva is consistent with the Fair Share Agreement.

        1421. The agreement between Defendants Mylan and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Ketorolac Tromethamine.

                         88. Labetalol

        1422. Labetalol, also known by brand names such as Normodyne and Trandate, is a

medication used to treat high blood pressure. Labetalol, like Nadolol, is in a class of drugs called

                                                331
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 349 of 768




beta blockers, and it works by relaxing blood vessels and slowing heart rate to improve blood

flow and decrease blood pressure.

       1423. Labetolol was one of eight drugs that Teva targeted for a price increase

effective July 31, 2012. Prior to implementing the price increase for these drugs, Green and

Rekentheler spoke with their competitors for each targeted drug to ensure that the understanding

to increase prices would hold, including Mylan, Actavis, Breckenridge, and Alvogen. For

example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of Sandoz, and William

Hill, a senior sales and marketing executive at Alvogen. On July 31, Green and Nesta spoke five

times, and immediately following some of these calls Green called Hill. Also, Rekentheler spoke

with his counterparts at Actavis and Breckenridge. These communications solidified the

agreement between the Defendants that each would adhere to the price increase for the drug that

each manufactured.

       1424. After Teva increased its pricing on Labetalol on July 31, 2012, it continued to

coordinate with its competitors to maintain that supra-competitive pricing for that drug. For

example, In October 2012, Teva learned that Sandoz was “no longer having supply issues” but

that “Watson is on allocation” (i.e., did not have enough supply to meet all of its demand). In an

internal e-mail sent on October 16, 2012, J. L., a senior analyst at Teva, questioned whether Teva

should consider lowering “strategic customer pricing” in order to retain its market share.

       1425. That same day, Defendant Green spoke to CW-2 of Sandoz two (2) times. After

those calls with CW-2, Green responded to the analyst’s question:




                                               332
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 350 of 768




T. C. of Teva agreed: “We need to stay the TEVA course.”

        1426. Defendant Rekenthaler was not satisfied, however. In order to confirm that

Watson was also still committed to maintain high pricing on Labetalol, Defendant Rekenthaler

called and spoke to A.S., a senior sales executive at Watson, four (4) times on October 18, 2012.

                      89. Lamivudine/Zidovudine (Generic Combivir)

        1427. Lamivudine/Zidovudine, also known by the brand name Combivir, is a

combination of medications used in the treatment of human immunodeficiency virus (HIV)

infection. This combination of drugs is often prescribed to decrease the chances that an HIV-

positive patient will develop acquired immunodeficiency syndrome (AIDS) or other related

illnesses.

        1428. Teva launched its generic Combivir product in December 2011.

        1429. In mid-May 2012, two competitors – Lupin and Aurobindo – received FDA

approval for generic Combivir and were preparing to enter the market.

        1430. Even before those two companies obtained FDA approval, Teva was

communicating with both about how to share the market with the new entrants. Defendant

Rekenthaler was speaking to R.C., a senior-most executive at Aurobindo, while Defendant Green

was speaking to Defendant Berthold of Lupin and Defendant Grauso of Aurobindo.

        1431. For example, on April 24, 2012, T.C. of Teva asked her co-workers whether they

had heard about any new entrants to the market for generic Combivir. Defendant Rekenthaler

responded immediately that Aurobindo was entering. When T.C. questioned that information

based on her understanding of how quickly the FDA typically approved new product

applications, Rekenthaler assured her that the information was coming from a reputable source:




                                               333
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 351 of 768




       1432. That “good friend” was Aurobindo’s R.C., who had previously worked with both

T.C. and Rekenthaler while at Teva. Rekenthaler was reluctant to identify R.C. in writing as it

would evidence conspiratorial communications between the two competitors. To confirm this

information, Defendant Green also called and spoke to Defendant Grauso of Aurobindo that

same day for twelve (12) minutes and Defendant Berthold of Lupin for four (4) minutes.

       1433. After speaking with Berthold, Defendant Green responded separately to T.C.,

providing specific information regarding Lupin’s entry plans, including commercially sensitive

intelligence about Lupin’s anticipated bid at a large wholesaler. Green and Berthold then spoke

again the next day, April 25, 2012, for seven (7) minutes.

       1434. In early May, with the Lupin and Aurobindo launches just days away,

communications among all three competitors accelerated noticeably. Over the four-day period

from May 7 to May 10, for example, the three companies spoke at least 32 times, as set forth in

the table below:




                                               334
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 352 of 768




       1435. During this four-day period, the three individuals were negotiating and

discussing the specific customers that Teva would concede and retain in order to make Lupin

and Aurobindo’s entry into the generic Combivir market as seamless as possible. The phone

records demonstrate several instances during this 4-day period where two of the individuals

referenced above (Green, Berthold and/or Grauso) would speak, followed by a phone call by

one of those two individuals to the individual that was not part of the original conversation.

       1436. On May I0, 2012, at the conclusion of this four-day period of intensive

communications, K.G. of Teva informed his colleagues of the results. He confirmed that

“‘Lupin and Aurobindo anticipate approval and launch.” Importantly, he went on to list the

specific accounts that Teva had negotiated to retain in order to hold on to a 40% market share in




                                              335
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 353 of 768




generic Combivir. K.G. also identified the specific accounts that Teva would concede to its

competitors Aurobindo and Lupin.

       1437. Even before the negotiations with Aurobindo and Lupin were finalized, K.G.

made it clear to the sales team that Teva would be cooperating with its competitors to provide

them with their fair share of the generic Combivir market. On May 9, 2012, when a major

customer was pressing Teva for a bid, K.G. instructed T.C. that Teva did not plan to keep that

customer. When T.C. asked if she should provide any bid at all, K.G. directed her to provide a

sham bid, saying:




       1438. Three days later, when preparing the bid for that customer, T.C. pushed back on

K.G.’s directive on price, asking: “Can we send something that at least looks like we are trying?”

But K.G. refused, responding that they could not go any lower or else Teva might risk actually

winning the business. He concluded: “We really need to concede this business with the accounts

we have kept.”

       1439. In a separate e-mail exchange with T.C. on that same day, May 11, 2012, K.G.

told T.C. that another of her major customers was not on the list for Teva to retain with respect to

generic Combivir. He reminded her of the goal of the overarching conspiracy, stating that Teva

should concede that customer “. . . in order to preserve market pricing as much as possible.”

K.G. pointed out that such a move would give Teva its fair share as the first entrant: “40-45%



                                                336
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 354 of 768




market share in a three player market.” T.C. then informed that customer that Teva would not

compete for its business because “we need to concede some share.”

        1440. Lupin was able to enter the market for generic Combivir and obtain more than a

30% market share without significantly eroding the price due to the understanding with Teva and

Aurobindo that each was entitled to its fair share of the market.

                         90. Latanoprost

        1441. Latanoprost is used to treat glaucoma and high pressure in the eyes. It has been

available in the United States for many years in a generic form.

        1442. The market for Latanoprost Opthalmic Liquid Eye (0.005%) is mature. At all

relevant times, there have been multiple manufacturers.

        1443. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Latanoprost beginning at least as early as 2011.

        1444. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        1445. The ability of Akorn, Bausch, Greenstone, and Sandoz to reach agreements on

Latanoprost was aided by the prevalence of trade association meetings and conferences where

the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

        1446. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1447. The agreement between Defendants Akorn, Bausch, Greenstone, and Sandoz was

part of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Latanoprost Opthalmic Liquid Eye (0.005%).

                                                 337
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 355 of 768




                         91. Leflunomide

       1448. The market for Leflunomide is mature, as the drug has been available in generic

form since 2005. During the relevant time period, Defendants Apotex, Heritage, and Teva sold

Leflunomide to Plaintiffs and others in the United States at supracompetitive prices inflated by

the unlawful and anticompetitive agreements alleged in this Complaint.

       1449. During their April 15, 2014 phone call alleged above, Malek and the Teva’s Patel

also discussed Leflunomide and targeted it for a price increase.

       1450. During the first week of May 2014, executives from Teva, Heritage and Apotex

spoke several times by telephone. During these phone calls, all three companies agreed to increase

prices on Leflunomide and to refrain from submitting competitive bids to each other’s customers.

These conversations also resulted in an agreement that Apotex would lead the price increase, which

it did on May 9, 2014.

       1451. Pursuant to the agreement between the three companies, Heritage began to

announce the price increase in June, and had fully implemented the price increase on all its major

Leflunomide accounts by early July.

       1452. In early July, after the price increase on Leflunomide was implemented, Teva

exited the market for the drug. Because the price increase was successful, this action was against

Teva’s self interest. Upon information and belief, Heritage induced Teva’s exit by agreeing to

concede market share to Teva on other drugs.

       1453. As alleged above, the price increases regarding Leflunomide were the result of

collusive agreements between and among Defendants and co-conspirators to increase pricing and

restrain competition for the sale of Leflunomide to Plaintiffs and others in the United States. These

collusive agreements were furthered, at least in part, by the communications between and

among Defendants and co-conspirators alleged above.

                                                338
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 356 of 768




                      92. Levothyroxine

       1454. Levothyroxine is a synthetic form of the thyroid hormone thyroxine used to treat

hypothyroidism, goiter, thyroid cancer, and cretinism.

       1455. The market for Levothyroxine is mature, as Levothyroxine has been available in

the United States for over 50 years. Levothyroxine is on the WHO’s list of essential medicines.

Levothyroxine is often featured on lists of the top ten most prescribed generic drugs and, as of

June 2015, it was the most prescribed generic drug in the United States and constituted 2.7% of the

entire generic drug market by number of prescriptions. Over 120 million prescriptions are written

annually for Levothyroxine in the United States, treating 15% of the population over the age of

55.

       1456. Since approximately December 2010, Defendants Mylan, Sandoz, and Lannett

have dominated the generic Levothyroxine market.

       1457. In the years 2013 and 2014, the three competitors coordinated to significantly

raise the price of Levothyroxine. Defendant Nesta of Mylan spearheaded the discussions by

speaking with K.S., a senior sales executive at Lannett, and with CW-4 of Sandoz. In

addition to communicating directly with CW-4 on this drug, Defendant Nesta also

communicated indirectly with Sandoz through a mutual contact at a competitor company –

Defendant Green of Teva. Notably, Levothyroxine was not a drug that Teva sold.

       1458. As detailed above, Mylan increased prices on a number of drugs on January 4,

2013, including Levothyroxine. The day before the Mylan increase, on January 3, 2013,

Defendant Nesta of Mylan and Defendant Green of Teva spoke at least four times by phone.

The next morning – the day of the Mylan price increases – Defendant Green spoke twice

with Defendant Kellum, including a six (6) minute call at 9:34am.




                                               339
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 357 of 768




       1459. Shortly after hanging up the phone with Defendant Green, Defendant Kellum

sent an internal e-mail stating, among other things, that he “[j]ust heard from a customer that

. . .Mylan took a significant price increase on Levothyroxine” and Defendant Kellum

advised his team to “please be cautious” on this product. As the phone records demonstrate,

Defendant Kellum’s source for the information was not “a customer,” but rather Defendant

Green of Teva.

       1460. That same morning, K.S. of Lannett called Defendant Nesta of Mylan. The

phone call lasted 44 seconds. Then, on January 10, 2013, Defendant Nesta called K.S. back

and they spoke for more than six (6) minutes. That same day, McKesson e-mailed Sandoz

and requested a price reduction on Levothyroxine. Kellum responded internally, “This is a

no. We just learned that Mylan look a large price increase.”

       1461. The following Monday – January 14, 2013 – Lannett raised its pricing for

Levothyroxine to match Mylan. Notably, after these phone calls, Defendant Nesta would not

speak again with K.S. of Lannett until August 6, 2013 – three days before Mylan increased

its prices for Levothyroxine a second time.

       1462. On July 16, 2013 – as detailed above – CW-4 spoke with Defendant Nesta

and sent the July 2013 E-mail identifying the Mylan price increases. The price list included

Levothyroxine and noted that Lannett had followed.

       1463. On August 6, 2013, Defendant Nesta called CW-4 two times. Both calls lasted

less than a minute. A few minutes after the second call, Defendant Nesta called K.S. at

Lannett. The call lasted 24 seconds (likely a voicemail). Three days later, on August 9,

2013, Mylan increased WAC pricing on Levothyroxine for a second time.




                                              340
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 358 of 768




       1464. On August 10, 2013, S.G., a national account executive at Sandoz, sent an

internal e-mail that stated: “Mylan took a 300% price increase on Levothyroxine!!! Based

on my intelligence (we will need to confirm), please lock down inventory (strict allocation

per AK) and no new product offers until we can clarify the situation.” CW-4 replied to

S.G.’s e-mail stating, “This is correct based on my info as well.”

       1465. Pursuant to their ongoing understanding, Lannett followed quickly and

matched Mylan’s WAC pricing on August 14, 2013.

       1466. On August 14, 2013, S.G. sent an e-mail to Defendant Kellum, copying CW-

1, regarding “Levothyroxine Mylan” and asked “[w]e taking the pricing up?” CW-1

responded: “[w]orking on it.” In response, S.G. replied: “Thx. I believe Lannett rationalized

the market earlier this week.” CW-1 answered “We just noticed that as well.”

       1467. On September 5, 2013, Cigna – a Mylan customer – contacted Lannett and

requested a bid on Levothyroxine. J.M., a national account manager at Lannett, forwarded

the request to K.S. stating “due to Mylan’s across the board price increases on a number of

products, they are looking for new suppliers wherever there is crossover.” J.M. explained

that “[t]he volume isn’t gigantic on the 1000s so it wouldn’t attract much attention from

Mylan if it went to us ….” Nonetheless, on September 12, 2013, Lannett declined the

opportunity and blamed supply issues stating “[a]s much as we’d love to take on the

business, we are not in a position to do so at this time.”

       1468. During a September 10, 2013 earnings call, Lannett’s CEO, A.B., was asked for

his reaction to Mylan’s Levothyroxine price increase. A.B. responded, “You mean after I sent

them a thank you note? I’m just kidding. I’m always grateful to see responsible generic drug

companies realize that our cost of doing business is going up as well. So whenever people start



                                               341
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 359 of 768




acting responsibly and raise prices as opposed to the typical spiral down of generic drug prices,

I’m grateful.”

         1469. On September 13, 2013, Sandoz did indeed act “responsibly” and, consistent with

the understanding it had with its competitors, raised WAC pricing to match Mylan and Lannett.

         1470. By way of example, Defendants set matching WAC prices on their 0.05 mg

tablet in quick succession in August and September of 2013:

 Product
                 Defendant      NDC           Old          New           Date of      Percentage
 .05 m2
                                              WAC          WAC          Increase       Increase
   Tab
 1000 ct      Mylan          00378180310         $0.18        $0.27        9-Aug-13            45%
 100 ct       Lannett        00527134201         $0.18         $0.27     14-Aug-13             46%
 1000 ct      Lannett        00527134210         $0.18        $0.27      14-Aug-13             46%
 90 ct        Sandoz         00781518192         $0.12         $0.27      13-Sep-13          120%
 1000 ct      Sandoz         00781518110         $0.12        $0.27       13-Sep-13          120%


         1471. The three competitors – Defendants Mylan, Lannett, and Sandoz – did not

stop there. They coordinated again to raise price on Levothyroxine in April/May 2014.

         1472. Consistent with the 2013 increases, Mylan was the first to raise its WAC

pricing on Levothyroxine on April 25, 2014. In the two days leading up to the increase,

Defendant Nesta and K.S. of Lannett spoke by phone several times. These calls are listed

below. Notably, these calls are the last documented telephone calls between these two

executives.




                                              342
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 360 of 768




       1473. On April 25, 2014 – the day that Mylan increased its pricing for Levothyroxine –

P.C., a sourcing manager at Cardinal Health, sent a text message to Defendant Sullivan of

Lannett stating: “[n]ot sure if you knew already … Mylan increasing levos.” Defendant Sullivan

responded: “Thanks for the heads up … We heard 55% on contract price, can you confirm?”

P.C. replied, “[y]es ~ 50-55%.” Defendant Sullivan had “heard” about the Mylan increase from

her supervisor, K.S., who had communicated with Defendant Nesta only days prior.

       1474. Lannett quickly followed with a price increase of its own – raising its WAC

pricing to match Mylan on April 28, 2014. In accordance with their ongoing agreement, and

consistent with past practice, Sandoz followed shortly thereafter on May 23, 2014 and matched

the WAC pricing of its competitors.

       1475. The following chart reflects Defendants’ price increases on .05 mg tablets:




       1476. As a result of the overarching “fair share” understanding and these collusive

communications, Defendants Lannett, Mylan, and Sandoz all sold Levothyroxine to Plaintiffs

and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.




                                              343
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 361 of 768




       1477. Mylan, Sandoz, and Lannett have maintained their prices at these supracompetitive

levels and, as a result, Plaintiffs have been forced to pay supracompetitive prices for generic

Levothyroxine since January 2013.

                      93. Lidocaine-Prilocaine

       1478. The market for Lidocaine-Prilocaine is mature, as Lidocaine-prilocaine has been

available in the United States for decades. It is marketed in the United States under the brand

name EMLA. Defendants Akorn, Hi-Tech, Impax, Sandoz, and Fougera have all sold Lidocaine-

Prilocaine throughout the United States.

       1479. At all times relevant to this lawsuit there has been more than one manufacturer of

Lidocaine-prilocaine on the market. Defendants Akorn, Hi-Tech, Impax, Sandoz, and Fougera

sold Lidocaine-prilocaine to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       1480. For more than two years prior to the conspiracy period, Defendants’ average

price in the U.S. for Lidocaine-prilocaine was remarkably stable. Beginning in mid-2014,

Defendants increased their prices abruptly and, for the most part, in unison.

       1481. Upon information and belief, Akorn, Hi-Tech, Impax, Sandoz, and Fougera

reached an agreement to increase prices for Lidocaine-Prilocaine in the United States from an

average of 47 cents per dose in April 2014 to an average price of $1.20 by January 2015.

       1482. These extraordinary price increases were not the result of supply shortages,

demand spikes, or other competitive market conditions. There were no relevant labeling changes

or reported drug shortages that might have led to price increases. Nor was there a spike in

demand that could explain the price hikes.

       1483. Upon information and belief, this agreement to increase prices on Lidocaine-

Prilocaine was the result of collusive communications between and among Defendants that were

                                                344
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 362 of 768




initiated by Sandoz and Fougera to increase pricing and restrain competition for the sale of

Lidocaine-Prilocaine in the United States, and this agreement to increase prices was facilitated

because each Defendant adhered to the overarching market allocation agreement in the generic

drug industry. The collusive agreement to increase prices on Lidocaine-Prilocaine was furthered,

at least in part, through in-person discussions conducted at meetings and industry events hosted

by GPhA and HDMA as well as other meetings and communications such as those described

below.

         1484. For example, on October 1-3, 2012, representatives from Fougera, Impax, and

Sandoz attended the GPhA Annual Meeting in Orlando, Florida. See Ex. 1.

         1485. On February 20-22, 2013, GPhA held its Annual Meeting in Orlando, Florida that

was attended by Akorn, Impax, and Sandoz. See Ex. 1.

         1486. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida, which was

attended by Akorn, Impax, and Sandoz. See Ex. 1.

         1487. On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by Fougera, Hi-Tech, Impax, and Sandoz. See Ex. 1.

         1488. On August 10-13, 2013, NACDS held its 2013 Total Store Expo in Las Vegas.

This event was attended by representatives from Akorn, Hi-Tech, Impax, and Sandoz. See Ex. 1.

         1489. On October 28-30, 2013, GPhA held a meeting in Maryland that was attended by

Akorn, Fougera, Hi-Tech, Impax, and Sandoz representatives. See Ex. 1.

         1490. On February 28-30, 2013, GPhA held its Annual Meeting in Orlando, Florida that

was attended by representatives from Hi-Tech, Impax, and Sandoz. See Ex. 1.

         1491. On June 1-4, 2014, HDMA held a BLC in the Marriott in Phoenix, Arizona.

Representatives from Akorn, Sandoz, and Impax attended. See Ex. 1.



                                              345
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 363 of 768




       1492. On June 3-4, 2014, GPhA held a meeting in Maryland that was attended by

representatives from Hi-Tech, Fougera, Impax, and Sandoz. See Ex. 1.

       1493. On August 23-26, 2014, NACDS held its 2014 Total Store Expo in Boston.

Representatives from Akorn, Impax, and Sandoz attended. See Ex. 1.

       1494. On October 27-29, 2014, GPhA held its Fall Conference in Bethesda, Maryland.

Representatives from Impax, Fougera, and Sandoz attended. See Ex. 1.

       1495. Akorn, Hi-Tech, Impax, Sandoz, and Fougera continued to attend trade

association events in 2015 and 2016.

       1496. The Defendants also spoke to one another directly by phone. For example, as

Akorn was preparing to enter the market in March 2012, it communicated directly with Taro.

M.B., a VP of Marketing at Taro, spoke to E.B., Akorn’s VP of Sales and Marketing, on

February 24, 28 and March 14 and 29.

       1497.   Meanwhile, the incumbent suppliers—Taro and Sandoz—were in touch as well.

On March 7, 8 and 17, 2012, K.K., a Sandoz Senior National Account Executive, communicated

by phone with Taro’s D.S., AVP of National Accounts at Taro.

                      94. Loperamide HCL Capsules

       1498. Loperamide HCL, which is also discussed in further detail in Section XIII. F.

below, is known by the brand name Imodium, among others, and is a medication used to treat

diarrhea.

       1499. Mylan and Teva dominate the market for Loperamide HCL capsules.

       1500. Loperamide HCL was one of eight drugs that Teva targeted for a price increase

effective July 31, 2012. Prior to implementing the price increase for these drugs, Green and

Rekentheler spoke with their competitors for each targeted drug to ensure that the understanding

to increase prices would hold, including Mylan, Actavis, Breckenridge, and Alvogen. For

                                              346
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 364 of 768




example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of Sandoz, and William

Hill, a senior sales and marketing executive at Alvogen. On July 31, Green and Nesta spoke five

times, and immediately following some of these calls Green called Hill. Also, Rekentheler spoke

with his counterparts at Actavis and Breckenridge. These communications solidified the

agreement between the Defendants that each would adhere to the price increase for the drug that

each manufactured.

       1501.   As a result of these collusive communications, Mylan and Teva were able to

increase prices on Loperamide HCL. By adhering to the Fair Share agreement and through the

numerous other examples of collusion between Teva and Mylan, Defendants have been able to

maintain prices for Loperamide HCL at supracompetitive levels since July 2012.

                      95. Meprobamate

       1502. The market for Meprobamate is mature, as the drug has been available in the United

States since 1955. Heritage and Dr. Reddy’s sold Meprobamate to Plaintiffs and others in the

United States at supracompetitive prices inflated by the unlawful and anticompetitive agreements

alleged in this Complaint.

       1503. On March 21, 2013, Heritage’s Malek instructed a Heritage employee to contact

Dr. Reddy’s about a possible increase in Meprobamate prices.

       1504. On March 22, 2013, on information and belief, Heritage contacted Dr. Reddy’s to

propose that both companies increase their prices for Meprobamate in the United States.

       1505. On March 22, 2013, a Heritage executive contacted a Dr. Reddy’s executive and

spoke by phone for about nine minutes. Upon information and belief, during the phone call, the

two companies agreed to increase prices on Meprobamate in the United States. The terms of the

agreement were further confirmed in e-mails exchanged between March 22 and March 25, 2013.




                                              347
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 365 of 768




       1506. On March 27, 2013, on information and belief, Malek forwarded an RFP to Dr.

Reddy’s that Heritage had received from a prospective purchaser of Meprobamate. Through e-

mails that followed and through about a four minute phone call on March 29, 2013, Heritage

and Dr. Reddy’s took steps to ensure that neither submitted bids that undercut the other’s pricing

for Meprobamate.

       1507. In April 2013, Dr. Reddy’s requested that Heritage allow Dr. Reddy’s to increase

its market share for Meprobamate. Dr. Reddy’s wanted to achieve this by reaching an agreement

that Heritage would walk away from its existing Meprobamate business with a national pharmacy

chain. Heritage quickly agreed to give this business to Dr. Reddy’s, and by April 2013, Heritage

took steps to give up this business so that Dr. Reddy’s could take it.

       1508. Malek and other employees continued to e-mail and speak by phone throughout

May 2013 to ensure that the market for Meprobamate in the United States was allocated to the

liking of both Dr. Reddy’s and Heritage.

       1509. As a result of this anticompetitive conduct, Heritage and Dr. Reddy’s increased

the prices for Meprobamate sold to Plaintiffs and others in the United States to supracompetitive

levels. This market allocation and price-fixing agreement and the ensuing supracompetitive

pricing continued in either force or effect (or both) until at least the end of 2016.

                       96. Metformin ER

       1510. Metformin ER, the generic version of Fortamet, is prescribed to treat adult-onset

diabetes.

       1511. During the time period relevant to this Complaint, Actavis, Amneal, Lupin, Sun,

and Teva dominated the market for Metformin ER tablets.

       1512. Lupin led the price increase in August 2015, by raising prices by approximately

200%. Between August 2015 and January 2016, Actavis, Amneal, Sun, and Teva all supported

                                                 348
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 366 of 768




Lupin’s price increase by following it themselves and by refraining from adding market share

beyond each Defendant’s “fair share” of the market.

       1513. Senior sales executives from each Defendant were in active contact with each

other during the period in which they implemented the price increase, both by telephone and at

trade shows and industry events.

       1514. For example, and as detailed in the phone records tables described throughout this

Complaint, between July 2015 and February 2016, David Berthold of Lupin was in frequent

contact with S.R.(2) of Amneal and Mark Falkin and A.G/ of Actavis. Similarly, during this

same time period, Ara Aprahamian (on behalf of Taro’s corporate parent, Sun) was in frequent

contact with S.R.(1) of Amneal; Rick Rogerson, Mark Falkin, and M.D. of Actavis; and Nisha

Patel of Teva.

       1515. As a result of these collusive communications, Defendants have been able to

maintain prices at supracompetitive levels on Metformin ER tablets since July 2015.

                      97. Methadone HCL

       1516. Methadone HCL is an opioid analgesic used to treat addiction to opioids. It is

available in Injectable, Tablet, and Oral Liquid formulations. It has been available in the United

States for decades in a generic form. Due to, among other things, its clinical efficacy and safety,

Methadone HCL has been designated as a model essential medicine by the World Health

Organization.

       1517. The market for Methadone HCL is mature. At all relevant times, there have been

multiple manufacturers of Methadone HCL, including Defendants Mallinckrodt and West-Ward.

       1518. The GAO noted that the Methadone HCL 5 mg Tablets had an “extraordinary

price increase” in the years 2014-2015.




                                               349
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 367 of 768




        1519. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Methadone HCL beginning at least as early as

2014.

        1520. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        1521. The ability of Mallinckrodt and West-Ward to reach agreement regarding

Methadone HCL was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

        1522. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1523. The agreement between Defendants Mallinckrodt and West-Ward was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Methadone HCL

Tablets (5, 10 mg).

                         98. Methylphenidate

        1524. Methylphenidate – the generic version of the branded drug Ritalin – is a central

nervous system stimulant prescribed to treat attention deficit disorder.

        1525. During the time period relevant to this Complaint, Actavis, Impax, Mallinckrodt,

Par, Sandoz, and Sun dominated the market for Methylphenidate.

        1526. In early March 2013, Mallinckrodt announced that it would have a temporary

supply disruption. Whether Mallincrkodt truly had a supply disruption or not remains unclear;

what is clear though, is that immediately after this announcement, Sandoz and Mallincrkodt

began coordinating to exploit this purported supply disruption to raise prices.

                                                350
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 368 of 768




         1527. Between March 1, 2013, and March 8, 2013, CW-3 (a senior sales executive at

Sandoz) and a Vice President of Mallinckrodt spoke by phone four times. Following their fourth

call of the week on March 8, 2013, Sandoz announced that it was raising its prices on

Methylphenidate by 400%.

         1528. Following Sandoz’s announcement, a Director of National Accounts at Watson (a

predecessor to Actavis) spoke with the VP of Generic Sales of Sandoz for more than 20 minutes

on April 21, 2013 and upon information and belief, confirmed that Actavis would follow

Sandoz’s price increase.

         1529. Two days after the above call a Sun employee reported to her superior that

Actavis/Watson would raise price effective May 25 (even though Actavis had not yet announced

a price increase) and that Mallinckrodt would follow this price increase when it resolved its

supply issue.

         1530. Sure enough, on April 25, 2013, Actavis/Watson announced that it was matching

Sandoz’s 400% price increase.

         1531. Less than a week later, Mallinckrodt sought to re-enter the market and regain the

share that it had forfeited during the period of its claimed supply disruption – which lasted just

two months. Despite selling the product at competitive levels in February 2013, Mallinckrodt

reentered the market at the elevated price set by Sandoz and Actavis.

         1532. The day after Mallinckrodt announced that its supply disruption had been

resolved, a national accounts director at Mallinckrodt – spoke by phone with CW-3, his former

colleague from Sandoz. Upon information and believe, the purpose of this call was to determine

which customers that Sandoz would concede to Mallinckrodt so that it could regain its market

share.



                                               351
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 369 of 768




       1533. And that is just what happened. In August 2013, CW-2 and Armando Kellum –

both of Sandoz – acknowledged conceding a large customer.

       1534. In late 2014, Sun’s market share was well below what it determined would be its

fair share of 17% in what was then a five-manufacturer market. Sun then coordinated with the

other Defendants to arrange for Sun to increase its market share on Methylphenidate.

       1535. In 2014 and 2015, Impax and Par entered the Methylphenidate market at the

elevated prices set by Sandoz, Actavis, and Mallinckrodt. Consistent with the overarching Fair

Share agreement, Impax and Par communicated with the existing manufacturers to arrange for

the seamless transfer of a “fair share” of the market without disrupting the price. On information

and believe one or more of Par competitors contacted senior sales executives at Par to coordinate

Par’s entry into the market and arrange for Par to receive Fair Share in mid-2015.

       1536. As a result of these collusive communications, Defendants have been able to

maintain prices for Methylphenidate at supracompetitive levels since March 2013.

                       99. Methylprednisolone

       1537. Methylprednisolone, the generic version of the branded drug Medrol

manufactured by Defendant Pfizer, is a corticosteroid that is prescribed to reduce inflammation

and treat a wide range of conditions including arthritis, ulcerative colitis, psoriasis, and endocrine

disorders. Methylprednisolone is most typically sold in 4 mg tablets, but is also occasionally sold

in higher- dose tablets ranging from 8 mg to 32 mg.

       1538. The market for Methylprednisolone is mature, as the drug has been available in

the United States for more than 60 years.

       1539. During the time period relevant to this Complaint, Breckenridge, Cadista,

Greenstone, Par, and Sandoz dominated the market for Methylprednisolone.



                                                 352
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 370 of 768




        1540. In early 2011, Methylprednisolone cost just a few cents per tablet. For example,

Cadista sold packages of 21 4 mg tablets for 85 cents each. Between March and June 2011,

however, Defendants colluded to implement a massive price increase.

        1541. Cadista and Sandoz both raised their prices by more than 2000%. For example,

the same 21 tablet package that Cadista sold for 85 cents in March cost more than $19.00 by

June. Sandoz concurrently imposed the same price increase as Cadista.

        1542. Par – which was obligated by contractual price protections to maintain its current

prices for large customers – complied with the fair share agreement by declining to supply

Cadista’s and Sandoz’s customers. As Par’s contractual price obligations for Methylprednisolone

phased out, Par also raised its prices in accordance with Sandoz and Cadista.

        1543. Between October 2011 and October 2012, Greenstone and Breckenridge entered

the market for Methylprednisolone. Consistent with the Fair Share agreement, Greenstone and

Breckenridge communicated with the other Defendants and confirmed their intentions to enter

the market at the elevated price. For example, an executive from Breckenridge communicated

with Par’s Vice President for Generic Sales prior to Breckenridge’s entry into the market. In

return, Cadista, Par, and Sandoz conceded market share to the new entrants so that they could

receive their “fair share.”

        1544. In response to this price increase, customers pushed back on the Defendants to

lower their pricing on Methylprednisolone. For example, Walgreens – who was supplied by

Cadista – solicited Sandoz to submit a bid in December 2012. Upon learning that Walgreens was

soliciting bids, on information and belief the Vice President of Sales & Marketing at Sandoz,

instructed his sales associate that took action to not obtain the business. Armando Kellum of

Sandoz confirmed this instruction.



                                               353
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 371 of 768




       1545. Walgreens continued to seek a lower price on Methylprednisolone in 2013. In

September 2013, Kellum of Sandoz intervened again to prevent a sales associate from bidding on

the large account, which still belonged to Cadista.

       1546. As a result of these collusive communications and each Defendants’ adherence to

the fair share agreement, the price increase on Methylprednisolone stuck, and Defendants have

been able to sell the drug at supracompetitive levels ever since.

                       100.   Metronidazole

       1547. The market for Metronidazole is mature, as the drug has been available in the

United States since the 1970s. Defendants G&W, Impax, Sandoz, Teva, and Valeant sold

Metronidazole to Plaintiffs and others in the United States at supracompetitive prices inflated by

the unlawful and anticompetitive agreements alleged in this Complaint. There are several

formulations of Metronidazole including cream, jelly, lotion, and vaginal formulations.

                              a) Metronidazole Cream

       1548. Defendants G&W, Sandoz, and Teva were the primary manufacturers of the

cream formulation in 2011. Beginning around June 2011, G&W, Sandoz, and Teva engaged in

price increases on Metronidazole Cream of more than 400%. Prices have remained at artificially

high levels since 2011.

       1549. The GAO Report listed Metronidazole Cream as having experienced an

“extraordinary price increase.”

       1550. These price increases were not the result of supply shortages, demand spikes,

increased input costs, or other competitive market conditions. There were no reported drug

shortages nor was there a spike in demand that could explain the price hikes.

                              b) Metronidazole Jelly



                                                354
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 372 of 768




        1551. Defendants G&W, Sandoz, Taro, and Teva were the primary manufacturers of the

jelly formulation in 2011. Impax entered the market in 2012.

        1552. Beginning around June 2011, G&W, Sandoz, Taro, and Teva collusively engaged

in price increases of Metronidazole Jelly of more than 400%. When Impax entered the market in

2012, it did not disturb the artificially inflated pricing.

        1553. The GAO Report listed Metronidazole Jelly as having experienced an

“extraordinary price increase.”

        1554. These price increases were not the result of supply shortages, demand spikes,

increased input costs, or other competitive market conditions. There were no reported drug

shortages nor was there a spike in demand that could explain the price hikes.

                                c) Metronidazole Lotion

        1555. Defendants Sandoz and Teva were the primary generic manufacturers of

Metronidazole Lotion in 2011.

        1556. Beginning in June 2011, Defendants Sandoz and Teva collusively engaged in a

multifold coordinated price increase of Metronidazole Lotion of more than 400%.

        1557. The GAO Report listed Metronidazole Lotion as having experienced an

“extraordinary price increase.”

        1558. These price increases were not the result of supply shortages, demand spikes,

increased input costs, or other competitive market conditions. There were no reported drug

shortages nor was there a spike in demand that could explain the price hikes.

                                d) Metronidazole Vaginal

        1559. Defendants Sandoz and Valeant were the primary generic manufacturers of

generic Metronidazole Vaginal in 2015.



                                                   355
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 373 of 768




         1560. Prior to January 2015, prices for Metronidazole Vaginal remained stable for

years.

         1561. Beginning in around February 2015, Defendants Sandoz and Valeant collusively

engaged in price increases of more than 300%.

         1562. Notably, the price increase on Metronidazole Vaginal occurred around the same

time that news sources reported that Valeant was dramatically increasing prices on other drugs.

         1563. These price increases were not the result of supply shortages, demand spikes,

increased input costs, or other competitive market conditions. There were no reported drug

shortages nor was there a spike in demand that could explain the price hikes.

         1564. Upon information and belief, the agreement to increase prices on all formulations

of Metronidazole was the result of collusive communications between and among Defendants,

and this agreement to increase prices was facilitated because each Defendant adhered to the

overarching market allocation agreement in the generic drug industry. The collusive agreement

to increase prices on Metronidazole was furthered, at least in part, through in-person discussions

conducted at meetings and industry events hosted by GPhA and HDMA as well as other

meetings and communications such as those described below.

         1565. For example, on August 30-31, 2010, representatives from G&W, Sandoz, and

Teva attended the NACDS Pharmacy and Technology Conference in San Diego, California. See

Ex. 1.

         1566. On August 27-30, 2011, NACDS held a Pharmacy and Technology Conference in

Boston. Representatives from G&W, Sandoz, and Teva attended. See Ex. 1.

         1567. On April 24-27, 2012, NACDS held its Annual Meeting. Representatives from

G&W, Impax, Sandoz, and Teva attended. See Ex. 1.



                                                356
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 374 of 768




          1568. On February 20-22, 2013, GPhA held its annual meeting in Orlando, Florida.

Representatives from G&W, Impax, Sandoz, and Teva attended. See Ex. 1.

          1569. On December 3, 2014, NACDS held its Foundation and Reception Dinner in New

York City. Representatives from Sandoz, Valeant, and Teva attended. See Ex. 1.

          1570. On April 25-28, 2015, NACDS held its annual meeting in Florida.

Representatives from G&W, Impax, Sandoz, Teva, and Valeant attended. See Ex. 1.

                        101.   Moexipril Hydrochloride Tablets

          1571. Moexipril Hydrochloride (“Moexipril”), also known by the brand name Univasc,

is part of a class of drugs called angiotensin-converting enzyme (ACE) inhibitors. It is used to

treat high blood pressure by reducing the tightening of blood vessels, allowing blood to flow

more readily and the heart to pump more efficiently. Glenmark entered the market for the 7.5mg

and 15mg tablets of Moexipril on December 31, 2010.

          1572. As discussed more fully below, Glenmark and Teva coordinated with each other

to raise pricing on two different formulations of Moexipril between May and July, 2013. When

Defendant Patel colluded with CW-5, a senior-most executive at Glenmark, to raise prices on

Moexipril, one of the fundamental tenets of that agreement was that they would not try to poach

each other’s customers after the increase and the competitors would each maintain their “fair

share.”

          1573. On August 5, 2013, Teva learned that it had been underbid by Glenmark at one of

its largest wholesaler customers, ABC. Upon hearing this news, Defendant Rekenthaler, the Vice

President of Sales at Teva, forwarded an e-mail discussing the Glenmark challenge to Defendant

Patel, expressing his confusion over why Glenmark would be challenging Teva’s business:




                                               357
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 375 of 768




       1574. Defendant Rekenthaler forwarded the e-mail only to Defendant Patel because he

was aware that she had been the person at Teva who had been colluding with Glenmark.

       1575. Five (5) minutes after receiving the e-mail from Defendant Rekenthaler,

Defendant Patel responded:




       1576. The call that Defendant Patel had made earlier that day was to Defendant CW-5, a

senior executive at Glenmark, to find out why Glenmark sought to underbid Teva at ABC.

       1577. Defendant Patel spoke to CW-5 three times that day. The following day – August

6, 2013 – Defendant Jim Brown, the Vice President of Sales at Glenmark, called Defendant Patel

at 9:45am but did not reach her. Patel returned Brown’s call at 10:08am and the two spoke for

approximately thirteen (13) minutes. Later that day, at 1:11pm, the two spoke again for

approximately fifteen (15) minutes. During these calls, Defendant Patel reminded Brown and

CW-5 of their prior agreement not to poach each other’s customers after a price increase.



                                               358
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 376 of 768




       1578. As a result of these communications, Glenmark decided to withdraw its offer to

ABC and honor the agreement it had reached with Teva not to compete on Moexipril. Later that

same day – August 6, 2013 – T.S. of Teva informed colleagues that “[t]oday is a new day and

today…. ABC has now informed me that they will NOT be moving the Moexipril business to

Glenmark.”

                       102.     Nadolol

       1579. As early as 2012, Teva was speaking to competitors about the drug Nadolol.

       1580. Nadolol, also known by the brand name Corgard, is a “beta blocker’’ which is

used to treat high blood pressure, reducing the risk of stroke and heart attack. It can also be used

to treat chest pain (angina).

       1581. In 2012 and 2013, Teva’s only competitors for Nadolol were Mylan and Sandoz.

All three companies experienced supply problems of some sort during that time period, but they

were in continuous communication to coordinate pricing and market allocation in order to

maintain market stability. Nadolol was a high volume drug and one of the most profitable drugs

where Teva, Mylan and Sandoz overlapped, so it was very important that they maintain their

coordination.

       1582. Teva’s relationships with Mylan and Sandoz are discussed above, but by 2012 an

anticompetitive understanding among those companies was firmly entrenched.

       1583. Teva raised its price on Nadolol on July 31, 2012. In the days leading up to that

increase – following a pattern that would become routine and systematic over the following years

– Defendant Green, at the time in the sales department at Teva, was in frequent communication

with executives at both Sandoz and Mylan. Green spoke to CW-2 from Sandoz twice on July 29,

2012, and again on the day of the price increase, July 31, 2012. Similarly, Defendant Green was




                                                359
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 377 of 768




communicating with Defendant Nesta of Mylan often in the days leading up to the increase,

including five (5) calls on the day of the price increase.

       1584. Sandoz followed with its own increase on August 27, 2012. The increases were

staggering – varying from 736% to 798% depending on the formulation. The day before the

Sandoz increase, Defendant Armando Kellum, then the Senior Director of Pricing and Contracts

at Sandoz, called Defendant Green. They had also spoken once earlier in the month, shortly after

the Teva increase. CW-2 also called Green twice on August 21, 2012 – the same day that

Sandoz requested approval from its Pricing Committee to raise the Nadolol price. The day after

the Sandoz increase, Defendant Green – acting as the conduit of information between Sandoz

and Mylan – called Nesta of Mylan twice, with one call lasting fourteen (14) minutes.

       1585. Mylan, which returned to the market after a brief supply disruption, followed the

Teva and Sandoz increases on January 4, 2013. In what had become a routine component of the

scheme, the day before the Mylan increase Nesta spoke to Green four (4) times. The next day,

Defendant Green conveyed the information he had learned from Defendant Nesta directly to his

counterpart at Sandoz. On January 4, 2013 – the day of the Mylan increase – Defendant Green

called Defendant Kellum twice in the morning, including a six (6) minute call at 9:43am. Shortly

after hanging up with Green, Kellum reported internally on what he had learned – but concealing

the true source of the information – a convention that was frequently employed by many Sandoz

executives to avoid documentation of their covert communications with competitors:




                                                 360
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 378 of 768




Being “cautious” on those products meant that Sandoz did not want to steal business away from

its competitors by offering a lower price and taking their market share.

       1586. Defendant Kellum’s phone records demonstrate that he did not speak with any

customers during the morning of January 4, 2013. At 11:50am the same morning, Defendant

Green also called CW-2 at Sandoz and they spoke for fifteen (15) minutes.

       1587. Significantly, Defendant Green was not speaking with his Sandoz contacts solely

about Nadolol, the common drug between Teva and Sandoz, but was also conveying information

to Sandoz about a Mylan price increase on another drug that Teva did not even sell –

Levothyroxine. Such conversations further demonstrate the broad, longstanding agreement

among each of these competitors to share market intelligence in order to facilitate the scheme.

       1588. In 2014, Greenstone entered the market for Nadolol and abided by the

overarching “Fair Share” agreement in the process. Greenstone was in frequent contact with

Kellum of Sandoz, Nesta of Mylan, and Patel of Teva around the time that Greenstone entered

the market. Through these conversations, the competitors arranged for Greenstone to obtain its

“Fair Share” of the Nadolol market, and Greenstone agreed to enter the market at the existing

supracompetitive price.


                                               361
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 379 of 768




       1589. To put the Nadolol price increases into context, the Connecticut Attorney

General’s Office received a complaint from a Connecticut resident who has been prescribed

Nadolol for approximately the last 15 years. In or about 2004, that individual paid between $10

and $20 in out-of-pocket costs for a 90-day supply of Nadolol. Today, that same 90-day supply

of Nadolol would cost the complainant more than $500.

       1590. As discussed more fully below, Teva continued to conspire with Mylan and

Sandoz about Nadolol and many other drugs throughout 2013 and into the future.

                       103.   Naproxen Sodium

       1591. Naproxen Sodium is a nonsteroidal anti-inflammatory drug used to relieve pain

from various conditions. It has been available in the United States for decades in a generic form.

       1592. The market for Naproxen Sodium is mature. At all relevant times, there have been

multiple manufacturers of Naproxen Sodium.

       1593. Defendants Amneal and Glenmark dominate sales of Naproxen Sodium Tablets

(275 mg and 550 mg).

       1594. For years, the prices for Naproxen Sodium tablets were relatively low and stable.

In 2015, Teva prepared to and eventually did exit the market, leaving Glenmark and Amneal as

the dominant suppliers. Rather than compete against each other to pick up Teva’s market share,

Glenmark and Amneal imposed very large and nearly simultaneous price increases.

       1595. In close succession, Glenmark and Amneal increased list (WAC) prices more than

ten-fold

       1596. On information and belief, Amneal and Glenmark reached an agreement to fix the

price of Naproxen Sodium by rigging bids and allocating customers in furtherance of the

overarching conspiracy.




                                               362
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 380 of 768




        1597. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Naproxen Sodium beginning at least as early as

2014.

        1598. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        1599. The ability of Amneal and Glenmark to reach agreement regarding Naproxen

Sodium was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

        1600. The Defendants also regularly communicated by phone.            For example, Jim

Brown, VP of Sales at Glenmark, and S.R., Senior Director of Sales at Amneal, frequently

communicated during the period when Glenmark and Amneal raised and maintained the prices

of Naproxen Sodium. The two executives communicated by phone multiple times per month in

every month of 2015.

        1601. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1602. The agreement between Defendants Amneal and Glenmark was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Naproxen

Sodium Tablets (275, 550 mg).

                         104.   Neomycin Polymyxin Hydrocortisone

        1603. Neomycin Polymyxin Hydrocortisone is a topical antibiotic used to treat outer ear

infections caused by bacteria. It is available in several forms, including a Solution and has been

available in the United States for over a decade in a generic form.

                                                363
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 381 of 768




        1604. The market for Neomycin Polymyxin Hydrocortisone Solution (3.5mg-10MU

1%) is mature. At all relevant times, there have been multiple manufacturers.

        1605. Defendants Bausch and Sandoz dominate sales of Neomycin Polymyxin

Hydrocortisone.

        1606. On information and belief, Bausch and Sandoz reached an agreement to fix the

price of Neomycin Polymyxin Hydrocortisone by rigging bids and allocating customers in

furtherance of the overarching conspiracy.

        1607. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Neomycin Polymyxin Hydrocortisone beginning

at least as early as 2010.

        1608. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        1609. The ability of Bausch and Sandoz to reach agreements on Neomycin Polymyxin

Hydrocortisone was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

        1610. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1611. The agreement between Defendants Bausch and Sandoz was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Neomycin

Polymyxin Hydrocortisone Solution (3.5mg-10MU 1%).




                                               364
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 382 of 768




                       105.    Niacin ER

       1612. Niacin Extended Release (“ER”), also known by the brand name Niaspan

Extended Release, is a medication used to treat high cholesterol.

       1613. Defendant Teva entered the Niacin ER market on September 20, 2013 as the first

to-file generic manufacturer and was awarded 180 days of exclusivity. Teva’s exclusivity was set

to expire on March 20, 2014.

       1614. Teva had advance knowledge that Defendant Lupin planned to enter on March 20,

2014 and that Lupin would have 100 days or until June 28, 2014 before a third generic

manufacturer would be allowed to enter. Teva also knew that Defendant Zydus planned to enter

on June 28, 2014.

       1615. Armed with that knowledge, Teva increased price on Niacin ER on March 7,

2014 in advance of the competitors’ entry. In the days leading up to the price increase, all three

competitors exchanged several calls during which they discussed, among other things, the price

increase on Niacin ER and the allocation of customers to the new entrants, Zydus and Lupin. The

communications between Green and Patel and Rekenthaler of Teva, and Berthold of Lupin are

detailed in the chart below.




       1616. Similarly, in the days leading up to the Lupin launch on March 20, 2014, all

three competitors spoke again to discuss their plans for Niacin ER. The communications


                                               365
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 383 of 768




between Green and Rekenthaler and Patel of Teva, and Berthold of Lupin, are detailed in the

chart below.




       1617. In May 2014, Zydus began readying to enter the Niacin ER market. On May 5,

2014, Zydus bid on the Niacin ER business at ABC- a Teva customer. The next day, on May 6,

2014, Defendant Green called Defendant Rekenthaler and they spoke for three (3) minutes. Less

than an hour later, Green called Defendant Patel and they spoke for eight (8) minutes. A few

minutes later, Green called Patel again and left a twelve-second voicemail. Later that evening ,

Defendant Patel e-mailed K.G. reporting what Teva had learned on those calls :




                                              366
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 384 of 768




K.G. responded that Patel should schedule an internal meeting to discuss their strategy for

Niacin ER and include Rekenthaler.

       1618. Over the next several days, Patel and Rekenthaler exchanged several calls with

Green. Green also exchanged several calls with Defendant Berthold of Lupin. These calls are

listed below.




       1619. Ultimately, the competitors agreed that Teva would retain ABC and concede

McKesson, another large wholesaler, to Zydus.



                                            367
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 385 of 768




       1620. On May 29, 2014, C.D., an Associate Director of National Accounts at Teva, sent

an internal e-mail to certain Teva employees, including Defendants Patel and Rekenthaler,

stating: “A customer is reporting that Zydus is soliciting usage for Niacin with an anticipated

launch of June 24.” After receiving the e-mail, Rekenthaler called Green. The call lasted two (2)

minutes. Green returned the call a few minutes later and they spoke for twenty-eight (28)

minutes. Later that day, Patel called Green and they spoke for nearly twenty-one (21) minutes.

       1621. On June 2, 2014, J.P., a Director of National Accounts at Teva, sent an internal e-

mail stating “I received a ROFR from McKesson due to Zydus entering the market. They

apparently did not secure ABC. They are launching 6/28, but are sending offers early due to Sun

entering as well.” Patel replied, “Please be sure to consult with [K.G.] on this one. Thanks.”

Later that morning, Green called Rekenthaler. The call lasted two (2) minutes. Green then called

Patel and they spoke for nearly six (6) minutes.

       1622. On June 5, 2014, J.P. sent an internal e-mail regarding “McKesson Niacin” stating

“Per Dave [Rekenthaler], Maureen [Cavanaugh] has agreed to concede this item.” J.P. also

entered the loss in Teva’s internal database – Delphi – and noted that the reason for the

concession was “Strategic New Market Entrant.”

       1623. On June 28, 2014, Zydus formally launched Niacin ER and published WAC

pricing that matched the per-unit cost for both Teva and Lupin.

                      106.    Nimodipine

       1624. The market for Nimodipine is mature, as the drug has been available in the United

States in generic form for more than 10 years. Heritage, Sun (through Caraco), and Teva sold

Nimodipine in the United States to Plaintiffs and others in the United States at supracompetitive

prices inflated by the unlawful and anticompetitive agreements alleged in this Complaint.




                                               368
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 386 of 768




        1625. In June 2012, Malek instructed a Heritage employee, Sather, to reach out to a

sales executive at Caraco to discuss an agreement to raise prices and confirm the market

allocation that the two companies would abide by in the U.S. market for Nimodipine. The

ensuing communications between Heritage and Caraco resulted in an agreement to increase

prices on Nimodipine.

        1626. In furtherance of this agreement to increase prices, Heritage agreed to submit a

sham bid to an RFP from Cardinal, with Heritage intentionally quoting a price to Cardinal that

Heritage knew was higher than the price that Caraco was quoting.

        1627. In late 2012, the FDA issued a recall on the Nimodipine that Caraco was selling in

the United States, which required Caraco to briefly exit the market.

        1628. In late April or early May 2013, Malek learned that Caraco would seek to re-enter

the Nimodipine market by July 2013. Malek initiated discussions with Caraco that resulted in an

agreement that both companies would continue charging elevated prices on Nimodipine, and

Heritage would allow Caraco to retake a certain percentage of the market.

        1629. Caraco ultimately reentered the Nimodipine market in November 2013 and

implemented the agreement with Heritage by charging the agreed-upon prices. Upon information

and belief, Heritage reciprocated by allowing Sun and Caraco to retake the agreed-upon

percentage of the Nimodipine market.

        1630. These anticompetitive agreements by Heritage and Sun (through Caraco) resulted

in supracompetitive prices for Nimodipine in the United States that have persisted since June

2012.

        1631. As alleged above, the price increases regarding Nimodipine were the result of

collusive agreements between and among Defendants and co-conspirators to increase pricing and



                                               369
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 387 of 768




restrain competition for the sale of Nimodipine to Plaintiffs and others in the United States. These

collusive agreements were furthered, at least in part, by the communications between and among

Defendants and co-conspirators alleged above.

                       107.    Nitrofurantoin Macrocrystal Capsules

       1632. Nitrofurantoin Macrocrystal, also known by the brand name Macrodantin, is a

medication used to treat certain urinary tract infections.

       1633. In 2012, Mylan and Teva dominated the market for Nitrofurantoin Macrocrystal

capsules, and Alvogen also maintained approximately 10% market share.

       1634. Nitrofurantoin Macrocrystal was one of eight drugs that Teva targeted for a price

increase effective July 31, 2012. Prior to implementing the price increase for these drugs, Green

and Rekentheler spoke with their competitors for each targeted drug to ensure that the

understanding to increase prices would hold, including Mylan, Actavis, Breckenridge, and

Alvogen. For example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of

Sandoz, and William Hill, a senior sales and marketing executive at Alvogen. On July 31, Green

and Nesta spoke five times, and immediately following some of these calls Green called Hill.

Also, Rekentheler spoke with his competitors including his counterparts at Actavis and

Breckenridge. These communications solidified the agreement between the Defendants that each

would adhere to the price increase for the drug that each manufactured.

       1635. Teva’s July 31, 2012 price increase on Nitrofurantoin Macrocrystal was between

90-95% depending on the dosage and formulation. After that increase, Teva continued to

coordinate with Mylan and Alvogen to maintain those high prices.

       1636. For example, on October 10, 2012, a distributor customer approached Teva

requesting a lower price for Nitrofurantoin MAC because it was having difficulty competing

with the prices being charged by the distributor’s competitors (i.e., other distributors). At 9:49am

                                                 370
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 388 of 768




on October 10, 2012, K.G. of Teva sent an internal e-mail to the Teva sales team, including

Defendants Green and Rekenthaler, among others, saying:




       1637. Immediately after receiving that e-mail, Defendant Green reached out to both

Defendant Nesta at Mylan and B.H., his counterpart at Alvogen. At 10:01am, Green called Nesta

and the two spoke for ten (10) minutes. After hanging up – at 10:11am – Green called B.H. at

Alvogen for the first of three (3) calls that day, including one call lasting fourteen (14) minutes.

To close the loop, Defendant Nesta also separately spoke to B.H. two times that same day,

including a call lasting almost ten (10) minutes. Teva did not lower its price.

                       108.    Norethindrone Acetate

       1638. Norethindrone Acetate, also known by the brand name Primolut-Nor among

others, is a female hormone used to treat endometriosis, uterine bleeding caused by abnormal

hormone levels, and secondary amenorrhea.

       1639. On September 9, 2014, a customer approached Teva asking if Teva would lower

its pricing on certain drugs, including Norethindrone Acetate. One of Teva’s competitors for

Norethindrone Acetate was Defendant Amneal. That same day, Defendant Patel received phone

calls from two different Amneal employees – S.R.(2), a senior sales executive (call lasting more

than three (3) minutes), and S.R.(1), a senior sales and finance executive (almost twenty-five

(25) minutes). These were the first calls Defendant Patel had with either S.R.(1) or S.R.(2) since

she joined Teva in April 2013. That same day, S.R.(1) also spoke several times with Defendant



                                                371
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 389 of 768




Jim Brown, Vice President of Sales at Glenmark – the only other competitor in the market for

Norethindrone Acetate.

       1640. After speaking with the two Amneal executives, Teva refused to significantly

reduce its price to the customer; instead providing only a nominal reduction so as not to disrupt

the market. At that time, market share was almost evenly split between the three competitors.

When discussing it later, Defendant Patel acknowledged internally that Teva had “bid high” at

the customer based on its understanding “that it would be an increase candidate for Amneal.

They increased shortly after.” By bidding high and not taking the business from Amneal, in

anticipation of a future price increase, Teva reinforced the fair share understanding among the

competitors in the market.

                      109.   Norethindrone/Ethinyl Estradiol (Balziva®)

       1641. Norethindrone/ethinyl estradiol, also known by the brand name Ovcon®35, is a

combination of medications used as an oral contraceptive. Teva markets its generic version of

this combination medication under the name Balziva®.

       1642. On January 23, 2014, a customer informed Teva that a new market entrant was

seeking a share of its business. Teva employees surmised that the entrant was Lupin, as it had

recently obtained approval to begin marketing its generic of Ovcon®35.

       1643. Teva employees discussed internally how to make room for this new player in the

market, with one expressing concern that “[w]e would lose our current market lead if we were to

concede this business.”

       1644. The discussions about how to share the market with the recent entrant were not

limited to internal communications, however. On January 24, 2014, Defendant Patel spoke to

Defendant Berthold at Lupin twice by phone.




                                              372
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 390 of 768




       1645. Five days later, on January 29, Patel informed Defendant Rekenthaler of her

recommendation based on her communications with Defendant Berthold, to take a cooperative

stance towards this competitor, saying: “Kevin and I are in agreement that we should concede

part of the business to be responsible in the market.”

       1646. On February 4, Patel received the profitability analysis she requested in order to

determine how much of the customer’s business to hand over to Lupin. That same day, she spoke

to Berthold two more times to further coordinate Lupin’s seamless entry into the market.

                       110.   Nortriptyline Hydrochloride

       1647. Nortriptyline Hydrochloride (“Nortriptyline”), also known by the brand name

Pamelor, is a drug used to treat depression.

       1648. While Taro was approved in May 2000 to market generic Nortriptyline, it

subsequently withdrew from the market. As of early 2013, the market was shared by only two

players – Teva with a 55% share, and Actavis with the remaining 45%.

       1649. By February 2013, Taro personnel had come to believe that they should reclaim a

portion of this market, one opining that “…Nortriptyline capsules should be seriously considered

for re-launch as soon as possible.”

       1650. In early November, Taro was formulating re-launch plans, including a “Target

Market share goal” for Nortriptyline of 25% that would leave Teva with 42.45% and Actavis

with 31.02%.

       1651. On November 6, 2013, Defendant Aprahamian pressed his team to “…get some

offers on Nortrip[tyline] out . . ..” He emphasized the need to find out who currently supplied

two particular large customers so that Taro could “determine our course (Cardinal or MCK)”.

       1652. Two days later, on November 8, Aprahamian received confirmation that

McKesson was a Teva customer.

                                                373
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 391 of 768




       1653. Several days of conversations ensued among the affected competitors in an effort

to sort out how Teva and Actavis would make room for Taro in this market. For example,

Defendant Rekenthaler of Teva and Defendant Falkin of Actavis spoke twice by phone on

November 10, 2013.

       1654. Then, on November 12, 2013, Taro’s Aprahamian called Defendant Patel at Teva.

Their conversation lasted almost eleven (11) minutes. That same day, Defendant Aprahamian

announced to his colleagues that Taro would not be pursuing Teva’s business with McKesson,

saying simply: “Will pass on MCK on Nortrip.” Accordingly, he instructed a subordinate to put

together an offer for Cardinal instead.

       1655. The discussions of how to accommodate Taro into the Nortriptyline market were

far from over, however. Defendants Falkin of Actavis and Rekenthaler of Teva spoke on

November 14, 15 and 18. Falkin also exchanged two text messages with Defendant Maureen

Cavanaugh of Teva on November 17, and one on November 18, 2014.

       1656. Immediately following this series of discussions, Aprahamian began delivering a

new message to his team: Taro had enough offers out on Teva customers – it needed to take the

rest of its share from Actavis. On November 19, 2013 when a colleague presented an opportunity

to gain business from Teva customer HD Smith, Aprahamian flatly rejected the idea, saying:

“Looking for Actavis.. [sic] We have outstanding Teva offers out .. [sic]”.

       1657. The next day, November 20, 2013, another Taro employee succeeded in finding

an Actavis customer that Taro might pursue. Armed with this new information, Defendant

Aprahamian wasted no time in seeking Actavis’s permission, placing a call to M.D., a senior

national account executive at Actavis, less than four hours later. They ultimately spoke on

November 22, 2013 for more than eleven (11) minutes.



                                               374
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 392 of 768




       1658. Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as discussed

in the negotiations with Actavis and Taro. On November 21, 2013, Teva informed its customer

that “[w]e are going to concede the business with Cardinal.”

       1659. The competitors continued consulting with each other over the coming months on

Nortriptyline. On December 6, 2013, for example, Defendant Aprahamian called M.D. at Actavis

and the two spoke for over thirteen (13) minutes. On December 10, 2013, a Taro colleague

informed Aprahamian that a large customer, HEB, was with Actavis for all but one of the

Nortriptyline SKUs, and that HEB was interested in moving the business to Taro.

       1660. Having already cleared the move with Actavis during his December 6 call with

M.D., Aprahamian put the wheels in motion the next day for Taro to make an offer to HEB.

       1661. Defendant Aprahamian also continued to coordinate with Teva. He called

Defendant Patel on January 28, 2014, but she did not pick up. The dialogue continued on

February 4, 2014 when Patel called Aprahamian back. The two talked for nearly twenty-four

(24) minutes.

       1662. Two days later, on February 6, a potential customer solicited Taro to bid on its

business. When a colleague informed Defendant Aprahamian of that fact and asked if he wanted

to pursue the opportunity, Aprahamian responded firmly that Teva had already done enough to

help Taro with its re-launch and thus only Actavis accounts should be pursued:




                                              375
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 393 of 768




       1663. Over the first ten days of March, executives at Teva, Taro and Actavis called

and texted each other frequently in their continuing effort is to work out the details of Taro’s

re-entry. These calls include at least those listed below:




       1664. At the end of this flurry of communications, Teva documented its internal game

plan for Nortriptyline. Prior to this time – particularly in early 2014 - Nortriptyline had been

listed by Teva as a potential candidate for a price increase. On March 10, 2014, however, as

Patel was revising that list of price increase candidates (and the same day she spoke to Defendant

Aprahamian for more than five (5) minutes), she removed Nortriptyline from contention in order

to accommodate Taro’s entry. The spreadsheet that she sent to a colleague on that date expressly

took into account the negotiations over Taro’s entry that had occurred over the past few weeks.

With respect to a possible Nortriptyline price increase, it stated: “Delay – Taro (new) seeking

share.” As discussed more fully below in Section XIII. G., Teva subsequently raised the price of

Nortriptyline on January 28, 2015 – in coordination with both Taro and Actavis.

       1665. Green left Teva in November 2013 and moved to Zydus where he took a position

as an Associate Vice President of National Accounts. Once at Zydus, Green capitalized on the

relationships he had forged with his former Teva colleagues to collude with Teva (and other

competitors) on several Teva/Zydus overlap drugs.



                                               376
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 394 of 768




        1666. In the spring/early summer of 2014 in particular, Zydus was entering four

different product markets that overlapped with Teva. During that time period, Green was in

frequent contact with Patel and Rekenthaler, and others, to discuss pricing and the allocation of

customers to his new employer, Zydus. Indeed, given the close timing of entry on these four

products, Green, Patel, and Rekenthaler were often discussing multiple products at any given

time.

                       111.   Nystatin

        1667. Developed in the 1950s, Nystatin is an antifungal drug sold in various dosage

formulations including creams, ointments, and tablets. The market for Nystatin is mature, as the

drug has been available in the United States since 1950. The drug is considered an essential

medicine by the World Health Organization. Actavis, Par, Perrigo, Sandoz, Taro, Teva, Heritage,

and Sun (through Mutual) sold Nystatin to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

        1668. During the relevant period, Defendants Actavis, Par, Perrigo, Sandoz, and Taro

were the primary manufacturers of Nystatin external cream.

        1669. During the relevant period, Defendants Actavis, Perrigo, and Sandoz were the

primary manufacturers of Nystatin ointment.

        1670. During the relevant period, Defendants Teva, Heritage, and Sun (through Mutual)

were the primary manufacturers of Nystatin tablets.

                              a) Nystatin Cream

        1671. In late 2011, Taro, Perrigo, Par, and Actavis all raised the list prices of Nystatin

cream. Taro and Perrigo increased their prices in very close succession in late 2011. Par followed



                                               377
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 395 of 768




the price increase in August and Actavis joined in November 2011. Sandoz joined the price

increase when it re-entered the market in 2013.

       1672. In June 2011, Taro announced a dramatic price increase of more than 600%.

Rather than compete on price in order to gain market share, Perrigo followed Taro’s increase and

raised its own prices to almost identical levels. Perrigo increased production and managed to

gain some market share from 2011-2013, but, consistent with the overarching market allocation

(or “fair share”) agreement, market prices remained relatively stable.

       1673. In August 2011, Par, which only had about 1% of the market, followed the Taro

and Perrigo price increase. Rather than competing on price in order to gain market share, Par

followed this price increase. Over the next few years Par grew its market share, but it did so

without competing on price, just as the fair share agreement intended.

       1674. In November, Actavis ramped up production of Nystatin cream and re-joined the

market. It, too, immediately elevated its prices to match that of Taro, Perrigo and Par, also

choosing to forgo price competition and the prospect of winning a larger share of the market.

Even a fourth entrant into the Nystatin cream market did not cause prices to erode. Defendants’

agreement was working.

       1675. Sandoz’s share of the Nystatin cream market was close to 0% until the fall of

2013, at which point it ramped up production for re-entry into the market. Like Perrigo, Par and

Actavis before it, rather than compete on price in order to regain lost market share, Sandoz

priced its Nystatin cream at the same inflated level as its co-conspirators. Prices remained stable

and elevated even with a fifth seller in the market.

       1676. Upon information and belief, the price increases on Nystatin cream were the

result of collusive agreements between and among Defendants to increase pricing and restrain



                                                378
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 396 of 768




competition for the sale of Nystatin in the United States. These collusive agreements were

furthered at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described in

Ex. 1.

                                b) Nystatin Ointment

         1677. In June 2011, after Sandoz and Actavis had ceded the Nystatin ointment market,

Perrigo implemented a more than 300% increase.

         1678. In early 2012, Actavis increased production of Nystatin ointment. Rather than

compete on price and try to steal market share from Perrigo, Actavis increased its list prices to

high levels to match Perrigo.

         1679. This pattern repeated in the Summer of 2012. Sandoz increased its production.

Rather than compete on price to gain market share, Sandoz raised its list price to identical levels

as Perrigo and Actavis.

         1680. These actions by Actavis and Sandoz reflected the “fair share” agreement

understanding.

         1681. Upon information and belief, the price increases on Nystatin ointment were the

result of collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Nystatin in the United States. These collusive agreements were

furthered at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described in

Ex. 1.




                                               379
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 397 of 768




                               c) Nystatin Tablets

       1682. As part of the overarching fair share conspiracy, Cardinal coordinated with

Heritage, Sun/Mutual, Mylan, and Teva to allocate market share and increase prices for Nystatin

Tablets.

       1683. On information and belief, Cardinal hosted a meeting with Heritage to discuss a

plan to increase the price of Nystatin Tablets.

       1684. Ultimately Heritage agreed to join Cardinal’s plan to increase prices.

       1685.    Cardinal employees coordinated these price increases at an in-person meeting

and a record exists only because the Heritage employee typed notes of the meeting. The notes

also include other anticompetitive coordination by Cardinal on behalf of the manufacturer

conspirators

       1686. Beginning in approximately April 2013, Sun (along with its subsidiary, Mutual)

sought to increase the prices of Nystatin. A senior executive from Sun, discussed the price

increase with Heritage on April 16, 2013, during a phone call that lasted approximately 40

minutes. However, the newly hired senior executive at Teva responsible for pricing of Nystatin

(Nisha Patel) was initially leery about joining Sun’s price increase.

       1687. Defendant Cardinal helped build this relationship by confirming that Teva would

follow a Heritage price increase for Nystatin.

       1688. Malek sought to get Teva on board with the price increase. Malek spoke with

Teva’s Patel by telephone regarding a possible price increase on Nystatin several times in July

2013, including for about 21 minutes on July 9, 10 minutes on July 23 and for more than

approximately 20 minutes on July 30. Heritage also discussed with Sun the conversations

Heritage was having with Teva.



                                                  380
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 398 of 768




       1689. The discussions between the three companies were put on hold for a period of

time in late 2013, while Teva’s Patel went on maternity leave. Shortly after her return to work,

she spoke with Malek about finally implementing the Nystatin price increase during a February

4, 2014 telephone conversation. Malek and Teva’s Patel spoke several additional times about the

Nystatin price increase in February and March in order to confirm the agreement.

       1690. On April 4, 2014, Teva announced an increase of approximately 100% on its

Nystatin pricing. Around the same time, Malek renewed discussions with Sun to confirm the

timing of Sun’s and Heritage’s price increases. As it was Sun that began the collusive

discussions on Nystatin roughly one year prior, Sun quickly agreed to implement the price

increase.

       1691. Beginning in late June 2014, Heritage began announcing to its customers an

increase on its Nystatin prices of almost 100%. Heritage confirmed to Sun the details of its

pricing announcements in a detailed text message sent on June 25, 2014. By July 9, 2014,

Heritage had fully implemented the Nystatin price increase.

       1692. After Heritage implemented its price increase on Nystatin, a large pharmacy sent

an RFP to Teva seeking a competitive bid on Nystatin pricing. Teva forwarded the RFP to

Heritage, confirming that Teva was following the conspiracy pricing.

       1693. In August 2014, as it had discussed with Teva and Heritage, Sun (and Mutual)

announced and implemented the increased pricing on Nystatin.

       1694. As a result of this collusive agreement on Nystatin pricing, Teva, Heritage, and

Sun (including Mutual) were able to roughly double the prices for generic Nystatin tablets that

they sold to Plaintiffs and others in the United States. This collusive agreement remained in force

or effect (or both) from April 2014 until the present.



                                                381
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 399 of 768




                       112.    Nystatin Triamcinolone

       1695. Nystatin Triamcinolone is a steroid medication used to treat fungal infections. It

comes in a Cream and Ointment formulation, among others.

       1696. It has been available in the United States in a generic form for several years.

       1697. During the relevant time frame, Defendants Taro, Sandoz, and Teva were the

primary manufacturers of Nystatin Triamcinolone.

       1698. Prior to certain Defendants launching Nystatin Triamcinolone, Defendants Taro,

Sandoz, and Teva engaged in conversations about their launch. These conversations involved

discussions of market and customer allocations.

       1699. The ability of Taro, Sandoz, and Teva to reach agreements on Nystatin

Triamcinolone was aided by the prevalence of trade association meetings and conferences where

the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

       1700. The coordination by Taro, Sandoz, and Teva is consistent with the Fair Share

Agreement.

       1701. The agreement between Defendants Taro, Sandoz and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Nystatin

Triamcinolone Cream and Ointment.

                       113.    Omega-3-Acid Ethyl Esters

       1702. Omega-3-Acid Ethyl Esters, also known by the brand name Lovaza, is a lipid-

regulating agent used to lower levels of triglycerides.




                                                382
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 400 of 768




       1703. Teva launched Omega-3-Acid Ethyl Esters on April 8, 2014. During this time

period, manufacturers of the drug were all experiencing various supply problems, affecting how

much market share each would be able to take on.

       1704. On the morning of June 26, 2014, Defendant Patel e-mailed C.B., a senior

operations executive at Teva, to inform C.B. that Par had recently received FDA approval for

Omega-3-Acid Ethyl Esters. C.B. responded by asking if Par had started shipping that product.

Patel replied at 10:24am that she had not heard anything yet, but promised to “snoop around.”

       1705. Patel had indeed already started “snooping around.” At 9:46am, she had sent a

message to T.P., a senior-most executive at Par, through the website LinkedIn, stating:




T.P. at Par did not respond through LinkedIn, but texted Patel on her cell phone later that same

day, initiating a flurry of ten (10) text messages between them in the late afternoon and early

evening of June 26, 2014.




                                               383
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 401 of 768




       1706. That same night, Patel followed up with C.B., informing her that the only thing

Patel knew at that point was that Par was limited on supply, but that she was “working on getting

more …”

       1707. The next morning, on June 27, 2014, T.P. called Patel and they spoke for nearly

thirty (30) minutes. That appears to be the first and only voice call ever between the two

according to the phone records. That same morning, Patel informed C.B. that she now had “some

more color” on Par’s launch of Omega-3-Acid Ethyl Esters and would “fill you in when we

speak.” Patel also communicated this information to Defendant Rekenthaler. At 11:27am that

same morning, Rekenthaler sent an e-mail to T.C., a Teva sales executive, with a veiled – but

clear – understanding about Par’s bidding and pricing plans:

                      You’re aware PAR receive [sic] an approval. I would imagine that CVS is
                      going to receive a one time buy offer from PAR. I’m also assuming the
                      price would be above ours so there should not be a price request (which
                      we would not review anyway). My point in the email is to ensure that you
                      are aware of all of this . . . .

       1708. Par launched Omega-3-Acid Ethyl Esters Capsules the following Monday, June

30, 2014.

       1709. After the discussions between Patel and T.P. at Par, Teva proceeded to concede

business to Par to ensure Par’s smooth entry into the market. As of July 11, 2014, Teva’s share

of the market for new generic prescriptions had dropped 15.9 points to 84.1% and its share of the

total generic market (new prescriptions and refills) had dropped 16.3 points to 83.7%.

       1710. As new competitors entered the market, Teva coordinated with them to avoid

competition and keep prices high. For example, in an internal e-mail on October 2, 2014, Teva’s

K.G. stated that “[w]e heard that Apotex may be launching with limited supply and at a high

price.” Defendant Rekenthaler had obtained this information through phone calls with J.H., a



                                               384
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 402 of 768




senior sales executive at Apotex, on September 25 and 27, 2014 – and then conveyed the

information internally at Teva.

       1711. Because of supply limitations, Par was not able to meaningfully enter the market

until late November 2014. On November 10, 2014, Patel and T.P. exchanged five (5) text

messages. On December 1, 2014, Teva was notified by a customer that it had received a price

challenge on Omega-3-Acid Ethyl Esters. T.C. at Teva speculated that the challenge was from

Apotex, but Rekenthaler knew better, stating “I’m confident it’s Par.” Rekenthaler informed T.C.

that Teva would not reduce its price to retain the business – thus conceding the business to Par.

       1712. By mid-February 2015, Teva had conceded several large customers to Par to

smooth Par’s entry into the market and maintain high pricing. During this time, Defendant

Rekenthaler was speaking frequently with M.B., a senior national account executive at Par, to

coordinate.

       1713. By April 2015, Apotex had officially entered the market, and consistent with the

“fair share” understanding, Teva’s market share continued to drop. By April 25, Teva’s share of

the market for new generic prescriptions for Omega-3-Acid Ethyl Esters had dropped to 68.3%

and its share of the total generic market (new prescriptions and refills) had dropped to 66.8%.

Defendant Rekenthaler was speaking frequently with J.H. at Apotex to coordinate during the

time period of Apotex’s entry in the market.

                        114.   Oxaprozin Tablets

       1714. Oxaprozin, also known by the brand name Daypro, is a nonsteroidal anti-

inflammatory drug (NSAID). It is used to treat rheumatoid arthritis, osteoarthritis, and juvenile

rheumatoid arthritis.




                                               385
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 403 of 768




       1715. Prior to July 2012, Teva and Dr. Reddy’s dominated the Oxaprozin market.

However, between July 2012 and March 2013, two additional competitors entered the market, yet

the price of the drug went up more than 500% in the process.

       1716. First, Sandoz entered the market in July 2012. Prior to Sandoz’s entry into the

market, Teva raised its prices by approximately 500%.

       1717. This price increase was made possible by the Fair Share agreement, as Teva knew

that it would not lose market share by raising prices, even with Sandoz’s pending entry into the

market. Indeed, when Sandoz did enter the market in July 2012, it matched Teva’s higher prices

and was still able to gain its “Fair Share” of the market.

       1718. Greenstone entered the market for Oxaprozin 600mg Tablets on March 27, 2013.

It entered with the exact same WAC pricing as Teva. In the days and weeks leading up to

Greenstone’s entry into the market, Defendant Green of Teva and Defendant Hatosy, an account

executive at Greenstone, were in frequent communication by phone and text to coordinate the

entry as set forth in more detail below:




       1719. During these communications, Teva agreed to concede specific customers to

Greenstone in order to avoid competition and price erosion resulting from Greenstone’s entry.



                                                 386
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 404 of 768




       1720. Part of the understanding between the companies was that Teva would concede

at least two large customers - CVS and Cardinal - to Greenstone, and that Teva would retain

Walmart as a customer. On March 27, 2013, however, Teva learned that Greenstone had

either misunderstood the deal or was trying to cheat on the agreement by approaching

Walmart.

       1721. On March 27, 2013, T.C. of Teva forwarded an e-mail that T.C. had received

from Walmart to Defendants Green and Rekenthaler. The e-mail from Walmart, sent the

same day, requested that Teva provide a more competitive price on Oxaprozin 600mg tablets

because Walmart had received a new bid from a competitor (Greenstone).

       1722. Defendant Rekenthaler’s immediate reaction to T.C.’s e-mail was “GreatMore

idiots in the market... .” In subsequent e-mails between T.C. and Rekenthaler, T.C. reminded

Rekenthaler that, pursuant to the agreement with Greenstone, “[w]e just conceded at cardinal

... remember[?]” Teva had conceded both Cardinal and CVS to Greenstone. Rekenthaler

remarked that “[t]hey should not have gone to Walmart. Poor strategy on their part for sure..”

In her reply, T.C. made it clear that there was an understanding between Teva and

Greenstone:




       1723. Teva took immediate steps to address the situation. That same day – March 27,

2013 – Defendant Green called Defendant Hatosy at Greenstone at 5:25pm but she did not

answer. The next morning, at 8:06am, T.C. sent an email to Walmart stating: “Addressing this


                                             387
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 405 of 768




morning…”. Less than a half hour later, T.C. sent an email to Defendant Green, stating: “CALL

ME IN MY OFFICE when you get a chance.”

       1724. After Green spoke to T.C., he immediately called Hatosy at Greenstone.

Defendant Hatosy relayed the information from Defendant Green to her boss, Defendant Nailor,

in a series of conversations and text messages over the course of that morning, and later in the

day, as set forth below:




       1725.    During those conversations, Greenstone agreed to withdraw the offer to Walmart

and honor the agreement with Teva.

       1726. At 1:22 p.m. that day, after several of the communications outlined above,

Walmart sent an e-mail to T.C. at Teva confirming that Greenstone had in fact withdrawn its

offer: “FYI – I just received word from Greenstone that they have met their market share and the

proposal has expired. Please see what you can do with pricing.” T.C. forwarded the e-mail to

Defendant Green, with a one-word response making it clear that Teva would not be reducing its

price for Oxaprozin: “FUNNY.”




                                              388
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 406 of 768




       1727. Pursuant to the agreement between Greenstone and Teva, there was very little

price erosion as a result of Greenstone’s entry. A couple of months later, as Defendant Dr.

Reddy’s was preparing to enter the market for Oxaprozin (discussed more fully below), a Dr.

Reddy’s representative commented positively that “[p]ricing [is] still high” on Oxaprozin. That

same representative had also talked to wholesaler Cardinal about the drug, and conveyed that

“Cardinal switched to Greenstone. Teva was ‘fine’ with it!”

       1728. In early 2013, Dr. Reddy’s began having internal discussions about re-launching

Oxaprozin in June of that year. In March 2013 – when Teva was still the sole generic in the

market – the plan was to target one large chain and one large wholesaler in order to obtain at

least 30% market share. Two months later, in May 2013, Dr. Reddy’s adjusted its market share

expectations down to 20% after Greenstone and Sandoz both re-launched Oxaprozin.

       1729. On June 13, 2013, members of the Dr. Reddy’s sales force met for an “Oxaprozin

Launch Targets Discussion” to “discuss launch targets based on the market intelligence gained

by the sales team.”

       1730. Dr. Reddy’s re-launched Oxaprozin on June 27, 2013 with the same WAC price

as Teva. At the time, Teva had 60% market share. Dr. Reddy’s almost immediately got the

Oxaprozin business at two customers, Keysource and Premier. Dr. Reddy’s also challenged for

Teva’s business at McKesson, but Teva reduced its price to retain that significant customer.

       1731. Eager to obtain a large customer, Dr. Reddy’s turned its sights to Walgreens. At a

July 1, 2013 sales and marketing meeting, there was an internal discussion among Dr. Reddy’s

employees about “asking to see if Teva would walk away from the business” at Walgreens.

Within a week, Dr. Reddy’s employees had learned that Teva would defend the Walgreens

business and recognized that they would have to “bid aggressively” to obtain that customer.



                                               389
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 407 of 768




       1732. Dr. Reddy’s did bid aggressively at Walgreens. On or around July 14, 2013,

Walgreens informed Defendant Green, then a National Account Director at Teva, that Dr.

Reddy’s had made an unsolicited bid for the Oxaprozin business, at a price of roughly half of

Teva’s current price. Per Defendant Green, Walgreens did not “want to move but obviously

want[s] the price.”

       1733. While the Dr. Reddy’s offer to Walgreens was still pending – on July 23, 2013 –

J.A. of Dr. Reddy’s called Defendant Green. That phone call – the only one ever between the

two individuals that is identified in the phone records – lasted for nearly five (5) minutes.

       1734. Two days later, Defendant Green noted that “[i]f we give D[r. Reddy’s] this

business, they may be satisfied. I will see if I can find this out.” Green also warned, however,

that if Teva decided to defend and keep Walgreens’ business, Dr. Reddy’s will “just go

elsewhere” – meaning Dr. Reddy’s would continue to offer unsolicited bids to Teva customers

and drive prices down.

       1735. While deciding whether to match the Dr. Reddy’s offer at Walgreens or concede

the business to Dr. Reddy’s, Teva engaged in internal discussions about strategy. On July 29,

2013, K.G. at Teva suggested the possibility of keeping the Walgreens business, but conceding

Teva’s next largest customer for Oxaprozin – Econdisc – to Dr. Reddy’s. Eager to avoid any

further price erosion from the Dr. Reddy’s entry, Defendant Rekenthaler immediately asked

Defendant Patel to “look at our business on Oxaprozin in order to accommodate Dr. Reddy’s

entry.” Rekenthaler’s goal was to identify customers other than Walgreens that Teva could

concede to Dr. Reddy’s in order to satisfy its market share goals.

       1736. At 12:33pm that day, Defendant Patel asked a colleague to “run the customer

volume and profitability analysis for Oxaprozin.” It was typical at Teva to run this type of report



                                                390
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 408 of 768




before negotiating market share with a competitor. At 2:20pm, that colleague provided the

information to Defendant Patel, copying Defendant Rekenthaler and K.G. With this information

in hand, less than an hour later Defendant Rekenthaler placed a call to T.W., a Senior Director of

National Accounts at Dr. Reddy’s. The call lasted two (2) minutes, and was their only telephone

conversation in 2013.

       1737. After having this conversation with T.W., Teva decided to maintain the

Walgreens business, but concede the Econdisc business to Dr. Reddy’s. Teva conceded the

Econdisc business on August 7, 2013. Defendant Green listed “Strategic Market Conditions” in

Teva’s Delphi database as the reason for conceding the business to Dr. Reddy’s.

       1738. By September 10, 2013, Dr. Reddy’s had achieved its goal of obtaining 20%

share of the Oxaprozin market. At that time, its customers included Econdisc, Keysource, and

Premier.

       1739. As a result of this collusion, Defendants have been able to maintain pricing for

Oxaprozin at supracompetitive levels since July 2012.

                        115.   Oxybutynin Chloride

       1740. Oxybutynin Chloride, which is also discussed in additional detail in Section XIII.

B. below, is a commonly prescribed antispasmodic and anticholinergic agent used to treat

symptoms of overactive bladder. It has been in the United States market for years and is

available in Tablets.

       1741. The GAO observed “extraordinary price increases” for Oxybutynin Chloride in

2013-14. Documentary evidence confirms that these parallel price increases were the result of

collusion among generic drug manufacturers including Par, Teva, and Upsher-Smith.

       1742. In 2013, Teva, Par and Upsher-Smith coordinated their pricing actions. For

example, Teva’s Patel spoke to B.L. at Upsher-Smith on April 29, 2013 for nearly twenty (20)

                                               391
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 409 of 768




minutes reached an understanding that Teva and Upsher-Smith would follow each other’s price

increases. On June 15, 2013, after Teva, Upsher-Smith and Par had begun to radically raise

prices, Patel exchanged six (6) text messages with B.L. Also in June, K.O, VP of National

Accounts at Par, spoke multiple times to B.P., National Account Manager at Upsher-Smith.

        1743. No non-colusive market factors (e.g., product shortages) can explain the

artificially-inflated prices.

        1744. The agreement between Defendants Par, Teva, and Upsher-Smith was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Oxybutynin

Chloride Tablets.

                         116.   Oxycodone/Acetaminophen

        1745. Oxycodone/Acetaminophen, which is the generic version of Percocet and is

sometimes abbreviated as “Oxy/Apap” is prescribed to treat chronic or severe pain.

        1746. During the time period relevant to this Complaint, Actavis, Alvogen, Amneal,

Aurobindo, Mallinckrodt, Mayne, Par, and Teva dominated the market for Oxy/Apap. Given the

large number of competitors that entered the market for the drug between 2011 and 2015, pricing

for Oxy/Apap should have fallen substantially over time. Instead, the opposite occurred. For

example, by December 2013, Mallinckrodt, Actavis, Alvogen, Amneal and Par all sold 100-

tablet bottles of 10/325 mg pills that had cost roughly $18 per bottle throughout 2011 and 2012

for more than $80.

        1747. Although the Defendants did not increase prices on the drug until late 2013,

Defendants ensured that the fair share agreement applied as new competitors entered the market.

For example, Alvogen received approval to launch Oxy/Apap in July 2012. Upon learning that

Alvogen was entering the market for Oxy/Apap, Dr. Reddy’s – which did not manufacture the

                                               392
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 410 of 768




drug – reached out to William Hill, Alvogen’s EVP of US Commercial Sales, to congratulate

him on the approval. Hill responded that Alvogen’s entry “should be a fun ride. We’re just trying

to find the right spots to fill some holes in the market.” In other words, Hill confirmed to a

Defendant that did not manufacture the drug that Alvogen was complying with the overarching

agreement by not seeking any more than its “fair share” of the market.

        1748. Between July and December 2013, Defendants coordinated to more than

quadruple their prices on Oxy/Apap. Mallinckrodt led the price increase, and Actavis, Alvogen,

Amneal, and Par quickly followed. Upon information and belief, the campaign to increase prices

on the drug was spearheaded by Actavis and Mallinckrodt. Between July 2013 and December

2013, Marc Falkin of Actavis spoke with William Hill, Alvogen’s EVP of US Commercial Sales;

the VP of Sales at Amneal; Robert Cunnard, the CEO of Aurobindo; the Vice President and

General Manager at Mallinckrodt; and Par’s VP of Sales. Amneal also coordinated with

Aurobindo and Actavis, respectively, during this timeframe.

        1749. On November 19, 2013, Par received an inquiry from Econdisc to bid for

Oxy/Apap. Upon learning that the RFP was requested due to a price increase from the incumbent

supplier, upon information and belief, Par declined to bid for this business based on its

discussions and in furtherance of the agreement reached with the other Defendants.

        1750. A Teva sales executive reported internally in a November 26, 2013 e-mail to

Kevin Green David Rekenthaler, Nisha Patel, and others regarding a price increase by Actavis.

This information proved accurate, as Actavis followed Mallinckrodt’s price increase just a few

days later.




                                              393
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 411 of 768




        1751. Mayne entered the market for Oxy/Apap in late 2014 and on information and

belief, after coordinating with other defendants received its “fair share” as the eighth entrant into

the market without any disruption to price, in accordance with the overarching conspiracy.

        1752. As a result of these collusive communications, Defendants have been able to

maintain Oxy/Apap at supracompetitive levels since July 2012.

                       117.    Oxycodone HCL

        1753. Oxycodone HCL is an opioid agonist indicated for the management of moderate

to severe acute and chronic pain where the use of an opioid analgesic is appropriate. It is

available in several forms, including Tablet and Oral Solution, and has been available in the

United States for over a decade in generic form.

        1754. The market for Oxycodone HCL is mature. At all relevant times, there have been

multiple manufacturers of Oxycodone HCL.

        1755. The GAO noted that Oxycodone HCL had “extraordinary price increases” in the

years 2010-2011.

        1756. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Oxycodone HCL beginning at least as early as

2010.

        1757. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        1758. The ability of Glenmark and Lannett to reach agreements on Oxycodone HCL

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).




                                                394
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 412 of 768




        1759. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1760. The agreement between Defendants Glenmark and Lannett was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Oxycodone

HCL Oral Solution (20mg/ml).

        1761. The ability of Mallinckrodt, Par and Teva to reach agreements on Oxycodone

HCL Tablets was aided by the prevalence of trade association meetings and conferences where

the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

        1762. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1763. The agreement between Defendants Mallinckrodt, Par, and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Oxycodone

HCL Tablets (15 mg and 30 mg).

                         118.   Paricalcitol

        1764. Paricalcitol, also known by the brand name Zemplar, is used to treat and prevent

high levels of parathyroid hormone in patients with long-term kidney disease. As part of the

overarching fair share conspiracy, Dr. Reddy’s, Teva and Zydus sought to allocate market share

for the drug.

        1765. Defendant Teva entered the market on Paricalcitol on September 30, 2013. As the

first generic to enter the market, it was entitled to 180 days of exclusivity.




                                                 395
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 413 of 768




       1766. In March 2014, with the end of the exclusivity period approaching, Teva began

planning which customers it would need to concede. Teva had advance knowledge that

Defendant Zydus and another generic manufacturer not named as a Defendant in this case

planned to enter the market on day 181, which was March 29, 2014.

       1767. In the month leading up to the Zydus launch, Defendants Patel and Rekenthaler

spoke with Defendant Green and discussed, among other things, which Paricalcitol customers

Teva would retain and which customers it would allocate to the new market entrant.

       1768. On February 28, 2014, T.S., a Director of National Accounts at Teva, sent an

internal e-mail to certain Teva employees, including Defendants Patel and Rekenthaler, advising

that ABC was requesting bids on two Zydus overlap drugs – Paricalcitol and Niacin ER. After

receiving that e-mail, Rekenthaler called Green. The call lasted less than one (1) minute (likely a

voicemail). The next business day, on March 3, 2014, Rekenthaler called Green again and they

spoke for twenty (20) minutes.       Later that afternoon, Patel also called Green.      The two

exchanged four calls that day, including one that lasted nearly twenty (20) minutes. On March 4,

Patel called Green again and left a voicemail.

       1769. On March 12, 2014, T.S. e-mailed Defendants Patel and Rekenthaler stating that

Zydus had bid on Paricalcitol at ABC. That same day, Patel sent an internal e-mail asking for a

loss of exclusivity report for Paricalcitol, listing out Teva’s customers and the percentage of

Teva’s business they represented. This was typically done by Teva employees before calling a

competitor to discuss how to divvy up customers in a market.

       1770. On March 13, 2014, Patel directed that Teva retain ABC and match the Zydus

pricing. The next day, on March 14, 2014, Patel called Green to update him on Teva’s decision




                                                 396
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 414 of 768




to play fair. A few minutes later, Green returned the call and they spoke for nineteen (19)

minutes. Rekenthaler then called Patel and they spoke for eleven (11) minutes.

       1771. During the morning of March 17, 2014, Defendants Patel and Green had two

more phone calls, lasting nearly six (6) minutes and just over five (5) minutes. During those calls

they were discussing how to divvy up the market for several products where Zydus was entering

the market. A half an hour after the second call, Patel e-mailed her supervisor, K.G., identifying

“LOE Targets to Keep” for several products on which Teva overlapped with Defendant Zydus –

including Paricalcitol. With respect to Paricalcitol, Patel recommended that Teva “Keep

Walgreens, ABC, One Stop, WalMart, Rite Aid, Omnicare.” Later that same day, Patel called

Green again and they spoke for more than eleven (11) minutes.

       1772. Over the next several weeks, Defendant Teva would “strategically” concede

several customers to the new entrant Zydus.

       1773. For example, on March 27, 2014, Green called Patel. Defendant Patel returned the

call and they spoke for nearly nine (9) minutes. The next day, on March 28, 2014, OptiSource,

one of Teva’s GPO customers, notified J.P., a Director of National Accounts at Teva, that it had

received a competing offer from Zydus for its Paricalcitol business. J.P. forwarded the

OptiSource e-mail to Patel. Within minutes, Patel responded “[w]e should concede.” Patel’s

answer was immediate because of her call with Green the day before during which Green had

advised her of the incoming bid and Patel had agreed to play fair.

       1774. That same day, Defendant Teva was notified by another customer, Publix, that

Zydus had submitted a proposal for its Paricalcitol business. On April 1, 2014, Defendant Teva

conceded the customer to Zydus and noted in Delphi that the reason for the concession was

“Strategic New Market Entrant.”



                                               397
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 415 of 768




       1775. On April 1, 2014, Defendant Zydus bid for the Parcalcitol business at NC Mutual,

another Teva customer. That same day, Patel called Green and left a 22-second voicemail. The

next day, on April 2, 2014, Patel tried Green twice more and they connected on the second call

and spoke for nearly ten (10) minutes. Later that evening L.R., an Associate Manager, Customer

Marketing at Teva, sent an internal e-mail to T.S., the Teva Director of National Accounts

assigned to NC Mutual, copying Patel, asking: “May we please have an extension for this request

until tomorrow?” Patel responded, “I apologize for the delay! We should concede.”

       1776. On April 15, 2014, Walmart received a competitive bid for its Paricalcitol

business and provided Teva with the opportunity to retain. Two days later, on April 17, 2014,

K.G. responded that he thought it might be Zydus. Patel replied, “We have conceded a

reasonable amount of business (as planned) to Zydus. I would be surprised if they were going

after a customer this big after they’ve picked up business recently.” Later that day, Green called

Patel. She returned his call and they spoke for nearly twelve (12) minutes. Later that day, after

her discussion with Defendant Green, Patel sent an internal e-mail stating “After further review, I

believe this is [a company not identified as a Defendant in this case].” On April 22, 2014, Patel

sent an internal e-mail regarding Walmart directing, “Need to retain. Please send an offer.

Thanks.’’

       1777. By May 2014, Dr. Reddy’s started preparing to enter the Paricalcitol market.

WBAD coordinated Dr. Reddy’s entry into the market by serving as a liaison between Dr

Reddy’s and its competitors even though they were also in direct communication with one

another. Dr. Reddy’s was targeting a 20% market share. At the time, Teva’s share was 73%.

       1778. On May 1, 2014, T.W. of Dr. Reddy’s spoke with Defendant Rekenthaler of Teva

for nearly eleven (11) minutes.



                                               398
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 416 of 768




       1779. At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales force was

instructed to find out which customers were currently purchasing Paricalcitol from which

manufacturers, and their prices. Dr. Reddy’s was targeting a 20% market share. At the time,

Teva’s share was 73%.

       1780. On June 10, 2014 – as Dr. Reddy’s was starting to approach certain customers –

including a large retail pharmacy customer, WBDA, – Defendant Patel spoke with Victor

Borelli, the Vice President of Sales for North American Generics at Dr. Reddy’s, several times.

At 8:50am, Patel called Victor Borelli and left a voicemail. Borelli returned the call at 9:18am,

and the two spoke for more than ten (10) minutes. Later that day, at 2:46pm, Dr. Reddy’s

provided WBDA with a market share report for Paricalcitol indicating that Teva was the market

leader at 60% share. A representative of WBDA responded that it “[l]ooks like Teva is the right

target.” Shortly after this e-mail exchange, at 3:21pm, Borelli called Defendant Patel again and

the two spoke for nearly nine (9) minutes.

       1781. By June 19, 2014, Dr. Reddy’s had made offers to Omnicare, Cardinal, ABC, and

WBDA. The internal plan was that if WBDA, declined, then Dr. Reddy’s would make an offer to

CVS. That same day, Teva agreed to concede its Paricalcitol business at Omnicare, dropping its

market share by 3%.

       1782. Teva also strategically conceded what remained of its Cardinal business (it had

previously conceded some of that business to Zydus). After receiving Dr. Reddy’s bid, Cardinal

approached Teva and asked whether Teva would bid to retain the four mcg portion of the

business. Defendant Patel recommended to her boss, K.G., that Teva concede the business: “We

have ~70 share and it is ideal to concede here because of the incomplete family.” K.G. agreed.

Defendant Patel then instructed S.B., a customer analyst at Teva, to concede “due to [T]eva’s



                                              399
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 417 of 768




high share.” S.B. subsequently e-mailed T.C., Teva’s Senior Director of Sales & Trade

Relations: “Due to the fact that we have high share and already conceded on the other strengths,

we are going to concede on this strength as well.” T.C. relayed this statement, word-for-word, to

Cardinal.

       1783. Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or around that

date, it sent offers to, inter alia, Winn-Dixie, Giant Eagle, and Schnucks. On June 26, 2014,

Teva’s K.G. told Defendant Patel that he was “willing to concede 10-15% share total on

Paricalcitol” to Dr. Reddy’s. Teva then conceded several accounts to Dr. Reddy’s, following the

plan confirmed by WBAD.

       1784. Winn-Dixie informed Teva that it had received a competing offer for Paricalcitol

from Dr. Reddy’s. Defendant Patel recommended that Teva concede the business. Teva did, and

Winn-Dixie informed Dr. Reddy’s that it had won its Paricalcitol business on July 9, 2014.

       1785. Giant Eagle informed Teva that it had received a competing offer on Paricalcitol

on July 10, 2014. That same day, Victor Borelli of Dr. Reddy’s called Defendant Patel and the

two spoke for more than twelve (12) minutes. Shortly after getting off the phone with Borelli,

Patel responded to a question from a colleague regarding an RFP to another supermarket chain.

One of the potential bid items was Paricalcitrol. Patel directed her colleague to “bid a little high

on Paricalcitol. We should not be aggressive since we are in the process of conceding share due

to additional entrants.” Her colleague responded: “I will bid higher” on Paricalcitol.

       1786. The next day, Teva conceded the Giant Eagle business to Dr. Reddy’s. S.B., a

Teva Strategic Customer Analyst, wrote in an internal e-mail, “Due to DRL recent launch and

pressure to give up share, we are going to concede.” Giant Eagle accepted Dr. Reddy’s proposal

the next day.



                                                400
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 418 of 768




       1787. After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for reduced

pricing in order to retain the business. Teva decided internally to concede Paricalcitol at

Schnucks “[d]ue to new entrants and having to give up some share.” In order to create the

appearance of competition with this customer, Teva engaged in what Defendant Patel referred to

as “fluff pricing,” by which it offered Schnucks an inflated price (cover bid) for Paricalcitol to

ensure that Teva did not win the business. Indeed, Schnucks was “so insulted” by Teva’s price

that it moved to Dr. Reddy’s the same day it received Teva’s offer. When Defendant Patel

learned of this, she remarked to a Teva salesperson (who she had been discussing “fluff pricing”

with recently):




Schnucks accepted Dr. Reddy’s Paricalcitol proposal on June 30, 2014.

       1788. On July 16, 2014, McKesson informed Teva that it had received a competing bid

for Paricalcitol, and that Teva would need to submit its best bid in order to retain the business.

Teva initially decided to concede the One Stop portion of McKesson’s business only, while

retaining another portion (RiteAid a/k/a McRAD). Defendant Patel wrote internally to her team

that “[t]his decision is based on the number of competitors, DRL’s potential share target and our

current/conceded share. (Dr. Reddy’s should be done with challenging our business on this

product.)” Patel further added that Teva had been “looking to give up One Stop to be responsible

with share” and that “[t]he responsible thing to do is concede some share to DRL but not all.”


                                               401
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 419 of 768




        1789. On July 18, 2014 – a Friday – Defendant Patel called Borelli at Dr. Reddy’s at

4:20pm and left a message. Borelli returned the call on Monday morning, and the two spoke for

more than four (4) minutes. They spoke again the next morning, July 22, 2014, for more than six

(6) minutes. During these calls, Defendant Patel and Borelli agreed that Dr. Reddy’s would

surrender its bid for Teva’s Paricalcitol business at Wal-Mart and would stop competing for

additional market share (and driving price down further) if Teva conceded all of its McKesson

business (One Stop and Rite Aid) to Dr. Reddy’s. Indeed, Dr. Reddy’s confirmed to McKesson

(that same day) that it “would be done after this” – meaning it would not compete for additional

business because it had attained its fair share. McKesson passed this information along to Teva

on July 22.

        1790. The next day, July 23, 2014, Teva carried out its agreement to concede its entire

McKesson business – both RiteAid and One Stop – to Dr. Reddy’s and to retain Wal-Mart. In

making this decision, Defendant Patel noted: “NOW, DRL should be done.” In its Delphi

database, Teva noted that the McKesson Paricalcitol business had been conceded to a “Strategic

New Market Entrant.”

        1791. By early August 2014, Dr. Reddy’s had attained 15-16% of the total Paricalcitol

market, which it decided – pursuant to its understanding with Teva – it would “maintain for

now.”

                       119.   Paromomycin

        1792. The market for Paromomycin is mature, as the drug has been available in the

United States since 1960. The drug is considered an essential medicine by the World Health

Organization. Heritage and Sun sold Paromomycin to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

                                              402
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 420 of 768




       1793. Until April 2014, pursuant to the conspiracy’s overarching agreement on market

allocation, Heritage maintained approximately a 65% market share for Paromomycin and Sun

maintained approximately a 35% market share.

       1794. During a lengthy phone call on April 22, 2014, representative from Heritage and

Sun discussed an agreement to raise prices on Paromomycin. Ultimately, it was agreed between

the two companies that Sun would exit the market for Paromomycin. Upon information and

belief, Heritage agreed to concede market share to Sun on another generic drug in exchange for

Sun’s agreement to stop manufacturing Paromomycin.

       1795. In May 2014, Sun stopped its production of Paromomycin (although it continued

to sell its surplus inventory of the drug until approximately January 2015).

       1796. Knowing that it would have a complete monopoly for the manufacture of generic

Paromomycin in the United States, Heritage decided to raise prices, and on June 26, 2014,

Heritage notified its customers that its prices for Paromomycin would double going forward.

Upon information and belief, Heritage raised its prices by approximately 100%.

       1797. As a result of this unlawful agreement between Heritage and Sun, Defendants

have charged supracompetitive prices on generic Paromomycin sold to Plaintiffs and others in

the United States since at least April 2014.

                       120.   Permethrin

       1798. Permethrin is a medication used to treat scabies. It has been available in the

United States for decades in a generic form. Due to, among other things, its clinical efficacy and

safety, Permethrin has been designated as a model essential medicine by the World Health

Organization.

       1799. The market for Permethrin is mature. At all relevant times, there have been

multiple manufacturers of Permethrin.

                                                403
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 421 of 768




        1800. Defendants Actavis and Perrigo dominate sales of Permethrin 5% Cream.

        1801. The GAO noted that the Permethrin 5% Cream had an “extraordinary price

increase” in the years 2011-2012.

        1802. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Permethrin beginning at least as early as 2011.

        1803. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        1804. The ability of Actavis, Mylan, and Perrigo to reach agreement regarding

Permethrin was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

        1805. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1806. The agreement between Defendants Actavis, Mylan, and Perrigo was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Permethrin

Cream (5%).

                         121.   Perphenazine

        1807. Perphenazine is a psychiatric medication used to treat mental or mood disorders

such as schizophrenia. It has been available in the United States for decades in a generic form.

        1808. The market for Perphenazine is mature. At all relevant times, there have been

multiple manufacturers of Perphenazine.

        1809. Defendants Par and Sandoz dominate sales of Perphenazine 2 mg, 4 mg, 8 mg,

and 16 mg tablets. Beginning as early as the summer of 2009, Par and Sandoz divided the market

                                                 404
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 422 of 768




for Perphenazine Tablets in a roughly 10/90 split. Over the course of the time period, the market

share grew closer to a 30/70 split.

        1810. The ability of Par and Sandoz to reach agreement regarding Perphenazine was

aided by the prevalence of trade association meetings and conferences where the pai1ies were

able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        1811. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1812. The agreement between Defendants Par and Sandoz was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Perphenazine Tablets (2,

4, 8, and 16 mg).

                         122.   Phenytoin Sodium

        1813. Phenytoin Sodium is an antiepileptic drug used to prevent and treat seizures. It

has been available in the United States for decades in a generic form. Due to, among other

things, its clinical efficacy and safety, Phenytoin Sodium has been designated as an essential

medicine by the World Health Organization.

        1814. The market for Phenytoin Sodium is mature. At all relevant times, there have

been multiple manufacturers of Phenytoin Sodium.




                                              405
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 423 of 768




       1815. Defendants Amneal, Mylan, Sun, and Taro dominate sales of Phenytoin Sodium

100 mg Capsules.24 During the relevant time period, Taro held about 50% of the market share,

while Amneal, Mylan, and Sun split the rest of the market.

       1816. The GAO noted that Phenytoin Sodium 100 mg Capsules had an “extraordinary

price increase” in 2014-2015..

       1817. Documentary evidence confirms that these parallel price increases were the result

of collusion among Amneal, Mylan, Sun, and Taro.

       1818. By early-2014, Amneal, Mylan, Sun, and Taro became aware of the potential for

price increases on Phenytoin Sodium. For example, on April 21, 2014, R.C. of Sun sent an

internal email to colleagues asking about multiple drugs including Phenytoin Sodium stating, “I

am starting to hear some rumblings in the marketplace about potential price increases on

Phenytoin 100mg caps .... Could you please let me know what you are hearing on these

products?” W.F. of Sun responded, “No price increase yet on Phenytoin but I have heard one

might be coming.”

       1819. By mid-summer of 2014, prices on Phenytoin Sodium had begun to rise.

       1820. On July 11, 2014, C.W. of Mylan wrote to her Mylan colleagues, “Walmart has

submitted an opportunity for Ext Phenytoin due to a price increase from their incumbent. This is

a future price increase item. Taro increased in June, Amneal increase is rumored but not

confirmed, and Upsher Smith posted pricing 6/26/14. Walgreens and CVS both approached us

for a bid last month and we did not pursue .... P&C is suggested NOT to give Walmart an offer

but need management’s weigh in.” C.W.’s email also included relative market share for each of

the manufacturers on Phenytoin Sodium and a spreadsheet attachment noting that it was an


24
  Although Phenytoin Sodium extended release is also sold in dosage strengths of 200 mg and 300 mg,
only Sun sells those dosage strengths.

                                               406
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 424 of 768




upcoming price increase product for Mylan. Based on the foregoing, Mylan declined to bid for

the Walmart business as to not disrupt the Phenytoin Sodium pricing and market shares that were

in place.

       1821. After Mylan’s refusal, Walmart turned to Taro for a bid. Taro also refused to bid

due to their high market share, in consideration of the existing market shares and elevated pricing

that was being put in place among the manufacturers. On August 4, 2014, T.I. of Taro wrote to

colleagues, “Base[d] on current market share, not sure this is something we want.” A.L. of Taro

agreed, saying, “While we would be happy to give them a one time buy to get them to full stock

level we are not currently in position to pick up additional share.”

       1822. Because of the ongoing understanding of the Fair Share Agreement between the

companies, they did not worry about their ostensible competitors cutting prices to gain market

share. They also did not attempt to undercut their ostensible competitors’ prices in order to gain

additional market share. For example, in July 2015, roughly one year after the dramatic price

increases, D.S. of Taro reported to colleagues about a response to a request for a bid from

Meijer. D.S. stated, “I chose not to bid on Extended Phenytoin Sodium Capsules, USP 100 mg

100, due to Taro having enough market share ... 64% in 5 player market.” Similarly, by way of

another example, on August 6, 2015, M.L. of Taro wrote to colleague A.L., “Spoke to Lisa

yesterday and she is still looking for an offer to be sent to R&S for the phenytoin 1000’s. When

we first took a look at this product we said no since we had enough Market Share.” A.L.

responded, “The answer on Phenytoin is still the same, we have our share. We don’t need

anymore.”

       1823. The ability of Amneal, Mylan, Sun, and Taro to reach agreement regarding

Phenytoin Sodium was aided by the prevalence of trade association meetings and conferences



                                                407
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 425 of 768




where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

         1824. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

         1825. The agreement between Defendants Amneal, Mylan, Sun, and Taro was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Phenytoin

Sodium Capsules (100 mg).

                         123.   Pilocarpine HCL

         1826. Pilocarpine HCL is a drug used to reduce pressure inside the eye and treat dry

mouth. It is available in Tablet and Oral Liquid formulations. It has been available in the United

States for over a decade in a generic form.

         1827. The market for Pilocarpine HCL is mature. At all relevant times, there have been

multiple manufacturers of Pilocarpine HCL.

         1828. Defendants Actavis, Impax, and Lannett dominate sales of Pilocarpine HCL

Tablets (5 mg). During much of the relevant time period, Lannett held approximately 80% of the

market share and Actavis held most of the remaining 20%. Impax had a relatively small market

share.

         1829. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Pilocarpine HCL beginning at least as early as

2010.

         1830. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.




                                               408
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 426 of 768




        1831. The ability of Actavis, Impax, and Lannett to reach agreement regarding

Pilocarpine HCL was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

        1832. The Defendants also communicated by phone. For example, in late 2013 and

early 2014—the time of the Pilocarpine price increases—Actavis’s Falkin and Lannett’s K.S.

communicated multiple times by phone. Falkin (Actavis) also communicated by phone on

November 15, 2013 with M.G., Senior National Account Manager at Impax. Lannett’s K.S. also

communicated by phone with Impax during this same window of time; on January 15, 2014, he

spoke to D.D., Impax National Accounts Manager.

        1833. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1834. The agreement between Defendants Actavis, Impax, and Lannett was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Pilocarpine HCL

Tablets (5 mg).

                         124.    Piroxicam

        1835. Piroxicam, also known by the brand name Feldene, is a nonsteroidal anti-

inflammatory drug (NSAID). Piroxicam is used to treat rheumatoid arthritis, osteoarthritis, and

juvenile rheumatoid arthritis.

        1836. On March 3, 2014, Greenstone received FDA approval to market Piroxicam

Capsules. It entered the market with the exact same WAC pricing as Teva for both the 10mg and

20mg capsules.




                                               409
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 427 of 768




        1837. Greenstone immediately began seeking potential customers. At 10:07 a.m. on

March 5, 2014, J.L. of Teva sent an e-mail to Defendant Patel informing her that Greenstone had

just received Piroxicam approval and was challenging Teva on several accounts. J.L. asked Patel:

“Do we have any strategy in place for Piroxicam?”

        1838. Before responding to that e-mail, Defendant Patel sought to negotiate strategy

with Greenstone. Patel called Defendant Hatosy at Greenstone at 10:55 a.m. and they spoke

briefly. Shortly after that call, Patel also called Defendant Hatosy’s boss, Defendant Nailor. At

2:14 p.m. that afternoon, Defendants Patel and Nailor spoke briefly.

        1839. Immediately after hanging up with Defendant Nailor, Patel responded to J.L.’s e-

mail:




        1840. Teva immediately began preparing a strategy to deal with Greenstone’s entry

into the Piroxicam market. On March 6, 2014, Defendant Patel requested a customer

profitability and share analysis. During these negotiations with competitors regarding

market entry, it was typical for Teva employees to request a “customer profitability and

share analysis” (as Patel did here) so they could easily determine which customers to

concede when talking to competitors about dividing the market.




                                               410
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 428 of 768




       1841. That same day, Defendant Patel had multiple calls with Defendants Nailor and

Hatosy at Greenstone to discuss their plans for dividing the Piroxicam market. At least some

of those calls are set forth in the table below:




       1842. The next day-March 7, 2014 - after the flurry of phone calls detailed above,

Defendant Patel sent an e-mail to L.R., a customer marketing manager at Teva, identifying

specific customers to concede to Greenstone. Based on her several conversations with

Greenstone, and her understanding of the concept of fair share, Patel also noted: “I’m

guessing that Greenstone will not stop here since we are the share leader, but for the

customers listed below, we should concede. We will review additional challenges as they

come, if they come.”

       1843. Additional challenges did come. On March 12, 2014, Defendant Patel learned

that Greenstone was challenging Teva at CVS – Teva’s largest account for Piroxicam. Teva

refused to concede CVS to Greenstone because CVS represented 26.1% of Teva’s total

market share for that drug. Teva lowered its price by 20%, and the next morning CVS

notified Teva that it would retain the account. The same day, after hearing that Teva was not

going to back down on the CVS challenge, Defendant Hatosy of Greenstone called

Defendant Patel at 1:41pm and they spoke briefly.




                                               411
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 429 of 768




         1844. Additional challenges did come. On March 12, 2014, Defendant Patel learned

that Greenstone was challenging Teva at CVS - Teva’s largest account for Piroxicam. Teva

refused to concede CVS to Greenstone because CVS represented 26.1% of Teva’s total

market share for that during. Teva lowered its price by 20%, and the next morning CVS

notified Teva that it would retain the account. The same day, after hearing that Teva was not

going to back down on the CVS challenge, Defendant Hatosy of Greenstone called

Defendant Patel at 1:41pm and they spoke briefly.

         1845. Teva and Greenstone continued to coordinate their allocation over the coming

days and weeks. On March 17, 2014, Defendant Patel called Defendant Hatosy and they

spoke briefly. Hatosy called Patel back at 11:35 p.m. that same day and they spoke for

fifteen (15) minutes. Immediately after speaking to Patel, Defendant Hatosy called

Defendant Nailor and they spoke for ten (10) minutes. Teva retained the CVS account but

conceded other customers (representing less market share) to Greenstone through March and

April.

         1846. For example, on March 25, 2014 Teva learned of a challenge from Greenstone

at Anda, a wholesaler distributor. Following an analysis of its market share, Teva

determined that it still had more than its fair share of the market. Pursuant to the

understanding among generic manufacturers alleged above, Teva determined that it would

be prudent to concede the Anda business to Greenstone on Piroxicam, in order to alleviate

any future challenges from Greenstone. Defendant Patel agreed with the decision to concede

on April 1, 2014.

                      125.   Potassium Chloride

         1847. Potassium Chloride is prescribed to treat hypokalemia, a condition occurring

when a patient’s blood levels have insufficient potassium.

                                             412
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 430 of 768




       1848. During the time period relevant to this Complaint, Actavis, Mylan, Sandoz,

Upsher- Smith, and Zydus dominated the market for Potassium Chloride tablets and

capsules.

       1849. In August 2010, Actavis, Sandoz, and Upsher-Smith each implemented abrupt

and substantial parallel price increases on Potassium Chloride. For example, bottles of 100

tablets of 8 MEQ dosage strength that sold for less than $7.00 at the end of July 2010

increased to more than $42.00 by mid-August.

       1850. Upon information and belief, this price increase was agreed upon during

telephone calls between the three companies. Additionally, representatives of each of the

three companies met at trade shows and other industry events throughout Summer 2010.

       1851. In mid-2011, Zydus entered the market at the elevated prices established by

Actavis, Sandoz, and Upsher-Smith.

       1852. Prior to Zydus’ entry, the company’s Associate Vice President of National

Accounts – communicated frequently with CW-4 of Sandoz. The purpose of these

communications was to determine which accounts Zydus would add in order for the

company to receive its “fair share” of the market. In exchange for Zydus’ support of the

supracompetitive conspiracy pricing for Potassium Chloride, Actavis, Sandoz, and Upsher-

Smith each conceded market share to Zydus.

       1853. In late 2014, Mylan also entered the market for Potassium Chloride.

Consistent with the Fair Share agreement, Jim Nesta of Mylan reached out to Marc Falkin of

Actavis in September 2014 to coordinate Mylan’s receipt of its “fair share” of the market.

Like Zydus, Mylan agreed to support the pricing as already fixed by Actavis, Sandoz, and




                                             413
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 431 of 768




Upsher-Smith, and in return, the existing manufacturers of Potassium Chloride conceded

market share to Mylan.

        1854. Internal Upsher-Smith documents prepared in late 2014 confirmed that the

Fair Share agreement was followed by all competitors.

        1855. As a result of these collusive communications, Defendants have been able to

maintain supracompetitive pricing for Potassium Chloride tablets and capsules since August

2010.

                       126.   Pravastatin

        1856. Pravastatin, also known by the brand name Pravachol, is a medication

belonging to a class of drugs called “statins,” and is used to treat high cholesterol and

triglyceride levels.

        1857. As early as May 2, 2013, Defendant Patel engaged in discussions regarding a

price increase for Pravastatin with CW-5, a senior executive at Glenmark. Early in the

morning of May 2, as she was in the process of formulating her list of “high quality”

competitors and the list of price increase candidates, Defendant Patel informed a colleague

that she expected to have some “priority items” to add to the price increase list “shortly.”

Within minutes, she received a call from CW-5 and they discussed price increases for a

number of different drugs, including Pravastatin. Shortly after that call, Defendant Patel sent

an e-mail to her Teva colleague directing him to add Pravastatin, and several other

Glenmark drugs, to the price increase list. In all, Defendant Patel spoke to CW-5 four (4)

times throughout the day on May 2, 2013, as set forth below:




                                             414
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 432 of 768




       1858. As of May 2013, the market for Pravastatin included five competitors:

Glenmark, Teva, Lupin, Zydus and Apotex. The number of competitors made it more

difficult to coordinate a price increase. This difficulty stemmed in part because two of those

competitors - Zydus and Apotex - were also the two lowest quality competitors in Defendant

Patel’s quality of competition rankings, and any price increase for that drug would require

significant coordination and communication before Teva could feel comfortable raising its

own price.

       1859. Teva was able to achieve a sufficient level of comfort and substantially raise

prices for Pravastatin by systematically communicating and reaching agreement with each

and every competitor on that drug over the next several months.

       1860. On May 3, 2013, Defendant Green called M.K., a senior executive at Zydus

twice with one call lasting four (4) minutes. Over the next several weeks, Defendant Green

communicated numerous times with both M.K. and K.R., a senior sales executive at Zydus,

to coordinate a Zydus price increase on Pravastatin.

       1861. On May 6 and 7, 2013, Patel communicated with her contacts at Lupin

(Defendant Berthold) and Glenmark (J.C., a national account executive) multiple times.

Those calls are detailed below:




                                             415
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 433 of 768




       1862. During one or more of her calls with J.C. and/or CW-5 of Glenmark in early

May 2013, Defendant Patel obtained specific price points from Glenmark for its Pravastatin

(and other) price increases - well before the Glenmark increases became public - and

documented those price points in her price increase spreadsheet.

       1863. By May 8, 2013, Teva executives clearly understood that Glenmark would be

leading the Pravastatin price increase, and were comfortable enough with the situation that

one marketing executive at Teva indicated in an e-mail to Defendant Patel that he was

hoping to raise price on Pravastatin “if/when Glenmark does.”

       1864. As the Glenmark increase for Pravastatin was approaching, Defendant Patel

began preparing. On May 15, 2013 - the day before Glenmark’s increase would become

effective - a Teva executive sent an e-mail out to the pricing team stating that “Nisha would

like to be made aware of any requests (including in-house RFPs) that include” several of the

Glenmark product families, including Pravastatin. The Teva executive concluded: “[i]n the

event you are reviewing these products for any request, please make her aware and as a

group we can discuss where to price based on market intelligence she has collected.”

       1865. That same day, Glenmark notified its customers that it would substantially

raise the price of Pravastatin, effective May 16, 2013.




                                             416
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 434 of 768




       1866. As was now the practice among co-conspirators, the day before and the day of

the Glenmark increase brought a flurry of phone calls among several of the competitors,

including Teva executives. At least some of those calls are set forth below:




       1867. As of May 16, 2013, Defendant Patel was still considering whether Teva

should increase its price for Pravastatin, because she was concerned about whether Zydus

would act responsibly and follow a price increase. At that time, Defendant Patel did not

view Zydus as a quality competitor. Defendant Patel stated: “I have asked to get Zydus’

ability to supply on this. If it’s not so great, I would like to add back to the increase list.”

Patel later indicated that “[t]he only threat was Zydus. Just waiting to hear on their ability to

supply.”

       1868. Defendant Green was responsible for coordinating with Zydus. As seen in the

table above, on May 15, 2013, Defendant Green spoke with three Zydus employees,

including a call with K.R. of Zydus lasting sixteen (16) minutes. The next day, on May 16,

Green spoke with M.K. for 4 minutes. Later that day, K.R. called M.K. and the two Zydus

executives spoke for more than seventeen (17) minutes. Defendant Green also spoke to




                                              417
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 435 of 768




Defendants Rekenthaler and Patel the same day, conveying what he had learned from his

communications with the Zydus executives.

       1869. Also on May 16, Defendant Patel’s supervisor, K.G., sent an internal e-mail to

several colleagues, including Defendants Patel and Rekenthaler, stating “I think we need to

understand additional competitor ability to take on additional share and pricing actions. The

volume is huge for us. It would be nice to try to increase our price, but we do not really want

to lose a lot of share on this product.” In response, Defendant Rekenthaler indicated that he

was now comfortable with the price increase, but he did not want to put his reasoning in

writing:




       1870. The next day – May 17, 2013 – Defendant Patel continued to coordinate the

price increase with executives at both Glenmark and Lupin. For example, at 12:08 p.m.,

Defendant Patel called Defendant Berthold at Lupin for an eleven (11) minute call. While

she was on the phone with Berthold, CW-5 of Glenmark called Patel (at 12:09 p.m.) and left

a 23-second voice mail. Immediately after she hung up the phone with Defendant Berthold,

Defendant Patel returned the call to CW-5; they ultimately connected for nearly eight (8)

minutes.

       1871. As of this point, Teva executives had spoken to all of their competitors about

Pravastatin except Apotex. From May 20-24, Defendant Patel had the following series of




                                             418
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 436 of 768




phone calls with B.H., a senior sales executive at Apotex, during which Apotex agreed to

raise its price for Pravastatin:




These were the first documented phone calls between Defendant Patel and B.H. since Patel

had joined Teva.

       1872. But even with this agreement in hand, Defendant Patel was still hesitant to

add Pravastatin to the price increase list until Apotex actually increased its price. For

example, when she sent the “Immediate PI” spreadsheet to her supervisor K.G. on May 24,

2013, Pravastatin was still not on the list.

       1873. That would change shortly. On May 28, 2013, Apotex raised its price for

Pravastatin. That same day, Defendant Green also exchanged six (6) text messages with

K.R. at Zydus. The next day, after a conversation with Defendant Maureen Cavanaugh,

Defendant Patel added Pravastatin to the Teva price increase list.

       1874. The day after the Apotex increase, Defendant Green spoke to K.R. at Zydus

two more times, and exchanged four (4) more text messages. Zydus then quickly followed

with a price increase of its own on June 14, 2013.

       1875. Following the normal pattern, Defendant Green spoke to K.R. and M.K. at

Zydus several times in the days leading up to the Zydus increase, including at least the

following calls and text messages:




                                               419
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 437 of 768




       1876. Teva ultimately followed Glenmark, Apotex and Zydus with a significant

(653%) price increase of its own on August 9, 2013. As described in more detail above, in

the days and weeks leading up to August 9, Defendants Patel and Green were

communicating with all of Teva’s competitors for Pravastatin to coordinate the increase.

       1877. When Defendant Patel sent the “Price Increase Overview” to her supervisor,

K.G., on August 7, 2009, two days in advance of Teva’s price increase, she included one

piece of very telling information about the agreement she had in place with Defendants

Berthold and Lupin: specifically, that Lupin was “waiting on Teva” before implementing its

own increase. Based on this representation from Lupin, and Lupin’s status as a high-quality

competitor, Teva executives felt comfortable implementing the significant price increase.

       1878. A couple of days after Teva implemented its increase, a colleague at Teva

asked Defendant Patel when Zydus and Apotex implemented their price increases. In her

response, Patel confirmed that it was Defendant Kevin Green (“KG’’) who had indeed

coordinated the Pravastatin price increase with Zydus:




                                            420
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 438 of 768




       1879. Pursuant to that agreement, shortly after Teva’s increase – on August 28,

2013 – Lupin raised its price to follow competitors Glenmark, Apotex, Zydus and Teva.

       1880. The extra work required to implement the Pravastatin price increase was well

worth it to Teva. On August 8, 2013 – the day before the Teva increase – Patel sent her

supervisor K.G. an estimate of the “net upside” to Teva as a result of certain price increases.

She estimated that, for Pravastatin alone, the “net upside after credits” to Teva was

$674,670,548 per quarter.

       1881. Between July 2013 and October 2013, Apotex, Glenmark, Teva, Lupin,

Zydus, and Mylan each increased their prices for generic Pravastatin sold to Plaintiffs and

others in the United States. The Defendants continued to further raise prices throughout the

remainder of 2013.

       1882. By way of example, with respect to WAC pricing, Defendants reported nearly

identical WACs for their 10 mg products, reflecting increases of more than 100%:




                                             421
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 439 of 768




       1883. These price increases were not the result of supply shortages, demand spikes,

increased input costs, or other competitive market conditions. There were no reported drug

shortages nor was there a spike in demand that could explain the price hikes.

       1884. Although prices for Pravastatin have receded somewhat from the peak in early

2014, Defendants continue to charge supracompetitive prices for Pravastatin to Plaintiffs and

others in the United States. The conspiracy overcharge remains embedded in the price of

Pravastatin that Defendants charge Plaintiffs and others.

                      127.    Prazosin HCL

       1885. Prazosin HCL, which is also discussed in additional detail in Sections XIII. B. and

F. below, is a widely prescribed medication to treat high blood pressure and prostate

enlargement. It has been available in the United States for decades. It is available in the United

States in 1 mg, 2 mg, and 5 mg Capsules.

       1886. The market for Prazosin HCL Capsules is mature. At all relevant times, there

have been multiple manufacturers.

       1887. Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers, including Mylan, and Teva.

       1888. Effective July 3, 2013, Teva increased pricing on a number of drugs, including

roughly doubling its WAC prices for Prazosin HCL. The day before the price increases, Patel

scheduled an internal conference call to discuss those increases with members of Teva’s sales

and pricing departments.

       1889. In the days and weeks leading up to its announced price increases, Teva privately

spoke with every important competitor to coordinate its increases and reiterate the understanding

already in place with those competitors. To coordinate the prices of Prazosin HCL and other

drugs that overlapped with Mylan, Teva’s Green and Mylan’s Nesta spoke on the June 26, 2013

                                               422
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 440 of 768




for one hour, and again on June 27, 2013, when they had one-minute and four-minute calls. After

the second call, Green immediately called his colleague Patel and spoke with her for eight

minutes. In furtherance of the conspiracy, on June 28, 2013, Green again attempted to reach

Nesta, who returned his call on July 3, the day of the price increase, when they spoke for

fourteen minutes.

       1890. Consistent with their Fair Share Agreement, Defendants’ agreed market share

limited their willingness to compete for customers. For example, in July 31, 2013, when Teva

received a request from Walgreens to bid on drugs that Mylan and others supplied, Teva

circulated “the most recent market share reports for each [drug] family.” Within that list, Patel

identified Prazosin HCL as a market that Teva “shared with Mylan,” but Teva could bid on it

because “[we] do not have our fair share.”

       1891. Mylan matched Teva by roughly doubling its own WACs for Prazosin HCL and

raising prices on many other drugs. Mylan’s increase lead to slightly higher WAC prices for

Prazosin HCL than Teva’s. Rather than competing for market share, Teva quickly determined to

adjust its WAC.

       1892. In furtherance of Defendants’ price coordination scheme, T.S., Patel’s colleague

at Teva, sent her spreadsheets, which Mylan personnel had created, that listed all the price

increases Mylan had taken. After reviewing the spreadsheets, Patel forwarded the list to the Teva

sales team, informing them: “Our intention is to follow Mylan on this increase. Below, you will

see the list of increase items where Teva overlaps with Mylan. Please share any pricing

intelligence you are able to obtain. Thank you in advance!” The list included Prazosin HCL.

       1893. Within days, Teva began receiving requests from potential customers for bids due

to the Mylan price increases. On April 24, 2014, Patel began to formulate a “Mylan Increase



                                              423
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 441 of 768




Strategy” in order to respond to those requests, but noted that Teva was “still awaiting intel”

about the Mylan customer contract price points, which were not publicly available. The delay in

Teva’s collection of “intel,” i.e., its active coordination with Mylan, placed pressure on Teva,

which was trying to gain market share for Prazosin HCL-within the Defendants’ agreed limits.

       1894. Patel continued to push Teva employees for specific contract price points from

Mylan. For example, on April 28, 2014, she emailed the Teva sales team: “To date, we have no

intel on Mylan’s recent increases. I realize there is a lot of travel going on, but whatever you can

gather and share would be greatly appreciated.” And again on May 9, 2014, she reiterated:

“Sorry to be so persistent, but we have not received any Mylan price increase intelligence yet . .

. . In fact, I cannot see Teva being able to follow in the next round of mass price changes

(without any price points) at this point. Of course we can always follow by guessing, but it could

cause needless price disruption in the market.” In other words, to eliminate uncertainty, Teva

wanted direct coordination with other manufacturers before raising its prices. After receiving

Patel’s email – at 11:15 am that morning - Rekenthaler immediately called Nesta at Mylan and

left a message. Nesta returned the call moments later at 11:23 am, and the two spoke for nearly

eight minutes.

       1895. Separately, and before Rekenthaler was able to convey any information he had

obtained, Patel forwarded a bid request from AmerisourceBergen to a Teva accounts manager

and again requested intel on Mylan’s contract prices:

       I am in a really tough spot on these. Please help! There are several requests open for
       offers, but I have ZERO intel. A little frustrating/discouraging, as we are bound to hear
       complaints on how long it took to close the Delphi request. Is there anything you are able
       to get to help when you are back? (I know you ‘re in the process of transitioning
       accounts, but l figured l would give it a shot. At some point, I know I’ll have to find
       another source of magic:).




                                                424
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 442 of 768




        1896. Teva ultimately matched Mylan’s WAC increases on Prazosin HCL on August

28, 2014, when it raised prices on Prazosin HCL and numerous other overlapping drugs.

        1897. Following the normal pattern, Teva’s Rekenthaler and Mylan’s Nesta had

numerous calls leading up to and in furtherance of coordinating the August 28, 2014 increases:

three calls on August 11, two calls on August 18, 2014 and a final call on August 21, 2014.

        1898. On March 4, 2015, Mylan again increased Prazosin HCL WAC prices in

coordination with Teva, who would match its WACs a few months later. Again, Nesta and

Rekenthaler engaged in multiple phone calls to coordinate the increase of Prazosin HCL capsules

prices-along with other drugs that overlapped with Teva’s: two calls on February 18, 2015 and

one call on February 19, 2015.

        1899. In furtherance of the scheme, Teva matched Mylan’s WAC prices in July 2015.

In the interim, Teva “strategically concede[d]” an “opportunity in April” 2015 to bid on a

contract to supply Walgreens with Prazosin HCL capsules and other drugs “because we were

waiting to follow[] a Mylan price increase.” Although Teva initially planned to announce price

increases in the fall of 2015, Teva fast-tracked its WAC price increases for Prazosin HCL

capsules because its supply contracts closely tracked its existing WAC prices and “[i]t might”

have been “a challenge to follow Mylan’s price increase without implementing a price increase

on [Teva’s] end.”

        1900. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1901. The agreement between Defendants Mylan and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and




                                              425
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 443 of 768




engage in market and customer allocation for generic drugs, including Prazosin HCL Capsules

(1, 2, 5 mg).

                       128.   Prednisolone Acetate

       1902. Prednisolone Acetate is a corticosteroid used to treat certain eye conditions due to

inflammation or injury. It has been available in the United States for decades in a generic form. It

is available in an Ophthalmic Solution and in Opthalmic Liquid Eye formulations. Due to,

among other things, its clinical efficacy and safety, Prednisolone has been designated as an

essential medicine by the World Health Organization.

       1903. The market for Prednisolone Acetate Opthalmic Liquid Eye is mature. At all

relevant times, there have been multiple manufacturers of Prednisolone Acetate Opthalmic

Liquid Eye.

       1904. Defendants Greenstone and Sandoz dominate sales of Prednisolone Acetate

Opthalmic Liquid Eye (1%). For much of the relevant time period, Sandoz had approximately

two thirds of the market, and Greenstone had approximately one third of the market.

       1905. The GAO noted that Prednisolone Acetate Opthalmic Liquid Eye had

“extraordinary price increases” in the years 2013-2014.

       1906. Documentary evidence confirms that these parallel price increases were the result

of collusion among Greenstone and Sandoz.

       1907. Because of the ongoing understanding of the Fair Share Agreement between the

companies, they did not worry about their ostensible competitors cutting prices to gain market

share. They also did not attempt to undercut their ostensible competitors’ prices in order to gain

additional market share. For example, in January 2014, several months after the dramatic price

increase, C.B. of Sandoz reported to colleagues that OptiSource was looking for a bid on

Prednisolone Acetate. Kellum of Sandoz responded, “Why are they asking??? I think we should

                                                426
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 444 of 768




leave this alone as Pacific raised price etc ... to match ours.” D.H. of Sandoz wrote back, “I have

a suspicion that Pacific cannot supply or at least cannot supply consistently. Also, Pacific has

likely raised contract pricing in-line with Sandoz contract pricing; so [OptiSource] is likely

seeking a better deal. I could be wrong, but based on market intelligence & knowing Rick

[Meehan, President of OptiSource] this is likely the situation.” Kellum confirmed, “Agree- I

don’t want to bid right now and I think we just blame supply for now.” By way of another

example, a Sandoz November 2015 “Key Customers Monthly Business Review” states that

Sandoz “lost” $29,000,000 worth of sales of Prednisolone Acetate because Sandoz

“[r]elinquish[ed] [it] to Pacific.”

        1908. The ability of Greenstone and Sandoz to reach agreement regarding Prednisolone

Acetate was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

        1909. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1910. The agreement between Defendants Greenstone and Sandoz was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Prednisolone

Acetate Opthalmic Liquid Eye (1%).

                         129.   Prednisone

        1911. Prednisone is a corticosteroid used to treat conditions such as arthritis, blood

disorders, breathing problems, and immune system disorders. It is available in Tablet and Oral

Solution formulations. It has been available in the United States for over a decade in a generic

form.

                                               427
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 445 of 768




       1912. The market for Prednisone is mature. At all relevant times, there have been

multiple manufacturers of Prednisone.

       1913. Defendants Actavis, Cadista, Par, and West-Ward dominate sales of Prednisone

Tablets.

       1914. For years the prices of Prednisone tablets were relatively low and stable. There

were limited supply disruptions in 2012 and early 2013, but market supply recovered and, for

some dosages, increased in 2014. Nonetheless, in the spring of 2013, all manufacturers shifted

their prices significantly higher. By the end of 2013, Prednisone tablet prices were more than

triple the prices that they were at the beginning of the year, and prices have remained higher than

former levels through the present.

       1915. The GAO noted that Prednisone had “extraordinary price increases” in the years

2013-2014.

       1916. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Prednisone beginning at least as early as 2013.

       1917. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

       1918. The ability of Actavis, Cadista, Par, and West-Ward to reach agreements on

Prednisone was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association

Meetings Attendance).

       1919. The Defendants also communicated directly with one another. For example,

Cadista, which had exited the market but then re-entered in late 2013 at the elevated prices

already imposed by West-Ward and Actavis, communicated with its competitors around the time



                                                 428
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 446 of 768




of its re-entry. Shortly before re-entering the market, Cadista’s M.D., VP of Sales, spoke with

Falkin (Actavis) on July 31, 2013 for six minutes. Shortly after re-joining the market, on

November 1, 2013, M.D. at Cadista spoke for nearly 40 minutes with S.G, VP of Sales and

Marketing at West-Ward.

        1920. D.S., who began as Head of Sales at West-Ward in January 2014 after leaving

Taro, called K.O., VP of National Accounts at Par, during his first weeks on the job. The two had

communicated when D.S. was at Taro, and the practice continued when D.S. moved to West-

Ward. D.S. communicated by phone with K.O. throughout 2014. They communicated in

January, February, April, May, June, July, October, November and December. Prices for

Prednisone remained high throughout this time.

        1921. J.H., Par Regional VP of Sales at Par, began communicating with Falkin shortly

after Falkin joined Actavis. The two communicated by phone in September 2013, then

throughout 2014, including (at least) in February, March, April, May, June, July, August and

October.

        1922. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1923. The agreement between Defendants Actavis, Cadista, Par, and West-Ward was

part of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Prednisone Tablets (1, 2.5, 5, 10, 20 mg).

                         130.   Propranolol

        1924. The market for Propranolol is mature, as Propranolol has been available in the

United States for decades. Propranolol, also known by various brand names including Inderal LA,

Inderal XL, Hemangeol and InnoPran XL, is a beta-blocker used to treat high blood pressure,

                                              429
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 447 of 768




irregular heartbeats, shaking (tremors), and other conditions. The drug is considered an essential

medicine by the World Health Organization, and is used by millions of patients in the United

States. The price for Propranolol had fallen steadily since its introduction in the 1960s, and as

recently as early 2013, a monthly prescription for Propranolol cost as little as $8.00.

          1925. Actavis, Breckenridge, and Upsher-Smith each manufacture Propranolol in

capsule form, while Actavis, Mylan, Teva, Pliva, UDL, Par, and Heritage manufacture

Propranolol in tablet form. Each sold either Propranolol capsules or tablets (or both) to Plaintiffs

and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

                               a) Propranolol Capsules

          1926. Actavis, Breckenridge, and Upsher-Smith implemented a collusive price increase

beginning in November 2013 on Propranolol capsules. Breckenridge, which had previously had

lower prices for Propranolol capsules, increased its prices for all dosages by 88% to 140%.

Upsher-Smith followed in December with a corresponding price increase on all dosages of

Propranolol capsules that ranged from 49% to 79%, depending on the dosage strength. In February

2014, Actavis increased prices for all dosages of Propranolol capsules by 64% to 81%, depending

on the dosage strength. Although prices fell slightly from their peak in 2014, Actavis,

Breckenridge, and Upsher-Smith still continue to price Propranolol capsules at supracompetitive

levels.

          1927. Upon information and belief, the price increases on Propranolol capsules were the

result of collusive agreements between and among Defendants that were initiated by Actavis to

increase pricing and restrain competition for the sale of Propranolol capsules to Plaintiffs and

others in the United States. These collusive agreements were furthered, at least in part, through



                                                430
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 448 of 768




in-person discussions conducted at meetings and industry events hosted by GPhA and HDMA as

well as other meetings and communications as described in Ex. 1.

                              b) Propranolol Tablets

       1928. Although the conspiring Defendants increased prices on Propranolol capsules by

early 2014, Defendants’ prices for Propranolol tablets remained stable throughout 2014.

       1929. Beginning in January 2015, however, Actavis, Mylan, Teva, Pliva, UDL, Par, and

Heritage colluded to increase prices on Propranolol tablets as well.

       1930. On January 15, 2015, Actavis sent a notice to its customers informing them of a

significant increase to its WAC and Suggested Wholesale Prices (SWP) for Propranolol. The

increases would not become effective (and thus publicly visible to the rest of the market) until

February 17, 2015.

       1931. In the days before Actavis sent this notice to its customers, Falkin of Actavis and

Rekenthaler of Teva spoke frequently. For example:




       1932. Indeed, the day before Actavis sent the price increase notice to its customers,

Rekenthaler coordinated the price increase with Falkin and Nesta of Mylan - the other

quality competitor in the market for Propranolol. The timing and duration of those phone calls

are set fo1th in the table below:




                                               431
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 449 of 768




       1933. On January 16, 2015 – more than a month before the Actavis price increase for

Propranolol was disclosed to the public – Rekenthaler forwarded Teva’s price increase list to

Patel. Propranolol was on the list, with the following explanations about pricing strategy and

reasons for the price increase:




       1934. Teva raised its pricing for Propranolol on January 28, 2015 – before the Actavis

price increase even became effective. As discussed above, Rekenthaler was in constant

communication with Falkin of Actavis and Nesta of Mylan in the days leading up to Teva’s price

increase.

       1935. When the Actavis price increase on Propranolol did become effective – on

February 17, 2015 – Rekenthaler and Falkin continued to discuss pricing. For example, the day

before those price increases became visible to the public – February 16, 2015 – Rekenthaler and

Falkin spoke two times, including one call lasting nearly twenty- three (23) minutes. Rekenthaler

then spoke to Nesta twice on February 18, 2015 and again on February 19, 2015.

       1936. Heritage increased effective prices by 102%-151% in January 2015, and, a few

weeks later, Teva, Pliva, and Actavis increased their own prices in March 2015 by 566%-898%

and 395%-638%, respectively. Mylan and Par began increasing their prices soon after, by

amounts ranging from 55%-607% and 52%-216%, respectively. Actavis, Mylan, Teva, Pliva,



                                              432
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 450 of 768




Par, and Heritage continued to increase prices throughout 2015, and by January 2016,

Defendants had increased their prices for some strengths of Propranolol tablets by more than

1700%.

       1937. With respect to both the capsule and the tablet price increases, even in those

instances in which the Defendants did not increase prices in perfect unison, they still managed to

align their pricing on a bi-monthly or quarterly basis, which is consistent with an illegal

agreement.

       1938. Defendants continue to charge supracompetitive prices for Propranolol tablets as

of the filing of this Complaint.

                       131.    Raloxifene HCL

       1939. Raloxifene HCL, also known by the brand name Evista, is a medication used to

combat the effects of osteoporosis in postmenopausal women.

       1940. During the relevant time frame, Defendants Teva and Camber were the primary

manufacturers of Raloxifene HCL Tablets.

       1941. In March 2014, Teva began marketing Raloxifene HCL. Actavis had received

approval to begin marketing Raloxifene HCL in 2014 as well, but, by September 2014, had not

entered the market. Camber entered the market in September 2014.

       1942. With anticipated product launches approaching, the market entrants discussed an

allocation scheme in September 2014: On September 9, 2014, Teva’s Rekenthaler had a twenty

six (26) minute phone call with the Senior Vice President of U.S. Sales at Actavis, and, over the

course of the following week, Rekenthaler spoke with multiple Actavis employees, including the

SVP of U.S. Sales again, on September 16, 2014, for over half an hour.

       1943. On September 17, 2014, Camber sent an offer for Raloxifene HCL to a large Teva

customer. That day, Rekenthaler shared internally the information he had gathered from other

                                               433
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 451 of 768




manufacturers, including that Actavis would be “late” to the market, and that he would learn

more about Camber’s plan following an upcoming trip.

       1944. Rekenthaler and Kon Ostaficiuk, the President of Camber Pharmaceuticals, spent

the next three days playing golf during the day and socializing at night at an industry outing in

Kentucky. On September 21 and 22, 2014, Ostaficiuk had a series of five phone calls with

Rekenthaler. After those calls, Camber sent a revised offer to a potential customer that same

afternoon, containing modified prices for Raloxifene HCL.

       1945. On September 24, Patel discussed a Raloxifene HCL market strategy with her

Teva colleagues in light of Camber’s offer to the large Teva customer. Later that morning,

Rekenthaler called Ostaficiuk and the two spoke for 2 minutes. They spoke two more times that

day.

       1946. On September 25, after discussing with his colleagues which customers Teva

should concede to give Camber its Fair Share of the Raloxifene HCL market, and armed with the

information Rekenthaler had gathered from Ostaficiuk, Teva decided to concede certain

additional, smaller customers. Rekenthaler and Ostaficiuk spoke again twice that day.

       1947. On Friday, September 26, 2014, Camber announced that it was launching

Raloxifene HCL. Rekenthaler called Ostaficiuk that day to convey that Teva did not want

Camber taking any more of its Raloxifene HCL customers. Camber agreed, and on September

29, 2014, Ostaficiuk sent an email to colleagues at Camber warning them not to “offer anything

to any Teva customers ... Not even a ‘bad price’! Please acknowledge .... We do not want to

upset them more!” The Director of Sales and Operations at Camber, replied, “We have not made

any offers to any Teva Raloxifene accounts .... Both Sales and Contracts are aware, & requesting

incumbent detail for all offers, if Teva, no offer.”



                                                 434
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 452 of 768




        1948. About a week later, on October 7, 2014, McKesson informed a Teva sales

representative that Camber had made an unsolicited bid for its Raloxifene HCL business. A

Director of National Accounts at Teva sent an internal email at Teva, expressing surprise given

the agreement that Teva had previously reached with Camber: “I thought they were done after

securing [our large customer] Econdisk?” Senior Director of Sales & Trade Relations Teri

Coward expressed her frustration at a competitor not playing fair, commenting “this is

ridiculous” and calling Camber “total idiots.” Rekenthaler thought there had to be a

miscommunication and doubted that Camber made an offer to another Teva customer, stating,

“You’re positive they sent them an offer?”

        1949. Since it seemed that Camber was not sticking to the deal, Teva decided that they

needed McKesson to give Camber a “message” that the “market should be stable at this point,”

meaning that McKesson would tell Camber it was not supposed to be competing for further

business. The Teva Director of National Accounts “relayed ‘the message’ re market should be

stable” to an individual at McKesson who said he would confirm “Camber intentions and why

they said they would send an offer.”

        1950. After further discussion with McKesson, Teva learned that it was a

misunderstanding. Camber never actually made the offer; and had instead complied with the Fair

Share agreement with Teva.

        1951. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1952. The ability of Teva, Camber, and Actavis to reach agreements on Raloxifene HCL

was also aided by the prevalence of trade association meetings and conferences where the parties




                                              435
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 453 of 768




were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

       1953. The coordination by Teva, Camber and Actavis is consistent with the Fair Share

Agreement.

       1954. The agreement between Defendants Teva, Camber, and Actavis was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Raloxifene HCL

Tablets.

                      132.    Ranitidine HCL

       1955. Ranitidine HCL, which is also discussed in further detail in Sections XIII. A. and

B. below, is a commonly prescribed medication used to prevent and treat heartburn and other

symptoms caused by too much acid in the stomach. It has been designated as an essential

medicine by the World Health Organization and has been available in the United States for

decades. Ranitidine HCL comes in many forms, including 75 mg, 150 mg, 300 mg Tablets, and

150 mg and 300 mg Capsules.

       1956. The market for Ranitidine HCL Capsules and Tablets is mature. At all relevant

times, there have been multiple manufacturers. Defendants Dr. Reddy’s and Sandoz dominated

the sales of Ranitidine HCL Capsules and Defendants Amneal, Glenmark, Par, and Teva

dominated the sales of Ranitidine HCL Tablets in the relevant period.

       1957. The GAO reported that 300 mg Ranitidine HCL Capsules experienced “an

extraordinary price increase” in 2012-2013.

       1958. WAC pricing also rose in a coordinated fashion. Sandoz substantially raised its

WAC prices for Ranitidine HCL on January 13, 2012, a decision it would not have made unless

it had pre-existing knowledge that Dr. Reddy’s would quickly match its prices, as it did on

                                               436
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 454 of 768




February I, 2012. Glenmark introduced WAC prices on May 16, 2013, which approximately

doubled existing prices, a decision it would not have made unless it had pre-existing knowledge

that Teva would quickly match its prices, as it did on July 3, 2013, even though it doubled its

prior WAC prices. Defendants Amneal and Par benefited from these increases.

       1959. Pursuant to Defendants’ agreement, their price increases did not result in

significant market share losses in the relevant period.

       1960. Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers, including Amneal, Glenmark, Par, Teva, Dr.

Reddy’s and Sandoz. Teva considered all of these companies to be “quality competitors,” with

whom it was easy to facilitate price coordination.

       1961. For example, in a June 7, 2013 email, Dr. Reddy’s internally discussed its strategy

of supporting Sandoz’s price increase and not exploiting Sandoz’s temporary absence to gain

market share: “Sandoz did a price adjustment (Jan’ 12) and we followed. Then they went on

back order. As a result, we picked up their business temporarily (May’ 12 - July’ 12 qtr) from

them since we did not want to upset the market post this price adjustment.”

       1962. Teva and Glenmark’s coordination is also well documented. As soon as she

arrived at Teva, Patel began identifying price increase candidates, including drugs, where it

ostensibly competed with Glenmark. On May 2, 2013, in a 6:49 am email, Patel informed a

colleague that she expected to have some new drugs to add to the price increase list imminently.

Not fifteen minutes later, she received a call from a senior executive at Glenmark, with whom

she spoke for five minutes. At 7:44 am that day, Patel sent a follow-up email to her subordinate,

directing him to add six different “high priority” Glenmark drugs to the price increase list,

including Ranitidine HCL. Glenmark increased its WAC prices on all of these drugs two weeks



                                                437
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 455 of 768




later, on May 16, 2013, and Teva initiated price increases in July, when Teva and Glenmark

exchanged six more telephone calls or texts to coordinate Teva’s price increases. Although

Glenmark increased its prices first, on May 6, 2013, Teva internally considered itself to be the

leader on the Defendants’ price increase.

       1963. The ability of Amneal, Glenmark, Par, Teva, Dr. Reddy’s and Sandoz to reach

agreement regarding Ranitidine HCL was aided by the prevalence of trade association meetings

and conferences where the parties were able to meet in person. See Exhibit 1 (Chart of

Defendants’ Trade Association Meetings Attendance).

       1964. The agreement between Defendants Amneal, Glenmark, Par, Teva, Dr. Reddy’s

and Sandoz was part of an overarching conspiracy between generic drug manufacturers to fix,

stabilize, and raise prices, rig bids, and engage in market and customer allocation for generic

drugs, including for Ranitidine HCL Capsules and Tablets.

                      133.    Silver Sulfadiazine

       1965. Silver Sulfadiazine is an antibiotic used to treat second and third-degree burns. It

has been available in the United States for many years in a generic form. It is available in a

Cream formulation.

       1966. The market for Silver Sulfadiazine 1% Cream is mature. At all relevant times

there have been multiple manufacturers.

       1967. Defendants Ascend and Teva dominate sales of Silver Sulfadiazine Cream (1%).

       1968. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Silver Sulfadiazine Cream beginning at least as

early as 2012.

       1969. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

                                               438
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 456 of 768




        1970. The ability of Ascend and Teva to reach agreements on Silver Sulfadiazine was

aided by the prevalence of trade association meetings and conferences where the parties were

able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        1971. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        1972. The agreement between Defendants Ascend and Teva was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Silver Sulfadiazine Cream

(1%).

                          134.   Spironolactone HCTZ

        1973. Spironolactone Hydrochlorothiazide (HCTZ) is a commonly prescribed

medication used to treat high blood pressure. It has been on the market for decades and is

available in 25-25mg Tablets.

        1974. The market for Spironolactone HCTZ Tablets is mature. At all relevant times,

there have been multiple manufacturers. Defendants Greenstone, Mylan, and Sun dominated

sales of for 25-25mg Spironolactone HCTZ Tablets in the relevant period.

        1975. The GAO reported that 25-25mg Spironolactone HCTZ Tablets experienced “an

extraordinary price increase” in 2013-2014. There were no reported shortages of these products

in the relevant period.

        1976. WAC pricing also rose in a coordinated fashion. Mylan raised its prices on

March 6, 2013, roughly five times its prior WAC price, a decision it would not have made unless

it had pre-existing knowledge that the others would quickly match, as they did. Greenstone and




                                              439
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 457 of 768




Sun essentially matched Mylan’s price on April 2, 2013 and April 15, 2013 respectively, causing

a more than fourfold increase of their prior WAC prices.

       1977. Pursuant to Defendants’ agreement, their price increases did not result in

significant market share losses in the relevant period. Mylan held the dominant share, while

Greenstone and Sun maintained small, but steady market shares.

       1978.   Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers, including Greenstone, Mylan, and Sun.

Defendant Teva considered Mylan and Greenstone to be “quality competitors,” with whom it

was easy to facilitate price coordination. Greenstone’s R.H. and Mylan’s Nesta exchanged 2,310

telephone calls or texts from 2011 through 2015, through which their companies facilitated price

coordination on many products, including Spironolactone HCTZ. Nesta also exchanged 40

phone calls or texts with Greenstone’s Nailor between December 2012 and November 2015 to

coordinate prices.

       1979. The ability of Greenstone, Mylan, and Sun to reach agreement regarding for

Spironolactone HCTZ was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance).

       1980. The agreement between Defendants Greenstone, Mylan, and Sun was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including for

Spironolactone HCTZ Tablets (25-25mg).

                      135.    Tamoxifen Citrate

       1981. Tamoxifen Citrate Tablets, which are also discussed in additional detail in Section

XIII. E. below, are commonly prescribed to treat breast cancer and have been available in the

                                               440
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 458 of 768




United States for decades. The World Health Organization includes Tamoxifen on its List of

Essential Medicines. It is available in the United States in 10 mg and 20 mg Tablets.

       1982. The market for Tamoxifen Citrate Tablets is mature. At all relevant times, there

have been multiple manufacturers. Defendants Actavis, Mylan, and Teva dominated sales of

Tamoxifen Citrate 10 mg and 20 mg Tablets in the relevant period.

       1983. Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers, including Actavis, Mylan, and Teva.

       1984. Effective July 31, 2012, Teva increased pricing on a number of drugs, including

Tamoxifen Citrate, where it had the dominant share, followed by “Mylan (22.2%); Watson

[Actavis] (10.3%).” Teva coordinated each of these price increases with other manufacturers

through numerous calls in July 2012 in the days and weeks leading up to the price increase. For

example, Teva’s Green spoke to Mylan’s Nesta on July 23, 2012 (seven minutes); July 24, 2012

(four minute and eight minute calls), July 25 (four minutes); July 26 (four minutes); July 30 (two

calls, one for eight minutes); and July 31 ( six minute, two minute, four minute, seven minute

and two minute calls). Meanwhile, Teva’s Rekenthaler spoke to A.S. at Actavis on July 11, 2012

(one minute and nine minute calls).

       1985. Defendants orchestrated a second price increase in April 2014. The plan

originated with Teva’s advance knowledge that Actavis would increase its price, an increase

ultimately implemented on April 15, 2014. Following a now very familiar pattern, at 9:54 am on

March 14, 2014 Actavis’s Rogerson called Patel and left a message. Patel called Rogerson back

at 10:31 am, and the two spoke for more than twelve minutes. Within minutes after hanging up

with Rogerson, Patel informed others at Teva about the Actavis increase. Within half an hour of

sending that email, Patel instructed colleagues to add the Actavis drugs to the Teva price increase



                                               441
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 459 of 768




list. She added: “We intend to follow where we can.” Less than two hours later, at 12:37 pm,

Patel called Rogerson again. They spoke for more than five minutes. Shortly after hanging up the

phone, at 12:51 pm, Patel wrote another email to her colleagues at Teva, stating: “Actavis took

an increase. We will follow. We need to review price per my alert list. Let’s wait to see what

intel we can get and discuss Monday.”

       1986. That Monday, March 17, 2014, Patel forwarded the “PI Candidates” list to K.G. at

Teva. The list included both Tamoxifen Citrate. Later that morning, Patel called Actavis’s

Rogerson. After quickly exchanging voicemails, they spoke for more than nineteen minutes.

Rekenthaler of Teva and Falkin of Actavis also exchanged four text messages that day and had

one call lasting more than six minutes.

       1987. In the days leading up to Teva’s price increase for Tamoxifen Citrate, Rekenthaler

asked Patel for a list of drugs and competitors associated with each of the increase items so that

he could confirm that Teva had successfully coordinated increases with everyone. On April 1,

2014, Patel responded by providing a list of only those drugs where Teva was leading the price

increase- i.e., the drugs with the most risk if Teva did not secure an agreement beforehand with

other manufacturers before raising its own price. Again, on April 4, 2014, the day of Teva’s price

increase, Patel and Rogerson spoke twice by phone and Rekenthaler and Falkin also spoke by

phone that day. Satisfied that Patel and Rekenthaler had confirmed agreement with all the

appropriate competitors, Teva announced the price in increase on Tamoxifen Citrate and other

drugs. Because Teva was able to institute Actavis’s planned price increase so quickly, Teva’s

increase became effective even before Actavis implemented its increases.

       1988. After their price increases became effective, Teva took consistent steps not to

disrupt the market or steal market share from Actavis. For example, on May 14, Patel declined to



                                               442
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 460 of 768




bid at AmerisourceBergen on both Tamoxifen Citrate and Estazolam, stating: “unable to bid

(strategic reasons, for internal purposes).” When Patel and her other conspirators at Teva used

the term “strategic” in this context, it was code for the fact that there was an understanding in

place with a supposed competitor.

        1989. Similarly, on May 21, 2014, Teva received a request from Wal-Mart for a bid on

Tamoxifen Citrate. As of that date, Teva had 58.4% of the market, and Actavis had 40.7%. A

Teva analyst forwarded the request to Patel and others, recommending (pursuant to the fair share

understanding in the industry) that Teva not bid “as we are first in a two-player market with good

share already.” Patel responded: “Agree. We should decline to bid.”

        1990. Meanwhile Mylan’s internal emails show that it temporarily discontinued

Tamoxifen Citrate sales on October 15, 2013 due to “technical issues” and that it planned to

relaunch in June 2014. Mylan listed its target market share as 25%. Under the Fair Share

Agreement, Defendants willingly conceded market share to Mylan in order to maintain

supracompetitive prices for Tamoxifen Citrate. For example, on June 6, 2014, a Teva employee

emailed Patel and K.G.: “Since Mylan is coming into the market and we will need to give up

some share, I propose conceding Cardinal.” K.G. countered that Teva had considered giving up

CVS instead in order to keep Cardinal Health and Econdisc: “Let’s match Cardinal for now.

Hopefully they go to CVS.’’ In another email, Teva employees considered holding off on

bidding on Walmart because Mylan was reentering the market: “My assumption is that we will

not want to pick up Wal-Mart, as we will most likely have to concede some of our current

business with Mylan re-entering.”

        1991. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.



                                               443
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 461 of 768




        1992. The agreement between Defendants Actavis, Mylan, and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Tamoxifen

Citrate Tablets.

                      136.    Temozolomide

        1993. Temozolomide, also known by the brand name Temodar, is used to treat

glioblastoma multiforme and refractory anaplastic astrocytoma, both cancers of the brain.

        1994. The patent on Temodar was set to expire in early 2014, but both Teva and Sandoz

had independently obtained the right to launch in August 2013 – six months prior to the patent

expiration. Leading up to the launch of the generic, Teva coordinated with Sandoz to divide up

the market.

        1995. On July 18, 2013, a large retail pharmacy customer (“The Pharmacy”) submitted

an RFP to Sandoz for Temozolomide. Playing by the rules of the road, Sandoz waited to see

what Teva was going to do before submitting their own bid. That same day, CW-1 received a

telephone call from Defendant Patel. Patel sought information on Sandoz’s current customers

and discussed options to allocate customers for Temozolomide. Nothing was agreed to on that

call.

        1996. On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to find out

Teva’s plans with regard to The Pharmacy: “Please find out if Teva is submitting an offer to

them.” The next morning, S.G., a national accounts executive at Sandoz, spoke with The

Pharmacy and asked The Pharmacy to find out Teva’s plans. S.G. summarized his call with The

Pharmacy to his team: “I just spoke to [The Pharmacy] regarding Temozolomide. [The

Pharmacy] has not yet received an offer from Teva on the product. At this time, [The Pharmacy]




                                               444
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 462 of 768




is reaching out to Teva to understand their supply and launch status. [The Pharmacy] will be

circling back and I will share the feedback we receive with everyone on this email trail.”

       1997. At the same time, CW-1 was reaching out to Teva directly to get more

information. CW-1 called Defendant Patel at approximately 1:45 p.m. on July 23, 2013. After

exchanging voicemails, they spoke for over fourteen (14) minutes that same afternoon.

       1998. Also on the afternoon of July 23, The Pharmacy replied to Sandoz and cryptically

delivered Teva’s message regarding its plans for Temozolomide:




       1999. Thus, Teva was able to communicate to Sandoz (a) when it was prepared to

launch Temozolomide, (b) that it was not planning to compete aggressively or pursue more than

its fair share, (c) that it had sufficient stock of Temozolomide to sustain around a 50% market

share, and (d) an inquiry regarding Sandoz’s plans for Temozolomide. Sandoz understood the

implications of the communication, and understood that “Teva is seeking a ~45-50% share.” One

Sandoz executive responded internally and exclaimed that this was “[g]reat news . . . !”

       2000. On July 30, 2013, another customer, CVS Caremark, contacted Teva asking for an

offer on Temozolomide. T.C., a senior sales executive at Teva, discussed the matter internally

and asked her boss, Defendant Rekenthaler, “[i]s the strategy to target CVS[?]” Rekenthaler

responded by alluding to the deal that had already been struck with Sandoz: “We’ll send offers

out to everyone. My instincts tell me Sandoz will end up with them as we’ll probably be more



                                               445
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 463 of 768




focused on [The Pharmacy] on this one. Again, we’ll send them out an offer same time as

everyone else and respond from there.” Rekenthaler most likely got his information from

Defendant Patel. Just one day earlier, on July 29, 2013, Patel had called CW-1 at Sandoz and

spoke for nine (9) minutes, where the two discussed how to carve up the market for the drug.

       2001. Teva and Sandoz were also coordinating through other channels. After receiving

the RFP from The Pharmacy, S.G. of Sandoz coordinated with T.S., a senior account executive

at Teva, on a seven (7) minute call on July 29, 2013 followed by an eleven (11) minute call on

July 31, 2013. After those calls, S.G. suggested in an internal e-mail on July 31 that Sandoz cede

the business and instead submit a cover bid: “[The Pharmacy] has received an offer from Teva

on Temozolomide. They are asking for an offer from Sandoz. Even if we decide not to take this

business, I would recommend that we submit an offer.”

       2002. Similarly, on July 29, 2013, Defendant Green spoke to CW-2 of Sandoz two (2)

times. The two spoke again on July 31, 2013 for six (6) minutes. During those calls, Green told

CW-2 about Teva’s launch plans and that Teva wanted the The Pharmacy’s business. The next

day, August 1, 2013, D.P., another Sandoz executive, e-mailed Defendant Kellum, conveying the

message from Green:




                                               446
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 464 of 768




       2003. Teva and Sandoz communicated their future plans with each other for other

accounts in addition to The Pharmacy and CVS. On July 31, 2013, D.P. of Sandoz e-mailed an

update on Temozolomide to his coworker, stating: “Teva has sent offers to ABC and [The

Pharmacy] and is planning to send to Econdisc tomorrow[.]”

       2004. Going forward, Sandoz and Teva continued to coordinate with respect to

Temozolomide. On August 12, 2013, the same day as Teva’s launch, CW-2 met in person with

Defendant Rekenthaler at the Grand Lux Café in Las Vegas during the NACDS Total Store Expo

conference. There, Rekenthaler discussed, among other things, Temozolomide and informed

CW-2 that Teva had officially launched and shipped all formulations of the drug.

       2005. Although Teva initially obtained the CVS account in August 2013 due to

Sandoz’s inability to supply the 250mg strength of Temozolomide, the companies had agreed

that the account would revert back to Sandoz once Sandoz could supply that dosage strength. In

an internal e-mail dated August 16, 2013, a Teva employee confirmed the plan: “This is perfect

I spoke to [a CVS representative] and as soon as Sandoz is available to launch the 250mg we kill

the contract.”

       2006. CW-1 spoke to Defendant Patel both before and after Sandoz sent out any offers

regarding Temozolomide in an effort to develop and ensure the appropriate fair share balance

between the two competitors.

                      137.     Theophylline ER

       2007. The market for Theophylline ER is mature, as Theophylline has been used to treat

various conditions since approximately 1900. Heritage and Teva sold Theophylline ER to

Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.


                                               447
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 465 of 768




       2008. In February 2014, Teva’s Patel spoke with Heritage’s Malek for more than an

hour regarding a number of potential drugs on which prices could be increased. Upon

information and belief, during that conversation, Heritage and Teva agreed that they would

increase prices for Theophylline ER.

       2009. Teva agreed that it would lead the price increase for Theophylline ER. By late

April 2014, Teva fully implemented a price increase on the drug of approximately 150%.

       2010. During an internal company meeting on April 22, 2014, Malek informed sales

employees at Heritage that Heritage would follow Teva’s price increase and raise prices for

Theophylline ER by approximately 150%.

       2011. Heritage began announcing the price increase to customers in late June 2014, and

by July 9, 2014, it had fully implemented the collusive 150% price increase of Theophylline ER.

       2012. As a result of the unlawful agreement on Theophylline ER between Teva and

Heritage, prices for the drug still remain at supracompetitive levels.

                       138.    Timolol Maleate

       2013. Timolol Maleate is a beta blocker drug, which is used to treat, for example, high

pressure inside the eye due to glaucoma or other eye diseases. It has been available in the United

States for decades in a generic form. It is available in Opthalmic Gel, Opthalmic Liquid Eye, and

Tablet formulations. Due to, among other things, its clinical efficacy and safety, it has been

designated as an essential medicine by the World Health Organization.

       2014. The market for Timolol Maleate is mature. At all relevant times, there have been

multiple manufacturers of Timolol Maleate.

       2015. Defendants Bausch and Sandoz dominate sales of Timolol Maleate Opthalmic

Gel, which is available in dosage strengths of 0.25% and 0.5%. For much of the relevant time




                                                448
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 466 of 768




period, Bausch and Sandoz divided the market for Timolol Maleate Opthalmic Gel in close to a

50/50 split.

        2016. Documentary evidence confirms that parallel pricing was the result of collusion

among Bausch and Sandoz.

        2017. A product sales and market share performance spreadsheet from Sandoz from

May 2013 asks, “Do we want more share on this product?” for Timolol Maleate Opthalmic Gel.

The spreadsheet indicates that the response is “No” because “Sandoz has fair share.” Several

months after this spreadsheet was circulated, Sandoz and Bausch engaged in a parallel price

increase on Timolol Maleate.

        2018. The GAO noted that Timolol Maleate Ophthalmic Gel had an “extraordinary

price increase” in the years 2014-15.

        2019. Bausch’s and Sandoz’s Timolol Maleate Opthalmic Gel prices remained elevated

and parallel.

        2020. The ability of Bausch and Sandoz to reach agreement regarding Timolol Maleate

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        2021. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        2022. The agreement between Defendants Bausch and Sandoz was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Timolol Maleate

Ophthalmic Gel (0.25%, 0.5%).



                                               449
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 467 of 768




                        139.   Tobramycin

       2023. Distributors Cardinal, ABC and WBAD each participated in the scheme to

allocate manufacturer market share for Tobramycin inhalation solution (also known as Tobi).

Although these distributor Defendants often initiated discussions about balancing share or

increasing price in order to foment agreement, in this case they worked to finalize the agreement.

       2024. Tobramycin, also known by the brand name Tobi, is an eye drop used to treat

bacterial infections.

       2025. Tobramycin inhalation is prescribed to people with cystic fibrosis who are

suffering from bacterial infections in their lungs. The drug is sold in packs of 56 ampules

because patients must inhale two ampules of Tobramycin per day for 28 days. At the time, the

56-pack of ampules cost Teva around $48.69 to produce. As a result of the conspiracy, Teva was

able to sell each 56-pack of Tobramycin for over $4,000.

       2026. Beginning in October 2013, prior to the first generic launch of Tobramycin (for

which Teva would have 180-day generic exclusivity), Sandoz began making plans for its entry

after Teva’s exclusivity period. These plans included going after Sandoz’s “fair share,” but

depended on Teva being “rational.” A.S., a Sandoz executive responsible for product launches,

wrote in an internal e-mail in October 2013: “[w]e will aim to go for our fair share of the market,

and exact goals will depend on how Teva goes into the market on day 1, and how rational they

behave on day 181.” “Rational” behavior is a term of art in the fair share conspiracy indicating

that a competitor will play fair and cede share to avoid competition.

       2027. As expected, Teva was “rational” when it came time to give up share to Sandoz.

Nearing Teva’s loss of exclusivity and Sandoz’s entry, on July 1, 2014, Teva and Sandoz began

sharing information and coordinating to divide up the market for Tobramycin. Defendant Patel

exchanged seven (7) calls with CW-1 on July 1, during which they discussed Sandoz’s launch

                                               450
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 468 of 768




plans and how to divide up the market for Tobramycin. Defendant Patel conveyed some of this

information in an internal Teva e-mail the same day, writing, “[A]s a heads up, I heard that

Sandoz plans to ship Tobi [Tobraymycin] prior to Akorn. Hearing they are ready to ship once

they secure business, and we have been challenged.” The next day, Teva made the decision to

concede two different accounts for Tobramycin to Sandoz.

       2028. On July 7, 2014, Patel and CW-1 spoke five more times, including one call lasting

eleven (11) minutes. On these calls, CW-1 and Patel discussed how to divide up the market for

Tobramycin, including specific accounts that each would maintain or concede to the other. Patel

then memorialized the agreement in an e-mail two days later. The result: Teva would take

Walgreens, McKesson, Econdisc, ABC, and Omnicare; while Sandoz would take CVS, Cigna,

Prime Therapeutics, Kinney Drugs, and OptumRx. Teva also planned to concede the Cardinal

business to Sandoz.

       2029. Patel told CW-1 specifically that Teva would not even submit a bid to CVS. This

was significant because Tobramycin was a very expensive product, and Sandoz was able to

acquire the CVS business by offering only a nominal reduction to the extremely high Teva price.

       2030. According to plan, Teva conceded the CVS business to Sandoz after CVS

contacted Teva and requested that Teva submit a lower price to retain the business. Defendant

Rekenthaler wrote in an internal e-mail, “I notified CVS that we would be conceding their

business. [T.C.], never a pleasant call so I figured I’d simply handle it myself.” Teva also went

through with its plan to concede Cardinal to Sandoz.

       2031. CW-1, in turn, told Defendant Patel that Sandoz would not pursue business from

ABC and Walgreens. CW-1 spoke with Defendant Kellum about his conversations with

Defendant Patel and the agreement to stay away from Walgreens and ABC, and Kellum agreed



                                              451
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 469 of 768




with the plan. Pursuant to that agreement, Sandoz made no effort to contact those two large

customers when it entered the market.

       2032. CW-1 and Patel also discussed Sandoz’s target market share. CW-1 informed

Patel that Sandoz was seeking a 50% share, but Patel thought that was “unrealistic due to

Akorn’s expected entry.” After discussing Sandoz’s share goal with Defendant Rekenthaler,

Patel went back to CW-1 and informed him “that a 25% share was reasonable.” Sandoz

appeared to comply with that, as Patel observed that Sandoz “appear[s] to be taking a responsible

approach.”

       2033. On July 9, 2014, one of the above allocated customers, Kinney Drugs, approached

Teva asking for a lower price on Tobramycin. A Teva analyst stated in an internal e-mail, “[w]e

are strategically going to decline to bid on this request per Nisha.” A Teva national accounts

director was confused by this decision and responded, “Really? Do you have a little more detail?

It is such a small qty.” The analyst responded and said, “[w]e were given direction from Nisha

not to pursue this opportunity. My understanding of this is there is a new market entrant,

(Sandoz) and we are trying to keep our current customers instead of picking up new business.”

Defendant Patel’s direction had come after she had called CW-1 at Sandoz twice on July 9, 2014

and left him a voicemail. CW-1 then returned her call the same day and the two spoke for four

(4) minutes.

       2034. The following week, on July 17, 2014, Red Oak / Cardinal’s was concerned that

the manufacturers’ allocation agreement was not being executed quickly enough. He called T. C.

(Teva) to discuss his concerns. That same week, Walgreens also coordinated with Sandoz and

Teva to allocate the market for Tobramycin. On July 16, 2014, Teva spoke with




                                              452
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 470 of 768




(Walgreens/WBA), who had spoken with Sandoz that same day to discuss the launch of

Tobramycin.

        2035. When Tobramycin came up for re-bid in July 2015, Teva continued with the

agreed plan to concede to challengers in order to avoid or limit price erosion.

                         140.   Tobramycin Dexamethasone

        2036. Tobramycin Dexamethasone, is an antibiotic used to treat bacterial eye infections.

It has been available in the United States for over a decade in a generic form.

        2037. The market for Tobramycin Dexamethasone is mature. At all relevant times, there

have been multiple manufacturers.

        2038. Defendants Bausch and Sandoz dominate sales of Tobramycin Dexamethasone

Ophthalmic Liquid (0.3-0.1%)

        2039. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Tobramycin Dexamethasone beginning at least as

early as 2012.

        2040. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        2041. The ability of Bausch and Sandoz to reach agreements on Tobramycin

Dexamethasone was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade

Association Meetings Attendance).

        2042. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        2043. The agreement between Defendants Bausch and Sandoz was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

                                                453
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 471 of 768




bids, and engage in market and customer allocation for generic drugs, including Tobramycin

Dexamethasone Ophthalmic Liquid (0.3-0.1%).

                         141.   Tolmetin Sodium

        2044. Tolmetin Sodium, which is also discussed in additional detail in Section XIII. D.

below, is also known by the brand name Tolectin, and is a medication used to reduce pain,

swelling, and joint stiffness from rheumatoid arthritis and osteoarthritis.

        2045. It has been available in the United States in a generic form for many years.

        2046. The market for Tolmetin Sodium is mature. At all relevant times, there have been

multiple manufacturers of Tolmetin Sodium.

        2047. During the relevant time frame, Defendants Teva and Mylan were the primary

manufacturers of Tolmetin Sodium Capsules.

        2048. On August 9, 2013, Teva raised prices on a number of drugs, including Tolmetin

Sodium. Leading up to these price increases, Teva coordinated via direct communication with

other drug manufacturers, including Mylan.

        2049. For example, on July 10, 2013, Teva’s Green and Mylan’s Nesta spoke twice. The

next day, July 11, Nesta and Green exchanged several more calls.

        2050. On August 1, 2013, Green again spoke to Nesta (Mylan) 2 times; shortly after the

second call, Green called Patel to update her. On August 2, 2013, Patel called Green, after which

Green immediately called Nesta. Green spoke to Nesta three more times on August 6 and three

times on August 8, 2013. Patel also spoke to Nesta twice on August 8, 2013.

        2051. The day before the price increase went into effect - August 8, 2013 -Patel and

Nesta spoke again. Price increases followed the next day.

        2052. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

                                                 454
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 472 of 768




       2053. The ability of Teva and Mylan to reach agreements on Tolmetin Sodium was

aided by the prevalence of trade association meetings and conferences where the parties were

able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

       2054. The coordination by Teva and Mylan is consistent with the Fair Share Agreement.

       2055. The agreement between Defendants Teva and Mylan was part of an overarching

conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig bids, and

engage in market and customer allocation for generic drugs, including Tolmetin Sodium

Capsules.

                      142.    Tolterodine

       2056. Tolterodine Tartrate, also known by the brand name Detrol, is in the antispasmodics

class of medications and is prescribed to treat an overactive bladder. Tolterodine Extended Release

(“Tolterodine ER”) – also known by the brand name Detrol LA – is an extended release version

of the drug used for the same purpose.

                              a) Tolterodine ER

       2057. Pfizer is the branded drug manufacturer for Detrol LA. To resolve patent

infringement claims against Teva by Pfizer related to Detrol LA, Teva and Pfizer entered into a

settlement agreement under which Teva would distribute an authorized generic of Tolterodine

ER. To resolve similar claims, Mylan entered into its own settlement agreement with Pfizer,

which allowed Mylan to launch its generic version Tolterodine ER. On October 31, 2013,

Mylan’s ANDA for Tolterodine ER was approved. Under their respective settlement agreements

with Pfizer, this triggering event allowed Teva and Mylan to launch their respective generics on

January 2, 2014.



                                               455
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 473 of 768




        2058. Teva planned to launch on January 2, 2014. During the first half of December

2013, Teva was under the impression—based on conversations with potential customers—that

Mylan was not in a position to launch until 30 to 60 days after Teva launched. Nonetheless,

Teva was considering how to allocate the market with Mylan when it did eventually launch. On

December 3, 2013, J.K., a marketing executive at Teva, sent an e-mail to Defendant Rekenthaler,

K.G., and several other Teva colleagues stating “we prepared for 50-60 share… I am looking

into the numbers as far as what this means.” To prepare offers and figure out the allocation of

customers that would bring Teva its desired 50% to 60% market share, Teva executives were

instructed to gather usage from potential customers.

        2059. Through the first half of December 2013, as Teva was soliciting usage amounts

from potential customers, customers were asking Teva to send in pricing offers before the

launch. Teva resisted sending out those offers and instead did not plan to do so until the January

2, 2014 launch date. Teva’s delay in putting together pricing for potential customers was part of

a plan to drive up the amount it could charge for Tolterodine ER. Specifically, Teva expected

that on January 1, 2014, Pfizer would raise the price of branded Detrol LA. This would allow

Teva to peg its price to the now inflated price of the branded drug and thereby command a higher

price for Tolterodine ER on the January 2, 2014 generic launch date.

        2060. At the end of the day on Friday December 20, 2013, Dale Hill (Cardinal) called

T.C. (Teva) and delivered the message that Mylan would launch its Tolterodine ER in two

weeks. Cardinal also provided Mylan’s future pricing for Tolterodine ER, and conveyed that

Mylan was “looking for a 40% market share.” Cardinal knew this was sufficient for Teva and

Mylan to determine whether their customers added up to fair share and said that Teva “can figure

the rest out.”



                                               456
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 474 of 768




       2061. T.C. informed her Teva colleagues of Mylan’s plans. K.G. of Teva then worked

over the weekend to turn this information into initial pricing for all of Teva’s potential customers

and then shared it internally. In a telling admission that Teva had no intention to bid

competitively for all accounts, K.G. noted that the next step was “to pick who should receive”

bids. The goal in “pick[ing] who should receive” bids was to ensure that both Mylan and Teva

received their previously stated market share goals: Teva wanted “50-60 [%] share” while Mylan

was only “looking for a 40% market share.”

       2062. With the market allocation and pricing details provided by Cardinal, the

manufacturer conspirators were all set. T.C. circulated the message from Cardinal to her Teva

colleagues, including Kevin Galownia, and asked to have a call “first thing Monday morning to

discuss what we want to do” in terms of preparing a “target strategy.” Galownia then spent the

weekend working up a strategy so that Teva could “pick who should receive bids.” The unbidded

customers would be conceded to Mylan as per the agreement communicated and confirmed via

Cardinal.

       2063. On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and several

others at Teva had a telephone conference scheduled from 8:00am to 9:00am to discuss the

Tolterodine ER launch strategy. Just minutes before the meeting was to start, Rekenthaler tried

calling Defendant Nesta at Mylan. Nesta returned Rekenthaler’s call at 8:15am, which was

during Teva’s scheduled Tolterodine ER phone conference. Rekenthaler nonetheless answered

Nesta’s call on his cell phone and the pair spoke for 1 minute, 26 seconds. Immediately after

Teva’s scheduled Tolterodine ER phone conference, Rekenthaler tried calling Nesta two more

times. At 10:22am, Nesta returned Rekenthaler’s calls and the pair spoke for an additional 12

minutes, 2 seconds. During these calls, Defendants Rekenthaler and Nesta exchanged the details



                                                457
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 475 of 768




about their offers to various customers, including the specific contractual language used in their

offers.

          2064. For example, at 10:33 am—while Rekenthaler was still on the phone with Nesta,

K.G. sent an e-mail to Rekenthaler and others asking about the appropriate contractual language

to use in offers about the potential for price increases. Minutes after Rekenthaler finished his call

with Nesta, he replied with the exact language, in quotes, that Mylan was using:




Most importantly though, during these calls between Defendants Nesta and Rekenthaler, Teva

and Mylan reached an agreement to allocate the Tolterodine ER market on launch day so that

Teva and Mylan could reach their target share without eroding pricing.

          2065. At 12:12 p.m. on December 23, 2013, K.G. circulated a revised version of Teva’s

pricing plan for the Tolterodine ER launch. This new version incorporated Teva and Mylan’s

plan to allocate the market, including the submission of cover bids and abstention from bidding.

Notably, the revised pricing plan included the following chart identifying the major customers

(and their associated market share percentage) that Teva would receive to get close to its desired

60% market share while Mylan would get its desired 40% share:




                                                458
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 476 of 768




       2066. In exchange for Mylan either submitting cover bids or abstaining from bidding on

these customers, Teva reciprocated by submitting cover bids and/or refusing to submit bids to

customers that Mylan targeted. This is demonstrated by the fact that Teva’s newly revised

pricing plan now included considerably higher direct invoice prices for major customers

allocated to Mylan; namely Walgreens, Cigna, Humana, Optum RX, Prime Therapeutics,

and Kaiser. The table below includes a comparison of Teva’s pricing plan for these Mylan

customers before and after Defendant Rekenthaler spoke with Defendant Nesta on

December 23, 2013:




                                            459
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 477 of 768




                              460
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 478 of 768




         2067. In addition to submitting inflated bids for Walgreens, Cigna, Humana, Optum

RX, Prime Therapuetics, and Kaiser, Teva agreed to refrain from bidding for certain customers,

such as Publix, Ahold, Hannaford, and PVA Health.

         2068. The following day, on December 24, 2013, Defendants Rekenthaler and Nesta

had two more calls to confirm and refine Teva and Mylan’s market allocation agreement. Those

calls lasted for nine (9) minutes and eight (8) minutes, respectively.

                                b) Tolterodine Tartrate

         2069. Tolterodine Tartrate, also known by the brand name Detrol, is in the

antispasmodics class of medications. It is used to treat overactive bladder by improving the

ability to control urination.

         2070. Greenstone entered the market for Tolterodine Tartrate 1mg and 2mg Tablets

(“Tolterodine”) on January 23, 2014 with the exact same WAC prices as Teva for all

formulations. In the days leading up to Greenstone’s entry, Defendants Hatosy and Nailor of

Greenstone were speaking frequently to Defendants Patel and Rekenthaler of Teva to coordinate

Greenstone’s entry into the market. Those calls and text messages include at least those set forth

below:




                                                461
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 479 of 768




        2071. During these calls and text messages, Teva and Greenstone agreed that Teva

would concede business to Greenstone in order to avoid significant price erosion in the market.

        2072. The day after Greenstone’s entry, January 24, 2014, in a message to Teva national

account managers about how important it was for them to determine and document which

competitor was challenging Teva for business in a particular situation (because it would help

Teva determine whether to concede or not) Defendant Patel stated: “As we’ve heard, Greenstone

is entering the market for Tolterodine. I’m sure we will have to concede somewhere.”

        2073. On January 28, 2014, Teva was informed by CVS that it had received a

competitive price challenge on Tolterodine. K.G. of Teva immediately asked: “do we know who

this could be?” Defendant Rekenthaler responded that it was Greenstone, but did not want to put

the details into writing:




                                              462
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 480 of 768




The next day, Defendant Patel and Defendant Hatosy of Greenstone tried to reach each other

several times, and were ultimately able to speak once, for more than two (2) minutes.

       2074. On Monday, February 3, 2014, Defendant Patel instructed a colleague at Teva to

concede the business at CVS by providing a small price reduction that she knew would not be

sufficient to retain the business. T.C. of Teva, who had the customer relationship with CVS,

challenged the decision to concede the business. Defendant Rekenthaler responded – again not

wanting to put the details into writing:




The next day, Defendant Patel called Defendant Hatosy at Greenstone and the two spoke for

nearly sixteen (16) minutes.

       2075. After some internal discussions at Teva regarding the CVS business, Teva

confirmed its decision to concede CVS to Greenstone. CVS represented more than 20% of

Teva’s business on Tolterodine.




                                              463
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 481 of 768




                         143.   Trazodone HCL

        2076. Trazodone HCL is a serotonin uptake inhibitor that is used to treat depression. It

is available in tablet form in several strengths, including 100 mg Tablets. It has been available in

the United States for over a decade in a generic form.

        2077. The market for Trazodone HCL is mature. At all relevant times, there have been

multiple manufacturers of Trazodone HCL. Defendants Teva and Par dominated the market for

Trazodone HCL 100mg Tablets, with Teva holding about 70% of the market and Par holding

about 15% within that timeframe. Apotex and Sun each held smaller shares.

        2078. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Trazodone HCL beginning at least as early as

2014.

        2079. Under the Fair Share Agreement, Defendants did not attempt to undercut

competitors’ prices in order to gain additional market share.

        2080. The ability of Apotex, Par, Sun, and Teva to reach agreements on Trazodone HCL

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person. See Exhibit 1 (Chart of Defendants’ Trade Association Meetings

Attendance).

        2081. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        2082. The agreement between Defendants Apotex, Par, Sun, and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including 100 mg

Trazodone HCL Tablets (100 mg).




                                                464
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 482 of 768




                      144.    Triamcinolone Acetonide

       2083. Triamcinolone Acetonide is a corticosteroid used to treat a variety of skin

conditions such as eczema, dermatitis, allergies, and rashes. It has been available in the United

States for decades in a generic form. It is available in, for example, Cream and Ointment. The

market for Triamcinolone Acetonide is mature. At all relevant times, there have been multiple

manufacturers of Triamcinolone Acetonide.

       2084. Defendants Ascend, Par, Perrigo, Sandoz, and Taro dominate sales of

Triamcinolone Acetonide Cream and Ointment. For much of the relevant period, Sandoz and

Perrigo held most of the market share for the 0.025% Ointment, 0.025% Cream, 0.5% Cream,

0.1 % Cream, 0.1 % Ointment, and 0.5% Ointment with other defendants (Ascend, Par, and

Taro) having a small share at certain times.

       2085. The GAO noted that Triamcinolone Acetonide 0.023% Cream, 0.025% Cream,

0.1 % Ointment, 0.1 % Cream, and 0.5% Cream had “extraordinary price increases” in the years

2010-2011.

       2086. Documentary evidence confirms that these parallel price increases were the result

of collusion among Ascend, Par, Perrigo, Sandoz, and Taro.

       2087. Under the Fair Share Agreement, they expected that their ostensible competitors

would not undercut their prices in order to gain additional market share. When ostensible

competitors did seek additional market share, defendants showed surprise and dismay that one

would not expect in a competitive market. For instance, in September 2012, Sandoz received a

rebid request from Rite Aid on Triamcinolone Acetonide 0.1% Lotion due to a bid from a

competitor. R.T. of Sandoz asked colleague D.L. to find out if this was Par (Qualitest) or another

competitor. D.L. confirmed that it was Par. R.T. asked, “Why in the heck would they be coming

after our share?” C.B. of Sandoz responded, “Low IQ and a lack of understanding the market.”

                                               465
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 483 of 768




        2088. The ability of Ascend, Par, Perrigo, Sandoz, and Taro to reach agreement

regarding Triamcinolone Acetonide was aided by the prevalence of trade association meetings

and conferences where the parties were able to meet in person. See Exhibit 1 (Chart of

Defendants’ Trade Association Meetings Attendance).

        2089. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        2090. The agreement between Defendants Ascend, Par, Perrigo, Sandoz, and Taro, was

part of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

prices, rig bids, and engage in market and customer allocation for generic drugs, including

Triamcinolone Acetonide Cream and Ointment.

                         145.   Triamterene HCTZ

        2091. Triamterene HCTZ is a commonly prescribed medication used to treat fluid

retention and high blood pressure. It has been on the market for decades and is available in

multiple forms and dosages, including Capsules (37.5-25 mg) and Tablets (37.5-25 mg and 75-

50 mg).

        2092. The market for Triamterene HCTZ 37.5-25mg Capsules and 37.5-25 mg and 75-

50 mg Tablets is mature. At all relevant times, there have been multiple manufacturers:

Defendants Lannett, Mylan, and Sandoz dominated the sales of 37.5-25 mg Capsules and

Defendants Actavis, Apotex, Mylan, and Sandoz dominated the sales of 37.5-25 mg and 75-

50mg Tablets.

        2093. For many years the price of Triamterene HCTZ remained stable. However, prices

began to rise dramatically beginning in at least 2011.

        2094. For example, the GAO reported that Triamterene HCTZ 50-75 mg Tablets

experienced “an extraordinary price increase” in 2013-2014.

                                               466
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 484 of 768




          2095. WAC pricing also rose in a coordinated fashion in the Tablets market. Mylan

substantially raised its WAC prices on November 18, 2011, a decision it would not have made

unless it had pre-existing knowledge that the others would soon match, as they did. Sandoz

matched Mylan’s WAC prices on January 13, 2012, even though it meant increasing its prior

WAC prices sevenfold. Actavis and Apotex also matched Mylan and Sandoz’s prices on March

9, 2012 and August 28, 2012 respectively, thereby significantly increasing their prior WAC

prices.

          2096. Documentary evidence confirms that these parallel price increases were the result

of collusion among generic drug manufacturers, including Actavis, Apotex, Lannett, Mylan, and

Sandoz. Co-Defendant Teva considered all four to be “quality competitors,” with whom it was

easy to facilitate price coordination.

          2097. The ability of Actavis, Apotex, Lannett, Mylan, and Sandoz to reach agreements

regarding Triamterene HCTZ prices was aided by the prevalence of trade association meetings

and conferences where the parties were able to meet in person. See Exhibit 1 (Chart of

Defendants’ Trade Association Meetings Attendance).

          2098. The agreement between Defendants Actavis, Apotex, Lannett, Mylan, and Sandoz

was part of an overarching conspiracy between generic drug manufacturers to fix, stabilize, and

raise prices, rig bids, and engage in market and customer allocation for generic drugs, including

for Triamterene HCTZ Capsules (37.5-25 mg) and Tablets (37.5-25 mg and 75-50 mg).

                        146.    Trifluoperazine HCL

          2099. Trifluoperazine HCL, which is also discussed in additional detail in Section XIII.

C. below, is also known by the brand name Stelazine, and is a medication used to treat disorders

such as schizophrenia and Tourette syndrome. It has been available in the United States in a

generic form for many years.

                                                467
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 485 of 768




       2100. The market for Trifluoperazine HCL was mature and at all relevant times had

multiple manufacturers.

       2101. During the relevant time frame, Defendants Mylan and Sandoz were the primary

manufacturers of Trifluoperazine HCL Tablets. Defendant Upsher-Smith joined the conspiracy

in March 2015.

       2102. Plaintiffs allege that as part of Defendants’ Fair Share Agreement, they conspired

to fix, raise, maintain or stabilize the prices of Trifluoperazine HCL tablets (1, 2, 5 and 10 mg)

beginning at least as early as July, 2013.

       2103. For years, the prices for Trifluoperazine HCL tablets were relatively low and

stable. In the summer of 2013, Mylan and Sandoz coordinated large price increases for their

Trifluoperazine tablets. Within a small window of time, Mylan and Sandoz approximately

doubled their list (WAC) prices to identical levels,

       2104. When Upsher-Smith joined the market in spring of 2015, rather than offer better

pricing to win customers, it announced identical list (WAC) prices to Mylan and Sandoz,

       2105. Throughout this period, Mylan, Sandoz and Upsher-Smith met at trade

conferences and communicated directly with each other in furtherance of their price fixing

agreement on Trifluoperazine HCL tablets and of the Fair Share agreement.

       2106. For example, on August 6, 2013-just a few days prior to Mylan’s price increases-

Nesta (Mylan) was in phone contact with a Sandoz Director of National Accounts.

       2107. Once the Mylan price increases were imposed, Sandoz was careful not to take

Mylan’s customers and to maintain Fair Shares.

       2108. Sandoz and Mylan were in contact by phone on numerous occasions in October,

and on October 25, 2013, Sandoz announced identical list (WAC) prices to Mylan. In January,



                                                468
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 486 of 768




February and March of 2015, Sandoz’s Kellum was in phone contact with S.H., Senior VP of

Global Sales, and J.H., Senior Director of Marketing, at Upsher-Smith. In February 2015, M.A.,

National Account Director at Mylan, communicated by text message with D.Z., National

Accounts Senior Director at Upsher-Smith. On March 17, Upsher-Smith announced identical list

prices to Sandoz and Mylan.

        2109. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

        2110. The ability of Mylan, Sandoz and Upsher-Smith to reach agreements on

Trifluoperazine tablets was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person. See Exhibit 1 (Chart of Defendants’

Trade Association Meetings Attendance). The coordination by Mylan, Sandoz, and Upsher-

Smith is consistent with the Fair Share Agreement.

        2111. The agreement between Defendants Mylan, Sandoz and Upsher-Smith was part of

an overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices,

rig bids, and engage in market and customer allocation for generic drugs, including

Trifluoperazine Tablets.

                         147.   Ursodiol

        2112. The market for Ursodiol is mature, as generic versions of Ursodiol have been

available in the United States since 2000. Defendants Actavis, Lannett, and Epic sold Ursodiol to

Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

        2113. At all times relevant to this lawsuit there has been more than one manufacturer of

Ursodiol on the market. Defendants Actavis, Larmett, and Epic dominate the market for

Ursodiol.

                                               469
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 487 of 768




       2114. In the years prior to the conspiracy period, Defendants’ average price in the U.S.

for Ursodiol were remarkably stable. Beginning in or around May 2014, Defendants increased

their prices for Ursodiol abruptly and, for the most part, in unison.

       2115. For example, beginning in May 2014, Defendants selling generic Ursodiol set

their WACs in near lockstep, reflecting increases from previous WACs on the 300 mg capsule of

more than 560%:




       2116. Ursodiol was one of the drugs identified in the GAO Report as having

experienced an “extraordinary price increase”.

       2117. Furthermore, there are no legitimate reasons or explanations for the

unprecedented and dramatic price increases of Ursodiol. Demand for Ursodiol has not materially

changed in the last few years, nor does any change in input costs explain these price increases.

Furthermore, at the time Ursodiol prices were increased in Summer 2014, there were no known

raw material shortages that would have constrained Defendants’ ability to supply the market.

       2118. Upon information and belief, the price increases on Ursodiol were the result of

collusive agreements between and among Defendants that were initiated by Actavis to increase

pricing and restrain competition for the sale of Ursodiol in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions conducted at meetings

and industry events hosted by GPhA and HDMA as well as other meetings and communications,

some of which are highlighted below.


                                                 470
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 488 of 768




       2119. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Actavis and Lannett. See Ex. 1.

       2120. On June 4-5, 2013, the GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Actavis and Lannett. See Ex. 1.

       2121. On June 2-5, 2013, HDMA held its 2013 BLC in Florida. Representatives from

Actavis and Lannett attended the event. See Ex. 1.

       2122. On August 10-13, 2013, NACDS held its 2013 Total Store Expo in Las Vegas.

Representatives from Actavis and Lannett attended. See Ex. 1.

       2123. On October 28-30, 2013, GPhA held a meeting in Maryland that was attended by

representatives from Actavis and Lannett. See Ex. 1.

       2124. On May 12-15, 2014, MMCAP held its National Member Conference which was

attended by representatives from Actavis and Lannett. See Ex. 1.

       2125. On June 1-4, 2014, HDMA held its BLC at the JW Marriott in Arizona. This

event was attended by representatives from Actavis and Lannett. See Ex. 1.

       2126. On June 3-4, 2014, GPhA held a meeting in Maryland that was attended by

representatives from Actavis and Lannett. See Ex. 1.

       2127. On August 23-26, 2014, NACDS held its 2014 TSE in Boston. Representatives

from Actavis, Epic, and Lannett attended. See Ex. 1.

       2128. On October 27-29, 2014, GPhA held a meeting in Maryland that attended by

Actavis and Lannett. See Ex. 1.

                      148.   Valsartan HCTZ

       2129. Valsartan HCTZ works to lower blood pressure and relax blood vessels so that

blood can flow more easily, in order to prevent strokes, heart attacks, and kidney problems.

Mylan and Sandoz dominate the market for Valsartan HCTZ.

                                              471
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 489 of 768




       2130. In September 2012, CW-4 was concerned about her job security at Sandoz and

sought to network with executives at competing companies in the hope of obtaining new

employment. CW-4 contacted Nesta because she was interested in potentially working at Mylan.

CW-4 obtained Nesta’s phone number from a mutual contact and called to introduce herself.

During that phone call, Nesta immediately started talking about competitively-sensitive

information. Although CW-4 was surprised that Nesta was being so blatant, she did not stop him.

       2131. In the year that followed, between September 2012 and October 2013, CW-4 and

Nesta developed an ongoing understanding that they would not poach each other’s customers

and would follow each other’s price increases. Notably, CW-4 and Nesta were not friends and

communicated almost exclusively by phone. Examples of their coordination with respect to

specific drugs are discussed in more detail below.

       2132. The first drug that CW-4 and Defendant Nesta coordinated about was Valsartan

HCTZ. Valsartan HCTZ, also known by the brand name Diovan, is used to treat high blood

pressure.

       2133. Diovan was a large volume drug that had sales in the United States of

approximately $1.6 billion for the 12 months ending June 30, 2012.

       2134. Mylan was the first to file an abbreviated new drug application (ANDA) to

market the generic version – Valsartan HCTZ – which, if approved, would give Mylan 180 days

of generic exclusivity. Sandoz manufactured the authorized generic. This meant that Sandoz and

Mylan would be the only two manufacturers of the generic version of the drug for six months.

       2135. Mylan and Sandoz launched Valsartan HCTZ on the same day – September 21,

2012. In the days leading up to the launch, CW-4 and Defendant Nesta spoke at least twenty-one




                                               472
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 490 of 768




(21) times by phone during which they discussed, among other things, allocating market share

for this product. These calls are detailed in the table below:




         2136. During these phone calls, Sandoz and Mylan – through CW-4 and Defendant

Nesta – agreed to divvy up the market so that each competitor obtained roughly a 50% market

share.

         2137. Throughout this time, CW-4 also kept Defendant Kellum (her supervisor)

regularly informed of her discussion with Defendant Nesta and met with Kellum in person to

discuss her customer accounts, including a meeting on September 14, 2012.

         2138. On September 21, 2012 – the date of the Valsartan HCTZ launch – R.T., a senior

sales and marketing executive at Sandoz, sent an internal e-mail stating “[a]s a cross functional

team, we have optimized this launch successfully securing – 52% market share vs. a formidable

competitor like Mulan. … you should be very proud!”

                                                 473
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 491 of 768




        2139. That same day, Mylan issued a press release announcing that it had received final

FDA approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting to this

news, a Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as expected.” H.F., a

senior-most executive of Sandoz Germany responded, “…sometimes a little help from our

competition is welcome as well.” D.D., a senior-most executive of Sandoz North America,

replied:




        2140. Defendant Kellum forwarded Mylan’s press release announcing the Valsartan

launch to the Sandoz pricing and sales teams. S.G., a national account executive at Sandoz,

replied “Hallelulah!!!!!!!!!!!!!!! (sic).”

        2141. On September 25, 2012 – only four days after the launch – ABC contacted

Sandoz seeking a price reduction on Valsartan HCTZ. S.G. forwarded the request to CW-1 and

Defendant Kellum stating “ABC has provided additional information regarding the market

pricing on Valsartan HCTZ (specifically to McK [a Mylan customer]). Please review and advise

if Sandoz will continue to let the market settle or move in a different direction. Defendant

Kellum replied, “[n]o price change.”

        2142. On November 16, 2012, Sandoz executives met to discuss increasing sales for

Valsartan HCTZ. R.T. sent an internal e-mail in advance of the meeting asking “Are there

opportunities with non-Sandoz customers that we should evaluate?” After a colleague responded

with a list of potential Mylan customers, Kellum responded, “I’m concerned we are going to

disrupt the market. I understand the need for additional sales but we need to be thoughtful here.”

R.T. then informed the Sandoz team “Do not approach new customers, with[out] me or Armando

[Kellum]’s consent.”


                                               474
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 492 of 768




                       149.   Verapamil

       2143. The market for Verapamil is mature, as the drug has been available in the United

States since 1981. The drug is considered an essential medicine by the World Health

Organization. Actavis, Heritage, and Mylan sold Verapamil to Plaintiffs and others in the United

States at supracompetitive prices inflated by the unlawful and anticompetitive agreements

alleged in this Complaint.

       2144. During phone calls with senior sales executives from Mylan and Actavis on April

22 and April 23, 2014, Heritage, Mylan, and Actavis agreed to raise prices on Verapamil in the

United States.

       2145. Heritage began announcing the price increase to its customers in late June 2014,

and had fully implemented the Verapamil price increase by July 9, 2014.

       2146. During the Summer of 2014, Mylan and Actavis also implemented the collusive

price increase on Verapamil, as agreed by the three Defendants. As a result of this agreement,

prices for Verapamil sold to Plaintiffs and others in the United States still remain at

supracompetitive levels.

                       150.   Zoledronic Acid

       2147. The market for Zoledronic Acid is mature, as the drug has been available in

generic form since 2013. The drug is considered an essential medicine by the World Health

Organization. Heritage and Dr. Reddy’s sold Zoledronic Acid to Plaintiffs and others in the

United States at supracompetitive prices inflated by the unlawful and anticompetitive agreements

alleged in this Complaint.

       2148.     In early 2013, Heritage received approval to market Zoledronic Acid in the

United States. On January 21, 2013, Malek instructed members of his sales team to reach out to

Dr. Reddy’s – which at the time was the exclusive manufacturer of generic Zoledronic Acid in

                                              475
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 493 of 768




the United States – to reach an agreement on the price that the two companies would charge and

a “fair share” market allocation that each would follow once Heritage entered the market.

        2149. Through a number of phone calls in late January 2013 between Heritage and Dr.

Reddy’s an agreement was reached that Heritage would be entitled to a 40% market share and

Dr. Reddy’s could keep the remaining 60% of the market. The two Defendants also agreed not to

compete on pricing for Zoledronic Acid.

        2150. Conversations between the two companies in furtherance of the agreement

continued in early March 2013, in preparation for Heritage’s entry into the market on March 13,

2013. For example, Heritage employees, at Malek’s direction, e-mailed and spoke by telephone

with Dr. Reddy’s employees on March 1, March 4, March 6, and March 12, 2013. Heritage

employees also exchanged a number of texts with their contacts at Dr. Reddy’s on March 12,

2013.

        2151. When Heritage began shipping Zoledronic Acid on March 13, 2013, Malek

confirmed this to Dr. Reddy’s, and he also confirmed the exact prices that Heritage was

charging.

        2152. On April 19, 2013, in order to conceal the conspiracy, Malek instructed his sales

team not to reduce to writing any collusive discussions or agreements relating to Zoledronic Acid

or other drugs.

        2153. In order to ensure that the market allocation agreement (and the resulting

supracompetitive pricing) remained in place, Malek and his counterparts at Dr. Reddy’s

discussed their bids to potential customers. For example, in November 2013, Malek e-mailed Dr.

Reddy’s to discuss an instance in which Dr. Reddy’s responded to an RFP with quoted prices

below what Heritage was charging.



                                              476
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 494 of 768




       2154. As a result of these anticompetitive agreements and collusive communications,

prices for Zoledronic Acid sold to Plaintiffs and others in the United States remain at

supracompetitive levels as of the filing of this Complaint.

            XIII.     THE CONSPIRATORS INCREASE PRICES IN BUNCHES

       2155.    As discussed in detail above, the overarching “fair share” agreement allowed the

conspirators to maintain supracompetitive prices on numerous drugs, and implement massive

price increases on many others. In this Section, Plaintiffs explain how the overarching “fair

share” agreement also allowed competitors to begin increasing prices on drugs in bunches. As

detailed below – including by tying in examples of price-fixing agreement discussed above – as

the rules of the conspiracy became more established and the relationships within the industry

developed, Defendants ramped up their price increase activity substantially.

                A. Nisha Patel’s First List of Increase Candidates: Adapalene Gel;
                   Nabumetone; Fluconazole Tablets; Ranitidine; Moexipril; Moexipril
                   HCTZ; Pravastatin; and Onadansetron

       2156. As noted above, Patel’s first task at Teva was to identify drugs for which Teva

could increase prices by colluding with its competitors. Through her communications with her

competitors, Patel learned more about their planned price increases and entered into agreements

for Teva to follow them. On May 2, 2013, Patel spoke to her contacts at Glenmark, Actavis and

Sandoz several times:




                                                477
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 495 of 768




       2157. Defendant Patel completed and sent her first formal list of recommended price

increases to her supervisor, K.G., on May 24, 2013. She sent the list via e-mail, with an attached

spreadsheet entitled “Immediate PI File.” The attached list included twelve (12) different drugs

where Defendant Patel recommended that Teva follow a “high quality” competitor’s price

increase as soon as possible.

       2158. The spreadsheet also revealed competitively sensitive information about future

pricing and bidding practices of several of Teva’s high quality competitors – information that

Defendant Patel could have only learned through her discussions with those competitors. The

relevant columns from that spreadsheet are set forth below:




       2159.   For every one of the relevant drugs on the list, Defendant Patel or another

executive at Teva spoke frequently with Teva’s competitors in the days and weeks leading up to

May 24, 2013. During these communications, Teva and its competitors agreed to fix prices and

avoid competing with each other in the markets for the identified drugs. For some of these drugs

including the four different formulations of Fluocinonide – Defendant Patel knew before she




                                               478
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 496 of 768




even began her employment at Teva that she would be identifying those drugs as price increase

candidates because of communications she had already had with Defendant Aprahamian of Taro.

       2160. The following graphic summarizes some of the calls related to each of the

respective competitors leading up to May 24, 2013:




       2161. The “Immediate PI File,” including the competitively sensitive information

Defendant Patel had obtained from competitors, was sent by Patel’s supervisor K.G. to

Defendant Maureen Cavanaugh – at that time the Senior Vice President of Sales and Marketing

at Teva – on May 27, 2013. Defendant Cavanaugh adopted and approved Defendant Patel’s price

increase recommendations on May 28, 2013.

       2162. The Teva price increases for the drugs identified in Defendant Patel’s May 24,

2013 “Immediate PI File” went into effect on July 3, 2013. Defendant Patel went to great lengths




                                              479
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 497 of 768




to coordinate these price increases with competitors prior to sending the list to K.G. on May 24,

2013. Some illustrative examples of that coordination are set forth below.

                      1. Glenmark

       2163. A number of the drugs identified in the “Immediate PI File” were targeted

because of a recent Glenmark price increase on May 16, 2013. As soon as Defendant Patel

started at Teva, she began to identify price increase candidates through her conversations with

various sales and marketing executives at Glenmark, including:

             i.         CW-5: 4 calls on 5/2/13 (5:02; 0:06; 7:18 and 11:39), 2 calls on 5/3/13
(1:53 and 0:06); 1 text message on 5/3/13;

             ii.       J.C.: 3 calls on 5/6/13 (6:45; 20:44; 8:39); 2 calls on 5/7/13 (7:59 and
1:03); For example, early in the morning on May 2, 2013, Defendant Patel informed a colleague
that she expected to have some new drugs to add to the price increase list imminently:




Less than fifteen minutes later, Defendant Patel received a call from CW-5 of Glenmark and the

two spoke for just over five (5) minutes. Shortly after that call, at 7:44am, Defendant Patel sent

a follow-up e-mail where she identified six different “high priority” Glenmark drugs to add to

the price increase list, including: Adapalene Gel; Nabumetone; Pravastatin; Ranitidine;

Moexipril; and Moexipril HCTZ. Glenmark had not yet increased price on any of those drugs,

nor had it sent any notices to customers indicating that it would be doing so (and would not send

such notices until May 15, 2013).




                                               480
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 498 of 768




       2164. As the Glenmark price increases were approaching, Defendant Patel took steps to

make sure that Teva did not undermine its competitor’s action. During the morning on May 15,

2013, in anticipation of the Glenmark price increases that had not yet been implemented or made

public, Defendant Patel instructed her Teva colleagues to alert her of any requests by customers

for pricing relating to eight different Glenmark drugs:




       2165. In accordance with the fair share understanding outlined above, Defendant Patel

wanted to be careful to avoid obtaining any market share from Glenmark after the price

increases.

       2166. Following the normal pattern, Defendant Patel also spoke to CW-5 of Glenmark

for nearly six (6) minutes the next day, May 16, 2013 – the day of the Glenmark price increases.

Effective that day, Glenmark increased price on the following drugs where there was an overlap


                                                481
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 499 of 768




with Teva: Adapalene Gel; Nabumetone; Fluconazole Tablets; Ranitidine; Moexipril; Moexipril

HCTZ; Pravastatin; and Ondansetron. Patel also spoke to CW-5 and J.C. at Glenmark multiple

times on May 17, 2013.

       2167. After the implementation of the Glenmark price increases on May 16, 2013, and

before Teva had the opportunity to follow those increases, Teva was approached by several

customers looking for a lower price. Teva refused to bid on most of these solicitations in order to

maintain market stability. When it did provide a customer with a bid, Teva intentionally bid high

so that it would not win the business. As Defendant Patel stated to a Teva colleague when a large

wholesaler approached Teva about bidding on several Glenmark increase drugs: “IF we bid, we

need to bid high, or we will disturb the market.”

       2168. Defendant Patel did not immediately include all of the Glenmark price increase

drugs on Teva’s price increase list, however, because certain drugs involved competitors that

were not of the highest “quality.” For these drugs, a little more work (and communication) was

required before Patel would feel comfortable moving forward with a price increase.

       2169. For example, the market for Fluconazole Tablets included Defendant Greenstone

as a competitor (albeit with relatively low market share) in addition to Teva and Glenmark. As of

Friday May 17, 2013, Defendant Patel had not yet decided whether Teva should follow the

Glenmark price increase on Fluconazole, fearing that Greenstone might not be a responsible

competitor. In an internal e-mail that day, Patel indicated to colleagues – including her

supervisor, K.G. – that she was “[g]athering some revised intel” about Fluconazole in order to

determine next steps. The following Monday, May 20, Patel called Defendant Hatosy, a national

account manager at Greenstone but was unable to connect. Patel was ultimately not able to

communicate with Hatosy by phone until May 28, 2013 when the two had a twenty-one (21)



                                               482
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 500 of 768




minute call. The next day after speaking to Defendant Hatosy – May 29, 2013 – Defendant Patel

promptly added Fluconazole to the Teva price increase list.

       2170. As discussed more fully below, Teva followed the Glenmark price increase for

Fluconazole Tablets on July 3, 2013. That same day, Defendant Patel spoke to Defendant Hatosy

for nearly sixteen (16) minutes; she also spoke to CW-5 at Glenmark for almost five (5) minutes.

The Teva price increases were a staggering 875% - 1,570%, depending on the dosage strength.

Greenstone then followed with an increase of its own on August 16, 2013. Defendant Patel

coordinated those increases with both Glenmark and Greenstone.

       2171. The price increase on Fluconazole Tablets is also reflective of how the

overarching conspiracy operated. The massive price increase on Fluconazole Tablets led to two

additional market entrants: Citron and Dr. Reddy’s. When both of these competitors entered the

market for Fluconazole Tablets, they spoke with the existing entrants to arrange for their “Fair

Share” and to prevent competition for the drug.

                      2. Sandoz

       2172. In her May 24 “Immediate PI File,” Defendant Patel included competitively

sensitive information about the drug Nabumetone, indicating that she was confident following

Glenmark’s increase because Sandoz was “bidding high” on that drug. In other words, Sandoz

would provide cover bids that were too high to be successful, so that Sandoz would not take its

competitors’ market share even if it did not take its own price increase. Defendant Patel had

spoken to CW-1 for nearly twenty-five (25) minutes on May 15, 2013, and again for more than

eighteen (18) minutes on May 20, 2013, during which time she learned this information.

       2173. At the same time, Sandoz was internally discussing its “bidding high” strategy for

Nabumetone. Two days before Defendant Patel sent the “Immediate PI File” to her supervisor, a




                                              483
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 501 of 768




Sandoz pricing analyst sent the following e-mail to Defendant Kellum and CW-1 confirming the

strategy:




       2174. Patel continued to coordinate with CW-1 and other competitors about increasing

prices for drugs on the list even after she sent it to K.G. on May 24, 2013. For example, at

8:15am on May 30, 2013, Defendant Patel spoke to CW-5 at Glenmark for nearly twelve (12)

minutes. Immediately after hanging up the phone, Patel called CW-1 at Sandoz to discuss

Glenmark’s increase on the drug Ranitidine and Teva’s plans to follow that increase (Sandoz was

also in the market for Ranitidine). She left CW-1 a voicemail, and he called her back promptly.

Patel and CW-1 then had several substantive telephone calls over the next half hour.

       2175. The communication between Defendant Patel and CW-1 about competitively

sensitive information was constant and unrelenting during this period. For example, in June 2013

Teva was “attempting to understand how [its] pricing for Isoniazid compares to the rest of the

market.” On June 11, 2013, L.R., a Teva marketing representative, asked Defendant Patel

whether she was “aware of any competitive market intel for this family?” According to the

marketing representative, Sandoz was also in the market for Isoniazid and had “drastically

increased their pricing” in January 2013. Defendant Patel responded: “I will try to get the scoop

on Sandoz pricing tomorrow. When do you need this by?”

       2176. The next day - June 12, 2013 - Patel exchanged at least five (5) calls with CW-1

at Sandoz, including those listed below:

                                              484
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 502 of 768




       2177. Later that day, at 3:21pm, Defendant Patel passed along additional information

with specific price points she had received from CW-1 at Sandoz:




       2178. As discussed more fully below, Teva ultimately increased price on Isoniazid on

January 28, 2015 – in coordination with Sandoz. Defendant Patel spoke to CW-1 for more than

sixteen (16) minutes shortly before the increase, on January 22, 2015.

                      3. Taro

       2179. Defendant Patel noted in her May 24, 2013 “Immediate PI File” that for the drug

Adapalene Gel, she was confident in following the Glenmark price increase because there were

also “[r]umors of a Taro increase” on that drug. In addition to Teva and Glenmark, Taro was the

only other competitor in the market for Adapalene Gel at that time. Defendant Patel had heard

the “rumors” about a Taro increase directly from Defendant Ara Aprahamian, the Vice President

of Sales and Marketing at Taro. During a nearly eleven (11) minute phone conversation between




                                               485
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 503 of 768




the two on May 22, 2013, the competitors agreed to follow the Glenmark increase. This was the

first call between Defendants Patel and Aprahamian since Patel joined Teva.

       2180. Shortly after the phone call with Defendant Patel, Defendant Aprahamian made

an internal request for a report with specific information about Adapalene Gel in order to

evaluate a potential Taro increase on the drug, including volume and pricing. Defendant

Aprahamian indicated that the reason for his request was that the “[r]umor mill has some price

changes in the market.”

       2181. The next day, May 23, 2013, Defendant Aprahamian directed a Taro employee to

implement a price increase on Adapalene Gel:




Exactly one week after the call between Defendants Patel and Aprahamian, on May 29, 2013,

Taro increased its price on Adapalene Gel. As discussed below, Teva followed with its own price

increase on July 3, 2013, which was coordinated with both Glenmark and Taro.

               B. Teva/Patel’s July 3, 2013 Price Increases: Adapalene Gel, Cefaclor ER
                  Tablets, Cefadroxil Tablets, Cefdinir Capsules and Oral Suspension,
                  Cefprozil Tablets. Cimetidine Tablets, Fluconazole Tablets,
                  Floucinonide Cream, Gel, and Ointment, Methotrexate Tablets,
                  Moexipril HCL Tablets, Moexipril HCL/HCZT Tablets, Nabumetone
                  Tablets, Nadolol Tablets, Oxybutynin Chloride Tablets, Prazosin HCL
                  Capsules, Ranitidine HCL Tablets


                                               486
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 504 of 768




       2182. Teva implemented its first formal set of price increases using Patel’s high-quality

competitor formula on July 3, 2013, relating to twenty-one (21) different generic drugs. Many of

the drugs slated for price increases were from the May 24, 2013 “Immediate PI File,” but several

others had been added in the interim. Patel scheduled a conference call for the day before the

price increases to discuss those increases with members of Teva’s sales and pricing departments:




Following the now-established pattern, Defendants Patel and/or Green spoke to every important

competitor in the days and weeks leading up to the July 3, 2013 Teva price increase to coordinate

the increases and reiterate the understanding already in place with those competitors.


                                               487
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 505 of 768




       2183. The following graphic details some of the calls between Teva representatives and

Teva’s competitors in the days and weeks leading up to the July 3, 2013 price increase; color

coded to show the calls with specific competitors relating to each drug:




The only drugs that Defendants Patel or Green did not coordinate with Teva’s competitors (those

not highlighted in the graphic above) were drugs where Teva was exclusive – i.e., had no

competitors.

       2184. Defendant Patel – and other executives at Teva – went to great efforts to

coordinate these price increases with competitors prior to July 3, 2013. Some illustrative

examples of generic drugs that were added to the list after May 24, 2013 are set forth in more

detail below.




                                               488
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 506 of 768




                      1. Upsher-Smith

       2185. On June 13, 2013, as Defendant Patel was in the process of finalizing the Teva

price increase list, she learned that Defendant Upsher-Smith had increased its listed WAC prices

for the drug Oxybutynin Chloride Tablets.

       2186. Oxybutynin Chloride, also known by the brand name Ditropan XL, is a

medication used to treat certain bladder and urinary conditions. Belonging to a class of drugs

called antispasmodics, Oxybutynin Chloride relaxes the muscles in the bladder to help decrease

problems of urgency and frequent urination.

       2187. On June 13, 2013, K.G. of Teva sent an e-mail to several Teva employees,

including Defendant Patel, asking them to “share any competitive intelligence you may have or

receive” regarding Oxybutynin Chloride. At that time, Teva had been considering whether to

delete the drug from its inventory, due to low supply and profitability. One factor that could

potentially change that calculus for Teva was the ability to implement a significant price

increase. On June 14, 2013, while considering whether to change Teva’s plan to delete the drug,

a Teva employee asked Defendant Patel whether she could “provide an estimate of the pricing

we might secure business at?”

       2188. On June 15, 2013, Defendant Patel exchanged six (6) text messages with B.L., a

senior national account executive at Upsher-Smith.

       2189. Defendant Patel deemed Upsher-Smith a highly-ranked competitor (+2) in large

part because of her relationship and understanding with B.L. In the week before she began her

employment at Teva (after leaving her previous employment), Defendant Patel and B.L.

exchanged several text messages. During her first week on the job, as she was beginning to

identify price increase candidates and high quality competitors, Patel spoke to B.L. on April 29,

2013 for nearly twenty (20) minutes. During these initial communications, the two competitors

                                              489
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 507 of 768




reached an understanding that Teva and Upsher-Smith would follow each other’s price increases.

This understanding resulted in Upsher-Smith receiving a +2 “quality competitor” ranking from

Defendant Patel.

       2190. On June 19, 2013, Teva learned that the other competitor in the market for

Oxybutynin Chloride, also increased its price for that drug. As a result, a national account

executive at Teva sent an e-mail to Defendant Patel stating “Did you know about the

Oxybutynin? We have small share, but huge increase there!” Patel responded: “Yes, heard late

last week. The train is moving so fast, I’m worried we won’t get on!” That same day, Patel

instructed a colleague to add Oxybutynin Chloride to the Teva price increase list and began

taking steps to implement the increase.

       2191. On July 3, 2013, Teva implemented a price increase ranging between 1,100 –

1,500% on Oxybutynin Chloride, depending on the dosage strength. Like the other drugs on the

list, Teva would not have increased its price without first obtaining agreement from competitors

that they would not compete with Teva or steal market share after the increase.

                      2. Mylan

       2192. Immediately after she began at Teva, Defendant Patel began to investigate Mylan

drugs as a potential source for coordinated price increases. For example, on May 6, 2013, as she

was creating the list of “Immediate PI” candidates, Defendant Patel sent Defendant Green an e-

mail with an attached spreadsheet titled “Price Increase Candidate Competitive Landscape.”

Defendant Patel asked Defendant Green to “gather as much market intelligence as possible” for

certain, specific items that she had highlighted in blue, including nine (9) Mylan drugs: Tolmetin

Sodium Capsules; Doxazosin Mesylate Tablets; Methotrexate Tablets; Diltiazem HCL Tablets;

Flurbiprofen Tablets; Nadolol Tablets; Amiloride HCL/HCTZ Tablets; Cimetidine Tablets; and

Estradiol Tablets.

                                               490
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 508 of 768




         2193. The next day, May 7, 2013, Defendant Green spoke to Defendant Nesta at Mylan

three times, including one call lasting more than eleven (11) minutes. Defendant Green also

called Defendant Patel twice that day to report on what he had learned. Defendants Green and

Nesta also spoke a number of times over the next several days, including on May 8 (3:46), May 9

(4:05) and May 10, 2013 (0:28; 10:46 and 2:19).

         2194. On May 14, 2013, Defendant Patel asked several Teva national account managers,

including Defendant Green, to obtain “price points” on certain Mylan drugs including

Cimetidine and Nadolol in preparation for a potential price increase. She indicated internally to

another Teva colleague that she was expecting ‘‘additional Mylan intel” and that she was

expecting Mylan “to take an additional increase” on those items. On May 17, 2013 , Defendant

Green spoke to Defendant Nesta six (6) times, including calls lasting 11:50, 2:23, 4:25 and

16:02.

         2195. On May 29, 2013, after a discussion with Defendant Cavanaugh, Defendant Patel

added four Mylan drugs to the Teva price increase list: Nadolol, Cimetidine, Prazosin and

Methotrexate.

         2196. For Methotrexate, Par had already increased its prices in February 2013 and

West-Ward followed this price increase on May 15, 2013. Consistent with the “Fair Share”

agreement, Par knew it could lead this price increase without losing market share, and West-

Ward knew that it could follow Par’s increase without losing share to Mylan or Teva as well.

         2197. Discussions between Defendants Green and Nesta about specific drugs continued

into June, as Mylan was also preparing for its own major price increase on a number of drugs.

From June 24 through June 28, 2013, for example, Defendants Green and Nesta had at least the

following telephone calls:



                                              491
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 509 of 768




       2198. On June 26, 2013, in the midst of this flurry of communications between Teva

and Mylan (and the same day that Defendants Green and Nesta had a one-hour phone call),

one of Defendant Patel’s colleagues sent her a suggestion with the following list of potential

drugs to add to the price increase list:




In response, Defendant Patel’s supervisor, K.G. of Teva, commented that “Ketoprofen would

have a high likelihood of success.” Patel also responded favorably with regard to some of the

drugs, alluding to the fact that she had inside information about at least Ketoprofen:




                                                492
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 510 of 768




At that time, Nystatin was not considered a strong candidate for a price increase because of the

quality of the competitors in the market. As discussed herein, those dynamics would later change

after Defendant Patel struck up a collusive relationship with a high-level executive at Heritage.

       2199. Not surprisingly given the “rumors,” Mylan raised its price for both Ketorolac and

Ketoprofen (the two Mylan drugs on the list above) six days later, on July 2, 2013. Teva then

quickly followed with its own price increase for both drugs (and others) on August 9, 2013. As

discussed more fully below, those price increases were closely coordinated and agreed to by

Teva and Mylan.

       2200. At the end of the flurry of phone communications between Teva and Mylan

described above – on June 28, 2013 – Defendant Green and Defendant Nesta had a four (4)

minute call starting at 10:59 a.m. Within minutes after that call, Defendant Patel sent the

following e-mail internally at Teva:




Defendant Patel obtained this information directly from Defendant Green, but got one significant

point wrong (which confirms that she had advance notice of the Mylan increase). In actuality,




                                                493
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 511 of 768




Mylan did not announce the price increases until the following Monday, July 1, 2013 – with an

effective date of July 2, 2013.

       2201. “Rumors” was a term consistently used by Defendant Patel in e-mails to

camouflage the fact that she and her co-conspirators within Teva were communicating with

competitors about future price increases. She used the term when discussing Taro in the May 24,

2013 “Immediate PI” spreadsheet, after speaking with Defendant Aprahamian and before Taro

raised its price on Adapalene Gel. She used it again on June 26, 2013 – after Defendants Green

and Nesta spoke several times in advance of Mylan’s price increase on Ketoprofen.

       2202. Similarly, on July 2, 2013 – the day before Teva’s price increases (including for

the drug Methotrexate) went into effect, a colleague asked Defendant Patel how Teva’s

competitors’ pricing compared with regard to Methotrexate. Defendant Patel responded that

Mylan’s pricing was a little low on that drug, “but we are hearing rumors of them taking another

increase,” so Teva felt comfortable increasing the price of that drug on July 3, 2013. These

“rumors” – which were based on the direct communications between Defendants Green and

Nesta noted above – again turned out to be accurate: Mylan increased its price of Methotrexate,

pursuant to its agreement with Teva, on November 15, 2013.

                       3. Sandoz

       2203. After the large Teva and Mylan price increases on July 2 and 3, 2013, Sandoz

sought to obtain a “comprehensive list of items” increased so that it would “not respond to

something adversely” by inappropriately competing for market share on any of those drugs.

Sandoz executives had previously conveyed to their counterparts at both Mylan and Teva that

Sandoz would follow their price increases and not steal their customers after an increase.

Obtaining the comprehensive list of price increase drugs was an effort by Sandoz to ensure it was

aware of every increase taken by both competitors so it could live up to its end of the bargain.

                                                494
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 512 of 768




          2204. On July 9, 2013, CW-1 stated in an internal Sandoz e-mail that he would “call

around to the [Sandoz directors of national accounts] to try and gather a comprehensive list of

items.”

          2205. Pursuant to that direction, on July 15, 2013 CW-2 of Sandoz called Defendant

Rekenthaler at Teva and left a message. Defendant Rekenthaler called CW-2 back immediately

and the two had a three (3) minute conversation during which CW-2 asked Rekenthaler to

provide him with a full, comprehensive list of all the Teva price increase drugs – not just those

drugs where Teva overlapped with Sandoz. Defendant Rekenthaler complied. Understanding that

it was improper to share competitively sensitive pricing information with a competitor, and in an

effort to conceal such conduct, Defendant Rekenthaler first sent the Teva price increase list from

his Teva work e-mail account to a personal e-mail account, and then forwarded the list from his

personal e-mail account to CW-2’s personal e-mail account:




                                               495
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 513 of 768




CW-2 later called CW-1 and conveyed the information orally to CW-1, who transcribed the

information into a spreadsheet.

       2206. One of the drugs that both Teva and Mylan increased the price of in early July

2013 was Nadolol. Sandoz was the only other competitor in that market. Shortly after the Teva

increase, CW-1 sent Defendant Patel a congratulatory message regarding the increase.

               C. Price Increases – Summer 2013: Sandoz and Mylan Coordinate to
                  Orchestrate Price Increases on Diltiazem HCL, Haloperidol,
                  Clomipramine, Tizanidine, Levothyroxin, and Nadolol

       2207. Patel’s efforts to coordinate the July 2013 increases also helped facilitate

additional collusion between Mylan and Sandoz. After Mylan and Teva implemented significant


                                             496
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 514 of 768




price increases in early July 2013, Sandoz executives sought to obtain a “comprehensive list” of

those Teva and Mylan price increases. Sandoz sought this information because it did not want to

accidentally compete for market share on any of the Teva or Mylan drugs that overlapped with

Sandoz.

       2208. To that end, on July 15, 2013, Sandoz executives held an internal meeting during

which CW-1 instructed members of the Sandoz sales team, including CW-2 and CW-4, “to

investigate [the] list of Mylan and Teva increase items.”

       2209. That same day, as detailed above, CW-2 contacted his counterpart at Teva,

Defendant Rekenthaler, and obtained the list of drugs that Teva increased on July 3, 2013, along

with the percentage increases for each. Similarly, on July 16, 2013, CW-4 called her contact at

Mylan, Defendant Nesta. The call lasted two-and-a-half (2.5) minutes. A half hour later,

Defendant Nesta returned the call and they spoke for nearly nineteen (19) minutes.

       2210. During those two calls, CW-4 asked Defendant Nesta to identify the drugs Mylan

had increased prices on so that Sandoz could follow with its own price increase. Defendant Nesta

provided CW-4 with a list of drugs, highlighting that the Nadolol price increase would be large.

Defendant Nesta also emphasized that Mylan did not appreciate having its prices challenged and

that prices should be kept high. After the phone call ended, CW-4 sent the following e-mail to

her superiors (the “July 2013 E-mail”):




                                               497
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 515 of 768




       2211. For at least one drug on the list – Haloperidol – Mylan had yet to raise price at the

time of the July 2013 E-mail. Indeed, Mylan would not raise price on this product until August 9,

2013. On that date, Mylan also raised the price on Levothyroxine – a drug on the list that was

also increased by Mylan in January 2013 – and at least two other Sandoz overlap drugs not on

the list – Trifluoperazine HCL and Benazepril HCTZ.

       2212. Over the next several months, and consistent with their understanding, Sandoz

declined to bid and take business from Mylan customers (except in one instance where Mylan

had more than its fair share) and raised prices to match Mylan on a number of products. Some

examples of this conduct are detailed below.

                      1. Haloperidol and Trifluoperazine HCL

       2213. Haloperidol, also known by the brand name Haldol, and Trifluoperazine HCL,

also known by the brand name Stelazine, are antipsychotic drugs that are used to treat disorders

such as schizophrenia and Tourette syndrome.




                                               498
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 516 of 768




       2214. On August 6, 2013, Defendant Nesta of Mylan called CW-4 at Sandoz twice.

Both calls were less than a minute long. Three days later, on August 9, 2013, Mylan

implemented significant price increases on both Haloperidol and Trifluoperazine HCL. For

Haloperidol, Mylan increased the WAC price by 250% on several formulations. For

Trifluoperazine HCL, Mylan increased the WAC price by 80% on all formulations.

       2215. On August 19, 2013, S.G., a national account executive at Sandoz, sent an

internal e-mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine and

that Sandoz needed to “rationalize the market.”

       2216. On August 22, 2013, CW-2 e-mailed Defendant Kellum stating that CVS “wanted

to know if we will be raising price on Haloperidol and Trifluoperazine. Mylan took substantial

increases.” Kellum forwarded the request to CW-1 and F.R., a pricing manager at Sandoz. F.R.

responded, “I believe the answer is yes?? We bid at current price in RFP and did not go after this

business. I would answer yes. Thoughts?” CW-1 replied that he would obtain the pricing data,

“but I would imagine we will be fast followers.”

       2217. On September 18, 2013, CW-1 e-mailed Defendant Kellum with his price

increase analyses for Haloperidol and Trifluoperazine HCL. For Haloperidol, CW-1 indicated

that Mylan had 72% market share, Sandoz had 15%, and Zydus had 10%. For Trifluoperazine

HCL, CW-1 stated that “Mylan has 73% and we have 24%. This is a no brainer.”

       2218. On September 25, 2013, Walgreens – a Mylan customer – e-mailed Sandoz

asking for bids on Haloperidol and Trifluoperazine HCL. CW-1 sent an internal e-mail

explaining that “Mylan took a price increase on this product. That’s why he is asking. We are

currently evaluating tak[ing] one ourselves.”




                                                499
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 517 of 768




       2219. On October 2, 2013, CW-1 emailed S.G., the Sandoz national account executive

assigned to Walgreens, directing S.G. to not only decline to bid at Walgreens, but also lie about

the reason for doing so:




       2220. Over the next several days, CW-4 Defendant Nesta spoke by phone several times.

These communications are detailed in the table below. Prior to these calls, CW-4 and Nesta had

not communicated by phone since August 6, 2013.




       2221. On October 15, 2013 (the day after the last of the phone calls noted above), CW-1

e-mailed the Sandoz Pricing Committee recommending that Sandoz increase pricing on

Haloperidol and Trifluoperazine HCI. After reviewing the e-mail, O.K., a senior executive

responsible for business planning at Sandoz, recommended approval of the Haloperidol price

increase, but advised that Sandoz wait to increase the price of Trifluoperazine HCL until January

2014 because of price protection penalties that would be triggered if Sandoz increased in October


                                              500
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 518 of 768




2013. As O.K. explained, “I understand that both price increases have been taken by Mylan in

August and we are the followers. We might be sending the wrong signal to Mylan by not

following promptly however 1.6m top/bottom-line hit with no upside is too big to swallow.”

       2222. Ultimately, Sandoz followed O.K.’s recommendation and increased its WAC

pricing on Haloperidol to match Mylan’s pricing on October 25, 2013, but waited to follow on

Trifluoperazine HCL until January 31, 2014.

                       2. Tizanidine

       2223. Tizanidine, also known by the brand name Zanaflex, is used to treat muscle

spasticity due to spinal cord injury or multiple sclerosis.

       2224. As of May 2013, Defendants Sandoz, Mylan, and Dr. Reddy’s were in the market

for Tizanidine. Dr. Reddy’s led the increase on this product on May 13, 2013, increasing its

WAC price and raising contract pricing tenfold. At that time, Dr. Reddy’s was the market leader

with 59% market share, while Mylan had 24%, and Sandoz had 17%.

       2225. Tizanidine was a drug that had been on the market for many years and whose

price had eroded as many competitors entered and exited the market depending on the

profitability of the drug. As Dr. Reddy’s explained in an internal presentation, “Price needs to be

adjusted to incentivize current manufacturers to stay in this product” and stated that Dr. Reddy’s

assumes “Mylan and Sandoz are responsible players, and they may not be able to pick up the

large volumes we currently service.”

       2226. On May 10, 2013, Sandoz learned that Reddy’s had increased prices tenfold,

which gave Sandoz and Mylan room to obtain their fair share at significantly higher prices.

       2227. In fact, Sandoz was thrilled when it learned that Dr. Reddy’s had increased its

price on Tizanidine. For example, on May 10, 2013, S.G., a national account executive at

Sandoz, sent an internal e-mail stating that “Giant Eagle just let me know that Dr. Reddy just

                                                 501
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 519 of 768




took a price increase on Tizanidine! Pricing on the 2 & 4mg 150ct went from $4.50 to $45.00.

We should secure confirmation but if this is true it would be very positive ….” Defendant

Kellum responded, “Wow! Thank you.” Kellum then quickly sent out a directive to the team to

“[p]lease put the product on strict allocation to forecast. Pricing Team – no new offers.”

       2228. On May 13, 2013, Dr. Reddy’s made it price increases public when it published

its new WAC pricing for Tizanidine. That same day, Defendant Nesta of Mylan called CW-4 at

Sandoz and they spoke for 4 minutes. Two days later, CW-1 of Sandoz sent an internal e-mail to

Defendant.

       2229. On May 24, 2013, Sandoz followed and matched Dr. Reddy’s WAC pricing on

several formulations, and even exceeded Dr. Reddy’s pricing on one formulation. Sandoz’s

WAC increases were significant – ranging from 248% to 344%, depending on the formulation.

In the three days leading up to the Sandoz increase, Defendant Nesta of Mylan exchanged phone

calls with both CW-4 of Sandoz and J.A., a national account executive at Dr. Reddy’s, to

coordinate the price increase regarding Tizanidine. At least some of those calls are set forth in

the table below:




       2230. Notably, after this, Defendant Nesta would not speak with J.A. again until three

months later in August 2013.




                                                502
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 520 of 768




       2231. On May 29, 2013, customer Omnicare e-mailed Sandoz and asked whether it

wanted to submit a bid for Tizanidine. CW-3 of Sandoz forwarded the request internally to CW-

1 and Defendant Kellum asking “[a]re we considering additional Tizanidine market share? I’m

assuming are [sic] intent is not to be disruptive at this time.” A few minutes later, Defendant

Nesta called CW-4 at Sandoz and they spoke for nearly thirteen (13) minutes. Later that day,

CW-1 replied to CW-3’s e-mail stating, “[w]e will sit tight for now.” CW-3 then responded to

Omnicare, stating that “[a]lthough we are not in a back order situation we cannot assume

additional usage at this time. If this were to change I will let you know.”

       2232. On June 14, 2013, Anda, a wholesale customer, e-mailed J.A. of Dr. Reddy’s

asking “[d]id mylan follow your increase?” J.A. responded, “We’ve heard they did.” J.A. had

learned of Mylan’s intent to follow the price increase through his prior communications with

Defendant Nesta. However, Mylan had not actually raised its price on Tizanidine at the time of

the inquiry, and would not do so until July 2, 2013.

       2233. On June 26, 2013, Meijer, a supermarket chain customer, e-mailed Dr. Reddy’s

requesting a bid for Tizanidine. J.A. forwarded the request to N.M., a marketing executive at Dr.

Reddy’s, stating: “I’m assuming they got a price increase.” N.M. responded: “I think, given the

market situation and us leading the price adjustment, I think, we should not go behind additional

market share since it will erode the market even further.” J.A. replied, “[y]eah, I was just

sending it as an FYI, no intention to bid.” A few weeks later, Meijer forwarded the same request

to Sandoz and Sandoz gave the pre-textual response that: “[w]e cannot supply unfortunately.”

       2234. On July 26, 2013 a Sandoz executive identified Mylan, Teva, and Apotex as the

source of a “tremendous number of price increases” and said Sandoz “will be next.”




                                                503
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 521 of 768




                       3. Enalapril Maleate

       2235. Immediately after the July 3, 2013 price increases, Patel began preparing for what

she called “Round 2” – another large set of Teva price increases. In the interim, however, Teva

was presented with an opportunity to coordinate a price increase with competitors on a single

drug – Enalapril Maleate Tablets.

       2236. Enalapril Maleate (“Enalapril”), also known by the brand name Vasotec, is a drug

belonging to the class called ACE inhibitors, and is used to treat high blood pressure.

       2237. Mylan previously increased its price for Enalapril effective July 2, 2013. At that

time, there were only three manufacturers in the market: Mylan, Teva and Wockhardt. Enalapril

was on the list of drugs slated for a price increase that Teva had received from Mylan in June

2013, before those price increases were put into effect.

       2238. Shortly after the Mylan price increase, on July 10, 2013, Teva received a request

from a customer for a lower price on Enalapril. Interestingly, the customer indicated that the

request was due to Wockhardt having supply problems, not because of the Mylan increase. K.G.

of Teva confirmed that Enalapril “was on the Mylan increase communicated last week. They

took a ~75% increase to WAC.”

       2239. The comment from the customer sparked some confusion at Teva, which Teva

quickly sought to clarify. That same day, Defendants Green and Nesta had two phone calls,

including one lasting almost sixteen (16) minutes. The next day, July 11, 2013, Defendants

Green and Nesta spoke two more times. During these conversations, Nesta explained to Green

that Wockhardt had agreed to follow the Mylan price increase on Enalapril. This information

sparked the following e-mail exchange between Defendants Green and Patel (starting from the

bottom):




                                                504
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 522 of 768




As it turned out, there must have been a miscommunication between Defendants Green and

Nesta because although Wockhardt did in fact plan to follow Mylan’s price increase, it had not

yet had the opportunity to do so as of July 11, 2013.

       2240. On Friday, July 12, 2013, J.P., a national account executive at Teva, asked

Defendant Patel whether Teva was “planning on increasing [its price for Enalapril]?” Defendant

Patel responded: “I hope to increase, but we’re gathering all the facts before making a

determination.” J.P. then inquired whether Teva would make an offer to the customer, and

Defendant Patel responded: “Not sure yet. Need some time. We’re exploring the possibility of an

increase just on this item . . . in the near future. Maybe next week.”

       2241. That same day, Defendants Patel and Green each started “exploring the

possibility” and “gathering the facts” by reaching out to Teva’s two competitors for Enalapril.

Defendant Patel called Defendant Nesta of Mylan directly and they spoke three times, including



                                                 505
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 523 of 768




calls lasting six (6) and five (5) minutes. Defendant Patel likely called Defendant Nesta directly

in this instance because Defendant Green was attending the PBA Health25 Conference at the

Sheraton Overland Park, Overland Park, Kansas, where he was participating in a golf outing.

Upon information and belief, K.K. – a senior national account executive at Wockhardt – attended

the same conference, and likely spoke directly to Defendant Green either at the golf outing

during the day or the trade show at night, because at 12:40 a.m. that evening (now the morning

of July 13, 2013) K.K. created a contact on his cell phone with Defendant Green’s cell phone

number in it.

         2242. On Sunday, July 14, 2013, after Defendant Green returned home from the

conference, Defendants Green and Patel spoke three times, including one call lasting twenty-one

(21) minutes. During these calls, Defendant Green conveyed to Defendant Patel what he had

learned from K.K.: that Wockhardt planned to follow the Mylan price increase.

         2243. First thing the next morning, on Monday, July 15, 2013, Defendant Patel sent an

e-mail to a Teva executive stating “new developments…heard that Wockhardt is taking an

increase today or tomorrow.” At the same time, Wockhardt began planning to raise the price of

Enalapril and sought to confirm specific price points for the increase. Internally, Wockhardt

employees understood that K.K. would try to obtain price points from a competitor. That

morning, K.K. of Wockhardt called Defendant Green for a one (1) minute call; shortly thereafter,

Defendant Green returned the call and they spoke for two (2) more minutes. At 9:57 a.m. that

morning, K.K. reported internally the specific price ranges that he had obtained from Defendant

Green.




25
  PBA Health is a pharmacy services organization that serves independent community pharmacies with
group purchasing and other services.

                                               506
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 524 of 768




       2244. Armed with this competitively sensitive information, and the understanding that

Wockhardt intended to follow the Mylan increase, Teva began to plan its own price increase. On

Tuesday, July 16, 2013, Defendant Patel sent the following internal e-mail to her supervisor

K.G., again using the term “rumors” to obfuscate the true source of her information:




That same day, Defendant Nesta called Defendant Patel and left a voice mail.

       2245. Defendant Patel’s July 16, 2013 e-mail referred to above was forwarded to

Defendant Cavanaugh, who promptly approved the price increase. That same day, July 16, 2013,

Defendant Patel then scheduled a “Price Increase Discussion” with members of Teva’s sales and

pricing teams, and sent the following agenda:




                                                507
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 525 of 768




       2246. Teva and Wockhardt simultaneously implemented price increases on July 19,

2013. Although the timing of the price increase was coordinated among the competitors,

Defendant Patel nevertheless described the simultaneous increase as a coincidence in an internal

e-mail that same day:




                                              508
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 526 of 768




       2247. Within a few days after the increases, a customer complained to K.K. at

Wockhardt, asking: “What is going on in the market that justifies your price increases?” K.K.’s

response to the customer was direct: “Mylan took up first we are just following.” Similarly, in

early August, a different customer asked Wockhardt to reconsider its increase, suggesting that

Wockhardt’s competitors were offering a lower price point. Knowing this to be untrue, K.K.

replied again “we followed Mylan and Teva for the increase.”

                D. August 9, 2013 Price Increases (“Patel’s Round 2”): Amiloride
                   HCL/HCTZ Tablets, Clemastine Fumarate Oral Liquid and Tablets,
                   Diclofenac Tablets, Diltiazem HCL Tablets, Etodolac ER Tablets,
                   Ketoprofen Capsules, Ketorolac Tablets, Pravastatin Tablets,
                   Tolmetin Sodium Capsules

       2248. On August 9, 2013, Teva raised prices on twelve (12) different drugs. These

increases were again coordinated with a number of Teva’s competitors, including Defendants

Mylan, Sandoz, Taro, Lupin, Glenmark, Zydus and Apotex.

       2249. Defendant Patel began planning for the increase shortly after the July 3 increases

were implemented. On July 11, 2013, Defendant Patel sent a preliminary draft list of price

increase candidates to a colleague for what she referred to as “Round 2.” For the drugs on the

preliminary list, Defendant Patel stated that “this does not guarantee that [they] will end up

getting an increase, but at the very least, it will be put through the review process.”


                                                 509
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 527 of 768




       2250. The list included a number of drugs involving the following competitors,

primarily: Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan and Sandoz. In the days

leading up to July 11, 2013, Defendant Patel was communicating directly with executives at

nearly all of those competitors, including the following:




       2251. Defendant Patel was also communicating indirectly with Mylan through

Defendant Kevin Green. For example, on July 10, 2013 - the day before Defendant Patel sent the

prelimina1y “Round 2” increase list -Defendants Green and Nesta spoke twice. Shortly after the

second call, Defendant Green called Defendant Patel and the two spoke for just over seven (7)

minutes. The next day, on July 11, Defendants Nesta and Green exchanged several more calls.

The timing of those calls is set forth below:




                                                510
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 528 of 768




       2252. Defendant Patel and other Teva executives continued to coordinate with

competitors over the next several weeks, refining the list and preparing for the next large Teva

increase. By August 7, 2013, Defendant Patel had finalized the list. That day she sent an e- mail

to her supervisor, K.G., with a “Price Increase Overview” spreadsheet which she had prepared

for Defendant Maureen Cavanaugh, summarizing the increases. As shown below, the

spreadsheet included competitively sensitive information about certain competitors’ plans

regarding future price increases that Defendants Patel and/or Green could have only learned from

directly colluding with those competitors:




       2253. K.G. immediately recognized that having such explicit evidence of a competitor’s

price increase plans in writing would be problematic for Teva. In response to the e-mail, K.G.

politely asked Defendant Patel to remove some of the incriminating information:




                                              511
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 529 of 768




In accordance with the executive’s request, Patel deleted the information.

       2254. Following the now common and systematic pattern, Defendants Patel and Green

coordinated the increases with every important competitor in the days and weeks leading up to

the increase. The following graphic details some of the calls with competitors in the days and

weeks leading up to the increases:




                                               512
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 530 of 768




       2255. The only drug on the list that Defendants Patel and/or Green were not

coordinating with competitors on in advance (Clemastine Fumarate Oral Liquids) was a drug

where Teva was exclusive and thus had no competitors. Interestingly, that drug was slated for the

lowest increase of all drugs on the list (7%).

       2256. The day before the price increase went into effect – August 8, 2013 – Defendant

Patel was particularly busy, spending most of her morning reaching out and communicating with

several key competitors:




                                                 513
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 531 of 768




       2257. As it turned out, Mylan was also in the process of implementing its own price

increases on August 9, 2013 on several drugs (including several sold by Teva), and it is likely

that Defendant Nesta reached out to Defendant Patel to coordinate those increases.

                      1. Mylan

       2258. Teva and Mylan were coordinating price increases consistently during this period,

including the time leading up to the August 9, 2013 increases. During each step in the process,

Teva and Mylan executives kept their co-conspirators apprised of their decisions. The

communications were typically initiated by Defendant Patel, who asked Defendant Green to

communicate with Defendant Nesta of Mylan and obtain what she referred to as “intel” on many

different drugs. But at times, Defendant Patel communicated directly with Defendant Nesta.

       2259. For example, on July 22, 2013, Defendant Patel sent Defendant Green an e-mail

with an attached spreadsheet of “Round 2” increase items. She indicated that she was “seeking

intel” for a group of drugs in the attached spreadsheet with a highlighted yellow “x” and included

in a column titled “Follow Mylan/Other:”




A large majority were Mylan drugs.

       2260. The next day – July 23, 2013 – at 4:30pm, Defendants Green and Nesta spoke for

more than six (6) minutes. Immediately after hanging up the phone, Defendant Green called


                                               514
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 532 of 768




Defendant Patel to convey the intel he had obtained from Mylan. The call lasted more than three

(3) minutes.

       2261. On July 29, 2013, Defendant Green at Teva was approached by a large retail

pharmacy asking for bids on several of the drugs that Mylan had increased prices on in early

July. Defendant Green’s first step was to request market share information for those drugs so that

Teva could make a decision on how to respond to the customer’s inquiry based on the generally

accepted understanding regarding fair share:




       2262. The next day, July 30, 2013, Defendant Patel sent Defendant Green the “latest”

price increase file as an attachment, saying that she “[f]igured it would help since I’ve changed a

few things on you.” Defendant Patel asked Defendant Green to obtain additional “market intel”

for a group of seven Mylan drugs, some of which varied slightly from the prior spreadsheet.

       2263. Following the same consistent pattern, Defendants Green and Nesta spoke six (6)

times over the next two days. After hanging up from the last call between the two on August 1,

2013, Defendant Green called Defendant Patel and conveyed the results of his conversations.

       This series of phone calls is detailed below:




                                               515
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 533 of 768




       2264. In the midst of the phone calls between Defendants Green and Nesta on July 31

2013, Defendant Patel sent the following e-mail with “commentary” about the customer request,

with a particular focus on balancing Teva’s desire to increase prices against its commitment to

adhere to the fair share agreement and how that may affect its market share for certain products

sold by Mylan:




                                              516
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 534 of 768




       2265. Based on all of these communications between Teva and Mylan (and at times

other competitors), Teva was able to successfully increase price on seven different Mylan drugs

on August 9, 2013, as set forth above.

                      2. Etodolac and Etodolac ER

       2266. Etodolac, also known by the brand name Lodine, is a medication known as a non-

steroidal anti-inflammatory drug (NSAID). It is used to reduce pain, swelling and joint stiffness

from arthritis. It works by blocking the body’s production of certain natural substances that

cause inflammation. An extended release version of Etodolac – Etodolac ER –also known by the

brand name Lodine XL, is also available.

       2267. Apotex, Taro, Teva and Sandoz dominated the market for Etodolac tablets; Teva,

Taro, and Zydus dominated the market for Etodolac ER tablets; and Apotex, Teva, and Taro

dominated the market for Etodolac capsules.

       2268. In early 2012, Apotex (which had received an ANDA to market Etodolac capsules

in 2000) was planning to re-enter the market for the drug while Teva was planning to exit the

market. Although the number of competitors in the market would remain the same, Apotex and

Taro were able to coordinate a large price increase due to the overarching Fair Share Agreement.

       2269. As a result of this coordination, Taro was able to lead a price increase that more

than tripled its previous price for Etodolac capsules from early 2012, while Apotex was able to

enter the market at the higher price and gain its “Fair Share.” As a result, between May and

August of 2012, Taro and Apotex were able to coordinate to increase prices by more 200%.

       2270. This coordination paved the way for a subsequent price increase on the tablet

formulations of the drug. One year later, when Defendant Patel first began planning for “Round

2” of Teva’s price increases, Etodolac and Etodolac ER were not slated for increases. For




                                              517
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 535 of 768




example, when she circulated a long list of potential “Round 2” increases on July 11, 2013 (that

would later be cut down substantially) – neither of those drugs was on the list.

       2271. Around that time, Sandoz began identifying a list of drugs where it believed it

could increase price by the end of July. Etodolac was on the list, primarily because Sandoz

would be able to implement a substantial increase without incurring significant price protection

penalties from its customers.

       2272. On July 16, 2013, CW-3, then a senior executive at Sandoz, reached out to

Defendant Aprahamian at Taro and they spoke for sixteen (16) minutes. Defendant Aprahamian

called CW-3 back the next day and the two spoke again for eight (8) minutes. After hanging up

the phone with CW-3, Defendant Aprahamian immediately called Defendant Patel. They

exchanged voicemails until they were able to connect later in the day for nearly fourteen (14)

minutes. On July 18, 2013, Defendant Patel called CW-1 at Sandoz and the two spoke for more

than ten (10) minutes.

       2273. During this flurry of phone calls, Defendants Sandoz, Taro and Teva agreed to

raise prices for both Etodolac and Etodolac ER.

       2274. On July 22, 2013 – before any price increases took effect or were made public –

Defendant Patel added both Etodolac and Etodolac ER to her price increase spreadsheet for the

first time, with the following notations:




Based on her conversations with CW-1 and Defendant Aprahamian, Defendant Patel understood

that Sandoz planned to increase its price on Etodolac, and that Taro would follow suit and raise

its price for Etodolac ER. During those conversations, Teva agreed to follow both price

increases.


                                                518
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 536 of 768




       2275. That same day, Sandoz sent out a calendar notice to certain sales and pricing

employees for a conference call scheduled for July 23, 2013 to discuss planned price increases,

including for Etodolac. Prior to the conference call on July 23, CW-1 called Defendant Patel at

Teva. After exchanging voice mails, the two were able to connect for more than fourteen (14)

minutes that day. During that call, CW-1 confirmed the details of the Sandoz price increase on

Etodolac. Similarly, CW-3 of Sandoz called Defendant Aprahamian at Taro that same day and

the two spoke for more than three (3) minutes.

       2276. The Sandoz price increase for Etodolac became effective on July 26, 2013. That

same day, Taro received a request from a customer for a one-time buy on Etodolac 400mg

Tablets. After learning of the request, Aprahamian responded swiftly internally: “Not so fast.

Why the request? Market just changed on this and not apt to undercut.”

       2277. When Taro received another request on July 30 from a large wholesale customer

for a bid due to the Sandoz price increase, Aprahamian’s internal response was equally short:




       2278. Also on July 26, Defendant Patel sent an e-mail to others at Teva – including her

supervisor K.G., Defendant Rekenthaler and others – informing them of the Sandoz increase on

Etodolac IR (immediate release). She instructed them to “[p]lease watch ordering activity for

both, IR and ER. The intent is that we will follow in the near future, but a date has not been

determined.”


                                                 519
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 537 of 768




       2279. Defendant Patel continued to coordinate with both Sandoz and Taro regarding the

Etodolac and Etodolac ER price increases (among other things). Between July 29 and August 2,

2013, for example, Defendant Patel engaged in the following series of calls with CW-1 of

Sandoz and Defendant Aprahamian at Taro:




Defendant Aprahamian was also speaking to his contact at Sandoz -CW-3 -during this time,

including the following calls:




       2280. On August 1, 2013 - shortly after speaking with Defendant Patel-Defendant

Aprahamian instructed a colleague at Taro to begin implementing a price increase on Etodolac

and Etodolac ER. Defendant Aprahamian stated “[w]e need to get these out next week” Not

wanting to provide the details in writing, Defendant Aprahamian concluded: “Will come over

and discuss with you.”

       2281. By August 5, 2013, it was well known internally at Teva that Taro would soon be

raising prices on both Etodolac and Etodolac ER. The minutes from a Teva “Marketing Ops”

meeting on August 5, 2013 - which Defendant Patel attended-reflect the following:


                                             520
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 538 of 768




       2282. When Defendant Patel sent the “Price Increase Overview” spreadsheet to her

supervisor K.G. on August 7, 2013, summarizing Teva’s upcoming August 9 price increases, she

again made it clear that the reason Teva was increasing its prices for Etodolac and Etodolac ER

was because Teva senior executives knew that Taro would be raising its prices on both drugs

“this week.” K.G. quickly instructed Defendant Patel to delete those entries, but never instructed

her to stop communicating with the company’s competitors, including Taro.

       2283. Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with

the price increases effective on August 9, 2013. Both their AWP and their WAC prices were

increased to the exact same price points. The increases were substantial. For Etodolac, Teva’s

average increase was 414%; for Etodolac ER, the average increase was 198%.

       2284. Once again, this substantial price increase resulted in Zydus entering the market

for Etodolac ER in early, which should have led to price competition. Instead, Teva and Taro

willingly gave up customers to Zydus so that it could get its “Fair Share” of the market. For

example, Nisha Patel, Ara Aprahamian, and Kevin Green discussed a plan to cede a large

wholesale client to Zydus in May 2014, and Teva then ceded a second customer to Zydus a few

months later.

                      3. Impact of Price Increases

       2285. As she was preparing to implement Teva’s August 9, 2013 price increases,

Defendant Patel also calculated the quarterly increase in sales revenues resulting from the price

increase taken by Teva on July 3, 2013. The analysis also included the financial impact of the

recent Pravastatin increase. The results were staggering.


                                               521
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 539 of 768




         2286. According to her analysis the total net upside as a result of the July 3 price

increase, plus Pravaststin and one other drug was nearly $1 Billion per quarter to Teva, as shown

below:




         2287. Patel was rewarded handsomely by Teva for effectuating these price increases. In

March 2014, less than a year after starting at Teva, Patel was rewarded with a $37,734 cash

bonus, as well as an allocation of 9,500 Teva stock options.

                       4. Price Increase Hiatus

         2288. Shortly after the August 9, 2013 price increase went into effect, Defendant Patel

left the office for several months while on maternity leave.

         2289. This slowed down Teva’s plans for its next round of price increases. During the

time period while Patel was out on maternity leave, Teva did not implement or plan any

additional price increases, instead waiting for Defendant Patel to return and continue her work.

Defendant Patel began to return to the office on a part-time basis beginning in November 2013.

         2290. During this time period, Defendant Kevin Green left Teva to join Defendant

Zydus as the Associate Vice President of National Accounts. His last day of employment at Teva

was October 23, 2013. This prompted Defendant Rekenthaler to assume the role of

communicating with specific competitors, including Mylan. Defendant Rekenthaler also

identified and began communicating on a more frequent basis with co-conspirators at different

companies to facilitate the price increase process for Teva.



                                                522
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 540 of 768




       2291. As discussed more fully below, although Defendant Patel’s absence slowed Teva

in its plans for price increases on additional drugs, it did not stop certain competitors – in

particular Lupin and Greenstone – from attempting to coordinate with Teva regarding their own

price increases. In Defendant Patel’s absence, they simply communicated through different

channels. These communications were conveyed to Defendant Patel upon her return and she

included the information in her efforts to identify new price increase candidates.

       2292. As discussed more fully below, by early 2014 Defendant Patel had picked up right

where she left off planning for the next round of Teva increases.

                       5. March 7, 2014: Niacin ER

       2293. Niacin Extended Release (ER), also known by the brand name Niaspan Extended

Release, is a medication used to treat high cholesterol.

       2294. On September 20, 2013, Teva entered the market for Niacin ER as the first-to-file

generic manufacturer. As the first-to-file, Teva was awarded 180 days of exclusivity to sell the

generic drug before other generic manufacturers could enter the market.

       2295. Teva’s period of exclusivity for Niacin ER was scheduled to expire on March 20,

2014. As that date approached, Teva began to plan for loss of its exclusivity. By at least as early

as February, Teva learned that Defendant Lupin would be the only competitor entering the

market on March 20.

       2296. The first thing Teva sought to do – knowing that a high-quality competitor would

be the only new entrant – was to raise its price. On February 28, 2014, Defendant Maureen

Cavanaugh instructed K.G. and others at Teva that “[w]e need to do the Niacin ER price increase

before Lupin comes to market and sends offers out.” K.G. immediately forwarded the e-mail to

Defendant Patel with the instruction: “Please see comment on Niacin ER. Please make sure you




                                                523
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 541 of 768




include in your price increase.” Later that day, Defendant Patel called Defendant Berthold at

Lupin and the two spoke for nearly seven (7) minutes.

       2297. Within a week, Teva was ready to implement the price increase. On March 5,

2014, Defendant Patel sent an e-mail to the Teva pricing group stating “[p]lease prepare for a

price increase on Niacin ER, to be communicated [to customers] this Friday for an effective date

of Monday.’’ The next day, March 6, Teva notified its customers that it would be implementing

a price increase on Niacin ER effective March 7, 2014. The increase was for 10% across the

board, on all formulations.

       2298. Once Teva coordinated the price increase it next began taking the necessary steps

to divvy up the Niacin ER market with new entrant Lupin so as to avoid competition that would

erode Teva’s high pricing. Defendant Patel scheduled a meeting with Defendant Rekenthaler for

March 6, 2014 to discuss an “LOE Plan” for Niacin ER. “LOE Plan,” in Teva parlance, is a plan

detailing which customers Teva would concede and which customers it would retain upon

Teva’s “loss of exclusivity” in a particular generic drug market. Teva’s LOE plans were often

secretly negotiated directly with competitors as they were entering the market, consistent with

the industry understanding of fair share discussed above.

       2299. This situation was no different. During the morning of March 6, 2014, Defendant

Patel called Defendant Berthold and they spoke for more than seven (7) minutes. During this and

several subsequent calls, discussed in more detail below, Teva and Lupin agreed on which

specific customers Teva would concede to Lupin when it entered the market on March 20, 2014.

Teva agreed that it would concede 40% of the market to Lupin upon entry.

       2300. When Lupin entered the market for Niacin ER on March 20, 2014, it entered at

the same WAC per unit cost as Teva, for every formulation. In the days leading up to Lupin’s



                                               524
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 542 of 768




entry, Defendants Patel and Berthold were in frequent communication to coordinate the entry , as

set forth below:


                                                      D         D                       a           a


       2301. In addition, Lupin entered with customer pricing only 10% below Teva’s recently

increased pricing - so it was expected that pricing would remain at least at Teva’s pre-increase

exclusive pricing levels. In other words, there was little or no price erosion as a result of Lupin’s

anticompetitive entry into the market for Niacin ER.

       2302. Over the next several days, Defendants Patel and Berthold continued to

coordinate to make sure Lupin obtained the agreed-upon customers. For example, on March 24,

2014, a Teva executive received an e-mail from Cardinal indicating that Cardinal had received “a

competitive offer for the Niacin ER family.” Cardinal was one of the customers that Teva had

already agreed to concede to Lupin. The Teva executive forwarded the e-mail to several people

internally at Teva, including Defendants Patel, Rekenthaler and Cavanaugh, confirming the plan:




That same day, Defendant Patel spoke to Defendant Berthold at Lupin three times, as

shown below:




                                                525
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 543 of 768




Defendant Patel responded:




       2303. The next day – March 25, 2014 – K.G. of Teva summarized the status of Teva’s

LOE Plan and the company’s agreement with Lupin on Niacin ER: “With the four concessions

(CVS, Cardinal, Optum and Humana), we would be giving up right around 40% share as Dave

noted (I calculated 39%) We need to keep everybody else.”

               E. April 4, 2014 Price Increases: Azithromycin Suspension and Oral
                  Suspension,     Bumetanide     Tablets,    Cephalexin     Suspension,
                  Clarithromycin ER Tablets, Cyproheptadine HCL Tablets, Dicloxacillin
                  Sodium Capsules, Diflunisal Tablets, Estazolam Tablets, Ethosuximide
                  Capsules and Oral Suspension, Hydroxyzine Pamoate Capsules,
                  Ketoconazole (Cream and Tablets), Medroxyprogesterone Tablets,
                  Estradiol/Norethindrone Acetate Tablets, Nystatin Oral Tablets,
                  Pentoxifylline Tablets, Tamoxifen Citrate Tablets, Theophylline ER
                  Tablets

       2304. On April 4, 2014, Teva raised prices on twenty-two (22) different generic drugs.

Again, nearly all of these increases were coordinated with a number of Teva’s high-quality

competitors who by now were familiar co-conspirators, including Defendants Sandoz, Taro,

Actavis, Mylan, Lupin and Greenstone. But for this price increase, Teva also began coordinating

with some of what it regarded as “lesser-quality” competitors – such as Defendant Breckenridge,

Heritage, Versapharm, Inc. (“Versapharm”) and Rising Pharmaceuticals, Inc. (“Rising”) – as


                                             526
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 544 of 768




new sources for anticompetitive agreements. For this price increase, Teva also decided to lead

many more price increases – which was riskier for Teva and required even greater coordination

with competitors.

       2305. Leading more price increases was part of a strategy that Defendant Patel

memorialized in writing in January of 2014, documenting in many respects the successful

strategy that she had implemented in 2013, focused on leveraging Teva’s collusive relationships

with high-quality competitors. This strategy was well known, understood and authorized by

individuals at much higher levels at Teva, including Defendants Cavanaugh and Rekenthaler,

and Patel’s direct supervisor K.G. For example, on January 16, 2014, Patel sent a document to

K.G. titled “2014 Pricing Strategy Brainstorm,” where she outlined her plan for implementing

price increases:




       2306. Defendant Patel began planning for the next round of Teva price increases in

early January 2014, shortly after returning to full-time status from maternity leave. On January

14, 2014, Patel sent K.G. a preliminary draft list of price “Increase Potentials Q1 2014.” She

stated: “Attached is my list of potential items. Note that they still need to go through the review

process.”



                                               527
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 545 of 768




       2307. The initial list contained drugs sold by Actavis, Lupin and Greenstone, among

others. Not surprisingly, Defendant Patel was communicating frequently with each of those

competitors throughout December 2013 and into early January 2014.

       2308. On February 7, 2014, Patel created a formal list of “PI        Candidates’’ in a

spreadsheet In the days leading up to February 7, Patel was feverishly coordinating by phone

with a number of different competitors to identify price increase candidates, including at

least the following:




       2309. Those efforts were successful. By February 26, 2014, Defendant Patel had a

more refined list of “PI Candidates,” which she forwarded to another colleague for his review.

That list included the following drugs and notes about each drug:




                                              528
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 546 of 768




       2310. Patel continued to refine the list over the next several weeks.

       2311. On March 17, 2014, Defendant Patel sent a near final version of the “PI

Candidates” spreadsheet to K.G. with the statement: “Once you verify these are acceptable, we

can finalize for the increase.” In a practice that had now become routine at Teva, Defendants

Patel and Rekenthaler both were communicating frequently with competitors – in this case Taro,

Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising – to coordinate the price increases in

the week before Patel sent the price increase list to K.G. At least some of those communications

are reflected in the table below:




                                               529
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 547 of 768




Defendant Rekenthaler had also previously spoken with his contact at Versapharm - J.J., a

senior national accounts executive- on January 22, 2014 (a five (5) minute call) and March

7, 2014 (a three (3) minute call) to secure Versapharm’s agreement to follow the Teva

increase on two drugs.. Those were the only two identified telephone calls between Rekenthaler

and J.J. since 2012. As discussed more fully below, Versapharm followed with its own price

increase shortly after the Teva increase.




                                             530
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 548 of 768




       2312. In the days leading up to the price increase, Defendant Rekenthaler asked

Defendant Patel for a list of drugs and competitors associated with each of the increase items so

that he could confirm that Teva had successfully coordinated increases with everyone. On April

1, 2014, Defendant Patel responded by providing a list of only those drugs where Teva was

leading the price increase – i.e., the drugs with the most risk if Teva did not secure an agreement

beforehand with a competitor before raising its own price.

       2313. Satisfied that Defendants Patel and Rekenthaler had confirmed agreement with all

the appropriate competitors, on April 4, 2014 Teva increased pricing on various dosage strengths

of the following drugs:




       2314. These price increases were all coordinated and agreed to between Teva and its

competitors. As was now their standard procedure, Defendants Patel and/or Rekenthaler

communicated directly with all of their key competitors in the days and weeks leading up to the

increase. Many of those communications are set forth in the graphic below:




                                               531
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 549 of 768




       2315. Defendant Patel and others at Teva again went to great efforts to coordinate these

price increases with competitors prior to April 4, 2014 – including during the time that

Defendant Patel was out on maternity leave. Some illustrative examples of those efforts are set

forth below.

                      1. Lupin (Cephalexin Oral Suspension)

       2316. Throughout 2013, Defendant David Berthold of Lupin colluded with two different

individuals at Teva: Defendants Patel and Green. As discussed above, at times Defendants Patel

and Green would even coordinate with each other regarding who would communicate with

Defendant Berthold, and take turns doing so.




                                               532
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 550 of 768




       2317. As of late October, 2013, however, neither of those options was available to

Defendant Berthold. Defendant Patel was out of the office on maternity leave, and Defendant

Green had left Teva to join Zydus as of October 23, 2013.

       2318. This did not deter Defendant Berthold; he merely went further down the Teva

organizational chart to find a Teva executive to communicate with. The ongoing understanding

between Teva and Lupin was institutional, not dependent upon a relationship between specific

individuals. So in October 2013, when Lupin decided to raise price on Cephalexin Oral

Suspension – a drug where Teva was the only other competitor in the market – Defendant

Berthold already knew that Teva would follow the increase.

       2319. On October 14, 2013, Defendant Berthold called Defendant Rekenthaler at Teva.

They ultimately spoke for sixteen (16) minutes that day. Communication was rare between those

two executives. Prior to October 14, 2013, the last (and only) time they had spoken by phone was

November 21, 2011 according to the phone records produced.

       2320. On October 31, 2013 – the day before Lupin was scheduled to increase its price

on Cephalexin Oral Suspension – Defendant Berthold also called T.S., a national account

executive at Teva, to notify Teva of the price increase. He called T.S. at 9:18am that morning

and left a message. T.S. returned the call at 9:57am, and the two spoke for nearly five (5)

minutes.

       2321. Within minutes after hanging up the phone with Defendant Berthold, T.S. notified

others internally at Teva about the substantial increase Lupin was about to take:




                                               533
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 551 of 768




The Lupin increase on Cephalexin Oral Suspension actually became effective the next day,

November 1, 2013 – demonstrating that T.S. had advance knowledge of the increase. Shortly

thereafter, T.S. followed up her own e-mail with specific price points that Lupin would be

charging for Cephalexin.

       2322. K.G. of Teva responded later that day, asking: “Did Lupin increase the Caps as

well?” Defendant Rekenthaler answered immediately, with information he had learned from

Defendant Berthold in mid-October: “Lupin did not increase the caps, only the susp[ension].”

       2323. On November 22, 2013, a large customer requested a bid from Teva on

Cephalexin due to the Lupin price increase. T.S. forwarded the e-mail from the customer to

Defendant Rekenthaler and others with the suggestion that, because Teva already had the

majority share, it should not bid for the business. K.G. agreed, and simultaneously forwarded the

e-mail to Defendant Patel stating: “Nisha, let’s add this to our list to discuss.” Defendant Patel

called Defendant Berthold the same day and left a message.

       2324. When Patel drafted her initial list of possible price increase candidates and

forwarded it to K.G. in January 2014, Cephalexin Oral Suspension was on the list. Defendant

Patel coordinated the increase consistently with Defendant Berthold throughout the period.




                                               534
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 552 of 768




       2325. On April 4, 2014, Teva raised its WAC prices on Cephalexin Oral Suspension to

match Lupin’s prices exactly. The increases to the WAC price ranged from 90% - 185%,

depending on the formulation.

                      2. Greenstone (Azithromycin Oral Suspension, Azithromycin
                         Suspension, and Medroxyprogesterone Tablets)

       2326. In November 2013, Defendant Greenstone began planning to increase prices on

several drugs, including some that overlapped with Teva: Azithromycin Oral Suspension,

Azithromycin Suspension and Medroxyprogesterone Tablets. Defendant Patel and Defendant

Hatosy, a national account executive at Greenstone, were communicating frequently during that

time, including exchanging six (6) text messages on November 16, 2013 and a phone call on

November 23, 2013. Because Greenstone was a high-quality competitor, and because the

companies had successfully conspired to raise prices previously, it was understood between the

two that if Greenstone raised prices Teva would follow and would not seek to poach

Greenstone’s customers after the increase.

       2327. Defendant Pfizer was directly involved in the approval process for these price

increases. On November 18, 2013 – only two days after Defendants Patel and Hatosy exchanged

six (6) text messages – a senior pricing executive at Greenstone sent an e-mail to Greenstone’s

General Manager seeking approval to implement the price increases. The General Manager

approved of the price increases the next day, but indicated that he had sent a message to a senior

Pfizer executive for sign off, and wanted “to socialize this with him” and let him know that the

price increases that Greenstone was seeking to take were consistent with the other price increases

currently happening with great frequency in the U.S. generic industry. Part of that socialization

process included explaining the strategy behind the price increases. Pfizer approved the price




                                               535
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 553 of 768




increases on November 22, 2013. The next day, Defendant Patel spoke to Defendant Hatosy at

Greenstone for nearly one (1) minute.

       2328. On December 2, 2013 - the same day that Greenstone was slated to send out

notices of the price increases to its customers - Defendant Patel spoke to Defendant Hatosy at

Greenstone three times within a span of twenty (20) minutes, as set forth below:




       2329. After the last of those three calls, Defendant Patel sent an e-mail to several

colleagues at Teva notifying them of an impending Greenstone price increase - one that would

not be effective for another month:




       2330. On December 5, 2013, Defendant Patel continued to communicate with

Defendant Hatosy about the Greenstone increases, and how Teva would react to unsolicited

customer requests for bids - trading two voicemails. The next day, Patel sent another e-mail to

K.G. about Azithromycin Suspension:




                                              536
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 554 of 768




K.G. agreed with Patel’s recommendation. Later that day, J.L. of Teva sent the following notice

to several Teva colleagues:




That same day, Teva declined to bid on Azithromycin at multiple customers.

       2331. Over the next several months – during the period of time before Teva followed

Greenstone’s price increases – Teva continued to refuse to bid (and avoid taking Greenstone’s


                                             537
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 555 of 768




market share) when requested by customers, for both Azithromycin formulations and

Medroxyprogesterone Tablets. For example, on January 27, 2014, Teva was approached by a

large wholesaler asking for bids on both Azithromycin Suspension and Medroxyprogesterone

due to a “Change in Market Dynamics.” After speaking with Defendant Hatosy of Greenstone

for more than five (5) minutes that same day, Defendant Patel agreed with the recommendation

not to provide a bid to that customer.

       2332. Similarly, on March 17, 2014 – which was the same day that Defendant Patel sent

a nearly final price increase list to K.G. – Teva was approached by another wholesaler requesting

a lower price for Azithromycin Oral Suspension. A national account executive at Teva asked

Defendant Patel: “Can we provide any better pricing than Greenstone? . . . I know we have

picked up our target share.” Defendant Patel had spoken with Defendant Hatosy of Greenstone

twice earlier that day, including one call lasting more than fifteen (15) minutes. Patel’s response

to the national account executive was: “Let’s talk tomorrow.”

       2333. Consistent with the understanding between the two companies, Teva followed

Greenstone’s price increases for Azithromycin Oral Suspension, Azithromycin Suspension and

Medroxyprogesterone Tablets on April 4, 2014. Defendant Patel spoke twice with Defendant

Hatosy from Greenstone that same day.

                       3. Actavis (Clarithromycin ER Tablets, Tamoxifen Citrate and
                          Estazolam)

       2334. Teva and Actavis were coordinating about several drugs increased by Teva on

April 4, 2014. One of them was Clarithromycin ER Tablets. As of December 2013, Teva,

Actavis and Zydus were the only three generic manufacturers actively selling Clarithromycin

ER.




                                               538
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 556 of 768




       2335. On December 30, 2013, however, Cardinal approached Teva looking for a bid on

Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would

not have adequate supply to be able to take on this additional market share until April 2014, but

if Cardinal could wait until then for Teva to supply, Teva would make an offer. Cardinal agreed.

       2336. The Cardinal bid request was forwarded to Defendant Patel on the morning of

January 2, 2014. At 9:37am that morning, L.R., a customer marketing manager at Teva,

suggested providing an offer to Cardinal at “10% under market intel pricing for [the]

Watson/Actavis product.” L.R. also stated: “[i]f Cardinal is willing to wait until April, I suspect

that Actavis isn’t interested in picking up a lot of additional share.”

       2337. Immediately after receiving that e-mail, at 9:40am, Defendant Patel called

Defendant Rogerson at Actavis and the two spoke for more than seventeen (17) minutes. Shortly

after hanging up the phone with Defendant Rogerson, at 10:12am, Defendant Patel responded to

the e-mail, saying: “I think we have an opportunity to go higher. Let’s aim for around $148 net

and request feedback.”

       2338. On January 9, 2014, Teva learned that Cardinal had accepted Teva’s bid at the

higher price. At 9:19am that morning, Defendant Patel called Defendant Rogerson at Actavis and

they spoke for more than six (6) minutes. Shortly after that call, at 9:45am, Patel sent an e- mail

internally at Teva stating: “It looks like Cardinal accepted our bid at the higher price. We may

have an opportunity to take some increases.”

       2339. When Defendant Patel sent her supervisor the initial list of “Increase Potentials

Q1 2014” on January 14, 2014, Clarithromycin ER was on the list.

       2340. Similarly, in March, 2014, Actavis implemented its own price increase on several

other drugs, including some that overlapped with Teva. Consistent with the ongoing



                                                 539
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 557 of 768




understanding between these high-quality competitors, Actavis understood that Teva would

follow the increases or, at a minimum, would not poach Actavis customers after the increase.

       2341. Following a now very familiar pattern, at 9:54am on March 14, 2014 Defendant

Rogerson called Defendant Patel and left a message. Patel called Rogerson back at 10:31am, and

the two spoke for more than twelve (12) minutes. Within minutes after hanging up with

Rogerson, Patel informed others at Teva about the Actavis increase:




In actuality, these increases would not become effective until April 15, 2014, again

demonstrating that Teva knew in advance of its competitors’ price increase plans.

       2342. Within half an hour of sending that e-mail, Defendant Patel instructed colleagues

to add the Actavis drugs to the Teva price increase list. She added: “We intend to follow where

we can.”

       2343. Less than two hours later, at 12:37pm, Defendant Patel called Defendant

Rogerson again. They spoke for more than five (5) minutes. Shortly after hanging up the phone,

at 12:51pm, Patel wrote another e-mail to certain colleagues at Teva, stating: “Actavis took an




                                              540
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 558 of 768




increase. We will follow. We need to review price per my alert list. Let’s wait to see what intel

we can get and discuss Monday.”

       2344. First thing the next business day – which was the following Monday, March 17,

2014 – Defendant Patel forwarded the “PI Candidates” list to K.G. at Teva. The list included

both Tamoxifen Citrate and Estazolam. Later that morning, Defendant Patel called Defendant

Rogerson. After quickly exchanging voicemails, they spoke for more than nineteen (19) minutes.

Defendants Rekenthaler of Teva and Falkin of Actavis also exchanged four (4) text messages

that day, and had one call lasting more than six (6) minutes.

       2345. Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam

less than three weeks later, on April 4, 2014. Defendants Patel and Rogerson spoke twice by

phone that day. Defendants Rekenthaler and Falkin also spoke by phone that day. Because Teva

was able to follow the price increase so quickly, Teva’s increase became effective even before

the Actavis price increase for those drugs.

       2346. After the price increases became effective, Teva took consistent steps not to

disrupt the market or steal market share from Actavis. For example, on May 14, Defendant Patel

declined to bid at ABC on both Tamoxifen Citrate and Estazolam, stating: “unable to bid

(strategic reasons, for internal purposes).” When Defendant Patel and her other conspirators at

Teva used the term “strategic” in this context, it was code for the fact that there was an

understanding in place with a competitor.

       2347. Similarly, on May 21, 2014, Teva received a request from a large customer for a

bid on Tamoxifen Citrate. As of that date, Teva had 58.4% of the market, and Actavis had

40.7%. A Teva analyst forwarded the request to Defendant Patel and others, recommending

(pursuant to the fair share understanding in the industry) that Teva not bid “as we are first in a



                                               541
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 559 of 768




two-player market with good share already.” Defendant Patel responded: “Agree. We should

decline to bid.”

                      4. Multiple Manufacturers (Ketoconazole Cream and Tablets)

       2348. Defendant Patel identified Ketoconazole Cream and Ketoconazole Tablets as

price increase candidates sometime in February 2014. They were not listed on her original

“Increase Potentials” list that she sent to K.G. on January 14, 2014, but they were on the list of

“PI Candidates” that she sent to a colleague on February 26, 2014, with the following notes

about each:

  Ketoconazole Cream                    Shared with Taro and Sandoz
  Ketoconazole Tab                      Shared with Taro, Mylan and Apotex

       2349. Taro was a common competitor on both drugs, but there were different sets of

competitors for each formulation. For Ketoconazole Cream, Teva’s competitors were Taro and

Sandoz. For Ketoconazole Tablets, Teva’s competitors were Taro, Mylan and Apotex.

       2350. Teva led the price increases for both drugs, but made sure to coordinate with all of

its competitors before (and as it was) doing so. On April 4, 2014 – the day of the increases –

Patel spoke separately with both Defendant Aprahamian of Taro and CW-1 of Sandoz. During

each call, she let them know that Teva was increasing the price of Ketoconazole. The same day,

Defendant Rekenthaler spoke to Defendant Nesta of Mylan; he had previously communicated

with J.H., a senior sales executive at Apotex, on March 20 and 25, 2014.

       2351. On Ketoconazole Cream, co-conspirators at Taro and Sandoz were also

communicating directly with each other. On April 4, 2014, for example, Defendant Aprahamian

spoke to CW-3 at Sandoz for nineteen (19) minutes. They discussed the Teva increase and the

fact that Taro would follow. CW-3 then sent an e-mail internally at Sandoz, alerting colleagues

of the price increase and conveying information about Taro’s price increase plans:


                                               542
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 560 of 768




CW-1 at Sandoz immediately told his colleagues not to bid on any new opportunities for the

drugs, and instead put the products on “strict allocation” until Sandoz determined how to

proceed.

       2352. That same day, Defendant Aprahamian sent a similar e-mail internally to his

colleagues at Taro.

       2353. The following Monday, April 7, 2014, Taro received a request from a customer –

the Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”), a group purchasing

organization acting on behalf of a number of States – seeking a competitive bid on Ketoconazole

Tablets due to the Teva price increase. After reviewing the request, a Taro sales executive sent

an internal e-mail stating: “we are not going to bid this product Taro has 27% share in a 4-player

market.” In a follow-up e-mail, E.G., a Director of Corporate Accounts at Taro, confirmed that

Taro would decline to bid, but indicated that Taro would need to lie about the reason: “Yes, we

are declining, but we need to advise its [sic.] due to supply.”

       2354. Four days after the Teva increase, on April 8, 2014, Defendant Aprahamian called

Defendant Patel and the two spoke for more than nineteen (19) minutes. Later that same day, he

initiated a price increase for all of Taro’s customers on both the Ketoconazole Cream and the

Tablets. Defendant Aprahamian directed that the notice letters be sent to customers on April 16,

2014, with an effective date of April 17, 2014.




                                                  543
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 561 of 768




       2355. Although Sandoz immediately understood that it would follow these price

increases, it was not able to implement them until October. The delay was due to the fact that

Sandoz had contracts with certain customers that contained price protection terms which would

impose substantial penalties on Sandoz if it increased its prices at that time – and those penalties

would have caused Sandoz to miss certain financial targets during the months after April 2014.

At Sandoz, senior management held monthly budget meetings where they analyzed whether it

made financial sense to implement a particular price increase. In this case, the ramifications of

the price protection terms did not make sense for Sandoz to follow until October 2014.

       2356. In the months after the Teva and Taro increases, Teva held up its end of the

agreement not to poach its competitors’ customers. For example, on May 14, 2014, Teva was

approached by Cardinal requesting a bid due to the Taro increase. The e-mail from Cardinal was

forwarded to Defendant Patel, who responded immediately:




Shortly before sending the e-mail, Defendant Patel exchanged several text messages with

Defendant Aprahamian at Taro. She would ultimately exchange eight (8) text messages and had

one phone call lasting more than four (4) minutes with Aprahamian on that day.

       2357. Later that same day, Defendant Patel also directed that Teva decline to bid for

Ketoconazole at ABC, citing the same logic: “unable to bid (strategic reasons, for internal

purposes).”



                                                544
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 562 of 768




       2358. Sandoz ultimately followed the Teva and Taro increases for Ketoconazole Cream

on October 10, 2014. That same day, Defendant Patel and CW-1 at Sandoz spoke for more than

three (3) minutes.

       2359. The Teva increases on Ketoconazole were significant. For the cream, Teva, Taro

and Sandoz all increased the WAC price by approximately 110%. For the tablets, Teva’s WAC

increases were approximately 250%, but its customer price increases were substantially larger –

averaging 528%.

       2360. Following this first successful price increase, Defendants were able to increase

prices again on Ketoconazole Cream when G&W entered the market. Consistent with the

overarching Fair Share agreement, G&W entered the market at prices that were substantially

higher than those charged by the existing manufacturers. Notwithstanding the fact that it was a

new market entrant with a higher price, G&W was able to gain market share as Taro, Sandoz,

and Teva ceded market share to G&W. Further, Taro quickly matched G&W’s price increase.

Upon information and belief, this collusion was facilitated by communications between

Aprahamian of Taro and high level executives at G&W.

                       5. New Relationships Emerge

       2361. By early 2014, the generic drug industry was in the midst of a price increase

explosion. In an internal Teva presentation given shortly after the April 2014 price increases –

titled “2014 US Pricing Strategy” – Teva reflected on the current state of the industry, noting that

the “[c]ompetitive landscape is supportive of price increases.” In commenting on the future

implications for Teva’s pricing strategy, the company stated: “Mature competitors participate in

price appreciation; immature competitors are starting to follow.”

       2362. Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors

                                                545
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 563 of 768




when implementing its April 4, 2014 price increases. Some illustrative examples are set forth

below.

                                a) Breckenridge

          2363. One of those new co-conspirators was Defendant Breckenridge. Defendant Patel

already had a relationship with S.C., a senior sales executive at Breckenridge, and Defendant

Rekenthaler had a relationship with D.N., another senior sales executive at Breckenridge, so

Breckenridge was a prime candidate to coordinate pricing.

          2364. On November 14, 2013, Breckenridge increased its pricing on both

Estradiol/Norethindrone Acetate Tablets (“Mimvey”) and Cyproheptadine HCL Tablets.26 For

Cyproheptadine, Breckenridge increased its WAC pricing by as high as 150%, and raised its

customer contract pricing even higher – 400%. The increases to Mimvey were a more modest

20-27% for both the WAC and customer pricing.27

          2365. In the weeks leading up to those increases – when Defendant Patel was still out on

maternity leave – Defendant Rekenthaler had several phone calls with D.N. at Breckenridge to

coordinate the price increases. The two spoke twice on October 14, 2013 and had a twenty-six

(26) minute call on October 24, 2013. After those calls, they did not speak again until mid-

January 2014, when Teva began preparing to implement its increase.

          2366. Over the next several months – during the period of time before Teva was able to

follow the Breckenridge price increases – Teva followed the “fair share” understanding to the

letter.



26
   Breckenridge had acquired the ANDA for Cyproheptadine HCL Tablets in September 2013 from
another manufacturer, and immediately sought to raise the prices previously charged by the prior
manufacturer as it began to sell the product under its own label.
27
   As discussed above, Defendants Teva and Breckenridge had previously coordinated with regard to a
price increase on Mimvey on July 31, 2012.

                                                546
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 564 of 768




       2367. With respect to Cyproheptadine HCL, Teva had approximately 54% market share

in a two-player market. For that drug, Teva consistently refused to bid or take on any additional

market share after the Breckenridge increase. For example, on February 7, 2014, a customer gave

Teva an opportunity to pick up new business on Cyproheptadine. When she learned the news,

Defendant Patel called S.C. at Breckenridge. They ended up speaking twice that day – the first

and only phone calls ever between them. After speaking to S.C., Defendant Patel sent the

following e-mail regarding the customer’s request:




       2368. With regard to Mimvey, however, Teva only had 19% market share in a two-

player market. For that drug, Teva sought to pick a few customers to level the playing field –

before raising its own prices to follow Breckenridge.

       2369. On April 4, 2014, Teva followed the Breckenridge price increases with substantial

increases of Mimvey (contract increases of as much as 393%) and Cyproheptadine HCL Tablets

(contract increases of as much as 526%). In addition, Teva increased the WAC price on Mimvey

(Estradiol/Norethindrone Acetate Tablets) by 26% and the WAC price on Cyproheptadine HCL

Tablets by as much as 95% — to exactly match Breckenridge’s WAC price on both products.

                              b) Rising

       2370. Rising became a more appealing potential co-conspirator when CW-2, who had

formerly been employed at Sandoz, left to join Rising in August 2013. Rekenthaler had known

CW-2 for many years, going back to when they both worked together at Teva several years prior.


                                               547
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 565 of 768




       2371. Of the drugs on the Teva April 4, 2014 price increase list, Rising was a

competitor on Diflunisal. For that drug, Rising had 21% market share in a two-player market

with Teva as of March 2014.

       2372. Defendant Rekenthaler spoke to CW-2 of Rising on December 5, 2013 for

fourteen (14) minutes. When Defendant Patel sent her initial list of “Increase Potentials” to K.G.

on January 14, 2014, Diflunisal was on the list, with Teva expecting to lead the increase.

       2373. Teva and Rising continued to coordinate the increase over the next several

months. For example, when Defendant Patel sent a nearly final list of “PI Candidates” to her

supervisor K.G. on March 17, 2014, she included the following notation about Diflunisal:




That same day, Defendant Rekenthaler spoke with CW-2 twice. During those calls, CW-2

informed Defendant Rekenthaler that Rising was having supply problems for Diflunisal and

might be exiting the market at some point in the future. CW-2 confirmed that it would be a good

opportunity for Teva to take a price increase.

       2374. Defendant Rekenthaler and CW-2 spoke once again on March 31, 2014, shortly

before the Teva price increase for Diflunisal. On April 4, 2014, Teva increased is WAC pricing

on Diflunisal by as much as 30%, and its contract pricing by as much as 182% for certain

customers.

       2375. Rising ultimately exited the Diflunisal market for a short period of time starting in

mid-July 2014. When Rising decided to exit the market, CW-2 called Defendant Rekenthaler to

let him know. Four months later – when Rising’s supply problems were cured – Rising re-

entered the market for Diflunisal. Consistent with the fair share principles and industry code of

conduct among generic drug manufacturers discussed more fully above, CW-2 and Defendant



                                                 548
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 566 of 768




Rekenthaler spoke by phone on several occasions in advance of Rising’s re-entry to identify

specific customers that Rising would obtain and, most importantly, to retain the high pricing that

Teva had established through its price increase on April 4, 2014. On December 3, 2014, Rising

re-entered the market for Diflunisal Tablets. Its new pricing exactly matched Teva’s WAC price

increase from April 2014.

                               c) Versapharm

       2376. On the April 4, 2014 Teva price increase list, Versapharm was a competitor on

two different drugs: Ethosuximide Capsules and Ethosuximide Oral Solution.

       2377. When Defendant Patel began creating the price increase list, neither of these

drugs was considered a candidate for an increase. For example, when Defendant Patel sent her

initial “Increase Potentials” list to K.G. in mid-January 2014, neither drug was on the list.

       2378. Versapharm was not considered a high-quality competitor. When Defendant Patel

created the quality competitor rankings in May 2013, Versapharm was given a -2 score in the

rankings. That did not stop Defendant Rekenthaler, however, from calling J.J., a senior national

account executive at Versapharm, and speaking for five (5) minutes on January 22, 2014. When

Defendant Patel sent the next “PI Candidate” list to a colleague on February 26, 2014 –

Ethosuximide Capsules and Oral Solution were both on the list, with the following notation:




       2379. Defendant Rekenthaler called again and spoke with J.J. at Versapharm on March

7, 2014. Teva then raised prices on both drugs on April 4, 2014. For Ethosuximide Capsules,

Teva raised is WAC price by 87%, and its contract prices by up to 322%. For Ethosuximide Oral

Solution, Teva raised its WAC price by 20% and its contract prices by up to 81%.




                                                549
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 567 of 768




       2380. If Versapharm was being tested by Defendants Patel and Teva, it passed with

flying colors. On April 9, 2014 – only five days after the Teva increase – Versapharm increased

its pricing on both Ethosuximide Capsules and Oral Solution to a nearly identical price to Teva.

       2381. Following their agreement on those two drugs, and with no reason to speak

further, Rekenthaler and J.J. of Versapharm never spoke by phone again.

                         6. Impact

       2382. A few weeks after Teva’s April 4, 2014 price increases went into effect,

Defendant Patel calculated the impact to Teva’s net sales as a result of the April 4 increase.

Based on her analysis, she found that the April 4, 2014 price increases resulted in a net increase

in sales to Teva of $214,214,338 per year.

                F. August 28, 2014 Price Increases: Amiloride HCL/HCTZ Tablets,
                   Amoxicillin/Clavulanate Chewable Tablets, Carbamazepine Chewable
                   Tablets, Carbamazepine Tablets, Clemastine Fumarate Tablets,
                   Clotrimazole Topical Solution, Desmopressin Acetate Tablets,
                   Diclofenac Potassium Tablets, Disopyramide Phosphate Capsules,
                   Enalapril Maleate Tablets, Epitol Tablets, Flurbiprofen Tablets,
                   Flutamide Capsules, Fluvastatin Sodium Capsules, Hydroxyurea
                   Capsules, Loperamide HCL Capsules, Penicillin VK Tablets, Prazosin
                   HCL Capsules, Prochlorperazine Tablets, Topiramate Sprinkle
                   Capsules, Warfarin Sodium Tablets

       2383. On August 28, 2014, Teva raised prices on a number of different drugs, including

those set forth below:




                                               550
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 568 of 768




       2384. Following the normal pattern in the days and weeks leading up to the price

increase, Defendants Patel and Rekenthaler were communicating with every high-quality

competitor on those drugs to coordinate the increases in advance. At least some of those

communications are set forth in the graphic below:




                                              551
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 569 of 768




       2385. The day before the increase became effective – August 27, 2014 – Defendant

Patel spent most of her morning discussing the price increases with her contacts at Sandoz,

Actavis, Taro, Zydus and Glenmark:




                                           552
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 570 of 768




       2386. In addition to those phone communications noted above, representatives from

Teva and every other defendant met in Boston, Massachusetts shortly before the increase, from

August 23-26, 2014, for the NACDS annual event, which was the largest pharmaceutical

industry meeting of the year. Defendants Cavanaugh, Rekenthaler and Patel, along with many

other Teva executives, as well as executives from every other corporate Defendant, attended.

       2387. For those few drugs where the phone records do not identify direct

communications between Teva executives and their competitors, these executives, at a minimum,

communicated through other competitors.

       2388. For example, with regard to Enalapril, Defendant Patel was speaking to

Defendant Aprahamian at Taro as shown above. Defendant Aprahamian, in turn spoke to M.C.,

the Vice President of Sales and Marketing at Wockhardt, on August 8, 2014 for thirteen (13)

minutes, and again twice on August 14, 2014, including one call lasting eight (8) minutes.

       2389. Similarly, with regard to the drug Prochlorperazine, Defendant Rekenthaler

communicated with Defendant Nesta at Mylan on August 7 and August 11, as shown above.

Defendant Nesta, in turn, communicated with M.D., a senior sales executive at non-Defendant

Cadista Pharmaceuticals, on the same days that he had been communicating with Defendant

Rekenthaler.

       2390. A large number of the drugs on Teva’s August 28, 2014 price increase list were

selected because Teva was following a “high quality” competitor. The coordination between

Teva and certain co-conspirators regarding those drugs is discussed more fully below.

                      1. Mylan

       2391. Effective April 17, 2014, Mylan increased its WAC pricing on a number of

different drugs, including several that overlapped with Teva. Mylan also increased its contract




                                               553
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 571 of 768




prices, but at least some of those price increases would not become effective until mid-May

2014.

        2392. Pursuant to the established understanding between the two companies, Teva

immediately decided that it would follow the Mylan increases. On April 21, 2014, T.S., a

national account executive at Teva, forwarded to Defendant Patel two spreadsheets with WAC

and AWP pricing information for the price increases taken by Mylan. The spreadsheets were

created by Mylan personnel.

        2393. Defendant Patel, in turn, forwarded the e-mail to the Teva sales team and stated:

“Our intention is to follow Mylan on this increase. Below, you will see the list of increase items

where Teva overlaps with Mylan. Please share any pricing intelligence you are able to obtain.

Thank you in advance!” The list that Defendant Patel referred to included the following

products, several of which had been the subject of coordinated price increases in 2013 as well:

Amiloride HCL/HCTZ Tablets; Cimetidine Tablets; Enalapril Maleate Tablets; Fluvastatin

Sodium Capsules; Loperamide HCL Capsules; Prazosin HCL Capsules; and Sotalol

Hydrochloride Tablets.

        2394. Within days, Teva began receiving requests from its customers for bids due to the

Mylan price increases. On April 24, 2014, Defendant Patel began to formulate a “Mylan Increase

Strategy” in order to respond to those requests, but noted that Teva was “still awaiting intel”

about the Mylan customer contract price points, which were not publicly available. Previously,

Defendant Patel had relied on Defendant Kevin Green to obtain specific Mylan customer price

points (referred to as “intel”) through his communications with Defendant Nesta of Mylan,

which she used to follow Mylan’s pricing. The next day, in a follow-up e-mail about the Mylan

strategy, Defendant Patel noted that one of her Mylan increase strategies would not have been



                                               554
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 572 of 768




appropriate for this situation, and concluded that: “Plus, we really need some intel” about the

Mylan contract price points.

       2395. Defendant Patel continued to push for specific contract price points from Mylan.

On April 28, 2014, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no

intel on Mylan’s recent increases. I realize there is a lot of travel going on, but whatever you can

gather and share would be greatly appreciated.”

       2396. On May 9, 2014, Defendant Patel sent another e-mail:




Shortly after receiving that e-mail – at 11:15 a.m. that morning – Defendant Rekenthaler called

Defendant Nesta at Mylan and left a message. Nesta returned the call at 11:23 a.m., and the two

spoke for nearly eight (8) minutes.

       2397. Separately, and before Defendant Rekenthaler was able to convey any

information he had obtained, Defendant Patel forwarded a customer request from ABC (relating




                                                555
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 573 of 768




to the Mylan increase items) directly to T.S. at Teva, lamenting the absence of Defendant Green

to obtain the Mylan intel:

               I am in a really tough spot on these. Please help! There are several
       requests open for offers, but I have ZERO intel. A little
       frustrating/discouraging, as we are bound to hear complaints on how long it
       took to close the Delphi request. Is there anything you are able to get to
       help when you are back? . . . At some point, I know I’ll have to find another
       source of magic :))

       2398. The next day, T.S. sent Defendant Patel an e-mail with an attached spreadsheet

listing the Mylan contract price points for all of the recent increases:




The e-mail was unclear on where T.S. had obtained this “dirt,” but the spreadsheet attached to

her e-mail was created by a Mylan employee.

       2399. Defendants Rekenthaler and Nesta spoke again on May 20, 2014. Armed with this

new source of “intel,” Defendant Patel was more confident that Teva could follow the Mylan

price increases exactly, without disrupting the market. That same day, as Defendant Patel began

to create a new list of Teva price increase candidates, she instructed a colleague to include the

Mylan increase drugs – with specific price points – as its own separate tab in the spreadsheet,

called “follow.” Her colleague provided the list, as requested, on May 21.

       2400. On May 27, 2014, Defendants Rekenthaler and Nesta spoke twice, including one

call lasting nearly four (4) minutes. By May 28, Teva had a much more comprehensive list of




                                                 556
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 574 of 768




price increase items. On that list, seven of the Mylan items were prominently listed with a

“Follow Urgent” notation listed next to each:




Also on the list were three additional Mylan drugs for which Teva would be leading the price

increase: Diclofenac Potassium Tablets; Flurbiprofen Tablets; and Prochlorperazine Tablets.

         2401. With the list firmly squared away at the end of May, Defendants Rekenthaler and

Nesta had no need to speak again until August, when Teva was preparing to implement the price

increases. In the weeks leading up to the August 28, 2014 Teva price increases, Defendants

Rekenthaler and Nesta spoke several times to coordinate, including at least the calls set forth

below:


                                                557
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 575 of 768




                     2. Taro

       2402. As discussed above, Taro implemented a substantial price increase on various

formulations of Fluocinonide on June 3, 2014. In addition to Fluocinonide, Taro also

significantly raised its prices on the following additional drugs, which overlapped with Teva:

Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole Topical Solution

and Warfarin Sodium Tablets.

       2403. Defendant Patel learned of the price increases for certain of these drugs in

advance, based on her conversations with Defendant Aprahamian. It was understood that Teva

would follow the Taro price increases based on these and prior conversations. In fact, Teva

agreed and made plans to follow them before Taro had even put them into effect.

       2404. Specifically, on May 28, 2014, T.S. of Teva sent Defendant Patel the then-current

version of her “Future Price Increase Candidate” spreadsheet. That list included the following

Taro drugs, which had not yet been increased by Taro:




                                             558
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 576 of 768




Defendant Patel likely obtained this information from Defendant Aprahamian on May 14, 2014,

when the two exchanged eight (8) text messages and spoke for more than four (4) minutes by

phone.

         2405. On June 3, 2014 – the date of the Taro price increases on Fluocinonide,

Carbamazepine, Clotrimazole, Warfarin and other drugs – Defendants Patel and Aprahamian

exchanged five (5) text messages. After exchanging those text messages, Defendant Patel

confirmed to her supervisor K.G. and another Teva representative that Taro had in fact raised its

pricing on Fluocinonide. Defendant Patel then added: “I expect to provide guidance at some

point in the morning. I’m also hearing Warfarin, Carbamazepine as well. I’ll be looking at

shares and intel tomorrow and will provide commentary. (Taro is a high-quality competitor. It’s

just a matter of who the others are.)” At 5:08pm that evening, Defendant Patel called Defendant

Aprahamian and the two spoke for nearly seven (7) minutes.

         2406. First thing the next morning, Defendants Patel and Aprahamian exchanged two

(2) text messages. Then, at 9:56am, the two spoke again for almost twenty-six (26) minutes.

Shortly after hanging up the phone with Defendant Aprahamian, Defendant Patel sent an e-mail

to K.G. making it clear that she had obtained additional “intel” regarding the Taro price increases

that she did not want to put into writing, stating: “I have additional intel (I can discuss with you)

that will be useful.”

         2407. On June 12, 2014, Teva internally discussed future projections regarding

Carbamazepine – including the fact that its API supplier might run out of supply sometime in

2015. One of the options discussed was a price increase. K.G. – aware that Defendant Patel had

been in discussions with Defendant Aprahamian and had “intel” regarding the Taro price

increase on Carbamazepine (and other drugs) – stated: “Nisha [Patel] would be able to provide



                                                559
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 577 of 768




guidance relative to [the Carbamazepine] price increase for the analysis being put together.” In

fact, Defendant Patel had communicated with Defendant Aprahamian earlier that same day for

more than nine (9) minutes.

       2408. One of the drugs that Taro increased on June 3, 2014 was Warfarin Sodium

Tablets (“Warfarin”). Also known by the brand name Coumadin, Warfarin is a blood thinner

medication used to treat and prevent blood clots.

       2409. As of June 2014, there were three competitors in the market for Warfarin: Teva,

Taro and Zydus. Ten days after Taro increased its price, Zydus quickly followed with a price

increase of its own on June 13, 2014. In the days between the Taro and Zydus price increases for

Warfarin, Teva, Taro and Zydus coordinated through various phone communications with

each other, including at least the following:




       2410. On June 13, 2014 - the date of the Zydus increase on Warfarin- Teva was

presented with an offer from a customer for a one-time buy on that drug. Defendant Patel

responded that “[w]e will review, but note that we intend to follow [the] Taro and Zydus increase

price.” Later that same day, Defendant Patel sent an internal e-mail alerting her group,

including her supervisor K.G., about a list of drugs on which Teva planned to raise prices. A

number of them - including Carbamazepine Chewable Tablets, Carbamazepine Tablets,

Clotrimazole Topical Solution, Fluocinonide Cream, Emollient Cream, Gel and Ointment, and

Warfarin Sodium Tablets - included the notation “Follow/Urgent - Taro” as the reason for the


                                                560
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 578 of 768




increase. For that list of drugs, Defendant Patel directed that “we should not provide any

decreases on these products.” Defendant Patel’s directive meant that Teva would not seek to

compete for market share against Taro or Zydus when approached by customers due to those

competitors’ price increases.

       2411. On June 18, 2014, Defendant Patel sent that same list to the entire sales team at

Teva, informing them of the status of Teva’s next price increase. She noted that Teva had already

been “receiving multiple requests on several items that are prioritized as increase candidates.”

Defendant Patel continued: “While we do not have an exact date of increase, we are taking our

increase plans into consideration and are bidding on new business at the planned increase price

where our WAC allows.” Finally, Patel stated:




Some of the “intelligence” referred to by Defendant Patel was gathered during a phone

conversation she had with Defendant Aprahamian of Taro the day before, on June 17, 2014,

which lasted more than fifteen (15) minutes.

       2412. The next day, Defendant Patel continued to gather “intelligence” and made

concerted efforts to simultaneously coordinate with both Defendant Aprahamian and Defendant

Green at Zydus. The timing and duration of those phone calls is set forth below:




                                               561
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 579 of 768




       2413. On August 28, 2014, Teva followed the Taro price increases on Carbamazepine

Chewable Tablets, Clotrimazole Tablets, Clotrimazole Topical Solution, and Warfarin Sodium

Tablets. As discussed more fully above, Teva coordinated those increases with Taro (and Zydus)

through direct communications with those competitors in the days leading up to the increase.

                      3. Zydus

       2414. In addition to their agreement on Warfarin, Teva also agreed with Zydus to raise

the price of Topiramate Sprinkle Capsules.

       2415. Topiramate Sprinkle Capsules also known by the brand name Topamax, is a

medication used to treat seizures caused by epilepsy, and also to treat migraine headaches. As of

June 2014, Zydus and Teva had a large majority of the market share for Topiramate, while

Actavis had just 3% of the market.

       2416. In April 2014, Zydus raised its price for Topiramate Sprinkle Capsules. Defendant

Patel was in frequent communication with Defendant Green at the time of the Zydus price

increase.

       2417. In the days leading up to the June 13 Zydus price increase on Warfarin, which is

discussed more fully above, Defendant Kevin Green coordinated with both Defendant Patel

and Defendant Rekenthaler at Teva, as set forth in the table below:




                                              562
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 580 of 768




       2418. Defendant Green was likely speaking to Defendants Patel and Rekenthaler about

both Warfarin and Topiramate Sparkle Capsules during those calls because on June 13 – the

same day the Zydus price increase on Warfarin became effective, and after the conversations

noted above – Defendant Patel added Topiramate Sprinkle Capsules to Teva’s price increase list,

with a notation: “Follow/Urgent – Zydus.” Two days before that – the same day that Defendant

Green had extensive phone calls with both Defendants Rekenthaler and Patel – Rekenthaler also

spoke twice with Defendant Falkin of Actavis, the only other competitor in the market for

Topiramate Sprinkle Capsules.

       2419. Teva followed the Zydus price increase for Topiramate Sprinkle Capsules on

August 28, 2014. As noted above, Teva coordinated that increase with both Zydus and Actavis in

the days and weeks before it.

                      4. Competitors Follow Teva

       2420. For those drugs where Teva was leading the price increases on August 28, 2014,

several of Teva’s competitors followed in short order and those price increases were also

coordinated.

       2421. For example, on October 10, 2014 Sandoz followed Teva’s price increases on

three drugs: (1) Amoxicillin/Potassium Clavulanate Chewable Tablets; (2) Diclofenac Potassium

Tablets; and (3) Penicillin V Potassium Tablets. Following the normal pattern, Defendant Patel

of Teva spoke to CW-1 of Sandoz on the day of the Sandoz price increases for more than three

(3) minutes.


                                             563
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 581 of 768




       2422. Then, on December 19, 2014, Actavis followed the Teva price increase on

Desmopressin Acetate Tablets. Defendants Rekenthaler of Teva and Falkin of Actavis spoke

frequently in the days and weeks leading up to the Actavis price increase, including calls on

November 18, November 21 and November 25, 2014.

       2423. Indeed, even before Actavis followed the Teva price increase, Teva knew that

Actavis planned to increase. For example, on October 15, 2014 – approximately six weeks

before Actavis raised its price – Teva received a request from a customer asking Teva to reduce

its pricing on Desmopressin Acetate because it was no longer offering competitive prices.

Defendant Patel’s initial response to the customer was “[w]e believe the market is still settling on

this product. Can you please review in a few days and advise of more current pricing

intelligence?” In a subsequent internal discussion, Defendant Patel expressed how difficult it was

to actually keep track of all of Teva’s different collusive agreements, saying: “I can’t quite recall

if Actavis followed us or we followed them….but they definitely did not change their WACs

recently.”

       2424. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price

increases on Diclofenac Potassium Tablets. Defendant Rekenthaler coordinated that price

increase with Defendant Nesta of Mylan during two phone calls on February 18 and one call on

February 19, 2015.

                G. January 28, 2015 Price Increases: Bethanechol Chloride Tablets,
                   Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol
                   Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin
                   Suspension,     Isoniazid, Ketoprofen      Capsules,    Ketorolac
                   Tromethamine Tablets, Nortriptyline HCL Capsules, Propranolol

       2425. Shortly after the August 28, 2014 Teva price increases, Defendant Patel accepted

a new position at Teva. She left her position in the pricing department to take on the role of



                                                564
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 582 of 768




Director of National Accounts at Teva. Her new position meant new responsibilities,

necessitating more frequent travel to customer conferences and trade shows, giving her a greater

opportunity to meet and collude face-to-face with competitors instead of over the telephone.

       2426. When Defendant Patel left the pricing department at Teva her position was not re-

filled. K.G., Patel’s former supervisor, assumed her role and became the executive responsible

for identifying price increase candidates and implementing price increases.

       2427. On January 28, 2015, Teva raised prices on a number of different drugs. Teva’s

price increase spreadsheet – now maintained by K.G. at Teva – identified the following drugs,

among others, along with the price increase strategy and reasons for the increase:




       2428. Consistent with their normal pattern, Defendants Patel and Rekenthaler

communicated with a number of Teva’s significant competitors about these drugs in the days and

weeks leading up to January 28, 2015. The relevant phone communications between Teva and

several of its competitors related to these drugs are set forth below:




                                                 565
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 583 of 768




       2429. Upon information and belief, Defendant Patel also spoke in-person with many of

these competitors. For example, in her new role as a Director of National Accounts, Defendant

Patel personally attended the following trade association events and customer conferences in the

fall of 2014 and winter of 2014-15: NACDS, Boston, MA (August 23-26, 2014); Econdisc

Bidders Meeting, St. Louis , MO (September 17-19, 2014); PCMA Annual Meeting in Rancho

Palos Verdes, CA (October 13-14, 2014); Anda Strategy Meeting, Miami, FL (October 26-29 ,

2014); and the HOMA Round Table, Washington, DC (January 8, 2015). These industry events

were all well-attended by Teva’s competitors.

       2430. Some specific examples of Teva’s coordination with competitors about its

January 28, 2015 price increases are set forth below.

                       1.   Ciprofloxacin HCL and Glimepiride

       2431. Ciprofloxacin HCL Tablets, also known by various brand names including

Cetraxal, Otiprio and Ciloxan, is an antibiotic that fights bacteria in the body. It is used to treat


                                                566
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 584 of 768




different types of bacterial infections, including skin infections, bone and joint infections,

respiratory or sinus infections, urinary tract infections, and ce1tain types of diabetes.

       2432. Glimepiride Tablets, also known by the brand name Amaryl, is a medication used

to control high blood sugar in people with type 2 diabetes.

       2433. Dr. Reddy’s significantly increased its pricing on both Ciprofloxacin HCL and

Glimepiride on August 18, 2014. The increase to the Ciprofloxacin HCL WAC were 201%-

533% depending on the dosage strength. The increases to the Glimepiride WAC were

approximately 300% for all dosage strengths.

       2434. In the days and weeks leading up to the Dr. Reddy’s price increase for

Ciprofloxacin HCL and Glimepiride, V.B., a senior sales executive at Dr. Reddy’s spoke

frequently with Defendant Patel about the planned price increases. At least some of those phone

communications are set forth below:




       2435. V.B. continued to communicate with Defendant Patel after the Dr. Reddy’s price

increases became effective, in the hope that Teva would quickly follow with its own price

increases. The two exchanged four (4) text messages on August 25, 2014 – only three days

before Teva’s substantial price increase on August 28, 2014 (discussed above).

       2436. Despite Dr. Reddy’s best efforts, Teva was unable to add Ciprofloxacin HCL or

Glimepiride to its August 28 price increase. On the same day that Teva sent its price increase

notices out to its customers, T.W., a senior account executive at Dr. Reddy’s, obtained a

complete list of Teva’s price increases (including a number of drugs not sold by Dr. Reddy’s).

                                                 567
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 585 of 768




Although unclear how T.W. obtained this information, the subject line of the e-mail clearly

identified the information as “Confidential Teva increases.” In her message to several other Dr.

Reddy’s colleagues, T.W. stated:




        2437. J.M., a senior marketing executive at Dr. Reddy’s, replied: Thanks for sending.

This was shown in the pricing compendium today. I was a little disappointed. However, some of

the price increase[s] were led by other companies more than a month ago. So I am still hopeful

they may follow.” Dr. Reddy’s anticipated that Teva would follow its price increases based on

the understanding that had been reached between V.B. and Defendant Patel during their various

conversations.

        2438. In fact, Teva did follow the Dr. Reddy’s price increases – on both Ciprofloxacin

HCL and Glimepiride – during its next round of price increases on January 28, 2015. In the

interim, V.B. and Defendant Patel continued to communicate, exchanging four (4) text messages

on October 10, 2014.

        2439. Actavis – the only other quality competitor in the market for Ciprofloxacin HCL –

increased its pricing for that drug on December 19, 2014 to exactly match Dr. Reddy’s WAC

pricing. In the days leading up to the Actavis price increase, Defendant Rekenthaler of Teva

spoke to Defendant Falkin of Actavis several times to coordinate the increase, including twice on

December 17 (including one call lasting nearly nine (9) minutes) and once on December 18,

2014.



                                              568
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 586 of 768




       2440. When Teva did follow the Dr. Reddy’s (and Actavis) price increases on

Ciprofloxacin HCL and Glimepiride, on January 28, 2015, Teva raised its WAC pricing to match

Dr. Reddy’s WAC prices exactly. That same day, Dr. Reddy’s was (again) able to obtain a full

copy of Teva’s price increase list. That list included many drugs that Dr. Reddy’s did not market.

                      2. Griseofulvin

       2441. Griseofulvin Microsize Oral Suspension, also known by the brand name

Griseofulvin V, is a medication used to treat fungal infections of the skin, hair and nails that

do not respond to creams or lotions. The medication works by stopping the growth of fungi.

       2442. On September 9, 2014, Actavis notified its customers of a price increase on

Griseofulvin Microsize Oral Suspension. In the days leading up to September 9, 2014,

Defendants Patel and Rekenthaler of Teva communicated with Defendants Falkin and

Rogerson of Actavis to coordinate the increase. Some of those calls are detailed below:




       2443. The Actavis price increase for Griseofulvin became effective on October 6, 2014.

       2444. Teva promptly added Griseofulvin to its own price increase list, with the notation

“Follow Competitor – Actavis” as the reason for the price increase.

       2445. Teva followed the Actavis increase for Griseofulvin during its next price increase

event on January 28, 2015. As discussed above, in the days leading up to that price increase



                                               569
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 587 of 768




Defendants Rekenthale1· of Teva and Falkin of Actavis coordinated frequently. Teva’s price

increase for Griseofulvin Microsize Oral Suspension matched Actavis’s WAC pricing exactly.

          XIV.    AFTER SUCCESSFULLY COLLUDING, DEFENDANTS’ QUALITY
                                  RANKINGS IMPROVE

          2446. A little more than a year after she first circulated her Quality of Competitor List,

Defendant Patel finalized an updated list on May 9, 2014. This updated list reflected changes in

Teva’ s conspiratorial relationships.

          2447. Although certain competitors retained a high-quality ranking throughout the entire

relevant time period-like Defendants Mylan, Sandoz, Actavis and Taro - other competitors saw

their ranking increase (sometimes dramatically) after successfully colluding with Defendant

Patel or others at Teva on one or more drugs during the prior twelve-month period. These

changes demonstrate that Teva’s quality competitor rankings were, in reality a list of co-

conspirators that Teva could trust to adhere to the illegal agreements.

                  A. Apotex

          2448. Apotex, for instance, was one of Teva’s two lowest-ranked competitors in May

2013 with a ranking of -3. When Defendant Patel updated her Quality Competitor rankings in

May 2014, however, Apotex was rated +2 – an increase in five points over that twelve-month

period.

          2449. Apotex made this jump in Teva’s quality competitor rankings in large part due to

Defendant Patel’s relationship with B.H., a sales executive at Apotex, and the successful

coordination between Apotex and Teva in 2013 on Pravastatin and Doxazosin Mesylate,

discussed above.

          2450. As noted above, Defendant Patel revised her May 2013 price increase list on May

29, 2013 to add, inter alia, Pravastatin. The day before – May 28 – Apotex increased its price on



                                                 570
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 588 of 768




Pravastatin by over 100%. Apotex’s new, higher prices for Pravastatin exactly matched

Glenmark’s May 16, 2013 price increase.

       2451. In the days leading up to Defendant Patel’s decision to add Pravastatin to her list

of price increase candidates – and Apotex actually increasing its prices – Defendant Patel

communicated frequently with B.H. at Apotex. Between May 20 and May 24, 2013, the two

spoke five (5) times.

       2452. Teva ultimately raised its prices on Pravastatin – to follow Glenmark, Apotex and

Zydus – on August 9, 2013. In the days leading up to the Teva price increase, Defendant Patel

spoke to B.H. at Apotex three (3) times to coordinate.

       2453. At the same time that Teva raised its prices on Pravastatin in August 2013, it also

increased its pricing on Doxazosin Mesylate. Teva’s new, increased price (a 1,053% increase)

matched Apotex’s (and Mylan’s) recent price increases. Apotex itself had increased the price of

this drug on July 23, 2013. B.H. of Apotex and Defendant Patel of Teva had one conversation

the week before Apotex took the increase, in addition to coordinating before Teva followed on

August 9, 2013.

       2454. Apotex soared dramatically in the quality competitor rankings for one additional

reason: in April 2013, Apotex hired J.H. as a senior executive. Defendant Rekenthaler of Teva

and J.H. began communicating regularly after J.H. was hired by Apotex. There is no record that

they had ever communicated by phone before that.

       2455. That relationship continued through 2014. On April 4, 2014, Teva increased the

price on Pentoxifylline by as much as 69%. Despite the fact that Apotex was the market leader at

that time, Teva chose to lead the price increase on Pentoxifylline. In the weeks leading up to

Teva’s price increase, Defendant Rekenthaler of Teva engaged in numerous communications



                                               571
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 589 of 768




with J.H. at Apotex. The two spoke twice on March 7, 2014, for two (2) and three (3) minutes,

respectively. They spoke again on March 20 for four (4) minutes, and again on March 25 for two

(2) minutes. A week after Teva increased its price – on April 11, 2014 – they spoke again for

five (5) minutes. During these calls, Defendant Rekenthaler gathered Apotex’s pricing plans and

conveyed them to Defendant Patel.

       2456. As a result of Defendant Patel and Defendant Rekenthaler’s successful

coordination with Apotex executives, Defendant Patel dramatically increased Apotex’s quality

competitor ranking in May 2014.

               B. Zydus

       2457. Zydus – like Apotex – had been one of Teva’s two lowest-ranked competitors in

May 2013 with a ranking of -3. But, when Defendant Patel updated her quality competitor

rankings in May 2014, Zydus was rated +2, an increase in five points over a twelve-month

period. While Apotex’s increase in the ranking was due to Teva’s successful collusion with

Apotex on several price increases in 2013 and 2014, Zydus’s increase was more personnel-

oriented: Defendant Kevin Green, who had himself conspired with a number of competitors

while at Teva (at the direction of and in coordination with Defendants Patel and Rekenthaler at

Teva, among others) moved from Teva to Zydus in November 2013. With Defendant Green

firmly installed at Zydus, Defendant Patel was emboldened to more fully include Zydus in the

conspiracy.

       2458. Defendant Patel’s confidence was well-founded. In the year after Defendant

Green joined Zydus, the two companies successfully conspired to divide markets and allocate

customers relating to Zydus’s entry into the market for multiple drugs, including: Fenofibrate

(February – March 2014), Paricalcitol (March – April 2014), Niacin (May – June 2014), and

Etodolac ER (May – July 2014). These agreements are discussed more fully above.

                                             572
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 590 of 768




       2459. Teva and Zydus also agreed to increase prices on Topiramate Sprinkles and

Warfarin Sodium tablets. Zydus increased the price for both of those drugs on June 13, 2014.

Teva followed with an increase on both drugs on August 28, 2014. With respect to the

Topiramate Sprinkles, Teva was explicit in its internal communications that its increase was to

“follow competitor,” namely Zydus.

       2460. In the days leading up to both companies’ price increases, Defendants Green and

Patel communicated frequently to coordinate the price increases. On June 19, 2014 – four days

before Zydus increased its prices – Defendants Green and Patel spoke four (4) times. And on

August 27, 2014 – the day before Teva raised its prices – Green and Patel spoke three (3) times.

       2461. Defendant Green was also communicating frequently with Defendant Rekenthaler

of Teva around the time of the price increases on Topiramate Sprinkles and Warfarin Sodium

tablets. On June 11, 2014, the two men spoke for eight (8) minutes. On August 20, the two

exchanged an additional pair of phone calls.

       2462. Defendants Patel and Rekenthaler did not communicate with Defendant Green in

isolation. The two Teva executives made sure to keep each other apprised of their conversations

with competitors, including Green. In early 2014, Defendants Patel and Rekenthaler both worked

largely out of Teva’s home office. After either one of them engaged in a phone call with a

competitor, he or she would be sure to provide an in-person debrief of the communication so as

to avoid putting such information in writing.

       2463. Even before Defendant Green joined Zydus in November 2013, Teva had some

success in coordinating price increases with Zydus.        As discussed above, Defendant Patel

decided to add Pravastatin to her price increase list only after determining that Zydus agreed to

the increase. In the week leading up to Defendant Patel’s decision to revise her price increase list



                                                573
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 591 of 768




to include Pravastatin, Defendant Green (still at Teva) spoke to K.R. and M.K., both senior

executives at Zydus.

       2464. Just two weeks later, on June 14, 2013, Zydus increased its price on Pravastatin

by over 150%. Defendant Green similarly had numerous conversations with Zydus executives in

the week prior to that company’s Pravastatin increase, as shown in the table below:




       2465. As noted above, Teva ultimately raised its prices on Pravastatin on August 9,

2013. At that time, Defendant Patel recommended that Teva follow the competitors that had

already raised their prices - including Zydus. Prior to Teva raising its prices on August 9, 2013,

Defendant Green spoke to K.R. at Zydus three times-twice on August 4, 2013 and once on

August 5.

                C. Heritage

       2466. Heritage, like Apotex and Zydus, was not a highly-ranked competitor when

Defendant Patel first created the quality of competitor ranking list in May 2013. Initially

Defendant Patel gave Heritage a ranking of “0.” However, when Patel updated her quality

competitor rankings in May 2014, Heritage received the highest possible ranking of +3.

       2467. The reason for Heritage’ s significant improvement in Defendant Patel’s quality

competitor rankings was the relationship that Defendant Patel established with the Vice President

of Heritage, Jason Malek. After moving to Teva, Defendant Patel began communicating with


                                               574
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 592 of 768




Malek by phone as early as July 9, 2013. From that date until July 25, 2014, the two spoke by

phone at least 37 times.

       2468. Heritage’s successful effort to coordinate price increases with Teva on seven

drugs - Acetazolamide, Glipizide-Metformin Glyburide, Glyburide-Metformin, Leflunomide,

Nystatin and Theophylline - is described in the State AGs’ Consolidated Amended Complaint

dated June 15, 2018, MDL No. 2724, 2:17-cv-03768 (E.D. Pa.), which is incorporated herein by

reference.

                D. Lupin

       2469. In Defendant Patel’s initial May 2013 quality competitor ranking list, Defendant

Lupin was given a ranking of +2. When Defendant Patel updated her quality competitor rankings

a year later, Lupin received the highest possible rating of +3.

       2470. Defendant Lupin was awarded the highest score in the quality competitor ranking

in 2014 because Defendant Berthold of Lupin earned Defendant Patel’s trust by consistently

agreeing to her price increase plans. From May 2013 through April 2014, for example,

Defendants Patel and Berthold spoke at least 76 times by phone. Defendant Green, while still at

Teva, also had a very strong relationship with Defendant Berthold. As discussed above, at times

Defendants Patel and Green would even coordinate with each other regarding which one of them

should coordinate a price increase or customer allocation agreement with Defendant Berthold.

       2471. As discussed more fully above, in 2013 – after Defendant Patel joined Teva –

Teva and Lupin conspired to fix and raise prices on at least the following four drugs: Cefdinir

Oral Suspension, Cefdinir Capsules, Cefprozil Tablets and Pravastatin. Then in early 2014,

executives at the two companies coordinated Lupin’s entrance into the market for Balziva.

       2472. The relationship was so strong between Teva and Lupin that even when

Defendant Green left Teva, and Defendant Patel was out of the office on maternity leave,

                                                575
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 593 of 768




Defendant Berthold still found other executives at Teva to communicate with regarding a price

increase for the drug Cephalexin Oral Suspension. As discussed above, in October 2013

Defendant Berthold called Defendant Rekenthaler and T.S., a national account executive at Teva,

to coordinate Lupin’s November 1, 2013 price increase for Cephalexin Oral Suspension. When

Defendant Patel returned from maternity leave and began planning the next round of Teva price

increases, she continued these communications with Defendant Berthold until Teva followed

Lupin’s price increase on April 4, 2014.

       2473. Defendants Patel and Berthold also coordinated a price increase and market

allocation scheme with regard to the drug Niacin ER, as Lupin was entering the market in March

2014. Given the successful track record between the two competitor companies, Lupin warranted

a +3 in the quality competitor rankings when Defendant Patel updated them in May 2014.

                E. Par

       2474. In Defendant Patel’s initial May 2013 quality competitor ranking list, Defendant

Par was given a ranking of +1. When Patel updated her quality competitor rankings a year later,

Par improved to a ranking of +2.

       2475. Defendant Par rose in the rankings largely because of several strong relationships

between executives at the two companies. For example, T.S., a national sales executive at Teva,

had a strong relationship with R.K., a senior sales executive at Par. The two began

communicating by telephone in September 2013. Between September 2013 and May 2014, the

two spoke at least twenty-seven (27) times by phone.

       2476. Similarly, Defendant Rekenthaler at Teva had a very strong relationship with

another senior executive at Par, M.B. Rekenthaler spoke with M.B. frequently throughout 2013

and 2014. From the beginning of 2013 through May 2014, Defendant Rekenthaler spoke to M.B.

at Par at least thirty-two (32) times by phone.

                                                  576
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 594 of 768




        2477. Defendant Patel was well aware of these strong relationships, and relied on the

information that T.S. and Defendant Rekenthaler obtained from their communications with

senior Par executives in order to make pricing or bidding decisions for Teva’s drugs. One such

example occurred on Friday, February 7, 2014 when Teva received notice from a customer that it

had received a competitive challenge from Par on the drug Labetalol HCL Tablets. Defendant

Patel forwarded the e-mail to T.S. with three question marks:          “???”   T.S. responded

immediately: “left message.” The message that T.S. had left was for R.K. at Par, and the two

executives spoke five (5) times that same day. After these calls with R.K., T.S. responded back

to Defendant Patel saying “[l]et’s speak on Monday. Just received call back with more

information.”

        2478. The following Monday, Defendant Patel also forwarded the original e-mail

(discussing the competitive challenge from Par on Labetalol) to Defendant Rekenthaler, saying

“[n]eed to make a decision quickly.” One (1) minute after receiving that e-mail, Defendant

Rekenthaler called M.B. at Par and the two spoke for eighteen (18) minutes. Shortly after

hanging up the phone with M.B., Defendant Rekenthaler sent another e-mail to Defendant Patel,

stating: “[h]old off on this until I get back with you.” Defendant Rekenthaler spoke to M.B.

again later that afternoon for three (3) minutes.

        2479. After these discussions between Teva and Par executives, Teva ultimately offered

only a nominal price reduction to that customer – knowing that this would likely concede the

business to Par.

        2480. As discussed more fully above, Teva continued to conspire with Defendant Par on

various market allocation and price fixing schemes throughout the remainder of 2014 and into

2015.



                                                    577
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 595 of 768




                   F. Greenstone

       2481. Greenstone was not a highly-ranked competitor when Defendant Patel first

created the quality competitor ranking list in May 2013. Defendant Patel had, at that time, given

Greenstone a ranking of “0.” However, when Defendant Patel updated her quality competitor

rankings in May 2014, Greenstone improved to a +1 ranking.

       2482. One of the reasons for Greenstone’s improvement in the rankings was Defendant

Patel’s developing relationship with Defendant Robin Hatosy, a national account executive at

Greenstone. Defendants Patel and Hatosy were former co-workers at ABC, and had a

longstanding relationship. From the time Defendant Patel started her employment at Teva in

April 2013, through the time that she updated the quality competitor rankings in May 2014,

Defendants Patel and Hatosy communicated by phone or text at least 66 times. Defendant Patel

also spoke to Defendant Hatosy’s supervisor, Defendant Jill Nailor of Greenstone, numerous

times in early 2014 to coordinate Greenstone and Teva price increases and customer allocation

agreements.

       2483. Defendant Patel and Defendant Hatosy of Greenstone spoke consistently at or

around the time of every price increase effectuated by either company on drugs where they

overlapped, including for example: July 3, 2013 – the day of Teva’s price increase on

Fluconazole; December 2, 2013 – the day that Greenstone sent notices to customers of its price

increases     on     Azithromycin   Suspension,     Azithromycin      Oral    Suspension     and

Medroxyprogesterone; and April 4, 2014 – the day that Teva followed Greenstone’s price

increases     on     Azithromycin   Suspension,     Azithromycin      Oral    Suspension     and

Medroxyprogesterone.

       2484. Given the willingness of Greenstone’s executives to coordinate price increases

with Teva, Defendant Patel increased Greenstone’s quality competitor ranking in May 2014.

                                              578
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 596 of 768




               G. Amneal

       2485. In Defendant Patel’s initial May 2013 quality of competitor ranking list,

Defendant Amneal was given a ranking of +1. When Defendant Patel updated her quality

competitor rankings a year later, Amneal improved to a ranking of +2.

       2486. One of the reasons why Defendant Amneal rose in the rankings was because of

several strong relationships between executives at the two companies. For example, Defendant

Rekenthaler of Teva had a strong relationship with S.R.(2), a senior sales executive at Amneal.

From May 2013 to May 2014, they spoke eight (8) times by phone, and attended many trade

association meetings and customer conferences together as well. Rekenthaler and S.R.(2) were

regular participants in an annual golf outing hosted by a packaging contractor in Kentucky,

where – as discussed above – the generic drug manufacturer participants (competitors) played

golf by day and gathered socially by night, referring to each other as “friends” and “fraternity

brothers.” (Defendants Green and Ostaficiuk were also participants.)

       2487. Similarly, Defendant Patel also developed strong relationships with two Amneal

executives: S.R.(1), a senior sales and finance executive at Amneal, and S.R.(2). As discussed

above, Defendant Patel and S.R.(1) coordinated price increases for the drugs Norethindrone

Acetate (September 2014) and Bethanechol Chloride (January 2015).

       2488. Defendant Patel also spoke to S.R.(2) regarding Norethindrone Acetate in

September 2014, and continued to communicate with S.R.(2) into at least 2015 – sometimes

using alternative forms of communication. In addition to their cell phones, the two executives

also used Facebook Messenger to coordinate anticompetitive conduct. In the message exchange

below, S.R.(2) informs Defendant Patel that Amneal will concede one customer – Econdisc

(“E”) – so long as Amneal is able to retain another large customer, Red Oak Sourcing (“RO”):




                                              579
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 597 of 768




On the day of this message exchange, Defendant Patel and S.R.(2) also spoke by phone for

nearly five (5) minutes.

                H. Rising

       2489. In Patel’s initial May 2013 quality competitor ranking list, Rising was given a

ranking of +1. When Defendant Patel updated her quality competitor rankings a year later,

Rising improved to a ranking of +2.

       2490. Rising improved in the quality competitor rankings because of the relationship

between Defendant Rekenthaler and CW-2. In 2013, CW-2 left Sandoz to join Rising. At that

time, Rising was already preparing to enter the market for a drug called Hydroxyzine Pamoate.

Teva was one of the competitors already in that market. During several calls in early October

2013, CW-2 coordinated with Defendants Green and Rekenthaler of Teva to acquire a large

customer and facilitate Rising’s entry into the Hydroxyzine Pamoate market.




                                             580
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 598 of 768




       2491. Later, in March 2014, CW-2 sought to return the favor. At that time, Rising

experienced supply problems for the drug Diflunisal Tablets – a two-player market involving

only Teva and Rising. In an effort to “play nice in the sandbox,” and to further the ongoing

understanding between the two competitors, CW-2 contacted Defendant Rekenthaler of Teva and

informed him of Rising’s supply problems and the fact that Rising may have to leave the market

at some point in the future. The purpose for the call was to alert Defendant Rekenthaler that

Teva would have the opportunity to take a price increase, as Rising would not be in a position to

take on any additional market share.

       2492. On April 4, 2014, Teva increased the price on Diflunisal Tablets (by as much as

182%), as well as Hydroxyzine Pamoate (by as much as 165%). In the weeks leading up to those

price increases, Defendant Rekenthaler communicated several times with CW-2 at Rising to

coordinate the increases. The two spoke by phone twice on March 17, 2014 and once on March

31.

       2493. When Rising decided to leave the Diflunisal market in mid-July 2014, CW-2

called Rekenthaler to let him know. Four months later – after Rising remedied its supply

problems – Rising re-entered the market for Diflunisal. Consistent with the fair share

understanding discussed above, and the rules of engagement that were generally followed in the

industry, CW-2 and Defendant Rekenthaler communicated in advance of Rising’s re-entry to

identify specific customers that Rising would obtain and, most importantly, to ensure the

retention of the high prices that Teva had established through its price increase in April 2014. On

December 3, 2014, Rising re-entered the market for Diflunisal Tablets. Its new pricing matched

Teva’s WAC price increase from April 2014.




                                               581
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 599 of 768




       2494. Defendant Rekenthaler’s successful efforts to coordinate price increases and

customer allocation agreements with CW-2 of Rising led Defendant Patel to increase Rising’s

quality competitor ranking in May 2014.

                I. Breckenridge

       2495. In Defendant Patel’s initial May 2013 quality competitor ranking list, she gave

Breckenridge a ranking of +1. When Defendant Patel updated her quality competitor rankings a

year later, Breckenridge improved to a ranking of +2.

       2496. Breckenridge improved in the quality competitor rankings largely because of the

strong relationship established between Defendants Patel and Rekenthaler and certain executives

at Breckenridge, which led to several successful price increases.

       2497. For example, on November 14, 2013, Breckenridge increased the WAC pricing of

both Mimvey and Cyproheptadine HCL Tablets. In the weeks leading up to those Breckenridge

price increases, Defendant Rekenthaler communicated by phone several times with D.N., a sales

executive at Breckenridge. The two spoke twice on October 14, 2013 and once on October 24,

2013. The call on October 24 lasted twenty-six (26) minutes.

       2498. On April 4, 2014, Teva followed the Breckenridge price increases on Mimvey

Tablets (increasing the WAC pricing by over 100%) and Cyproheptadine HCL Tablets

(increasing the WAC pricing by over 90%), to match Breckenridge’s WAC pricing on both

products. Teva raised prices even higher on its customer contracts. Teva increased the contract

pricing of Mimvey by as much as 393%, and the contract pricing of Cyproheptadine HCL

Tablets by as much as 526%, depending on the dosage strength.

       2499. As Defendant Patel planned for Teva’s April 4, 2014 price increases, both she and

Defendant Rekenthaler continued to communicate with their counterparts at Breckenridge.

Defendant Rekenthaler spoke to D.N. at Breckenridge on January 15, 2014 – the day after

                                               582
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 600 of 768




Defendant Patel sent her first list of “Increase Potentials Q1 2014” to K.G. – for nineteen (19)

minutes. Similarly, Defendant Patel spoke with S.C. – a sales executive at Breckenridge – two

times on February 7, 2014, as she was determining whether Teva should provide a bid to a

customer. After her discussions with S.C., Teva declined to bid for the business in order to avoid

taking market share away from Breckenridge as a result of the price increases.

        2500. As a result of the successful coordination of these price increases between Teva

and Breckenridge, Defendant Patel increased Breckenridge’s quality competitor ranking in May

2014.

                J. Glenmark

        2501. Not every Teva competitor saw its quality competitor ranking increase between

2013 and 2014. Defendant Glenmark, for example, declined slightly in the rankings. In

Defendant Patel’s initial May 2013 quality competitor ranking list, Glenmark was given a

ranking of +3. When Defendant Patel updated her quality competitor rankings a year later,

Glenmark was given a ranking of +2.

        2502. The reason that Defendant Glenmark declined in the rankings was because

Defendant Patel lost her most valuable relationship at that company – CW-5. CW-5 left

Glenmark in April 2014. In the eleven-month period between Defendant Patel joining Teva in

late April 2013 and CW-5 leaving Glenmark in April 2014, the two competitors communicated

by phone or text message 121 times. They also communicated frequently using an encrypted

messaging application, WhatsApp. As discussed more fully above, starting in early May 2013

Teva and Glenmark conspired to fix and raise prices on a number of drugs, including:

Adapalene, Nabumetone, Fluconazole Tablets, Ranitidine, Moexipril, Moexipril HCTZ and

Pravastatin.




                                               583
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 601 of 768




       2503. In addition to CW-5, Defendant Patel also had other contacts at Glenmark –

which is why Glenmark did not fall dramatically in the quality competitor rankings when CW-5

left the company. For instance, Patel exchanged 44 phone calls or text messages with J.C., a

sales and marketing executive at Glenmark, between May 2013 and July 2015. Similarly,

Defendant Patel exchanged 36 calls with Defendant Jim Brown, the Vice President of Sales at

Glenmark, between August 2013 and October 2014. As discussed more fully above, Defendant

Patel continued to coordinate with J.C. and Defendant Brown throughout 2014 on several drugs,

including Kariva and Gabapentin Tablets – demonstrating that Glenmark remained a quality

competitor even after CW-5 left the company.

                K. A Commitment To The Overcharging Conspiracy Was Instrumental To
                   The Success Of The Price Fixing Agreements

       2504. As detailed above, the overall understanding among the co-conspirators required a

commitment that each competitor was entitled to its “fair share” of a given market. When a

competitor was satisfied that it had its “fair share” of a particular drug market, competition

waned and prices rose. These “fair share” principles were the foundation upon which the price

increases were built. So long as each competitor had its “fair share,” no competitor was

incentivized to compete for business when another competitor increased price. In short,

competition resulted in lower prices; and as far as Defendants were concerned, nobody won in

that scenario. Indeed, it was generally understood that when a competition increased price, the

other competition in the same drug market would either decline to bid for the business or would

bid high so as not to punish the party that took the price increase. Often, the competitor would

then follow with a comparable price increase of its own.

       2505. There are numerous examples throughout this Amended Complaint of

competitors refusing to compete in the face of a price increase so as not to “punish” the leader or


                                               584
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 602 of 768




“steal” market share. As just one example, when Defendant Teva was approached by a large

retail customer in May 2013 to bid on a drug for which Defendant Greenstone had increased

prices, Defendant Green expressed caution stating, “not sure I want to steal it on an increase.”

Teva later declined to bid on the business.

       2506. The concept of “fair share” and price increases went hand in hand. For example,

as discussed above the ongoing understanding between Defendants Teva and Sandoz that they

would follow each other’s price increases was predicated on the agreement that the follower

would not poach the leader’s customers after the increase. The same was true for the

understanding between Sandoz and Mylan. As discussed above, Defendant Nesta specifically

cautioned CW-4 that Mylan did not appreciate having its prices challenged after an increase –

i.e., Mylan did not want Sandoz to steal its business by underbidding its customers. Similarly,

Defendant Aprahamian of Taro often spoke with CW-3 of Sandoz about coordinating price

increases between the two companies.28 Almost invariably, he would conclude the conversations

with phrases like “don’t take my fucking customers,” “don’t take my business” or “don’t be

stupid.”

       2507. Further, because of this “fair share” understanding, it was not essential for the

competitors to communicate with each other in advance of every price increase, although they

often did so anyway. So long as the competitor knew before it was approached by customers that

the reason for the solicitation was due to a price increase by the incumbent supplier, the

competitor knew not to compete for the business. Similarly, the competitor knew it would have




28
   Although there are some examples of communications between Defendant Aprahamian and CW-3
discussed in this Complaint, as they relate to Teva drugs, many other collusive communications over a
period of time, and the drugs they relate to, will be the subject of a subsequent complaint.

                                                585
        Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 603 of 768




the opportunity, which it often took, to follow the increase with a comparable price increase of

its own.

                L. “Quality Competitor” Rankings Relate To Price Increases, But Even
                   “Low Quality” Competitors Comply With The Overarching Conspiracy

        2508. As a further demonstration that the fair share understanding was universally

accepted and understood in the generic pharmaceutical industry, even companies that Defendant

Patel and Teva referred to as “low quality competitors” – because they were not viewed as strong

leaders or followers for price increases – consistently complied with

                       1. Camber Pharmaceuticals, Inc. (and its President, Defendant
                          Ostaficiuk) and Teva fix prices on Ranitidine HCL

        2509. When Defendant Patel first created the quality of competitor rankings in early

May 2013, she gave Camber Pharmaceuticals a ranking of -2. When Defendant Patel revised

those rankings one year later in May 2014, Camber’s ranking did not change. It remained one of

the lowest ranked of all of Teva’s competitors.

        2510. Nonetheless, Camber adhered to the fair share understanding, and consistently

applied those rules in dealing with its competitors.

        2511. This was evident when, in September 2014, Camber entered the market for two

different drugs that overlapped with Teva.

        2512. One of those drugs was Raloxifene Hydrochloride Tablets (“Raloxifene”), also

known by the brand name Evista – a drug used in the treatment of osteoporosis in

postmenopausal women.

        2513. Teva had begun marketing Raloxifene in March of that year. Actavis had received

approval to begin marketing Raloxifene in 2014 as well, but had not yet entered by September

2014.




                                                  586
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 604 of 768




       2514. The other drug was a generic form of Lamivudine/Zidovudine – a combination

medication also known by the brand name Combivir. Generic Combivir is used in the treatment

of human immunodeficiency virus (HIV). Camber had received approval to market a generic

form of Combivir in February 2014, but as of September 2014 was still in the process of entering

the market. Already in the market were competitors Teva, Aurobindo and Lupin. As discussed

more fully above, Defendants Teva, Lupin and Aurobindo agreed to divvy up the generic

Combivir market in 2012 when Teva was losing exclusivity on that drug.

       2515. As the anticipated product launches for Raloxifene approached, the new entrants

discussed an allocation strategy with Teva to ensure they each received their fair share of the

market. On September 9, 2014, Defendant Rekenthaler had a twenty-six (26) minute phone call

with A.B., a senior sales and marketing executive at Actavis. A short time later, a Teva executive

told colleagues that she had “just heard Camber and Actavis expect to launch 9/24.”

       2516. Teva’s discussions with Actavis escalated over the coming week. On September

10, Defendant Rekenthaler exchanged two calls with Defendant Falkin of Actavis lasting fifteen

(15) minutes and one (1) minute, respectively. On September 11, the men talked for ten (10)

more minutes. On September 16, Defendant Rekenthaler spoke by phone a total of six (6) times

with different Actavis personnel, including one call with A.B. lasting thirty-four (34) minutes.

       2517. The following morning, in response to an inquiry regarding whether Teva

intended to retain a major customer’s Raloxifene business, K.G. of Teva replied in the

affirmative. Defendant Rekenthaler then shared the information he had gathered through his

communications with competitors: “I know Actavis will be late. Camber is talking but their [sic]

being somewhat unclear as well. I’ll know more about them after my trip this week.” That same




                                               587
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 605 of 768




day, on September 17, 2014, Camber sent an offer for Raloxifene to a large Teva customer,

Econdisc.

       2518. Defendant Rekenthaler and Defendant Kon Ostaficiuk, the President of Camber

Pharmaceuticals, spent the next three days – September 17 through September 19 – playing golf

during the day and socializing at night at an industry outing in Kentucky sponsored by a

packaging vendor.

       2519. On September 21, 2014, Defendant Ostaficiuk called Defendant Rekenthaler and

the two spoke for two (2) minutes. The next day, Rekenthaler initiated a series of four (4) phone

calls with Defendant Ostaficiuk. The two spoke for a total of thirty (30) minutes that day.

Notably, these are the first identified phone calls ever between the two competitors. As a result,

Camber sent a revised offer to its potential customer that same afternoon, containing modified

prices for Raloxifene.

       2520. On September 24, Defendant Patel discussed a Raloxifene allocation strategy with

her Teva colleagues in light of Camber’s offer to the large Teva customer, Econdisc. She

emphasized Camber’s expressed commitment to the overarching conspiracy among the

competitors – and conveyed information she obtained from Defendant Rekenthaler during his

conversations with Ostaficiuk – stating: “Camber indicated that they are targeting Econdisc and

a small retailer … and then they would be ‘done.’”

       2521. As a part of this discussion, K.G. considered whether Teva should just concede

Econdisc to Camber, and seek to recover that market share with another customer. At 9:07am

that morning, Patel informed her supervisor K.G. and numerous others at Teva that Defendant

Rekenthaler planned to discuss the matter with Camber:




                                               588
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 606 of 768




       2522. Indeed, at 9:28am that morning, Defendant Rekenthaler called Defendant

Ostaficiuk and the two spoke for two (2) minutes. They spoke two more times that day, including

one call that had lasted eight (8) minutes.

       2523. Some of these calls also related to Camber’s entry into the market for generic

Combivir. Teva and Lupin were already in the market for generic Combivir, and Defendant

Ostaficiuk was engaging in contemporaneous communications with Defendants Rekenthaler of

Teva and Berthold of Lupin to negotiate Camber’s entry into that market. At least some of those

calls on September 24, 2014 are set forth below:




       2524. On that same day, Defendant Berthold also spoke with P.M., a senior operations

executive at Aurobindo, for more than eighteen (18) minutes, to close the loop on the generic

Combivir communications.

       2525. On September 25, after discussing with his colleagues which customers Teva

should concede in order to give Camber its fair share of the Raloxifene market, and armed with

information Defendant Rekenthaler had gathered from Camber’s President, K.G. concluded:

“Okay, we will concede additional smaller customer challenges (particularly distributors) since



                                              589
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 607 of 768




they are not going to target One Stop.” Defendants Rekenthaler and Ostaficiuk spoke again twice

that day.

       2526. That evening, a Camber executive instructed a colleague to gather market

intelligence on possible additional customers for Camber’s new Raloxifene product, but stressed

that the company would not bid on any additional Teva accounts “until we know how we do with

Econ[disc].”

       2527. On Friday, September 26, 2014, Camber publicly announced that it was launching

Raloxifene, the generic version of Evista. Defendant Rekenthaler called Defendant Ostaficiuk

that day, for a short one (1) minute call.

       2528. From those telephone calls, Defendant Rekenthaler expressed to Defendant

Ostaficiuk that Teva did not want Camber challenging for any more of its customers, on

Raloxifene or generic Combivir. As a result of this communication, on Monday September 29,

2014 Defendant Ostaficiuk sent the following e-mail to his colleagues at Camber:




       2529. A.R., a senior sales executive at Camber, replied: “We have not made any offers

to any Teva Raloxifene accounts since we received the Econ award. Both Sales and Contracts are

                                              590
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 608 of 768




aware, & requesting incumbent detail for all offers, if Teva, no offer.” A.R. also added that “We

are also not seeking any Lupin business on Lamo/Zidovudine [aka generic Combivir].”

Defendant Ostaficiuk replied: “Thank you. We don’t want to antagonize either of them and start

a war…”

       2530. About a week later, on October 7, 2014, McKesson, who was a Teva customer

informed a Teva sales representative that Camber had made an unsolicited bid for its Raloxifene

business. J.P., a Director of National Accounts at Teva, sent an e-mail to certain employees at

Teva, including Defendant Rekenthaler, notifying them of her conversation with McKesson, and

expressing surprise given the agreement Teva had previously reached with Camber: “I thought

they were done after securing Econdisc?” Based on his prior conversations with Defendant

Ostaficiuk, Defendant Rekenthaler doubted that Camber made an offer to another Teva

customer, stating: “You’re positive they sent them an offer?”

       2531. Since it seemed that Camber was not sticking to the deal, Teva decided that they

needed McKesson to give Camber a “message” that the “market should be stable at this point,”

meaning that McKesson would tell Camber it was not supposed to be competing for further

business. J.P. the Teva Director of National Accounts “relayed ‘the message’ re market should

be stable” to an individual at McKesson, who said he would confirm “Camber intentions and

why they said they would send an offer.”

       2532. After further discussion with the customer, Teva staff learned that it was a

misunderstanding. Camber never actually made the offer, but had instead complied with its

agreement with Teva.

       2533. The fair share agreement continued to govern as usual until mid-December 2014,

when Camber learned of supply problems at Teva on Raloxifene. A Camber employee described



                                              591
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 609 of 768




the prospect of Teva being on backorder for this drug as a “Game changer.” Expressing her

understanding of the rules of the conspiracy, she pointed out: “Fair share only applies when there

is not supply constraints.” Defendant Ostaficiuk responded optimistically, but cautiously: “Good

luck guys but go fishing and gather information before we commit.”

    XV.         CONCIOUSNESS OF GUILT – DEFENDANTS AND THEIR EXECUTIVES
                       KNOWINGLY VIOLATED THE ANTITRUST LAWS

       2534. The Defendants were aware that their conduct was illegal.            They all made

consistent efforts to avoid communicating in writing, or to delete written electronic

communications after they were made. There are numerous examples, discussed throughout this

Complaint, where Teva employees indicated they could not talk by e-mail, but had additional

information that they could only convey personally. This was part of a consistent effort by these

individuals, as well as individuals at other corporate Defendants, to avoid putting incriminating

information in writing, in order to evade detection.

       2535. Teva was aware of the antitrust laws, and paid them lip service in its Corporate

Code of Conduct. For example, Teva’s Code of Conduct from the summer of 2013 states

specifically:




                                                592
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 610 of 768




       2536. But high-level executives at Teva were aware that those laws were being violated

systematically and egregiously, and never instructed Teva employees to stop or to rescind the

agreements that Teva had reached with its competitors.

       2537. For example, when Defendant Patel started at Teva in late-April 2013, she

immediately began ranking Teva’s competitors by their “quality.” “Quality” was nothing more

than a euphemism for “good co-conspirator,” and it was well known internally at Teva that Patel

was identifying price increase candidates based on who Teva’s competitors were for those drugs,

and whether she or others at Teva had an understanding in place. Indeed, Patel already had a

short list of price increase candidates in place on the day she started at Teva, which was based at

least in part on conversations she had already been having with Teva’s competitors before she

started, including Defendant Ara Aprahamian at Taro.

       2538. As Defendant Patel was starting to create her ranking of quality competitors and

identify candidates for price increases, she sent her very first iteration of the quality competitor

ranking to her supervisor, K.G. – a senior marketing executive at Teva – on May 1, 2013. That



                                                593
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 611 of 768




ranking included, within the category of “Strong Leader/Follower,” the following competitors:

Mylan, Actavis, Sandoz, Glenmark, Taro and Lupin. The preliminary list of price increase

candidates also included the formula that Defendant Patel would use to identify price increase

candidates using the quality of competitor scores.

       2539. With K.G.’s approval of her methodology for identifying price increase

candidates, Defendant Patel continued communicating with competitors and agreeing to price

increases. She also routinely provided K.G. with intelligence that she had received from her

communications with competitors. For example, when Patel sent her very first formal “PI

Candidates” spreadsheet to K.G. on May 24, 2013, she identified, for example, that the drug

Nabumetone was a price increase candidate because, among other things, “Sandoz [was] also

bidding high.” For the drug Adapalene Gel, Patel noted that there were “[r]umors of a Taro

increase” – even though Taro had not yet increased its prices for Adapalene Gel. Patel had

obtained this competitively sensitive information directly from her communications with

competitors.

       2540. K.G. immediately forwarded that information to Defendant Maureen Cavanaugh,

the Senior Vice President of Sales at Teva, who approved of the price increases based on the

reasoning that Defendant Patel provided for each drug. As discussed more fully above, Teva

raised prices on those drugs (and others) on July 3, 2013.

       2541. Defendant Cavanaugh was well aware that Patel was communicating with

competitors    about   price   increases,   and    making    recommendations   based   on   those

communications, because Patel told her so directly. For example, during a 2013 meeting of Teva

sales and pricing personnel where Defendant Cavanaugh was present, Defendant Patel was

discussing her communications with certain competitors about price increases when Defendant



                                                  594
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 612 of 768




Cavanaugh smiled, put her hands over her ears, and pretended that she could not hear what was

being said. Not once, however, did Cavanaugh ever tell Defendant Patel or anyone else at Teva

to stop conspiring with Teva’s competitors or rescind the agreements that had been reached.

       2542. Patel continued to send intelligence that she had obtained from competitors to her

supervisor, K.G. On August 7, 2013, Defendant Patel sent to K.G. a summary list of drugs slated

for a price increase on August 9, 2013. In the “Reasons for Increase” column, Patel again

included specific information that could only have come from her communications with

competitors, including:




       2543. This time, K.G. – recognizing that it was inappropriate for Teva to have this

information in writing – asked Defendant Patel to change those references above, to remove the

offending language:




       2544. As discussed more fully above, Teva increased prices on those three drugs two

days later. Not once did K.G. ever tell Defendant Patel to stop communicating with competitors,

or to rescind any of the agreements she had reached on behalf of Teva.

       2545. Defendant Patel also spoke regularly to both Defendant Rekenthaler and

Defendant Green about each others’ communications with competitors. Patel was aware that


                                              595
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 613 of 768




both Rekenthaler and Green were communicating with competitors, sometimes at her direction.

Defendants Green and Rekenthaler, in turn, were also both aware that Patel was communicating

with competitors and implementing price increases based on those communications.

       2546. Defendant Rekenthaler – the Vice President of Sales at Teva – was aware that

communicating with competitors about pricing and market allocation was illegal, and took steps

to avoid any evidence of his wrongdoing. For example, as discussed more fully above, on July

15, 2013 CW-2 of Sandoz called Defendant Rekenthaler at Teva and left a message. Rekenthaler

called CW-2 back immediately and they had a three (3) minute conversation during which CW-2

asked Rekenthaler to provide him with a full, comprehensive list of all drugs that Teva had

recently increased pricing on – not just those drugs where Teva overlapped with Sandoz.

Rekenthaler complied. Understanding, however, that it was improper to share competitively

sensitive pricing information with a competitor, and in an effort to conceal such conduct,

Rekenthaler first sent the Teva price increase list from his work e-mail account to a personal e-

mail account, then forwarded the list from his personal e-mail account to CW-2’s personal e-mail

account.

       2547. As another example, when Kevin Green wanted to speak with a particular

competitor, he would routinely send a text message to that competitor, saying only “call me.”

Again, this was done to avoid putting any potentially incriminating communications in writing.

Defendant Patel learned this technique from Defendant Green, shortly after starting at Teva, and

adopted a similar strategy for communicating with competitors.

       2548. Armando Kellum of Sandoz was also aware that what he and others at Sandoz

were doing was illegal. Kellum had received antitrust training, and knew that conspiring with

competitors to fix or raise prices, or to allocate customers or markets, was a violation of the



                                              596
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 614 of 768




antitrust laws. Kellum would routinely admonish Sandoz employees for putting anything

incriminating into e-mails, and voiced concern that the conduct they were engaging in – if

discovered – could result in significant liability. As a result of Kellum’s admonishments, Sandoz

employees (including Kellum himself) routinely lied in e-mails about the sources of their

information to camouflage their conduct, claiming they learned the information from a customer

instead of a competitor.

       2549. Similarly, Jill Nailor of Greenstone instructed her subordinates to avoid putting

any sensitive market intelligence in writing.

    XVI.     THE GENERIC DRUG INDUSTRY WAS SUSCEPTIBLE TO COLLUSION

       2550. Defendants’ anticompetitive conduct alleged in the Complaint constitutes a

conspiracy to fix prices and engage in market customer allocation, which is a per se violation of

Section 1 of the Sherman Act. Therefore, Plaintiffs need not define a relevant market. There are,

however, features of the industry relevant to this case that show both (i) that the industry is

susceptible to collusion, and (ii) that the price increases were in fact the result of collusion and not

the result of mere parallel prices.

       2551. Indeed, the U.S. market for each of the Price-Fixed Generic Drugs has been

characterized by numerous factors that facilitated Defendants’ conspiracy, including: (i) industry

concentration; (ii) sufficient numbers to drive competition; (iii) substantial barriers to entry; (iv)

demand inelasticity; (v) lack of substitutes; (vi) interchangeability; (vii) absence of non-

conspiring competitors; (viii) opportunities for contact and an extremely high level of inter-firm

communications; (ix) the magnitude of the price increases; and (x) the reimbursement of generic

drugs purchases by third parties.

       2552. Since 2005, consolidation has reduced the number of competitors in the generic

drug industry, which has rendered the market ripe for collusion. For example: Teva acquired

                                                  597
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 615 of 768




Ivax Corporation in 2006, Barr Laboratories in 2008 (including Defendant Pliva), Ratiopharm

(Germany’s second largest generic drug producer) in 2010, and Allergan’s generics business

(including Actavis) in 2016; Watson Pharmaceuticals acquired Andrx Corporation in 2006; Endo

acquired Qualitest in 2010; Perrigo acquired Paddock Laboratories, Inc. in 2011; and Sandoz

acquired Fougera in 2012. As a result of the industry-wide consolidation, for each of the Price-

Fixed Generic Drugs, there were between two and ten manufacturers of the generic drugs for sale

in the United States during the time period relevant to Plaintiffs’ claims, thus rendering the

market for each drug concentrated.

        2553. Barriers to entry increase a market’s susceptibility to a coordinated effort to

maintain supracompetitive prices because it is difficult for new suppliers to enter the market and

destabilize coordinated supracompetitive prices. Costs of manufacture, intellectual property, and

expenses related to regulatory oversight create substantial barriers to entry in the generic

pharmaceutical industry.

        2554. Each of the Price-Fixed Generic Drugs is medically necessary to the health and

well-being of the patient for whom it is prescribed. For that reason, each demonstrates substantial

demand inelasticity. Indeed, notwithstanding the substantial price increases alleged in this

Complaint, demand for each of the Price-Fixed Generic Drugs dropped very little following the

increase in price.

        2555. There are a lack of available substitute products for each of the Price-Fixed

Generic Drugs, because patients face substantial barriers to switching to other drugs, and because

patients often face little incentive to switch.

        2556. Because a generic drug must be the therapeutic equivalent of its branded

counterpart, each generic drug that is approved for sale in the United States is interchangeable



                                                  598
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 616 of 768




with each other generic drug of the same dosage strength. For example, a 40 mg tablet of

Pravastatin manufactured by Glenmark is interchangeable with a 40 mg tablet of Pravastatin

manufactured by Teva. Accordingly, each of the Price-Fixed Generic Drugs is highly

interchangeable from Defendant to Defendant, and the only way that a Defendant can gain

market share is by competing on price.

       2557. The Defendants control the markets for each of the Price-Fixed Generic Drugs,

which enables them to increase prices without losing market share to non-conspirators.

       2558. As alleged throughout this Complaint, there was a high level of interfirm

communications within the generic pharmaceutical industry, and numerous opportunities for

such communications through various trade association and similar meetings. The magnitude of

the price increases involved in this case further differentiates them from parallel price increases.

       2559. As noted above, there are unique features of the generic drug industry, including

the fact that reimbursement for generic drugs to retail pharmacies is limited by MAC pricing,

which is based on the lowest acquisition cost for each generic pharmaceutical paid by retail

pharmacies purchasing from a wholesaler for each of the a pharmaceutical’s generic equivalent

versions. There is therefore, in the absence of collusion, an enhanced incentive to compete on

price within this reimbursement system.

        XVII.     DEFENDANTS’ CONSPIRACY WAS EFFECTIVE AND IS STILL
                                     ONGOING

       2560. As a proximate result of this conspiracy, and during the time period relevant to

Plaintiffs’ claims, Defendants and co-conspirators charged Plaintiffs and others in the United

States supracompetitive prices (i.e., prices above a competitive level) for each of the Price-Fixed

Generic Drugs.




                                                599
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 617 of 768




       2561. Defendants and co-conspirators’ conspiracy alleged in this Complaint

overcharged Plaintiffs on the Price-Fixed Generic Drugs that Plaintiffs directly purchased from

one or more Defendants and co-conspirators. Even in those instances in which Plaintiffs were

able to negotiate Defendants down from the full overcharge agreed to by conspirators,

Defendants’ agreements still impacted and artificially elevated the prices paid by Plaintiffs,

because each Defendant knew that Plaintiffs would not be able to obtain a competitive price

from the Defendant’s competitors for each Price-Fixed Generic Drug. Defendants also knew that

any new entrants to the market would also follow the conspiracy pricing (or even seek to

increase it further) based on the conspiracy’s overarching market allocation agreement.

       2562. As further evidence that the price increases discussed above were not the result of

normal market factors, the massive price spikes that were occurring in the industry in 2013 and

2014 slowed dramatically after the State of Connecticut commenced its antitrust investigation in

July 2014. This was not a coincidence. Generic drug manufacturers in the industry – including

the Defendants in this case – understood that they were under scrutiny and did not want to draw

further attention to themselves.

       2563. In January 2015, Sandoz conducted an analysis of the price increases in the

generic drug industry in 2013 and 2014, with an early look toward 2015. In its report, Sandoz

found that “[g]eneric drug price increases in 2013 and 2014 were very common.” Specifically,

the report stated: “For the years 2013 and 2014, there were 1,487 SKU ‘large price increases’

(WAC increase greater than 100%)[;] of this 12% (178 SKUs) were increased by more than

1000%.”

       2564. The report went on to state that “[t]he number and level of price increases

declined noticeably in 4Q 2014.” The following graphic, which was included in the Sandoz



                                              600
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 618 of 768




report, actually demonstrates that the number of price increases started to decline dramatically

after the second quarter of 2014 – the same time that the State AGs commenced their

investigation:




       2565. The massive price spikes in the industry may have declined, but the already-high

prices for most of these drugs did not go down. To date, prices for many of these drugs remain at

significantly inflated, anti-competitive levels.

       2566. As alleged in this Complaint, during the conspiracy, Defendants and co-

conspirators applied the “fair share” overarching agreement to each of the Price-Fixed Generic

Drugs. They were successful in achieving price increases on numerous drugs and on allocating

markets for all Price-Fixed Generic Drugs, which enabled them to impose supracompetitive prices

on Plaintiffs and others. Defendants’ coordinated price increases and market allocation

agreements provided them with a higher, unified starting point negotiating prices with Plaintiffs



                                                   601
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 619 of 768




and others for each Price-Fixed Generic Drug than would have resulted if each Defendant had

independently and unilaterally set its own price increases for each Price-Fixed Generic Drug.

         2567. The conspiracy alleged in this Complaint remains in either force of effect (or

both) as of the date Plaintiffs filed this Complaint and Defendants continue to charge Plaintiffs

supracompetitive prices for each Price-Fixed Generic Drug as a result of the conspiracy alleged

in this Complaint.

      XVIII.     THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFFS’
                                      CLAIMS.

                 A. The Statutes of Limitation Did Not Begin to Run Because Plaintiffs Did
                    Not and Could Not Discover Defendants’ Unlawful Conspiracy

         2568. Plaintiffs had no knowledge of the combination or conspiracy alleged herein, or

of facts sufficient to place them on inquiry notice of the claims set forth herein, until (at the

earliest) Defendants’ disclosures of the existence of the government investigations and

subpoenas. Prior to that time, no information in the public domain or available to Plaintiffs

suggested that any Defendant was involved in a criminal conspiracy to fix prices for generic

drugs.

         2569. Plaintiffs had no knowledge of the combination or conspiracy alleged herein, or

of facts sufficient to place them on inquiry notice of the claims set forth against these

Defendants, until (at the earliest) the filing of the States’ May 10, 2019 Complaint.

         2570. No information evidencing antitrust violations was available in the public domain

prior to the public announcements of the government investigations that revealed sufficient

information to suggest that any of the Defendants was involved in a criminal conspiracy to fix

prices for generic drugs.




                                                602
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 620 of 768




                  B. The Statute of Limitations Was Tolled on Numerous Grounds.

          2571. The statute of limitations as to Defendants and their co-conspirators’ continuing

antitrust violations alleged in this Complaint were tolled because of one or more of the following

events:

          2572. The pendency of one or more Class Action Complaints, and any Amendments,

against Defendants and their co-conspirators for conspiring to fix prices of each of the Price-

Fixed Generic Drugs tolled the running of the statute of limitations on Plaintiffs’ claims.

          2573. On December 12, 2016, the DOJ filed an Information charging Glazer with the

criminal offense of violating the U.S. antitrust laws by participating in a conspiracy to fix, raise

and maintain the prices of generic Doxycycline and Glyburide sold in the United States. The

Glazer criminal proceedings, and the Malek criminal proceedings that were filed one day later,

toll the running of the statutes of limitation on Plaintiffs’ claims during the criminal proceedings

and for one year thereafter by operation of federal statute, under 15 U.S.C. § 16(i). The above

Information charging Glazer was just the beginning of the DOJ Investigation, as the DOJ stated

publicly at the time, and that Investigation is still ongoing. Based on the Glazer Information, the

statute of limitations has been tolled since December 12, 2016, allowing Plaintiffs to pursue

damages back to at least December 12, 2012.             However, the DOJ Investigation and the

Investigation by the State Attorneys General commenced in 2014, which allows Plaintiff to

pursue damages back to 2010.

          2574. Defendants’ affirmative and fraudulent concealment of the conspiracy prevented

Plaintiffs from having notice of their claims more than four years before filing this Complaint,

and tolled the statute of limitations on Plaintiffs’ claims.




                                                  603
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 621 of 768




       2575. Each of the overt acts in furtherance of the conspiracy alleged in this Complaint

was done for the purpose of concealing the conspiracy and preventing Plaintiffs and other

purchasers of generic drugs from learning about the conspiracy’s existence. Accordingly,

Plaintiffs did not know or reasonably suspect the existence of their claims more than four years

before filing this Complaint, nor were they aware of any facts more than four years before filing

this Complaint that would have put them on reasonable notice of their claims. More than four

years before Plaintiffs filed this Complaint, Defendants and their co-conspirators fraudulently

concealed the existence of each Plaintiff’s antitrust claim so that each Plaintiff, acting as a

reasonable person, did not know of the existence of its claim at the time.

       2576. During the time period relevant to Plaintiffs’ claims, including the time period

more than four years before Plaintiffs filed this Complaint, Defendants and their co-conspirators

concealed the existence of Plaintiffs’ antitrust claims from Plaintiffs as a result of the self-

concealing nature of the conspiracy; and/or because Defendants and their co-conspirators

engaged in affirmative and deceptive acts of concealment as described below. As a result,

Plaintiffs did not know, and through the exercise of due diligence (which they exercised) could

not have known, about the existence of their antitrust claims more than four years before filing

this Complaint.

       2577. Defendants communicated with each other and within their organizations to

actively conceal the conspiracy, by, among other actions, avoiding putting incriminating

information in writing. For examples, Defendants undertook the following communications:

       Nailor of Greenstone instructing subordinates to avoid putting sensitive market
       intelligence in writing;

       Kellum of Sandoz routinely admonishing colleagues for putting incriminating
       information in e-mails and voicing concern that the conduct they were engaging in
       could lead to significant legal exposure;


                                                604
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 622 of 768




       Teva’s Green and Patel sending text messages to competitors saying “call me”;
       Teva’s K.G. instructing Patel to remove from an August 2013 e-mail information
       obtained from competitors about their price increase plans;
       Taro’s Aprahamian instructing colleagues in May 2014 to avoid discussing fair share
       by e-mail and to discuss by phone instead;
       Citron instructing Heritage to communicate by phone and not through e-mail; and

       ● Sandoz avoiding “fair share” language in an internal presentation in May 2017.

       2578. During the time period relevant to Plaintiffs’ claims, Plaintiffs exercised diligence

in an effort to ensure that the prices that they were paying Defendants for each generic drug that

is the subject of claims in this Complaint were competitive. For example, Plaintiffs frequently

submitted requests for competitive bids on each of the Price-Fixed Generic Drugs to Defendants.

Unbeknownst to Plaintiffs, Defendants shared these requests for quotations and took steps to

coordinate with their conspirators to ensure that the bids they provided in response to these

requests were rigged and were not competitive.

       2579. Notwithstanding the self-concealing nature of their conspiracy, during the time

period relevant to Plaintiffs’ claims, including more than four years before Plaintiffs filed this

Complaint, Defendants and their co-conspirators affirmatively misled Plaintiffs by wrongfully

and affirmatively concealing the existence of Plaintiffs’ antitrust claims from Plaintiffs. In

addition to the many overt acts alleged above that were undertaken for the purpose of concealing

the conspiracy, Defendants took additional steps to conceal their illegal conduct from Plaintiffs

and others. For example:

       (a)     During the conspiracy alleged in this Complaint, and as alleged above,
               Defendants and co-conspirators spoke and met in secret to affirmatively conceal
               the existence of the conspiracy from Plaintiffs and others. For each of the
               numerous meetings between Defendants alleged in this Complaint, Defendants
               took steps to either conceal the existence of the meeting from Plaintiffs or others,
               or to create a pretextual explanation for why the meeting occurred.



                                               605
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 623 of 768




       (b)    During the conspiracy alleged in this Complaint, Defendants made false and
              pretextual statements about the bids they provided to Plaintiffs and others in
              response to requests from Plaintiffs and others for competitive bids. For example,
              upon information and belief, when Cardinal requested that Heritage provide a
              competitive bid for Nimodipine in June 2012, Heritage made representations to
              Cardinal that the sham bid that Heritage submitted in response (and that Heritage
              had coordinated with Sun and Caraco in advance) was the lowest price that
              Heritage could provide. In reality, Heritage could have manufactured and sold the
              drug for substantially less than it quoted to Cardinal, but Heritage had agreed in
              advance with Sun and Caraco that Heritage would not submit a competitive price
              in response to Cardinal’s request. Accordingly, Heritage’s false statements to
              Cardinal were intended to conceal from all purchasers of Nimodipine (and all other
              generic drugs) the existence of the conspiracy.

       (c)    During the conspiracy alleged in this Complaint, Defendants took steps to ensure
              that their communications in furtherance of the conspiracy were not recorded in
              writing. For example, on April 19, 2013, Malek instructed his employees at
              Heritage not to keep in writing any evidence of the agreements that Heritage was
              negotiating (and that it would soon reach) with other Defendants relating to the
              Zoledronic Acid (and other drugs). Similarly, during the July 1, 2014 telephone
              conversation in which a senior sales executive at Heritage discussed the collusive
              price increases of Glyburide and Fosinopril HCTZ with a senior sales executive at
              Citron, the Citron representative told the Heritage representative not to
              communicate with Citron through e- mail.

       (d)    During the conspiracy alleged in this Complaint, Defendants took steps to confine
              knowledge of the conspiracy to a small group of senior executives for the purpose
              (and with the effect) of concealing the conspiracy’s existence. For example,
              during the same July 1, 2014 telephone conversation between Heritage and
              Citron, the Citron representative told the Heritage representative to communicate
              with a specifically designated employee of Citron that was fully briefed on the
              conspiracy.

       2580. Furthermore, Defendants lied to customers about why they increased prices or

declined to submit bids. Examples include:

       In an April 2013 e-mail, Kellum of Sandoz told CW-4 that Sandoz could “blame
       supply” when declining to bid for Publix’s business;
       In June of 2015, a Sandoz national account representative told a customer that
       Sandoz was declining to bid based on limited supply, when in fact the reason was
       the fair share agreement with competitors;
       Taro blamed supply for its decision not to submit a bid to MMCAP in April 2014,
       when in fact the reason the fair share agreement; and



                                             606
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 624 of 768




       K.K. told a customer in July 2013 that Wockhardt was simply following a Mylan
       price increase, when in fact Wockhardt had coordinated with Mylan.

       2581. Defendants also lied to the public. For example, in December 2013, Sandoz

received an inquiry from a Bloomberg reporter who questioned the propriety of Sandoz’s recent

price increases. Sandoz responded that it just “followed Mylan and Taro” and learned about their

increases from “pricing services we subscribe to.” In reality, Sandoz had coordinated the

increases with Taro and Mylan in advance.

       2582. During the conspiracy alleged in this Complaint, Defendants discussed and

coordinated the timing of their price increase announcements for the purpose of making each price

increase seem like it was each Defendant’s independent decision to raise prices even though, in

reality, it was not. For example, Sandoz and Mylan coordinated their price increases on

Amitriptyline and Levothyroxine. For Levothyroxine, Mylan increased its prices on April 25,

2014, and Sandoz issued its matching price increase on May 23, 2014. Also on May 23, 2014,

Sandoz increased its price for Amitriptyline, an increase that Mylan matched on July 16, 2014. By

staggering the announcement of these price increases, Sandoz and Mylan intended to convince

generic drug purchasers such as Plaintiffs and others that the latter price increase was the

independent response to the initial price increase. As the allegations in this Complaint make clear

though, Defendants actively discussed, coordinated, and agreed to these price increases in secret,

in order to conceal the existence of the conspiracy.

       2583. During the conspiracy, including more than four years before Plaintiffs filed this

Complaint, Defendants and their co-conspirators’ affirmative acts of concealment were intended

by them to conceal the existence of their unlawful actions from Plaintiffs; and Plaintiffs were

unaware, and had no reasonable basis to be aware, of Defendants and their co-conspirators’ acts

of concealment.


                                                607
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 625 of 768




       2584. As a direct result of Defendants and their co-conspirators’ affirmative and

fraudulent acts of concealment alleged above, each Plaintiff did not have actual or constructive

knowledge of its antitrust claim, or the facts that might reasonably have led any Plaintiff (or a

reasonable purchaser in Plaintiff’s position) to discover or suspect that it had the antitrust claim

against Defendants and their co-conspirators alleged in this Complaint, more than four years

before Plaintiffs filed this Complaint. Before then, no Plaintiff was aware of the facts that would

have alerted it (or would have alerted a reasonably diligent purchaser in Plaintiff’s position) of

the need to investigate whether it had the antitrust claim alleged in this Complaint.

                C. Spoliation of Evidence

       2585. Many of the individual Defendants, and others employees of the various corporate

Defendants, took active steps to delete their conspiratorial communications with competitors,

and destroy evidence of their illegal behavior.

       2586. For example, Defendant Nisha Patel produced text messages – in response to the

State AGs’ subpoena – going back as far as early 2014. Prior to producing those text messages,

however, Patel had deleted all of her text communications with competitors from the same time

period, including many text messages with individual Defendants Aprahamian, Brown,

Cavanaugh, Grauso, Green, Nailor, Rekenthaler and Sullivan; and many other text messages

with employees of corporate Defendants Dr. Reddy’s, Glenmark (including CW-5), Greenstone

(including Defendant Hatosy), Par, Sandoz, Upsher-Smith and Zydus.

       2587. Patel deleted these text messages after a conversation with Defendant Rekenthaler

in early 2015, when Rekenthaler warned Patel to be careful about communicating with

competitors.    Rekenthaler was aware of the government investigations that had been




                                                  608
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 626 of 768




commenced, and told Patel that the government was showing up on people’s doorsteps.

Sometime after that, Patel deleted her text messages with competitors.

       2588. Defendant Apotex also destroyed an entire custodial file for one of its key

employees (B.H., a senior sales executive), after the State AGs requested it through an

investigatory subpoena in July 2017. As discussed above, B.H. was involved in coordinating two

significant price increases with Defendant Patel of Teva in 2013, which resulted in Apotex

soaring in the quality competitor rankings. After the State AGs’ subpoena was issued, Defendant

Apotex destroyed B.H.’s custodial file – and did not inform the State AGs that it had done so for

over a year.

                D. Obstruction of Justice

       2589. Many of the Defendants have been coordinating consistently to obstruct the

ongoing government investigations and to limit any potential response. This coordination goes

back at least as far as October 2014, when Congress first started investigating price increases in

the generic drug industry.

       2590. For example, in early October 2014, Heritage received a letter from

Representative Cummings and Senator Sanders as part of their inquiry into generic drug pricing.

Heritage’s outside counsel immediately set out to coordinate a response with counsel for

Defendants Teva and Mylan, to provide what he referred to as “polite f-u” letters to Congress:




                                               609
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 627 of 768




       2591. The coordination did not stop there. When the federal government executed a

search warrant against Defendant Patel at her home on June 21, 2017, she immediately called

Defendant Rekenthaler (from another phone because her phone had been seized) even though

Rekenthaler was no longer employed at Teva and was by that point the Vice President of Sales at

Defendant Apotex. Rekenthaler then immediately called Defendant Cavanaugh and C.B., another

senior Teva executive. Rekenthaler spoke several times to Defendant Cavanaugh before then

calling his own attorney and speaking twice. Later that day, Patel called Rekenthaler two more

times to coordinate her response to the government.

       2592. Other Defendants took similar action in response to events in the State AGs’

investigation. Several were speaking frequently at or around the time a subpoena was issued, or

when the State AGs were engaging in substantive discussions with their counsel. As just one

example, on July 17, 2018 the State AGs sent a subpoena to Defendant Grauso, through his

counsel. That same day, Grauso spoke to Defendant Aprahamian for more than twelve (12)

minutes. The State AGs then set up a conference call with Defendant Grauso’s counsel for July

25, 2018. The day before that call – July 24, 2018 – Defendant Aprahamian spoke to his lawyer,

and then shortly thereafter called Defendant Grauso. The next day, shortly after a conversation




                                              610
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 628 of 768




between the State AGs and counsel for Defendant Grauso, Defendants Aprahamian and Grauso

spoke again, this time for nearly seven (7) minutes.

          2593. Accordingly, Defendants and their co-conspirators’ fraudulent concealment of

their unlawful conduct tolled the statute of limitations for each of Plaintiffs’ claims.

          2594. Plaintiffs’ claims have been brought within the applicable statute of limitations

period.

                                   XIX.      MARKET EFFECTS

          2595. The acts and practices of Defendants have had the purpose or effect, or the

tendency or capacity, of unreasonably restraining competition and injuring competition by

preventing competition for the numerous generic pharmaceutical drugs identified herein, and

have directly resulted in an increase in consumer prices for those drugs.

          2596. By unreasonably and illegally restraining competition for the generic

pharmaceutical drugs identified herein, Defendants have deprived the Plaintiffs of the benefits of

competition that the federal and state antitrust laws, consumer protection laws and/or unfair

competition statutes and related state laws are designed to promote, preserve and protect.

          2597. As a direct and proximate result of the unlawful conduct alleged above, Plaintiffs

were not and are not able to purchase the various generic pharmaceutical drugs identified herein

at prices determined by a market unhindered by the impact of Defendants’ anticompetitive

behavior. Instead, they have been and continue to be forced to pay artificially high prices.

Consequently, they have suffered substantial injury in their business and property in that, inter

alia, they have paid more and continue to pay more for the various generic pharmaceutical drugs

identified herein than they would have paid in an otherwise competitive market.




                                                 611
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 629 of 768




       2598. As a direct and proximate cause of the unlawful conduct alleged above, Plaintiffs

have sustained injury and the Plaintiffs are threatened with continuing injury to their business

and property unless Defendants are enjoined from continuing their unlawful conduct.

       2599. Plaintiffs do not have an adequate remedy at law. All conditions precedent

necessary to the filing of this action have been fulfilled, waived or excused.

                                   XX.      ANTITRUST INJURY

       2600. Defendants’ anticompetitive conduct had the following effects, among others:

               A.      Price competition has been restrained or eliminated with respect to the
                       generic drugs;

               B.      The prices of generic drugs have been fixed, raised, stabilized, or
                       maintained at artificially inflated levels;

               C.      Plaintiffs have been deprived of free and open competition; and

               D.      Plaintiffs have paid artificially inflated prices.

       2601. The purpose of the conspiratorial conduct of the Defendants and their co-

conspirators was to raise, fix, or maintain the price of generic drugs. As a direct and foreseeable

result, Plaintiffs paid supra-competitive prices for generic drugs during the relevant period.

       2602. By reason of the alleged violations of the antitrust laws, Plaintiffs have sustained

injury to their businesses or property, having paid higher prices for generic drugs than they

would have paid in the absence of Defendants’ illegal contract, combination, or conspiracy and

as a result have suffered damages.

       2603. This is an antitrust injury of the type that the antitrust laws were meant to prohibit.

                               XXI.      ANTITRUST VIOLATIONS

                A. Count 1 – Overarching Conspiracy On All Price-Fixed Generic Drugs
                   Against All Defendants

       2604. Plaintiffs repeat and re-allege paragraphs 1-2603 as if fully set forth herein.



                                                 612
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 630 of 768




       2605. By no later than 2009, as alleged above, the market for manufacture, pricing and

sale of Price- Fixed Generic Drugs had become conducive to cartelization. The Defendants’

efforts to manipulate the pricing and sale of some Price-Fixed Generic Drugs as alleged above

infected and over time spread to the pricing and sale of all Price-Fixed Generic Drugs as alleged

above. Beginning at a time yet to be determined, but no later than 2009 and continuing in force

or effect, or both, through the date of filing of this Complaint, the Defendants engaged in a

continuing agreement, understanding and conspiracy not to compete on the sale of the Price-

Fixed Generic Drugs in the United States in unreasonable restraint of trade and commerce in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2606. Each Defendant consciously committed to a common scheme, the ultimate

objective of which was to cartelize the Price-Fixed Generic Drugs in order to achieve substantial

supracompetitive profits. This objective was a common goal among all the Defendants. In

furtherance of the scheme, each Defendant consciously committed to an overarching market

allocation agreement that governed each of their respective market shares for the Price-Fixed

Generic Drugs.

       2607. Each Defendant had knowledge of the conspiracy to increase prices, allocate

markets, rig bids, agree not to compete and decrease production for each of the Price-Fixed

Generic Drugs, and each Defendant knowingly participated in the conspiracy’s common goal of

cartelizing the Price-Fixed Generic Drugs in order to achieve supracompetitive profits. Each

Defendant’s knowledge of the overarching conspiracy is demonstrated by the fact that the

numerous collusive agreements reached in furtherance of the conspiracy were discussed at the

same meetings and social gatherings, including the industry meetings alleged in Exhibit 1.




                                              613
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 631 of 768




Further, this overarching conspiracy contemplated a continuous result that would not continue

without the continuous cooperation of all Defendants.

       2608. Every Defendant intended to join the all-Price-Fixed Generic Drugs conspiracy.

       2609. The Core Conspirators, consisting of Actavis, Heritage, Mylan/UDL, Par, Sun,

Taro, Teva/Pliva, and the Sandoz Defendants, engaged in the conduct alleged in this Complaint

and directed the implementation of the all Price-Fixed Generic Drugs conspiracy. Each of these

Core Conspirators played a prominent role in the overarching all-Price-Fixed Generic Drugs

conspiracy. However, all Defendants named in this Complaint engaged in the conduct alleged in

this Complaint and were active participants in the overarching conspiracy, despite the fact that

some Defendants sold fewer Price-Fixed Generic Drugs than the Core Conspirators, and some

only sold one Price-Fixed Generic Drug. However, the participation of all Defendants in the all-

Price Fixed Generic Drugs conspiracy was necessary to increase the prices of the generic drugs

that they manufactured. Absent the participation of all other Defendants, the Core Conspirators’

efforts to increase the prices would have been thwarted because it would have been in the

independent interests of their competitors to increase their market share by refusing to follow the

price increases of the Core Conspirators. A single overarching market allocation agreement

facilitated all of the collusive agreements alleged in this Complaint, and this overarching

agreement was negotiated and policed through the industry meetings attended by all Defendants.

In this way, and for the reasons explained below in ¶¶ 2611-2618, there was substantial overlap

between all Defendants in the overarching conspiracy.

       2610. By joining the all-Price-Fixed Generic Drugs conspiracy, the Defendants became

interdependent upon one another, in that their respective benefit depended on the success of the




                                               614
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 632 of 768




all-Price-Fixed Generic Drugs Conspiracy. Indeed, each of the conspiratorial price increases and

price-fixing agreements alleged in this Complaint were interdependent for at least six reasons.

       2611. First, every agreement on each of the Price-Fixed Generics was interdependent

because every agreement was the byproduct of the same overlapping overarching market

allocation agreement. Indeed, the interdependent nature of these agreements was what allowed

the Defendants to enforce and police every agreement reached in furtherance of the all-Price-

Fixed Generics Conspiracy. For example, Defendants with a proportionately smaller market

share of certain drugs agreed not to compete for additional market share in return for an

agreement that their competitors would not compete for additional market share of other drugs

for which they enjoyed a proportionately larger market share. Further, because each Defendant

knew that its market share was safe from competition, market share itself became a fungible

commodity that could be traded. For example, as alleged in ¶ 980, Mylan agreed to concede

market share for Doxycycline to Heritage in consideration for Heritage conceding market share

to Mylan for a second generic drug.

       2612. The overarching all-Price-Fixed Generics conspiracy also benefitted Defendants

that manufactured just a few, or even just one of the Price-Fixed Generics. For example, as

alleged in ¶¶ 1341-1346 when Strides sought to reenter the market for Hydralazine in 2014, it

knew to approach Heritage and arrange to receive market share. Because Strides knew that

Heritage – a Core Conspirator – would concede a customer to Strides, Strides was able to put in

a bid to that customers at a supracompetitive price, comfortable in the knowledge that Heritage

would concede the account and the inflated bid would be accepted. Similarly, when Mayne

entered the Doxy DR market that had been cartelized by Core Conspirators Heritage and Mylan,

the overarching conspiracy allowed Defendants to reach an agreement that allocated to Mayne a



                                               615
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 633 of 768




percentage of the market and prevented price competition that would have disturbed the

prevailing supracompetitive prices on Doxy DR. The portion of Doxy DR sales allocated to

Mayne by agreement with Heritage and Mylan yielded profits sufficient to compensate Mayne

for not competing on price to gain sales of Doxy DR at the supracompetitive price level.

       2613. In this manner, the existence of the overarching conspiracy permitted the Core

Conspirators to induce the collusive agreements of all Defendants as needed to raise prices on

each of the Price Fixed Generic Drugs. In other words, the Core Conspirators allocated sufficient

sales to all other Defendants to incentivize and compensate them for adhering to the collusive

scheme. Absent such compensation, non-conspiring manufacturers would have acted in their

unilateral self interests by lowering their prices to gain profitable sales. For example, the

existence of the overarching conspiracy allowed Core Conspirator Actavis to persuade

Defendant Breckenridge to lead a series of collusive price increases on Propranolol capsules and

to persuade Defendant Epic to raise its prices by more than 1000% on Ursodiol, notwithstanding

the fact that the actions taken by Breckenridge and Epic were against their respective self-

interests and would not have been taken absent collusion. Similarly, the existence of the

overarching conspiracy facilitated the ability of Defendants, including Core Conspirators

Actavis, Mylan, and Teva, to reach an agreement with Defendant Lupin to triple its prices on

Pravastatin. In addition, the overarching conspiracy facilitated the collusive agreement of

Defendants Morton Grove and Wockhardt to raise prices on Clobetasol, and Defendant

Teligent’s collusive agreement to raise prices on Econazole. Finally, although the Core

Conspirators were the primary facilitators of the collusive conduct alleged in this Complaint, the

success of the overarching conspiracy was also dependent on the agreement (or understanding)

that the other Defendants would participate in the overarching conspiracy as well. For example,



                                               616
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 634 of 768




Breckenridge’s participation in the conspiracy was dependent on its knowledge – gained in part

from attending the many industry events alleged in Section IX, supra – that each of the

Defendants would follow the conspiracy’s supracompetitive pricing and market allocation

agreements in the event that any entered the market for Propranolol.

       2614. Second, the success of each conspiratorial price increase, each rigged bid, and/or

each individual market allocation agreement was interdependent, because pursuant to the

overarching conspiracy, a given Defendant’s commitment to one price increase helped solidify

and protect other conspiracy price increases that were implemented. For example, as alleged in

¶ 1283, Teva declined to offer a competitive bid to a customer that sought Glyburide based not

only on its agreement with Heritage on Glyburide, but also based on its collusion with Heritage

on other drugs discussed in this Complaint. In other words, Teva knew that undercutting the

conspiratorial price increase on Glyburide would impact not only Glyburide, but also the

conspiratorial price increases on other drugs. Because most Defendants manufactured multiple

Price-Fixed Generic Drugs, a manufacturer who cheated on the conspiracy as to one Price-Fixed

Generic Drug would be subject or susceptible to punishment by the cartel with respect to

accounts for that drug, along with each of the other Price-Fixed Generic Drugs that the cheater

manufactured. Thus, the overarching conspiracy enhanced Defendants’ ability to enforce the

conspiracy, both for conspirators that manufactured many Price-Fixed Generic Drugs, and for

those that manufactured just one. For example, Mayne (which manufactured only Doxycycline)

knew that Mylan and Heritage had an added incentive to follow through on the unlawful

agreements on Doxycycline, which helped to ensure that Mayne also committed to the

conspiracy. Indeed, Mylan and Heritage shared a strong incentive to reward Mayne for its

adherence to the overarching conspiracy.



                                              617
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 635 of 768




       2615. Third, and along the same lines, the coordination of price increases and market

allocation agreements across multiple Price-Fixed Generic Drugs allowed Defendants to police

individual conspiratorial agreements and better conceal the conspiracy from Plaintiffs and others.

For example, Sandoz and Mylan coordinated their price increases on Amitriptyline and

Levothyroxine. For Levothyroxine, Mylan increased its prices on April 25, 2014, and Sandoz

increased its matching price increase on May 23, 2014. That same day, Sandoz increased its

price for Amitriptyline, an increase that Mylan matched on July 16, 2014. By staggering these

price increases in a “my turn, your turn” fashion, Sandoz and Mylan were able to ensure that

each would follow through with its promise to increase prices (as they had unlawfully agreed),

while avoiding announcing price increases on the same day or extremely close in time. And for

the same reasons explained in ¶¶ 2611-2614 the ability of Core Conspirators such as Sandoz and

Mylan to compel each other’s compliance with the unlawful agreement helped to ensure that

other Defendants, some of whom manufactured just one of the drugs subject to staggered price

increases – such as Lannett (Levothyroxine) or Par (Amitriptyline) – would also commit to the

unlawful agreement, because they were promised a sufficient volume of profitable sales to

compensate for their forbearance.

       2616. Fourth, each successful conspiratorial price fixing agreement helped the

Defendants by reducing the quantity produced of the drug, which in turn reduced demand for the

raw materials required to manufacture that drug. Because all of the drugs involved in the

conspiracy shared common inputs such as binding agents, the reduction in supply of Propranolol

(for example) helped to reduce the demand for these inputs, which reduced the cost to produce

not only Propranolol, but also each of the other Price-Fixed Generic Drug that also used the same

binding agents.



                                               618
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 636 of 768




       2617. Fifth, with each successful price increase, Defendants were able to commit a

portion of their production capacity to a drug priced substantially above marginal cost. However,

successful price increases also incentivized other manufacturers to substitute capacity towards

the high margin drugs. Accordingly, it was necessary for Defendants to implement the numerous

conspiratorial price increases and price-fixing agreements alleged in this Complaint, so that each

member of the conspiracy could enjoy supracompetitive profits. Further, in the instances, if any,

that Defendants determined that excess capacity was devoted to a particular drug, one

conspirator would agree to discontinue production of that drug. For example, Fougera stopped

production of Fluocinonide in January 2015, after the collusive price increase had been

implemented on the drug. Similarly, Teva discontinued production of Doxy Hyclate in May

2013, after the collusive price increase had been implemented on the drug.

       2618. Sixth, certain of the Price-Fixed Generic Drugs are subject to a degree of long-run

demand-side substitution. For example, the topical corticosteroids – Fluocinonide, Desonide, and

Clobetasol – are all used for similar purposes. The same is true of the oral diabetes drugs

(Glipizide, Glyburide, Glyburide-Metformin, and Metformin ER). Accordingly, the success of

certain of the conspiratorial price increases for the Price-Fixed Generic Drugs were relevant to

the long-term success of other of the conspiratorial price increases.

       2619. The contract, combination and conspiracy among Defendants consisted of a

continuing course, pattern, and practice of conduct regarding the production, pricing, marketing,

and/or sale of generic drugs in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2620. The course, pattern and practice of conduct described above included, among

other things, a continuing agreement, understanding, and concert of action among Defendants,

the substantial terms and purpose of which were one or more of the following:



                                                619
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 637 of 768




           a. To fix, stabilize, maintain, and/or raise prices of the Price-Fixed Generic
              Drugs sold to Plaintiffs and others in the United States;

           b. To allocate customers, the volume of sales, and/or market shares of the Price-
              Fixed Generic Drugs sold to Plaintiffs and others in the United States;

           c. To control the production and/or sale of the Price-Fixed Generic Drugs to
              Plaintiffs and others in the United States; and/or

           d. To earn supracompetitive profits on the price of the Price-Fixed Generic
              Drugs sold to Plaintiffs and others in the United States that resulted from the
              collusion alleged in this Complaint.

       2621. In order to formulate and effect the foregoing illegal combination and conspiracy,

Defendants engaged in one or more of the following overt acts (including those overt acts

alleged above in this Complaint):

           a. They agreed to exchange, and did exchange, current and future price
              information about the Price-Fixed Generic Drugs sold in the United States,
              including the prices quoted or charged to Plaintiffs for the sale of the Price-
              Fixed Generic Drugs;

           b. They agreed to coordinate, and did coordinate, price levels, price terms,
              and/or price movements for sale of the Price-Fixed Generic Drugs sold in the
              United States;

           c. They agreed on prices, price levels, and/or production levels of the Price-
              Fixed Generic Drugs in the United States; and/or

           d. They agreed not to compete for certain customers or sales on certain products,
              and/or in certain regions of the United States.

       2622. Defendants entered into and refined their illegal combination and conspiracy

through, among other things, the overt acts described above, including, without limitation,

participating in conversations and meetings to discuss the prices of the Price-Fixed Generic

Drugs to be sold to Plaintiffs and/or others in the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy; issuing

price announcements and/or price quotations in accordance with the conspiracy; and/or



                                              620
         Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 638 of 768




exchanging confidential information on the pricing and/or sale of the Price-Fixed Generic Drugs

to Plaintiffs and/or others in the United States.

         2623. As a result of this conspiracy in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1, and during the time period relevant to Plaintiffs’ claims:

            a. Price competition in the sale of the Price-Fixed Generic Drugs among
               Defendants to Plaintiffs and others in the United States has been restrained,
               suppressed, and eliminated;

            b. Prices for the Price-Fixed Generic Drugs sold by Defendants to Plaintiffs and
               others have been raised, fixed, maintained and/or stabilized at artificially high
               and supracompetitive levels throughout the United States; and

            c. Plaintiffs and other direct purchasers of the Price-Fixed Generic Drugs
               produced and sold by Defendants have been deprived of the benefit of free
               and open competition.

         2624. Each Plaintiff and/or its assignor has been injured in its business or property

by reason of the Defendants’ antitrust violations in amounts not yet ascertained. Each

Plaintiff’s injury as a direct purchaser of the Price-Fixed Generic Drugs is an injury of the

type the antitrust laws were designed to prevent and flows from that which makes the

Defendants’ conduct unlawful.

                 B. Count 2 (Pled In The Alternative To Count 1) Against Teva, Actavis,
                    Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s, Glenmark,
                    Greenstone, Lannett, Lupin, Mylan, Par, Pfizer, Sandoz, Taro,
                    Upsher-Smith, Wockhardt, and Zydus

         2625. Plaintiffs repeat and re-allege paragraphs 1-2603 as if fully set forth herein.

         2626. For the purposes of this Count, the term “Specified Price-Fixed Generic Drugs”

means:

                     1.      Adapalene Gel
                     2.      Amiloride HCL/HCTZ Tablets
                     3.      Amoxicillin/Clavulanate Chewable Tablets
                     4.      Amphetamine/ Dextroamphetamine ER (aka Mixed Amphetamine
                             Salts)


                                                    621
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 639 of 768




         5.    Amphetamine/ Dextroamphetamine IR
         6.    Azithromycin Oral Suspension
         7.    Azithromycin Suspension
         8.    Baclofen Tablets
         9.    Benazepril HCTZ
         10.   Bethanechol Chloride Tablets
         11.   Budesonide DR Capsules
         12.   Budesonide Inhalation
         13.   Bumetanide Tablets
         14.   Buspirone Hydrochloride Tablets
         15.   Cabergoline
         16.   Capecitabine
         17.   Carbamazepine Chewable Tablets
         18.   Carbamazepine Tablets
         19.   Cefdinir Capsules
         20.   Cefdinir Oral Suspension
         21.   Cefprozil Tablets
         22.   Celocoxib
         23.   Cephalexin Suspension
         24.   Cimetidine Tablets
         25.   Ciprofloxacin HCL Tablets
         26.   Clarithromycin ER Tablets
         27.   Clemastine Fumarate Tablets
         28.   Clomipramine
         29.   Clonidine TTS Patch
         30.   Clotrimazole Topical Solution
         31.   Cyproheptadine HCL Tablets
         32.   Desmopressin Acetate Tablets
         33.   Desogestrel/Ethinyl Estradiol Tablets (Kariva)
         34.   Dexmethylphenidate HCL ER Capsules
         35.   Dextroamphetamine Sulfate ER
         36.   Diclofenac Potassium Tablets
         37.   Dicloxacillin Sodium Capsules
         38.   Diflunisal Tablets
         39.   Diltiazem HCL Tablets
         40.   Disopyramide Phosphate Capsules
         41.   Doxazosin Mesylate Tablets
         42.   Drospirenone and ethinyl estradiol (Ocella)
         43.   Enalapril Maleate Tablets
         44.   Entecavir
         45.   Epitol Tablets
         46.   Estazolam Tablets
         47.   Estradiol Tablets
         48.   Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
         49.   Ethosuximide Capsules

                                   622
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 640 of 768




         50.   Ethosuximide Oral Solution
         51.   Etodolac ER Tablets
         52.   Etodolac Tablets
         53.   Fenofibrate
         54.   Fluconazole Tablets
         55.   Fluocinonide Cream
         56.   Fluocinonide Emollient Cream
         57.   Fluocinonide Gel
         58.   Fluocinonide Ointment
         59.   Fluoxetine HCL Tablets
         60.   Flurbiprofen Tablets
         61.   Flutamide Capsules
         62.   Fluvastatin Sodium Capsules
         63.   Gabapentin Tablets
         64.   Glimepiride Tablets
         65.   Griseofulvin Suspension
         66.   Haloperidol
         67.   Hydroxyurea Capsules
         68.   Hydroxyzine Pamoate Capsules
         69.   Irbesartan
         70.   Isoniazid
         71.   Ketoconazole Cream
         72.   Ketoconazole Tablets
         73.   Ketoprofen Capsules
         74.   Ketorolac Tromethamine Tablets
         75.   Labetalol HCL Tablets
         76.   Lamivudine/Zidovudine (generic Combivir)
         77.   Levothyroxine
         78.   Loperamide HCL Capsules
         79.   Medroxyprogesterone Tablets
         80.   Methotrexate Tablets
         81.   Mimvey (Estradiol/Norethindrone Acetate) Tablets
         82.   Moexipril HCL Tablets
         83.   Moexipril HCL/HCTZ Tablets
         84.   Nabumetone Tablets
         85.   Nadolol Tablets
         86.   Niacin ER Tablets
         87.   Nitrofurantoin MAC Capsules
         88.   Norethindrone/ethinyl estradiol (Balziva)
         89.   Norethindrone Acetate
         90.   Nortriptyline Hydrochloride Capsules
         91.   Omega-3-Acid Ethyl Esters
         92.   Oxaprozin Tablets
         93.   Oxybutynin Chloride Tablets
         94.   Paricalcitol

                                 623
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 641 of 768




                   95.     Penicillin VK Tablets
                   96.     Pentoxifylline Tablets
                   97.     Piroxicam
                   98.     Pravastatin Sodium Tablets
                   99.     Prazosin HCL Capsules
                   100.    Prochlorperazine Tablets
                   101.    Propranolol HCL Tablets
                   102.    Raloxifene HCL Tablets
                   103.    Ranitidine HCL Tablets
                   104.    Tamoxifen Citrate Tablets
                   105.    Temozolomide
                   106.    Tizanidine
                   107.    Tobramycin
                   108.    Tolmetin Sodium Capsules
                   109.    Tolterodine ER
                   110.    Tolterodine Tartrate
                   111.    Topiramate Sprinkle Capsules
                   112.    Trifluoperazine HCL
                   113.    Valsartan HCTZ
                   114.    Warfarin Sodium Tablets


       2627. For the purposes of this Count, the term “Defendants” means Teva, Actavis,

Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s, Glenmark, Greenstone, Lannett, Lupin,

Mylan, Par, Pfizer, Sandoz, Taro, Upsher-Smith, Wockhardt, Zydus.

       2628. The market for manufacture, pricing and sale of the Specified Price-Fixed Generic

Drugs was conducive to cartelization. Beginning no later than 2012, and continuing in force or

effect, or both, through the date of filing of this Complaint, the Defendants engaged in a

continuing agreement, understanding and conspiracy not to compete on the sale of the Specified

Price-Fixed Generic Drugs in the United States in unreasonable restraint of trade and commerce

in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2629. Each Defendant consciously committed to a common scheme, the ultimate

objective of which was to cartelize the Specified Price-Fixed Generic Drugs in order to achieve

substantial supracompetitive profits. This objective was a common goal among all the


                                               624
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 642 of 768




Defendants. In furtherance of the scheme, each Defendant consciously committed to an

overarching market allocation agreement that governed each of their respective market shares for

the Specified Price- Fixed Generic Drugs.

       2630. Each Defendant had knowledge of the conspiracy to increase prices, allocate

markets, rig bids, and decrease production for each of the Specified Price-Fixed Generic Drugs,

and each Defendant knowingly participated in the conspiracy’s common goal of cartelizing the

Specified Price-Fixed Generic Drugs in order to achieve supracompetitive profits. Each

Defendant’s knowledge of the overarching conspiracy is demonstrated by the fact that the

numerous collusive agreements reached in furtherance of the conspiracy were discussed at the

same meetings and social gatherings, including the industry meetings alleged in Exhibit 1.

Further, this overarching conspiracy contemplated a continuous result that would not continue

without the continuous cooperation of all Defendants.

       2631. Every Defendant intended to join the conspiracy to fix the prices of the Specified

Price-Fixed Generic Drugs.

       2632. Teva engaged in the conduct alleged in this Complaint and was a central catalyst

for the implementation of the conspiracy. However, all Defendants engaged in the conduct

alleged in this Complaint and were active participants in the overarching conspiracy, despite the

fact that some Defendants sold fewer Price-Fixed Generic Drugs than Teva. However, the

participation of all Defendants in the all-Price Fixed Generic Drugs conspiracy was necessary to

increase the prices of the generic drugs that they manufactured.

       2633. By joining the conspiracy to fix the prices of the Specified Price-Fixed Generic

Drugs conspiracy, the Defendants became interdependent upon one another, in that their

respective benefit depended on the success of overarching conspiracy. Indeed, each of the



                                               625
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 643 of 768




conspiratorial price increases and price-fixing agreements alleged in this Complaint with respect

to the Specified Price-Fixed Generic Drugs were interdependent for the reasons explained above

in Count One.

       2634. The contract, combination and conspiracy among Defendants consisted of a

continuing course, pattern, and practice of conduct regarding the production, pricing, marketing,

and/or sale of generic drugs in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2635. The course, pattern and practice of conduct described above included, among

other things, a continuing agreement, understanding, and concert of action among Defendants,

the substantial terms and purpose of which were one or more of the following:

            a. To fix, stabilize, maintain, and/or raise prices of the Specified Price-Fixed
               Generic Drugs sold to Plaintiffs and others in the United States;

            b. To allocate customers, the volume of sales, and/or market shares of the Specified
                Price-Fixed Generic Drugs sold to Plaintiffs and others in the United States;

            c. To control the production and/or sale of the Specified Price-Fixed Generic Drugs
               to Plaintiffs and others in the United States; and/or

            d. To earn supra-competitive profits on the price of the Specified Price-Fixed
               Generic Drugs sold to Plaintiffs and others in the United States that resulted from
               the collusion alleged in this Complaint.

       2636. In order to formulate and effect the foregoing illegal combination and

conspiracy, Defendants engaged in one or more of the following overt acts (including those

overt acts alleged above in this Complaint):

       a.       They agreed to exchange, and did exchange, current and future price
                information about the Specified Price-Fixed Generic Drugs sold in the United
                States, including the prices quoted or charged to Plaintiffs for the sale of the
                Specified Price-Fixed Generic Drugs;

       b.       They agreed to coordinate, and did coordinate, price levels, price terms,
                and/or price movements for sale of the Specified Price-Fixed Generic Drugs
                sold in the United States;

       c.       They agreed on prices, price levels, and/or production levels of the Specified

                                                626
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 644 of 768




               Price-Fixed Generic Drugs in the United States; and/or

       d.      They agreed not to compete for certain customers or sales on certain products,
               and/or in certain regions of the United States.

       2637. Defendants entered into and refined their illegal combination and conspiracy

through, among other things, the overt acts described above, including, without limitation,

participating in conversations and meetings to discuss the prices of the Specified Price-Fixed

Generic Drugs to be sold to Plaintiffs and/or others in the United States; participating in

conversations and attending meetings concerning implementation of and adherence to their

conspiracy; issuing price announcements and/or price quotations in accordance with the

conspiracy; and/or exchanging confidential information on the pricing and/or sale of the

Specified Price-Fixed Generic Drugs to Plaintiffs and/or others in the United States.

       2638. As a result of this conspiracy in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1, and during the time period relevant to Plaintiffs’ claims:

       a.      Price competition in the sale of the Specified Price-Fixed Generic Drugs
               among Defendants to Plaintiffs and others in the United States has been
               restrained suppressed, and eliminated·

       b.      Prices for the Specified Price-Fixed Generic Drugs sold by Defendants to
               Plaintiffs and others have been raised, fixed, maintained and/or stabilized at
               artificially high and supracompetitive levels throughout the United States· and

       c.      Plaintiffs and other direct purchasers of the Specified Price-Fixed Generic
               Drugs produced and sold by Defendants have been deprived of the benefit of
               free and open competition.

       2639. Each Plaintiff and/or its assignor has been injured in its business or property by

reason of the Defendants’ antitrust violations in amounts not yet ascertained. Each Plaintiff’s

injury as a direct purchaser of the Specified Price-Fixed Generic Drugs is an injury of the type

the antitrust laws were designed to prevent and flows from that which makes the Defendants’

conduct unlawful.



                                               627
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 645 of 768




                C. Counts 3 Through 213 (Individual Conspiracies)

       2640. Plaintiffs repeat and re-allege paragraphs 1-2603 as if fully set forth herein.

       2641. The individual product conspiracies alleged in Counts 3 through 213 (each plead

in the alternative) involve only the respective specified individual generic drug and the specified

Defendants as indicated on the table below. For the purposes of Counts 3 through 213, the term

“Defendants” refers to only those companies identified in each individual Count.

 Count                        Drug                      Defendants                  Time Period
                                                                                    (Beginning
                                                                                    at least as
                                                                                    early as:)
      3.             Acetazolamide Capsules             Heritage, Teva, Zydus       April 2014 to
                                                                                    the present
      4.             Acetazolamide Tablets                   Lannett, Taro          2012 to the
                                                                                    present
      5.                  Adapalene Gel                 Glenmark, Taro, Teva        May 2013 to
                                                                                    present
      6.                    Albuterol                         Mylan, Sun            March 2013
                                                                                    to present
      7.       Alclometasone Dipropionate Cream           Glenmark, Sandoz,         May 1, 2013
                                                                 Taro
      8.     Alclometasone Dipropionate Ointment          Glenmark, Sandoz,         May 1, 2013
                                                                 Taro
      9.              Allopurinol Injection              Actavis, Dr. Reddy’s,      2014 to
                                                             Mylan, Par             present
      10.              Allopurinol Tablet                Actavis, Dr. Reddy’s,      2014 to
                                                             Mylan, Par             present
      11.           Amantadine HCL/HCTZ                    Lannett, Sandoz,         December
                                                            Upsher-Smith            2011 to
                                                                                    present
      12.        Amiloride HCL/HCTZ Tablets                  Mylan, Teva            May 2013 to
                                                                                    present
      13.                 Amitriptyline                   Mylan, Par, Sandoz        May 2014 to
                                                                                    present
      14.      Amoxicillin/Clavulanate Chewable               Sandoz, Teva          August 2014
               Tablets                                                              to present
      15.      Amphetamine/Dextroamphetamine               Actavis, Impax,          June 2012 to
               ER (Aka Mixed Amphetamine Salts)                 Teva                present
      16.     Amphetamine/Dextroamphetamine IR            Actavis, Aurobindo,       June 2012 to


                                               628
 Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 646 of 768




        (Aka Mixed Amphetamine Salts)      Mallinckrodt, Sandoz,   present
                                                   Teva
17.        Atenolol Chlortholidone           Actavis, Mylan        2014 to the
                                                                   present
18.            Atropine Sulfate               Bausch, Sandoz       2010 to
                                                                   present
19.      Azithromycin Oral Suspension        Greenstone, Teva      November
                                                                   2013 to
                                                                   present

20.        Azithromycin Suspension           Greenstone, Teva      November
                                                                   2013 to
                                                                   present

21.               Baclofen                  Lannett, Par, Teva,    February
                                              Upsher-Smith         2014 to
                                                                   present

22.          Balsalazide Disodium           Apotex, West-Ward      Fall of 2013
                                                                   to present
23.           Benazepril HCTZ              Mylan, Sandoz, Rising   August 2013
                                                                   to present

24.      Betamethasone Dipropionate          Actavis, Perrigo,     2011 to
                                              Sandoz, Taro         present
25.      Betamethasone Dipropionate           Sandoz, Taro         2011 to
                Augmented                                          present

26.      Betamethasone Dipropionate        Actavis, Sandoz, Taro   2011 to
                Clotrimazole                                       present

27.        Betamethasone Valerate          Actavis, Sandoz, Taro   2011 to
                                                                   present
28.      Bethanechol Chloride Tablets         Amneal, Teva,        January 2015
                                              Upsher-Smith         to present
29.        Bromocriptine Mesylate             Mylan, Perrigo,      Winter 2012-
                                                 Sandoz            2013 to
                                                                   present
30.        Budesonide DR Capsules            Mylan, Par, Teva      April 2014 to
                                                                   present

31.         Budesonide Inhalation              Actavis, Teva       February
                                                                   2015 to
                                                                   present


                                     629
 Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 647 of 768




32.           Bumetanide Tablets                 Sandoz, Teva           April 2014 to
                                                                        the present

33.     Buspirone Hydrochloride Tablets      Actavis, Mylan, Teva       July 2012 to
                                                                        the present

34.           Butorphanol Tartrate           Apotex, Mylan, West-       2014 to
                                                     Ward               present
35.              Cabergoline                 Greenstone, Par, Teva     December
                                                                       2014 to present
36.              Capecitabine                    Teva, Mylan            Winter 2013-
                                                                        2014 to
                                                                        present
37.                Captopril                  Mylan, West-Ward,         2014 to
                                                  Wockhardt             present
38.    Carbamazepine Chewable Tablets        Apotex, Sandoz, Taro,      May 2013 to
                                                     Teva               present

39.     Carbamazepine Extended Release       Apotex, Sandoz, Taro,      May 2013 to
                   Tablets                           Teva               present
40.         Carbamazepine Tablets            Apotex, Sandoz, Taro       May 2013 to
                                                  and Teva              present
41.              Carisoprodol                     Par, Teva             2013 to
                                                                        present
42.            Cefdinir Capsules             Lupin, Sandoz, Teva        May 2013 to
                                                                        present
43.        Cefdinir Oral Suspension          Lupin, Sandoz, Teva        May 2013 to
                                                                        present
44.            Cefprozil Tablets             Lupin, Sandoz, Teva        May 2013 to
                                                                        present
45.            Cefuroxime Axetil            Aurobindo, Citron, Lupin    May 2014 to
                                                                        present

46.               Celecoxib                      Actavis, Teva          November
                                                                        2014 to
                                                                        present

47.         Cephalexin (Cefalexin)               Lupin, Teva            October 2013
                                                                        to the present
48.          Chlorpromazine HCL              Sandoz, Upsher-Smith       2013 to
                                                                        present
49.             Cholestyramine               Par, Sandoz, Upsher-       June 7, 2013
                                                    Smith               to present
50.               Ciclopirox                 Akorn, G&W, Perrigo        May 9, 2013


                                      630
 Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 648 of 768




                                                                       to present
51.            Cimetidine Tablets                  Mylan, Teva         May 2013 to
                                                                       present
52.       Ciprofloxacin HCL Tablets           Actavis, Dr. Reddy’s,    August 2014
                                                      Teva             to present
53.             Clarithromycin                Actavis, Teva, Zydus     April 2014
                                                                       to present
54.       Clemastine Fumarate Tablets             Sandoz, Teva         August 2013
                                                                       to present
55.          Clindamycin Phosphate             Actavis, Greenstone,    2012 to
                                               Perrigo, Sandoz, and    present
                                                       Taro
56.                Clobetasol                    Actavis, Akorn,       June 2014 to
                                                Fougera, Hi-Tech,      present
                                              Morton Grove, Perrigo,
                                                  Sandoz, Taro,
                                                   Wockhardt
57.           Clomipramine HCL                 Mylan, Sandoz, Taro     May 2013 to
                                                                       the present
58.           Clonidine TTS Patch              Actavis, Mylan, Teva    October 2012
                                                                       to present
59.           Clotrimazole Tablets                  Taro, Teva         May 2014 to
                                                                       Present
60.      Clotrimazole Topical Solution              Taro, Teva         May 2014 to
                                                                       Present
61.      Cyproheptadine HCL Tablets            Breckenridge, Teva      November
                                                                       2013 to
                                                                       present
62.          Desmopressin Acetate                 Actavis, Teva        August 2014
                                                                       to present
63.   Desogestrel/Ethinyl Estradiol Tablets      Glenmark, Teva        May 2014 to
                    (Kariva)                                           present
64.                Desonide                      Actavis, Fougera      May 2013 to
                                               Perrigo, Sandoz, Taro   the present
65.      Dexmethylphenidate HCL ER              Par, Sandoz, Teva      February
                 Capsules                                              2014 to the
                                                                       present
66.     Dextroamphetamine Sulfate ER          Actavis, Mallinckrodt    June 2014 to
                                                      Teva             present
67.      Diclofenac Potassium Tablets          Mylan, Sandoz, Teva     August 2013
                                                                       to present


                                      631
 Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 649 of 768




68.      Dicloxacillin Sodium Capsules           Sandoz, Teva          April 2014
                                                                       to the
                                                                       present
69.            Diflunisal Tablets                 Teva, Rising         April 2014 to
                                                                       present
70.                 Digoxin                  Impax, Lannett, Mylan,    October 2013
                                                Par, West-Ward         to the present
71.         Diltiazem HCL Tablets                 Mylan, Teva          May 2013
                                                                       to present
72.       Diphenoxylate Atropine HCL           Greenstone, Mylan       2014 to
                                                                       present
73.    Disopyramide Phosphate Capsules            Actavis, Teva        July 2013 to
                                                                       present
74.             Divalproex ER                 Dr. Reddy’s, Mylan,      June 2013 to
                                                   Par, Zydus          present
75.       Doxazosin Mesylate Tablets          Apotex, Mylan, Teva      May 2013 to
                                                                       present
76.              Doxycycline                    Actavis, Heritage,     October 2012
                                             Lannett, Mayne, Mylan     to present
                                              Par, Sun, West-Ward
77.                Doxy DR                      Emcure, Heritage,      May 2013 to
                                                 Mylan, Mayne          present
78.              Doxy Hyclate                 Actavis, Endo, Mylan     November
                                              Par, Sun, Teva, West-    2012
                                                      Ward
79.               Doxy Mono                     Heritage, Lannett,     February
                                                    Mylan Par          2013
80.   Drospirenone And Ethinyl Estradiol       Actavis, Lupin,Teva     May 2013 to
                  (Ocella))                                            present
81.              Econazole                   Fougera, Perrigo, Taro,   June 2014 to
                                                   Teligent            present
82.        Enalapril Maleate Tablets           Mylan, Taro, Teva,      July 2013 to
                                                  Wockhardt            present
83.                Entecavir                       Par, Teva           September
                                                                       2014 to
                                                                       present
84.              Epitol Tablets               Apotex, Taro, Teva       August 2014
                                                                       to present
85.            Estazolam Tablets                  Actavis, Teva        April 2014 to
                                                                       present
86.            Estradiol Tablets             Actavis, Mylan, Teva      May 2013 to
                                                                       present
87.   Ethinyl Estradiol And Levonorgestrel       Sandoz, Teva          May 2012 to

                                       632
   Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 650 of 768




               (Portia And Jolessa)                                   the Present
  88.         Ethosuximide Capsules            Teva, Versapharm       April 2014 to
                                                                      present
  89.       Ethosuximide Oral Solution         Teva, Versapharm       April 2014 to
                                                                      present
  90.               Etodolac                   Apotex, Taro, Teva,    2012 to
                                                 Sandoz, Zydus        present
  91.              Etodolac ER                 Taro, Teva, Zydus      Summer
                                                                      2013 to
                                                                      present

  92.              Exemestane                Greenstone, West-Ward    Winter
                                                                      2013-2014
                                                                      to present
  93.              Fenofibrate               Lupin, Mylan, Perrigo,   February
                                                 Teva, Zydus          2013 to
                                                                      present
  94.          Fluconazole Tablets            Citron, Dr. Reddy’s     May 2013 to
                                             Glenmark, Greenstone,    present
                                                      Teva
  95.         Fluocinolone Acetonide          G&W, Sandoz, Taro,      2012 to
                                                    Teligent          present
  96.             Fluocinonide               Actavis, Sandoz, Taro,   July 2013 to
                                                      Teva            present
  97.          Fluocinonide Cream            Actavis, Sandoz, Taro,   July 2013 to
                                                      Teva            present
  98.           Fluocinonide Gel             Actavis, Sandoz, Taro,   July 2013 to
                                                      Teva            present
  99.         Fluocinonide Ointment          Actavis, Sandoz, Taro,   July 2013 to
                                                      Teva            present
100.         Fluoxetine HCL Tablets            Mylan, Par, Teva       January 2015
                                                                      to present
101.           Flurbiprofen Tablets               Mylan, Teva         May 2013 to
                                                                      present
102.           Flutamide Capsules              Actavis, Par, Teva     August 2014
                                                                      to present
103.          Fluticasone Propionate          Akorn, Apotex, West-    Winter
                                                     Ward             2009-2010
                                                                      to present
104.       Fluvastatin Sodium Capsules            Mylan, Teva         April 2014
                                                                      to present
105.            Fosinopril HCTZ               Aurobindo, Citron,      April 2014
                                              Glenmark, Heritage,     to present

                                       633
   Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 651 of 768




                                                   Sandoz
106.           Gabapentin Tablets            Aurobindo, Glenmark,       October 2014
                                                    Teva                to present
107.           Glimepiride Tablets            Dr. Reddy’s, Teva         August 2014
                                                                        to present
108.          Glipizide Metformin             Heritage, Mylan, Teva     April 2014 to
                                                                        present
109.               Glyburide                   Aurobindo, Citron,       April 2014
                                                  Heritage, Teva        to present
110.          Glyburide-Metformin              Actavis, Aurobindo,      April 2014 to
                                              Citron, Heritage, Teva    present
111.         Griseofulvin Suspension              Actavis, Teva         September
                                                                        2014 to
                                                                        present
112.          Halobetasol Propionate         G&W, Perrigo, Sandoz,      2013 to
                                                    Taro                present
113.               Haloperidol               Mylan, Sandoz, Zydus       August 2013
                                                                        to present
114.              Hydralazine                  Camber, Glenmark,        August 2014
                                              Heritage, Par, Strides,   to present
                                                      Teva
115.       Hydrocodone Acetaminophen          Amneal, Mallinckrodt,     2014 to
                                                    Par, Teva           present
116.         Hydrocortisone Valerate           G&W, Perrigo, Taro       2013 to
                                                                        present
117.          Hydroxyurea Capsules                  Par, Teva           August 2014
                                                                        to present
118.      Hydroxyzine Pamoate Capsules       Actavis, Rising, Sandoz,   October 2013
                                                       Teva             to present
119.               Irbesartan                     Lupin, Teva           March 2012
                                                                        to present
120.                Isoniazid                     Sandoz, Teva          June 2013 to
                                                                        present
121.           Isosorbide Dinitrate          Par, Sandoz, West-Ward     Spring 2012
                                                                        to the present
122.          Ketoconazole Cream              G&W, Sandoz, Taro,        February
                                                    Teva                2014 to
                                                                        present
123.          Ketoconazole Tablets            Apotex, Mylan, Taro,      February
                                                     Teva               2014 to
                                                                        present
124.          Ketoprofen Capsules                 Mylan, Teva           July 2013 to

                                       634
   Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 652 of 768




                                                                       present
125.      Ketorolac Tromethamine Tablets          Mylan, Teva          July 2013 to
                                                                       present
126.          Labetalol HCL Tablets          Actavis, Alvogen, Par,    July 2012 to
                                                 Sandoz, Teva          present
127.      Lamivudine/Zidovudine (Generic      Aurobindo, Camber,       May 2012 to
                         Combivir)                Lupin, Teva          present
128.              Latanoprost                   Akorn, Bausch,         Fall 2011 to
                                              Greenstone, Sandoz       present
129.               Leflunomide               Apotex, Heritage, Teva    April 2014
                                                                       to present
130.              Levothyroxine              Lannett, Mylan, Sandoz    August 2013
                                                                       to present
131.           Lidocaine-Prilocaine           Akorn, Fougera, Hi-      March 2014
                                              Tech, Impax, Sandoz      to present
132.        Loperamide HCL Capsules               Mylan, Teva          April 2014 to
                                                                       the present
133.       Medroxyprogesterone Tablets          Greenstone, Teva       November
                                                                       2013 to
                                                                       present
134.              Meprobamate                 Dr. Reddy s, Heritage    March 2013
                                                                       to present
135.            Metformin ER                    Actavis, Amneal,       July 2015 to
                                                Lupin, Sun, Teva       present
136.             Methadone HCL                Mallinckrodt, West-      2014 to
                                                      Ward             present
137.           Methotrexate Tablets          Mylan, Par, Teva, West-   February
                                                     Ward              2013 to
                                                                       present
138.             Methylphenidate                 Actavis, Impax,       February
                                                Mallinckrodt, Par,     2013 to
                                                  Sandoz, Sun          present
139.           Methylprednisolone            Breckenridge, Cadista,    February
                                             Greenstone, Par, Sandoz   2011 to
                                                                       present
140.            Metronidazole                G&W, Impax, Sandoz,       Summer
                                              Taro, Teva, Valeant      2011 to
                                                                       present
141.            Metronidazole Cream             G&W, Sandoz, Teva      Summer
                                                                       2011 to
                                                                       present
142.             Metronidazole Jelly           G&W, Impax, Sandoz,     June 2011 to


                                       635
   Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 653 of 768




                                                     Taro, Teva         present
143.            Metronidazole Lotion                Sandoz, Teva        June 2011 to
                                                                        present
144.            Metronidazole Vaginal              Sandoz, Valeant      February
                                                                        2015 to
                                                                        present
145.       Mimvey (Estradiol/Norethindrone     Breckenridge, Teva       July 2012 to
                Acetate) Tablets                                        present
146.      Moexipril Hydrochloride Tablets        Glenmark, Teva         May 2013 to
                                                                        present
147.           Nabumetone Tablets              Actavis, Glenmark        May2013 to
                                                 Sandoz, Teva           present
148.             Nadolol Tablets               Greenstone, Mylan        May 2013 to
                                                 Sandoz, Teva           present
149.             Naproxen Sodium               Amneal, Glenmark         Winter
                                                                        2014-2015
                                                                        to present
150.    Neomycin Polymyxin Hydrocortisone        Bausch, Sandoz         Spring 2010
                                                                        to present
151.            Niacin ER Tablets              Lupin, Teva, Zydus       March 2014
                                                                        to present
152.               Nimodipine                     Heritage, Sun         June 2012 to
                                                                        present
153.        Nitrofurantoin Macrocrystal       Alvogen, Mylan, Teva      July 2012 to
                     Capsules                                           present
154.          Norethindrone Acetate            Amneal, Glenmark,        September
                                                    Teva                2014 to
                                                                        present
155.      Norethindrone/Ethinyl Estradiol          Lupin, Teva          January
                    (Balziva)                                           2014 to
                                                                        present
156.        Nortriptyline HCL Capsules         Actavis, Taro, Teva      November
                                                                        2013 to
                                                                        present
157.                 Nystatin                 Actavis, Heritage, Par,   Summer
                                              Perrigo, Sandoz, Sun,     2011 to
                                                   Taro, Teva           present
158.              Nystatin Cream                  Actavis, Par,         Summer 2011
                                               Perrigo, Sun, Taro       to present
159.             Nystatin Ointment              Actavis, Perrigo,       Summer 2011
                                                     Sandoz             to present


                                        636
   Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 654 of 768




160.             Nystatin Tablets              Teva, Heritage, Sun      April 2013 to
                                                                        present
161.          Nystatin Triamcinolone            Sandoz, Taro, Teva      2011 to
                                                                        present
162.        Omega-3-Acid Ethyl Esters            Apotex, Par, Teva      June 2014 to
                                                                        the present
163.              Ondansetron                    Glenmark, Teva         May 2013 to
                                                                        present
164.            Oxaprozin Tablets                  Dr. Reddy’s,         July 2012 to
                                              Greenstone, Sandoz, and   present
                                                       Teva
165.       Oxybutynin Chloride Tablets          Apotex, Par, Teva,      April 2013 to
                                                  Upsher-Smith          present
166.            Oxycodone HCL                  Glenmark, Lannett,       2010 to
                                              Mallinckrodt, Par, Teva   present
167.        Oxycodone/Acetaminophen             Actavis, Alvogen,       2011 to
                                               Amneal, Aurobindo,       present
                                              Mallinckrodt, Mayne,
                                                    Par, Teva
168.               Paricalcitol               Dr. Reddy’s, Teva, and    March 2014
                                                      Zydus             to present
169.              Paromomycin                      Heritage, Sun        April 2014
                                                                        to present
170.          Penicillin VK Tablets           Aurobindo, Greenstone,    August 2014
                                                  Sandoz Teva           to present
171.          Pentoxifylline Tablets           Apotex, Mylan, Teva      April 2014 to
                                                                        present
172.               Permethrin                 Actavis, Mylan, Perrigo   Beginning at
                                                                        least as early
                                                                        as 2011
173.              Perphenazine                      Par, Sandoz         Summer
                                                                        2009 to
                                                                        present
174.            Phenytoin Sodium               Amneal, Mylan, Sun,      2014 to
                                                        Taro            present
175.             Pilocarpine HCL              Actavis, Impax, Lannett   2010 to
                                                                        present
176.               Piroxicam                     Greenstone, Teva       March 2014
                                                                        to present
177.           Potassium Chloride             Actavis, Mylan, Sandoz,   July 2010 to
                                               Upsher-Smith, Zydus      present
178.               Pravastatin                  Apotex, Glenmark,       May 2013 to


                                        637
   Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 655 of 768




                                               Lupin, Mylan, Teva,      present
                                                      Zydus
179.         Prazosin HCL Capsules                Mylan, Teva           May 2013 to
                                                                        present
180.           Prednisolone Acetate             Greenstone, Sandoz      2013 to
                                                                        present
181.                Prednisone                 Actavis, Cadista, Par,    2013 to
                                                   West-Ward            present
182.         Prochlorperazine Tablets          Mylan, Sandoz, Teva      May 2014 to
                                                                        the present
183.               Propranolol                Actavis, Breckenridge,    November
                                               Heritage, Mylan, Par,    2013 to
                                               Teva, UDL, Upsher-       present
                                                       Smith
184.          Propranolol Capsules                    Actavis,          November
                                              Breckenridge, Upsher-     2013 to
                                                       Smith            present
185.           Propranolol Tablets              Actavis, Heritage,      January 2015
                                                       Mylan            to the present
                                              Par, Pliva, Teva, UDL
186.             Raloxifene HCL               Teva, Camber, Activis     September
                                                                        2014 to
                                                                        present
187.         Ranitidine HCL Tablets            Amneal, Glenmark         May 2013 to
                                                  Sandoz, Teva          present
188.    Ranitidine HCL Capsules               Dr. Reddy’s, Sandoz       2012 -
                                                                        present
189.            Silver Sulfadiazine                Ascend, Teva         Spring 2012
                                                                        to present
190.          Spironolactone HCTZ             Greenstone, Mylan, Sun    2013 to
                                                                        present
191.        Tamoxifen Citrate Tablets         Actavis, Mylan, Teva      March 2014
                                                                        to present
192.             Temozolomide                     Sandoz, Teva          July 2013 to
                                                                        present
193.            Theophylline ER                   Heritage, Teva        February
                                                                        2014 to
                                                                        present
194.             Timolol Maleate                 Bausch, Sandoz         2014 to
                                                                        present
195.               Tizanidine                  Apotex, Dr. Reddy’s      May 2013 to
                                              Mylan Sandoz, and Sun     present
196.               Tobramycin                     Sandoz, Teva          October 2013


                                        638
   Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 656 of 768




                                                                      to present
197.        Tobramycin Dexamethasone            Bausch, Sandoz        Winter 2012-
                                                                      2013 to
                                                                      present
198.        Tolmetin Sodium Capsules             Mylan, Teva          May 2013 to
                                                                      present
199.                Tolterodine               Greenstone, Mylan,      December
                                                     Teva             2013 to
                                                                      Present
200.              Tolterodine ER                 Mylan, Teva          October
                                                                      2013

201.            Tolterodine Tartrate           Greenstone, Teva       January 2014

202.       Topiramate Sprinkle Capsules       Actavis, Teva Zydus     April 2014 to
                                                                      present
203.             Trazodone HCL               Apotex, Par, Sun, Teva   Winter
                                                                      2014-2015
                                                                      to present
204.         Triamcinolone Acetonide          Ascend, Par, Perrigo,   Spring 2010
                                                 Sandoz, Taro
205.      Triamcinolone Acetonide Cream       Ascend, Par, Perrigo,   Spring 2010
                                                 Sandoz, Taro
206.     Triamcinolone Acetonide Ointment     Ascend, Par, Perrigo,   Spring 2010
                                                 Sandoz, Taro
207.            Triamterene HCTZ                Actavis, Apotex,      2013 to
                                             Lannett, Mylan, Sandoz   present
208.           Trifluoperazine HCL              Mylan, Sandoz,        January
                                                 Upsher-Smith         2013 to
                                                                      present
209.                 Ursodiol                Actavis, Epic, Lannett   May 2014 to
                                                                      present
210.             Valsartan HCTZ                 Mylan, Sandoz         September
                                                                      2012 to
                                                                      present
211.                Verapamil                  Actavis, Heritage,     April 2014 to
                                                    Mylan             present
212.         Warfarin Sodium Tablets           Taro, Teva, Zydus      June 2014 to
                                                                      present
213.             Zoledronic Acid             Dr. Reddy’ s, Heritage   January
                                                                      2013 to
                                                                      present



                                       639
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 657 of 768




       2642. Beginning on or about the time referenced in the table above and continuing in

force or effect, or both, through the date of filing of this Complaint, Defendants and their co-

conspirators engaged in a continuing agreement, understanding and conspiracy not to compete

on the sale of the generic drugs referenced in the table above in the United States in unreasonable

restraint of trade and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2643. The contract, combination, and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern, and practice of conduct regarding the

production, pricing, marketing, and/or sale of the specified generic drug in violation of Section 1

of the Sherman Act, 15 U.S.C. § 1.

       2644. The course, pattern, and practice of conduct described above included, among

other things, a continuing agreement, understanding and concert of action among Defendants and

their co-conspirators, the substantial terms and purpose of which were one or more of the

following:

       a.      To fix, stabilize, maintain, and/or raise prices of the specified generic drug
               sold to Plaintiffs and others in the United States;

       b.      To allocate customers, the volume of sales, and/or market shares of the
               specified generic drug sold to Plaintiffs and others in the United States;

       c.      To control the production and/or sale of the specified generic drug and others
               in the United States; and/or

       d.      To earn supracompetitive profits on the price of the specified generic drug
               sold to Plaintiffs and others in the United States that resulted from
               Defendants’ collusion.

       2645. In order to formulate and effect the foregoing illegal combination and conspiracy,

Defendants and their co-conspirators engaged in one or more of the following overt acts

(including those overt acts alleged above in this Complaint):



                                               640
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 658 of 768




          a.     They agreed to exchange, and did exchange, current and future price
                 information about the specified generic drug sold in the United States,
                 including the prices quoted or charged to Plaintiffs for the sale of the specified
                 generic drug;

          b.     They agreed to coordinate, and did coordinate, price levels, price terms,
                 and/or price movements for sale of the specified generic drug sold in the
                 United States;

          c.     They agreed on prices, price levels, and/or production levels of the specified
                 generic drug sold in the United States; and/or

          d.     They agreed not to compete for certain customers or sales on certain products,
                 and/or in certain regions of the United States.

          2646. Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the prices of

each the specified generic drug to be sold to Plaintiffs and/or others in the United States;

participating in conversations and attending meetings concerning implementation of and

adherence to their conspiracy; issuing price announcements and/or price quotations in

accordance with the conspiracy; and/or exchanging confidential information on the pricing

and/or sale of the specified generic drug to Plaintiffs and/or others in the United States.

          2647. As a result of Defendants and their co-conspirators’ conspiracy in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1, and during the time period relevant to Plaintiffs’

claims:

          a.     Price competition in the sale of the specified generic drug among Defendants
                 and their co-conspirators to Plaintiffs and others in the United States has been
                 restrained, suppressed, and eliminated;

          b.     Prices for the specified generic drug sold by Defendants and their co-
                 conspirators to Plaintiffs and others have been raised, fixed, maintained,
                 and/or stabilized at artificially high and supracompetitive levels throughout
                 the United States; and

          c.     Plaintiffs and other direct purchasers of the specified generic drug produced


                                                 641
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 659 of 768




                 and sold by Defendants and their co-conspirators have been deprived of the
                 benefit of free and open competition.

          d.     Each Plaintiff has been injured in its business or property by reason of
                 Defendants and their co-conspirators’ antitrust violations in amounts not yet
                 ascertained. Each Plaintiff’s injury as a direct purchaser of the specified
                 generic drug is an injury of the type the antitrust laws were designed to
                 prevent and flows from that which makes Defendants and their co-conspirators’
                 conduct unlawful.

                  D. Count 214 (Against Defendant Ara Aprahamian) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices For Multiple Generic
                     Drugs In Violation of Section 1 of the Sherman Act

          2648. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2649. Beginning at least as early as 2013, Defendant Aprahamian took active steps to

facilitate market allocation and price fixing agreements between Defendant Taro and its

competitors involving numerous generic drugs, as discussed herein.

          2650. Defendant    Aprahamian    participated   directly   in   these   conspiracies    by

communicating with competitors about market entry, loss of exclusivity, price increases, supply

disruptions, and other significant markets events affecting Defendant Taro and its competitors.

          2651. These communications resulted in agreements between Defendant Taro and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:



                 Adapalene Gel
                 Carbamazepine Chewable Tablets
                 Carbamazepine Tablets
                 Clomipramine HCL


                                               642
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 660 of 768




               Clotrimazole Topical Solution
               Enalapril Maleate Tablets
               Epitol Tablets
               Etodolac ER Tablets
               Etodolac Tablets
               Fluocinonide Cream
               Fluocinonide Emollient Cream
               Fluocinonide Gel
               Fluocinonide Ointment
               Ketoconazole Cream
               Ketoconazole Tablets
               Nortriptyline Hydrochloride Capsules
               Warfarin Sodium Tablets

       2652. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Taro and its competitors. These agreements have eliminated any meaningful form of

price competition in the market for numerous generic drugs, including those identified herein.

       2653. The conspiracies substantially affected and still affect interstate commerce.

       2654. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

       2655. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Aprahamian has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

       2656. As a participant in the agreements identified above, Defendant Aprahamian is

jointly and severally liable for any harm caused as a result of those conspiracies.

                E. Count 215 (Against Defendant David Berthold) – Horizontal
                   Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                   Drugs In Violation of Section 1 of the Sherman Act


                                                643
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 661 of 768




          2657. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2658. Beginning at least as early as 2012, Defendant Berthold took active steps to

facilitate market allocation and price fixing agreements between Defendant Lupin and its

competitors involving numerous generic drugs, as discussed herein.

          2659. Defendant Berthold participated directly in these conspiracies by communicating

with competitors about market entry, loss of exclusivity, price increases, supply disruptions, and

other significant markets events affecting Defendant Lupin and its competitors.

          2660. These communications resulted in agreements between Defendant Lupin and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

                 Cefdinir Capsules
                 Cefdinir Oral Suspension
                 Cefprozil Tablets
                 Cephalexin Suspension
                 Drospirenone and ethinyl estradiol
                 (Ocella)
                 Fenofibrate
                 Irbesartan
                 Lamivudine/Zidovudine (generic
                 Combivir)
                 Niacin ER Tablets
                 Norethindrone/ethinyl estradiol
                 (Balziva)
                 Pravastatin Sodium Tablets

          2661. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between


                                                644
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 662 of 768




Defendant Lupin and its competitors. These agreements have eliminated any meaningful form of

price competition in the market for numerous generic drugs, including those identified herein.

          2662. The conspiracies substantially affected and still affect interstate commerce.

          2663. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2664. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Berthold has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2665. As a participant in the agreements identified above, Defendant Berthold is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  F. Count 216 (Against Defendant James (Jim) Brown) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act

          2666. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2667. Beginning at least as early as 2013, Defendant Brown took active steps to

facilitate market allocation and price fixing agreements between Defendant Glenmark and its

competitors involving numerous generic drugs, as discussed herein.

          2668. Defendant Brown participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Glenmark to communicate with

competitors, or tacitly approving of those communications by other Glenmark employees, about




                                                 645
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 663 of 768




market entry, loss of exclusivity, price increases, supply disruptions, and other significant

markets events affecting Defendant Glenmark and its competitors.

          2669. These communications resulted in agreements between Defendant Glenmark and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

                  Adapalene Gel
                  Desogestrel/Ethinyl Estradiol
                  Tablets (Kariva)
                  Fluconazole Tablets
                  Gabapentin Tablets
                  Moexipril HCL Tablets
                  Moexipril HCL/HCTZ Tablets
                  Nabumetone Tablets
                  Norethindrone Acetate
                  Pravastatin Sodium Tablets
                  Ranitidine HCL Tablets

          2670. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Glenmark and its competitors. These agreements have eliminated any meaningful

form of price competition in the market for numerous generic drugs, including those identified

herein.

          2671. The conspiracies substantially affected and still affect interstate commerce.

          2672. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.




                                                  646
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 664 of 768




          2673. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Brown has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2674. As a participant in the agreements identified above, Defendant Brown is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  G. Count 217 (Against Defendant Maureen Cavanaugh) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act

          2675. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2676. Beginning at least as early as 2012, Defendant Cavanaugh took active steps to

facilitate market allocation and price fixing agreements between Defendant Teva and its

competitors involving numerous generic drugs, as discussed herein.

          2677. Defendant Cavanaugh participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Teva to communicate with competitors, or

tacitly approving of those communications by other Teva employees, about market entry, loss of

exclusivity, price increases, supply disruptions, and other significant markets events affecting

Defendant Teva and its competitors.

          2678. These communications resulted in agreements between Defendant Teva and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:



                                                647
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 665 of 768




     Adapalene Gel
     Amiloride HCL/HCTZ Tablets
     Amoxicillin/Clavulanate Chewable Tablets
     Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine
     Salts) Amphetamine/Dextroamphetamine IR
     Azithromycin Oral Suspension
     Azithromycin Suspension
     Baclofen Tablets
     Bethanechol Chloride Tablets
     Budesonide DR Capsules
     Budesonide Inhalation
     Bumetanide Tablets
     Buspirone Hydrochloride Tablets
     Cabergoline
     Capecitabine
     Carbamazepine Chewable Tablets
     Carbamazepine Tablets
     Cefdinir Capsules
     Cefdinir Oral Suspension
     Cefprozil Tablets Celecoxib
     Cephalexin Suspension
     Cimetidine Tablets
     Ciprofloxacin HCL Tablets
     Clarithromycin ER Tablets
     Clemastine Fumarate Tablets
     Clonidine TTS Patch
     Clotrimazole Topical Solution
     Cyproheptadine HCL Tablets
     Desmopressin Acetate Tablets
     Desogestrel/Ethinyl Estradiol Tablets (Kariva)
     Dexmethylphenidate HCL ER Capsules
     Dextroamphetamine Sulfate ER
     Diclofenac Potassium Tablets
     Dicloxacillin Sodium Capsules
     Diflunisal Tablets
     Diltiazem HCL Tablets
     Disopyramide Phosphate Capsules
     Doxazosin Mesylate Tablets
     Drospirenone and ethinyl estradiol (Ocella)
     Enalapril Maleate Tablets
     Entecavir Epitol Tablets
     Estazolam Tablets
     Estradiol Tablets
     Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
     Ethosuximide Capsules
     Ethosuximide Oral Solution


                                648
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 666 of 768




     Etodolac ER Tablets
     Etodolac Tablets
     Fenofibrate Fluconazole Tablets
     Fluocinonide Cream
     Fluocinonide Emollient Cream
     Fluocinonide Gel
     Fluocinonide Ointment
     Fluoxetine HCL Tablets
     Flurbiprofen Tablets
     Flutamide Capsules
     Fluvastatin Sodium Capsules
     Gabapentin Tablets
     Glimepiride Tablets
     Griseofulvin Suspension
     Hydroxyurea Capsules
     Hydroxyzine Pamoate Capsules
     Irbesartan
     Isoniazid
     Ketoconazole Cream
     Ketoconazole Tablets
     Ketoprofen Capsules
     Ketorolac Tromethamine Tablets
     Labetalol HCL Tablets
     Lamivudine/Zidovudine (generic Combivir)
     Loperamide HCL Capsules
     Medroxyprogesterone Tablets
     Methotrexate Tablets
     Mimvey (Estradiol/Norethindrone Acetate) Tablets
     Moexipril HCL Tablets
     Moexipril HCL/HCTZ Tablets
     Nabumetone Tablets
     Nadolol Tablets
     Niacin ER Tablets
     Nitrofurantoin MAC Capsules
     Norethindrone/ethinyl estradiol (Balziva)
     Norethindrone Acetate
     Nortriptyline Hydrochloride Capsules
     Omega-3-Acid Ethyl Esters
     Oxaprozin Tablets
     Oxybutynin Chloride Tablets
     Paricalcitol
     Penicillin VK Tablets
     Pentoxifylline Tablets
     Piroxicam
     Pravastatin Sodium Tablets
     Prazosin HCL Capsules


                                  649
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 667 of 768




               Prochlorperazine Tablets
               Propranolol HCL Tablets
               Raloxifene HCL Tablets
               Ranitidine HCL Tablets
               Tamoxifen Citrate Tablets
               Temozolomide
               Tobramycin
               Tolmetin Sodium Capsules
               Tolterodine ER
               Tolterodine Tartrate
               Topiramate Sprinkle Capsules
               Warfarin Sodium Tablets

       2679. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Teva and its competitors. These agreements have eliminated any meaningful form of

price competition in the market for numerous generic drugs, including those identified herein.

       2680. The conspiracies substantially affected and still affect interstate commerce.

       2681. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

       2682. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Cavanaugh has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

       2683. As a participant in the agreements identified above, Defendant Cavanaugh is

jointly and severally liable for any harm caused as a result of those conspiracies.




                                                650
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 668 of 768




                  H. Count 218 (Against Defendant Marc Falkin) – Horizontal Conspiracy
                     to Allocate Markets and Fix Prices for Multiple Generic Drugs in
                     Violation of Section 1 of the Sherman Act

          2684. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2685. Beginning at least as early as 2013, Defendant Falkin took active steps to

facilitate market allocation and price fixing agreements between Defendant Actavis and its

competitors involving numerous generic drugs, as discussed herein.

          2686. Defendant Falkin participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Actavis to communicate with competitors,

or tacitly approving of those communications by other Actavis employees, about market entry,

loss of exclusivity, price increases, supply disruptions, and other significant markets events

affecting Defendant Actavis and its competitors.

          2687. These communications resulted in agreements between Defendant Actavis and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

                 Amphetamine/Dextroamphetamine IR
                 Budesonide Inhalation
                 Buspirone Hydrochloride Tablets
                 Celecoxib
                 Ciprofloxacin HCL Tablets
                 Clarithromycin ER Tablets
                 Clonidine TTS Patch
                 Desmopressin Acetate Tablets
                 Dextroamphetamine Sulfate ER
                 Disopyramide Phosphate Capsules
                 Drospirenone and ethinyl estradiol (Ocella)


                                                651
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 669 of 768




                  Estazolam Tablets
                  Estradiol Tablets
                  Flutamide Capsules
                  Griseofulvin Suspension
                  Hydroxyzine Pamoate Capsules
                  Nortriptyline Hydrochloride Capsules
                  Propranolol HCL Tablets
                  Tamoxifen Citrate Tablets
                  Topiramate Sprinkle Capsules

          2688. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Actavis and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for numerous generic drugs, including those identified herein.

          2689. The conspiracies substantially affected and still affect interstate commerce.

          2690. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2691. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Falkin has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2692. As a participant in the agreements identified above, Defendant Falkin is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  I. Count 219 (Against Defendant James (Jim) Grauso) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act

          2693. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.


                                                 652
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 670 of 768




       2694. Beginning at least as early as 2012, Defendant Grauso took active steps to

facilitate market allocation and price fixing agreements between Defendants Aurobindo and/or

Glenmark, and their competitors, involving certain generic drugs, as discussed herein.

       2695. Defendant Grauso participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Aurobindo and/or Glenmark to

communicate with competitors, or tacitly approving of those communications by other

Aurobindo and/or Glenmark employees, about market entry, loss of exclusivity, price increases,

supply disruptions, and other significant markets events affecting Defendants Aurobindo and/or

Glenmark, and their competitors.

       2696. These communications resulted in agreements between Defendant Aurobindo

and/or Glenmark and various competitors to allocate and divide customers and markets for

various generic drugs in accordance with the fair share principles discussed above, and to fix and

raise prices, and rig bids, for certain generic drugs. The generic drugs subject to these market

allocation and price-fixing agreements include at least the following:

               Desogestrel/Ethinyl Estradiol Tablets (Kariva)
               Gabapentin Tablets
               Lamivudine/Zidovudine (generic Combivir)

       2697. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendants Aurobindo and/or Glenmark and their competitors. These agreements have

eliminated any meaningful form of price competition in the market for certain generic drugs,

including those identified herein.

       2698. The conspiracies substantially affected and still affect interstate commerce.




                                               653
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 671 of 768




          2699. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2700. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase certain generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Grauso has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2701. As a participant in the agreements identified above, Defendant Grauso is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  J. Count 220 (Against Defendant Kevin Green) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act

          2702. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2703. Beginning at least as early as 2012, Defendant Green took active steps to facilitate

market allocation and price fixing agreements between Defendants Teva and/or Zydus and their

competitors involving numerous generic drugs, as discussed herein.

          2704. Defendant Green participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Teva and/or Zydus to communicate with

competitors, or tacitly approving of those communications by other Teva and/or Zydus

employees, about market entry, loss of exclusivity, price increases, supply disruptions, and other

significant markets events affecting Defendants Teva and/or Zydus and their competitors.

          2705. These communications resulted in agreements between Defendants Teva and/or

Zydus and various competitors to allocate and divide customers and markets for various generic



                                                 654
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 672 of 768




drugs in accordance with the fair share principles discussed above, and to fix and raise prices,

and rig bids, for numerous generic drugs. The generic drugs subject to these market allocation

and price-fixing agreements include at least the following:

          Amiloride HCL/HCTZ Tablets
          Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
          Buspirone Hydrochloride Tablets
          Cefdinir Capsules
          Cefdinir Oral Suspension
          Cefprozil Tablets
          Cimetidine Tablets
          Clarithromycin ER Tablets
          Clonidine TTS Patch
          Diclofenac Potassium Tablets
          Diltiazem HCL Tablets
          Doxazosin Mesylate Tablets
          Drospirenone and ethinyl estradiol (Ocella)
          Enalapril Maleate Tablets
          Estradiol Tablets
          Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
          Etodolac ER Tablets
          Fenofibrate Fluconazole Tablets
          Irbesartan Ketoprofen Capsules
          Ketorolac Tromethamine Tablets
          Labetalol HCL Tablets
          Lamivudine/Zidovudine (generic Combivir)
          Levothyroxine
          Loperamide HCL Capsules
          Methotrexate Tablets
          Nadolol Tablets
          Niacin ER Tablets
          Nitrofurantoin MAC Capsules
          Oxaprozin Tablets
          Paricalcitol
          Pravastatin Sodium Tablets
          Prazosin HCL Capsules
          Tamoxifen Citrate Tablets
          Temozolomide
          Tolmetin Sodium Capsules
          Topiramate Sprinkle Capsules
          Warfarin Sodium Tablets




                                               655
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 673 of 768




          2706. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendants Teva and/or Zydus and their competitors. These agreements have eliminated any

meaningful form of price competition in the market for numerous generic drugs, including those

identified herein.

          2707. The conspiracies substantially affected and still affect interstate commerce.

          2708. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2709. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Green has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2710. As a participant in the agreements identified above, Defendant Green is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  K. Count 221 (Against Defendant Robin Hatosy) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act

          2711. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2712. Beginning at least as early as 2012, Defendant Hatosy took active steps to

facilitate market allocation and price fixing agreements between Defendants Greenstone and

Pfizer and their competitors involving numerous generic drugs, as discussed herein.




                                                 656
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 674 of 768




       2713. Defendant Hatosy participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Greenstone and/or Pfizer to communicate

with competitors, or tacitly approving of those communications by other Greenstone and/or

Pfizer employees, about market entry, loss of exclusivity, price increases, supply disruptions, and

other significant markets events affecting Defendants Greenstone and Pfizer and their

competitors.

       2714. These communications resulted in agreements between Defendants Greenstone

and Pfizer and various competitors to allocate and divide customers and markets for various

generic drugs in accordance with the fair share principles discussed above, and to fix and raise

prices, and rig bids, for numerous generic drugs. The generic drugs subject to these market

allocation and price-fixing agreements include at least the following:

               Azithromycin Oral Suspension
               Azithromycin Suspension
               Cabergoline
               Fluconazole Tablets
               Medroxyprogesterone Tablets
               Oxaprozin Tablets
               Penicillin VK Tablets
               Piroxicam
               Tolterodine Tartrate

       2715. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendants Greenstone and Pfizer and their competitors. These agreements have eliminated any

meaningful form of price competition in the market for numerous generic drugs, including those

identified herein.

       2716. The conspiracies substantially affected and still affect interstate commerce.




                                               657
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 675 of 768




          2717. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2718. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Hatosy has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2719. As a participant in the agreements identified above, Defendant Hatosy is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  L. Count 222 (Against Defendant Armando Kellum) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act

          2720. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2721.   Beginning at least as early as 2012, Defendant Kellum took active steps to

facilitate market allocation and price fixing agreements between Defendant Sandoz and its

competitors involving numerous generic drugs, as discussed herein.

          2722. Defendant Kellum participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Sandoz to communicate with competitors,

or tacitly approving of those communications by other Sandoz employees, about market entry,

loss of exclusivity, price increases, supply disruptions, and other significant markets events

affecting Defendant Sandoz and its competitors.

          2723. These communications resulted in agreements between Defendant Sandoz and

various competitors to allocate and divide customers and markets for various generic drugs in



                                                658
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 676 of 768




accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

               Amoxicillin/Clavulanate Chewable Tablets
               Benazepril HCTZ
               Bumetanide Tablets
               Cefdinir Capsules
               Cefdinir Oral Suspension
               Cefprozil Tablets
               Clemastine Fumarate Tablets
               Clomipramine HCL
               Dexmethylphenidate HCL ER Capsules
               Diclofenac Potassium Tablets
               Dicloxacillin Sodium Capsules
               Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
               Etodolac Tablets
               Fluocinonide Emollient Cream
               Fluocinonide Gel
               Haloperidol
               Hydroxyzine Pamoate Capsules
               Ketoconazole Cream
               Labetalol HCL Tablets
               Levothyroxine Nabumetone Tablets
               Nadolol Tablets
               Penicillin VK Tablets Prochlorperazine Tablets
               Temozolomide Tizanidine
               Tobramycin
               Trifluoperazine HCL
               Valsartan HCTZ

       2724. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Sandoz and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for numerous generic drugs, including those identified herein.

       2725. The conspiracies substantially affected and still affect interstate commerce.




                                               659
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 677 of 768




          2726. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2727. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Kellum has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2728. As a participant in the agreements identified above, Defendant Kellum is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  M. Count 223 (Against Defendant Jill Nailor) – Horizontal Conspiracy
                     to Allocate Markets and Fix Prices for Multiple Generic Drugs in
                     Violation of Section 1 of the Sherman Act

          2729. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2730. Beginning at least as early as 2012, Defendant Nailor took active steps to

facilitate market allocation and price fixing agreements between Defendants Greenstone and

Pfizer and their competitors involving numerous generic drugs, as discussed herein.

          2731. Defendant Nailor participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Greenstone and/or Pfizer to communicate

with competitors, or tacitly approving of those communications by other Greenstone and/or

Pfizer employees, about market entry, loss of exclusivity, price increases, supply disruptions, and

other significant markets events affecting Defendants Greenstone and Pfizer and their

competitors.




                                                660
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 678 of 768




       2732. These communications resulted in agreements between Defendants Greenstone

and Pfizer and various competitors to allocate and divide customers and markets for various

generic drugs in accordance with the fair share principles discussed above, and to fix and raise

prices, and rig bids, for numerous generic drugs. The generic drugs subject to these market

allocation and price-fixing agreements include at least the following:

               Azithromycin Oral Suspension
               Azithromycin Suspension
               Cabergoline
               Fluconazole Tablets
               Medroxyprogesterone Tablets
               Oxaprozin Tablets
               Penicillin VK Tablets
               Piroxicam
               Tolterodine Tartrate

       2733. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendants Greenstone and Pfizer and their competitors. These agreements have eliminated any

meaningful form of price competition in the market for numerous generic drugs, including those

identified herein.

       2734. The conspiracies substantially affected and still affect interstate commerce.

       2735. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

       2736. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Nailor has

personally enjoyed ill-gotten gains from the sales of these generic drugs.


                                                661
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 679 of 768




          2737. As a participant in the agreements identified above, Defendant Nailor is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  N. Count 224 (Against Defendant James Nesta) – Horizontal Conspiracy
                     to Allocate Markets and Fix Prices for Multiple Generic Drugs in
                     Violation of Section 1 of the Sherman Act

          2738. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2739. Beginning at least as early as 2012, Defendant Nesta took active steps to facilitate

market allocation and price fixing agreements between Defendant Mylan and its competitors

involving numerous generic drugs, as discussed herein.

          2740. Defendant Nesta participated directly in these conspiracies by communicating

with competitors about market entry, loss of exclusivity, price increases, supply disruptions, and

other significant markets events affecting Defendant Mylan and its competitors.

          2741. These communications resulted in agreements between Defendant Mylan and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

                  Amiloride HCL/HCTZ Tablets
                  Benazepril HCTZ
                  Budesonide DR Capsules
                  Buspirone Hydrochloride Tablets
                  Capecitabine
                  Cimetidine Tablets
                  Clomipramine HCL
                  Clonidine TTS Patch
                  Diclofenac Potassium Tablets
                  Diltiazem HCL Tablets
                  Doxazosin Mesylate Tablets


                                                 662
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 680 of 768




                Enalapril Maleate Tablets
                Estradiol Tablets
                Fenofibrate
                Fluoxetine HCL Tablets
                Flurbiprofen Tablets
                Fluvastatin Sodium Capsules
                Haloperidol
                Ketoconazole Tablets
                Ketoprofen Capsules
                Ketorolac Tromethamine Tablets
                Levothyroxine
                Loperamide HCL Capsules
                Methotrexate Tablets
                Nadolol Tablets
                Nitrofurantoin MAC Capsules
                Pentoxifylline Tablets
                Prazosin HCL Capsules
                Prochlorperazine Tablets
                Propranolol HCL Tablets
                Tamoxifen Citrate Tablets
                Tizanidine
                Tolmetin Sodium Capsules
                Tolterodine ER
                Trifluoperazine HCL
                Valsartan HCTZ

       2742. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Mylan and its competitors. These agreements have eliminated any meaningful form of

price competition in the market for numerous generic drugs, including those identified herein.

       2743. The conspiracies substantially affected and still affect interstate commerce.

       2744. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

       2745. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,



                                               663
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 681 of 768




including those identified herein, at supra-competitive prices, and Defendant Nesta has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2746. As a participant in the agreements identified above, Defendant Nesta is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  O. Count 225 (Against Defendant Konstantin Ostaficiuk) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act

          2747. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2748. Beginning at least as early as 2014, Defendant Ostaficiuk took active steps to

facilitate market allocation and price fixing agreements between Camber Pharmaceuticals, Inc.

and its competitors involving certain generic drugs, as discussed herein.

          2749. Defendant     Ostaficiuk   participated   directly   in   these   conspiracies   by

communicating with competitors about market entry, loss of exclusivity, price increases, supply

disruptions, and other significant markets events affecting Defendant Mylan and its competitors.

          2750. These communications resulted in agreements between Camber Pharmaceuticals,

Inc. and various competitors to allocate and divide customers and markets for various generic

drugs in accordance with the fair share principles discussed above, and to fix and raise prices,

and rig bids, for certain generic drugs. The generic drugs subject to these market allocation and

price-fixing agreements include at least the following:

                  Lamivudine/Zidovudine
                   (generic Combivir)
                  Raloxifene HCL Tablets

          2751. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between



                                                664
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 682 of 768




Camber Pharmaceuticals, Inc. and its competitors. These agreements have eliminated any

meaningful form of price competition in the market for certain generic drugs, including those

identified herein.

          2752. The conspiracies substantially affected and still affect interstate commerce.

          2753. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2754. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase certain generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Ostaficiuk has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2755. As a participant in the agreements identified above, Defendant Ostaficiuk is

jointly and severally liable for any harm caused as a result of those conspiracies.

                  P. Count 226 (Against Defendant Nisha Patel) – Horizontal Conspiracy
                     to Allocate Markets and Fix Prices for Multiple Generic Drugs in
                     Violation of Section 1 of the Sherman Act

          2756. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2757. Beginning at least as early as 2013, Defendant Patel took active steps to facilitate

market allocation and price fixing agreements between Defendant Teva and its competitors

involving numerous generic drugs, as discussed herein.

          2758. Defendant Patel participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Teva to communicate with competitors, or

tacitly approving of those communications by other Teva employees, about market entry, loss of



                                                 665
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 683 of 768




exclusivity, price increases, supply disruptions, and other significant markets events affecting

Defendant Teva and its competitors.

       2759. These communications resulted in agreements between Defendant Teva and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

                 Adapalene Gel
                 Amiloride HCL/HCTZ Tablets
                 Amoxicillin/Clavulanate Chewable Tablets
                 Amphetamine/Dextroamphetamine IR
                 Azithromycin Oral Suspension
                 Azithromycin Suspension
                 Baclofen Tablets
                 Bethanechol Chloride Tablets
                 Budesonide DR Capsules
                 Budesonide Inhalation
                 Bumetanide Tablets
                 Cabergoline
                 Capecitabine
                 Carbamazepine Chewable Tablets
                 Carbamazepine Tablets
                 Cefdinir Capsules
                 Cefdinir Oral Suspension
                 Cefprozil Tablets
                 Celecoxib
                 Cephalexin Suspension
                 Cimetidine Tablets
                 Ciprofloxacin HCL Tablets
                 Clarithromycin ER Tablets
                 Clemastine Fumarate Tablets
                 Clonidine TTS Patch
                 Clotrimazole Topical Solution
                 Cyproheptadine HCL Tablets
                 Desmopressin Acetate Tablets
                 Desogestrel/Ethinyl Estradiol Tablets (Kariva)


                                               666
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 684 of 768




       Dexmethylphenidate HCL ER Capsules
       Dextroamphetamine Sulfate ER
       Diclofenac Potassium Tablets
       Dicloxacillin Sodium Capsules
       Diflunisal Tablets
       Diltiazem HCL Tablets
       Disopyramide Phosphate Capsules
       Doxazosin Mesylate Tablets
       Drospirenone and ethinyl estradiol (Ocella)
       Enalapril Maleate Tablets
       Entecavir
       Epitol Tablets
       Estazolam Tablets
       Estradiol Tablets
       Ethosuximide Capsules
       Ethosuximide Oral Solution
       Etodolac ER Tablets
       Etodolac Tablets
       Fluconazole Tablets
       Fluocinonide Cream
       Fluocinonide Emollient Cream
       Fluocinonide Gel
       Fluocinonide Ointment
       Fluoxetine HCL Tablets
       Flurbiprofen Tablets
       Flutamide Capsules
       Fluvastatin Sodium Capsules
       Gabapentin Tablets
       Glimepiride Tablets
       Griseofulvin Suspension
       Hydroxyurea Capsules
       Hydroxyzine Pamoate Capsules
       Isoniazid
       Ketoconazole Cream
       Ketoconazole Tablets
       Ketoprofen Capsules
       Ketorolac Tromethamine Tablets
       Loperamide HCL Capsules
       Medroxyprogesterone Tablets
       Methotrexate Tablets
       Mimvey (Estradiol/Norethindrone Acetate) Tablets
       Moexipril HCL Tablets


                                   667
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 685 of 768




                Moexipril HCL/HCTZ Tablets
                Nabumetone Tablets
                Nadolol Tablets
                Niacin ER Tablets
                Norethindrone/ethinyl estradiol (Balziva)
                Norethindrone Acetate
                Nortriptyline Hydrochloride Capsules
                Omega-3-Acid Ethyl Esters
                Omxaprozin Tablets
                Oxybutynin Chloride Tablets
                Paricalcitol
                Penicillin VK Tablets
                Pentoxifylline Tablets
                Piroxicam
                Pravastatin Sodium Tablets
                Prazosin HCL Capsules
                Prochlorperazine Tablets
                Propranolol HCL Tablets
                Raloxifene HCL Tablets
                Ranitidine HCL Tablets
                Tamoxifen Citrate Tablets
                Temozolomide
                Tobramycin
                Tolmetin Sodium Capsules
                Tolterodine ER
                Tolterodine Tartrate
                Topiramate Sprinkle Capsules
                Warfarin Sodium Tablets

       2760. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Teva and its competitors. These agreements have eliminated any meaningful form of

price competition in the market for numerous generic drugs, including those identified herein.

       2761. The conspiracies substantially affected and still affect interstate commerce.

       2762. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.




                                               668
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 686 of 768




          2763. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Patel has personally

enjoyed ill-gotten gains from the sales of these generic drugs.

          2764. As a participant in the agreements identified above, Defendant Patel is jointly and

severally liable for any harm caused as a result of those conspiracies.

                  Q. Count 227 (Against Defendant David Rekenthaler) – Horizontal
                     Conspiracy to Allocate Markets and Fix Prices for Multiple Generic
                     Drugs in Violation of Section 1 of the Sherman Act

          2765. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2766. Beginning at least as early as 2012, Defendant Rekenthaler took active steps to

facilitate market allocation and price fixing agreements between Defendant Teva and its

competitors involving numerous generic drugs, as discussed herein.

          2767. Defendant Rekenthaler participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Teva to communicate with competitors, or

tacitly approving of those communications by other Teva employees, about market entry, loss of

exclusivity, price increases, supply disruptions, and other significant markets events affecting

Defendant Teva and its competitors.

          2768. These communications resulted in agreements between Defendant Teva and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:



                                                 669
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 687 of 768




     Adapalene Gel
     Amiloride HCL/HCTZ Tablets
     Amoxicillin/Clavulanate Chewable Tablets
     Amphetamine/Dextroamphetamine ER (aka Mixed Amphetamine Salts)
     Amphetamine/Dextroamphetamine IR
     Azithromycin Oral Suspension
     Azithromycin Suspension
     Baclofen Tablets
     Bethanechol Chloride Tablets
     Budesonide DR Capsules
     Budesonide Inhalation
     Bumetanide Tablets
     Buspirone Hydrochloride Tablets
     Cabergoline
     Capecitabine
     Carbamazepine Chewable Tablets
     Carbamazepine Tablets
     Cefdinir Capsules
     Cefdinir Oral Suspension
     Cefprozil Tablets Celecoxib
     Cephalexin Suspension
     Cimetidine Tablets
     Ciprofloxacin HCL Tablets
     Clarithromycin ER Tablets
     Clemastine Fumarate Tablets
     Clonidine TTS Patch
     Clotrimazole Topical Solution
     Cyproheptadine HCL Tablets
     Desmopressin Acetate Tablets
     Desogestrel/Ethinyl Estradiol Tablets (Kariva)
     Dexmethylphenidate HCL ER Capsules
     Dextroamphetamine Sulfate ER
     Diclofenac Potassium Tablets
     Dicloxacillin Sodium Capsules
     Diflunisal Tablets
     Diltiazem HCL Tablets
     Disopyramide Phosphate Capsules
     Doxazosin Mesylate Tablets
     Drospirenone and ethinyl estradiol (Ocella)
     Enalapril Maleate Tablets
     Entecavir Epitol Tablets
     Estazolam Tablets Estradiol Tablets
     Ethinyl estradiol and levonorgestrel (Portia and Jolessa)
     Ethosuximide Capsules
     Ethosuximide Oral Solution
     Etodolac ER Tablets


                                670
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 688 of 768




     Etodolac Tablets
     Fenofibrate
     Fluconazole Tablets
     Fluocinonide Cream
     Fluocinonide Emollient Cream
     Fluocinonide Gel
     Fluocinonide Ointment
     Fluoxetine HCL Tablets
     Flurbiprofen Tablets
     Flutamide Capsules
     Fluvastatin Sodium Capsules
     Gabapentin Tablets
     Glimepiride Tablets
     Griseofulvin Suspension
     Hydroxyurea Capsules
     Hydroxyzine Pamoate Capsules
     Irbesartan
     Isoniazid
     Ketoconazole Cream
     Ketoconazole Tablets
     Ketoprofen Capsules
     Ketorolac Tromethamine Tablets
     Labetalol HCL Tablets
     Lamivudine/Zidovudine (generic Combivir)
     Loperamide HCL Capsules
     Medroxyprogesterone Tablets
     Methotrexate Tablets
     Mimvey (Estradiol/Norethindrone Acetate) Tablets
     Moexipril HCL Tablets
     Moexipril HCL/HCTZ Tablets Nabumetone Tablets
     Nadolol Tablets Niacin ER Tablets
     Nitrofurantoin MAC Capsules
     Norethindrone/ethinyl estradiol (Balziva)
     Norethindrone Acetate
     Nortriptyline Hydrochloride Capsules
     Omega-3-Acid Ethyl Esters
     Oxaprozin Tablets
     Oxybutynin Chloride Tablets
     Paricalcitol
     Penicillin VK Tablets
     Pentoxifylline Tablets
     Piroxicam
     Pravastatin Sodium Tablets
     Prazosin HCL Capsules
     Prochlorperazine Tablets
     Propranolol HCL Tablets


                                  671
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 689 of 768




                 Raloxifene HCL Tablets
                 Ranitidine HCL Tablets
                 Tamoxifen Citrate Tablets
                 Temozolomide Tobramycin
                 Tolmetin Sodium Capsules Tolterodine ER
                 Tolterodine
                 Tartrate
                 Topiramate Sprinkle Capsules
                 Warfarin Sodium Tablets

          2769. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Teva and its competitors. These agreements have eliminated any meaningful form of

price competition in the market for numerous generic drugs, including those identified herein.

          2770. The conspiracies substantially affected and still affect interstate commerce.

          2771. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2772. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Rekenthaler has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2773. As a participant in the agreements identified above, Defendant Rekenthaler is

jointly and severally liable for any harm caused as a result of those conspiracies.

                  R. Count 228 (Against Defendant Richard (Rick) Rogerson) –
                     Horizontal Conspiracy to Allocate Markets and Fix Prices for
                     Multiple Generic Drugs in Violation of Section 1 of the Sherman Act

          2774. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.



                                                 672
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 690 of 768




       2775. Beginning at least as early as 2013, Defendant Rogerson took active steps to

facilitate market allocation and price fixing agreements between Defendant Actavis and its

competitors involving numerous generic drugs, as discussed herein.

       2776. Defendant Rogerson participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Actavis to communicate with competitors,

or tacitly approving of those communications by other Actavis employees, about market entry,

loss of exclusivity, price increases, supply disruptions, and other significant markets events

affecting Defendant Actavis and its competitors.

       2777. These communications resulted in agreements between Defendant Actavis and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for numerous generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

                 Amphetamine/Dextroamphetamine IR
                 Budesonide Inhalation
                 Buspirone Hydrochloride Tablets
                 Celecoxib
                 Ciprofloxacin HCL Tablets
                 Clarithromycin ER Tablets
                 Clonidine TTS Patch
                 Desmopressin Acetate Tablets
                 Dextroamphetamine Sulfate ER
                 Disopyramide Phosphate Capsules
                 Drospirenone and ethinyl estradiol (Ocella)
                 Estazolam Tablets
                 Estradiol Tablets
                 Flutamide Capsules
                 Griseofulvin Suspension
                 Hydroxyzine Pamoate Capsules
                 Nabumetone Tablets
                 Nortriptyline Hydrochloride Capsules


                                               673
          Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 691 of 768




                   Propranolol HCL Tablets
                   Tamoxifen Citrate Tablets
                   Topiramate Sprinkle Capsules

          2778. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Actavis and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for numerous generic drugs, including those identified herein.

          2779. The conspiracies substantially affected and still affect interstate commerce.

          2780. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

          2781. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase numerous generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Rogerson has

personally enjoyed ill-gotten gains from the sales of these generic drugs.

          2782. As a participant in the agreements identified above, Defendant Rogerson is jointly

and severally liable for any harm caused as a result of those conspiracies.

                  S. Count 229 (Against Defendant Tracy Sullivan DiValerio) –
                     Horizontal Conspiracy to Allocate Markets and Fix Prices for
                     Multiple Generic Drugs in Violation of Section 1 of the Sherman Act

          2783. Plaintiffs repeat and re-allege every preceding allegation as if fully set forth

herein.

          2784. Beginning at least as early as 2013, Defendant Tracy Sullivan DiValerio

(“Sullivan”) took active steps to facilitate market allocation and price fixing agreements between

Defendant Lannett and its competitors involving certain generic drugs, as discussed herein.



                                                 674
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 692 of 768




       2785. Defendant Sullivan participated directly or indirectly in these conspiracies by

communicating with competitors, directing others at Lannett to communicate with competitors,

or tacitly approving of those communications by other Lannett employees, about market entry,

loss of exclusivity, price increases, supply disruptions, and other significant markets events

affecting Defendant Lannett and its competitors.

       2786. These communications resulted in agreements between Defendant Lannett and

various competitors to allocate and divide customers and markets for various generic drugs in

accordance with the fair share principles discussed above, and to fix and raise prices, and rig

bids, for certain generic drugs. The generic drugs subject to these market allocation and price-

fixing agreements include at least the following:

                            Baclofen Tablets
                            Levothyroxine

       2787. These agreements are facially anticompetitive because they allocate customers for

the marketing and sale of generic drugs, artificially raise prices, and limit competition between

Defendant Lannett and its competitors. These agreements have eliminated any meaningful form

of price competition in the market for certain generic drugs, including those identified herein.

       2788. The conspiracies substantially affected and still affect interstate commerce.

       2789. The agreements constitute unreasonable restraints of trade that are per se illegal

under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

demonstrate the anticompetitive character of these agreements.

       2790. As a direct and proximate result of this ongoing conspiracy, Plaintiffs have been

injured in their business or property because they have had to purchase certain generic drugs,

including those identified herein, at supra-competitive prices, and Defendant Sullivan has

personally enjoyed ill-gotten gains from the sales of these generic drugs.


                                                675
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 693 of 768




       2791. As a participant in the agreements identified above, Defendant Sullivan is jointly

and severally liable for any harm caused as a result of those conspiracies.

                               XXII.     REQUEST FOR RELIEF

            WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

           a. The unlawful conduct, conspiracy or combination alleged herein be adjudged and
              decreed:

           b. An unreasonable restraint of trade or commerce in violation of Section 1 of the
              Sherman Act; and

           c. A per se violation of Section 1 of the Sherman Act;

           d. Plaintiffs recover damages, to the maximum extent allowed under federal
              antitrust laws, and that a joint and several judgment in favor of Plaintiffs be
              entered against Defendants in an amount to be trebled under U.S. antitrust
              laws;

           e. Defendants, their affiliates, successors, transferees, assignees and other
              officers, directors, partners, agents and employees thereof, and all other
              persons acting or claiming to act on their behalf or in concert with them, be
              permanently enjoined and restrained from in any manner continuing,
              maintaining or renewing the conduct, conspiracy, or combination alleged
              herein, or from entering into any other conspiracy or combination having a
              similar purpose or effect, and from adopting or following any practice, plan,
              program, or device having a similar purpose or effect;

           f. Defendants, their affiliates, successors, transferees, assignees and other
              officers, directors, partners, agents and employees thereof, and all other
              persons acting or claiming to act on their behalf or in concert with them, be
              permanently enjoined and restrained from in any manner continuing,
              maintaining, or renewing the sharing of highly sensitive competitive
              information that permits individual identification of company’s information;

           g. Plaintiffs be awarded pre- and post-judgment interest as provided by law, and
              that such interest be awarded at the highest legal rate from and after the date
              of service of this complaint;

           h. Plaintiffs recover their costs of suit, including reasonable attorneys’ fees, as
              provided by law; and

           i. Plaintiffs receive such other and further relief as the case may require and the
              Court may deem just and proper.



                                                676
       Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 694 of 768




                              XXIII.     JURY TRIAL DEMANDED

        2792. Plaintiffs demand a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

Civil Procedure, of all issues so triable.

Dated: December 14, 2020                            /s/ Patrick J. Ahern
                                                    Patrick J. Ahern
                                                    Theodore B. Bell
                                                    Ahern and Associates, P.C.
                                                    Willoughby Tower
                                                    8 South Michigan Avenue, Suite 3600
                                                    Chicago, Illinois 60603
                                                    Ph: (312) 404-3760
                                                    patrick.ahern@ahernandassociatespc.com
                                                    theo.bell@ahernandassociatespc.com

                                                    Attorneys for Plaintiffs Winn-Dixie Stores,
                                                    Inc., and Bi-Lo Holding, LLC




                                              677
Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 695 of 768




                 EXHIBIT 1
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 696 of 768




                        Trade Association Meeting Attendance

GPhA 2010 Annual Meeting – Naples, Florida (February 16-18, 2010):

a.    Actavis;
b.    Akorn/Hi-Tech;
c.    Alvogen;
d.    Amneal;
e.    Apotex;
f.    Aurobindo;
g.    Breckenridge;
h.    Fougera;
i.    Glenmark;
j.    Greenstone;
k.    Impax;
l.    Lupin;
m.    Mylan/UDL;
n.    Par/Endo;
o.    Perrigo;
p.    Sandoz;
q.    Taro;
r.    Teva;
s.    Versapharm;
t.    West-Ward;
u.    Wockhardt; and
v.    Zydus.


HDMA 2010 Business and Leadership Conference – Orlando, Florida (June 6-9, 2010):

a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development
      (Allergan); John Shane, Director, Trade Relations (Allergan); Jack Ericsson, Senior
      Regional Manager (Allergan); Roger Maffin (Allergan); Michael Reed, Director, National
      Trade Accounts (Allergan); Paul Reed, Senior Director, Trade Sales (Allergan);

b.    Amneal: Chirag Patel, President; Jim Luce, Executive Vice President, Sales and
      Marketing; Stephen Rutledge, Vice President, Sales;

c.    Alvogen: William Hill, Vice President of Sales and Marketing; Thomas Olivi Michael,
      Senior Director of Sales;

d.    Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
      Retail Sales;

e.    Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America Generics;
      Jake Austin, Regional Account Manager; Robert Rodowicz, Director, National Accounts;
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 697 of 768




      Cindy Stevens, Senior Director of National Accounts; Tricia Wetzel, Senior Director,
      National Accounts; Sally Schimelpfenig, Director Rx Marketing;

f.    Greenstone: John Calabrese, Director of Sales; James R. Cannon, VP, Business
      Development; Rick K. Mackenzie, National Accounts Director; Mark Mancinotti, National
      Accounts Director; Robert Sanderson, National Accounts Director; Christine Versichele,
      Director, Channel Strategies; Gregory Williams, National Account Director;

g.    Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
      Accounts Executive; David Klaum, Senior Vice President and General Manager; Anthony
      Thomassey, National Accounts Executive;

h.    Lannett: Richard Matchett, National Account Manager; Kevin Smith, Vice President,
      Sales & Marketing; Robert Foley, Marketing/Sales Manager; Tracy Sullivan, National
      Account Manager;

i.    Mylan: Jonathan Kerr, Vice President, Sales; James Nesta, Director, National Accounts;
      Kevin McElfresh, Director, National Accounts; David Workman, Senior Director, Pricing
      & Contracts;

j.    Par: Michael Altamuro, Senior Director, Marketing; Renee Kenney, Vice President, Sales;
      Paul Campanelli, President, Generics Division; Rich Franchi, Vice President, Sales; Rich
      Franchi, VP, National Accounts (DAVA); Justin McManus, Regional Account Manager
      (DAVA); Rick Pallokat, Senior Vice President (DAVA); Sandra Bayer, National Accounts
      Manager;

k.    Sandoz: Christopher Neurohr, Director, National Accounts;

l.    Teva: Theresa Coward, Senior Director of National Sales; Kevin Green; National Account
      Manager; Madelen Renner, National Account Manager;

m.    Valeant: JoAnne Kondori, Director, Logistics and Inventory; Asha Soto, Vice President,
      Supply Chain Operations; and

n.    Zydus: Kristy Ronco, Director, National Accounts and Customer Marketing; Laura Short,
      Director, National Accounts and Customer Strategy; Karen Strelau, Vice President Sales.


NACDS 2010 Pharmacy and Technology Conference – San Diego, California (August 30-31,
2010):

a.    Actavis: Ara Aprahamian, Vice President, Sales & Marketing; Michael Dorsey, Director
      National Accounts; Doug Boothe, President Generics Division; Andy Boyer; Executive
      Vice President, Commercial Operations; Napoleon Clark, Vice President Marketing; Lisa
      Fiveash, National Account Representative; Anthony Giannone, Executive Director, Sales;
      Maureen Meehan, Director, National Accounts; Diane Miranda, Vice President,


                                             2
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 698 of 768




     Distribution Services and Generic Marketing; Nimish Muzumdar, Director of Marketing;
     Toni Picone, Marketing Manager; Vince Rinauder; Director, National Accounts; Gary
     Salter, Director National Accounts; David Schmidt, Director, National Accounts; Eric
     Schumacher, Director, Generic Strategic Initiatives; Allan Slavsky, Sales Consultant;

b.   Apotex: Jeff Watson, President & COO; Beth Hamilton, Vice President, Generic Product
     Sales; Jim Van Lieshout, Trade and Industry Relations; Tina Kaus, National Accounts
     Director; Tom Axner, National Sales Director, Distribution; Sam Boulton, Director,
     National Accounts; Ellen Guttenberg, Director, Marketing; Bob Simmons, National
     Director

c.   Aurobindo: Scott White, President; Corinne Hogan, VP Sales & Marketing; Geoff
     Rouse, Director of Sales; Patricia O'Malley, Director, Sales & Marketing Operation; Paul
     McMahon, Senior Director, Commercial Operations; Stuart Blaken Director, National
     Accounts;

d.   Dr. Reddy’s: Cindy Stevens, Director, National Accounts; Jake Austin, VP, US Sales;
     John Adams, Senior Vice President, Commercial Operations; Trish Wetzel, Senior
     Director, National Accounts; Amit Patel, Senior Vice President & Head, North American
     Generics; Bob Rodowicz, Director, Institutional Sales & Marketing; Hillary Steele,
     Associate Director, Marketing Communications;

e.   Fougera: Christopher Bihari, National Sales Director; Kian Kazemi, Senior Vice
     President, Sales; Karen Paganuzzi, Product Manager; Anthony Thomassey, Director,
     National Accounts;

f.   G&W Laboratories: Kurt Orlofski, Chief Executive Officer; Jan Bell, National Account
     Manager, Managed Care; Jim Grauso, EVP, N.A. Commercial Operations; Joel Zaklin,
     Vice President, Sales and Marketing; Tom Faig, National Account Manager;

g.   Glenmark: Dave Irwin, Director of Sales; Jeff Johnson, Director, Sales & Marketing;
     Jessica Cangemi, Director, Sales & Marketing; Jim Brown, Vice President, Sales; Steve
     Goodman, Director of Marketing - Generics; Terry Coughlin, Executive Vice President
     and Chief Operating Officer; Pault Dutra, Executive Vice President;

h.   Heritage: Jason Malek, President; Jeff Glazer, Chief Executive Officer; Matt Edelson,
     Senior Director of Sales; Chip McCorkle, Director National Accounts;

i.   Lannett: Arthur Bedrosian, President & Chief Executive Officer; Tracy DiValero,
     National Account Manager; Rich Matchett, Director, Sales; Jolene McGalliard, National
     Account Manager; Dwight Nix, Director, National Accounts; Kevin. Smith, Vice
     President, Sales & Marketing;

j.   Mylan: Danielle Barill, Key Account Manager; J. Mark Bover, Senior Director, Pricing
     & Contracts; Joseph Duda, Director, Pricing & Contracts; Matt Erick, President, Mylan
     North America & Brazil, Edgar Escoto, Director, National Accounts; Jon Kerr, Director,



                                            3
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 699 of 768




     National Sales; Dan King, Director, National Accounts; Kevin McElfresh, Executive
     Director, National Accounts; Dave Workman, Strategic Pricing and Contracts;

k.   Par: Karen O’Connor, Vice President, National Accounts; Michael Altamuro, Vice
     President, Commercial Operations & Marketing; Renee Kenney, Senior Advisor, Generic
     Sales; Michael Burton, Vice President, National Accounts; Paul Campanelli, President &
     CEO (Endo); Kevin Campbell, Vice President, Sales & Marketing; Rick Guillory, Vice
     President, National Accounts; Jon Holden, Vice President Sales; Rich Franchi, Vice
     President, Sales (DAVA); John Klein, Chair and CEO (DAVA); Lenora Klein, Executive
     Vice President, Sales and Marketing (DAYA); Justin McMcManus, Senior Director, Sales
     & Business Development (DAVA), Kim Rothofsky, Senior Director, Trade Relations
     (DAVA); Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett,
     National Accounts Manager (Qualitest); Gary Larson, National Accounts Manager
     (Qualitest); Lori Minnihan, Associate Director, Trade Pricing Operations (Qualitest);
     Charles Propst, Vice President (Qualitest);

l.   Perrigo: Andrea Felix, National Account Executive; Shelly Snyder, National Account
     Manager; Tony Polman, National Account Manager; H. James Booydegraaf, Associate
     Director, Marketing; Ori Gutwerg, National Account Executive; Sharon Kochan,
     Executive Vice President & GM Perrigo Pharmaceuticals; Matthew Strzeminski, National
     Account Executive; John Wesolowski, Executive Vice President, President Rx;

m.   Sandoz: Armando Kellum, Vice President, Sales & Marketing; Della Lubke, Director,
     National Account; Steven Greenstein, Director, Key Customers; Luis Jorge, Director of
     Marketing; Monika Misiuta, Director, Marketing; Chris Neurohr, Director, National
     Accounts; Dave Picard, SVP, Global Generic Pharmaceuticals;

n.   Sun: Wayne Fallis, Director, National Accounts; Steven Smith, Sr. Director of Sales;
     Thomas Versosky, President;

o.   Taro: Doug Statler, Senior Director, Head of Sales; Howard Marcus, Vice President,
     Sales & Marketing; James Josway, Vice President, RX Sales; Scott Brick, Manager,
     National Accounts; Sheila Curran, Vice President, Sales Operations; Elizabeth Guerrero,
     Director, Corporate Accounts, Managed Care; Bill Seiden, Vice President, U.S. Sales &
     Marketing;

p.   Teva: Jessica Peters, National Accounts Manager; Kevin Green, Associate Vice President,
     National Accounts; Madalen Renner, National Account Manager; Teni Coward, Senior
     Director Sales and Trade Relations; Darren Alkins, Vice President, Pricing & Contracts;
     Christine Baeder, SVP Customer and Marketing Operations; Maureen Cavanaugh, Chief
     Operating Officer NA Gx; Timothy Crew, SVP North American Generics; Robert Cunard;
     VP Sales; Kevin Galownia; Senior Director, Pricing; Jonathan Kafer, EVP, Sales and
     Marketing; Teri Mouro Sherman, Director, National Accounts; Dave Rekenthaler, VP
     Sales; Michael Sine, Sr. Director, Corporate Account Group;




                                            4
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 700 of 768




q.    West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
      Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
      Director, National Accounts; Tariq Al Tayeb, Manager, Sales & Marketing; Brian
      Hoffman, VP Business Development; and

r.    Zydus: Michael Keenley, President; Ganesh Nyak, Chief Operating Officer & Executive
      Director; Sharvil Patel, Managing Director; Barbara Purcell, SVP U.S. Diversified
      Products; Karen Strelau, Executive Vice President, Sales & Marketing; Laura Short, Vice
      President Sales


GPhA 2010 Fall Technical Conference – Bethesda, Maryland (October 19-21, 2010):

a.    Actavis;
b.    Akorn/Hi-Tech;
c.    Amneal;
d.    Aurobindo;
e.    Dr. Reddy’s;
f.    Fouguera;
g.    Glenmark;
h.    Lannett;
i.    Lupin;
j.    Mylan/UDL;
k.    Perrigo;
l.    Sandoz;
m.    Strides;
n.    Sun;
o.    Taro;
p.    Teva;
q.    Upsher-Smith;
r.    Versapharm;
s.    West-Ward; and
t.    Zydus.


GPhA Annual Meeting – Orlando, Florida (February 16-18, 2011):

a.    Actavis;
b.    Akorn/Hi-Tech;
c.    Apotex;
d.    Ascend;
e.    Aurobindo;
f.    Breckenridge;
g.    Dr. Reddy’s;
h.    Fouguera;
i.    Greenstone;


                                             5
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 701 of 768




j.    Heritage;
k.    Impax;
l.    Lupin;
m.    Mallinckrodt;
n.    Mylan/UDL;
o.    Par;
p.    Sandoz;
q.    Taro;
r.    Teva;
s.    Versapharm; and
t.    West-Ward.


ECRM EPPS Retail Pharmacy Conference – Champions Gate, Florida (March 6-10, 2011):

a.    Actavis;
b.    Apotex;
c.    Amneal;
d.    Ascend;
e.    Aurobindo;
f.    Breckenridge;
g.    Camber;
h.    Dr. Reddy’s;
i.    Fougera;
j.    Glenmark;
k.    Greenstone;
l.    Heritage;
m.    Hi-Tech;
n.    Impax;
o.    Lupin;
p.    Par/Endo;
q.    Perrigo;
r.    Sandoz;
s.    Sun;
t.    Taro;
u.    Teva;
v.    Upsher-Smith;
w.    Wockhardt;
x.    West-Ward; and
y.    Zydus.




                                          6
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 702 of 768




NACDS Annual Meeting – Scottsdale, Arizona (2011):

a.    Actavis: Andrew Boyer, EVP, Commerical Operations; Sigurdur Olafsson, President,
      Chief Executive Officer; Michael Baker, Executive Vice President, Trade Sales and
      Development; Paul Bisaro, President and Chief Executive Officer; Michael Reed,
      Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
      Operations; John Shane, Director, Trade Relations; Allan Slavsky, Sales Consultant;

b.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
      National Accounts; Lyndon Johnson, Senior Vice President, Sales and Marketing; Jeff
      Watson, President & COO; Beth Hamilton, Vice President, Generic Product Sales;

c.    Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President;

d.    Dr. Reddy's: Amit Patel, Senior Vice President & Head, North American Generics; John
      Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Gary
      Benedict, Executive Vice President; Satish Reddy, Chief Operating Officer;

e.    Fougera: Steve Andrzejewski, CEO; Kian Kazemi, Senior Vice President, Sales; Anthony
      Thomassey, Director, National Accounts;

f.    Glenmark: Paul Dutra, Executive Vice President;

g.    Impax: Doug Boothe, President Generics Division;

h.    Mylan: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
      Commercial Officer; Matt Erick, President, Mylan North America & Brazil; Debra
      O'Brien, Chief Marketing Officer; Lloyd Sanders; Chief Operating Officer;

i.    Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
      Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales;

j.    Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals;
      Richard McWilliams, Senior Vice President & General Manager; Jim Tomshack, Senior
      Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales; John
      Wesolowski, Executive Vice President, President Rx; Philip Willis, Innovation and
      Marketing Strategy; Chris Neurohr; Director, National Accounts;

k.    Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
      Steven Greenstein, Director, Key Customers; Armando Kellum, Vice President, Sales &
      Marketing; Paul Krauthauser, Senior Vice President, Commercial Operations; Della
      Lubke, Director, National Accounts;

l.    Taro: Jim Kedrowski, Interim CEO; Mitchell Bashinsky, Business Development; Jim
      Josway, Vice President, RX Sales; Bill Seiden, Senior Vice President, U.S. Sales &
      Marketing;


                                           7
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 703 of 768




m.    Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
      Chief Operating Officer, North America Generics; Jonathan Kafer, Executive Vice
      President, Sales and Marketing; Darren Alkins, Vice President, Pricing & Contracts;
      Timothy Crew, SVP North American Generics; Robert Cunard, VP Sales; John Denman,
      SVP, Sales & Marketing;

n.    Upsher-Smith; and

o.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Laura
      Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales and Marketing.


HDMA 2011 Business Leadership Conference – Phoenix, Arizona (June 6-7, 2011):

a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development; John
      Shane, Director, Trade Relations;

b.    Amneal: Thomas Balog; Jim Luce, Executive Vice President, Sales and Marketing;
      Stephen Rutledge, Vice President of Sales

c.    Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
      Retail Sales; Jeff Watson, Chief Commercial Officer;

d.    Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America Generics;
      Jake Austin, Regional Account Manager; Jeff Burd, Sr. Director, Generics Rx Marketing,
      North America; Venkata Jayanti, Associate Director, Rx Generics; Tom McMullen,
      Director, National Accounts; Katherine Neely, Associate Director, Generics Rx
      Marketing, North America; Robert Rodowicz, Director, National Accounts; Cindy
      Stevens, Senior Director of National Accounts; Tricia Wetzel, Senior Director, National
      Accounts;

e.    Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
      Accounts Executive; David Klaum, Senior Vice President and General Manager;

f.    Greenstone: Lori LaMattina, Sales Operations Manager; Jill K. Nailor, Senior Director of
      Sales and National Accounts; Robert Sanderson, National Account Director; Robin
      Strzeminski, National Account Director; Kevin Valade, National Account Director;
      Vristine Versichele, National Acount Director; Gregory Williams, National Account
      Director;

g.    Lannett: Richard Matchett, National Account Manager; Kevin Smith, Vice President,
      Sales & Marketing;

h.    Mylan: Danielle Barill, Key Account Manager; Edgar Escoto, Director, National
      Accounts; Jonathan Kerr, Vice President, Sales; Stephen Krinke, National Account


                                              8
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 704 of 768




      Manager; James Nesta, Director, National Accounts; Stephen Stone, Director, National
      Accounts; Thomass Theiss, National Accounts Manager, Trade Relations; Gary Tighe,
      Director, Industry Relations; Ashley Vitale, Project Manager, Sales & Marketing;

i.    Par: Michael Altamuro, Commercial Operations & Marketing; Renee Kenney, Senior
      Advisor, Generic Sales; Rich Franchi, Vice President, Sales; Rich Franchi, VP, National
      Accounts (DAVA); Justin McManus, Regional Account Manager (DAVA); Rick Pallokat,
      Senior Vice President (DAVA); Sandra Bayer, National Accounts Manager; Robert
      Enserro, Manager, Trade Relations and National Accounts;

j.    Sandoz: Steven Greenstein, Director, National Accounts; Armando Kellum, Director,
      Contracts & Pricing; Paul Krauthauser, Director, National Accounts; Della Lubke,
      Director, National Accounts; Christopher Neurohr, Director, National Accounts; Rich
      Tremonte, Vice President, Sales & Marketing;

k.    Sun: Susan Knoblauch, Sales Manager; Anand Shah, Sr. Manager, Sales Operations;
      Steven Smith, Corporate Account Manager;

l.    Teva: Theresa Coward, Senior Director of National Sales; Jonathan Kafer, Vice President,
      Sales and Marketing; Robert Cunard, Vice President, Sales; John Denman, SVP, Sales &
      Marketing; Andrew Boyer, Senior Vice President, Generic Sales and Marketing; Kevin
      Green; National Account Manager; Jeffrey Herzfeld, Senior Vice President, Commercial
      Operations and America Strategy; Jeff McClard, Director, National Accounts; Jessica
      Peters, National Account Manager; Allan Slavsky, Vice President, Sales;

m.    VersaPharm: Stephen McCune, Chief Sales and Marketing Officer; Grace Wilks,
      Manager, Pricing, Contracts, Government and National Accounts; and

n.    Zydus: Kristy ·Ronco, Director, National Accounts and Customer Marketing; Laura
      Short, Director, National Accounts and Customer Strategy; Karen Strelau, Vice President,
      Sales.


NACDS 2011 Pharmacy & Technology Meeting – Boston, Massachusetts (August 27-30, 2011):

a.    Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, Chief
      Executive Officer; Michael Reed, Executive Director, Trade Relations; Paul Reed, Senior
      Director, Trade Sales and Operations; John Shane, Director, Trade Relations; Allan
      Slavsky, Sales Consultant; Napoleon Clark, Vice President, Marketing; Lisa Fiveash,
      National Account Representative; Anthony Giannone, Executive Director Sales; Maureen
      Meehan, Director, National Accounts; Diane Miranda, Vice President, Distribution
      Services and Generic Marketing; Toni Picone, Marketing Manager; Vince Rinaudo,
      Director, National Accounts; Gary Salter, Director, National Accounts; David Schmidt,
      Director, National Accounts; Ara Aprahamian, Vice President, Sales & Marketing; Thad
      Demos, National Accounts Manager; Michael Dorsey, Director, National Accounts;
      Jinping McCormick, VP, Rx Sales & Marketing, Generics, US; Lisa Pehlke, Director,


                                             9
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 705 of 768




     Corporate Accounts; Michael Perfetto, Chief Commercial Officer Generic RX/OTC, US
     and Canada;

b.   Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, Tim, National
     Account Manager; Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton,
     Director, National Accounts; Jeff Watson, President & COO; Beth Hamilton, Vice
     President, Generic Product Sales; Gwen Copeland, Manager, National Accounts; John
     Crawford, National Account Director; Niki Hinman-Smock, National Account Manager;
     Tina Kaus, National Account Director; Karen Rice, Marketing Manager; Bob Simmons,
     National Account Director; James Van Lieshout, Vice President, Trade and Industry
     Relations;

c.   Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President; Stuart Blake,
     Director, National Accounts; Patricia O'Malley, Director, Sales & Marketing Operations;
     Geoff Rouse, Director of Sales;

d.   Dr. Reddy’s: Amit Patel, Senior Vice President & Head, North American Generics; John
     Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Jake
     Austin, VP, US Sales; Nimish Muzumdar, Director of Marketing; Katherine Neely,
     Associate Director Rx Generics; Katherine Neely, Associate Director Rx Generics; Robert
     Rodowiz, Director, Institutional Sales & Marketing; Hillary Steele, Associate Director,
     Marketing Communications; Cindy Steven, Director, National Accounts; Tricia Weitzel,
     Senior Director, National Accounts, Rx Mid-West;

e.   Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
     National Accounts; Christopher Bihari, National Sales Director; Stephen Haag; National
     Accounts Executive; Brian Markison, CEO; Jeff Wasserstein, Senior Vice President
     Business Development;

f.   Glenmark: Paul Dutra, Executive Vice President; Jessica Cangemi, Director, Sales and
     Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin, Director, Sales;
     Stephanie Picca, Manager, Sales and Marketing; Teny Coughlin, Executive Vice President
     and Chief Operating Officer;

g.   G&W Laboratories: Erika Vogel-Baylor, Vice President, Sales & Marketing; Kurt
     Orlofski, CEO; Thomas Faig, National Account Manager; James Grauso, EVP, N.A.
     Commercial Operation; Joel Zaklin, Vice President, Sales and Marketing;

h.   Heritage: Jeffrey Glazer, Chair & CEO; Jason Malek, President; Matt Edelson, Senior
     Director of Sales; Anne Sather, National Account Manager; Neal O’Mara, National
     Account Manager; Chip McCorkle, Director, National Accounts; Neal O’Mara, National
     Accounts Manager;

i.   Lannett: Tracy DiValero, National Account Manager; Rich Matchett, Director, Sales;
     Jolene McGalliard, National Account Manager; Dwight Nix, Director, National Accounts;
     Kevin Smith, Vice President, Sales & Marketing;



                                           10
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 706 of 768




j.   Mylan: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
     Commercial Officer; Danielle Barill, Key Account Manager, J. Mark Bover, Senior
     Director, Pricing & Contracts; Edgar Escoto, Director, National Accounts; Jon Kerr,
     Director National Sales; Kevin McElfresh, Executive Director, National Accounts; Sean
     Reilly, National Account Manager; Gary Tigh, Director National Accounts; Dave
     Workman, Vice President, Strategic Pricing and Contracts;

k.   Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
     Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Michael Burton,
     Vice President, National Accounts; Rick Guillony, Vice President, National Accounts; Jon
     Holden, Vice President, Sales; Karen O'Connor, Vice President, National Accounts;
     Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett, National
     Accounts Manager (Qualitest); Gary Larson, National Accounts Manager (Qualitest); Lori
     Minnihan, Associate Director, Trade Pricing Operations (Qualitest); Charles Propst, Vice
     President (Qualitest); Warren Pefley, VP, Sales & Marketing (Qualitest);

l.   Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals; John
     Wesolowski, Executive Vice President, President Rx; H. James Booydegraaft: Associate
     Director, Marketing; Andrea Felix, National Account Executive; Chris Owens, Customer
     Business Manager; Tony Polman, National Account Manager; Anthony Schott, National
     Account Mnaager, Retail; Shelly Snyder, National Account Manager;

m.   Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
     Steven Greenstein, Director, Key Customers; Armando Kellum, Vice President, Sales &
     Marketing; Paul Krauthauser, Senior Vice President, Commercial Operations; Della
     Lubke, Director, National Accounts;

n.   Sun: Wayne Fallis, Director, National Accounts; Thomas Versosky, President; Donna
     Hughes, National Account Manager;

o.   Taro: Mitchell Bashinsky, Business Development; Jim Josway, Vice President, Rx Sales;
     Bill Seiden, Senior Vice President, U.S. Sales & Marketing; Scott Brick, Manager,
     National Accounts; Howard Marcus, VP Sales & Marketing; Brant Schofield, Vice
     President, Sales & Marketing;

p.   Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
     Chief Operating Officer, North America Generics; Danen Alkins, Vice President, Pricing
     & Contracts; Timothy Crew, SVP North American Generics; Robert Cunard, VP Sales;
     John Denman, SVP, Sales & Marketing; Christine Baeder; SVP Customer and Marketing
     Operations; Kevin Green, Associate Vice President, National Accounts; Teri Mauro
     Sherman, Director, National Accounts; Jessica Peters, Director, Trade Operations; Dave
     Rekenthaler, VP Sales;

q.   West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
     Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,




                                            11
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 707 of 768




      Director, National Accounts; Tareq Darwazeh, National Account Senior Manager; Spiro
      Gavaris, Vice President, Sales and Marketing; and

r.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Jack
      Bleau, Director of Trade; Michael Keenley, President; Ganesh Nayak, Chief Operating
      Officer & Executive Director; Sharvil Patel, Managing Director; Elizabeth Purcell, Sr.
      Director, Marketing and Portfolio Management; Lisa Ribando, Senior Contact Manager;
      Kristy Ronco, Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau,
      Executive Vice President Sales and Marketing.


ECRM EPPS Retail Pharmacy Conference – Atlanta, Georgia (January 29-February 1, 2012):

a.    Actavis;
b.    Akorn;
c.    Amneal;
d.    Apotex;
e.    Ascend;
f.    Aurobindo;
g.    Breckenridge;
h.    Camber;
i.    Dr. Reddy’s;
j.    Epic;
k.    Fougera;
l.    Greenstone;
m.    Heritage;
n.    Hi-Tech;
o.    Impax;
p.    Lupin;
q.    Mallinckrodt;
r.    Par/Endo;
s.    Perrigo;
t.    Sandoz;
u.    Sun;
v.    Taro;
w.    Teva;
x.    Upsher-Smith;
y.    West-Ward;
z.    Wockhardt; and
aa.   Zydus.




                                            12
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 708 of 768




GPhA Annual Meeting – Orlando, Florida (February 22-24, 2012):

a.    Mylan/UDL;
b.    Par/Endo;
c.    Sandoz; and
d.    Teva.


NACDS Annual Meeting – Palm Beach, Florida (April 24-27, 2012):

a.    Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, Chief
      Executive Officer; Michael Reed, Executive Director, Trade Relations; Paul Reed, Senior
      Director, Trade Sales and Operations; John Shane, Director, Trade Relations; Allan
      Slavsky, Sales Consultant; Michael Perfetto, Chief Commercial Officer Generic RX/OTC,
      US and Canada; Paul Bisaro, President and Chief Executive Officer; Robert Stewart,
      President and CEO;

b.    Akorn/Hi-Tech;

c.    Alvogen;

d.    Amneal;

e.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
      National Accounts; Jeff Watson, President & COO; Beth Hamilton, Vice President,
      Generic Product Sales; James Van Lieshout, Vice President, Trade and Industry Relations;
      Peter Hardwick, Chief Commercial Officer; Lyndon Johnson, SVP, Sales & Marketing;

f.    Aurobindo: Robert Cunard, CEO; James Grauso, EVP, N.A. Commercial Operations;

g.    Dr. Reddy’s: Amit Patel, Senior Vice President & Head, North American Generics; John
      Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Abhijit
      Murkerjee, President, Global Generics;

h.    Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
      National Accounts; Christopher Bihari, National Sales Director; Brian Markison, CEO;
      Jeff Wasserstein, Senior Vice President Business Development; Jeff Bailey, Chief
      Operating Officer;

i.    G&W Laboratories: Erika Vogel-Baylor, Vice President, Sales & Marketing; Kurt
      Orlofski, CEO;

j.    Glenmark: Paul Dutra, Executive Vice President;

k.    Greenstone;



                                             13
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 709 of 768




l.    Heritage;

m.    Impax: Doug Boothe, President Generics Division;

n.    Lupin;

o.    Mallinckrodt;

p.    Mylan/UDL: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
      Commercial Office; Joseph Duda, Director, Pricing and Contracts; Matt Erick, President,
      Mylan North America & Brazil;

q.    Par/Endo: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
      Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Thomas
      Haughey, President;

r.    Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals; John
      Wesolowski, Executive Vice President, President Rx; Joseph Papa, Chair and CEO; Jim
      Tomshack, Senior Vice President, Sales; Philip Wilis, Innovation and Marketing Strategy;

s.    Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
      Armando Kellum, Vice President, Sales & Marketing;

t.    Sun;

u.    Taro: Mitchell Bashinsky, Business Development ; Jim Josway, Vice President, Rx Sales;
      Bill Seiden, Senior Vice President, U.S. Sales & Marketing; Jim Kedrowski, Interim Chief
      Executive Officer; Russell Mainman, Director, Generic Business Unit;

v.    Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
      Chief Operating Officer, North America Generics; Danen Alkins, Vice President, Pricing
      & Contracts; Timothy Crew, SVP North American Generics; John Denman, SVP, Sales &
      Marketing; Christine Baeder; SVP Customer and Marketing Operations; Jonathan Kafer,
      EVP, Sales & Marketing; Jeremy Levin, President & CEO; William Marth, President &
      CEO North America and Europe, Heritage Pharma Holdings; Michael Sine, Sr. Director,
      Corporate Account Group;

w.    Versapharm;

x.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Laura
      Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales and Marketing.


HDMA 2012 Business Leadership Conference – San Antonio, Texas (June 13, 2012):

a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development
      (Allergan); John Shane, Director, Trade Relations (Allergan); Jack Ericsson, Senior
      Regional Manager (Allergan); Michael Reed, Director, National Trade Accounts


                                             14
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 710 of 768




     (Allergan); Paul Reed, Senior Director, Trade Sales (Allergan); Carrie Wetzel, National
     Account Manager (Allergan);

b.   Amneal: Chip Austin, Mid Atlantic District Manager; Thomas Balog, Trade Consultant;
     Jim Luce, Executive Vice President, Sales and Marketing Stephen Rutledge; Vice
     President of Sales

c.   Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
     Retail Sales; Jeff Watson, President;

d.   Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President;

e.   Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America
     Generics; Jake Austin, Regional Sales Manager; Katherine Neely, Associate Director,
     Generics Rx Marketing, North America; Amanda Rebnicky, Associate Director,
     Marketing; Robert Rodowicz, Director, National Accounts; Cindy Stevens, Senior
     Director of National Accounts; Tricia Wetzel, Senior Director, National Accounts;

f.   Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
     Accounts Executive; David Klamn, Senior Vice President and General Manager; Walter
     Kaczmarek, Vice President, National Accounts and Managed Markets;

g.   Greenstone: Lori LaMattina, Sales Operations Manager; Jull K. Nailor, Senior Director,
     Sales and National Accounts; Robin Strzeminski, National Account Director; Kevin
     Valade, National Account Director; Gregory Williams, National Account Manager

h.   Heritage: Jason Malek, President; Matt Edelson, Senior Director of Sales; Anne Sather,
     National Account Manager; Neal O'Mara, National Account Manager;

i.   Lannett: Kevin Smith, Vice President, Sales & Marketing; Lauren Carotenuto; Justin
     McManus, National Account Manager; Tracy Sullivan, National Account Manager;

j.   Mylan/UDL: Janet Bell, Key Accounts Manager; Edgar Escoto, Director, National
     Accounts; Charesse Forbes, Manager, Market Access Strategy; Stephen Krinke, National
     Account Manager; Kevin McElfresh, Executive Director, National Accounts; James Nesta,
     Director, National Accounts; Justin Punkett, Director, Trade Relations; Sean Reilly, Key
     Account Manager; Stephen Stone, Director, National Accounts; Thomas Theiss, Director,
     Trade Relations; Gary Tighe, Director, National Account; Lance Wyatt, Director, National
     Accounts;

k.   Par/Endo: Sandra Bayer, National Accounts Manager;

l.   Sandoz: Steven Greenstein, Director, National Accounts; Paul Krauthauser, Director,
     National Accounts; Della Lubke, Director, National Accounts; Christopher Neurohr,
     Director, National Accounts;

m.   Sun: Susan Knoblauch, Sales Manager; Anand Shah, Sr. Manager, Sales Operations;
     Steven Smith, Director of Sales;


                                            15
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 711 of 768




n.    Teva: Theresa Coward, Senior Director of National Sales; Andrew Boyer, Senior Vice
      President, Generic Sales and Marketing; Christopher Doerr, Associate Director, Trade
      Operations; Kevin Green; National Account Manager; Jeff McClard, Director, National
      Accounts; Jessica Peters, National Account Manager; David Rekenthaier, Director,
      National Accounts; Richard Rogerson, Director, Pricing; Teri Mauro Sherman, Director,
      National Accounts; Allan Slavsky, Vice President, Sales;

o.    Valeant: Asha Soto, Vice President, Trade Relations & Customer Operations; Cheryl
      Volker, Senior Manager, Customer Service;

p.    VersPharm: Stephen M. McCune, Chief Sales and Marketig Officer; Grace Wilks,
      Manager, Pricing, Contracts, Government and National Accounts

q.    West-Ward: Mark Boudreau, Executive Director of National Sales; John Kline, National
      Account Director; Joseph Ruhmel, National Account Director; Steven Snyder, National
      Account Director; and

r.    Zydus: Kristy Ronco, Director, National Accounts and Customer Marketing; Laura
      Short, Director, Associate Vice President, National Account s and Customer Strategies;
      Karen Strelau, Vice President, Sales.


NACDS 2012 Pharmacy and Technology Conference – Denver, Colorado (August 25-28, 2012):

a.    Actavis: Andrew Boyer, EVP, Commercial Operations Michael Reed, Executive Director,
      Trade Relations; Paul Reed, Senior Director, Trade Sales and Operations; John Shane,
      Director, Trade Relations; Allan Slavsky, Sales Consultant; Michael Perfetto, Chief
      Commercial Officer Generic RX/OTC, US and Canada; Napoleon Clar, VP, Marketing;
      John Elliot, Manager, Marketing; Lisa Fiveash, National Account Representative; Anthony
      Giannone, Executive Director, Sales; Maureen Meehan, Director, National Accounts; Toni
      Picone, Marketing Manager; Vince Rinaudo, Director, National Accounts; David Schmidt,
      Director, National Accounts; Michael Baker, Executive Vice President, Trade Sales and
      Development; Ara Aprahamian, Vice President, Sales & Marketing; Steve Cohen, Vice
      President, National Accounts; Michael Dorsey, Director, National Accounts; Jinping
      McCormick, VP, Rx Sales & Marketing , Generics, US; Lisa Pehlke, Director, Corporate
      Accounts;

b.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
      National Accounts; Beth Hamilton, Vice President, Generic Product Sales; James Van
      Lieshout, Vice President, Trade and Industry Relations; Tom Axner, National Sales
      Director, Distribution; Tim Berry, National Account Manager; Gwen Copeland, Manager,
      National Accounts; John Crawford, National Account Director; Tina Kaus, National
      Account Director; Bob Sinunons, National Account Director; Debbie Veira, National
      Account Manager; Pat Walden, Senior Marketing Manager;

c.    Aurobindo: Robert Cunard, CEO; James Grauso, EVP, N.A. Commercial Operations;
      Stuart Blake, Direcor, National Accounts; Geoff Rouse, Director of Sales;


                                            16
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 712 of 768




d.   Dr. Reddy’s: Jake Austin, VP, US Sales; Nimish Muzumdar, Director of Marketing;
     Katherine Neely, Associate Director Rx Generics; Amanda Rebricky, Associate Director,
     Marketing; Hillary Steele, Associate Director, Marketing Communications; Cindy
     Stevens, Director, National Accounts; Tricia Wetzel, Senior Director, National Accounts,
     Rx Mid-West; John Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial
     Operations;

e.   Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
     National Accounts; Christopher Bihari, National Sales Director; Ilene Russo, Product
     Manager;

f.   Glenmark: Paul Dutra, Executive Vice President; Mitchell Blashinsky, Business
     Development; Jessica Cangemi, Director, Sales & Marketing; Terry Coughlin, EVP and
     COO; David Irwin, Director of Sales; Lyndon Johnson, Director, Sales & Marketing;
     Jolene McGalliard, National Account Manager;

g.   Heritage: Robert Glazer, Chair & CEO; Jason Malek, President; Matt Edelson, Senior
     Director of Sales; Anne Sather, National Account Manager; Neal O'Mara, National
     Account Manager; Gina Gramuglia, National Account Manager;

h.   Impax: Doug Boothe, President Generics Division;

i.   Lannett: Arthur Bedrosian, President and Chief Executive Officer; Tracy DiValero,
     National Account Manager; Dwight Nix, Director, National Accounts; Kevin Smith, Vice
     President, Sales & Marketing; Laura Carotenuto, National Accounts Representative; Justin
     McManus, Senior Director, Sales & Business Development;

j.   Mylan: Robert Potter, Head of Global Sales Excellence; Joseph Duda, Director, Pricing
     and Contracts; Matt Erick, President, Mylan North America & Brazil; Mike Aigner,
     Director, National Accounts; John Barannick, Director, Trade Relations; Matt Cestra,
     Senior Director, Marketing; Rosalind Davis, Senior Manager, Contracts; Edgar Escoto,
     Director, National Accounts; Kevin McElfresh, Executive Director, National Accounts;
     Rob O'Neal, Head of Global Commercial Excellence & Incentive Comp; Sean Reilly,
     National Account Manager; Gary Tighe, Director National Accounts; Lance Wyatt,
     Director, National Accounts;

k.   Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
     Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Michael Burton,
     Vice President, National Accounts; Rick Guillory, Vice President, National Accounts; Jon
     Holden, Vice President, Sales; Karen O'Connor, Vice President, National Accounts; Rich
     Franchi, VP, Sales (DAVA); Kim Rothofsky, Senior Director, Trade Relations (DAVA);
     Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett, National
     Accounts Manager (Qualitest); Lori Minnihan, Associate Director, Trade Pricing
     Operations (Qualitest); Charles Propst, Vice President (Qualitest); Warren Pefley, VP,
     Sales & Marketing (Qualitest); Kelly Bachmeier, Director, National Accounts (Qualitest);



                                            17
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 713 of 768




     Walter Busbee, Director of National Accounts (Qualitest); Spike Pannell, National
     Account Manager (Qualitest);

l.   Perrigo: John Wesolowski, Executive Vice President, President Rx; H. James
     Booydegraaff, Associate Director, Marketing; Andrea Felix, National Account Executive;
     Ori Gutwerg, National Account Executive; Katie McCormack, National Account Manager;
     Tony Pelman, National Account Manager; Shelly Snyder, National Account Manager;

m.   Sandoz: Armando Kellum, Vice President, Sales & Marketing; Steven Greenstein,
     Director, Key Customers; Della Lubke, Director, National Accounts; Chris Neurolu,
     Director, National Accounts;

n.   Sun: Wayne Fallis, Director, National Accounts; Thomas Versosky, President; Susan
     Knoblauch, Synior Manager, Sales; Grace Shen, VP, Marketing; Steven Smith, Sr. Director
     of Sales;

o.   Taro: Jim Josway, Vice President, Rx Sales; Bill Seiden, Senior Vice President, U.S. Sales
     & Marketing; Scott Brick, Manager, National Accounts; Sheila Curran, Vice President,
     Sales Operations; Howard Marcus, VP Sales & Marketing; Doug Statler, Sr. Director/Head
     of Sales;

p.   Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
     Chief Operating Officer, North America Generics; Darren Alkins, Vice President, Pricing
     & Contracts; Timothy Crew, SVP North American Generics; John Demnan, VP Sales &
     Marketing; Christine Baeder; SVP Customer and Marketing Operations; Christopher
     Doen-, Vice President, Trade Relations; Kevin Galownia, Senior Director, Pricing; Scott
     Goldy, Director, National Accounts; Kevin Green, Associate Vice President, National
     Accounts; Jennifer Guzman, Director, Marketing, Health Systems; Teri Moura Sherman,
     Director, National Accounts; Jessica Peters, Director, Trade Operations; Dave
     Rekenthaler, VP Sales;

q.   West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
     Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
     Director, National Accounts; Ta.reg Darwazeh, National Account Senior Manager; Spiro
     Gavaris, Vice President, Sales and Marketing; Brittany Cummins, Territory Sales
     Representative; Brian Hoffmann, VP Business Development; and

r.   Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Jack
     Bleau, Director of Trade; Michael Keenley, President; Patricia Kwilos, VP of Marketing;
     Ganesh Nayak, Chief Operating Officer & Executive Director; Sharvil Patel, Managing
     Director; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales
     and Marketing.




                                             18
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 714 of 768




GPhA 2012 Technical Conference – Bethesda, Maryland (October 1-3, 2012):

a.    Actavis: Joyce DelGaudio, Executive Director, Regulatory Affairs;
b.    Akorn;
c.    Amneal;
d.    Apotex: Bruce Clark, Senior Vice President, Scientific and Regulatory Affairs;
e.    Ascend;
f.    Aurobindo;
g.    Breckenridge;
h.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality;
i.    Fougera;
j.    Glenmark;
k.    Heritage;
l.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
m.    Lannett;
n.    Lupin;
o.    Mallinckrodt;
p.    Mylan: Marcie McClintic, Vice President and General Counsel;
q.    Par;
r.    Perrigo;
s.    Sandoz: Don DeGolyer, President;
t.    Strides;
u.    Sun;
v.    Taro;
w.    Teva: Allan Oberman, President and CEO;
x.    Upsher-Smith;
y.    Versapharm;
z.    Zydus.


HDMA 2012 Annual Board & Membership Meeting – (October 5, 2012):

a.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice President of Sales;

b.    Mylan: Robert Potter, Executive President, Sales & Channel Development; Joseph Duda,
      Vice President, Sales Operation; James Nesta, Executive Director, National Accounts;
      Robert O'Neil, Vice President Controller;

c.    Par: Scott Littlefield, National Account Director (Endo); and

d.    Teva: Christine Baeder, Senior Director, Customer Operations; Maureen Cavanaugh,
      Senior Vice President, Sales & Marketing; Theresa Coward, Senior Director of National
      Sales; and Christopher R. Doerr, Associate Director, Trade Operations.



                                             19
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 715 of 768




NACDS 2013 Regional Chain Conference – (February 3-5, 2013):

a.    Actavis: Michael Baker, Executive Vice President, Trade and Sales Department,
      Executive Vice President, Trade Sales and Development; Paul Reed, Senior Director,
      Trade Sales and Development; and

b.    Teva: Theresa Coward, Senior Director Sales and Trade Relations.


HDMA 2013 Specialty Pharmaceutical Supply Chain Issues & Trends Seminar – (Feb. 12-
13, 2013):

a.    Apotex;
b.    Lannett;
c.    Mylan;
d.    Sandoz; and
e.    Teva

GPhA Annual Meeting – Orlando, Florida (February 20-22, 2013):

a.    Actavis: Sigurdur Olafsson, President;
b.    Akorn;
c.    Alvogen;
d.    Amneal;
e.    Apotex;
f.    Ascend;
g.    Aurobindo;
h.    Breckenridge;
i.    Dr. Reddy’s;
j.    G&W Laboratories;
k.    Glenmark;
l.    Greenstone;
m.    Heritage;
n.    Impax;
o.    Lupin;
p.    Mallinckrodt;
q.    Mylan: Anthony Mauro, President;
r.    Par;
s.    Perrigo: Douglas Boothe, President of Generics Division; Judy Brown, Chief Financial
      Officer; Joseph Papa, Chairman and CEO; Richard Stec, Vice President of Global and
      Regulatory Affairs;
t.    Sandoz: Donald DeGolyer, President & CEO;
u.    Sun;
v.    Taro: Kim DiPadova; Kal Sundaram, CEO;
w.    Teligent (IGI Laboratories): Jason Grenfell-Gardner, President and CEO;
x.    Teva: Allan Oberman, President and CEO;


                                            20
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 716 of 768




y.    Versapharm;
z.    Wockhardt; and
aa.   Zydus.


ECRM Annual Retail Pharmacy Efficient Program Planning Session – (February 24-27,
2013):

a.    Actavis;
b.    Akorn;
c.    Amneal;
d.    Apotex;
e.    Ascend;
f.    Aurobindo;
g.    Breckenridge;
h.    Camber;
i.    Dr. Reddy’s;
j.    Epic;
k.    Fougera;
l.    Greenstone;
m.    Heritage;
n.    Hi-Tech;
o.    Impax;
p.    Lupin;
q.    Mallinckrodt;
r.    Par/Endo;
s.    Perrigo: Andrea Felix, National Account Executive; Katie McCormack, National
      Account Manager; Tonly Polman, National Account Executive;
t.    Sandoz;
u.    Sun;
v.    Taro: Doug Statler, Sr. Director/Head of Sales; Howard Marcus, VP Sales & Marketing;
      Scott Brick, Manager, National Accounts;
w.    Teligent: Jason Grenfell-Gardner, President and CEO; Shawn McMorrow, National
      Accounts Manager;
x.    Teva;
y.    Upsher-Smith;
z.    West-Ward;
aa.   Wockhardt; and
bb.   Zydus.




                                            21
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 717 of 768




HDMA 2013 Supply Chain Security Seminar – Wilmington, DE (May 14-15, 2013):

a.    Actavis;
b.    Apotex;
c.    Sandoz; and
d.    Teva.


NACDS 2013 Annual Meeting – Sands Expo Convention Center, Palm Beach, Florida (April
20-23, 2013):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Sigurdur
      Olafsson, President, Global Generics Medicines; Robert Stewart, Chief Operating
      Officer; Michael Baker, Executive Vice President, Trade and Sales Department; Vivek
      Bachhawat, Vice President, Pacific; Paul Bisaro, Board Member; Jean-Guy Goulet,
      Regional President, Canada Generics; Michael Reed, Executive Director, Trade
      Relations; Paul Reed, Senior Director, Trade Sales and Development; John Shane,
      Director, Trade Relations; Allan Slavsky, Sales Consultant;

b.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Buddy Bertucci,
      Vice President, Institutional Sales; Sam Boulton, Director, National Accounts;
      Lyndon Johnson, Senior Vice President, Sales and Marketing; Jeff Watson, President
      Global Generics; Beth Hamilton, Vice President, Marketing and Portfolio Strategy,
      Sales and Marketing; David Kohler, Vice President and General Manager; Peter
      Hardwick, Senior Vice President, Sales and Marketing, Canada; Eric Organ, Vice
      President, Commercial Operations;

c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
      & Chairman; Chintu Patel, CEO & Co-Chairman; Stephen Rutledge, Vice President,
      Sales;

d.    Aurobindo: Robert Cunard, CEO; James Grauso, Executive Vice President, North
      America Commercial Operations;

e.    Camber: Brett Barczak, Director, Corporate Accounts; Kon Ostaficiuk, President;

f.    Dr. Reddy’s: John Adams, Senior Vice President, Sales and Marketing; Jeff Burd,
      Vice President, Sales and Marketing; Gary Benedict, Executive Vice President;

g.    G&W Laboratories: Erika Baylor, Vice President, Sales and Marketing; Aaron
      Greenblatt, Chief Executive Officer; Kurt Orlofski, President & Chief Operating Officer;

h.    Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President,
      Sales and Marketing; Paul Dutra, Executive Vice President;


                                             22
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 718 of 768




i.   Greenstone: James Cannon, General Manager; Greg Williams; Director, National
     Accounts;

j.   Impax: Doug Boothe, President Generics Division;

k.   Lupin: Dave Berthold, SVP, Generics; Vinita Gupta, CEO; Robert Hoffman, EVP, U.S.
     Generics; Paul McGarty, President;

l.   Mallinckrodt: Ginger Collier, Senior Director, Marketing; Walt Kaczmarek, Chief
     Operating Officer; Jane Williams, Vice President-Sales;

m.   Mylan: Joseph Duda, President; Robert Potter, Senior Vice President, National
     Accounts and Channel Development, Senior Vice President of National Accounts and
     Channel Development; Anthony Mauro, Chief Commercial Officer; James Nesta, Vice
     President of Sales; Jeffrey May, Vice President, North America Product Strategy;

n.   Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Michael
     Altamuro, Vice President Marketing and Business Analytics; Renee Kenney, Senior
     Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas, National
     Account Director, Trade;

o.   Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
     Kapral, Senior Vice President, Consumer Healthcare Sales; Joseph Papa, Chairman
     and CEO; Christian Strong, Senior Vice President, Diabetes Care; Jim Tomshack,
     Senior Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales;
     John Wesolowski, Acting General Manager; Philip Willis, Innovation and Marketing
     Strategy;

p.   Sandoz: Don DeGolyer, CEO; Jeff George, Global Head of Sandoz; Richard
     Tremonte, Senior Vice President, Global Generic Pharmaceuticals; Samuele Butera,
     Vice President and Head, Biopharmaceuticals; Dave Picard, Vice President,
     Biosimilars and Injectables;

q.   Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Bill Everett,
     National Trade Account Manager;

r.   Taro: Jim Kedrowski, Interim CEO; Ara Aprahamian, Vice President Sales and
     Marketing; Michael Perfetto, Chief Commercial Officer, Generics Rx OTC, US and
     Canada; Carlton Holmes, Vice President Marketing; Elizabeth Ivey, Vice President,
     Sales and Marketing;

s.   Teva: Jeremy Levin, President and CEO; Theresa Coward, Senior Director of Sales;
     David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior Vice President


                                          23
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 719 of 768




      and Chief Operating Officer, North America Generics; Allan Oberman, President and
      CEO Teva Americas Generics; Jonathan Kafer, Executive Vice President, Sales and
      Marketing; Barry Fishman, President and CEO, Teva Canada; Jeffrey Herzfeld, Senior
      Vice President US Specialty Medicines; David Marshall, Vice President of Operations;
      Michael Sine, Director, Corporate Account Group; Douglas Sommerville, Senior Vice
      President and General Manager, Teva Canada;

t.    Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
      Director of National Accounts; Sultana Kazanas, National Account Manager;

u.    Versapharm: Stephen McCune, Chief Sales & Marketing Officer;

v.    Wockhardt: Michael Craney, President of Sales & Marketing; and

w.    Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau, Executive
      Vice President Sales and Marketing.


HDMA 2013 Business and Leadership Conference – Orlando, Florida (June 2-5, 2013):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics, Marc Falkin, Vice
      President of Purchasing; Maureen Barrett, Director of National Accounts; Anthony
      Giannone, National Accounts Director;

b.    Akorn/Hi-Tech;

c.    Amneal: Marty Ross, Vice President, Sales Operations; Stephen Rutledge, Vice President
      Sales;

d.    Alvogen: William Hill, Vice President of Sales and Marketing;

e.    Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
      National Sales Director; James Van Lieshout, Vice President, Sales; David
      Rekenthaler, National Accounts Director; Jane Williams, Vice President Specialty
      Generic Sales;

f.    Aurobindo: Julie Faria, Senior Manager, Sales Operations and Contact Administration;

g.    Citron: Karen Strelau, Vice President, Sales; Laura Short, Associate Vice President,
      Sales;

h.    Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
      America Generics; Michael Burton, Director National Accounts, Health Systems; Joshua
      Hudgens, Director of Purchasing; Patricia Wetzel Senior Director, National Accounts;


                                            24
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 720 of 768




i.   Glenmark: Christopher Bihari, Director National Accounts;

j.   Greenstone: Lori LaMattina, Sales Marketing Manager; Jill K. Nailor, Senior Director,
     Sales and National Accounts; Robin Strzeminski, National Account Director; Kevin
     Valade, National Account Director; Gregory Williams, National Account Manager;

k.   Heritage: Neal O’Mara, National Accounts Manager; Anne Sather, National Account
     Manager;

l.   Impax: Gary Skalski (“Skalski”), Director of Sales; William Ball (“Ball”), Senior
     National Account Manager; Danny Darnell (“Darnell”), Senior National Account
     Manager; Todd Engle, Senior Director, Sales Operations;

m.   Lannett: Kevin Smith, Vice President of Sales; Grace Wilks, Director, Sales and
     Marketing; Tracy Sullivan, Director of National Accounts; Robert Foley, Marketing
     Manager;

n.   Lupin: Dave Berthold, VP, Sales, U.S. Generics; David Shirkey, National Accounts
     Manager; Lauren Walten, National Account Manager;

o.   Mallinkrodt: Steven Becker, National Account Director; Kian Kazemi, Director, Retail
     National Accounts – Specialty Generics; Jacob Longenecker, Product Manager, Specialty
     Generics; Jane Williams, Vice President, Sales – Specialty Generics;

p.   Mylan: Janet Bell, National Accounts Director; Joseph Duda, Vice President, North
     America Sales Operations and Customer Excellence; Edgar Escoto, National Accounts
     Director; Kevin McElfresh, Executive Director, National Accounts; James Nesta,
     Vice President of Sales; Robert O’Neill, Vice President; Sean Reilly, Key Account
     Manager; John Shane, Director of National Trade Accounts; Gary Tighe, National
     Accounts Director; Lance Wyatt, National Accounts Director; Michael Aigner, Director,
     National Accounts; John Baranick, Director, Trade Relations; Danielle Barill, Director,
     Sales Support and Customer Relations; Andrew Dobbs, Manager, Supplier Trade
     Relations; Richard Isaac, Senior Manager, Strategic Accounts; Christopher Neurohr,
     Director, National Accounts;

q.   Par: Jon Holden, Vice President of Sales; Sandra Bayer, National Accounts Manager;
     Peter Gargiulo, Director, National Accounts; Christopher Neurohr, Director, National
     Accounts; John Bullock, National Accounts Director;

r.   Sandoz: Alan Ryan, Associate Director, National Accounts; Dawn Doggett, National
     Trade Affairs Executive, Managed Markets;

s.   Sun: Scott Littlefield, Trade Director, National Account Director; Daniel Schober,
     Associate Vice President, Trade Sales; David Moody, CEO, Mutual; David
     Simoneaux, Marketing Coordinator, Mutual;


                                            25
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 721 of 768




t.    Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
      Director; Jeffrey Herzfeld, Senior Vice President, Commercial Operations and America
      Strategy; Jessica Peters, National Accounts Manager; Teri Sherman, National Accounts
      Director; Christine Baeder, Senior Director Customer Operations; Maureen Barrett,
      Director, National Accounts; Andrew Boyer, Senior Vice President, Generic Sales and
      Marketing; Marc Falkin, Vice President, Purchasing; Christopher Doerr, Director Trade
      Relations;

u.    Valeant: Cheryl Volker, Senior Manager, Customer Service;

v.    VersaPharm: Tara Demianyk, Pricing, Contracs and Sales Analyst; Stephen M.
      McCune, Chief Sales and Marketing Officer

w.    West-Ward: Mark Boudreau, Executive Director of National Sales; Paul Kersten, Vice
      President, Sales and Marketing; Neal Gervais, National Account Director; John Kline,
      National Account Director; Joseph Ruhmel, National Account Director; Marik
      Soudreau, Executive Director, National Sales; Steven Snyder, National Account
      Director; and

x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
      Manager; Marc Kikuchi, Senior Vice President, Global Generics; Phyllis Kidder, Senior
      Vice President, Global Generics; Kristy Ronco, Associate Vice President, National
      Accounts.


GPhA CMC Workshop – Bethesda, Maryland (June 4-5, 2013):

a.    Actavis;
b.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
c.    Breckenridge;
d.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality
e.    Fougera;
f.    G&W Laboratories;
g.    Glenmark;
h.    Heritage;
i.    Hi-Tech;
j.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
k.    Lannett;
l.    Morton Grove;
m.    Mylan;
n.    Par;
o.    Perrigo: Richard Stec, Vice President Global Regulatory Affairs;
p.    Sandoz: Alison Sherwood, Associate Director, Regulatory Affairs;
q.    Sun;
r.    Taro;
s.    Teva;


                                            26
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 722 of 768




t.    UDL (Mylan Institutional);
u.    Upsher-Smith; and,
v.    Zydus.


NACDS 2013 Total Store Expo – Sands Expo Convention Center, Las Vegas, Nevada (August
10-13, 2013):

a.    Actavis: Michael Baker, Executive Vice President, Trade and Sales Department;
      Andrew Boyer, President and CEO, North America Generics; Napolean Clark, Vice
      President of Marketing; Michael Dorsey, Director of National Accounts; Marc Falkin,
      Vice President of Purchasing; Anthony Giannone, National Accounts Director; Megan
      Gorman, Senior Marketing Manager; Maureen Meehan, Director of National
      Accounts; Cindy Stevens, Director of National Accounts; Nancy Baran, Director,
      Customer Relations; Kathleen Conlon, Director, Contract Administration; Lisa Fiveash,
      National Account Representative; Rob Hooper, Senior Marketing Manager; Richard
      Rogerson, Senior Director, New Products; Allan Slavsky, Sales Consultant; Michael
      Reed, Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
      Development; John Shane, Director, Trade Relations; Michael Dorsey, Director,
      National Accounts;

b.    Akorn/Hi-Tech: John Sabat, Sr. VP of National Accounts; M. Tranter, National
      Accounts Manager, Sales and Marketing; Mick McCanna, Account Manager;

c.    Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, National
      Account Manager; Gwen Copeland, Manager, National Accounts; John Crawford,
      National Account Director; Sam Boulton, Director, National Accounts; Jeffrey
      Hampton, Senior Vice President and National Manager, US and Latin America; Niki
      Hinman Smock, National Account Manager; David Kohler, Vice President and General
      Manager; Chirag Patel, Marketing Director, National Accounts; Shannon Price, Senior
      Marketing Director; Bob Simmons, National Accounts Director; Debbie Veira,
      National Accounts Manager; Pat Walden, Senior Marketing Manager; Corey Anquetil,
      Director, Strategic Sales National Accounts; Beth Hamilton, Vice President, Marketing
      and Portfolio Strategy, Sales and Marketing; Tina Kaus, National Accounts Director;
      James Van Lieshout, Senior Director, Commercial Operations; Pat Walden, Senior
      Marketing Manager;

d.    Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
      Vice President, Sales; Jeffrey Rumler, Executive Vice President, Sales and Marketing;

e.    Amneal: Andy Cline, Account Executive; David Hardin, National Accounts Manager;
      Liz Koprowski, National Account Manager; Jim Luce, Executive Vice President, Sales &
      Marketing; Brown Massey, Director, Sales; June Parker, National Accounts Manager;
      Chintu Patel, CEO & Co-Chairman; Chirag Patel, Co-CEO & Chairman; Becky Reece,
      Event Coordinator; Shannon Rivero, Vice President, Pricing & Analytics; Stephen
      Rutledge, Vice President, Sales; Kammi Wilson, Marketing Manager;


                                            27
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 723 of 768




f.   Aurobindo: Stuart Blake, Director, National Accounts; Robert Cunard, CEO; Patrick
     Santangelo, Senior Director, Sales; Anthony Thomassey, Director National Accounts;

g.   Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
     Manager; Chris D’India, National Acocunt Manager; Stu Messinger, Director of National
     Accounts; Kon Ostaficiuk, President; Dan Piergies, Director, Sales Operations, Laura
     Ricardo, Director of Corporate Accounts; Clayton Smith, Account Manager;

h.   Citron: Vimal Kavuru, CEO;

i.   Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
     Head, National Accounts, North America Generics; Jinping McCormick, Vice President
     Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry Knupp,
     Director of National Accounts; Gary Benedict, Executive Vice President; Umang
     Vohra, Executive Vice President and Head of North America Generics;

j.   Fougera;

k.   G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Lauren Connolly,
     National Account Manager; Aaron Greenblatt, Chief Executive Officer; Kurt Orlofski,
     President & Chief Operating Officer; Michelle Sisco, Sales Analyst;

l.   Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President,
     Sales and Marketing; Paul Dutra, Executive Vice President; Jessica Cangemi,
     Director, Sales and Marketing; Jeff Johnson, Director, Sales and Marketing; David
     Irwin, Director, Sales; Stephanie Picca, Manager, Sales and Marketing; Terry Coughlin,
     Executive Vice President and Chief Operating Officer;

m.   Greenstone: James Cannon, General Manager; Linda Hannemann; Lori Lamattina, Sales
     Operations Manager; Jill Nailor, Sr. Director Sales and National Accounts; Robin
     Strezeminski, National Account Director; Kevin Valade, National Account Director,
     Christine Versichele, Director of U.S. Generic Channel Strategies; Christopher Weller,
     Senior Manager, Marketing & Strategy; Greg Williams, Director, National Accounts;

n.   Heritage: Allen Dunehew, President and CEO; Matt Edelson, Senior Director of Sales;
     Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Neal O’Mara, National
     Accounts Manager; Anne Sather, National Account Manager; Gina Gramuglia,
     Commercial Operations;

o.   Impax: Chris Gerber, Director of Pricing and Contracts; Italo Pennella, Account
     Manager; Dan Rozmiarek, Account Manager;

p.   Lannett: Arthur Bedrosian, President and CEO; William Schreck, Chief Operating
     Officer; Justin McManus, Director, National Accounts; Kevin Smith, Vice President,




                                           28
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 724 of 768




     Sales and Marketing; Tracy Sullivan, National Accounts Manager; Lauren Carotenuto,
     National Accounts Representative; Michael Block, Business Development Manager;

q.   Lupin: Dave Berthold, SVP, Generics; Robert Hoffman, EVP, U.S. Generics; Paul
     McGarty, President; Steve Randazzo, SVP; David Shirkey, National Account Manager;
     Lauren Walten, National Account Manager;

r.   Mallinckrodt: Scott Parker, Director of Trade, Brand Pharmaceuticals; Steve Becker,
     Director of National Account; Lisa Cardetti, National Account Manager; Ginger Collier,
     Senior Director, Marketing; Joe Duarte, Director, Access Marketing; Walt Kaczmarek,
     Chief Operating Officer; Kian Kazemi, Vice President, Sales; Marc Montgomery,
     Director of Marketing; Bonnie New, National Account Manager; Pete Romer, National
     Account Manager; Kevin Vorderstrasse, Director Strategic Marketing; Jane Williams,
     Vice President-Sales;

s.   Mylan: James Nesta, Vice President of Sales; Michael Aigner, Director, National
     Accounts; Joseph Duda, President; Kevin McElfresh, Executive Director, National
     Accounts; Robert O’Neill, Vice President; Robert Potter, Senior Vice President, North
     America and Channel Development; Lance Wyatt, National Accounts Director; Matt
     Cestra, Senior Director Marketing; Rodney Emerson, Director, Pricing and Contracts;
     Edgar Escoto, National Accounts Director; Stephen Krinke, National Accounts
     Manager; Damon Pullman, West Regional Account Manager; Sean Reilly, Key
     Account Manager; John Baranick, Director, Trade Relations; Shane Bartolo, Senior
     Specialist, Sales Administration; Vive Bridges, Senior Director of Global Events;
     Martin Fletcher, Senior Director, Commercial Business and Purchasing; Ron Graybill,
     Vice President Managed Markets; Adrienne Helmick, Associate Product Manager,
     Marketing; Chad Holland, Vice President, Commercial Operations; Heather Paton, Vice
     President Sales; Bipan Singh, Director, Marketing; Tom Theiss, Director, Trade
     Relations; Christine Waller, Senior Manager, North America Communications;

t.   Par: Jon Holden, Vice President of Sales; Michael Altamuro, Vice President
     Marketing and Business Analytics; Renee Kenney, Senior Advisor, Generic Sales, Senior
     Advisor Generic Sales; Karen O’Connor, Vice President, National Accounts; Rick
     Guillory, Vice President of National Accounts; Gerald Burton, Vice President of
     National Accounts; Christine Caronna, Director National Accounts; Rich Franchi, Vice
     President, Sales; Kim Rothofsky, Senior Director, Trade Relations; Scott Littlefield,
     Trade Director; Brent Bumpas, National Account Director, Trade; Kevin O’Brien,
     Senior Director Payer Markets; Warren Pefley, Vice President, Sales and Marketing;
     Charles “Trey” Probst, Vice President; Kelly Bachmeier, Director, National Accounts;
     Sandra Bayer, Senior Director, National Accounts; James Burnett, National Accounts
     Manager; Walter Busbee, Director National Accounts; Lori Minnihan, Associate
     Director, Trade Pricing Operations; Spike Pannell, National Account Manager; Sandra
     Parker, Deputy Compliance Officer; Michael Reiney, Vice President, Purchasing; Jeremy
     Tatum, Director, Market Insights; Darren Hall, Director, National Accounts;




                                           29
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 725 of 768




u.   Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;
     Christian Strong, Senior Vice President, Diabetes Care; Mark Walin, Vice President,
     Consumer Healthcare Sales; John Wesolowski, Acting General Manager; Philip
     Willis, Innovation and Marketing Strategy; Tom Cotter, Vice President, OTC
     Marketing; Andrea Felix, National Account Executive; Kara Goodnature, Marketing
     Manager; Ori Gutwarg, National Account Executive; Pete Haakenstad, National Account
     Manager; Larry Hudson, Animal Health; H. James Booydegraaff, Associate Director,
     Marketing; Andy Kjeelberg, Vice President, Consumer Healthcare Sales; John
     Klingenmeyer, Vice President, Consumer Healthcare Sales; Shelley Kocur, Senior
     Director, Service and Customer Supply Chains; Elizabeth Lowney, Strategic and
     Pipeline Plan Manager; Katie McCormack, National Account Manager; Richard
     McWilliams, Senior Vice President and General Manager; Kristine Milbocker, Trade
     Relations Planner; Troy Pelak, Vice President, Consumer Healthcare Sales; Tony
     Polman, National Account Executive; Neal Wilmore, Vice President Commercial
     Operations, Animal Health; Michael Yacullo, Vice President, Consumer Healthcare
     Sales; Tom Zimmerman, Vice President and General Manager;

v.   Sandoz: Peter Goldschmidt, President Sandoz US and Head North America; Armando
     Kellum, Vice President, Sales and Marketing; Paul Krauthauser, Senior Vice President,
     Sales and Marketing; Della Lubke, National Account Executive; Steven Greenstein,
     Director, Key Customers; Christopher Bihari, Director, Key Customers; Anuj Hasija,
     Executive Director, Key Customers;

w.   Sun: William Everett, National Trade Account Manager; Wayne Fallis, Director,
     National Accounts; Steven Goodman, Director Marketing, Generics; Susan Knoblauch,
     Senior Manager, Sales; GP Singh Sachdeva, President of Sun Pharmaceuticals, USA;
     Grace Shen, Vice President, Marketing; Steven Smith, Senior Director of Sales;
     Christopher Bihari, Director, Key Customers;

x.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Sheila Curran, Vice
     President, Sales Operations; Howard Marcus, Vice President Sales and Marketing;
     Michael Perfetto, Group Vice President and Chief Commercial Officer of the Generic
     Rx Business; Doug Statler, Senior Director, Head of Sales; Elizabeth Guerrero, Director,
     Corporate Accounts, Managed Care; Carlton Holmes, Vice President Marketing; Tim
     Kiernan, Director of Marketing Analytics;

y.   Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
     Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
     America Generics; Kevin Galowina, Head of Marketing Operations; Jessica Peters,
     Manager of Corporate Accounts; Allan Oberman, President and CEO Teva Americas
     Generics; Jennifer Chang, Director, Marketing; Scott Goldy, Director, National
     Accounts; Christine Baeder, Senior Vice President, Customer and Marketing
     Operations; Christopher Doerr, Senior Director, Trade Operations; Kevin Green,
     Associate Vice President, National Accounts; Jeffrey Herzfeld, Senior Vice President,
     US Specialty Medicines; Jonathan Kafer, Executive Vice President, Sales and Marketing;
     Kayla Kelnhofer, National Account Executive; Jennifer King, Director, New Product



                                            30
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 726 of 768




      Marketing; David Marshall, Vice President of Operations; Jerry Moore, Director, State
      Government Affairs; Teri Sherman, Director National Accounts; Jason Nagel,
      Associate Director; John Wodarczyk, Director, Customer Relations;

z.    Upsher-Smith;

aa.   Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
      Director of National Accounts; Tricia Green, Senior Brand Manager; Jona Mancuso,
      Brand Manager; John Reed, Director, Marketing; Sultana Kazanas, National Account
      Manager;

bb.   Versapharm: Tara Davis, Pricing, Contracts & Sales Analyst; Jim Josway, Vice
      President, Sales; Stephen McCune, Chief Sales & Marketing Officer; Carl Merideth, Vice
      President, Marketing and Clinical Pharmacology;

cc.   West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
      Marketing Manager; Tareq Darwazeh, National Accounts Senior Manager; Paul
      Markowitz, Director, National Accounts; Ernesto Cividanes, Manager, Trade Relations;

dd.   Wockhardt: Karen Andrus, Director of Sales; Michael Craney, President of Sales and
      Marketing; Sunil Khera, President, The Americas, Japan and Emerging Markets; Kevin
      Knarr, VP of Sales and Marketing; Scott Koenig, VP of Sales and Marketing, Generics;
      Bob Watson, VP of National Accounts; and

ee.   Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice
      President Sales and Marketing; Elizabeth Purcell, Senior Director, Marketing and
      Portfolio Management; Ganesh Nyak, Chief Operating Officer and Executive Director;
      Daniel Lukasiewicz, Senior Manager, Marketing Operations; Sharvil Patel, Deputy
      Managing Director.


HDMA 2013 Annual Board and Membership Meeting – White Sulphur Springs, West
Virginia (September 29 – October 2, 2013):

a.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice President of Sales;

b.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales, Retail Division;
      Jeff Watson, President;

c.    Mylan: Joseph Duda, President; Anthony Mauro, Senior Vice President; Robert
      O’Neill, Vice President, Commercial Operations; Robert Potter, Senior Vice President,
      North America; Robert Tighe, CFO;



                                             31
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 727 of 768




d.    Teva: Robert Tighe, Chief Financial Officer, North America; Theresa Coward, Senior
      Director, National Sales; Christopher Doerr, Director, Trade Operations; David
      Rekenthaler, Vice President Sales, US Generics; Christine Baeder, Senior Director,
      Customer Operations; and

e.    Upsher-Smith.


HDMA 2013 Annual Board & Membership Meeting – White Sulphur Springs, WV (Sept. 29 -
Oct. 2, 2013)

a.    Apotex;
b.    Mylan;
c.    Teva; and
d.    Upsher-Smith.


GPhA 2013 Fall Technical Conference – Bethesda, Maryland (October 28-30, 2013):

a.    Actavis;
b.    Akorn;
c.    Alvogen;
d.    Amneal;
e.    Apotex: Kiran Krishnan Vice President, Regulatory Affairs;
f.    Aurobindo;
g.    Breckenridge;
h.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality;
i.    Fougera;
j.    Glenmark;
k.    Heritage;
l.    Hi-Tech;
m.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
n.    Lannett;
o.    Lupin;
p.    Mallinckrodt;
q.    Mylan: Dan Snider, Vice President Morgantown RD; Marcie McClintic, Vice President
      and Chief of Staff; Carmen Shepard, Senior VP, Global Policy and Regulatory;
r.    Par;
s.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
t.    Sandoz;
u.    Sun;
v.    Taro;
w.    Teligent (IGI Laboratories);
x.    Teva;


                                           32
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 728 of 768




y.    UDL (Mylan Institutional);
z.    Upsher-Smith;
aa.   Versapharm;
bb.   Wockhardt; and,
cc.   Zydus.


NACDS 2013 Foundation and Reception Dinner – New York, New York (December 1-3, 2013):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Marc Falkin,
      Senior Vice President, Sales; Anthony Giannone, Executive Director, Sales; Paul Reed,
      Senior Director, Trade Sales and Development; Michael Reed, Executive Director, Trade
      Relations; John Shane, Director, Trade Relations;

b.    Apotex: Jeff Watson, President, Global Generics; Tim Berry, National Account
      Manager; Sam Boulton, Director of National Accounts; Jeffrey Hampton, Senior Vice
      President and General Manager, US and Latin America; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy, Sales and Marketing; James Van
      Lieshout, Senior Director, Commercial Operations;

c.    Mylan: Joseph Duda, President; Robert Potter, Senior Vice President North America
      National Accounts and Channel Development; Rob O’Neill, Head of Sales; Dave
      Workman, Vice President, Strategic Pricing and Contracts; James Nesta, Vice
      President of Sales;

d.    Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

e.    Sandoz: Peter Goldschmidt, President Sandoz US and Head North America; Armando
      Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive Director, Key
      Customers; Dave Picard, Vice President, Biosimilars and Injectables;

f.    Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
      Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
      America Generics; David Marshall, Vice President of Operations; and

g.    Upsher-Smith.


NACDS 2014 Regional Chain Conference – (Feb. 2-4, 2014):

a.    Actavis: Paul Reed, Sr. Director, Trade Sales & Development;
b.    Mylan: Gary Tighe, Director National Accounts;
c.    Teva: Teri Coward; Senior Directors Sales & Trade Relations; and
d.    Upsher-Smith: Mike McBride, Vice President, Partner Relations; Michael Muzetras,
      Senior National Account Manager; Mary Rotunno, National Account Manager;



                                            33
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 729 of 768




GPhA 2014 Annual Meeting – Orlando, Florida (February 19-21, 2014):

a.    Actavis;
b.    Alvogen;
c.    Amneal;
d.    Apotex: Jeff Watson, President;
e.    Aurobindo;
f.    Breckenridge;
g.    Dr. Reddy’s;
h.    Epic;
i.    Greenstone;
j.    Heritage;
k.    Hi-Tech;
l.    Impax;
m.    Lupin;
n.    Mallinckrodt;
o.    Mylan: Marcie McClintic Coates, VP and Head of Global Regulatory Affairs; Andrea
      Miller, Senior Vice President, Head, Global Complex Products Operations; Tony Mauro,
      President;
p.    Par;
q.    Perrigo;
r.    Sandoz: Carlos Sattler, M.D. Vice President, Clinical Development & Medical Affairs;
s.    Strides Pharma;
t.    Sun;
u.    Taro;
v.    Teligent (IGI Laboratories);
w.    Teva: Allan Oberman, President and CEO;
x.    Upsher-Smith;
y.    Versapharm;
z.    Wockhardt; and
aa.   Zydus.


ECRM’s Annual Retail Pharmacy Efficient Program Planning Session – (February 23-26,
2014):

a.    Actavis;
b.    Akorn;
c.    Amneal;
d.    Apotex;
e.    Ascend;
f.    Breckenridge;
g.    Camber;
h.    Citron;
i.    Dr. Reddy’s;
j.    Epic;


                                           34
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 730 of 768




k.    Greenstone;
l.    Heritage;
m.    Hi-Tech;
n.    Lannett;
o.    Lupin;
p.    Mallinckrodt;
q.    Par;
r.    Perrigo: Tony Polman, National Account Executive; Andrea Felix, National Account
      Executive; Jim Booydegraaf, Associate Director, Marketing; John Wesolowski, Acting
      General Manager, Katie McCormack, National Account Manager;
s.    Sandoz;
t.    Sun;
u.    Taro: Howard Marcus, VP Sales & Marketing; Scott Brick, Manager, National Accounts;
      Elizabeth Guerrero, Director, Corporate Accounts;
v.    Teligent: Jason Grenfell-Gardner, President and CEO; Shawn McMorrow, National
      Accounts Manager;
w.    Upsher-Smith;
x.    West-Ward;
y.    Wockhardt; and
z.    Zydus.


ECRM 2014 Hospital, GPO & LTC Pharmaceutical – (February 23-27, 2014):

a.    Actavis;
 b.   Akorn;
c.    Apotex;
d.    Breckenridge;
e.    Citron;
f.    Dr. Reddy’s;
g.    Heritage;
h.    Lannett;
i.    Lupin;
j.    Mylan;
k.    Par;
l.    Perrigo;
m.    Sandoz;
n.    Sun;
o.    Teligent;
p.    Upsher-Smith;
q.    West-Ward;
r.    Wockhardt; and
s.    Zydus.




                                          35
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 731 of 768




HDMA Sixth Annual CEO Roundtable Fundraiser – New York, New York (April 1, 2014):

a.    Actavis: Andrew Boyer, Senior Vice President, US Generics Sales and Marketing;
      Napolean Clark, Executive Director, US Generics Marketing; Marc Falkin, Vice
      President, Marketing, Pricing, and Contracts; Anthony Giannone, Executive Director,
      Sales; Rick Rogerson, Director, Pricing;

b.    Amneal: Chintu Patel, Co-CEO and Chairman; Chirag Patel, President and Co-Chairman

c.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Senior Vice
      President, Commercial Operations; James Van Lieshout, Vice President, Sales; Jeff
      Watson, President, US and Canada Commercial;

d.    Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
      Operations;

e.    Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
      Executive Vice President, Sales and Marketing;

f.    Mylan: Joseph Duda, President; Hal Korman, Executive Vice President and Chief
      Operating Officer; Anthony Mauro, Senior Vice President, and President of North
      America; James Nesta, Vice President of Sales; Robert Potter, Senior Vice President,
      North America National Accounts and Channel Development; Joseph Zenkis, Vice
      President, North America Sales and Channel Strategy;

g.    Par;

h.    Perrigo;

i.    Sandoz: Anuj Hasija, Executive Director, Key Accounts; Armando Kellum, Vice
      President, Contracts, Pricing, and Business Analytics; Kirko Kirkov, Executive
      Director, Key Accounts; Scott Smith, Vice President, Commercial Operations;

j.    Taro;

k.    Teva: Maureen Cavanaugh, Senior Vice President, Sales and Marketing; Christopher
      Doerr, Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President, US Trade
      Relations, Specialty Medicines; David Rekenthaler, Generic Sales; and

l.    Upsher-Smith.


NACDS 2014 Annual Meeting – Scottsdale, Arizona (April 26-29, 2014):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Marc Falkin,
      Vice President of Purchasing; Sigurdur Olafsson, President; Paul Reed, Senior Director


                                            36
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 732 of 768




     of Trade and Sales Development; Robert Stewart, Chief Operating Officer; Paul
     Bisaro, Board Member; Jean-Guy Goulet, Regional President, Canada Generics;
     Michael Reed, Executive Director, Trade Relations; John Shane, Director, Trade
     Relations;

b.   Apotex: Jeff Watson, President, Global Generics; Sam Boulton, Director of National
     Accounts; Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice President
     and General Manager, US and Latin America; David Kohler, Vice President and General
     Manager; Corey Anquetil, Director, Strategic Sales North America; Buddy Bertucci,
     Vice President, Institutional Sales; Beth Hamilton, Vice President, Marketing and
     Portfolio Strategy, Sales and Marketing; James Van Lieshout, Sr. Director, Commercial
     Operations; Peter Hardwick, Senior Vice President, Sales and Marketing, Canada;

c.   Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
     & Chairman; Shannon Rivero, Vice President, Pricing & Analytics; Stephen Rutledge,
     Vice President, Sales;

d.   Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
     Operations;

e.   Camber: Brett Barczak, Director, Corporate Accounts; Kon Ostaficiuk, President;

f.   Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
     Executive Vice President, Sales and Marketing;

g.   Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
     Head, National Accounts, North America Generics; Jinping McCormick, Vice President
     Rx Marketing, US Generics; Michael Allen, Vice President and Head, Rx Products,
     North America Generics; Milan Kalawadia, Vice President, OTC Division;

h.   G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Aaron
     Greenblatt, Chief Executive Officer; Kurt Orlofski, President & Chief Operating Officer;

i.   Glenmark: Jim Brown, Vice President of Sales; James Grauso, Executive Vice
     President, North America Sales;

j.   Greenstone: James Cannon, General Manager; Jill Nailor, Sr. Director Sales and
     National Accounts;

k.   Heritage: Jeffrey Glazer, CEO;

l.   Impax: Doug Boothe, President Generics Division;

m.   Lannett;




                                            37
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 733 of 768




n.   Lupin: Dave Berthold, SVP, Generics; Robert Hoffman, EVP, U.S. Generics; Paul
     McGarty, President;

o.   Mallinckrodt: Ginger Collier, Senior Director, Marketing; Walk Kaczmarek, Chief
     Operating Officer; Kian Kazemi, Vice President, Sales; Todd Killian, VP, Global Market
     Access; Scott Parker, Director of Trade, Brand Pharmaceuticals; Jane Williams, Vice
     President-Sales;

p.   Mylan: Joseph Duda, President; Anthony Mauro, Chief Commercial Officer; James
     Nesta, Vice President of Sales; Hal Korman, Executive Vice President and Chief
     Operating Officer; Robert Potter, Senior Vice President, North America and Channel
     Development; Rob O’Neill, Head of Sales; John Munson, Vice President Global
     Accounts Mylan;

q.   Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Renee Kenney,
     Senior Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas,
     National Account Director, Trade; Michael Altamuro, Vice President, Marketing and
     Business Analytics; Antonio Pera, Chief Commercial Officer;

r.   Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
     Kapral, Senior Vice President, Consumer Healthcare Sales; Mark Walin, Vice
     President, Consumer Healthcare Sales; John Wesolowski, Acting General Manager;
     Andy Kjellberg, Vice President, Consumer Healthcare Sales; Jeff Needham, Executive
     Vice President and General Manager, Consumer Healthcare; Tony Polman, National
     Account Executive;

s.   Sandoz: Peter Goldschmidt, President Sandoz, US and Head, North America; Steven
     Greenstein, Director, Key Customers; Anuj Hasija, Executive Director Key Customers;
     Armando Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive
     Director, Key Customers; Scott Smith, Vice President Sales and Marketing; Dave
     Picard, Vice President, Biosimilars and Injectables; Claude Dupuis, Director of
     Corporate Accounts Ontario and Western Canada; Jacquelin Gagnon, Vice President,
     Sales and Marketing, Canada; Michel Rubidoux, President and General Manager,
     Canada;

t.   Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Steve Smith, Senior
     Director of Sales; Steven Goodman, Director Marketing, Generics;

u.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
     Commercial Officer Generic RX, OTC, US and Canada; Alex Likvornik, Senior
     Director, Strategic Pricing and Marketing; Elizabeth Ivey, Vice President, Sales and
     Marketing;

v.   Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
     America Generics; Allan Oberman, President and CEO Teva Americas Generics;
     Theresa Coward, Senior Director, National Sales; Christopher Doerr, Director, Trade



                                           38
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 734 of 768




      Operations; David Rekenthaler, Vice President Sales, US Generics; Christine Baeder,
      Senior Director, Customer Operations; Jeffrey Herzfeld, Senior Vice President US
      Specialty Medicines; David Marshall, Vice President of Operations; Michael Reid, Vice
      President, Corporate and Retail Sales; Michael Sine, Director, Corporate Account
      Group; Douglas Sommerville, Senior Vice President and General Manager, Canada;

w.    Upsher-Smith;

x.    Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
      Director of National Accounts; Tricia Green, Senior Brand Manager; Jona Mancuso,
      Brand Manager; John Reed, Director, Marketing; Sultana Kazanas, National Account
      Manager;

y.    Versapharm: Jim Josway, Vice President, Sales; Stephen McCune, Chief Sales &
      Marketing Officer;

z.    Wockhardt: Michael Craney, President of Sales & Marketing; and

aa.   Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales; Scott Goldy, Director, National Account; Kevin Green, Vice
      President, National Accounts.


MMCAP 2014 National Member Conference – Bloomington, Minnesota (May 12-15, 2014):

a.    Actavis: Mark Blitman, Executive Director of Sales for Government Markets;
b.    Apotex: Bob Simmons, National Account Director;
c.    Aurobindo;
d.    Breckenridge: Scott Cohon, National Accounts Director;
e.    Heritage: Anne Sather, National Account Manager;
f.    Lannett: Tracy Sullivan, National Account Manager;
g.    Mylan: Janet Bell, Director, National Accounts;
h.    Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director, National
      Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice President,
      National Accounts;
i.    Perrigo: Pete Hakenstad, National Account Manager;
j.    Sandoz;
k.    Teva: Nick Gerebi, National Account Manager;
l.    Upsher-Smith: Michelle Brassington, Regional Account Manager; and
m.    West-Ward: Mark Boudreau, Executive Director of National Sales.




                                             39
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 735 of 768




HDMA 2014 Business and Leadership Conference – JW Marriott Desert Ridge, Phoenix,
Arizona (June 1-4, 2014):

a.    Actavis: Maureen Barrett, Director of National Accounts; Marc Falkin, Vice President
      of Purchasing; John Fallon, Director of National Accounts; Anthony Giannone,
      National Accounts Director; Andrew Boyer, Senior Vice President, Generic Sales and
      Marketing; Richard Rogerson, Executive Director Pricing and Business Analytics;

b.    Akorn/Hi-Tech: Jonathan Kafer, Senior Director;

c.    Alvogen: William Hill, EVP, US Commercial Operations

d.    Amneal: Marty Ross, Vice President, Sales Operations; Stephen Rutledge, Vice
      President, Sales;

e.    Apotex: Bob Simmons, National Account Director; Jeffrey Hampton, Vice President,
      Commercial Operations; Beth Hamilton, National Sales Director; Tina Kaus, National
      Accounts Director; James Van Lieshout, Vice President, Sales; David Rekenthaler,
      National Accounts Director; Jane Williams, Vice President Specialty Generic Sales;

f.    Aurobindo: Julie Faria, Senior Manager, Sales;

g.    Camber: Brett Barczak, Director, Corpporate Accounts

h.    Citron: Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President,
      Sales and Marketing;

i.    Dr. Reddy’s: Chris Costa, Vice President of Sales; Mike Allen, Vice President and
      Head, Rx Generics; Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
      Director of Purchasing; Katherine Neeley, Associate Director; Gunjan Patel, Sales
      Analyst;

j.    Glenmark: Christopher Bihari, Director National Accounts;

k.    Greenstone: Lori LaMattina, Manager, Sales and Marketing; Robin Strzeminski,
      National Account Director; Gregory Williams, National Account Director;

l.    Heritage: Anne Sather, National Account Manager; Neal O’Mara, National Accounts
      Manager; Jeffrey Glazer, Chairman and CEO; Jason Malek, Senior Vice President,
      Commercial Operations; Matthew Edelson, Associate Director, National Accounts;

m.    Impax: Skalski; Darnell; Ball;

n.    Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
      National Accounts; Grace Wilks, Director Sales and Marketing; Justin McManus,



                                            40
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 736 of 768




     Director, National Accounts and Sales; Lauren Carotenuto, National Account
     Representative;

o.   Lupin: Dave Berthold, VP, Sales, U.S. Generics; David Shirkey, National Accounts
     Director; Lauren Walten, National Account Manager; Kevin Walker, National Accounts
     Manager;

p.   Mallinckrodt: Steven Becker, National Account Director; Lisa Cardetti, Director of Key
     Accounts; Walter Kaczmarek, Vice President, General Manager Specialty Generics; Kian
     Kazemi, Director, Retail National Accounts - Specialty Generics; Scott D. Parker,
     Director of Trade; Kevin D. Vorderstrasse, Senior Product Manager; Jane Williams, Vice
     President, Sales – Specialty Generics;

q.   Mylan: Richard Isaac, Senior Manager, Strategic Accounts; Joseph Duda, President;
     Edgar Escoto, National Accounts Director; James Nesta, Vice President of Sales;
     Lance Wyatt, National Accounts Director; Michael Aigner, Director, National
     Accounts; John Baranick, Director of Trade Relations; Joseph Zenkus, Vice President,
     North America Sales and Channel Strategy; Frank Mullery, Senior Director and
     Controller; Todd Bebout, Vice President, North America Supply Chain Management;
     Janet Bell, Director, National Accounts; Steven Krinke, National Account Manager;
     Robert O’Neill, Head of Sales Generic North America; Sean Reilly, National Account
     Manager; John Shane, Trade Relations; Erik Williams, Vice President North America
     Pricing and Contracts;

r.   Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
     National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
     President, National Accounts; Brent Bumpas, National Account Executive; Lisa
     Walker, Associate Director; Michael Reiney, Vice President, Sales; Charles “Trey”
     Propst, Vice President, National Accounts; Warren Pefley, Director, National Accounts;

s.   Sandoz: Lisa Badura, Director, National Accounts Sales; Anuj Hasija, Key Account
     Executive Director; Kirko Kirkov, Key Account Executive Director; Ryan Alan,
     Associate Director, National Accounts; Sean Walsh, Key Account Manager; James
     Hendricks, Key Account Executive Director; Della Lubke, Director, National Accounts;
     David Picard, Vice President, Generic Sales; Christopher Bihari, Director, National
     Sales; Steve Greenstein, Director, National Accounts;

t.   Sun: Daniel Schober, Associate Vice President, Trade Sales; Scott Littlefield, Trade
     Director, National Account Executive; Steven Smith, Senior Director of Sales; Susan
     Knoblauch, Senior Manager, Sales;

u.   Taro: Anand Shah, Associate Director Sales Operations;

v.   Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
     Director; Christopher Doerr, Director, Trade Operations; Daniel Driscoll, Vice President
     Institutional Sales and Marketing; Jeffrey Herzfeld, Senior Vice President; Jeff McClard,


                                             41
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 737 of 768




      Senior Director, National Accounts; Jessica Peters, Director, National Accounts; Teri
      Sherman, National Accounts Director; Cassie Dunrud, Associate Director; David
      Rekenthaler, Vice President, Sales, US Generics; Marc Falkin, Vice President,
      Marketing, Pricing, and Contract Operations; Nisha Patel, Director; Nick Gerebi,
      Director National Accounts;

w.    Upsher-Smith: JoAnn Gaio, Sr. National Account Manager, Trade; Scott Hussey, Senior
      Vice President, Global Sales; Jim Maahs, Sr. Director; Michael (Mike) McBride,
      Associate Vice President, Partner Relations; Mike Muzetras, Senior National Accounts
      Manager; Doug Zitnak, National Accounts Senior Director – Trade;

x.    Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen,
      National Account Director; Todd LaRue, Vice President of Sales, U.S.; Barbara
      Purcell, Executive Director, Global Generics Sales & Marketing;

y.    West-Ward: Mark Boudreau, Executive Director of National Sales; Jeff Ruhland,
      Associate Manager, Supply Chain and Warehouse; Joseph Ruhmel, National Account
      Director; Steven Snyder, National Account Director;

z.    Wockhardt: Karen Andrews, Director of Sales; Scott Koenig, Associate Vice President,
      Retail Generics; and

aa.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
      Manager; Marc Kikuchi, Senior Vice President, Global Generics; Maria McManus,
      Corporate Account Manager; Jodi Weber, Corporate Account Manager; Louis Pastor,
      Senior Director, Trade Operations.


GPhA CMC Workshop – Bethesda North Marriott Hotel, Bethesda, Maryland (June 3-4, 2014):

a.    Actavis;
b.    Apotex: Pradeep Sanghvi, Executive Vice President, Global R&D; Kiran Krishnan, Vice
      President, Regulatory Affairs; Chetan Doshi, Director of Formulation Development - Solid
      Dose;
c.    Dr. Reddy’s;
d.    Fougera;
e.    Glenmark;
f.    Heritage;
g.    Hi-Tech;
h.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
i.    Lannett;
j.    Lupin;
k.    Morton Grove;
l.    Mylan: Dan Snider, Vice President Morgantown RD;
m.    Par;
n.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;


                                             42
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 738 of 768




o.    Sandoz;
p.    Sun;
q.    Taro: Scott Tomsky, Vice President, Generic Regulatory Affairs, North America; Siva
      Vaithiyalingam, Director, Regulatory Affairs;
r.    Teligent (IGI Laboratories);
s.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America; Siva Vaithiyalingam,
      Director, Regulatory Affairs;
t.    Upsher-Smith; and,
u.    Zydus.


NACDS 2014 Total Store Expo – Boston Convention Center, Boston, Massachusetts (August
23-26, 2014):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; David Buchan,
      Executive Vice President Commercial, North America Generics and International;
      Napolean Clark, Vice President of Marketing; Ashley Delponte, Manager, Trade
      Marketing, Sales and Marketing; Michael Dorsey, Director of National Accounts;
      Marc Falkin, Vice President of Purchasing; Megan Gorman, Senior Marketing Manager;
      Rob Hooper, Senior Marketing Manager; Randy Hurst, Senior Vice President and
      General Manager; Christina Koleto, Manager, Pricing Senior; Maureen Meehan;
      Director National Accounts; Paul Reed, Senior Director, Trade Sales and Development;
      Richard Rogerson, Senior Director New Products, Business Analytics and Systems;
      Violet Saakyan, Marketing Manager; Eric Schultz, Senior Marketing Manager; Cindy
      Stevens, Director of National Accounts; Nancy Baran, Director, Customer Relations;
      Christopher Boland, Manager, Pharmacy Innovation; Kathleen Conlon, Director,
      Contract Administration; Mark Devlin, Senior Vice President, Managed Markets;
      Anthony Giannone, Executive Director, Sales; Christine Maiolo, Associate Director,
      Sales Operations; David Myers, Senior Manager, Products and Communications;
      Kaminie Persuad, Sales Coordinator; Michael Reed, Executive Director, Trade
      Relations; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant;

b.    Akorn/Hi-Tech: Ed Berrios, VP, Sales and Marketing - Hi-Tech Pharmacal Co., Inc.;
      Michael Corley, VP, National Accounts; Thomas Kronovich, VP, National Accounts;
      Bruce Kutinsky, Chief Operating Officer; Mick McCanna, Executive Director of National
      Accounts; Raj Rai Chief, Executive Officer; John Sabat, Senior Vice President of
      National Accounts; M. Tranter, National Accounts Manager, Sales & Marketing;

c.    Apotex: Carlo Berardi, Sales; Tim Berry, National Account Manager; Gwen Copeland,
      National Accounts Manager; John Crawford, National Account Director; Sam Boulton,
      Director of National Accounts; Jeffrey Hampton, Senior Vice President and General
      Manager, US and Latin America; David Kohler, Vice President and General Manager;
      Doug Kinna, Sales; Chirag Patel, Marketing Director, National Accounts; Debbie
      Veira, National Account Manager; Beth Hamilton, Vice President, Marketing and
      Portfolio Strategy, Sales and Marketing; Tina Kaus, National Account Director; James
      Van Lieshout, Senior Director, Commercial Operations; Christina De Lima, Marketing



                                            43
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 739 of 768




     Analyst; Jacquelyn Epstein, Tradeshow Coordinator; Chirag Patel; Director,
     Marketing; Corey Anquetil; Director, Strategic Sales;

d.   Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
     Vice President, Sales; Ron Liu; Jeffrey Rumler, Executive Vice President, Sales and
     Marketing; David Thang;

e.   Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
     Hardin, National Accounts Manager; Liz Koprowski, National Account Manager; Allen
     Lowther, Director of Pricing; Jim Luce, Executive Vice President, Sales & Marketing;
     Brown Massey, Director, Sales; June Parker, National Accounts Director; Chirag Patel,
     Co-CEO & Chairman; Chintu Patel, CEO & Co-Chairman; Becky Reece, Event
     Coordinator, Shannon Rivero, Vice President, Pricing & Analytics, Stephen Rutledge,
     Vice President, Sales; Kammi Wilson, Marketing Manager;

f.   Aurobindo: Robert Cunard, CEO; Tim Gustafson, Director, National Accounts; Jon
     Kerr, Director, National Accounts; Paul McMahon, Senior Director, Commercial
     Operations; Ramprasad Reddy, Chairman Aurobindo Pharma Ltd.;

g.   Camber: Briggs Arrington; Brett Barczak, Director, Corporate Accounts; Megan Becker,
     Marketing Manager; Kirk Hessels, Director of Marketing; Rich Matchett, Director, Sales;
     Victor Mazzacone, VP Sales; Stu Messinger, Director of National Accounts; Kon
     Ostaficiuk, President; Dan Piergies, Director, Sales Operation; Amanda Rebnicky; Laura
     Ricardo, Director of Corporate Accounts; Pete Romer, Director of National Accounts;
     John Segura, VP, Marketing & Operations; Clayton Smith, Account Manager; Robert
     Weinstein;

h.   Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
     Executive Vice President, Sales and Marketing;

i.   Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
     Head, National Accounts, North America Generics; Jinping McCormick, Vice President
     Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry Knupp,
     Director of National Accounts; Umang Vohra, Executive Vice President and Head of
     North America Generics; Jake Austin, Director National Accounts; Stephanie Jomisko,
     Director, Contracts and Finance; Jeff Jorgenson, Director OTC National Accounts;

j.   Epic: Ashok Nigalaye, Chairman & CEO; Angelo Mike Lupo, VP, Sales & Marketing;

k.   G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Lauren
     Connolly, National Account Manager; Aaron Greenblatt, Chief Executive Officer;
     Kevin Knarr, Vice President, Sales & Marketing; Kurt Orlofski, President & Chief
     Operating Officer; Michelle Sisco, Sales Analyst;

l.   Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales and
     Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin, Director, Sales;


                                            44
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 740 of 768




     Robert Matsuk, President, North America; James Grauso, Executive Vice President,
     North America Commercial Operations; Matt Van Allen, Senior Director, Commercial
     Operations;

m.   Greenstone: James Cannon, General Manager; Christopher Kutyla, Senior Director,
     Business Alliances Team; Lori La Mattina, Sales Operations Manager; Jill Nailor, Sr.
     Director Sales and National Accounts; Thomas Nassif, Senior Manager, Marketing &
     Strategy; Robin Strzeminksi, National Account Director; Kevin Valade, National
     Account Director; Greg Williams, Director, National Accounts;

n.   Heritage: Heather Beem, National Accounts Manager, Institutional; Katie Brodowski,
     Associate Director Institutional Sales; Matt Edelson, Senior Director of Sales; Jeffrey
     Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia, Commercial
     Operations; Neal O’Mara, National Accounts Manager; Anne Sather, National Account
     Manager;

o.   Impax: Chris Gerber, Director of Pricing and Contracts; Doug Boothe, President
     Generics Division;

p.   Lannett: Justin McManus, Director, National Accounts; Kevin Smith, Vice President
     Sales and Marketing; Tracy Sullivan, National Accounts Manager;

q.   Lupin: Alicia Evolga, Director of Marketing; Robert Hoffman, EVP, U.S. Generics; Paul
     McGarty, President; Lauren Walten, National Account Manager;

r.   Mallinckrodt: Lisa Cardetti, National Account Manager; Ginger Collier, Senior Director,
     Marketing; Ashley Greaving, Senior Event Planning Specialist; Vanessa Harris, Sr.
     Director, Managed Markets and Trade; Walt Kaczmarek, Chief Operating Officer; Kian
     Kazemi, Vice President, Sales; Marc Montgomery, Director of Marketing; Bonnie New,
     National Account Manager; Trudy Nickelson, Dir Key Accts, Generic Sales; Scott Parket,
     Director of Trade, Brand Pharmaceuticals; Jane Williams, Vice President-Sales;

s.   Mayne: Stefan Cross: President; Gloria Schmidt, Director of National Accounts; Chris
     Schneider, Executive Vice President, Generic Product Division; Melissa Gardner,
     National Account Executive;

t.   Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
     Accounts; Joseph Duda, President; Robert Potter, Senior Vice President, National
     Accounts and Channel Development; Michael Aigner, Director, National Accounts; Gary
     Tighe, National Accounts Director; Lance Wyatt, National Accounts Director; Michael
     Scouvart, Head of Marketing North America; John Baranick, Director, Trade
     Relations; Rameshwan Bhavsar, Manager, Managed Markets; Edgar Escoto, Director,
     National Accounts; Dawna Johnson, Coordinator, Sales and Marketing; Sherry
     Korczynski, Vice President, Epipen Marketing; Stephen Krinke, National Account
     Manager; James Nesta, Vice President, Sales; Heather Paton, Vice President Sales; Sean




                                            45
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 741 of 768




     Reilly, National Account Manager; Tom Theiss, Director, Trade Relations; Kathleen
     Theiss, Manager;

u.   Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of National
     Accounts; Gerald Burton, Vice President, National Accounts; Christine Caronna,
     Director, National Accounts; Renee Kenney, Senior Advisor, Generic Sales; Lori
     Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst, Vice President,
     National Accounts; Michael Reiney, Vice President, Sales; Jeremy Tatum, Demand
     Manager; Antonio Pera, Chief Commercial Officer; Michael Altamuro, Vice President,
     Marketing and Business Analytics; Karen O’Connor, Vice President, National
     Accounts; Warren Pefley, Vice President, Sales and Marketing; Sandra Bayer, Senior
     Director, National Accounts; Kelly Bachmeier, Director, National Accounts; Spike
     Pannell, National Account Manager; Walter Busbee, Director of National Accounts;
     Darren Hall, Director, National Accounts; Brent Bumpas, National Account Director,
     Trade; Scott Littlefield, Trade Director, Kevin O’Brien, Senior Director Payer Markets;

v.   Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales; Mark
     Walin, Vice President, Consumer Healthcare Sales; John Wesolowski, Acting General
     Manager; Tom Cotter, Vice President, OTC Marketing; Ori Gutwarg, National Account
     Executive; Pete Haakenstad, National Account Manager; H. James Booydegraaff,
     Associate Director, Marketing; Andy Kjeelberg, Vice President, Consumer Healthcare
     Sales; John Klingenmeyer, Vice President, Consumer Healthcare Sales; Shelley Kocur,
     Senior Director, Service and Customer Supply Chains; Katie McCormack, National
     Account Manager; Richard McWilliams, Senior Vice President and General Manager;
     Kristine Milbocker, Trade Relations Planner; Troy Pelak, Vice President, Consumer
     Healthcare Sales; Tony Polman, National Account Executive; Neal Wilmore, Vice
     President Commercial Operations, Animal Health; Michael Yacullo, Vice President,
     Consumer Healthcare Sales; Tom Zimmerman, Vice President and General Manager;
     Jon Baker, Vice President, Consumer Healthcare Sales; Kelly Gillig, International
     Commercial Operations Manager; Monica Giraldo-Alzate, Assistant Category Manager;
     Kristine Norman, Account Executive; John Shane, Rx Promotional Analyst;

w.   Sandoz: Lisa Badura, Director, Key Customers; Christopher Bihari, Director, Key
     Customers; Steven Greenstein, Director, Key Customers; Anuj Hasija, Executive
     Director Key Customers; Armando Kellum, Vice President, Sales and Marketing; Della
     Lubke, National Account Executive; Scott Smith, Vice President Sales and Marketing;
     Arunesh Verma, Executive Director Marketing; Sean Walsh, Director, Key Customers;
     Kenneth Baker, Director, Managed Markets; Deb King, Associate Director, Reverse
     Logistics;

x.   Strides: Joseph Davis, CCO; Mohan Devineni, President – Technical; Steve Randazzo,
     Senior Vice President;

y.   Sun: Susan Knoblauch, Senior Manager, Sales; Grace Shen, Vice President, Marketing;
     GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Donna Hughes, National
     Account Manager; Steven Smith, Senior Director of Sales; Steven Goodman, Director



                                            46
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 742 of 768




      of Generics Marketing; Anand Shah, Director, Strategic Pricing and Marketing; Jolene
      McGalliard, National Account Manager; Wayne Fallis, Director, National Accounts;

z.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick, Manager,
      National Accounts; Kevin Kriel, Executive Director, Marketing and Business
      Development, US and Canada; Christopher Urbanski, Director, Corporate Accounts;
      Carol Augias, Director, Customer Service; Kirk Edelman, Director, Customer
      Logistics; Alex Likvornik, Senior Director, Strategic Pricing and Marketing; Michael
      Perfetto, Chief Commercial Officer Generic Rx OTC;

aa.   Teva: David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior Vice
      President and Chief Operating Office, North America Generics; Kevin Galowina, Head
      of Marketing Operations; Jessica Peters, Manager of Corporate Accounts; Nisha Patel,
      Director of National Accounts; Jocelyn Baker, Director, National Accounts; Jennifer
      Chang, Director, Marketing; Theresa Coward, Senior Director Sales and Trade
      Relations; Dan Driscoll, Vice President Institutional Sales and Marketing; Cassie
      Dunrud, Associate Director, National Accounts; Kayla Kelnhofer, National Account
      Executive; Tim McFadden, Vice President, Marketing; Christine Baeder, Senior Vice
      President, Customer and Marketing Operations; Bryan Bart, Product Manager;
      Christopher Doerr, Senior Director, Trade Operations; Jason Grossman, Associate
      Director; Jennifer King, Director, New Product Marketing; Jason Nagel, Associate
      Director; Michelle Osmian, Senior Director Customer Service; John Wodarczyk,
      Director, Customer Operations;

bb.   Upsher-Smith;

cc.   Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen,
      National Account Director; Laizer Kornwasser, EVP & Company Group Chairman;
      Todd LaRue, Vice President of Sales, U.S.; Brian Phillips, Senior Director of Sales;
      Barbara Purcell, VP US Generics Sales & Marketing; Elva Ramsaran, National
      Account Director, John Reed , Director, Marketing, Cerave; Natalie Rush, Director,
      Trade Relations; Steve Saxheli, Director, National Accounts;

dd.   Versapharm: Tara Davis, Pricing, Contracts & Sales Analyst; Jim Josway, Vice
      President, Sales; Stephen McCune, Chief Sales & Marketing Officer;

ee.   West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
      Marketing Manager; Joel Rosenstack, Senior Director, Marketing; Elizabeth Guerrero,
      Director, National Accounts; Paul Markowitz, Director, National Accounts; Doug
      Statler, Senior Director, Head of Sales; Tom Ross, Managed Care Account Manager;

ff.   Wockhardt: Karen Andrus, Director of Sales; Michael Craney, President of Sales &
      Marketing; Sunil Khera, President-The Americas, Japan & Emerging Markets; Scott
      Koenig, Vice President Sales and Marketing, Generics; Joe Niemi, Manager, National
      Accounts; Bob Watson, Vice President, National Accounts; and




                                           47
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 743 of 768




gg.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
      President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
      Operating Officer and Executive Director; Elizabeth Purcell, Senior Director,
      Marketing and Portfolio Management; Joseph Renner, President and Chief Executive
      Officer; Kristy Ronco, Vice President, Sales; Maria Bianco-Falcone, Senior Director
      Contracting.


LogiPha Supply Chain Conference – Princeton, New Jersey (September 16-18, 2014):

a.    Actavis: Wayne Swanton, Senior Vice President Manufacturing and Supply Chain; Priya
      Gopal, Associate Director, Strategic Planning;

b.    Perrigo: Stuart Glickman, Executive Director Global Logistics;

c.    Sandoz: Davis Mason, Serialization Global S upport Lead; Dorris Michele, Director of
      Supply Chain; Hillel West, Director of Supply Chain; and

d.    Teva.


HDMA 2014 Annual Board and Membership Meeting – Montage, Laguna Beach, California
(September 27 – October 1, 2014):

a.    Actavis: Marc Falkin, Vice President, Marketing, Pricing and Contracts; Andrew Boyer,
      Senior Vice President, Generic Sales and Marketing;

b.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
      Vice Presdient Sales;

c.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales-Retail Division;
      David Rekenthaler, Vice President, US Generic Sales;

d.    Mallinckrodt: Kaczmarek Walter, President, Multi-Source Pharmaceuticals; Jane
      Williams, Vice President, Sales – Specialty Generics;

e.    Mylan: John Poulin, Senior Vice President, North America National Accounts, James
      Nesta, Vice President of Sales;

f.    Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christopher
      Doerr, Director, Trade Operations; David Rekenthaler, Vice President Sales, US
      Generics; Christine Baeder, Senior Director, Customer Operations; and

g.    Zydus: Marc Kikuchi, Senior Vice President, Global Generic Sourcing.



                                             48
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 744 of 768




GPhA Fall Technical Conference – Bethesda, Maryland (October 27-29, 2014):

a.    Actavis: Michael Kimball, Executive Director, Transdermal Development;
b.    Alvogen;
c.    Amneal;
d.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
e.    Aurobindo;
f.    Breckenridge;
g.    Citron;
h.    Dr. Reddy’s;
i.    Fougera;
j.    Glenmark;
k.    Heritage;
l.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
m.    Lannett;
n.    Lupin;
o.    Mallinckrodt;
p.    Mylan: Marcie McClintic Coates, Vice President and Head of Global Regulatory Affairs;
q.    Par;
r.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
s.    Sandoz;
t.    Strides;
u.    Sun;
v.    Taro;
w.    Teligent (IGI Laboratories);
x.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America;
y.    UDL (Mylan Institutional);
z.    Upsher-Smith;
aa.   Versapharm;
bb.   West-Ward;
cc.   Wockhardt; and
dd.   Zydus.


NACDS 2014 Week in New York – New York, New York (December 1, 2014):

a.    Actavis;
b.    Apotex;
c.    Mylan;
d.    Perrigo;
e.    Sandoz;
f.    Teva; and
g.    West-Ward.




                                           49
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 745 of 768




NACDS 2014 Foundation and Reception Dinner – New York, New York (December 3, 2014):

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Brent
      Saunders, President, CEO and Chairman; Mark Devlin, Senior Vice President,
      Managed Markets; Paul Reed, Senior Director, Trade Sales and Development; Michael
      Reed, Executive Director, Trade Relations;

b.    Apotex: James Van Lieshout, Vice President Sales and Senior Director, Commercial
      Operations; Tim Berry, National Account Manager; Sam Boulton, Director, National
      Accounts; James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President and
      General Manager;

c.    Mylan: Anthony Mauro, Chief Commercial Officer; Robert Potter, Senior Vice
      President North America National Accounts and Channel Development; Edgar Escoto,
      Director, National Accounts; Michael Aigner, Director National Accounts;

d.    Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

e.    Sandoz: Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice
      President, Sales and Marketing;

f.    Valeant: Todd LaRue; VP of Sales, US;

g.    Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
      Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
      America Generics; Jessica Peters, Director National Accounts; Christine Baeder, Senior
      Director, Customer Operations; and

h.    Upsher-Smith.


NACDS 2015 Regional Chain Conference – (February 1-3, 2015):

a.    Actavis; and
b.    Mylan.


GPhA 2015 Annual Meeting – Fontainebleau Miami Beach, Miami, Florida (February 9-11,
2015):

a.    Actavis;
b.    Akorn;
c.    Alvogen;
d.    Amneal;


                                             50
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 746 of 768




e.    Apotex: Jeff Watson, President;
f.    Aurobindo;
g.    Breckenridge;
h.    Camber;
i.    Dr. Reddy’s;
j.    Epic;
k.    Glenmark;
l.    Greenstone;
m.    Heritage;
n.    Impax;
o.    Lupin;
p.    Mallinckrodt;
q.    Mylan: Rajiv Malik, President; Deborah Autor, Senior Vice President, Strategic Global
      Quality & Regulatory Policy;
r.    Par;
s.    Perrigo: Joseph Papa, President, Chief Executive Officer and Chairman;
t.    Sandoz;
u.    Taro;
v.    Teligent (IGI Laboratories);
w.    Teva: Sigurdur Olafsson, President and Chief Executive Officer, Global Generic
      Medicines Group; Brian Rubenstein, Executive Counsel;
x.    Upsher-Smith;
y.    West-Ward;
z.    Wockhardt; and
aa.   Zydus.


HCSCA National Pharmacy Forum – Marriott Waterside Hotel and Marina, Tampa, Florida
(February 16-18, 2015):

a.    Actavis: John Fallon, Executive Director of Sales;

b.    Breckenridge: David Giering, Marketing and Trade Relations Manager;

c.    Mylan: Lee Rosencrance, District Manager; Martin Wingerter, Director of National
      Accounts; Janet Bell, Director of National Accounts; Mark Pittenger, Senior Director
      of National Accounts; Cam Bivens, Director of National Accounts; Heather Paton, Vice
      President, Institutional Sales;

d.    Taro;

e.    Teva: Brad Bradford, Director of National Accounts; Jeff McClard, Senior Director
      of National Accounts; Nick Gerebi, Director of National Accounts; and




                                             51
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 747 of 768




f.    West-Ward: Neal Gervais, National Account Director; Joseph Schrick, Director,
      National Accounts; Anthony Massaro, Associate Product Manager; Mark Zampella,
      Director, National Accounts; Brad Bradford, Director of National Accounts.


HDMA 2015 Annual CEO Roundtable Fundraiser – New York, New York (April 14, 2015)

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Anthony
      Giannone, Executive Director, Sales;

b.    Amneal;

c.    Apotex: Beth Hamilton, Vice President, Sales & Marketing; Jeffrey Hampton, Senior
      Vice President, Commercial Operations; Jeff Watson, President Global Generics;

d.    Dr. Reddy’s: Mike Allen, Vice President & Head, Rx Generics; Victor Borelli, Senior
      Director, Head of National Accounts Rx Generics; Jinping McCormick, Senior Director,
      Generic Rx Marketing, North America; Umang Vohra, Executive Vice President and
      Head North America Generics;

e.    Mallinckrodt;

f.    Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
      Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, Head of Mylan
      Pharmaceuticals and Canada; Chrys Kokino, Head of Global Biologics Commercial;
      Frank Mullery, Head of Commercial Finance; James Nesta, Vice President Sales;
      David Workman, Vice President Strategic Pricing;

g.    Par: Michael Altamuro, Vice President Marketing        and Business Analytics; Jon
      Holden, Vice President of Sales; Paul Campanelli,      CEO; Terry Coughlin, Chief
      Operating Officer; Steve Mock, Corporate Affairs;      Joel Morales, Vice President
      Finance; Antonio Pera, Chief Commercial Officer;       Brandon Rockwell, Executive
      Director, Business;

h.    Sandoz: Anuj Hasija, Executive Director, Key Accounts; Victor Moreire, Director
      Contracts and Analytics; Ted Slack, Senior Director, US Managed Markets, Robert
      Spina, Vice President, Pricing; and

i.    Sun;

j.    Teva: Christine Baeder, Vice President, Customer Operations; Maureen Cavanaugh,
      Chief Operating Officer; Christopher Doerr, Senior Director, Trade Operations; Jeffrey
      Herzfeld, Senior Vice President, US Specialty Medicines Trade Relations; Adam Levitt,
      Senior Vice President, Global Commercial Operations.



                                            52
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 748 of 768




k.    Zydus: Kevin Green, Sr. Director of Sales; Kristy Ronco, Vice President, Sales


HDMA 2015 Center for Healthcare Supply Chain Research Board of Directors Meeting –
(April 14, 2015)

a.    Mylan; and
b.    Teva.


NACDS 2015 Annual Meeting – The Breakers, Palm Beach, Florida (April 25-28, 2015):

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Robert
      Stewart, Chief Operating Officer; Paul Bisaro, Board Member; Jean-Guy Goulet,
      Regional President, Canada Generics; Michael Reed, Executive Director, Trade
      Relations; Daniel Motto, Senior Vice President, Global Business Development; Sanjiv
      Patel, Chief Vice President, Allergan Global Strategic Market; Brent Saunders, President
      and CEO; Mark Devlin, Senior Vice President, Managed Markets; William Meury,
      Executive Vice President Branded Pharmaceuticals; Paul Reed, Senior Director, Trade
      Sales and Development;

b.    Akorn: Rai Raj, CEO; Bruce Kutinsky, COO;

c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
      & Chairman; Stephen Rutledge, Vice President, Sales;

d.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Sam Boulton,
      Director, National Accounts; Beth Hamilton, Vice President, Marketing and Portfolio
      Strategy, Sales and Marketing; David Kohler, Vice President and General Manager;
      Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice President and
      General Manager; Peter Hardwick, Senior Vice President, Sales and Marketing;
      Steven Lydeamore, President, Global Specialty Pharma; Eric Organ, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Market Access; Jeff
      Watson, Global Generics;

e.    Aurobindo;

f.    Camber: Brett Barczak, Director, Corporate Accounts; Victor Mazzacone, VP Sales;
      Kon Ostaficiuk, President;

g.    Citron;

h.    Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
      America Generics; Jinping McCormick, Vice President Rx Marketing, US Generics;



                                             53
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 749 of 768




     Michael Allen, Vice President, Global Pharmaceutical Sourcing; Milan Kalawadia, Vice
     President, Head of US OTC Division;

i.   G&W Laboratories: Darren Atkins; VP Business Development & Alliance
     Management; Erika Baylor; Vice President, Sales & Marketing; Aaron Greenblatt; Chief
     Executive Officer; Kurt Orlofski; President & Chief Operating Officer;

j.   Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
     President;

k.   Greenstone: Jill Nailor, Sr. Director Sales and National Accounts; John Ocejo, Senior
     Director, Customer Support Services;

l.   Impax: Doug Boothe, President Generics Division;

m.   Mallinckrodt: Walk Kaczmarek, Chief Operating Officer; Kian Kazemi, Vice President,
     Sales; Marc Montgomery, Director of Marketing;

n.   Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
     Development; Rob O’Neill, Head of Sales; Anthony Mauro, Chief Commercial Officer;
     Robert Tighe, National Accounts Director; John Munson, Vice President Global
     Accounts; James Nesta, Vice President, Sales;

o.   Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
     Holden, Vice President of Sales; Antonio Pera, Chief Commercial Officer;

p.   Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
     Kapral, Senior Vice President, Consumer Healthcare Sales; Mark Walin, Vice
     President, Consumer Healthcare Sales; John Wesolowski, Acting General Manager;
     Andy Kjellberg, Vice President, Consumer Healthcare Sales; Jeff Needham, Executive
     Vice President and General Manager, Consumer Healthcare; Colter Van Stedum, Vice
     President Rx Strategic Business Alliances, Corporate Development; Michael Yacullo,
     Vice President, Consumer Healthcare Sales;

q.   Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America;
     Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice President,
     Sales and Marketing; Arunesh Verma, Executive Director, Marketing; Anuj Hasija,
     Executive Director, Key Accounts; Kirko Kirkov, Executive Director, Key Customers;
     Gregory Oakes, Vice President and Head, Biopharmaceuticals; Marco Polizzi, Head,
     Institutional Sales and Marketing;

r.   Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic Pricing
     and Marketing; Dan Schober, Vice President, Trade Sales;

s.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
     Commercial Officer, Generics RX, OTC US and Canada;



                                           54
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 750 of 768




t.    Teva: Christine Baeder, Senior Vice President, Customer and Marketing Operations;
      Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North America
      Generics; Theresa Coward, Senior Director Sales and Trade Relations; Christopher
      Doerr, Senior Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President US
      Specialty Medicines; Michael Sine, Director, Corporate Account Group; Douglas
      Sommerville, Senior Vice President and General Manager, Teva Canada; Adam Levitt,
      Senior Vice President, Commercial Operations; Brenden O’Grady, President and CEO,
      North America; Michael Reid, Vice President, Corporate and Retail Sales;

u.    Valeant: Thomas Allison; Senior Director of National Accounts; Dean Cowen; National
      Account Director; Laizer Kornwasser; EVP & Company Group Chairman; Todd LaRue;
      Vice President of Sales, U.S.; Brian Phillips; Senior Director of Sales; Barbara Purcell;
      VP US Generics Sales & Marketing;

v.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Doug Statler, Senior
      Director, Head of Sales; Joel Rosenstack, Senior Director, Marketing;

w.    Wockhardt: Michael Craney, President, Sales & Marketing; Sunil Khera, President, The
      Americas, Japan, and Emerging Markets; and

x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
      Manager; Michael Keenley, President; Joseph Renner, President and CEO; Kristy
      Ronco, Vice President, Sales.


HDMA 2015 Business and Leadership Conference – San Antonio, Texas (June 7-10, 2015):

a.    Actavis: Andrew Boyer, Sr. VP Generic Sales and Marketing; Marc Falkin, VP
      Marketing, Pricing and Contracts; Anthony Giannone, Exec. Director Sales; Brandon
      Miller, Exec. Director, Trade Relations; Michael Reed, Director, National Trade Accounts;

b.    Apotex: Sam Boulton, Director National Account; John Crawford, Director National
      Account; Beth Hamilton, VP Sales & Marketing; Jeff Hampton, Sr. VP, Commercial
      Operations; Tina Kaus, Director National Account; Erin Organ, Director, Commercial
      Operations; Jim Van Lieshout, VP Market Access and Pharm. Strategy; Debbie Veira,
      Manager, National Accounts;

c.    Amneal;

d.    Aurobindo: Julia Faria, Sr. Manager, Sales Operations and Contract Admin.; Charles
      Rath, National Trade Relations Manager;

e.    Breckenridge: Scott Cohon, Director of Sales; David Giering, Manager, marketing &
      Trade Relations; Philip Goldstein, Director of National Accounts;

f.    Camber;


                                              55
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 751 of 768




g.   Citron: Susan Knoblauch, Director National Accounts; Laura Short, Vice President of
     Sales; Karen Strelau, EVP of Sales and Marketing;

h.   Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
     Director of Purchasing; Katherine Neeley, Associate Director; Patricia Wetzel, Senior
     Director, National Accounts;

i.   Glenmark: Christopher Bihari, Director National Accounts;

j.   Heritage: Matthew Edelson, Associate Director, National Accounts; Jeff Glazer, CEO &
     Vice Chairman; Jason Malek, Senior VP Commercial Operations; Neal O’Mara, Director,
     National Accounts; Anne Sather, Director, National Accounts;

k.   Impax: William Ball, Senior National Sales Manager; Danny Darnell, Senior National
     Accounts Manager; Todd Engle, VP, Sales and Marketing; Michael Grigsby, Senior
     National Accounts Manager; Italo Pennella, Trade Account Manager; Thomas Sammler,
     Director, Sales Operations; Gary Skalski, Senior Director Sales;

l.   Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
     National Accounts; Grace Wilks, Director Sales and Marketing; Breanna Stillman,
     Sales Analyst;

m.   Lupin: David Berthold, VP of Sales, US Generics; William Chase, Director, Managed
     Markets & Trade (Brand); Jason Gensburger, Director, Financial Services; Kevin Walker,
     National Account Manager; Lauren Walten, Regional Sales Associate;

n.   Mallinckrodt;

o.   Mylan: Todd Bebout, VP of Sales, Vice President – NA Supply Chain Management; Janet
     Bell, Director National Accounts; Richard Isaac, Senior Manager, Strategic Accounts;
     Stephen Krinke, National Account Manager; Rob O’Neill, Head of Sales Generic, NA;
     Sean Reilly, National Account Manager; Erik Williams, VP NA Pricing; Lance Wyatt,
     Director, National Accounts;

p.   Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
     National Accounts; Christopher Neurohr, Director, National Accounts;

q.   Sandoz: Ken Baker, Director, Managed Markets; Christopher Bihari, Director of
     National Accounts (Sales); Seth Coombs, Executive Director, Oncology Injectables;
     Steven Greenstein, Director of National Accounts (Sales); Anuj Hasija, Executive
     Director Key Customers; Jason Jones, Director of Key Customers; Kirko Kirkov,
     Executive Director Key Customers; Marco Polizzi, Head, Institutional Sales and
     Marketing; Arun Varma, Executive Director Marketing; Sean Walsh, Key Account
     Manager;




                                           56
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 752 of 768




r.    Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade
      Director, National Account Executive;

s.    Teva: Christine Bader, Vice President, Commercial Operations; Brad Bradford, Director
      National Accounts; Theresa (Teri) Coward, Senior Director of National Sales;
      Christopher (Chris) Doerr, Senior Director, Trade Operations; Cassie Dunrud, Associate
      Director; Nick Gerebi, Director National Accounts; Jeff Herberholt, Senior Manager,
      Regional Accounts; Jeff McClard, Senior Director National Accounts; Jason Nagel,
      Associate Director, Trade Relations; Michelle Osmian, Director, Customer Operations;
      Nisha Patel, Director, National Accounts;

t.    Upsher-Smith: JoAnn Gaio, Senior National Account Manager, Trade; Scott Hussey,
      Senior Vice President, Global Sales; Brad Leonard, Senior Director, National Accounts;
      Michael (Mike) McBride, Associate Vice President, Partner Relations; Mike Muzetras,
      Senior National Accounts Manager; David (Dave) Zitnak, National Accounts Senior
      Director – Trade; Doug Zitnak, National Accounts Senior Director – Trade;

u.    Valeant: Laizer Kornwasser, Executive Vice President; Natalie J. Rush, Director, Trade
      Relations; Robert J. Sabers, Associate Director, Channel National; Cheryl Volker, Senior
      Manager, Customer Service;

v.    West-Ward: Mark Boudreau, Executive Director of National Sales; Joseph Ruhmel,
      National Account Director; Steven Snyder, National Account Director;

w.    Wockhardt: Karen Andrus, Director of Sales; Scott Koenig, Vice President, Retail
      Generics; and

x.    Zydus: Maria Bianco-Falcone, Director of Offer Development and Trade Operations;
      Scott Goldy, Sales Director; Kevin Green, Senior Director of Sales; Maria McManus,
      Corporate Account Manager; Louis Pastor, Senior Director, Trade Operations; Kristy
      Ronco, Vice President, Sales; Jodi Weber, Corporate Account Manager.


GPhA CMC Workshop – Bethesda, MD (June 9-10, 2015):

a.    Actavis;
b.    Akorn/Hi-Tech;
c.    Apotex;
d.    Citron;
e.    Dr. Reddy’s;
f.    Glenmark;
g.    Heritage;
h.    Lannett;
i.    Mayne;
j.    Mylan;
k.    Par;


                                             57
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 753 of 768




l.    Perrigo;
m.    Sandoz;
n.    Sun;
o.    Taro;
p.    Teva;
q.    West-Ward; and
r.    Zydus.


GPhA 2015 CMC Conference – Bethesda, Maryland (June 9-10, 2015):

a.    Actavis: Joyce Anne DelGaudio Executive Director, Regulatory Affairs;
b.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
c.    Citron;
d.    Dr. Reddy’s;
e.    Fougera;
f.    Glenmark;
g.    Heritage;
h.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
i.    Lannett;
j.    Lupin;
k.    Mylan: Bryan Winship, Senior Director, Quality Management, Strategic Global Quality
      and Regulatory Policy; Daniel Snider, Vice President, Research and Development;
      Timothy Ames, Vice President, Global Strategic Regulatory Affairs; Dawn Culp, Vice
      President, Global Regulatory Affairs Policy;
l.    Par;
m.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
n.    Sandoz: Nicholas Tantillo, Head, Policy and Regulatory Strategy;
o.    Sun;
p.    Taro;
q.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America; Siva Vaithiyalingam,
      Director, Regulatory Affairs;
r.    UDL (Mylan Institutional);
s.    Upsher-Smith;
t.    West-Ward;
u.    Wockhardt; and
v.    Zydus.


NACDS 2015 Total Store Expo – Denver, Colorado (August 22-25, 2015):

a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Napolean Clark,
      Vice President of Marketing; Michael Dorsey, Director of National Accounts; Marc


                                          58
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 754 of 768




     Falkin, Vice President of Purchasing; Megan Gorman, Senior Marketing Manager;
     Rob Hooper, Senior Marketing Manager; Randy Hurst, Senior Vice President and
     General Manager; Maureen Meehan; Director National Accounts; Richard Rogerson,
     Senior Director New Products, Business Analytics and Systems; Kathleen Conlon,
     Director, Contract Administration; Anthony Giannone, Executive Director, Sales; David
     Myers, Senior Manager, Products and Communications; Kaminie Persuad, Sales
     Coordinator; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant; Richard
     Rogerson, Senior Director New Products; Alexis Evolga, Manager, Pricing;

b.   Akorn: Brett Novak, SVP Sales & Marketing; Jonathan Kafer, EVP, Sales & Marketing;
     Bruce Kutinsky, COO; Mick McCanna, Account Manager; Scott Tranter, National
     Account Manager, Sales & Marketing;

c.   Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael Bohling,
     Director, Marketing; Gwen Copeland, Manager, National Accounts; John Crawford,
     National Account Director; Beth Hamilton, Vice President, Marketing; Jeffrey
     Hampton, Senior Vice President and General Manager; Tina Kaus, National Account
     Director; Ryan Kelly, Manager, National Accounts; Chirag Patel, Director, Marketing;
     Bob Simmons, National Account Director; Debbie Veira, National Account Manager;
     Pat Walden, Senior Marketing Manager; Jane Williams, National Account Director;
     Sam Boulton, Director, National Accounts; Erin Organ, Vice President, Commercial
     Operations; Olivia Smith, Marketing Communications Coordinator;

d.   Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
     Vice President, Sales; Jeffrey Rumler, Executive Vice President, Sales and Marketing;

e.   Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
     Hardin, National Accounts Manager; Katie Hawks, Event Coordinator; Liz Koprowski,
     National Account Manager; Allen Lowther, Director of Pricing; Jim Luce, Executive Vice
     President, Sales & Marketing; Brown Massey, Director, Sales; June Parker, National
     Accounts Manager; Chirag Patel, Co-CEO & Chairman; Shannon Rivero, Vice President,
     Pricing & Analytics; Stephen Rutledge, Vice President, Sales; Kammi Wilson, Marketing
     Manager;

f.   Breckenridge;

g.   Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
     Manager; James Haselton, National Sales Associate; Kirk Hessles, Director of Marketing;
     Rich Matchett, Director, Sales; Victor Mazzacone, VP Sales; Stu Messinger, Director of
     National Accounts; Kon Ostaficiuk, President; Laura Ricardo, Director of Corporate
     Accounts; Pete Romer, Director of National Accounts; Clayton Smith, Account Manager;
     Edward Smith, Director, Sales Operations;

h.   Citron;




                                            59
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 755 of 768




i.   Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
     America Generics; Larry Knupp, Director of National Accounts; Jake Austin, Director
     National Accounts; Jeff Jorgenson, Director OTC, National Accounts; Mila Kalawadia,
     Vice President, Head of US OTC Division;

j.   Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales and
     Marketing; Jeff Johnson, Director, Sales and Marketing; Robert Matsuk, President, North
     America; James Grauso, Executive Vice President, North America Commercial
     Operations; Sanjeev Krishan, Executive Vice President;

k.   Greenstone: James Cannon, General Manager; Cynthia Dever, Senior Manager,
     Marketing & Strategy; Lori La Mattina, Sales Operations Manager; Jill Nailor, Sr.
     Director Sales and National Accounts, Robin Strzeminski, National Account Director;
     Kevin Valade, National Account Director; Greg Williams, Director, National Accounts;

l.   Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia,
     Commercial Operations; Neal O’Mara, National Accounts Manager; Anne Sather,
     National Account Manager; Ashley O’Rourke, Sales Director;

m.   Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, National
     Accounts Manager; Michael Bogda, President; Breanna Stillman, Sales Analyst; Grace
     Wilks, Director, National Accounts;

n.   Mallinckrodt: Lisa Cardetti, National Account Manager; Michael Holmes, National
     Director, Corporate Account Solutions, Walk Kaczmarek, Chief Operating Officer, Kian
     Kazemi, Vice President, Sales; Marc Montgomery, Director of Marketing; Bonnie New,
     National Account Manager; Trudy Nickelson, Dir Key Accts, Generic Sales; Roger
     Owen, VP Business Operations, Multi-Source Pharmaceuticals; Scott Parker, Director of
     Trade, Brand Pharmaceuticals; Elva Ramsaran, National Account Director; Jane
     Williams, Vice President-Sales;

o.   Mayne: Chris Schneider, Executive Vice President, Generic Product Division; Melissa
     Gardner, National Account Executive; Rodney Emerson, Director Pricing and Contracts;
     Giana Schmidt, Director of National Accounts;

p.   Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
     Accounts; Robert Potter, Senior Vice President, National Accounts and Channel
     Development; Michael Aigner, Director, National Accounts; Gary Tighe, National
     Accounts Director; Michael Scouvart, Head of Marketing North America; Dawna
     Johnson, Coordinator, Sales and Marketing; James Nesta, Vice President, Sales; Heather
     Paton, Vice President Sales; Sean Reilly, National Account Manager; Joe Aigner,
     Director, National Accounts; Edgar Escoto, Director, National Accounts; Sean Foster,
     Vice President, North America Marketing; Becky Gamble, Vice President, Managed
     Markets; John Shane, Director, Trade Relations; Tiffany Till, Senior National Account
     Trade Show Specialist;




                                            60
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 756 of 768




q.   Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of National
     Accounts; Gerald Burton, Vice President, National Accounts; Christine Caronna,
     Director, National Accounts; Renee Kenney, Senior Advisor, Generic Sales; Lori
     Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst, Vice President,
     National Accounts; Michael Reiney, Vice President, Sales; Jeremy Tatum, Demand
     Manager; Antonio Pera, Chief Commercial Officer; Michael Altamuro, Vice President,
     Marketing and Business Analytics; Karen O’Connor, Vice President, National
     Accounts; Warren Pefley, Vice President, Sales and Marketing; Sandra Bayer, Senior
     Director, National Accounts; Kelly Bachmeier, Director, National Accounts; Spike
     Pannell, National Account Manager; Walter Busbee, Director of National Accounts;
     Darren Hall, Director, National Accounts;

r.   Perrigo: Pete Haakenstad, National Account Manager; H. James Booydegraaff,
     Associate Director, Marketing; Katie McCormack, National Account Manager; Tony
     Polman, National Account Executive; Andrea Felix, National Account Executive; Paul
     Hoeksema, Manager, Corporate Accounts; John Shane, Rx Promotional Analyst; John
     Wesolowski, Acting General Manager; Doug Boothe, President, Generic Division;
     Christopher Karpral, Senior Vice President, Consumer Healthcare Sales; Andy
     Kjellberg, Vice President Consumer Healthcare Sales; Mark Walin, Vice President
     Consumer Healthcare Sales; Michael Yacullo, Vice President Consumer Healthcare
     Sales;

s.   Sandoz: Christopher Bihari, Director, Key Customers; Anuj Hasija, Executive
     Director Key Customers; Scott Smith, Vice President Sales and Marketing; Arunesh
     Verma, Executive Director Marketing; Sean Walsh, Director, Key Customers; Kenneth
     Baker, Director, Managed Markets; Kirko Kirkov, Executive Director, Key Customers;
     Frank Davey, Director; Harmonie Franklin, Director, William Giannone, Associate
     Director, Key Customers; Jason Jones, Director, Key Customers; Bilal Khan,
     Director, Key Customers; Della Lubke, National Account Executive; Michele Macchia,
     Associate Director, Conventions; Tom Parker, Marketing Director; Chad Schwinn,
     Director, Key Accounts; Andrew Wahba, Associate Director, Key Customers;

t.   Strides: Joseph Davis, CCO; Jitesh Devendra, President; Mohan Devineni, President –
     Technical; Kevin Knarr, Vice President – Sales and Marketing; Mohan Kumar, CEO;
     Steve Randazzo, Senior Vice President; Stephen Turner, VP, North American OTC
     Division;

u.   Sun: Steven Smith, Senior Director of Sales; Steven Goodman, Director of Generics
     Marketing; Anand Shah, Director, Strategic Pricing and Marketing; Jolene McGalliard,
     National Account Manager; Steven Goodman, Director Marketing; Blynda Masters;
     Director, Customer Service; Dan Schober, Vice President, Trade Sales; Michael Tolusso,
     Director, Sales;

v.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick, Manager,
     National Accounts; Christopher Urbanski, Director, Corporate Accounts; Carol Augias,
     Director, Customer Service; Kirk Edelman, Director, Customer Logistics; Alex



                                           61
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 757 of 768




      Likvornik, Senior Director, Strategic Pricing and Marketing; Michael Perfetto, Chief
      Commercial Officer Generic Rx OTC; John Francis, Vice President, Sales and
      Marketing; Stephen Jones, Director, Supply Chain; Lisa Pehlke, Director, Corporate
      Accounts; Richard Trevor, Corporate Accounts Director;

w.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North
      America Generics; Kevin Galowina, Head of Marketing Operations; Jessica Peters,
      Manager of Corporate Accounts; Nisha Patel, Director of National Accounts; Jocelyn
      Baker, Director, National Accounts; Theresa Coward, Senior Director Sales and Trade
      Relations; Cassie Dunrud, Associate Director, National Accounts; Christine Baeder,
      Senior Vice President, Customer and Marketing Operations; Bryan Bart, Product
      Manager; Christopher Doerr, Senior Director, Trade Operations; Jason Nagel, Associate
      Director; Michelle Osmian, Senior Director Customer Service; John Wodarczyk,
      Director, Customer Operations; Robert Neild, Associate Director, Customer Operations;

x.    Upsher-Smith;

y.    Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen, National
      Account Director; Todd LaRue, Vice President of Sales, U.S.; Michelle Nilsson,
      Associate Sales Director; Brian Phillips, Senior Director Of Sales; Barbara Purcell, VP
      US Generics Sales & Marketing; Natalie Rush, Director, Trade Relations; Steve Sacheli,
      Director, National Accounts; Brian Stolz, Senior VP, Generics;

z.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
      Marketing Manager; Joel Rosenstack, Senior Director, Marketing; Elizabeth Guerrero,
      Director, National Accounts; Nicki Hanson, Director of Sales, National Accounts;
      Ernesto Cividanes, Manager, Trade Relations;

aa.   Wockhardt: Michael Craney, President, Sales & Marketing; Sunil Khera, President, The
      Americas, Japan, and Emerging Markets; Karen Andrews, Director of Sales; Scott
      Koenig, VP, Sales & Marketing, Generics; Joe Niemi, Manager, National Accounts; and

bb.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
      President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
      Operating Officer and Executive Director; Joseph Renner, President and Chief
      Executive Officer; Kristy Ronco, Vice President, Sales.


HDMA 2015 Annual Board and Membership Meeting – Montage, Laguna Beach, California
(September 27-30, 2015):

a.    Actavis;

b.    Alvogen;

c.    Amneal;


                                             62
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 758 of 768




d.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Sales, Retail Division;
      Steve Giuli, Director, Government Affairs;

e.    Mallinckrodt;

f.    Mylan: James Nesta, Vice President of Sales; Robert Potter, Senior Vice President,
      North America National Accounts; Anthony Mauro, Senior Vice President, North
      America; Robert Tighe, Head of Mylan Pharma; and

g.    Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christine
      Baeder, Senior Director, Customer Operations; Andrew Boyer, Senior Vice President,
      Generic Sales; Marc Falkin, Vice President, Marketing and Pricing.


HDMA 2015 Research Foundation Pharmaceutical Seminar – (October 21-22, 2015):

a.    Apotex; and
b.    Mylan.


GPhA 2015 Fall Technical Conference – Bethesda, Maryland (November 2-4, 2015):

a.    Actavis;
b.    Alvogen;
c.    Amneal;
d.    Apotex;
e.    Aurobindo;
f.    Citron;
g.    Dr. Reddy’s;
h.    Glenmark;
i.    Heritage;
j.    Lannett;
k.    Mallinckrodt;
l.    Mylan;
m.    Par;
n.    Perrigo;
o.    Sandoz;
p.    Sun;
q.    Taro;
r.    Teva;
s.    Westward; and
t.    Zydus.




                                          63
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 759 of 768




NACDS 2015 Week in New York – New York, New York (December 1, 2015):

a.    Actavis;
b.    Apotex;
c.    Glenmark; and
d.    Mylan/UDL;


NACDS 2015 Foundation Reception and Dinner – New York, New York (December 3, 2015):

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Anthony
      Giannone, Executive Director, Sales;

b.    Apotex: James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President
      and General Manager; Steve Giuli, Director, Government Affairs;

c.    Glenmark;

d.    Mylan;

e.    Sandoz: Anuj Hasija, Executive Director, Key Customers; Scott Smith, Vice
      President, Sales and Marketing; Robert Spina, Vice President, Pricing and Contracts;
      and

f.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
      America Generics; Allan Slavsky, Sales Consultant; Christine Baeder, Senior Director,
      Customer Operations; and

g.    Valeant: Thomas Allison, Senior Director of National Accounts; Todd LaRue, Vice
      President of Sales, U.S.


NACDS 2016 Regional Chain Conference – (February 7-9, 2016):

a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
      Accounts; Maureen Meehan, Director, National Accounts;

b.    Teva: Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior Director Sales
      and Trade Relations; and

c.    Upsher-Smith.




                                            64
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 760 of 768




HDMA National Pharmacy Forum – Scottsdale, Arizona (February 8-10, 2016):

a.    Actavis;
b.    Heritage;
c.    Lannett;
d.    Mylan;
e.    Par;
f.    Sun;
g.    Taro;
h.    Teva; and
i.    West-Ward.


MMCAP 2016 National Member Conference – Minneapolis, Minnesota (April 11-14, 2016):

a.    Mylan: Mark Pittenger, Senior Director of National Accounts;
b.    Perrigo: Pete Hakenstad, National Account Manager;
c.    Sandoz: Christopher Bihari; Director, Key Customers;
d.    Taro;
e.    Teva: Nick Gerbi, Director National Accounts; and
f.    West-Ward: Elizabeth Guerrero, Director, National Accounts.


HDMA 8th Annual CEO Roundtable – New York, New York (April 12, 2016):

a.    Mylan; and
b.    Sun.


HDMA Center for Healthcare Supply Chain Research Board of Directors Meeting – (April
12, 2016):

a.    Actavis;
b.    Amneal;
c.    Apotex;
d.    Mallinckrodt
e.    Mylan;
f.    Sandoz;
g.    Teva;
h.    Upsher-Smith;
i.    West-Ward; and
j.    Zydus.




                                            65
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 761 of 768




NACDS 2016 Annual Meeting – Palm Beach, Florida (April 16-19, 2016):

a.    Akorn/Hi-Tech;

b.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Beth Hamilton, Vice
      President, Marketing and Portfolio Strategy, Sales and Marketing; David Kohler, Vice
      President and General Manager; Jeremy Desai, President and CEO; Jeffrey Hampton,
      Senior Vice President and General Manager; Peter Hardwick, Senior Vice President,
      Sales and Marketing; Eric Organ, Vice President, Commercial Operations; James
      Van Lieshout, Vice President, Market Access; Jeff Watson, Global Generics; Steve
      Giuli, Director, Government Affairs;

c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
      & Chairman, Stephen Rutledge, Vice President, Sales;

d.    Ascend: John Dillaway, Executive Vice President, Sales & Marketing; Schuyler Van
      Winkle, Sr. Vice President, National Accounts; Greg Watkins, Vice President, National
      Accounts;

e.    Aurobindo;

f.    Breckenridge;

g.    Camber: Victor Mazzacone, VP Sales; Kon Ostaficiuk, President; Edward Smith,
      Director, Sales Operations;

h.    Citron;

i.    Dr. Reddy’s;

j.    Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
      President;

k.    Greenstone: James Cannon, General Manager; Jill Nailor, Sr. Director Sales and
      National Accounts;

l.    Lupin;

m.    Mallinckrodt: Walt Kaczmarek, Chief Operating Officer; Kian Kazemi, Vice President,
      Sales; Roger Owen, VP Business Operations, Multi-Source Pharmaceuticals;

n.    Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
      Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, National
      Accounts Director; John Munson, Vice President Global Accounts; James Nesta, Vice
      President, Sales; Michael Aigner, Director, National Accounts; Frank Mullery, Chief
      Financial Officer, North America;


                                            66
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 762 of 768




o.    Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
      Holden, Vice President of Sales; Antonio Pera, Chief Commercial Officer; Paul
      Campanelli, President;

p.    Perrigo: John Wesolowski, Acting General Manager;

q.    Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America; Arunesh
      Verma, Executive Director, Marketing; Anuj Hasija, Executive Director, Key Accounts;
      Kirko Kirkov, Executive Director, Key Customers; Gregory Oakes, Vice President and
      Head, Biopharmaceuticals; Christine Miller, Vice President US Development; Scott
      Smith, Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing and
      Contracts;

r.    Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic Pricing
      and Marketing; Dan Schober, Vice President, Trade Sales;

s.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
      Operating Officer, Generics RX, OTC US and Canada; John Francis, Vice President,
      Sales and Marketing North America;

t.    Teva: Christine Baeder, Senior Vice President, Customer and Marketing Operations;
      Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North America
      Generics; Christopher Doerr, Senior Director, Trade Operations; Jeffrey Herzfeld,
      Senior Vice President US Specialty Medicines; Michael Sine, Director, Corporate
      Account Group; Douglas Sommerville, Senior Vice President and General Manager,
      Teva Canada; Michael Reid, Vice President, Corporate and Retail Sales; Sigurdur
      Olafsson, President; Daniel Motto, Senior Vice President, Business Development; Marc
      Falkin, Senior Vice President, Sales; Andrew Boyer, President North America Generics;

u.    Upsher-Smith;

v.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; William
      Otterbein, Account Executive;

w.    Wockhardt; and

x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
      President, National Accounts; Michael Keenley, President; Joseph Renner, President
      and Chief Executive Officer; Kristy Ronco, Vice President, Sales; Marc Kikuchi, Senior
      Vice President, Global Generics.


HDMA 2016 Business and Leadership Conference – Colorado Springs, Colorado (June 12-15,
2016):

a.    Alvogen;


                                            67
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 763 of 768




b.   Amneal;

c.   Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
     National Sales Director; John Crawford, Director, National Accounts; David
     Rekenthaler, Vice President, Sales; James Van Lieshout, Vice President, Market Access
     and Trade Relations;

d.   Camber;

e.   Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Jinping McCormick,
     Vice President, Sales and Marketing; Cynthia Medalle, Head Sales and Marketing,
     Generics;

f.   Glenmark: Christopher Bihari, Director National Accounts;

g.   Heritage: Anne Sather, Director, National Accounts;

h.   Lannett: Tracy Sullivan, Director, National Accounts; Breanna Stillman, Sales
     Analyst; Bili Giannone, National Account Representative;

i.   Mallinckrodt;

j.   Mylan: Michael Aigner, National Account Director; John Baranick, Director of Trade
     Relations; Janet Belli, Director, National Accounts; Thomas Boyer, Vice President,
     Business Development; Priscilla Lanham, Associate Manager;

k.   Par: Joe Cappello, Director, National Accounts;

l.   Sandoz: Kirko Kirkov, Executive Director, Key Customers; Sean Walsh, Key
     Account Manager; Joe Hodge, Director, Key Customers; Sanket Shah, Manager,
     Customer Operations; Jason Jones, Director, Key Customers;

m.   Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade
     Director, National Account Executive;

n.   Teva: Theresa Coward, Senior Director, National Sales; Christine Baeder, Vice
     President, Commercial Operations; Sal Cuomo, Director, Trade Relations, Brand
     Pharmaceuticals; Nick Gerber, Director, National Accounts;

o.   West-Ward: Joseph Ruhmel, National Account Director; Christopher Bonny,
     Executive Director, Commercial Business Development; Neal Gervais, Director,
     National Accounts; John Kline, National Account Director; and

p.   Zydus: Linda Andrews, Chargeback Operations Manager; Maria McManus, Corporate
     Account Manager; Kevin Green, Associate Vice President, National Accounts; Louis
     Pastor, Senior Director Trade Operations; Kristy Ronco, Vice President, Sales.



                                            68
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 764 of 768




ECRM Hospital & Alternate Site Pharmacy – Branded and Generic Pharmaceuticals EPPS
– Westminster, Colorado (June 13-15, 2016):

a.    Camber;
b.    Dr. Reddy’s;
c.    Lupin;
d.    Mayne;
e.    Perrigo;
f.    Sandoz;
g.    Sun; and
h.    Upsher-Smith.


NACDS 2016 Total Store Expo – Boston, Massachusetts (August 6-9, 2016):

a.    Akorn/Hi-Tech;

b.    Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael Bohling,
      Director, Marketing; Gwen Copeland, Manager, National Accounts; John Crawford,
      National Account Director; Beth Hamilton, Vice President, Marketing; Jeffrey
      Hampton, Senior Vice President and General Manager; Tina Kaus, National Account
      Director; Ryan Kelly, Manager, National Accounts; Chirag Patel, Director, Marketing;
      Helen Pejnovich, Associate Director, Commercial Operations; Dave Rekenthaler, Vice
      President, Sales; Bob Simmons, National Account Director; Dena Van Winkle,
      Marketing Communication Manager; Debbie Veira, National Account Manager; Pat
      Walden, Senior Marketing Manager; Jane Williams, National Account Director;

c.    Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
      Hardin, National Accounts Manager; Katie Hawks, Event Coordinator; Liz Koprowski,
      National Account Manager; Allen Lowther, Director of Pricing; Jim Luce, Executive Vice
      President, Sales & Marketing; Brown Massey, Director, Sales; June Parker, National
      Accounts Manager; Chirag Patel, Co-CEO & Chairman; Shannon Rivero, Vice President,
      Pricing & Analytics; Marty Ross, Vice President, Sales Operations; Brittany Russell,
      Account Executive; Stephen Rutledge, Vice President, Sales; Susan Ryan, National
      Account Manager;

d.    Aurobindo;

e.    Breckenridge;

f.    Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
      Manager; James Haselton, National Sales Associate; Kirk Hessles, Director of Marketing;
      Rich Matchett, Director, Sales; Victor Mazzacone, VP Sales; Stu Messinger, Director of
      National Accounts; Kon Ostaficiuk, President; Laura Ricardo, Director of Corporate
      Accounts; Pete Romer, Director of National Accounts; Clayton Smith, Account Manager;
      Edward Smith, Director, Sales Operations;


                                             69
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 765 of 768




g.   Citron;

h.   Dr. Reddy’s;

i.   Epic;

j.   Glenmark: Jim Brown, Vice President, Sales; Jeff Johnson, Director, Sales and
     Marketing; Robert Matsuk, President, North America; James Grauso, Executive Vice
     President, North America Commercial Operations; Robert Matsuk, President, North
     America;

k.   Greenstone;

l.   Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia,
     Commercial Operations; Neal O’Mara, National Accounts Manager; Anne Sather,
     National Account Manager; Katie Brodowski, Associate Director, Institutional Sales;
     Matthew Edelson, Senior Director of Sales; Michael Aigner, Director, National
     Accounts;

m.   Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, National
     Accounts Manager; Randy Juan Botero, Senior Associate Director, National Accounts;
     Breanna Stillman, Sales Analyst; Grace Wilks, Director, National Accounts;

n.   Lupin;

o.   Mallinckrodt;

p.   Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
     Accounts; Robert Potter, Senior Vice President, National Accounts and Channel
     Development; Michael Scouvart, Head of Marketing North America; James Nesta,
     Vice President, Sales; Heather Paton, Vice President Sales; Sean Reilly, National
     Account Manager; Edgar Escoto, Director, National Accounts; John Shane, Director,
     Trade Relations; Shane Bartolol, Senior Specialist; Kimberley Brooks, Head of
     Finance; Katelyn Duchardt, National Account Manager; Joseph Duda, President; Kevin
     McElfresh, Executive Director, National Accounts; Patrick McIntosh, Vice President,
     Commercial Operations; John Munson, Vice President Global Accounts; Christine
     Navarro, Senior Director, Marketing; Rob O’Neill, Head of Sales, Generic North
     America; Robert Tighe, Head of MPA and Canada; Patrick Weaver, Head of Strategic
     Government Sales; Dave Workman, Vice President, Strategic Pricing; Michael
     Altamuro, Vice President, Marketing and Business Analytics;

q.   Par: Gerald Burton, Vice President, National Accounts; Christine Caronna, Director,
     National Accounts; Antonio Pera, Chief Commercial Officer; Sandra Bayer, Senior
     Director, National Accounts; Darren Hall, Director, National Accounts; Joe Holden,
     Vice President, Sales; Nancy Buckingham, Vice President, Marketing;



                                          70
     Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 766 of 768




r.   Perrigo: H. James Booydegraaff, Associate Director, Marketing; Katie McCormack,
     National Account Manager; Tony Polman, National Account Executive; Andrea Felix,
     National Account Executive; Paul Hoeksema, Manager, Corporate Accounts; John
     Shane, Rx Promotional Analyst; John Wesolowski, Acting General Manager; Lynn
     Johnson, National Manager, Trade Relations; Christopher Bihari, Director, Key
     Customers;

s.   Sandoz: Anuj Hasija, Executive Director Key Customers; Scott Smith, Vice President
     Sales and Marketing; Arunesh Verma, Executive Director Marketing; Sean Walsh,
     Director, Key Customers; Frank Davey, Director; Harmonie Franklin, Director; Jason
     Jones, Director, Key Customers; Bilal Khan, Director, Key Customers; Michele
     Macchia, Associate Director, Conventions; Tom Parker, Marketing Director; Chad
     Schwinn, Director, Key Accounts; Shakera Ford, Convention Planner; Harmonie
     Franklin, Director; Julie Kang, Executive Director; Kirko Kirkov, Executive Director,
     Key Customers; Ludmilla Reina, Director, Key Customers; Yun Shao Taormina, Key
     Account Manager; Robert Spina, Vice President, Pricing and Contracts; Donna Hughs,
     National Account Manager;

t.   Strides;

u.   Sun: Jolene McGalliard, National Account Manager; Dan Schober, Vice President,
     Trade Sales; Michael Tolusso, Director, Sales; Alex Likvornik, Senior Director,
     Strategic Pricing; Scott Littlefield, Trade Director; Eric Monzon, Senior Director, Market
     Access; Ara Aprahamian, Vice President, Sales and Marketing;

v.   Taro: Scott Brick, Manager, National Accounts; Christopher Urbanski, Director,
     Corporate Accounts; Carol Augias, Director, Customer Service; Kirk Edelman,
     Director, Customer Logistics; Michael Perfetto, Chief Commercial Officer Generic
     Rx OTC; John Francis, Vice President, Sales and Marketing; Stephen Jones, Director,
     Supply Chain; Lisa Pehlke, Director, Corporate Accounts; Anand Shah, Director,
     Strategic Pricing and Marketing; Perry Venugopal, Assistant Vice President, Business
     Development; Christine Baeder, Senior Vice President, Customer and Marketing
     Operations;

w.   Teva: Jessica Peters, Manager of Corporate Accounts; Nisha Patel, Director of
     National Accounts; Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior
     Director Sales and Trade Relations; Cassie Dunrud, Associate Director, National
     Accounts; Bryan Bart, Product Manager; Christopher Doerr, Senior Director, Trade
     Operations; Jason Nagel, Associate Director; Michelle Osmian, Senior Director
     Customer Service; John Wodarczyk, Director, Customer Operations; Robert Neild,
     Associate Director, Customer Operations; Andrew Boyer, President; Salvatore Cuomo,
     Director, Trade Relations; Michael Dorsey, Director, National Accounts; Marc Falkin,
     Senior Vice President, Sales; Kevin Galowina, Head of Marketing Operations; Anthony
     Giannone, Executive Director, Sales; Rob Hooper, Senior Marketing Manager; Christine
     Maiolo, Associate Director, Sales Operations; Maureen Meehan, Director, National
     Accounts; Kaminie Persuad, Sales Coordinator; Richard Rogerson, Senior Director,



                                             71
      Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 767 of 768




      New Products; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant;
      Christopher Bonny, Executive Director, Commercial Business Development;

x.    Upsher-Smith;

y.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Elizabeth
      Guerrero, Director, National Accounts; Nicki Hanson, Director of Sales, National
      Accounts; Mark Boudreau, Executive Director, Sales; Karen Andrus, Director of Sales;
      Yaniel Figueroa, Project Manager;

z.    Wockhardt; and

aa.   Zydus: Kevin Green, Associate Vice President, National Accounts; Michael Keenley,
      President; Marc Kikuchi, CEO Americas; Maria McManus, Corporate Account
      Manager.


NACDS 2016 Total Store Expo – San Diego, California (August 19-22, 2016):

a.    Heritage;
b.    Mylan;
c.    Par;
d.    Perrigo;
e.    Sandoz;
f.    Taro; and
g.    Teva.


HDMA 2016 Annual Board and Membership Meeting – Sulphur Springs, West Virginia
(September 25-28, 2016):

a.    Alvogen;

b.    Apotex: Steve Giuli, Vice President, Government Affairs; David Rekenthaler, Vice
      President, Sales;

c.    Mallinckrodt;

d.    Mylan: John Poulin, Senior Vice President, North America National Accounts, James
      Nesta, Vice President of Sales; Patrick Weaver, Head of Strategic Government Sales;
      Robert Tighe, Head of Mylan Pharmaceuticals;

e.    Teva: Jessica Peters, Director, Trade Relations; Theresa Coward, Senior Director, Sales
      and Trade Relations; and




                                             72
           Case 2:20-cv-06290-CMR Document 1 Filed 12/14/20 Page 768 of 768




f.         Zydus: Michael Conley, Vice President, Wholesaler Channels.


NACDS 2016 Week in New York – New York, New York (December 1, 2016):

a.         Apotex;
b.         Mylan/UDL;
c.         Sandoz;
d.         Teva; and
e.         Zydus.


NACDS 2016 Foundation Reception and Dinner – New York, New York (December 3, 2016):

a.         Apotex: Sam Boulton, Director, National Accounts; Jeff Watson, President, Global
           Generics; James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
           President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President
           and General Manager; John Crawford, National Account Director; Tina Kaus, National
           Account Director; Steve Giuli, Director, Government Affairs;

b.         Sandoz: Gregory Oakes, Vice President and Head, Biopharmaceuticals; Scott Smith,
           Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing and
           Contracts;

c.         Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
           America Generics; Christine Baeder, Senior Vice President, Customer and Marketing
           Operations; Theresa Coward, Senior Director, Sales and Trade Relations; Marc Falkin,
           Senior Vice President, Sales; Anthony Giannone, Executive Director, Sales; and

d.         Zydus: Marc Kikuchi, CEO; Joseph Renner, President and CEO; Kristy Ronco, Vice
           President, Sales; Alex Yakulis, Executive Vice President, Business Development.




615200.1




                                                73
